     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 1 of 474



1 Jon M. Sands
  Federal Public Defender
2
  District of Arizona
3 Mridula S. Raman (NY No. 5103528)
  Sara Chimene-Weiss (MA No. 691394)
4 Assistant Federal Public Defenders
5 850 West Adams Street, Suite 201
  Phoenix, Arizona 85007
6 mridula_raman@fd.org
7 sara_chimene-weiss@fd.org
  602.382.2816 Telephone
8 602.889.3960 Facsimile
9 Counsel for Petitioner
10                   IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE DISTRICT OF ARIZONA
12
13   Alvie Copeland Kiles,                       No. CV-17-04092-PHX-GMS
14                        Petitioner,
15   vs.                                         DEATH-PENALTY CASE
16   Charles L. Ryan, et al.,
17                        Respondents.
18
19
20            AMENDED PETITION FOR WRIT OF HABEAS CORPUS
21                                      28 U.S.C. § 2254
22
23
24
25
26
27
28
      Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 2 of 474



1                                               Table of Contents
2 I.        INTRODUCTION ......................................................................................... 1
3 II.       BACKGROUND ........................................................................................... 1
            A.     Factual History. ................................................................................... 1
4
            B.     Procedural History............................................................................... 6
5
     III. STATE COURT PRESUMPTION OF CORRECTNESS .......................... 12
6    IV. PROCEDURAL STATUS OF CLAIMS AND EXHAUSTION ............... 13
7    V.     RIGHT TO AMEND ................................................................................... 14
8    VI. AEDPA IS UNCONSTITUTIONAL .......................................................... 15
9           A.     AEDPA unconstitutionally suspends the writ of habeas corpus. ...... 15
            B.     AEDPA violates the separation-of-powers doctrine. ........................ 16
10
            C.     Conclusion. ........................................................................................ 17
11   Claim One ............................................................................................................. 18
12   Representation at trial was so marred by conflicts, misrepresentations, and
13   procedural violations that Kiles was denied effective counsel and fair and
     reliable capital proceedings.................................................................................... 18
14          A.     Kiles received ineffective assistance of counsel from the start. ....... 18
15          B.     Lead counsel’s lack of qualifications and affirmative
                   misrepresentations of those qualifications deprived Kiles of his
16                 right to due process and qualified counsel. ....................................... 43
17          C.     Kiles’s counsel were ineffective due to a conflict of interest,
                   denying Kiles his right to competent and un-conflicted
18                 representation. ................................................................................... 49
19          D.     The irreparably fractured relationship between Kiles and Clark
                   adversely affected the representation Kiles received. ....................... 51
20
            E.     The contract structure under which Kiles’s counsel were
21                 appointed created a financial conflict of interest. ............................. 53
22          F.     The state post-conviction court’s decision that Kiles failed to state
                   a colorable claim for relief was unreasonable and does not bar
23                 relief................................................................................................... 58
24          G.     Taken individually and together, these conflicts plaguing counsel,
                   following from an initial denial of a liberty interest, resulted in a
25                 conviction and sentencing that cannot withstand constitutional
                   scrutiny. ............................................................................................. 59
26
     Claim Two ............................................................................................................. 60
27
     Counsel’s ineffective assistance in jury selection at the guilt-phase proceedings
28   deprived Kiles of his rights to counsel, a fair trial, an impartial jury, due
        Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 3 of 474



 1 process, and equal protection. ................................................................................ 60
 2       A.     A defendant has a Sixth Amendment right to the effective
                assistance of counsel during voir dire. .............................................. 60
 3       B.     Counsel were deficient in failing to adequately or meaningfully
 4              question prospective jurors to ensure a fair and impartial jury,
                thereby prejudicing Kiles. ................................................................. 62
 5
         C.     Counsel failed to challenge the denial of a fair cross-section of the
 6              community           in the venire. ................................................................... 71
 7       D.     Counsel failed to make a record as to the reasons underlying the
                removal of many prospective jurors. ................................................. 72
 8 Claim Three .......................................................................................................... 73
 9 Kiles was denied effective assistance of counsel at his guilt-phase proceedings
   because counsel failed to investigate, develop, and present critical evidence,
10 among other significant errors. .............................................................................. 73
11       A.     Background on guilt-phase proceedings. .......................................... 74
12       B.     A defendant has a Sixth Amendment right to the effective
                assistance of counsel at guilt-phase proceedings. ............................. 81
13
         C.     Trial counsel were ineffective for failing because of their
14              constitutionally inadequate investigation to present a reasonable
                defense for the death of Gunnel. ....................................................... 83
15
         D.     Counsel were ineffective for failing to object to Kiles’s shackling.
16               ......................................................................................................... 116
17       E.     Counsel rendered ineffective assistance during the defense’s
                opening statement. ........................................................................... 118
18       F.     Counsel were ineffective for failing to effectively cross-examine
19              crucial State’s witnesses on matters relating to whether Gunnel’s
                death was premeditated. .................................................................. 120
20       G.     Counsel were ineffective for stipulating to the admission of
21              hearsay statements from Gunnel at the guilt-phase proceedings. ... 124
         H.     Counsel were ineffective for failing to object to the worst of the
22              gruesome photographs repeatedly displayed at trial. ...................... 127
23       I.     Counsel rendered ineffective assistance by failing to request
24              critical jury instructions. .................................................................. 129
         J.     Counsel provided ineffective assistance when they failed to object
25              to numerous aspects of the State’s closing argument. .................... 132
26       K.     Counsel also rendered ineffective assistance in failing to ensure
                that a record was made of key parts of the guilt-phase
27              proceedings...................................................................................... 137
28       L.     Counsel’s numerous errors, individually and cumulatively,



                                                                  ii
      Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 4 of 474



1                undermined the reliability of Kiles’s guilt-phase proceedings. ...... 138
2          M. The state post-conviction court’s decision that Kiles failed to state
                 a colorable claim is no bar to this Court’s de novo review of this
3                claim. ............................................................................................... 139
4          N.    Conclusion. ...................................................................................... 143
5    Claim Four .......................................................................................................... 143
     Counsel’s ineffective assistance in jury selection at the penalty phase of trial
6    deprived Kiles of his rights to counsel, a fair trial, an impartial jury, reliable
7    sentencing proceedings, due process, and equal protection. ............................... 143
           A.    Despite having won the right to question prospective jurors on
8                specific types of mitigation, counsel failed to do so, thereby
9                prejudicing Kiles. ............................................................................ 146
           B.    Counsel deficiently failed to question a number of seated jurors
10               about their pro-death sentence biases, thereby prejudicing Kiles. .. 149
11         C.    Counsel deficiently altogether failed to question eight seated
                 jurors, thereby prejudicing Kiles. .................................................... 151
12
           D.    Counsel failed to question adequately and to challenge for cause
13               jurors with biases, forcing counsel to use peremptory strikes. ....... 152
14         E.    Counsel failed to rehabilitate prospective jurors who expressed
                 discomfort with the death penalty but who still could have
15               properly served. ............................................................................... 154
16         F.    Counsel failed to challenge the prosecutor’s discriminatory use of
                 peremptory strikes to exclude an African-American prospective
17               juror. ................................................................................................ 156
18         G.    Counsel failed to challenge the denial of a fair cross-section of the
                 community in the venire. ................................................................. 159
19
           H.    Counsel failed to make a record as to the reasons underlying the
20               removal of many prospective jurors. ............................................... 160
21   Claim Five ........................................................................................................... 161
     Kiles was denied effective assistance of counsel at his aggravation-phase
22   proceedings because counsel failed to adequately challenge the alleged
23   aggravating circumstances and otherwise defend against a death sentence. ....... 161
24         A.    Background on aggravation-phase proceedings. ............................ 161
           B.    Trial counsel has a duty to make every effort to avoid a death
25               sentence, including by investigating and contesting the
26               aggravating circumstances alleged against Kiles. ........................... 167
           C.    Counsel were ineffective for failing to effectively challenge the
27               (F)(2) aggravating circumstance, especially as Kiles’s prior
28               aggravated assault conviction was an invalid basis for that
                 circumstance. ................................................................................... 168


                                                                 iii
      Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 5 of 474



1             D.  Counsel were ineffective for failing to investigate and adequately
                  challenge the (F)(6) “especially heinous, cruel or depraved”
2                 aggravating circumstance. ............................................................... 176
3          E.     Counsel performed deficiently and prejudiced Kiles by failing to
                  frontload mitigation at the aggravation phase. ................................ 185
4
           F.     Counsel were ineffective for failing to properly object to Kiles’s
5                 restraints. ......................................................................................... 188
6          G.     Counsel were ineffective for failing to object to, or to request a
                  curative instruction for, the prosecutor’s misconduct in opening
7                 and closing statements. .................................................................... 189
8          H.     Counsel were ineffective for failing to object to the trial court’s
                  erroneous instruction defining reasonable doubt. ........................... 192
9
           I.     Counsel were ineffective for failing to ensure that a complete
10                record was made of aggravation-phase proceedings....................... 193
11         J.     Counsel’s numerous errors, individually and cumulatively,
                  undermined the reliability of Kiles’s aggravation phase. ............... 193
12         K.     The state post-conviction court’s decision that Kiles did not state
13                a colorable claim is no bar to this Court’s de novo review of this
                  claim. ............................................................................................... 195
14         L.     Conclusion. ...................................................................................... 196
15   Claim Six ............................................................................................................. 197
16   Kiles was denied effective assistance of counsel at his mitigation phase when
     his counsel failed to investigate and present powerful mitigating evidence,
17   among other significant errors. ............................................................................ 197
18         A.     A capital defendant must receive an individualized sentencing
                  after a full and fair consideration by the jury. ................................. 197
19
           B.     Kiles’s personal history. .................................................................. 198
20         C.     A defendant’s right to a full mitigation investigation and
21                presentation necessitates effective counsel at the mitigation
                  phase. ............................................................................................... 213
22         D.     Lead counsel’s derogation of his duties and the resulting team
23                dysfunction led to a deficient mitigation investigation and
                  inadequate presentation. .................................................................. 215
24         E.     Trial counsel were ineffective for failing to reasonably
25                investigate, develop, and present important mitigation evidence. .. 222
26         F.     Counsel provided ineffective assistance in failing to request a
                  special verdict form listing which mitigating circumstances the
27                jury found proven. ........................................................................... 270
28         G.     Counsel were ineffective in failing to object to juror
                  questionnaires and jury instructions that primed the jury to find


                                                                  iv
      Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 6 of 474



1                 that death was the appropriate sentence. ......................................... 271
2           H.    The cumulative effect of trial counsel’s many instances of
                  deficient performance deprived Kiles of his right to counsel at the
3                 mitigation phase and resulted in an unreliable sentencing
                  proceeding. ...................................................................................... 274
4
            I.    The state post-conviction court’s decision that Kiles did not state
5                 a colorable claim is no bar to this Court’s de novo review of this
                  claim. ............................................................................................... 275
6
            J.    Conclusion ....................................................................................... 277
7
     Claim Seven ........................................................................................................ 277
8    The trial court’s numerous errors during the guilt phase of trial violated Kiles’s
9    constitutional rights. ............................................................................................. 277
            A.    The trial court erred by not appointing qualified, un-conflicted
10                counsel, violating Kiles’s rights under the Sixth and Fourteenth
11                Amendments.................................................................................... 277
            B.    The trial court denied Kiles a fair trial by denying his motion for
12                a change of venue. ........................................................................... 281
13          C.    The trial court erred by not dismissing the venire after a highly
                  prejudicial statement poisoned the jury pool. ................................. 284
14
            D.    The trial court’s admission of an excessively gruesome
15                photograph during Kiles’s trial resulted in the denial of a fair trial
                  and due process. .............................................................................. 287
16
            E.    The trial court declined to give the jury instructions to which Kiles
17                was constitutionally entitled. ........................................................... 289
18          F.    The trial court unconstitutionally required that Kiles be physically
                  restrained at the guilt phase. ............................................................ 295
19
            G.    The trial court failed to make a complete record of the guilt-phase
20                proceeding in violation of Kiles’s constitutional rights. ................. 296
21          H.    The trial court violated Kiles’s right to be free from double
                  jeopardy and a reliable sentencing determination. .......................... 297
22          I.    The cumulative effect of these trial-court errors prejudiced Kiles.
23                 ......................................................................................................... 298
24   Claim Eight ......................................................................................................... 299
     The trial court’s numerous errors during the penalty phase of trial violated
25   Kiles’s constitutional rights. ................................................................................ 299
26          A.    The trial court unconstitutionally required that Kiles be physically
                  restrained at the penalty phase. ....................................................... 299
27
            B.    The trial court violated Kiles’s constitutional rights during his
28                penalty-phase voir dire. ................................................................... 302



                                                                  v
      Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 7 of 474



1             C.  The trial court erred in denying defense counsel’s motion for a
                  directed verdict on the “especially heinous, cruel or depraved”
2                 aggravating circumstance. ............................................................... 308
3          D.     The trial court erred in not striking the (F)(8) aggravator as
                  unconstitutionally vague. ................................................................ 309
4
           E.     The trial court denied Kiles’s due-process rights by admitting a
5                 gruesome and unduly prejudicial photograph. ................................ 310
6          F.     The trial court unconstitutionally permitted the victims’ attorney
                  to file pleadings, including a requested jury instruction. ................ 311
7
           G.     The trial court unconstitutionally permitted the introduction of
8                 victim-impact evidence. .................................................................. 311
9          H.     The trial court unconstitutionally permitted the State to ask
                  witnesses at trial about statements contained in the reports of
10                experts who testified at the first trial but not at the second trial, in
                  violation of Kiles’s rights. ............................................................... 314
11
           I.     The trial court unconstitutionally failed to provide the jury with a
12                special verdict form listing the specific mitigating factors they
                  found proven, violating Kiles’s rights............................................. 316
13
           J.     The trial court unconstitutionally failed to make a complete record
14                at trial, in violation of Kiles’s rights. .............................................. 317
15         K.     The cumulative effect of these trial-court errors prejudiced Kiles.
                   ......................................................................................................... 317
16   Claim Nine .......................................................................................................... 318
17   Kiles was deprived of his right to due process and a fair trial because the
18   prosecutor engaged in pervasive misconduct. ..................................................... 318
           A.     The prosecutor committed misconduct in the guilt-phase
19                proceedings...................................................................................... 319
20         B.     The prosecutor committed further misconduct in the penalty-
                  phase proceedings. .......................................................................... 326
21
           C.     The prosecutor’s performance rendered the trial fundamentally
22                unfair and violated Kiles’s substantive rights. ................................ 331
23   Claim Ten............................................................................................................ 332
24   Juror misconduct at Kiles’s guilt- and penalty-phase proceedings deprived
     Kiles of his rights to a fair and impartial jury, the assistance of counsel,
25   confrontation, equal protection, and a fair trial. .................................................. 332
26         A.     Jurors considered extraneous evidence at Kiles’s guilt-phase
                  proceedings...................................................................................... 334
27         B.     Jurors committed misconduct in multiple ways at Kiles’s penalty-
28                phase proceeding. ............................................................................ 335



                                                                  vi
      Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 8 of 474



1             C.  Juror misconduct throughout the course of proceedings violated
                  Kiles’s right to due process and a fair trial. .................................... 342
2
     Claim Eleven ....................................................................................................... 343
3    Kiles was denied effective assistance of counsel on direct appeal. ..................... 343
4           A.    Appellate counsel focused his efforts on a claim that was not
5                 cognizable on appeal. ...................................................................... 345
            B.    Appellate counsel was ineffective for failing to raise meritorious
6                 claims............................................................................................... 348
7           C.    Conclusion. ...................................................................................... 358
8    Claim Twelve ...................................................................................................... 358
9    The Arizona Supreme Court’s decision affirming Kiles’s death sentence
     violated Kiles’s constitutional rights. .................................................................. 358
10          A.    The Arizona Supreme Court violated Kiles’s due process rights
11                in its review of the prior-conviction aggravating circumstance...... 361
            B.    The Arizona Supreme Court denied Kiles meaningful appellate
12                review when it arbitrarily upheld the (F)(6) aggravating factor. .... 366
13          C.    The Arizona Supreme Court denied meaningful appellate review
                  by inflating the weight of the (F)(8) aggravating circumstance. .... 370
14
            D.    The Arizona Supreme Court denied Kiles his constitutionally
15                protected right to meaningful independent review when it ignored
                  many of his mitigating factors and mischaracterized others. .......... 372
16
            E.    The Arizona Supreme Court’s decision denied Kiles meaningful
17                appellate review by irrationally discounting and failing to give
                  effect to the mitigating circumstances it did acknowledge. ............ 373
18
            F.    The Arizona Supreme Court’s individual and cumulative errors
19                deprived Kiles of his constitutional rights. ..................................... 376
20          G.    This Court may review this claim de novo. .................................... 377
21   Claim Thirteen ................................................................................................... 377
     Kiles’s second state post-conviction counsel were constitutionally ineffective. 377
22
            A.    Post-conviction counsel were ineffective........................................ 379
23
            B.    Post-conviction counsel’s ineffectiveness excuses any procedural
24                default of claims raised throughout this Petition. ........................... 385
25          C.    Post-conviction counsel’s ineffectiveness entitles Kiles to relief. .. 388
     Claim Fourteen ................................................................................................... 390
26
     Trial counsel was ineffective for failing to file a motion to remand because of
27   errors rendering the grand-jury proceedings unconstitutional. ............................ 390
28          A.    Counsel planned to file a motion to remand to address



                                                                vii
      Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 9 of 474



1                  improprieties with the grand-jury session and the resulting
                   indictment. ....................................................................................... 392
2
            B.     Counsel was deficient in failing to file a motion to remand based
3                  on the fact that a grand juror had prior knowledge of the facts of
                   the crime. ......................................................................................... 393
4
            C.     Counsel was deficient in failing to file a motion to remand based
5                  on the fact that the State knew that Imojean Kiles was an
                   incompetent witness during her grand-jury testimony.................... 395
6
            D.     Counsel was ineffective for failing to file a motion to remand
7                  because Kiles was denied his right to a grand jury free from
                   discrimination. ................................................................................. 396
8
            E.     Conclusion. ...................................................................................... 399
9
     Claim Fifteen ...................................................................................................... 399
10   Counsel were ineffective for failing to ensure that critical portions of the record
11   were preserved and recorded. .............................................................................. 399
            A.     Trial counsel failed to preserve evidence needed for proper
12                 consideration of Kiles’s claims on appeal....................................... 400
13          B.     Counsel’s ineffectiveness for failing to ensure a complete record
                   violated Kiles’s rights...................................................................... 404
14
     Claim Sixteen ...................................................................................................... 406
15
     Capital punishment is per se cruel and unusual. .................................................. 406
16   Claim Seventeen ................................................................................................. 409
17   Arizona’s death-penalty statute unconstitutionally serves no deterrent purpose,
     exceeds any legitimate retributive aim, is without penological justification, and
18   results in the gratuitous infliction of suffering. ................................................... 409
19   Claim Eighteen ................................................................................................... 412
20   Arizona’s capital-sentencing scheme unconstitutionally does not genuinely
     narrow the murder cases eligible for the death penalty and fails to channel the
21   discretion of the sentencing jury. ......................................................................... 412
22   Claim Nineteen ................................................................................................... 415
23   Arizona’s capital-sentencing scheme unconstitutionally affords the prosecutor
     unlimited discretion to seek the death penalty. .................................................... 415
24   Claim Twenty ..................................................................................................... 416
25   Arizona’s capital-sentencing scheme is unconstitutional because it does not
     require the State to prove, or the jury to find beyond a reasonable doubt, that
26   the aggravating factors outweighed the mitigating circumstances. ..................... 416
27          A.     The trial court’s penalty-phase instructional error regarding the
                   burden and standard of proof, derived from Arizona’s
28                 unconstitutional statute, violated Kiles’s rights under clearly


                                                               viii
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 10 of 474



1                 established precedent....................................................................... 417
2           B.    If Hurst instead announced a new rule of constitutional law, it is
                  retroactive to cases on collateral review. ........................................ 419
3           C.    Conclusion ....................................................................................... 421
4    Claim Twenty-One ............................................................................................. 421
5    Arizona’s capital-sentencing scheme unconstitutionally requires a defendant
     to affirmatively prove that the jury should spare his life. .................................... 421
6
     Claim Twenty-Two ............................................................................................ 423
7    Arizona’s capital-sentencing scheme unconstitutionally fails to require the
8    cumulative consideration of mitigation. .............................................................. 423
9    Claim Twenty-Three .......................................................................................... 424
     Arizona’s death-penalty statute is unconstitutional because it fails to require
10   the jury to make specific findings as to each mitigating circumstance. .............. 424
11   Claim Twenty-Four ........................................................................................... 426
12   Arizona’s capital-sentencing scheme unconstitutionally limits the jury’s full
     consideration of mitigation by requiring that mitigating circumstances be
13   proven by a preponderance of the evidence......................................................... 426
14   Claim Twenty-Five............................................................................................. 427
15   Arizona’s capital-sentencing scheme unconstitutionally fails to set forth
     objective standards to guide the sentencer in weighing the aggravating
16   circumstances against the mitigating circumstances. .......................................... 427
17   Claim Twenty-Six............................................................................................... 428
     Arizona’s capital-sentencing scheme unconstitutionally denies capital
18   defendants the benefit of proportionality review of their sentences.................... 428
19   Claim Twenty-Seven .......................................................................................... 429
20   Arizona’s death-penalty scheme unconstitutionally discriminates against poor,
     young, African-American male defendants. ........................................................ 429
21   Claim Twenty-Eight........................................................................................... 431
22   The death qualification of Kiles’s guilt- and penalty-phase juries was
23   unconstitutional. ................................................................................................... 431
     Claim Twenty-Nine ............................................................................................ 434
24
     The “especially heinous, cruel or depraved” aggravating circumstance is
25   unconstitutionally vague. ..................................................................................... 434
26   Claim Thirty ....................................................................................................... 439
27   Arizona’s prior felony conviction aggravating circumstance is
     unconstitutionally vague. ..................................................................................... 439
28   Claim Thirty-One............................................................................................... 440


                                                                 ix
        Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 11 of 474



 1 Kiles is innocent of first-degree murder and of the death penalty....................... 440
 2 Claim Thirty-Two .............................................................................................. 442
 3 Kiles’s  death sentence constitutes an impermissible violation of the Ex Post
   Facto Clause. ........................................................................................................ 442
 4 Claim Thirty-Three ........................................................................................... 444
 5 Executing Kiles after more than 28 years on death row violates the Eighth and
   Fourteenth Amendments. ..................................................................................... 444
 6
   Claim Thirty-Four ............................................................................................. 448
 7 Due process requires that this Court re-evaluate Kiles’s death sentence in light
 8 of the significant changes to Kiles’s circumstances in the 12 years since he was
   sentenced. ............................................................................................................. 448
 9 Claim Thirty-Five .............................................................................................. 450
10 Executing Kiles is unconstitutional because he has a serious mental illness. ..... 450
11 Claim Thirty-Six ................................................................................................ 454
12 Subjecting Kiles to execution in Arizona will deny his fundamental human
   rights under binding international law norms. ..................................................... 454
13 Claim Thirty-Seven ............................................................................................ 458
14 Kiles will be unable to receive a fair clemency process in Arizona. ................... 458
15 Claim Thirty-Eight ............................................................................................ 460
16 Kiles’s convictions and sentences must be vacated because of the cumulative
   prejudicial effect of all of the errors in this case. ................................................ 460
17 Prayer for Relief ................................................................................................... 461
18 Certificate of Service ........................................................................................... 463
19
20
21
22
23
24
25
26
27
28



                                                                   x
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 12 of 474



 1 I.      INTRODUCTION
 2         Pursuant to 28 U.S.C. § 2254, Alvie Copeland Kiles respectfully petitions
 3 this Court for a writ of habeas corpus. He is currently in the custody of Respondents,
 4 who are detaining him pursuant to judgments and sentences of the Arizona state
 5 courts. In 2000, Kiles was convicted of three counts of first-degree murder and two
 6 counts of child abuse. He was subsequently sentenced to death for the first-degree
 7 murder of Valerie Gunnel and to life imprisonment on each of the remaining counts.
 8 Through this Petition, Kiles challenges his first-degree murder conviction and death
 9 sentence for the death of Valerie Gunnel and his convictions and sentences on the
10 child-abuse counts, as these convictions and sentences were obtained in violation
11 of his rights under the Constitution, laws, and treaties of the United States. He
12 requests that this Court grant a writ of habeas corpus and any other appropriate
13 relief from these unconstitutional convictions and sentences.1
14 II.     BACKGROUND
15         A.     Factual History.
16         In February 1989, Alvie Kiles was living with his girlfriend, Valerie Gunnel,
17 and her two daughters, five-year-old Shemaeah Gunnel and nine-month-old
18 LeCresha Kirklin. (Tr. July 17, 2000 at 152; Tr. July 12, 2000 at 5–6, 32.)2 The four
19
     1
20     While Kiles maintains that he is factually innocent of the crimes underlying his
     first-degree murder convictions for the deaths of Shemaeah Gunnel and LeCresha
21   Kirklin, he recognizes the risk in seeking relief from those convictions—
     convictions for which he was not sentenced to death—and therefore declines at
22   present to do so.
     2
23     When counsel is referring to the state-court record, transcripts are designated “Tr.”
     followed by the relevant date and page number. Indexed documents from Case No.
24   CR89-15444 supplied by the Arizona Supreme Court as part of the record on appeal
     are designated “ROA,” followed by the docket number. If the indexed document
25   appears only in Case No. CR89-15577, the document is designated “CR89-15577
26   ROA,” followed by the docket number. Exhibits from the 1989 trial, the 1990
     sentencing proceeding, the 2000 guilt phase, and 2006 penalty phase are designated,
27   respectively, “1989 State [or Def.] Trial Ex.,” “1990 State [or Def.] Trial Ex.,”
     “2000 Trial Ex.,” and “2006 Trial Ex.,” followed by the exhibit number. Direct
28   appeal documents from Case No. CR-90-0106-AP supplied by the Arizona
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 13 of 474



 1 of them were staying at Gunnel’s apartment in a complex on South First Avenue in
 2 Yuma, Arizona. (Tr. July 17, 2000 at 152; Tr. July 12, 2000 at 5–6, 32.) On
 3 February 9, 1989, Gunnel visited Kiles’s mother, Imojean Kiles, at her workplace;
 4 Gunnel claimed that Kiles had stolen her food stamps and that she had no money to
 5 feed her children. (Tr. July 11, 2000 at 32.) Kiles later testified that he and Gunnel
 6 devised a plan for him to sell the food stamps to get dope for them to use together.
 7 (Tr. July 17, 2000 at 155–56.) Imojean gave Gunnel twenty dollars to buy food and
 8 told Gunnel to “leave little Alvie alone.” (Tr. July 17, 2000 at 145–46.)
 9         At some point during the night of February 9, 1989, or early the following
10 morning, Gunnel and her children were killed. Kiles later testified that he had an
11 argument with Gunnel; she had slapped him once, and when she slapped him a
12 second time, he grabbed a tire jack that was on the ground and killed her. (Tr. July
13 17, 2000 at 164–65.) Kiles testified that the argument began when he returned home
14 intoxicated with drugs and alcohol, having used all of the drugs that he had acquired
15 for him and Gunnel to use together. (Tr. July 17, 2000 at 157–58.)
16         He disclaimed responsibility for the deaths of Shemaeah and LeCresha,
17 testifying that he saw his friend Kale Johnson swinging the jack at the children
18 while they were on a bed. (Tr. July 17, 2000 at 170.) Kiles further testified that
19 Johnson and another friend took Kiles’s car to dispose of the children’s bodies,
20
   Supreme Court are designated “DA1,” followed by the docket number. Direct
21 appeal documents from Case No. CR-06-0240-AP supplied by the Arizona
22 Supreme Court are designated “DA2,” followed by the docket number. Documents
   from the first and second state post-conviction proceedings are also designated
23 “ROA,” followed by the docket number. Exhibits to the first post-conviction
   petition are labeled “ROA 225 Ex.,” followed by the exhibit number. Exhibits from
24 the second post-conviction petition are labeled “PFR2,” with the appropriate docket
   and exhibit number, as these exhibits were re-filed during the second petition for
25 review proceedings before the Arizona Supreme Court. Documents from the 1996
26 and 1997 petition for review proceedings are labeled “PFR1,” followed by the
   docket number. Documents from the petition for review proceedings under Case
27 No. CR-16-0072 are designated “PFR2,” followed by the docket number. Special
   action documents are designated by the case number, name of pleading, date, and
28 page number.
                                               2
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 14 of 474



 1 while Kiles remained in the apartment to try to clean up the crime scene. (Tr. July
 2 17, 2000 at 172–73.)
 3         Around 9:00 a.m. on February 10, 1989, Kiles knocked on the door of the
 4 home of his brother-in-law, Larry Hawkins. (Tr. July 13, 2000 at 5–7.) As Hawkins
 5 had just finished a 24-hour shift at work, he declined to answer the door, but he did
 6 notice that Kiles had driven over in Gunnel’s car. (Tr. July 13, 2000 at 6–7.) Kale
 7 Johnson, who later claimed to have nothing to do with the killings, said that he
 8 encountered Kiles, who was seated in Gunnel’s car, at Carver Park on the afternoon
 9 of February 10, 1989. (Tr. July 14, 2000 at 74–75, 128–29.) There, according to
10 Johnson’s testimony, Kiles confessed, “I killed Valerie.” (Tr. July 14, 2000 at 76–
11 77.) Johnson then accompanied Kiles to Gunnel’s apartment, where Johnson
12 observed “Valerie lying on the floor.” (Tr. July 14, 2000 at 79–82.) Johnson
13 testified that he only entered Gunnel’s apartment, inspected her body, and then left
14 (Tr. July 14, 2000 at 130), but he was later discovered with blood on his Converse
15 shoes, clothing, and hands (Tr. July 14, 2000 at 132–33; Tr. July 17, 2000 at 78).
16 Johnson admitted that he may have wiped his hands on his pants and the inside
17 frame of Gunnel’s apartment door after getting blood on them. (Tr. July 14, 2000
18 at 134–35; Tr. July 17, 2000 at 35; PFR2 Dkt. 20 Ex. 1 at 7.)
19         On the evening of February 10, 1989, Kiles returned to Larry Hawkins’s
20 house with Johnson. (Tr. July 13, 2000 at 9–10; Tr. July 14, 2000 at 91–92.)
21 According to Hawkins, Kiles informed him that he had “killed Valerie and possibly
22 her children too.” (Tr. July 13, 2000 at 12.) Hawkins asked Kiles, “Why the
23 children?” and said that Kiles that it was because they had seen him. (Tr. July 13,
24 2000 at 13). Hawkins testified that Kiles was high when he arrived at Hawkins’s
25 apartment and that he was still doing cocaine at Hawkins’s apartment when he
26 shared this information. (Tr. Mar. 22, 2006 at 47–48, 69.) Hawkins described Kiles
27 as “not himself. He had a crazed look in his eyes, and was rambling and, at times,
28 incoherent. . . . He was acting really crazy and paranoid.” (ROA 225 Ex. 38 at 2–3;
                                              3
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 15 of 474



 1 Tr. Mar. 22, 2006 at 66–67.) Four or five days later, Hawkins authored a letter to
 2 Silent Witness, Yuma’s anonymous tip line, to provide information to authorities
 3 to help fill in the missing pieces of evidence from what he had heard on the radio,
 4 on the news, and from others. (Tr. July 13, 2000 at 16–18, 59; Tr. Mar. 22, 2006 at
 5 62–63.) Even so, Hawkins later acknowledged, “I don’t know that anything [Kiles]
 6 told me that day was accurate.” (ROA 225 Ex. 38 at 2–3.)
 7         Kiles and Johnson also went to Imojean Kiles’s work place on the evening
 8 of February 10, 1989. (Tr. July 11, 2000 at 28–29.) Kiles told Imojean that he had
 9 killed someone, and he went on to say that he had killed Gunnel. (Tr. July 11, 2000
10 at 30–31.) Imojean stated that Kiles said that the children were “taken care of” as
11 well. (Tr. Feb. 21, 1989 at 57–58.) She denied, though, that Kiles told her he had
12 killed the children. (Tr. July 11, 2000 at 31, 44.) Imojean described Kiles as
13 nervous; he seemed like he was on some kind of drug. (Tr. Feb. 21, 1989 at 59.)
14         In the early morning of February 11, 1989, lead investigator Detective Brian
15 Rodgers of the Yuma Police Department arrived at Gunnel’s apartment and
16 requested assistance from Detective Cynthia Anderson. (Tr. July 11, 2000 at 140.)
17 The apartment was in disarray, with cartons of eggs on the kitchen floor, smeared
18 blood stains, furniture overturned, and a body that was later identified as that of
19 Gunnel. (Tr. July 11, 2000 at 143–44.) The living room had a pool of blood on the
20 carpet under an overturned ottoman, which was later confirmed through DNA
21 testing to be Gunnel’s blood. (Tr. July 17, 2000 at 8–9.) There was also blood on a
22 soft-back chair. (Tr. July 17, 2000 at 9–10.) A ratchet mechanism for a car jack,
23 which had Gunnel’s blood and hair on it, was found in the east bedroom under a
24 pillow with blood. (Tr. July 11, 2000 at 170–71; Tr. July 17, 2000 at 26.) The
25 bathroom had blood smears on the floor, smelled like cleanser, and contained a pile
26 of bloody towels. (Tr. July 11, 2000 at 144.)
27         Police found shoe impressions, Converse, Adidas-style, and “running Ws,”
28 throughout and around the apartment. (Tr. July 11, 2000 at 158–60; Tr. July 12,
                                              4
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 16 of 474



 1 2000 at 48–49; Tr. July 17, 2000 at 19–23.) The police also identified Converse and
 2 Adidas-style shoe impressions close to Gunnel’s vehicle, which was recovered near
 3 Carver Park. (Tr. July 12, 2000 at 48–52.) Rodgers testified that he saw Converse
 4 shoe impressions in the sand where the children’s bodies were potentially put into
 5 the river, but that he failed to take any photographs. (Tr. July 17, 2000 at 94–95.)
 6         As Rodgers was preparing to leave the crime scene on the morning of
 7 February 10, 1989, he ran into Kale Johnson outside Gunnel’s apartment. (Tr. July
 8 17, 2000 at 30–31.) Rodgers arrested Johnson upon realizing that he was wearing
 9 Converse shoes with blood stains. (Tr. July 17, 2000 at 30–31.) DNA analysis later
10 confirmed that the blood on Johnson’s shoes belonged to Gunnel. (Tr. July 12, 2000
11 at 122.) Johnson was also wearing grey pants and a grey jacket at the time of his
12 arrest; the pants had Gunnel’s blood on them, and the one spot of blood on the jacket
13 that was tested came from an unidentified male. (Tr. July 12, 2000 at 129, 137–38.)
14 After arresting Johnson, Rodgers took him to the police station, where he was
15 questioned and threatened with murder charges if he did not testify against Kiles.
16 (PFR2 Dkt. 20 Exs. 1–2 at 9.) Johnson ultimately pled to hindering prosecution and
17 was sentenced to two and a half years in prison. (Tr. July 14, 2000 at 103–04.)
18         In the early morning hours of February 11, 1989, Officer David Sherman of
19 the Yuma Police Department found Kiles hiding under a bunk bed at a friend’s
20 apartment. (Tr. July 17, 2000 at 201–03.) Kiles’s clothing contained Gunnel’s blood
21 and blood from a source consistent with an offspring of Gunnel and Ward Wade,
22 Jr. (Tr. July 12, 2000 at 122–24)—i.e., their only child, Shemaeah. Following
23 Kiles’s arrest, while at the jail, Kiles told Detective Anderson that he wanted her to
24 know that he had not killed the children. (Tr. July 10, 2000 at 194–95.) A few days
25 later, on February 14, 1989, Kiles’s parole officer Ramon Mendoza interviewed
26 Kiles. (2006 Trial Ex. 169 at 2.) Kiles conveyed to Mendoza, too, that he had killed
27 Gunnel, but that he had not killed the children. (2006 Trial Ex. 175 at 2.) Kiles told
28 Mendoza he was under the influence of cocaine, crack, heroin, and alcohol at the
                                               5
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 17 of 474



 1 time of the crime. (2006 Trial Ex. 175 at 2.)
 2         During the course of the investigation, detectives learned that on February
 3 10, 1989, Kiles and Johnson had sold some of Gunnel’s possessions to various
 4 individuals. (Tr. July 17, 2000 at 55.) Kiles and Johnson had ransacked the
 5 apartment in search of property they could sell for drugs. (Tr. July 17, 2000 at 190–
 6 91.) On February 10, 1989, Kiles and Johnson sold a telephone from Gunnel’s
 7 apartment to Jesse Solomon, a friend of the Kiles family. (Tr. July 10, 2000 at 145–
 8 46.) Once Johnson left, Kiles cried and told Solomon that he had killed somebody.
 9 (Tr. July 10, 2000 at 148–49.)
10         On February 17, 1989, Anderson and Lieutenant John Lekan, of the Yuma
11 Police Department, traveled to a city in Mexico to retrieve the body of LeCresha,
12 who had been found in the Central Canal. (Tr. July 12, 2000 at 59–60, 64.)
13 Shemaeah’s body was never found. (Tr. July 12, 2000 at 63.)
14         Robert Mallon, M.D., a pathologist with the Yuma Regional Medical Center,
15 performed autopsies on both Gunnel and LeCresha. (Tr. July 13, 2000 at 95, 101.)
16 He concluded that Gunnel had died from “multiple blunt trauma to the head with
17 multiple scalp lacerations, skull fractures, laceration to the brain.” (Tr. July 13, 2000
18 at 97.) Gunnel also had a “fracture of the right arm, laceration to the skin of the
19 right arm, and fracture of the bone.” (Tr. July 13, 2000 at 97.) Dr. Mallon further
20 concluded that LeCresha had died from “blunt trauma to the skull with extensive
21 skull fractures and brain laceration.” (Tr. July 13, 2000 at 101.)
22         B.     Procedural History.
23         On February 21, 1989, a Yuma County Grand Jury indicted Kiles on one
24 count of first-degree murder of Valerie Gunnel and one count of first-degree murder
25 and one count of child abuse of LeCresha Kirklin. (ROA 1 at 1–2.) With respect to
26 Gunnel’s death, the grand jury charged Kiles with “knowingly and with
27 premeditation” committing first-degree murder in violation of Arizona Revised
28 Statutes sections (“A.R.S. §§”) 13-1105(A)(1), 13-1101, 13-703, and 13-801.
                                                6
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 18 of 474



 1 (ROA 1 at 2.) With respect to LeCresha’s death, the grand jury charged Kiles with
 2 one count of first-degree murder under two theories: (1) that he “knowingly and
 3 with premeditation” murdered her in violation of A.R.S. §§ 13-1105(A)(1),
 4 13-1101, 13-703, and 13-801; or, in the alternative, (2) that he “knowingly”
 5 committed the felony of child abuse upon her, “a child under fifteen years of age,
 6 thereby causing her death,” in violation of A.R.S. §§ 13-1105(A)(2), 13-1101,
 7 13-3623(B)(1), 13-3623(A), 13-703, and 13-801. (ROA 1 at 2.) The grand jury
 8 charged Kiles in a separate count with having knowingly committed child abuse, in
 9 violation of A.R.S. §§ 13-3623(B)(1), 13-3623(A), 13-604.01, and 13-801. (ROA
10 1 at 2.)
11         On April 4, 1989, a Yuma County Grand Jury indicted Kiles on one count of
12 first-degree murder and one count of child abuse of Shemaeah Gunnel. The grand
13 jury charged Kiles with one count of first-degree murder under the same two
14 theories charged in LeCresha’s death: that he “knowingly and with premeditation”
15 murdered Shemaeah, in violation of A.R.S. §§ 13-1105(A)(1), 13-1101, 13-703,
16 and 13-801; or in the alternative, that he “knowingly” committed the felony of child
17 abuse upon her, “a child under fifteen years of age, thereby causing her death,” in
18 violation of A.R.S. §§ 13-1105(A)(2), 13-1101, 13-3623(B)(1), 13-3623(A),
19 13-703 and 13-801. (CR89-15577 ROA 1 at 1–2.) The grand jury also charged Kiles
20 with having knowingly committed child abuse, in violation of A.R.S.
21 §§ 13-3623(B)(1), 13-3623(A), 13-604.01, and 13-801. (CR89-15577 ROA 1 at 2.)
22         After a five-day trial in December 1989, a jury convicted Kiles of all three
23 counts of first-degree murder and both counts of child abuse. (ROA 150 at 1); see
24 also State v. Kiles, 857 P.2d 1212, 1215 (Ariz. 1993). The trial court held a separate
25 sentencing proceeding and then sentenced Kiles to death for each of the first-degree
26 murder convictions and to consecutive 22-year terms of imprisonment for the child-
27 abuse convictions. Kiles, 857 P.2d at 1215. Kiles appealed his death sentences, and
28 the Arizona Supreme Court affirmed on April 15, 1993. Id. at 1231.
                                               7
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 19 of 474



 1         Kiles filed his first state post-conviction petition on September 30, 1994.
 2 (ROA 225.) That petition was supported by extensive records, affidavits from
 3 people who knew Kiles’s familial history and who had known Kiles throughout his
 4 life, and expert reports. (See generally ROA 225 Exs. 1–81.) The state post-
 5 conviction court held a three-day evidentiary hearing in February 1996. (Tr. Feb.
 6 20, 1996; Tr. Feb. 21, 1996; Tr. Feb. 22, 1996.) On November 7, 1996, the court
 7 granted Kiles’s petition for post-conviction relief, concluding that Kiles had been
 8 denied effective assistance of counsel, and ordered a new trial. (ROA 314 at 2–4.)
 9 The Arizona Supreme Court denied the State’s petition for review. (ROA 341 at 1.)
10         Upon remand, the State, in March 1998, filed a new notice of intent to seek
11 the death penalty. (ROA 350 at 1.) In October 1998, the court appointed attorney
12 Greg Clark as Kiles’s lead counsel, even though Clark had recently faced censure
13 for providing ineffective assistance. (Tr. Oct. 7, 1998 at 5, 15, 21–22.) In August
14 1999, Kiles’s second counsel moved to withdraw from the case because of Clark’s
15 inadequate representation. (ROA 409 at 3–4.) The court granted the motion to
16 withdraw (ROA 412 at 1), and shortly thereafter, attorney Treasure VanDreumel
17 accepted the second chair position.
18         Throughout his proceedings, Kiles repeatedly requested that the court
19 appoint him qualified, un-conflicted trial counsel who communicated with him
20 about his case. (See, e.g., ROA 392 at 5; ROA 407 at 4; ROA 522 at 1–3.) The trial
21 court failed to grant Kiles’s requests. (See, e.g., Tr. Jan. 22, 1999 at 14; Tr. Aug. 6,
22 1999 at 47–48; Tr. Jan. 7, 2002 at 70.) Indeed, on March 10, 2000, Kiles filed a pro
23 per petition for special action in the Arizona Supreme Court requesting new
24 counsel. (Case No. M-00-0006, Pet. for Special Action, Mar. 10, 2000.) The
25 Arizona Supreme Court declined to accept jurisdiction over the special action.3
26   3
     During Kiles’s proceedings, four other petitions for special action were filed; the
27 Arizona Supreme Court declined jurisdiction over each one. In August 1994,
   Kiles’s first state post-conviction counsel filed a petition for special action to recuse
28 the Yuma County Superior Court bench because the original prosecutor on Kiles’s
                                                8
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 20 of 474



 1 (ROA 441 at 1.)
 2         After a cursory voir dire, Kiles’s guilt phase began on July 10, 2000. (See,
 3 e.g., Tr. July 7, 2000 at 34–174; see also Tr. July 10, 2000 at 12.) The State called
 4 a number of lay witnesses, including Kiles’s mother, Kiles’s former brother-in-law,
 5 and Kale Johnson, who had pled guilty to hindering the prosecution of the crimes
 6 in question. (Tr. July 11, 2000 at 26–84; Tr. July 13, 2000 at 3–80; Tr. July 14, 2000
 7 at 65–174.) In addition, the State called, among other experts, a blood-spatter expert
 8 (Tr. July 14, 2000 at 4–61), and the pathologist who performed the autopsies of
 9 Gunnel and LeCresha (Tr. July 13, 2000 at 93–107). Kiles’s defense team failed to
10 present any experts; instead, counsel recalled two of the State’s lay witnesses and
11 offered brief testimony from a third lay witness. (See Tr. July 17, 2000 at 127–50.)
12 Kiles also testified on his own behalf. (Tr. July 17, 2000 at 151–223.) He testified
13 that he had killed Valerie reflexively after she slapped him twice during an
14 argument, and that Kale Johnson had killed the children. (Tr. July 17, 2000 at 165,
15 170.) On July 20, 2000, a jury again convicted Kiles of three counts of first-degree
16 murder and two counts of child abuse. (Tr. July 20, 2000 at 4–5.)
17         Largely because of Ring v. Arizona, 536 U.S. 584 (2002), the penalty-phase
18 trial did not occur until 2006. Pursuant to a stipulation by the parties and a signed
19 waiver by Kiles, the penalty-phase proceedings took place in Maricopa County. (Tr.
20 Feb. 14, 2006 at 4–6; ROA 750 at 1.) The trial court empaneled a jury different
21 from the guilt-phase jury. (See, e.g., Tr. Mar. 6, 2006.)
22         The aggravation phase largely repeated the guilt-phase trial. The jury made
23
   case had become a judge on the court. (Case No. CV-94-0333-SA, Pet. for Special
24 Action.) In February 1996, Kiles’s first state post-conviction counsel filed a petition
   for special action to remove the presiding judge because her law partner had sued
25 him. (Case No. CV-96-0100-SA, Pet. for Special Action at 2.) In May 2000, Kiles’s
26 trial counsel filed a petition for special action challenging the trial court’s denial of
   his motion for change of venue due to pretrial publicity. (Case No. CV-00-0143-
27 SA, Pet. for Special Action at 3.) Finally, in January 2006, the State filed a petition
   for special action arguing against the presentation of residual doubt at sentencing.
28 (Case No. CA-SA-06-0012, Pet. for Special Action, at 1–2.)
                                                9
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 21 of 474



 1 Enmund/Tison findings regarding the children’s murders, but did not find
 2 unanimously that Kiles had killed or had attempted to kill either child. (ROA 879
 3 at 1–4.) The jury then found three aggravating factors for Gunnel’s death: (1) Kiles
 4 had been previously convicted of a violent felony, (2) he had been convicted of
 5 multiple homicides, and (3) he had committed the offense in an especially cruel,
 6 heinous, or depraved manner. (ROA 879 at 11–13); see A.R.S. §§ 13-703(F)(2),
 7 (F)(6), (F)(8) (1988). The jury found the same three aggravators for the deaths of
 8 Shemaeah and LeCresha. The jury also found a fourth aggravating factor in the
 9 children’s deaths: that the crime was committed by an adult against a person less
10 than 15 years of age. (ROA 879 at 7, 10); see A.R.S. § 13-703(F)(9) (1988).
11         The mitigation phase4 of trial began on April 24, 2006. After defense
12 counsel’s opening statement, the jury heard victim-impact evidence. (Tr. Apr. 24,
13 2006 at 21–27.) The defense’s mitigation presentation consisted of two lay-
14 witnesses who did not know Kiles well, the mitigation specialist, witnesses who
15 spoke to Kiles’s model behavior in prison, and mental-health experts who offered
16 conflicting testimony. (See, e.g., Tr. Apr. 24, 2006 at 28–119; Tr. Apr. 25, 2006;
17 Tr. Apr. 26, 2006.) The State put on two mental-health experts, each of whom
18 testified for a full day. (See Tr. May 16, 2006; Tr. May 17, 2006.) The defense
19 offered no rebuttal to the State’s presentation. On the final day, Kiles read his
20 allocution, and each side made a closing argument. (See Tr. May 22, 2006.)
21         After deliberating, the jury sentenced Kiles to death for the murder of Valerie
22 Gunnel. (ROA 887 at 1.) The jury reached no unanimous agreement on the
23 appropriate sentences for the deaths of LeCresha and Shemaeah. (ROA 887 at 2–
24 3.) The trial court then sentenced Kiles to death for the murder of Gunnel and to
25 life in prison on each of the four remaining count, to be served consecutively to
26
27   4
    Throughout this Petition, Kiles uses “mitigation phase” to describe the phase at
   which the defense put on its case for leniency and “penalty phase” to describe his
28 aggravation and mitigation phases together.
                                              10
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 22 of 474



 1 each other and to the death sentence.5 (Tr. June 13, 2006 at 9–11.)
 2         The Yuma County Superior Court appointed Paul Mattern as Kiles’s counsel
 3 for direct appeal. (ROA 930 at 1.) Mattern filed Kiles’s opening brief on July 14,
 4 2008. (See DA2 Dkt. 86.) Mattern failed to brief independent review of Kiles’s
 5 death sentence6 and instead focused on ineffective assistance of trial counsel, a non-
 6 cognizable claim on direct appeal. (DA2 Dkt. 86 at 66–84.) The Arizona Supreme
 7 Court refused to rule on the ineffective-assistance-of-counsel claim. Kiles, 213 P.3d
 8 at 183–84. The court held that Kiles’s prior conviction for attempted aggravated
 9 assault could not be the basis for the aggravating circumstance in A.R.S.
10 § 13-703(F)(2) (1988), but denied the rest of Kiles’s claims. See id. at 185–86. After
11 conducting an independent review of the aggravators and the mitigation presented
12 at trial, the court affirmed Kiles’s death sentence. Id. at 189.
13         The court appointed attorneys Kerrie Droban and Sharmila Roy to represent
14 Kiles in state post-conviction proceedings. (DA2 Dkt. 126 at 1; ROA 1035 at 1.)
15 They filed Kiles’s state post-conviction petition on November 24, 2014, raising
16 such claims as ineffective assistance of trial counsel at the guilt, aggravation, and
17 mitigation phases, and ineffective assistance of appellate counsel. (See, e.g., ROA
18 1189 at 23–48.) State post-conviction counsel attached in support of the petition
19 numerous exhibits, including affidavits from Kiles’s friends and relatives and
20 reports from experts on topics related to both guilt- and penalty-phase issues. (See
21 PFR2 Dkt. 20 at 3–4.) State post-conviction counsel further requested an
22 evidentiary hearing. (ROA 1189 at 21.)
23         The State filed a response to the petition (ROA 1198), but Kiles’s counsel
24
     5
25   On June 13, 2006, the State moved to dismiss the death penalty allegation with
   respect to LeCresha and Shemaeah. (ROA 852.) The court granted it at the
26 sentencing hearing. (Tr. June 13, 2006 at 3.)
27 6 Because Kiles’s crime occurred before August 1, 2002, the court was statutorily
   required to independently review Kiles’s death sentence. See State v. Kiles, 213
28 P.3d 174, 187 (Ariz. 2009) (citing A.R.S. § 13-755(A)-(C) (Supp. 2008)).
                                               11
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 23 of 474



 1 neglected to file a reply brief. The state post-conviction court denied relief without
 2 holding an evidentiary hearing. (ROA 1214 at 1–2.) Counsel submitted a petition
 3 for review on February 19, 2016, again raising claims of ineffective-assistance of
 4 trial and appellate counsel and requesting that the court remand Kiles’s case for an
 5 evidentiary hearing. (See PFR2 Dkt. 1.) The Arizona Supreme Court denied Kiles’s
 6 petition for review on October 17, 2017. (PFR2 Dkt. 30 at 1.)
 7         Kiles filed before this Court an application to proceed in forma pauperis and
 8 a motion for appointment of counsel on November 6, 2017. (ECF No. 2; ECF No.
 9 3.) On November 9, 2017, the Court entered an order granting the application to
10 proceed in forma pauperis and appointing the Federal Public Defender for the
11 District of Arizona to represent Kiles in these proceedings. (ECF No. 5 at 1.) Kiles
12 and Respondents agreed that the limitations period under 28 U.S.C. § 2244(d) for
13 Kiles’s habeas petition runs on October 9, 2018, and proposed a briefing schedule.
14 (ECF No. 9 at 1–2.) The Court ordered Kiles to file his habeas petition by
15 September 14, 2018 (ECF No. 16 at 1), and, at Kiles’s request, subsequently
16 extended the deadline to October 5, 2018 (ECF No. 32 at 1). Kiles filed an initial
17 habeas petition on September 26, 2018 (ECF No. 33), and he files this Amended
18 Petition on October 5, 2018. This Amended Petition is timely filed.
19 III.    STATE COURT PRESUMPTION OF CORRECTNESS
20         Kiles hereby challenges the presumption of correctness provided for by 28
21 U.S.C. § 2254(e)(1) that could, in different circumstances, attach to certain factual
22 findings made by the state courts in his case. As detailed throughout this Petition—
23 and as evidentiary development will further illustrate—such factual findings, to the
24 extent any are found to exist, are not entitled to the presumption of correctness in
25 § 2254(e)(1).
26         More specifically, Kiles asserts that findings of fact made by the state courts
27 at his retrial, on direct appeal, during state post-conviction proceedings, or at any
28 other point since legal proceedings began in this case in 1989—should any such
                                              12
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 24 of 474



 1 findings exist—are not entitled to this Court’s deference because those findings are
 2 not fairly supported by the record before the state courts. Kiles further asserts that
 3 the presumption of correctness is inapplicable and inappropriate in this case for
 4 several additional reasons, including but not limited to (1) the state courts’ fact-
 5 finding procedures were inadequate to afford his constitutional claims full and fair
 6 consideration; (2) material facts were not adequately developed in state-court
 7 proceedings; (3) he did not receive full, fair, and adequate hearings in state court;
 8 and (4) the state-court proceedings otherwise denied him due process of law.
 9 IV.     PROCEDURAL STATUS OF CLAIMS AND EXHAUSTION
10         Most of the federal constitutional claims alleged throughout this Petition
11 have been exhausted in proceedings before Arizona courts. Some claims, however,
12 were not fully presented in state court, were not ripe for review, or could only be
13 adequately raised in this forum. Respondents bear the burden of demonstrating that
14 Kiles has failed to exhaust a particular claim. See, e.g., Johnson v. Zerbst, 304 U.S.
15 458, 464 (1938); Esslinger v. Davis, 44 F.3d 1515, 1528 (11th Cir. 1995); Herbst
16 v. Scott, 42 F.3d 902, 905 (5th Cir. 1995); Brown v. Maass, 11 F.3d 914, 914 (9th
17 Cir. 1993) (per curiam).
18         To the extent that any claim is deemed procedurally defaulted, and because
19 the doctrine of procedural default is based upon comity rather than upon
20 jurisdiction, this Court retains the power to consider the merits of that claim. See,
21 e.g., Reed v. Ross, 468 U.S. 1, 9 (1984). Further, this Court may review the merits
22 of any procedurally defaulted claim because Kiles can demonstrate both cause for
23 any failure to properly exhaust a particular claim and prejudice from the alleged
24 constitutional violation. Alternatively, Kiles can demonstrate that a fundamental
25 miscarriage of justice would result if this Court declined to hear any particular claim
26 on the merits. Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991). And, to the
27 extent that Respondents argue that any state-court decisions adverse to Kiles were
28 based upon state procedural grounds, those grounds were neither adequate to
                                               13
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 25 of 474



 1 support the state court’s judgments nor independent of federal constitutional
 2 guarantees. See generally Stewart v. Smith, 536 U.S. 856 (2002) (per curiam); Ford
 3 v. Georgia, 498 U.S. 411, 423–24 (1991).
 4         As an additional matter, for any claims not raised or properly exhausted due
 5 to the ineffective assistance of prior counsel, Kiles can show, with the benefit of
 6 evidentiary development, that he has cause to overcome any procedural default of
 7 his meritorious constitutional claims. See, e.g., Martinez v. Ryan, 566 U.S. 1, 9
 8 (2012). Further, as Kiles will explain in his evidentiary-development motions,
 9 Rules 6 (discovery), 7 (expansion of the record), and 8 (evidentiary hearing) of the
10 Rules Governing Section 2254 Cases in the United States District Courts require
11 that federal courts provide a habeas petitioner with reasonable means to investigate
12 and factually support the claims presented in a petition for a writ of habeas corpus.
13 See McCleskey v. Zant, 499 U.S. 467, 498 (1991).
14         Lastly, Kiles respectfully reserves the right to timely request a limited stay
15 and abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005), in order to return
16 to state court to present any unexhausted claims, should there be a need to do so.
17 V.      RIGHT TO AMEND
18         Kiles expressly reserves his right to amend this Petition, both as a matter of
19 course under Federal Rule of Civil Procedure 15(a)(1) and later, as necessary and
20 appropriate. See Rule 12, Rules Governing Section 2254 Cases in the United States
21 District Courts (applying Federal Rules of Civil Procedure to habeas proceedings).
22 In McCleskey v. Zant, the Supreme Court reaffirmed the “principle that [a]
23 petitioner must conduct a reasonable and diligent investigation aimed at including
24 all relevant claims and grounds for relief in the first federal habeas petition.” 499
25 U.S. 467, 498 (1991). Kiles believes that additional claims may be identified
26 through ongoing investigation, after discovery is conducted and completed, and/or
27 after an evidentiary hearing is held. At the appropriate time during these
28 proceedings, Kiles will therefore present any additional claims through
                                              14
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 26 of 474



 1 amendments or supplements to this Petition.
 2 VI.     AEDPA IS UNCONSTITUTIONAL
 3         As an initial matter, the principle that every prisoner must have all of his
 4 constitutional claims heard by a court is central to fundamental fairness and the
 5 integrity of the justice system. See Bounds v. Smith, 430 U.S. 817, 822–23 (1977).
 6 One essential method of ensuring that a prisoner’s constitutional claims are heard
 7 is through the availability of the writ of habeas corpus. However, the passage of the
 8 Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) substantially
 9 changed the law that governs habeas petitions. See Felker v. Turpin, 518 U.S. 651,
10 654 (1996). AEDPA’s restrictions suspend the writ of habeas corpus and violate the
11 separation of powers, which results in prisoners remaining in prison without review
12 of alleged constitutional defects of their convictions and sentences.
13         A.     AEDPA unconstitutionally suspends the writ of habeas corpus.
14         Congress cannot define prisoners’ rights so narrowly that it, in effect,
15 suspends the writ of habeas corpus. The writ of habeas corpus is guaranteed by the
16 U.S. Constitution in the Suspension Clause, which provides that “[t]he Privilege of
17 the Writ of Habeas Corpus shall not be suspended, unless when in Cases of
18 Rebellion or Invasion the public Safety may require it.” U.S. Const. art. I, § 9, cl. 2.
19 The Suspension Clause is a structural limitation on the power of Congress. Like
20 bills of attainder and ex post facto laws, which are also prohibited in Article I,
21 section 9, the suspension of habeas (except in cases of rebellion or invasion) belongs
22 to a “category of congressional actions which the Constitution barred.” United
23 States v. Lovett, 328 U.S. 303, 315 (1946). The writ “can be preserved in practice
24 no other way than through the medium of the courts of justice; whose duty it must
25 be to declare all acts contrary to the manifest tenor of the Constitution void.” Id. at
26 314 (quoting The Federalist No. 78 (Alexander Hamilton)).
27         AEDPA prevents federal courts in certain circumstances from granting relief
28 when it is undisputed that a conviction or sentence is unconstitutional. See 28
                                               15
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 27 of 474



 1 U.S.C. § 2254. Under AEDPA, before granting the writ a federal court must
 2 determine whether, for example, the complete deprivation of a jury in a capital case
 3 is a “reasonable” or “unreasonable” constitutional violation. As explained long ago,
 4                habeas is “the most important human right” in the
                  Constitution because it functions as a mechanism for the
 5                enforcement of the Bill of Rights against the federal
 6                government: “Censorship can be evaded; prosecutions
                  against ideas may break down; a prison wall is there. Only
 7                habeas corpus can penetrate it. When imprisonment is
                  possible without explanation or redress, every form of
 8                liberty is impaired.
 9 Dan Poulson, Note, Suspension for Beginners: Ex parte Bollman and the
10 Unconstitutionality of the 1996 Antiterrorism and Effective Death Penalty Act, 35
11 Hastings Const. L. Q. 373, 399 (2008) (quoting Zechariah Chafee, Jr., How Human
12 Rights Got Into the Constitution 53 (1952)). This restriction on courts’ ability to
13 grant relief constitutes an unconstitutional suspension of the writ.
14         B.     AEDPA violates the separation-of-powers doctrine.
15         Congress cannot impinge on the courts’ duty to say what the law is, but
16 Congress does so when it requires Article III courts to ignore any part of the
17 Constitution and to instead give effect to a contrary law. See Marbury v. Madison,
18 5 U.S. (1 Cranch) 137, 178 (1803). Congress has the power to constrain courts’
19 authority. See Keene Corp. v. United States, 508 U.S. 200, 207 (1993); see also
20 U.S. Const. art. III, § 1 (“The judicial Power of the United States, shall be vested in
21 one supreme Court, and in such inferior Courts as the Congress may from time to
22 time ordain and establish.”). However, there are limits on that power. One such
23 limit is that Congress must not manipulate the “test for determining the scope of
24 [habeas corpus]” because the writ “is designed to restrain” Congress, and because
25 the writ is “an indispensable mechanism for monitoring the separation of powers.”
26 Boumediene v. Bush, 553 U.S. 723, 765–66 (2008).
27         The separation-of-powers doctrine found in Article III “serves both to protect
28 the role of the independent judiciary within the constitutional scheme of tripartite
                                               16
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 28 of 474



 1 government . . . and to safeguard litigants’ right to have claims decided before
 2 judges who are free from potential domination by other branches of government.”
 3 Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833, 848 (1986) (citations
 4 and internal quotation marks omitted). When confronted with an unconstitutional
 5 provision, the Supreme Court in Marbury considered whether courts are bound by
 6 “an act of the legislature” that is “repugnant to the constitution.” The Court
 7 concluded, “It is emphatically the province and duty of the judicial department to
 8 say what the law is.” 5 U.S. at 177.
 9         “[I]f Congress does provide for habeas in the federal courts, Congress cannot
10 . . . instruct the federal courts, whether acting in a federal or in a state case, how to
11 think, how to ascertain the law, how to judge.” Irons v. Carey, 505 F.3d 846, 855
12 (9th Cir. 2007) (Noonan, J., concurring), overruled on other grounds by Hayward
13 v. Marshall, 603 F.3d 546 (9th Cir. 2010) (en banc). AEDPA infringes upon the
14 power of the courts to say what the law is and to give effect to that law and thereby
15 violates the separation-of-powers doctrine.
16         C.     Conclusion.
17         AEDPA unconstitutionally suspends the writ of habeas corpus and violates
18 the separation-of-powers doctrine because it dictates that courts must not “grant
19 relief to citizens who are being held in prison in violation of their constitutional
20 rights unless the constitutional error that led to their unlawful conviction or sentence
21 is one that could not have been made by a reasonable jurist.” Irons, 505 F.3d at 859
22 (Reinhardt, J., concurring specially). “Whether it was reasonable for a state court
23 to misapprehend the dictates of the Constitution in a particular case hardly seems
24 relevant to a citizen’s right not to be imprisoned in violation of the fundamental
25 liberties he is granted by the document that governs our societal structure.” Id. As
26 AEDPA is unconstitutional, this Court should not be constrained by its dictates.
27
28
                                                17
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 29 of 474



 1                                        Claim One
 2         Representation at trial was so marred by conflicts,
           misrepresentations, and procedural violations that Kiles was denied
 3         effective counsel and fair and reliable capital proceedings.
 4         Kiles’s trial began with a procedural due-process violation, proceeded with
 5 counsel whose interests diverged from their client’s during the course of
 6 representation, and ended in with an arbitrary capital sentence, in violation of the
 7 Sixth, Eighth, and Fourteenth Amendments to the U.S. Constitution. Kiles
 8 presented this claim below. (ROA 1189 at 10–18, 23–30; PFR2 Dkt. 1 at 12–18,
 9 25–30.) Kiles incorporates by specific reference all facts, allegations, and
10 arguments made elsewhere in this Petition.
11         A.     Kiles received ineffective assistance of counsel from the start.
12         Kiles’s first trial, held in 1989, was reversed on state post-conviction review
13 in 1996 due to ineffective assistance of counsel. (ROA 314 at 4.) The case was
14 referred back to Yuma County Superior Court and assigned to Judge Kirby
15 Kongable. (ROA 337 at 1.) Kiles’s state post-conviction counsel, Mary Boyte,
16 moved to withdraw, as she was not qualified to be lead counsel for a capital trial.
17 (Tr. Mar. 13, 1998 at 4.) Initially, the Yuma County Office of the Legal Defender
18 was appointed to the case. (Tr. Mar. 13, 1998 at 6.) The Office of the Legal
19 Defender determined it was insufficiently staffed to retain the case, and the case
20 was assigned to two private defense attorneys, Robert Roberson and Jerrold
21 Shelley. (ROA 352 at 1.) After concerns arose that the two attorneys might have a
22 conflict of interest, Mary Boyte was appointed as special counsel to investigate. (Tr.
23 Mar. 13, 1998 at 36–37). That investigation revealed multiple conflicts, and
24 Roberson and Shelley were forced to withdraw. (ROA 376 at 3–10; ROA 377 at 1.)
25 Kiles’s case was referred back to the Office of the Legal Defender for assignment
26 of counsel. (ROA 377 at 1.)
27
28
                                              18
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 30 of 474



 1                1. Greg Clark’s appointment did not satisfy Arizona’s standards
                     for appointment as capital defense counsel.
 2
 3         At the time of Kiles’s trial, Yuma County had a bidding system to appoint
 4 counsel for indigent defendants. While the court appointed attorneys to represent
 5 indigent defendants, the Office of the Legal Defender held the contracts providing
 6 payment to private attorneys. On September 10, 1998, after Roberson and Shelley
 7 had withdrawn from Kiles’s case, the Yuma County Legal Defender and Conflict
 8 Administrator Jose de la Vara solicited a bid from Phoenix attorney Greg Clark to
 9 represent Kiles. Clark submitted a bid that same day, attesting that he had tried 25
10 first-degree murder cases, including eight capital cases, and that he had only one
11 client on death row. However, Clark had at least three clients on death row at the
12 time of his bid.7 This material misrepresentation was the first in a long string of
13 misstatements by Clark throughout the eight years he represented Kiles.
14         Clark had also been publicly censured in 1997 for ineffective assistance in a
15 juvenile case. De la Vara sought Clark’s appointment despite being on notice that
16 Clark had been disciplined by the Arizona State Bar Association (“Bar”).8 De la
17 Vara also requested that Mark Reeves, an attorney from the Office of the Legal
18 Defender, be appointed as Clark’s co-counsel.
19         Mary Boyte, in her role as special counsel, notified the court on October 2,
20 1998 that she was “concerned that the attorneys who are being designated for
21 appointment by the Office of the Legal Defender and the Yuma County Board of
22 Supervisors do not meet the requirements for representation of capital defendants
23
24
     7
       At the time of Greg Clark’s appointment to Kiles’s case, Clark’s former clients
     Michael Gallegos, Timothy Ring, and Kenneth Laird were on Arizona’s death row.
25   See Gallegos v. Schriro, 583 F. Supp. 2d 1041 (D. Ariz. 2008); State v. Ring, 25
     P.3d 1139 (Ariz. 2000), overruled by Ring v. Arizona, 536 U.S. 584 (2002); State
26   v. Laird, 920 P.2d 769 (Ariz. 1996).
27   8
       In a letter to Mary Boyte, Jose de la Vara stated that he did not take the time to
     investigate whether Greg Clark was qualified for appointment because de la Vara
28   had known Clark for a long time and relied on that relationship of trust.
                                              19
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 31 of 474



 1 as set forth in Rule 6.8 [of the Arizona Rules of Criminal Procedure].” (ROA 379
 2 at 1–2.) Arizona Rule of Criminal Procedure (“Rule”) 6.8, which contains
 3 Arizona’s Standards for Appointment of Counsel in Capital Cases, requires that to
 4 be eligible for appointment in a capital case, an attorney “shall have been a member
 5 in good standing of the State Bar of Arizona for at least five years immediately
 6 preceding the appointment.” Rule 6.8(a)(1). The court held a hearing to determine
 7 whether Clark met the qualifications under Rule 6.8. Boyte informed the court that
 8 Clark had been censured in 1997 for providing ineffective assistance in a juvenile
 9 transfer case and had been suspended for administrative proceedings a few months
10 prior. (Tr. Oct. 7, 1998 at 5–6.)
11         In response, Clark misrepresented to the court the nature and severity of those
12 disciplinary actions. Clark said that the public censure for his ineffective assistance
13 was not a failing on his part but “a judgment call and, you know, given the facts as
14 they were then and today, I probably would do the same thing.” (Tr. Oct. 7, 1998
15 at 10.) He then misrepresented his suspension, asserting that the mistake was not
16 his, but the Bar’s. “The Bar believed that I did not pay my dues this year. So as a
17 matter of course, they issued an order of suspension which they later retracted
18 almost immediately when it was learned that, in fact, I had paid those dues.” (Tr.
19 Oct. 7, 1998 at 10.)
20         Neither account was accurate. Regarding the public censure for ineffective
21 assistance of counsel, Clark failed, despite ample evidence, support, and
22 opportunity, to effectively advocate for his juvenile client. Clark’s inadequate
23 representation resulted in the juvenile being transferred to adult court. In order to
24 receive no more severe a punishment than public censure, Clark conditionally
25 admitted to the Disciplinary Commission of the Supreme Court that his conduct
26 was in violation of ethical rules governing competence, diligence, and
27 communication. Clark’s discipline was not the result of a mere bad “judgment call,”
28 but the result of his repeated failures during the representation to provide
                                               20
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 32 of 474



 1 constitutionally effective counsel. The Arizona Court of Appeals found that Clark’s
 2 actions in the case were so unreasonable as to be constitutionally deficient. The
 3 court declared that Clark’s “failure to even attempt” to advocate whatsoever for his
 4 juvenile client, even when given multiple opportunities to do so, “leads us to
 5 conclude that ‘but for counsel’s unprofessional errors, the result of the proceeding
 6 would have been different.’” Matter of Appeal in Maricopa Cty., Juvenile Action
 7 No. JV-511576, 925 P.2d 745, 748 (Ariz. Ct. App. 1996) (quoting Strickland v.
 8 Washington, 466 U.S. 668, 694 (1984)). As to the suspension as a result of the non-
 9 payment of dues, the mistake was not on the part of the Bar. It appears that Clark
10 had in fact failed to pay and was only reinstated upon payment of those dues, two
11 weeks later. (Tr. Oct. 7, 1998 at 10; PFR2 Dkt. 1 at 16.)
12         Four months before the hearing regarding Clark’s suitability for appointment,
13 the prosecutor at the time had emphasized to the court, “Your Honor, this is a capital
14 case. Under Rule 6.8 there are standards for appointment of counsel in capital cases
15 that we have to observe.” (Tr. Mar. 13, 1998 at 5.) At the hearing regarding Clark’s
16 qualifications, however, prosecutor David Powell, who had recently taken over the
17 case on behalf of the Arizona Attorney General’s Office, told the judge that Clark
18 “enjoys a wonderful reputation in Maricopa [County]” and that his main concern
19 was whatever was “most expeditious.” (Tr. Oct. 7, 1998 at 11–12.)
20         The court relied on the State’s representations to approve Clark’s
21 appointment, in violation of Rule 6.8 and without further inquiry. The court stated:
22                Well, even Mr. Powell thinks that Mr. Clark enjoys an
                  excellent reputation in Maricopa County. That’s one thing
23                . . . I am not at all concerned about the Bar thinking maybe
24                he hadn’t paid his dues when he had and that matter being
                  resolved in a quick matter. The incident that occurred in
25                1995 perhaps causes me some concern, but I think when
                  you weigh that against his experience and reputation and
26                the fact that may very well have been a judgment call on
                  his part, that that’s not enough for me to say that I don’t
27                feel Mr. Clark is qualified.
28
                                              21
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 33 of 474



 1 (Tr. Oct. 7, 1998 at 21.) Accordingly, the court expressly relied on Clark’s
 2 misrepresentations in discounting the importance of his disciplinary issues.
 3         After the hearing, Clark submitted a Notice of Compliance with Rule 6.8,
 4 stating that he had met the practice element of the Rule. (ROA 381.) He, notably,
 5 did not assert that he had been in good standing with the Bar for the preceding five
 6 years, nor did he attach a Certificate of Good Standing, which at the time under
 7 Rule 74 of the Rules of the Arizona Supreme Court would have listed his
 8 disciplinary record. However, to prove he met the training requirement under Rule
 9 6.8, Clark provided his attendance form and a copy of the check in payment for the
10 training. The check was from his IOLTA account, itself a violation of his
11 obligations as an attorney.9 (ROA 381 at 6.)
12         The court subsequently appointed Clark as lead counsel for Kiles. The terms
13 of the contract with the Office of the Legal Defender provided for a flat fee of
14 $25,000 for Clark to accept the case, with another $25,000 in the event the case
15 went to trial. (Tr. Nov. 29, 1999 at 6.) The contract required that Clark meet the
16 requirements for attorneys handling death-penalty cases in Arizona as set forth in
17 Rule 6.8. (PFR2 Dkt. 22 Ex. 10 at 1.)
18              2. Clark failed to establish an attorney-client relationship with
                   Kiles.
19
20         Clark’s relationship with his client was tenuous from the start. After the court
21 hearing on Clark’s qualifications, Kiles expressed some concern to his state post-
22 conviction counsel. She listed questions Kiles could ask Clark about his experience
23 in order to assuage any concerns. However, Kiles never had the opportunity to ask
24 those questions, and Clark’s representation in the initial months of his appointment
25
26   IOLTA accounts contain client funds and should not be co-mingled with the
     9

   attorney’s own money or used to attend seminars. See Ariz. R. Professional
27 Conduct, ER 1.15; (DA2 Dkt. 86 at 71 n.7). The same month Clark was appointed
   to Kiles’s case, he was placed in a counseling program to address his ethical
28 misconduct for trust account violations. (ROA 1189 at 16; PFR2 Dkt. 29 Ex. 37.)
                                               22
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 34 of 474



 1 only heightened Kiles’s concerns. On January 6, 1999, Kiles sent a letter to Judge
 2 Kirby Kongable requesting new counsel, stating that in the first three months of
 3 appointment Clark had spoken with him for only two hours and that Clark had
 4 informed Kiles that he was not going to “baby-sit” him. (ROA 392 at 5.) Kiles wrote
 5 that communication with Clark was down to “zero.” (ROA 392 at 3.) In response,
 6 Clark filed an ex parte response with Judge Kongable and defended himself by
 7 portraying Kiles as difficult.10 Clark agreed he was not communicating with Kiles,
 8 but he blamed Kiles for this failure. (ROA 393 at 1.) Clark further defended himself
 9 by stating that until he had completely read the case file and discovery was
10 complete, he would be “unable to have any meaningful communication” with
11 Kiles.11 (ROA 393 at 2.) Clark concluded by writing, “It is only human nature that
12 differences of opinion arise and other conflicts come about.” (ROA 393 at 3.)
13         At a status hearing only three months after Clark’s appointment, Kiles again
14 informed the judge of his concerns regarding Clark’s effectiveness, especially his
15 lack of communication. (Tr. Jan. 22, 1999 at 5.) Kiles told the court that from
16 October 17, 1998 to January 5, 1999, he had had no communication whatsoever
17 from Clark, prompting Kiles’s January 1999 letter to the judge.12 (Tr. Jan. 22, 1999
18 at 5–6.) The court demurred—its first in a long series of refusals to take action to
19 ensure appropriate representation—and merely admonished all parties do the best
20
21   10
        Under Arizona law at that time, Judge Kongable would have made the capital-
22   sentencing decision in the event that Kiles was convicted of first-degree murder.
     11
        In contrast, Roberson and Shelley, who had been appointed prior to Clark,
23   informed the court that adequately preparing to represent Kiles would take
24   approximately 100 hours of jail visits. (Tr. Mar. 24, 1998 at 21–22; DA2 Dkt. 89 at
     78.) This representation was more in line with the prevailing standards of care in
25   Arizona at the time of these proceedings. Ariz. Attorneys for Crim. Justice & Ariz.
     Capital Rep. Project, Arizona Capital Case Defense Manual at 20–21 (1995 ed.).
26   12
        In response to Clark’s allegations that Kiles was at fault for the lack of
27   communication, Kiles told the court, “I mean, I can’t get out of jail and go to his
     office. So how could it be my choice not to communicate with him?” (Tr. Jan. 22,
28   1999 at 5.)
                                              23
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 35 of 474



 1 they could to work together. (Tr. Jan. 22, 1999 at 10–11.) One month later, Mark
 2 Reeves withdrew as co-counsel after he discovered a conflict that prohibited his
 3 office from representing Kiles, and Mary Boyte was appointed as Kiles’s second
 4 counsel. (Tr. Dec. 9, 1998 at 5; ROA 399 at 1.)
 5            In the first year of Clark’s appointment, the irreparable breakdown between
 6 attorney and client was clear. In July 1999, Kiles filed a pro per motion requesting
 7 new counsel, asserting that, though the court had accused him at the January 1999
 8 hearing of trying to “interject error into the proceedings, this was not my intention
 9 then or now. I just want adequate attorneys.” (ROA 407 at 4.) Kiles wrote that Clark
10 had promised to send Kiles legal material pertaining to his case but had not done
11 so; Kiles also stated that Clark had told Kiles to call, but that Clark’s staff would
12 often hang up when Kiles did so. (ROA 407 at 6–7.) Kiles supplemented this motion
13 two days later “to correct a lie told to the court” by Clark and to inform the court
14 about Kiles’s first legal visit from Clark in five months. (ROA 408 at 1.) The lie
15 was in a motion to continue that Clark had submitted that stated, “Defense counsel
16 has spoken with the Defendant in this matter, who has [] indicated that he has no
17 objection to continuing this matter.” (ROA 405 at 1–2.) Kiles reported that he could
18 not have agreed to a continuation, as he had never been asked by Clark. (ROA 408
19 at 1.) As to the legal visit, it was not productive; Clark brought neither papers, nor
20 anything to write with or on, so nothing was accomplished. (ROA 408 at 2–3.)
21            At an August 1999 hearing regarding second counsel Boyte’s motion to
22 withdraw from the case,13 Kiles flagged for the court Clark’s continued
23 misrepresentations to him. For example, when Clark was appointed, Clark had both
24 promised Kiles and informed the court that he would be filing a motion to challenge
25 Kiles’s grand-jury proceedings. (ROA 388 at 1–2.) That motion was never filed.
26 (Tr. Aug. 6, 1999 at 14–15.) As another example, Kiles notified the court that Clark
27
28   13
          Mary Boyte’s motion and its impetus are discussed in greater depth below.
                                               24
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 36 of 474



 1 had misled him, pushing him toward an early trial date based on Clark’s assertion
 2 that doing so would encourage a plea deal. (Tr. Aug. 6, 1999 at 11.) Kiles agreed to
 3 Clark’s proposed early trial date, only to later discover that the State had rejected
 4 any such deal a month prior to Kiles’s conversation with Clark. (Tr. Aug. 6, 1999
 5 at 11.) Kiles expressed concern that Clark was failing to do any investigation in his
 6 case and that he was also refusing to read the file from Kiles’s successful state post-
 7 conviction petition. Clark readily agreed about prior counsel’s file: “I certainly did
 8 indicate—and [Kiles] is absolutely right—that the boxes of information that are out
 9 there now were worthless.” (Tr. Aug. 6, 1999 at 30.)
10         The previous case file, however, was not worthless. Kiles’s second trial was
11 based on the same State’s facts that had been challenged during state post-
12 conviction proceedings and involved many of the same witnesses who had been
13 interviewed during those proceedings. Moreover, the case file highlighted the
14 mistakes of counsel during the first trial, which would have been instructive for
15 Clark as he prepared for Kiles’s retrial. Still, Clark chose not to avail himself of this
16 crucial information.
17         Kiles told the court that he was not the only one with whom Clark would not
18 communicate. Boyte was having the same problem with Clark. While Kiles often
19 had trouble getting Clark on the phone, when Kiles succeeded, he then had to call
20 Boyte to relay what Clark had said. Otherwise, Boyte was left in the dark. (Tr. Aug.
21 6, 1999 at 12.) Kiles told the court that this method of communication between
22 co-counsel was “ridiculous.” (Tr. Aug. 6, 1999 at 17.)
23         Additionally, Kiles was concerned about informal discussions between
24 counsel and with the court that were off-the-record and outside of his presence. (Tr.
25 Aug. 6, 1999 at 13.) He told the court that, as his life was on the line, he believed
26 he had a right to be present for informal meetings about him or his case, or at least
27 have the opportunity to read a transcript later. (Tr. Aug. 6, 1999 at 13–14.) Kiles
28 said simply, “I am not trained as an attorney. I respect Mr. Clark as an attorney, but
                                                25
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 37 of 474



 1 still I am not an idiot. I can read; I can write. So I would like to be there.” (Tr. Aug.
 2 6, 1999 at 14.) But when Kiles informed Clark that he would like to be present,
 3 Clark refused and told Kiles he would continue to have off-the-record discussions.14
 4 (Tr. Aug. 6, 1999 at 14.) Clark’s unauthorized waiver of his client’s constitutional
 5 rights left Kiles without an advocate he could trust to be honest with the court.
 6         That fundamental lack of trust also affected Kiles’s ability to lay out his
 7 concerns before the court at the hearing. Kiles stated that he felt like he was at a
 8 disadvantage because he was unsure whether what he wanted to say could harm
 9 him or his case. (Tr. Aug. 6, 1999 at 15.) Kiles told the court, “If I had an attorney
10 stand up here I can trust, I would ask him.” (Tr. Aug. 6, 1999 at 15.) But because
11 he was unsure if he should relay all of his concerns about Clark for fear of
12 endangering his case, Kiles felt compelled to stay silent. (Tr. Aug. 6, 1999 at 15.)
13 The court made no further inquiries as to those concerns.
14         When given the opportunity to respond, Clark told the judge that, “with
15 regard to what has been going on in this case; I have been to the scene, I have been
16 to the place where the bodies were found. I have made a complete review of all of
17 the documentation in this case.” (Tr. Aug. 6, 1999 at 31.) Clark also claimed,
18 “Judge, I have done everything I can on [Kiles’s] behalf in this case.” (Tr. Aug. 6,
19 1999 at 33.) Beyond asserting that he had done a complete review of the
20 documentation of the case after stating that the case file was “worthless,” Clark was
21 not in control of the basic facts of the case. Clark had neither conducted witness
22 interviews nor arranged to speak with any experts, as confirmed by the time logs
23 Clark later submitted to the court. (Tr. Aug. 6, 1999 at 41–42; ROA 414 at 32–49.)
24 And at the August 1999 hearing, Clark asserted, “It is to no defendant’s advantage
25 in a capital case to rush quickly to trial,” even though Kiles had filed his request for
26 new counsel precisely because he believed (accurately) that Clark was rushing to
27
   14
      Kiles was right to be concerned, as trial counsel were ineffective for failing to
28 make a record at every stage of the proceedings. See Claim 15, infra.
                                               26
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 38 of 474



 1 trial. (Tr. Aug. 6, 1999 at 11, 34; ROA 409 at 2.)
 2         By this time, Clark had been lead counsel for ten months. When Clark was
 3 first appointed to Kiles’s case, he had told Kiles that if Kiles asked him to withdraw
 4 for good reason, Clark would do so. (Tr. Aug. 6, 1999 at 12.) Kiles believed his and
 5 Clark’s inability to maintain communication, trust, or any kind of working
 6 relationship was a good reason. (Tr. Aug. 6, 1999 at 12.) Kiles was also frustrated
 7 with Clark’s dishonesty, both to him and to the court, and with Clark’s waiver of
 8 Kiles’s right to be present at pretrial proceedings. (Tr. Aug. 6, 1999 at 12–14.) Kiles
 9 felt Clark was preventing Kiles’s ability to participate in his own defense. (Tr. Aug.
10 6, 1999 at 14.) Therefore, Kiles had asked Clark to withdraw, but Clark had
11 refused.15 (Tr. Aug. 6, 1999 at 12.) Frustrated with Clark’s misrepresentations,
12 Kiles expressed desperation:
13                I am at the point now where I don’t believe anything he
                  tells me. Nothing whatsoever. I have asked him to
14                withdraw from being my attorney. He told me when I first
15                -- when he was first appointed to my case, that if I asked
                  him to withdraw for a good reason, he would do just that
16                and I think it’s a good reason. I feel like I have been lied to.
                  I know I have been lied to by him. He lied to the court on
17                me and said something I didn’t say.
18 (Tr. Aug. 6, 1999 at 12.) Kiles had a good relationship with Boyte—she had guided
19 him to relief previously—and repeatedly asked the court to deny her motion to
20 withdraw and to replace Clark instead. (Tr. Aug. 6, 1999 at 10, 15–16, 27.) Kiles
21 told the court, “If you keep Mr. Clark on my case, I don’t know how he is going to
22 be able to defend me because there is some things I need to tell my attorney, but I
23 will not tell him.” (Tr. Aug. 6, 1999 at 17.) Yet the court granted Boyte’s motion to
24 withdraw, and Clark remained lead counsel. (Tr. Aug. 6, 1999 at 48.)
25
26   Clark may have refused to withdraw for financial reasons. Kiles’s prior attorneys,
     15

   who withdrew before Clark was appointed due to a conflict of interest, were
27 required to refund Yuma County the majority of their flat-fee payment after
   subtracting for the hours they had worked on Kiles’s case at a rate set by the court.
28 (Tr. Nov. 29, 1999 at 3–8.)
                                                27
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 39 of 474



 1               3. Clark’s lack of communication and deficient performance
                    compelled co-counsel to withdraw.
 2
 3         The client-attorney relationship was not the only relationship that Clark
 4 destroyed. Mark Reeves, initially appointed as Clark’s co-counsel, was required to
 5 withdraw due to a conflict, and Mary Boyte replaced Reeves as Kiles’s second trial
 6 attorney. (ROA 399 at 1.) Boyte, Kiles’s state post-conviction counsel, had a strong
 7 relationship with Kiles and a deep familiarity with the case. Rather than relying on
 8 her as an asset, however, Clark largely ignored Boyte. (ROA 409 at 1.)
 9         In the four months after her appointment in March 1999, Boyte had no
10 communication with Clark save a single fax. (ROA 409 at 1.) When Clark pushed
11 for a speedy trial, Boyte expressed concern that Clark wanted a trial date in
12 November 1999, as “there has been no investigation or pretrial work of any kind
13 conducted” in the case. (ROA 409 at 2.) Although funding for an investigator and
14 a mental-health expert had been approved by the court, no investigator had been
15 hired, no witnesses had been interviewed, and the lone proposed expert had not
16 been contacted. (ROA 409 at 2.) Boyte also believed that Clark’s lump-sum,
17 contingency fee contract with the Office of the Legal Defender was pushing Clark
18 to go to trial without sufficient investigation or preparation and that the contract
19 violated ER 1.5(D)(2) of the Arizona Rules of Professional Conduct, which
20 prohibited attorneys from entering into an arrangement to represent a defendant in
21 a criminal case for a contingent fee. (ROA 409 at 3.)
22         Based upon what she perceived as her ethical obligations and Clark’s failure
23 to provide effective assistance of counsel, Boyte moved to withdraw on July 16,
24 1999. (ROA 409 at 3–4.) At the August 1999 hearing on Boyte’s motion to
25 withdraw, Kiles testified that Clark had justified his refusal to speak with Boyte by
26 telling Kiles that Boyte would not understand strategy and might object to some of
27 the things Clark was doing. (Tr. Aug. 6, 1999 at 16.) In other words, according to
28 Kiles, Clark acknowledged that he was interfering with Kiles’s ability to have two
                                              28
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 40 of 474



 1 trial attorneys, to which Kiles had a legal right. See Ariz. R. Crim. P. 6.2(b).
 2         At the hearing on her motion, Boyte was represented by attorney Robert
 3 Wood, a member of the State Bar of Arizona Ethics Committee. Wood stated he
 4 had urged Boyte to withdraw. (Tr. Aug. 6, 1999 at 22.) Wood informed the court
 5 that there was a “complete lack of cooperation” of the “kind between lead counsel
 6 and second counsel.” (Tr. Aug. 6, 1999 at 23.) Wood also stated that Boyte believed
 7 “the flat fee arrangement that Mr. Clark has with the county is in effect a contingent
 8 fee.” (Tr. Aug. 6, 1999 at 24–25.) While Wood explained that he was not there to
 9 argue the ethical nature of Clark’s contract, he supported Boyte’s decision to not
10 enter into a similar contract as co-counsel. He did so given Boyte’s concerns about
11 the perverse incentives such a contract creates, as well as the conflict it created for
12 Boyte with lead counsel, as Boyte believed the defense was unprepared for trial and
13 disagreed with Clark over how they should proceed.16 (Tr. Aug. 6, 1999 at 25–26.)
14         After listening to testimony, Judge Kongable acknowledged on the record
15 that he believed Kiles’s concerns were “genuine.” After the previous request for
16 new counsel, Judge Kongable had been “hoping that communication would
17 increase.” (Tr. Aug. 6, 1999 at 46–47.) Judge Kongable said that lack of
18 communication concerned him, but concluded that it appeared—despite Kiles’s and
19 Boyte’s reports to the contrary, and indeed Clark’s own admission that the case files
20 were “worthless”—Clark was “making progress in terms of going through
21 voluminous material.” (Tr. Aug. 6, 1999 at 30, 47.) And though Clark had been on
22 Kiles’s case for ten months, Judge Kongable credited Clark as taking preparatory
23 steps toward basic investigation, such as “setting up interviews” and “making
24 arrangements for an investigation.” (Tr. Aug. 6, 1999 at 47.) Judge Kongable
25
26   As the person most knowledgeable about Kiles’s case, Boyte did not believe the
     16

   case should proceed to trial, much less without investigation or expert witnesses. In
27 correspondence with her attorney, she stated that she and the other state post-
   conviction attorneys who had previously assisted with the case believed that the
28 best possible outcome would be for Kiles to not proceed to trial.
                                               29
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 41 of 474



 1 therefore did not believe “certainly to this point” Kiles was receiving ineffective
 2 assistance of counsel. (Tr. Aug. 6, 1999 at 47.)
 3         Thus, despite the irreconcilable conflict with the client, despite Clark’s
 4 misrepresentations, and over Kiles’s objections, the court granted Boyte’s request
 5 to withdraw. (ROA 412 at 1.) Clark remained lead counsel.
 6         Four days later, Treasure VanDreumel, an attorney also based in Phoenix,
 7 accepted the position as second chair. Her contract was also structured on a flat fee,
 8 contingency basis: she would receive $10,000 for accepting the appointment to the
 9 case and another $10,000 if the case went to trial.
10               4. Clark blamed others for his irreparably fractured relationship
                    with Kiles.
11
12         The conflicts between lead counsel and Kiles, and between counsel
13 themselves, did not improve. In September 1999, Kiles submitted his third pro per
14 motion to the court, informing it that the communication between him and Clark
15 had deteriorated even further since the evidentiary hearing the previous month.
16 (ROA 413 at 1–2.) Kiles wrote that he understood, “I am not allowed an attorney
17 of my choice since I am indigent but I do believe I have the right to attorneys who
18 are effective and competent.” (ROA 413 at 5.) Kiles stated that communication with
19 his attorneys had become more difficult, as now neither of his attorneys practiced
20 in Yuma but in Phoenix; upon VanDreumel’s appointment, he had been given no
21 contact information to communicate with her. (ROA 413 at 2.) Though Clark had
22 promised to schedule a legal visit at which he, VanDreumel, and the investigator
23 would be present, Kiles reported Clark had failed to do so. (ROA 413 at 2.) Kiles
24 informed the court that he had learned that Clark had another client in Yuma who
25 he had visited without also seeing Kiles. (ROA 413 at 4.) Kiles explained to the
26 court that he simply wished he could have legal visits on a regular basis, but Clark
27 had refused. (ROA 413 at 4.)
28         Also in September 1999, Judge Kongable received a call from another Yuma
                                              30
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 42 of 474



 1 County judge, Judge Nelson, expressing concern that Kiles was “potentially not
 2 receiving adequate representation.” (ROA 414 at 16.) This phone call arose from a
 3 conversation that Boyte had had with Judge Nelson, which he relayed in part to
 4 Judge Kongable. (Tr. Oct. 8, 1999 at 3, 10–11.) Judge Kongable set a hearing to
 5 address these issues for October 8, 1999. Clark filed a response with the court
 6 stating, “It is the position of undersigned counsel that this issue has been
 7 manufactured by Mary Boyte, Esq. and the defendant in a blatant effort to create
 8 what they believe is error.” (ROA 414 at 4.)17
 9         Because Boyte’s conversation with Judge Nelson had precipitated the phone
10 call to Judge Kongable, Boyte was put on the stand and questioned by the court at
11 the October 1999 hearing. The court also allowed the prosecutor David Powell to
12 cross-examine Boyte regarding whether she was conspiring to undermine Clark’s
13 representation of Kiles. Powell questioned Boyte about her continuing relationship
14 with Kiles. (Tr. Oct. 8, 1999 at 18–19.) Boyte stated she was still visiting Kiles, as
15 she was representing him on civil matters. (Tr. Oct. 8, 1999 at 20.) When the court
16 cautioned Powell that his questions were straying into privileged attorney-client
17 communications, Powell responded, “Judge, it is the theory of the State, as well as
18 I believe Mr. Clark, that this witness . . . is trying to do anything to have Mr. Clark
19 taken off. I am trying to point out the extremes she has gone to to subvert Mr.
20 Clark’s representation.” (Tr. Oct. 8, 1999 at 22.)
21         Boyte stated she could not understand what could be gained from her creating
22 conflict between Kiles and Clark. (Tr. Oct. 8, 1999 at 35–36.) Rather, when she was
23 co-counsel, she “asked that the defendant make every attempt to get along with Mr.
24 Clark. I encouraged that. And the defendant did that. He really did make every
25 attempt.” (Tr. Oct. 8, 1999 at 36.) She stated that Clark had simply made the
26
27   Despite Clark’s conspiracy theory, Kiles’s counsel would later rely on Boyte to
     17

   obtain signatures and file motions for them so they would not have to travel to
28 Yuma to do so.
                                               31
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 43 of 474



 1 decision “not to communicate with this defendant.” (Tr. Oct. 8, 1999 at 36.)
 2         Boyte explained that she had spoken to Judge Nelson “just for advice, more
 3 than anything. I did not expect him to take any action.” (Tr. Oct. 8, 1999 at 10.) She
 4 believed that the conversation was only “going to be between him and myself.” (Tr.
 5 Oct. 8, 1999 at 7.) Boyte went to him because, she said, “I have a burden in my
 6 heart, because I don’t feel that [Kiles] is being defended the way he needs to be
 7 defended.” (Tr. Oct. 8, 1999 at 10.) She had simply been trying to ascertain
 8 “whether or not I had some kind of obligation” to take action about her concerns.
 9 (Tr. Oct. 8, 1999 at 27.)
10         Clark was also given the opportunity to question Boyte, and he made clear
11 that his concerns were the allegations against him, rather than the quality of his
12 representation to his client. He told the court, “This is just the type of thing that,
13 you know, can rear its ugly head later on down the road sometime in a PCR. I don’t
14 want to get blind-sided.” (Tr. Oct. 8, 1999 at 33.)
15         Clark was questioned as well, and when asked by the judge, admitted, “I
16 don’t tend to waste a whole lot of time in discussing [trial] issues with someone in
17 Mr. Kiles’s position.” (Tr. Oct. 8, 1999 at 41.) Clark said he was “not the type of
18 lawyer that holds someone’s hand.” (Tr. Oct. 8, 1999 at 45.) Additionally, he made
19 the claim, “I have probably tried more murder cases at federal level than anyone in
20 this part of the United States, just because of our proximity in the federal system
21 and jurisdiction we have in this state.” (Tr. Oct. 8, 1999 at 45.) He disclosed trial
22 strategy in an attempt to portray himself in a positive light, telling the court,
23                I have, you know, have done the research that I have needed
                  to do with regard to the current state of the law regarding
24                the imposition of the death penalty. I have done the
25                research that deals with the applicable issues on the old
                  code. Because, at some point in time, his earlier counsel
26                chose not to pursue a defense, which was absolutely
                  applicable 12 years ago, when this conviction occurred,
27                which can have a great impact with regard to how this case
                  is ultimately portrayed in front of the jury, allowing him to
28
                                               32
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 44 of 474



1                 pursue less included offenses, that will be well brought, and
                  not summarily denied by a court, when offered by way of
2                 an instruction.
3
     (Tr. Oct. 8, 1999 at 41.)
4
           Powell was also given a chance to question Clark.18 Under friendly
5
     questioning, Clark again misrepresented that he had been qualified for the capital
6
     appointment, stating “it was [Boyte’s] assumption, somehow, I was suspended from
7
     the Bar.”19 (Tr. Oct. 8, 1999 at 53.) Clark again called the case file from Kiles’s first
8
     state post-conviction “worthless,” even though the file contained the extensive
9
     investigation information, expert reports, and witness interviews that had won Kiles
10
     a new trial. (Tr. Oct. 8, 1999 at 65.) And Clark assured the court, “If in fact I
11
     perceive some problem with adequately representing Mr. Kiles, I will be the first to
12
     step up to the plate.” (Tr. Oct. 8, 1999 at 59.)
13
           At the hearing, Kiles clarified that the conflict between him and Clark was
14
     not due to Boyte, but to Clark’s misrepresentations and his continued failure to
15
     follow through with his promises. Kiles testified that Clark had previously
16
     misrepresented to the court Clark’s involvement in an attempt at victim contact, as
17
     well as that Clark had lied to Kiles about the possibility of a plea deal. (Tr. Oct. 8,
18
     1999 at 84–85, 90.)20 Kiles told the court, “He tells me so many different things,
19
     and contradicts them, and I don’t understand why he is still on my case. I don’t
20
     know if it’s for financial reasons. I don’t believe he is trying to help me.” (Tr. Oct.
21
     8, 1999 at 81.)
22
23
     18
        It is unclear why the State had standing or grounds to do so.
24   19
        As discussed further below, Clark had been suspended from the Bar a few months
25   prior to his appointment on Kiles’s case.
26
     20
        Kiles raised the additional concern that Clark had represented Powell’s wife in a
     previous legal action. “Then, today, I see Mr. Powell defending Greg Clark. So
27   what is going on there? I don’t know what is going on there. Is that a conflict?” (Tr.
     Oct. 8, 1999 at 81.) Whether this created an actual conflict between Powell and
28   Clark or not, it added to the conflict between Kiles and Clark.
                                                 33
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 45 of 474



 1         Despite Kiles’s insistence that Clark was lying about material facts and legal
 2 matters, Judge Kongable refused to take action. The court announced, “I think,
 3 when all of the shouting is said and done, Mr. Clark is going to probably do a bang-
 4 up job for Mr. Kiles. So request to remove him is denied.” (Tr. Oct. 8, 1999 at 97.)
 5               5. Kiles filed a petition for special action with the Arizona
                    Supreme Court requesting new counsel.
 6
 7         Given the outcome of the above hearing, Kiles wrote to Clark, telling him
 8 that, as they were still forced to work together, Kiles would try to work with him
 9 and the recently appointed Treasure VanDreumel to assist in his defense. This good-
10 faith attempt by Kiles to give Clark a chance to be honest and communicative failed,
11 prompting Kiles to file a pro per motion in January 2000. Kiles requested a stay to
12 pursue a special action with the Arizona Supreme Court and requested the court
13 appoint him counsel to do so. (ROA 428; ROA 430.) The court denied both
14 requests, stating, “Defendant already has competent counsel. This issue has been
15 thoroughly litigated. If defense counsel felt that a special action were appropriate,
16 he would have pursued the matter.” (ROA 427 at 1.) It is worth noting the paradox
17 embedded in the court’s statement: ineffective counsel would hardly pursue a
18 special action to establish his own ineffectiveness. Additionally, the court claimed
19 that, “At this date any petition for special action would seem to be untimely as
20 well.” (ROA 427 at 1.) The court did so despite the fact that “Arizona’s Rules of
21 Procedure for Special Actions, A.R.S. 17B, provide no limits on the time within
22 which a special action may be filed.” State ex rel. McDougall v. Tvedt, 787 P.2d
23 1077, 1079 (Ariz. Ct. App. 1989).
24         Kiles had, from the beginning of Clark’s appointment, made a record that he
25 was not receiving effective representation.21 It was only after the trial court’s
26
      The court had additional notice that Clark had not been providing adequate
     21

27 representation. In June 2000, Kiles wrote a letter to Judge Kongable requesting an
   attorney to represent him after being subpoenaed to testify in a different case
28 regarding Clark’s ineffective assistance when representing another client. The
                                              34
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 46 of 474



 1 repeated refusals to investigate Kiles’s claims that Kiles was forced to petition
 2 another juridical body for help.
 3         Despite the ruling, and out of desperation, Kiles submitted his pro per
 4 Complaint in Special Action with the Arizona Supreme Court on March 10, 2000.
 5 (Case No. M-00-0006, Pet. For Special Action, Mar. 10, 2000.) He informed the
 6 court that Clark had (1) revealed privileged information in court, (2) to date not read
 7 the full file, (3) undertaken little to no pretrial investigation, and (4) lied to Kiles
 8 about his trial and to the court about communication with Kiles. (Case No. M-00-
 9 0006, Pet. For Special Action, Mar. 10, 2000 at 4–5.) Kiles’s concerns included that
10 Clark had aggressively misrepresented to the court the work he had done, when
11 there had been little to no pretrial investigation to that point.22 (Case No. M-00-
12 0006, Pet. For Special Action, Mar. 10, 2000 at 5.) Kiles expressed his concern that
13 his trial was set for the following month, but to date there had been only one single
14 pretrial motion submitted by his counsel. (Case No. M-00-0006, Reply re: Pet. For
15 Special Action, Apr. 10, 2000 at 4.) And despite his quickly upcoming trial date,
16 Kiles said Clark was refusing to discuss with him the most basic aspects of his trial.
17 (Case No. M-00-0006, Reply re: Pet. For Special Action, Apr. 10, 2000 at 6.) Kiles
18 did not know what defense would be presented, and he and counsel had not yet
19 discussed whether Kiles should testify at trial. (Case No. M-00-0006, Reply re: Pet.
20 For Special Action, Apr. 10, 2000 at 8–9.) When he was able to speak with his
21 attorneys, Kiles received conflicting information from Clark and VanDreumel.
22 (Case No. M-00-0006, Reply re: Pet. For Special Action, Apr. 10, 2000 at 4.) In his
23 reply, Kiles wrote that his complaint was not based on feelings, but rights:
24 “Petitioner is not requesting a ‘meaningful relationship’ with counsel. He is
25
   request was denied, and therefore Kiles did not testify.
26 22
      Kiles noted that Clark’s assertion that he had interviewed “more witnesses than
27 anybody has interviewed prior to this time, in this case” was especially outrageous.
   See Claim 3, infra. Clark’s own time logs, which he had submitted to the court after
28 this claim, listed no time spent interviewing witnesses. (ROA 414 at 32–49.)
                                               35
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 47 of 474



 1 requesting an ethical and adequate one.” (Case No. M-00-0006, Reply re: Pet. For
 2 Special Action, Apr. 10, 2000 at 9.) The Arizona Supreme Court declined to accept
 3 jurisdiction of the special action. (ROA 441.)
 4                6. After Kiles’s guilt-phase proceedings, Kiles continued to
                     request new counsel to represent him at the penalty phase.
 5
 6         Because of Clark’s continued deficient performance, Kiles filed a pro per
 7 motion in January 2001 requesting new counsel and a supplement to that motion in
 8 March 2001. (ROA 519; ROA 522.) The motion stated that Kiles believed he was
 9 not adequately represented before or during his July 2000 guilt-phase proceeding.
10 Kiles moreover asserted that he was not given adequate time to speak with counsel
11 in order to assist in his own defense. (ROA 519 at 4.) The supplement contained an
12 affidavit from a third party, a student at Arizona State University, with no prior
13 knowledge of or connection to Kiles’s case. The student had overheard Clark
14 announce that he had just finished a case in Yuma where the client was guilty from
15 the beginning, and the “whole thing was a waste of his time and there had been no
16 point in being there at all.” (ROA 522 at 3.) Kiles stated that in light of receiving
17 that affidavit, he was concerned there was no confidentiality between him and his
18 attorneys, and he was again “put in a situation where he doubts he can trust his
19 attorney.” (ROA 522 at 1–2.)
20         Despite the court’s repeated refusals to ensure adequate representation, Kiles
21 continued to plead with the court for new counsel. Kiles made clear that he did not
22 want Clark to represent him or speak for him and that there was no possible
23 relationship between them. Kiles was unequivocal: “I would like the court to
24 understand that what Mr. Clark says in no way represents me. I object to anything
25 and everything Mr. Clark says.” (ROA 576 at 2.) Competent counsel would have
26 recognized that effective representation was no longer possible and moved to
27 withdraw. Despite Clark’s earlier assurance to the court that he would withdraw if
28 necessary, at no point did Clark do so. (Tr. Oct. 8, 1999 at 59 (“If in fact I perceive
                                               36
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 48 of 474



 1 some problem with adequately representing Mr. Kiles, I will be the first to step up
 2 to the plate.”).)
 3                7. Co-counsel represented Kiles while under a conflict of interest.
 4         Compounding Clark’s irreconcilable conflict with Kiles, VanDreumel’s own
 5 conflicts hindered her ability to fully and adequately represent Kiles.23 In March
 6 2000, Clark hired VanDreumel to represent him before the Disciplinary
 7 Commission of the Supreme Court of Arizona regarding allegations by the Bar.
 8 (PFR2 Dkt. 1 at 16.) VanDreumel continued to represent Clark until he was
 9 censured again for trust account issues on June 28, 2001. (PFR2 Dkt. 1 at 16; PFR2
10 Dkt. 29 Ex. 35 at 1.) Notably, Clark hired VanDreumel after Kiles had filed his
11 request with the trial court to pursue a special action with the Arizona Supreme
12 Court against Clark, and VanDreumel represented Clark throughout the time Kiles
13 sought recourse from the Bar after filing a complaint against Clark. VanDreumel
14 represented both Clark and Kiles for the duration of Kiles’s guilt-phase
15 proceedings. (ROA 1189 at 16; PFR2 Dkt. 29 Ex. 35 at 1.)
16         As a result of lead counsel’s actions, VanDreumel was divided in her
17 loyalties: She was representing Clark against allegations of dereliction of duties as
18 an attorney, and she therefore had a duty to not undermine his position before the
19 Bar. (PFR2 Dkt. 29 Ex. 35.) She also had a conflicting duty to Kiles, another client.
20 To admit or support Kiles’s allegations against Clark, she would have had to
21 undermine her representation of Clark before the Bar. Under the Arizona Rules of
22 Professional Conduct, these incompatible duties gave rise to a conflict of interest.
23
     Kiles believed that part of counsel’s failure to adequately represent him stemmed
     23
24 from the nature of the contract his attorneys had signed. In a pro per motion to
   appoint new counsel after the guilt phase of his trial, Kiles stated to the court that
25 Clark had no incentive to continue to work on his case, as the fee structure and
26 contingency fee arrangement meant that Clark was losing money by continuing to
   represent him through the penalty phase of the trial. (ROA 549 at 20.) Kiles wrote
27 to VanDreumel in 2001, asserting his belief that the contingency fee had affected
   how she and Clark had handled his case. Kiles suggested VanDreumel request
28 additional compensation from the court so she would represent him effectively.
                                              37
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 49 of 474



 1 Specifically, ER 1.7 provides that with respect to current clients, a concurrent
 2 conflict of interest exists if “there is a significant risk that the representation of one
 3 or more clients will be materially limited by the lawyer’s responsibility to another
 4 client.” ER 1.7(a)(2).
 5         VanDreumel’s relationship with Kiles showed the strain of working with
 6 unqualified lead counsel, as well as her own conflict between her two clients. When
 7 VanDreumel was first appointed, she wrote to Kiles stressing that she, Clark, and
 8 Kiles must present a unified front and work together to focus on the case and the
 9 issues. While she stated she did not believe it necessary, she did acknowledge
10 Kiles’s right to submit motions pro per and represent himself if he believed counsel
11 to be ineffective. She informed Kiles, however, that the most difficult aspect of the
12 case was working with him. VanDreumel interpreted Kiles’s appropriate requests
13 for communication as a sign of his lack of gratitude, and she told Kiles she was not
14 eager to spend her time working for someone who did not appreciate her efforts.
15         After Clark hired VanDreumel to represent him in March 2000, however, her
16 representations to Kiles became increasingly inconsistent, perhaps due to the
17 conflict created by lead counsel.24 While recognizing the animosity between Clark
18 and Kiles, VanDreumel told Kiles there was nothing she could do to cure it;
19 apparently she did not consider supporting Kiles’s efforts to obtain effective
20 representation an option. Occasionally VanDreumel expressed fondness for Kiles,
21 calling him “dear” and “darlin’,” and she told him he was never far from her
22 thoughts. However, when Kiles insisted to VanDreumel that she get Clark off the
23 case, VanDreumel responded harshly. She told Kiles that if he raised his complaints
24 about Clark’s representation in open court, the jury would judge him harshly and
25
26    VanDreumel’s correspondence occasionally anticipated charges of deficient
     24

   performance. For example, VanDreumel sent Kiles a letter soon after his guilt-
27 phase trial telling him that his request for copies of documents—a routine request
   for items Kiles was entitled to receive—was just another one of his attempts to
28 create grounds for state post-conviction relief and that it would not work.
                                                38
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 50 of 474



 1 most certainly sentence him to death.
 2         Between his guilt and sentencing phases, Kiles alerted the court to
 3 VanDreumel’s conflict. On July 8, 2002, Kiles informed the court “that the
 4 friendship that Ms. VanDreumel shares with Mr. Clark is also detrimental to me.
 5 Their friendship won’t allow Ms. VanDreumel to objectively criticize Mr. Clark’s
 6 effectiveness on this case and this damages my chances at justice. This put [sic] Ms.
 7 VanDreumel in a very precarious situation.” (ROA 576 at 3; ROA 615 at 3.) Kiles
 8 also raised VanDreumel’s conflicting duties to her two clients to the court, stating
 9 that “Ms. VanDreumel is not candid about Mr. Clark’s ineffectiveness in this case,”
10 possibly because VanDreumel represented Clark before the Disciplinary
11 Commission of the Supreme Court of Arizona, “where Mr. Clark was censured for
12 conduct in violation of his duties and obligations as a lawyer, while they were both
13 still appointed to my case.” (ROA 585 at 7.)
14         The court held a status hearing in January 2002 at which the conflict was
15 discussed. At that status hearing, VanDreumel misrepresented Clark’s
16 qualifications under Rule 6.8 to the court:
17               KILES: So here we have a capital case and here’s my
                 attorney and he is in trouble with the State Bar and I have
18               my other attorney representing him. I just don’t think it’s
19               right, Your Honor. I think it’s a conflict. I think I should be
                 given new attorneys. I think because I opposed Mr. Clark
20               from the beginning—and the record speaks for itself—I
                 think I should be given a new trial with adequate attorneys.
21               I just think the record speaks for itself, Your Honor.
22               THE COURT: All right. Thank you. Mr. Clark, you want
                 to respond?
23
                 MR. CLARK: Judge, no. I think we have gone over this
24               area before. The court is well-aware of what has transpired.
25               THE COURT: Ms. Van Dreumel, anything from you?
                 MS. VAN DREUMEL: Only, Your Honor, that I—I have
26               spoken with Mr. Kiles about this issue. I explained to him
27               that the State Bar proceedings are confidential and so I
                 could not—it could not be discussed with him and I can
28               say, as I have told Alvie, that the most recent State Bar
                                               39
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 51 of 474



 1                proceeding involved simply a trust account issue. It was a
                  money issue. And that was the sum and substance of that.
 2                It had nothing to do with representation and I also
 3                explained under 6.2 and 6.8 of the Supreme Court rules to
                  Alvie, those rules require a lawyer to be in good standing
 4                and Mr. Clark is still in good standing with the State Bar
                  and meets the qualifications set forth under the rule.25
 5
 6 (Tr. Jan. 7, 2002 at 68–69.) But Clark had again been suspended for non-payment
 7 of dues from April 28, 2000 to May 5, 2000. In 2002, he would not have met Rule
 8 6.8’s requirement that an attorney remain in good standing for the five years
 9 immediately prior in order to qualify for a capital appointment.26
10             8. Counsel’s conflicts and deficient performance undermined the
                  defense team and mitigation work in preparation for Kiles’s
11                penalty-phase proceedings.
12         Clark and VanDreumel’s inadequate representation and conflicted,
13 contentious relationships with Kiles adversely affected other members of the
14 defense team. After having tried unsuccessfully to work with counsel, the first
15 mitigation specialist hired after the guilt-phase trial, Jan Dowling, resigned.
16         The court approved funding and appointment for Jan Dowling on October,
17 6, 2000. (ROA 510 at 1.) Dowling had been a practicing lawyer and was an
18 experienced capital mitigation specialist at the time of her appointment. Dowling
19
20   25
        Clark was ultimately censured by the Arizona Supreme Court for his conduct in
21   the matter for which he retained VanDreumel to represent him. (PFR2 Dkt. 29 Ex.
     35 at 1.) During the course of his representation of Kiles, Clark was also informally
22   reprimanded for ineffective assistance of counsel twice. On October 28, 2002, Clark
     was reprimanded for failing to adequately communicate with his client, and on
23   February 9, 2004, he was placed on probation for a year for failing to communicate
24   with his client, charging a fee that was not earned, and not timely refunding that
     fee. See In The Matter of Greg Clark, Attorney No. 009431, Respondent, Supreme
25   Court No. SB-01-0118-D, 2001 Ariz. LEXIS 99 (2001); (see also PFR2 Dkt. 22
     Ex. 4 at 1–2; PFR2 Dkt. 29 Ex. 38 at 1–2).
26   26
        Additionally, under Rule 63(a) of the Rules of the Arizona Supreme Court, within
27   ten days of his suspension in 2000, Clark was required to provide notice to
     co-counsel, the court, opposing counsel, and his client that he had been suspended.
28   There is no evidence in the record that Clark fulfilled this obligation.
                                               40
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 52 of 474



 1 found Kiles an easy client to work with, but struggled to maintain communication
 2 and a working relationship with Kiles’s attorneys. (ROA 533 Ex. A at 3–4.)
 3         One of the precipitating events that necessitated Dowling’s resignation was
 4 when VanDreumel released Dowling’s work product, clearly marked “Not for
 5 Distribution to Client,” to Kiles.27 (ROA 533 Ex. A at 2.) When Dowling asked
 6 VanDreumel why she had released the documents, VanDreumel admitted that in
 7 any other case she would not have done so. However, in this case, Kiles had
 8 continued to file motions with the court alleging ineffective assistance of counsel,
 9 and he had filed a complaint with the Bar against Clark. VanDreumel defended her
10 decision by explaining that, by providing work product to Kiles, VanDreumel
11 hoped to mitigate his dissatisfaction with counsel.28 But by continuing to focus on
12 Clark’s disciplinary issues, VanDreumel placed Clark’s interests before Kiles’s and
13 thus furthered the conflict of interest. VanDreumel’s decision not only undermined
14 a member of her defense team, it threatened the critical relationship between the
15 mitigation specialist and Kiles.
16         Dowling, who as a seasoned mitigation specialist had experience working
17 with numerous defense teams, was also greatly concerned about Clark’s
18 involvement in Kiles’s case. In June 2001, after she had been on the case for eight
19 months, Dowling wrote to Judge Kongable: “In particular, lead counsel, Greg
20 Clark, made no effort to contact or meet me. Months passed, and counsel made no
21
      The memos VanDreumel shared with Kiles contained notes from Dowling about
     27
22 her perceptions of Kiles’s close family members and friends. These notes were
   intended to assist the defense team, and would have included, for instance,
23 Dowling’s personal observations about whether a witness was candid or whether a
24 witness would seem credible to a jury. These observations could have caused Kiles
   offense and damaged Dowling’s relationship with Kiles, harming her ability to get
25 information from him that was essential to the mitigation investigation.
26
   28
      VanDreumel did not truly believe, as she stated to Dowling, that Kiles should
   receive copies of all documentation in his case; she was merely attempting to
27 navigate her role between Clark and Kiles in disclosing Dowling’s memos.
   VanDreumel later told Kiles he did not need a copy of the mitigation notebook
28 prepared for his penalty phase (although the State was provided one).
                                             41
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 53 of 474



 1 effort to meet and discuss the case, or comment on the information being gathered.”
 2 (ROA 533 Ex. A at 1.) During her time working on the Kiles case, there was but a
 3 single hour of “meaningful discussion” with counsel, which was the only
 4 interaction Dowling ever had with Clark. (ROA 533 Ex. A at 1–2.) Dowling stated
 5 that this was not typical: “In all of my other cases, the two attorneys and I actually
 6 discuss the case.” (ROA 533 Ex. A at 1–2.) She concluded that this was not a case
 7 where attorneys had different working styles; rather, “[t]his is a case where both the
 8 client and I have been completely abandoned by counsel.” (ROA 533 Ex. A at 3.)
 9         In response, VanDreumel filed a motion to appoint a new mitigation
10 specialist, and she took the opportunity to attack Dowling and the claims in her
11 letter. (ROA 533 Ex. C at 1–7.) Dowling wrote back to Judge Kongable, stating that
12 VanDreumel was not being honest with the court, and Dowling offered to provide
13 documentation of those misrepresentations. (ROA 533 Ex. D at 1–5.) The court
14 demurred. Judge Kongable wrote back to Dowling:
15               I have read your letter of July 6, 2001 and noted the points
                 which you raise. Mr. Kiles and Ms. Boyte have voiced
16               similar concerns.
17               After some deliberation I have concluded that nothing
                 positive would result from a hearing in court in an attempt
18               to establish “who is right and who is wrong,” at least at this
19               time. I strongly suspect that whatever sentence I end up
                 imposing, there will be filed a petition for post conviction
20               relief alleging ineffective assistance of trial counsel. In the
                 overall scheme of things that would be the appropriate time
21               for me to take action, if any.
22 (ROA 533 Ex. E at 1.)
23         After Dowling resigned, the ongoing mitigation work in Kiles’s case
24 proceeded, albeit deficiently, as the work was hampered by Clark’s complete lack
25 of interest or involvement. Although another mitigation specialist was subsequently
26 appointed (ROA 530 at 1), Clark’s failure to consider mitigation hindered Kiles’s
27 penalty-phase case from the beginning. VanDreumel told Kiles that competent
28 counsel would have hired a mitigation specialist when counsel was first appointed
                                               42
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 54 of 474



 1 —though when Kiles questioned why this was not done, VanDreumel defended
 2 Clark for not having done so. Meanwhile, VanDreumel admitted to the mitigation
 3 specialist hired after Dowling’s withdrawal that Clark had been ineffective for
 4 failing to bring on the mitigation specialist immediately after he was appointed.
 5         Further, while VanDreumel told Kiles in correspondence that she was
 6 continuing to fight battles for him every day and that she was ready to tackle the
 7 issues in his case, she admitted to the mitigation specialist that she was trying to
 8 keep too many balls in the air, was at her limit managing the work on Kiles’s case,
 9 and needed assistance. VanDreumel also directed the mitigation specialist to check
10 on Clark’s representations, as VanDreumel herself did not trust them.29 By the time
11 Kiles was sentenced, Clark had dropped all appearances of adequately representing
12 his client; he had not spoken to Kiles outside of a courtroom in years, and Clark did
13 not even show up for the sentencing. (ROA 924 at 1.)
14         Kiles was sentenced to death, after eight years of representation by dishonest,
15 unqualified, and conflicted counsel. Over those eight years, Kiles repeatedly begged
16 his attorneys to effectively advocate for him, but for personal, professional, and
17 financial reasons, they did not.
18         B.     Lead counsel’s lack of qualifications and affirmative
                  misrepresentations of those qualifications deprived Kiles of his
19                right to due process and qualified counsel.
20         To provide the “counsel” guaranteed by the Sixth and Fourteenth
21
22
     29
       Moreover, the correspondence between Kiles and VanDreumel contains troubling
     hints about what VanDreumel was telling Kiles in person and on the phone. Kiles
23   believed at one point, and accordingly informed the court, that VanDreumel would
     support Kiles about Clark’s ineffectiveness at an upcoming hearing, though
24   VanDreumel ultimately declined to do so. (ROA 615 at 3.) Kiles said VanDreumel
     was using him to deliver messages to the court because she could not get in contact
25   with Clark and that she was using Kiles as a sounding board to complain about
26   Clark. Shortly before his penalty phase, Kiles asked if he could take VanDreumel
     up on her offer to speak with the State, the judge, and Clark off the record and have
27   another attorney appointed as lead counsel. (Kiles had only objected to this proffer
     previously because it would be off the record.) Whether VanDreumel’s offer was
28   in earnest is unknown because of her own conflict of interest.
                                               43
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 55 of 474



 1 Amendments, a lawyer must satisfy standards set by the courts for practice. See
 2 Reese v. Peters, 926 F.2d 668, 669 (7th Cir. 1991) (“The ‘Counsel’ to which the
 3 sixth amendment refers is a professional advocate who meets the standards set by
 4 the court.” (citing Solina v. United States, 709 F.2d 160 (2d Cir. 1983))).
 5 Performance standards for attorney appointment are specifically promulgated to
 6 ensure adequate representation and to preserve a defendant’s right to a fair trial. A
 7 court that appoints counsel who falls short of those standards also falls short of
 8 ensuring the constitutional rights of due process and effective representation. See
 9 id. at 670. Especially in a capital case, the defendant “has a substantial and
10 legitimate expectation that he will be deprived of his liberty” only after the state has
11 followed its own statutory guidelines setting forth the mandatory protections
12 guaranteed to preserve a defendant’s right to a fair trial and adequate representation.
13 Hicks v. Oklahoma, 447 U.S. 343, 346 (1980). The expectation of adequate counsel,
14 and the expectation that the state will adhere to its own rules ensuring that right, is
15 a fundamental liberty interest “that the Fourteenth Amendment preserves against
16 arbitrary deprivation by the State.” Id.
17         In Arizona, the appointment of capital-defense counsel who did not meet the
18 requirements under Rule 6.8 deprives a capital defendant of his Sixth and
19 Fourteenth Amendment rights. Where a state has provided specific regulations
20 regarding how capital trials shall proceed, “it is not correct to say that the
21 defendant’s interest” in having those rules adhered to, especially when those rules
22 were created specifically to protect his rights, “is merely a matter of state procedural
23 law.” Id. “The failure of a state to abide by its own statutory commands” implicates
24 “a liberty interest protected by the Fourteenth Amendment against arbitrary
25 deprivation by a state.” Fetterly v. Paskett, 997 F. 2d 1295, 1300 (9th Cir. 1993).
26 The State of Arizona failed to ensure Kiles received adequate representation in
27 compliance with its own law, in violation of Kiles’s Sixth and Fourteenth
28 Amendment rights.
                                               44
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 56 of 474



 1                1.     Lead counsel did not satisfy Arizona’s standards for
                         appointment as capital defense counsel, depriving Kiles of
 2                       his due-process rights.
 3         Rule 6.8, promulgated by the Arizona Supreme Court, sets forth the
 4 qualifications required for appointment in capital cases.30 See, e.g., State v. Snelling,
 5 236 P.3d 409, 413 (Ariz. 2010). As the Arizona Attorney General has emphasized,
 6 these “standards of competency” are both “comprehensive and mandatory.” Brief
 7 of Respondents-Appellants at 9, 2001 WL 34092875, Spears v. Stewart, 283 F.3d
 8 992 (9th Cir. 2002). Among other requirements, Rule 6.8 restricts eligibility to
 9 serve as counsel in capital trials to attorneys who “have been a member in good
10 standing of the State Bar of Arizona for at least five years immediately preceding
11 the appointment.”
12       Because Clark did not meet this requirement, the State of Arizona failed to
13 adhere to its own “comprehensive and mandatory” rules for appointment of counsel
14 in capital cases when Clark was appointed as Kiles’s lead counsel. While “good
15 standing” is not defined in Rule 6.8 itself, the term appears in Rule 33(d) of the
16 Rules of the Arizona Supreme Court, which describes those eligible for admission
17 pro hac vice to practice in Arizona courts. Those who submit an application to
18 practice pro hac vice are required to be in good standing, “currently eligible to
19 practice in those courts” in which the submitter was already admitted, and “not
20 currently suspended or disbarred in any court” at the time in which the application
21 is made. Clark was suspended by the Bar for non-payment of dues mere months
22 before his appointment to Kiles’s case. Accordingly, Clark was not in good standing
23 with the Bar at that time, and he thus did not meet the requirement under Rule 6.8
24 that he be in good standing for the five years immediately preceding his
25 appointment as lead counsel in Kiles’s case. Indeed, though Clark submitted a
26
27   The Rules referenced here are those applicable in 1998, at the time of Clark’s
     30

   appointment; though some have changed in numbering, they are substantively the
28 same as those presently in force.
                                               45
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 57 of 474



 1 motion claiming he satisfied Rule 6.8 requirements, he failed to attach a Certificate
 2 of Good Standing from the Bar, possibly because under Rule 74(c) of the Rules of
 3 the Arizona Supreme Court, the certificate would have noted his suspension and his
 4 prior public discipline for ineffective assistance of counsel.
 5            The State of Arizona’s failure to ensure the requirements of Rule 6.8 were
 6 met is not a mere state procedural matter, as is illustrated by the string of
 7 disciplinary measures and sanctions against Clark throughout his representation of
 8 Kiles.31 The requirements of Rule 6.8 were designed to prevent what ultimately
 9 occurred—the consistent failure of appointed counsel to conduct himself in
10 accordance with the ethical rules governing attorneys. The denial here of procedural
11 due process implicates every decision that followed made by counsel on Kiles’s
12 case, leading to the unreliable and arbitrary imposition of a death sentence.
13            The State of Arizona failed to follow its own procedures ensuring that capital
14 defendants receive adequate counsel under the Sixth and Fourteenth Amendments.
15 “Such an arbitrary disregard of the petitioner’s right to liberty is a denial of due
16 process of law.” Hicks, 447 U.S. at 346. Kiles was denied the guaranteed right to
17 effective counsel in violation of his Constitutional rights, and as his sentence is
18 arbitrary and unreliable, it must be overturned.
19                  2. Lead counsel and co-counsel misrepresented Clark’s
                       qualifications to the court, denying the court the ability to
20                     protect Kiles’s due-process rights.
21            On October 8, 1998, the trial court conducted an inquiry into whether Clark
22 and his co-counsel at the time, Mark Reeves, were qualified to be appointed to a
23 capital case under Rule 6.8. Clark’s statements during the trial court’s inquiry into
24 his eligibility for appointment under Rule 6.8 denied the court the ability to make
25 an informed and accurate decision and constituted ineffective assistance of counsel,
26 as well as a denial of Kiles’s procedural due-process rights protected under the
27
28   31
          These disciplinary measures are discussed in footnote 25, supra.
                                                 46
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 58 of 474



 1 Fourteenth Amendment. Hicks, 447 U.S. at 346.
 2         Mary Boyte, Kiles’s previous state post-conviction counsel, raised two
 3 concerns at the court’s inquiry about Clark’s appointment: (1) Clark’s public
 4 censure for ineffective assistance of counsel on a juvenile transfer case; and (2)
 5 Clark’s suspension from the Bar for non-payment of dues. (Tr. Oct. 7, 1998 at 5–
 6 6.) Clark misrepresented both of those issues to the court.32 He informed the court
 7 that the first was merely a “judgment call,” after he himself had conditionally
 8 admitted his conduct failed to meet the ethical duties of competence and diligence.
 9 In reviewing the claims against Clark, the Court of Appeals of Arizona found there
10 was a “failure to even attempt” to advocate for his former client. See Matter of
11 Appeal in Maricopa Cty., Juvenile Action No. JV-511576, 925 P.2d 745, 748 (Ariz.
12 Ct. App. 1996) (quoting Strickland, 466 U.S. at 694). He also stated to the court
13 that the Bar had made the mistake regarding payment of dues, and that it had
14 rectified it immediately. This was not true. The Arizona Supreme Court issued an
15 order regarding non-payment, and the Bar only reinstated Clark after he submitted
16 payment two weeks later.
17         At a January 2002 hearing, VanDreumel, who was at the time representing
18 Clark before the Bar on another matter,33 also misrepresented Clark’s qualifications
19
20   32
        In his bid for appointment to Kiles’s case, Clark misrepresented to the Yuma
21   County Legal Defender how many clients he had on death row. Clark said he only
     had one former client sitting on death row; upon information and belief, he had at
22   least three. See footnote 7, supra. Clark had previously misrepresented his work
     history; he was exposed for falsely claiming to be a former Navy SEAL and lying
23   about his military service in Vietnam. According to retired U.S. Navy veteran Jim
24   Wade, who directed the investigation into Clark’s falsehoods, Clark also claimed
     to have “participated in the failed Iran hostage rescue operation Desert One.”
25   33
        The Arizona Supreme Court censured Clark in June 2001 for failure to respond
26   to a request for information from the Bar, failure to provide full and complete
     responses to inquiries from the Bar, and for trust account violations. (PFR2 Dkt. 29
27   Ex. 35 at 1.) The check Clark submitted to show the court he had completed his
     capital training, and that he was qualified to be lead counsel, had been improperly
28   issued from his IOLTA account. (ROA 381 at 6.)
                                              47
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 59 of 474



 1 for appointment under Rule 6.8. VanDreumel informed the court that Clark was in
 2 good standing and had remained in good standing, and thus that he “meets the
 3 qualifications set forth under the rule.” (Tr. Jan. 7, 2002 at 68–69.) As stated above,
 4 to qualify under Rule 6.8, Clark would have had to remain in good standing with
 5 the Bar for the five years immediately preceding the appointment. But Clark had
 6 not remained in good standing; he had again been suspended for non-payment of
 7 dues in 2000. Thus, Clark would not have been eligible for appointment to a capital
 8 case at the time of VanDreumel’s representation.
 9         Further, VanDreumel and the court should have already been aware of
10 Clark’s failure to meet the good standing requirement. Under Rule 63(a) of the
11 Rules of the Arizona Supreme Court, Clark was required to notify co-counsel, the
12 court, opposing counsel, and the client of his suspension in 2000. There is no
13 evidence in the record that he did so, and the court seems to have been unaware of
14 his suspension. Therefore, VanDreumel either knowingly misrepresented Clark’s
15 disciplinary history to the court, or she was misled as to Clark’s qualifications and
16 subsequently misled the court.
17         Ultimately, Clark’s misrepresentations and failure to act ethically and
18 professionally resulted in the court’s extralegal appointment, violating the Arizona
19 Rules of Criminal Procedure. The process that permitted Clark’s appointment had
20 a substantial and injurious effect on Kiles’s conviction and sentencing, as discussed
21 below in the numerous claims of ineffective assistance of trial counsel.34 See Brecht
22 v. Abramson, 507 U.S. 619, 623 (1993); see also, e.g., infra, Claim 3. Because Kiles
23 failed to receive qualified counsel as required by state law, violating his Sixth
24 Amendment right to counsel and his liberty rights as protected under the Fourteenth
25 Amendment, and that failure had substantial and injurious effect, habeas relief is
26
27   34
      Kiles incorporates by specific reference into this discussion of prejudice the
   following claims of ineffective assistance of trial counsel: Claim 2, Claim 3, Claim
28 4, Claim 5, Claim 6, Claim 14, and Claim 15, infra.
                                              48
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 60 of 474



 1 warranted. Hicks, 447 U.S. at 346; Brecht, 507 U.S. at 623.
 2         C.     Kiles’s counsel were ineffective due to a conflict of interest,
                  denying Kiles his right to competent and un-conflicted
 3                representation.
 4         “The Sixth Amendment right to counsel requires effective assistance by an
 5 attorney, which has two components: competence and conflict-free representation.”
 6 Garcia v. Bunnell, 33 F.3d 1193, 1195 (9th Cir. 1994) (citing Wood v. Georgia, 450
 7 U.S. 261, 271 (1981)). The right to conflict-free representation is a right to
 8 counsel’s undivided loyalty, and it is evaluated by a different standard than one
 9 measuring competence. See Cuyler v. Sullivan, 446 U.S. 335, 348–49 (1980);
10 Wood, 450 U.S. at 271. The Supreme Court has stated that to establish a Sixth
11 Amendment violation based on a conflict of interest, a defendant must make two
12 showings: (1) that counsel actively represented conflicting interests, and (2) that the
13 actual conflict of interest adversely affected the lawyer’s performance. Hovey v.
14 Ayers, 458 F.3d 892, 907–08 (9th Cir. 2006) (citing Cuyler, 446 U.S. at 348–50).
15 Unlike a challenge to counsel’s competency, prejudice is presumed if the defendant
16 shows both prongs have been met. Strickland, 466 U.S. at 692; United States v.
17 Miskinis, 966 F.2d 1263, 1268 (9th Cir. 1992).
18         Although the test articulated in Cuyler involved an attorney representing two
19 clients with conflicting interests, the presumption of prejudice extends to conflicts
20 between a client and his lawyer’s personal, professional, or financial interests.
21 Mannhalt v. Reed, 847 F.2d 576, 579–80 (9th Cir. 1988); see also Pometta v. Poole,
22 992 F.2d 1220 (9th Cir. 1993); United States v. Hoffman, 733 F.2d 596, 601–02
23 (9th Cir. 1984) (finding a conflict based on attorney’s failure to notify federal judge
24 of state bar suspension); United States v. Hearst, 638 F.2d 1190, 1193 (9th Cir.
25 1980) (finding a conflict based on attorney’s private financial interests).
26         Counsel in this case actively represented conflicting interests. Clark created
27 the conflict of interest when he hired VanDreumel to defend his conduct as an
28 attorney before the Bar. At the same time that she represented Clark, VanDreumel
                                               49
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 61 of 474



 1 also represented a client, Kiles, who was actively litigating Clark’s ineffective
 2 assistance and conduct as an attorney before the Arizona Supreme Court and the
 3 Bar. Clark, as lead counsel, was responsible for both the effective representation of
 4 his client and the integrity and working relationship of the defense team; he failed
 5 in both respects. VanDreumel could not have assisted Kiles in ensuring he received
 6 effective assistance without undermining Clark’s interests before the Bar; she
 7 furthered the conflict by accepting the dual representation and failing to recognize
 8 that her actions sacrificed one client’s interests in favor of another.
 9         There is no doubt that VanDreumel’s representation was adversely affected
10 by her conflict of interest; VanDreumel admitted so to mitigation specialist Jan
11 Dowling. VanDreumel shared memos from Dowling with Kiles that were clearly
12 marked as “Not for Distribution to Client.” VanDreumel justified doing so because
13 Kiles was filing motions with the court and had just filed a complaint with the Bar
14 about Clark’s ineffective assistance. VanDreumel’s decision was one of the issues
15 that led Dowling to resign. In other words, VanDreumel chose to undermine a
16 specialist hired on one client’s case to benefit another client. This was not sound
17 strategy, but an attempt to navigate the conflict of interest lead counsel had created.
18         Clark was not providing effective assistance, so VanDreumel had a duty to
19 speak to the court on behalf of Kiles. That she could not and did not do so satisfies
20 the two-pronged test in Cuyler. Instead, during a hearing, VanDreumel
21 misrepresented Clark’s qualifications under Rule 6.8 after Kiles raised his concerns
22 about her representation of Clark to the court. (Tr. Jan. 7, 2002 at 68–69.)
23         Additionally, VanDreumel made troubling attempts to silence her client
24 about lead counsel’s ineffective assistance, which shed light on the conflict under
25 which she was laboring. In correspondence, Kiles demanded that VanDreumel take
26 action to represent him and remove Clark. In response, VanDreumel insisted to
27 Kiles that raising Clark’s ineffective assistance during his trial would cause a jury
28 to judge him harshly and condemn him to death. She was protecting Clark, her
                                               50
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 62 of 474



 1 client and her co-counsel, with whom she had a personal and professional
 2 relationship, at Kiles’s expense. See United States v. Williams, 594 F.2d 1258, 1260
 3 (9th Cir. 1979) (finding sufficient conflict existed where the attorney-client
 4 relationship was “a stormy one” with “threats, and counter-threats”).
 5         “The very premise of our adversary system of criminal justice is that partisan
 6 advocacy on both sides of a case will best promote the ultimate objective that the
 7 guilty be convicted and the innocent go free.” Herring v. New York, 422 U.S. 853,
 8 862 (1975). In Kiles’s case, the State received partisan advocacy, while Kiles’s
 9 counsel had divided loyalties. Moreover, counsel’s interests directly contradicted
10 Kiles’s interests. Prejudice must be presumed, as a conflict between Kiles and his
11 counsel existed and adversely affected counsel’s performance. Cuyler, 446 U.S. at
12 348–50.
13         D.     The irreparably fractured relationship between Kiles and Clark
                  adversely affected the representation Kiles received.
14
15         To “compel one charged with grievous crime to undergo a trial with the
16 assistance of an attorney with whom he has become embroiled in irreconcilable
17 conflict is to deprive him of the effective assistance of any counsel whatsoever.”
18 Brown v. Craven, 424 F.2d 1166, 1170 (9th Cir. 1970); see also United States v.
19 Moore, 159 F.3d 1154, 1158 (9th Cir. 1998). Accordingly, the “Sixth Amendment
20 requires on the record an appropriate inquiry into the grounds for such a motion [for
21 new counsel], and that the matter be resolved on the merits before the case goes
22 forward.” Schell v. Witek, 218 F.3d 1017, 1025 (9th Cir. 2000). Further, if a “serious
23 conflict did exist that resulted in the constructive denial of assistance of counsel, no
24 further showing of prejudice is required,” and the trial is “presumed to have been
25 unfair.” Id. at 1027; see also Frazer v. United States, 18 F.3d 778, 782 (9th Cir.
26 1994); Williams, 594 F.2d at 1260.
27         The conflict between Kiles and Clark deprived Kiles of effective assistance
28 of counsel. As stated above, to establish an ineffective assistance of counsel claim
                                               51
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 63 of 474



 1 based on conflict of interest, a defendant must show that “an actual conflict of
 2 interest adversely affected his lawyer’s performance.” Cuyler, 446 U.S. at 350.
 3         Sufficient conflict exists when the defendant was forced to trial with the
 4 “assistance of a particular lawyer with whom he was dissatisfied, with whom he
 5 would not cooperate, and with whom he would not, in any manner whatsoever,
 6 communicate.” Brown, 424 F.2d at 1169. Kiles stated to the court, “If you keep Mr.
 7 Clark on my case, I don’t know how he is going to be able to defend me because
 8 there is some things I need to tell my attorney, but I will not tell him.” (Tr. Aug. 6,
 9 1999 at 17.) “When a defendant accuses his counsel of improper behavior and the
10 counsel disputes his client’s accusations, an actual conflict of interest results
11 because ‘any contention by counsel that defendant’s allegations were not true would
12 (and did) contradict his client.’” United States v. Shorter, 54 F.3d 1248, 1252–53
13 (7th Cir. 1995). Clark repeatedly defended himself to the court by disparaging his
14 client. (ROA 393 at 1; ROA 414 at 4.) As Kiles could not communicate with
15 Clark, and as Clark blamed their failure to communicate on Kiles, there could be
16 no attorney-client relationship whatsoever. Accordingly, Kiles and Clark had a
17 conflict of the sort contemplated by Brown.
18         Further, if a “defense attorney was required to make a choice advancing his
19 own interests to the detriment of his client’s interests,” an actual conflict of interest
20 exists, meeting the first prong of a Cuyler test. United States v. Horton, 845 F.2d
21 1414, 1419 (7th Cir. 1988). Thus, the court hearings on Kiles’s motions for new
22 counsel during the very first year of Clark’s appointment only helped solidify the
23 conflict between Kiles and Clark. At those hearings, Clark was representing
24 himself, not his client. Therefore the “interests of counsel were diametrically
25 opposed to those” of Kiles. United States v. Del Muro, 87 F.3d 1078, 1080 (9th Cir.
26 1996) (holding that the trial court's determination that an evidentiary hearing was
27 warranted heightened the conflict). Throughout the eight years Clark represented
28 Kiles, Clark’s continued need to justify his performance before the court, to the
                                                52
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 64 of 474



 1 detriment of his client, resulted in a conflict of interest under Cuyler that was never
 2 resolved. This is especially true in light of the ongoing Bar proceedings against
 3 Clark—his interests were necessarily split between adequately representing Kiles
 4 and protecting himself against further disciplinary action.
 5         Cuyler’s second prong, requiring an adverse effect, is satisfied where an
 6 attorney’s conflict of interest causes a “lapse in representation contrary to the
 7 defendant’s interests.” Wilson v. Mintzes, 761 F.2d 275, 286 (6th Cir. 1985)
 8 (quoting Sullivan v. Cuyler, 723 F.2d 1077, 1086 (3d Cir. 1983)).35 Mary Boyte
 9 testified before the court only a year after Clark’s appointment, “There is, as best
10 as I can tell, no attorney-client relationship between Mr. Kiles and Mr. Clark.” (Tr.
11 Oct. 8, 1999 at 31.) The lapse in representation lasted for another seven years. It
12 was not a reasonable legal or ethical decision for Clark to continue to represent
13 Kiles, with whom Clark had “no attorney-client relationship.” Clark’s continued
14 representation was contrary to Kiles’s interest, as Kiles stated repeatedly he could
15 not assist Clark, and therefore himself, in his own defense. The irreconcilable
16 conflict between Clark and Kiles had an adverse effect on Kiles’s representation.
17 Therefore, Kiles failed to receive the effective representation required under Cuyler
18 and the Sixth Amendment. See Brown, 424 F.2d at 1170.
19         E.     The contract structure under which Kiles’s counsel were
                  appointed created a financial conflict of interest.
20
21         Kiles’s counsel were appointed to his case under contracts that gave rise to a
22 conflict of interest and that had an adverse effect on representation, in violation of
23 Kiles’s Sixth, Eighth, and Fourteenth Amendment rights.
24         Both lead and co-counsel in Kiles’s case had contracts for appointment that
25 amounted to contingency fees and that disincentivized effective representation in a
26
27   Kiles’s prior attorneys were required to refund most of their fee after they
     35

   withdrew. (ROA 1189 at 26; PFR2 Dkt. 22 Ex 11.) Financial concerns may have
28 motivated Clark’s insistence that he remain on Kiles’s case.
                                              53
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 65 of 474



 1 capital case. Clark’s contract stated Clark would receive $25,000 for accepting lead
 2 counsel appointment on Kiles’s case and would receive another $25,000 if the case
 3 went to trial. (Tr. Nov. 29, 1999 at 6.) VanDreumel agreed to accept $10,000 for
 4 taking Kiles’s case, with another $10,000 if the case went to trial. Accordingly,
 5 counsel (especially Clark, as VanDreumel was appointed not long before trial) had
 6 a financial interest in not adequately representing Kiles at pretrial proceedings, as
 7 the first lump sum was paid upon appointment. There was no additional
 8 compensation for adequate representation, but there was compensation for
 9 gambling with Kiles’s life at trial.36 Counsel’s contracts not only created a conflict
10 at the pretrial stage—under the contracts’ express terms, counsel were paid for
11 guilt-phase representation—but no additional funds were to be disbursed for
12 penalty-phase representation. These financial incentives led to deficient
13 performance of counsel at both phases of trial, and a capital sentence against Kiles
14 that is arbitrary and unreliable.
15         Flat-fee and contingency-fee contracts are not per se violations of the Sixth
16 Amendment. Rather, the defendant must show that the fee arrangement created an
17 actual conflict of interest. See Cuyler, 446 U.S. at 348. “Under this standard, an
18 ‘actual conflict’ is ‘a conflict that affected counsel’s performance.’—as opposed to
19 a mere theoretical division of loyalties.” United States v. Wells, 394 F.3d 725, 733
20 (9th Cir. 2005) (quoting Mickens v. Taylor, 535 U.S. 162, 171 (2002)).
21 Additionally, the defendant must show adverse effect. No further showing of
22 prejudice is required, “only ‘that some plausible alternative defense strategy or
23 tactic might have been pursued but was not and that the alternative defense was
24 inherently in conflict with or not undertaken’” due to the attorney’s financial
25 interests. Id. (quoting United States v. Stantini, 85 F.3d 9, 16 (2d Cir. 1996)).
26
27   VanDreumel stated that Clark, as lead counsel, made all the strategic decisions
     36

   as to the defenses to be raised and the witnesses called at the guilt phase and that
28 those decisions were made before VanDreumel’s appointment to Kiles’s case.
                                              54
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 66 of 474



 1         The contract structure under which Clark and VanDreumel were appointed
 2 created clear conflicts of interest and affected their representation of Kiles’s
 3 interests. That Clark stood to benefit financially if Kiles went to trial, and to obtain
 4 the flat fee promised regardless of the hours worked, adversely affected Clark’s
 5 efforts on behalf of Kiles at the pretrial stage and after the guilt phase.
 6         Adequate representation of capital defendants requires extensive pretrial
 7 investigation and mitigation work, work that would conflict with the terms of a
 8 contract that financially incentivized and compensated trial work, not pretrial work.
 9 The emphasis on pretrial representation was the norm expected of capital defense
10 attorneys at the time of Clark’s and VanDreumel’s appointments. In 1989, the
11 American Bar Association (ABA) promulgated its Guidelines for the Appointment
12 and Performance in Death Penalty Cases, which it had drafted over the course of
13 several years and which reflected a national consensus among capital defense
14 practitioners as to the obligations of counsel for capital cases in the 1980s. See ABA
15 Guidelines for the Appointment and Performance in Death Penalty Cases (1989)37
16 (“1989 ABA Guideline(s)”). The Supreme Court has consistently relied upon
17 guidelines from the ABA and similar professional groups to inform the inquiry into
18 reasonable professional conduct. See, e.g., Padilla v. Kentucky, 559 U.S. 356, 366–
19 67 (2010) (“We long have recognized that the ‘[p]revailing norms of practice as
20 reflected in American Bar Association standards and the like . . . are guides to
21 determining what is reasonable. . . .’” (omissions in original) (quoting Strickland,
22 466 U.S. at 688)); see also, e.g., Bobby v. Van Hook, 558 U.S. 4 (2009) (per curiam);
23 Ariz. Att’ys for Crim. Just. & Ariz. Cap. Representation Project, Arizona Capital
24 Case Defense Manual (1995).
25         As the 1989 ABA Guidelines explained, effective advocacy in a capital case
26 must begin immediately upon appointment. “Counsel should conduct independent
27
   37
      The ABA updated these guidelines in 2003. The updated version will hereinafter
28 be referred to as the “2003 ABA Guideline(s).”
                                               55
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 67 of 474



 1 investigations relating to the guilt/innocence phase and to the penalty phase of a
 2 capital trial. Both investigations should begin immediately upon counsel’s entry
 3 into the case and should be pursued expeditiously.” 1989 ABA Guideline 11.4.1(A).
 4 As to the guilt-phase investigation, while Clark did initially request funding for an
 5 investigator, one was not hired until nearly a year after his appointment. (ROA 384
 6 at 1; Tr. Oct. 8, 1999 at 74.) Moreover, Clark testified that his investigation was not
 7 independent, but based almost entirely upon information provided by the State.38
 8 Unfortunately, Clark’s decision not to conduct any independent investigation was
 9 a fiscally sound, financially responsible decision under his contract. The flat fee,
10 contingency contract in this case created a conflict of interest between Kiles’s right
11 to effective representation and Clark’s financial welfare. This is undoubtedly why
12 the ABA Guidelines espoused an hourly rate model of compensation: “Capital
13 counsel should be compensated for actual time and service performed. The
14 objective should be to provide a reasonable rate of hourly compensation which is
15 commensurate with the provision of effective assistance of counsel.” 1989 ABA
16 Guideline 10.1(A).
17         Concurrent with the guilt-phase investigation, the mitigation investigation
18 “should comprise efforts to discover all reasonably available mitigating evidence
19 and evidence to rebut any aggravating evidence that may be introduced by the
20 prosecutor.” Id. § 11.4.1(C). In Kiles’s case, lead counsel failed to do any mitigation
21 investigation, before or after the guilt phase. Indeed, Clark had access to boxes and
22 boxes worth of mitigation material from Kiles’s first successful state post-
23
24   38
        “Mr. Powell and I sat down and went through the complete trial record of this
     case, located every piece of evidence, went through every piece of evidence that
25   was used in the last trial, judge. We ordered additional pieces of evidence because
26   from what we now know of the trial from the appellate records, there are items of
     evidence that are certainly out there that are to Mr. Kiles’ advantage. We have
27   located those and I have ordered copies of all of the photographs that were used
     both in the trial and the photographs that were not used in the trial.” (Tr. Aug. 6,
28   1999 at 31.)
                                               56
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 68 of 474



 1 conviction petition, but rather than review that important information in the critical
 2 period before the trial, Clark insisted it was “worthless.” (Tr. Oct. 8, 1999 at 65.)
 3 No mitigation investigation was undertaken by Clark until after Kiles had been
 4 found guilty. (ROA 509 at 1.) This was not in line with norms of appropriate capital
 5 representation at the time. VanDreumel admitted as much to Kiles and to the
 6 mitigation specialists, who were hired later in the proceedings.
 7         After Kiles’s guilt phase was over, the fee arrangement still created a
 8 financial conflict for both of his counsel. Once the second lump sum was paid for
 9 the guilt-phase proceeding and no more funds were forthcoming, any additional
10 work on Kiles’s case went unpaid. Clark was rarely involved in the case after the
11 guilt phase ended. VanDreumel alerted the court to Clark’s inaction when she wrote
12 asking for additional funds, stating that she alone had done all post-trial work and
13 that she could no longer do so without compensation. While the court approved
14 additional monies, VanDreumel still did the vast majority of the work for Kiles’s
15 penalty phase with little aid from Clark, who had no financial incentive to assist.
16         Given the financial and personal conflicts of interest under which Kiles’s
17 attorneys represented him at the penalty phase, “it is virtually impossible for a
18 reviewing court to determine what evidence would have been presented if substitute
19 counsel had been appointed, or how the presentation of testimony might have been
20 affected by trial counsel’s conflicting interest.” Del Muro, 87 F.3d at 1080. Indeed,
21 as discussed below, trial counsel failed to investigate and present a wealth of
22 mitigation that has since been uncovered. See infra, Claim 6. What is clear is that
23 Kiles was denied his right to un-conflicted, effective representation. The perverse
24 incentives of the contract and the adverse effect on representation harmed the
25 quality of representation Kiles received.
26         Because the fee arrangement with Kiles’s counsel created a conflict of
27 interest adversely affecting their representation both before and after trial, Kiles’s
28 conviction and sentence are unreliable and unconstitutional.
                                               57
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 69 of 474



 1         F.     The state post-conviction court’s decision that Kiles failed to state
                  a colorable claim for relief was unreasonable and does not bar
 2                relief.
 3         Kiles raised these claims below in similar form on direct appeal. (DA2 Dkt.
 4 86 at 66–84.) The Arizona Supreme Court declined to consider the claims, saying
 5 that they were more appropriate for a state post-conviction proceeding. See State v.
 6 Kiles, 213 P.3d 174, 183–84 & n.12 (Ariz. 2009) (“Because we do not address his
 7 claims of ineffective assistance, we express no opinion on the allegations or their
 8 veracity and leave them for Kiles to raise in a proper proceeding”).
 9       These claims were then appropriately presented in Kiles’s state post-
10 conviction relief petition. (ROA 1189 at 10–18, 23–30.) The post-conviction court’s
11 order was the last reasoned state-court decision, and it is therefore the subject of
12 this Court’s review. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The state
13 post-conviction court denied the claims on the merits, ruling that Kiles failed to
14 state a colorable claim. (ROA 1214 at 1).
15         This denial, with its justification that Kiles’s claim lacked the requisite
16 specificity, was unreasonable. Kiles’s state post-conviction petition included details
17 on Clark’s suspensions from the Bar. It also included facts that demonstrated that
18 the conflicts under which counsel labored while representing Kiles were actual, not
19 theoretical. (See, e.g., ROA 1189 at 11, 12–18.) Additionally, the petition laid out
20 a number of ways in which counsel performed deficiently, adversely affecting
21 Kiles, as a result of those conflicts. (See, e.g., ROA 1189 at 28, 30 (“[T]he
22 relationship between Mr. Kiles and Mr. Clark was irrevocably fractured,” which
23 resulted in a failure to communicate and establish an attorney-client relationship);
24 see also ROA 1189 at 23–30.) Because the allegations in Kiles’s state post-
25 conviction petition were adequately specific and would, if proven, entitle him to
26 relief, he stated a colorable claim. See Phillips v. Woodford, 267 F.3d 966, 992 (9th
27 Cir. 2001). The state court’s denial was contrary to, or involved an unreasonable
28 application of, clearly established federal law as determined by the Supreme Court.
                                              58
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 70 of 474



 1 See 28 U.S.C. § 2254(d)(1). The state court’s denial was also based upon
 2 unreasonable factual determinations in light of the record before the court. See 28
 3 U.S.C. § 2254(d)(2).
 4           Kiles has, therefore, satisfied the strictures of § 2254(d), and this Court must
 5 review the merits of his claim de novo. See Frantz v. Hazey, 533 F.3d 724, 736 (9th
 6 Cir. 2008) (en banc) (stating that once § 2254(d) has been satisfied, a federal court
 7 conducts a de novo review of the underlying constitutional violation).39
 8           G.    Taken individually and together, these conflicts plaguing counsel,
                   following from an initial denial of a liberty interest, resulted in a
 9                 conviction and sentencing that cannot withstand constitutional
10                 scrutiny.

11           Following an initial due-process violation, Kiles never had qualified,
12 conflict-free counsel, creating a breakdown in the adversarial process. Indeed, for
13 much of the proceedings, counsel and client acted as adversaries while the State
14 took sides, advocating for defense counsel and against Kiles’s interests. (See, e.g.,
15 Tr. Oct. 8, 1999 at 22.) When the adversarial process breaks down “and loses its
16 character as a confrontation between adversaries, the constitutional guarantee [of
17 counsel] is violated.” United States v. Cronic, 466 U.S. 648, 656–57 (1984).
18           That breakdown throws Kiles’s sentencing into question and negates any
19 inference that the myriad unreasonable decisions counsel made cataloged in this
20 Petition “were carefully considered.” Bemore v. Chappell, 788 F.3d 1151, 1162 (9th
21 Cir. 2015). The conflicts and violations described here “are so likely to prejudice
22 the accused that the cost of litigating their effect in a particular case is unjustified.”
23 Cronic, 466 U.S. at 658. As Kiles’s convictions and sentences were the products of
24 these Sixth, Eighth, and Fourteenth Amendment violations, Kiles is entitled to
25 relief.
26
27   Alternatively, Kiles alleges he can overcome any default by showing cause and
     39

   prejudice, because of the ineffective assistance of state counsel. See Martinez v.
28 Ryan, 566 U.S. 1, 9 (2012); Strickland, 466 U.S. at 688, 694.
                                                 59
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 71 of 474



 1                                        Claim Two
 2         Counsel’s ineffective assistance in jury selection at the guilt-phase
           proceedings deprived Kiles of his rights to counsel, a fair trial, an
 3         impartial jury, due process, and equal protection.
 4         Counsel’s ineffective assistance in guilt-phase jury selection deprived Kiles
 5 of his rights to counsel, a fair trial, impartial jury, due process, and equal protection
 6 in violation of the Fifth, Sixth, Eighth, and Fourteenth Amendments to the U.S.
 7 Constitution. Kiles incorporates by specific reference all facts, allegations, and
 8 arguments made elsewhere in this Petition.
 9         Kiles did not present this claim in state court. Kiles can overcome any default
10 by showing cause and prejudice, as the ineffective assistance of Kiles’s state post-
11 conviction counsel in failing to raise this claim constitutes cause for the default and
12 resulted in prejudice to Kiles. See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Strickland
13 v. Washington, 466 U.S. 668, 688, 694 (1984). Kiles will demonstrate at an
14 evidentiary hearing that state post-conviction counsel fell below the standards of
15 minimally competent capital post-conviction attorneys when they failed to raise this
16 meritorious claim. Because this claim has not been adjudicated by the Arizona state
17 courts, the limitations on relief imposed by 28 U.S.C. § 2254(d) do not apply to this
18 Court’s review, and the Court may consider the merits of the claim de novo.
19         A.     A defendant has a Sixth Amendment right to the effective
                  assistance of counsel during voir dire.
20
21         The Sixth Amendment guarantees to a defendant the right to effective
22 assistance of counsel, which in turn protects the due-process right to a fair trial.
23 Strickland, 466 U.S. at 684; see also Kimmelman v. Morrison, 477 U.S. 365, 374
24 (1986) (“The right to counsel is a fundamental right of criminal defendants; it
25 assures the fairness, and thus the legitimacy, of our adversary process.”). A
26 defendant was denied effective assistance when (1) the “representation fell below
27 an objective standard of reasonableness,” and (2) “there is a reasonable probability
28 that, but for counsel’s unprofessional errors, the result of the proceeding would have
                                               60
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 72 of 474



 1 been different.” Strickland, 466 U.S. at 687–88, 694. Ultimately, “[t]he benchmark
 2 for judging any claim of ineffectiveness must be whether counsel’s conduct so
 3 undermined the proper functioning of the adversarial process that the trial cannot
 4 be relied on as having produced a just result.” Id. at 686.
 5         With respect to the first prong of the Strickland test, “[t]he proper measure
 6 of attorney performance remains simply reasonableness under prevailing
 7 professional norms.” Id. at 688. The Supreme Court has consistently relied upon
 8 guidelines from the ABA and similar professional groups to inform the inquiry into
 9 reasonable professional conduct. See, e.g., Padilla v. Kentucky, 559 U.S. 356, 366–
10 67 (2010) (“We long have recognized that the ‘[p]revailing norms of practice as
11 reflected in American Bar Association standards and the like . . . are guides to
12 determining what is reasonable. . . .’” (omissions in original) (quoting Strickland,
13 466 U.S. at 688)); see also 1989 ABA Guidelines; 2003 ABA Guidelines. Courts
14 have regularly used these and similar guidelines to help determine whether counsel
15 performed deficiently. See, e.g., Rompilla v. Beard, 545 U.S. 374, 387 & n.7 (2005)
16 (citing the 1982 ABA Criminal Justice Standards for Criminal Justice when
17 deeming trial counsel ineffective for their failure to conduct a thorough
18 investigation); Wiggins v. Smith, 539 U.S. 510, 524–25 (2003) (“Counsel’s conduct
19 similarly fell short of the standards for capital defense work articulated by the
20 American Bar Association (ABA)—standards to which we long have referred as
21 ‘guides to determining what is reasonable.’”).
22         With respect to the prejudice prong of the Strickland test, the inquiry is
23 whether there is a “reasonable probability” that the jury would have reached a
24 different result absent counsel’s errors. Strickland, 466 U.S. at 694. A “reasonable
25 probability” is just one “sufficient to undermine confidence in the outcome”—a
26 “defendant need not show that counsel’s deficient conduct more likely than not
27 altered the outcome.” Id. at 693–94.
28         The effective assistance of counsel is particularly necessary to ensure that a
                                              61
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 73 of 474



 1 defendant’s rights are protected during one of the most critical phases of trial: jury
 2 selection. “Voir dire plays a critical function in assuring the criminal defendant that
 3 his [constitutional] right to an impartial jury will be honored. Without an adequate
 4 voir dire the trial judge’s responsibility to remove prospective jurors who will not
 5 be able impartially to follow the court’s instructions and evaluate the evidence
 6 cannot be fulfilled.” Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981)
 7 (plurality opinion). The importance of jury selection is heightened in a capital
 8 case—jury selection can even be dispositive. See Harris ex rel. Ramseyer v.
 9 Blodgett, 853 F. Supp. 1239, 1265 (W.D. Wash. 1994); Gary Goodpaster, The Trial
10 for Life: Effective Assistance of Counsel in Death Penalty Cases, 58 N.Y.U. L. Rev.
11 299 (1983). Because of the critical nature of jury selection, capital counsel can be
12 ineffective for failing to conduct an adequate voir dire. See Strickland, 466 U.S. at
13 688, 694; Ybarra v. McDaniel, 656 F.3d 984, 1001 (9th Cir. 2011) (analyzing claim
14 of ineffective assistance of counsel with respect to jury selection).
15         As elaborated below, defense counsel performed deficiently in multiple ways
16 during jury selection at Kiles’s guilt-phase proceeding, and Kiles was prejudiced as
17 a result. See Strickland, 466 U.S. at 688, 694.
18         B.     Counsel were deficient in failing to adequately or meaningfully
                  question prospective jurors to ensure a fair and impartial jury,
19                thereby prejudicing Kiles.
20         To ensure a fair trial, defendants have a right to have their cases heard “by a
21 panel of impartial, indifferent jurors.” Irvin v. Dowd, 366 U.S. 717, 722 (1961)
22 (internal quotation marks omitted). Voir dire is a critical tool in ensuring that
23 prospective jurors who cannot fairly assess the evidence and follow the law are not
24 seated. See Rosales-Lopez, 451 U.S. at 188 (plurality opinion).
25         The 1989 ABA Guidelines list requirements counsel must meet to adequately
26 represent a capital defendant during voir dire. See 1989 ABA Guideline 11.7.2.
27 These guidelines instruct capital counsel to familiarize themselves “with the
28 precedents relating to questioning and challenging of potential jurors, including the
                                              62
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 74 of 474



 1 procedures surrounding ‘death qualification’ concerning any potential juror’s
 2 beliefs about the death penalty.” Id. The standards require counsel to ask about more
 3 than just prospective jurors’ views on the death penalty. For example, a juror might
 4 feel that a lesser-included charge is never appropriate if a defendant has committed
 5 a crime involving children or domestic violence. Effective counsel must uncover
 6 such impairments during voir dire. In order to avoid seating biased jurors, counsel
 7 must use vigorous voir dire to fully explore each prospective juror’s views, keeping
 8 in mind the particulars of the case. Here, counsel failed to satisfy even the most
 9 minimal standards for competent jury selection.
10                1.    Counsel were deficient in failing to adequately screen
                        prospective jurors through questionnaires.
11
12         Prior to Kiles’s trial, prospective jurors were asked to complete a
13 questionnaire. (See Tr. July 5, 2000 at 7–8.) Pursuant to a stipulation off the record,
14 the State drafted a proposed questionnaire and sent it to defense counsel, who had
15 the opportunity to add questions before submitting it to the court.40 The State’s
16 questionnaire provided a brief summary of the crime and then asked the prospective
17 juror for limited background information, as well as information about views on the
18 death penalty. The questionnaire was superficial, and defense counsel should have
19 taken the opportunity to add questions needed to adequately evaluate prospective
20 jurors. Counsel should have requested questions on such topics as race, views on
21 addiction, whether the prospective juror or someone close to that person had been
22 a victim of domestic violence, and whether the death of young children in a crime
23 would have an effect. Counsel should likewise have asked whether any prospective
24 juror had been or knew someone who had been the victim of a similar crime.
25         Moreover, there were no questions asking prospective jurors about the depth
26 of their personal knowledge about Kiles’s case. This was unreasonable in light of
27
   40
      The State’s proffered questionnaire was entered into the record. (CR89-15577
28 ROA 169 at 2–10.)
                                               63
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 75 of 474



 1 Kiles’s first trial and convictions; it was even more unreasonable given that defense
 2 counsel were litigating the extensive coverage of the ongoing 2000 proceedings in
 3 the local news. (See Tr. Apr. 11, 2000 at 8; DA2 Dkt. 86 at 85–87; Case No. CV-
 4 00-0143, Pet. For Special Action, May 5, 2000.)
 5         Though defense counsel were given the opportunity to do so, they failed to
 6 add any questions or request additional information; the State’s proffered
 7 questionnaire was given to jurors unaltered. Defense counsel’s failure to solicit
 8 meaningful information from prospective jurors crippled counsel’s ability to
 9 conduct voir dire effectively and ensure an impartial jury was empaneled.
10         Defense counsel have a duty to question jurors beyond “general inquiries,”
11 as such inquiries are inadequate to “detect those jurors with views preventing or
12 substantially impairing their duties in accordance with their instructions and oath.”
13 Morgan v. Illinois, 504 U.S. 719, 734–35 (1992). Kiles’s counsel had the
14 opportunity to use questionnaires to investigate the ability of prospective jurors to
15 be fair and impartial given the facts and defenses in Kiles’s case, but counsel failed
16 to take it. Counsel were thus unable to make strategic decisions during voir dire,
17 violating their duty to ensure a fair and impartial duty. See id. As described below,
18 that failure to elicit critical information led to the empaneling of a biased jury.
19                2.     Counsel were deficient in failing to question those
                         prospective jurors who were biased in favor of the death
20                       penalty.
21
           While the Constitution “does not dictate a catechism for voir dire,” it entitles
22
     a defendant to a jury selection that is adequate to ensure that an impartial jury is
23
     empaneled. Morgan, 504 U.S. at 729; Dennis v. United States, 339 U.S. 162, 171–
24
     72 (1950). To effectuate that right, counsel must elicit information about whether a
25
     prospective juror is unable to be impartial. See Morgan, 504 U.S. at 729; 1989 ABA
26
     Guideline 11.7.2.
27
           Despite the paucity of information elicited by the questionnaires, some of the
28
                                               64
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 76 of 474



 1 jurors who were ultimately seated gave answers on the questionnaires that should
 2 have alerted defense counsel of their pro-death penalty bias. Those jurors had a
 3 “substantial[] impair[ment]” that required counsel to challenge them for cause or,
 4 at the very least, to further examine them. See Morgan, 504 U.S. at 728. Counsel
 5 did neither. The failure to ask follow-up questions or to challenge prospective jurors
 6 for cause, which was the result of lack of preparation and investigation, was
 7 unreasonable. See Wiggins, 539 U.S. at 521–22 (“[S]trategic choices made after less
 8 than complete investigation are reasonable precisely to the extent that reasonable
 9 professional judgments support the limitations on investigation.”).
10         The questionnaire given to prospective jurors asked as follows: “Which of
11 the following statements comes closest to your feeling on the death penalty?”41
12 Several prospective jurors indicated that they had strong views in favor of the death
13 penalty, by marking either (1) that they were in favor of the death penalty in every
14 case where the State has proven beyond a reasonable doubt a person killed another
15 with premeditation, or (2) that they felt the death penalty should be used when a
16 person knowingly or intentionally takes the life of another. Among these
17 prospective jurors were nine jurors who were ultimately seated: Jurors L.G., L.W.,
18 D.W., B.S., D.M., B.M., A.M., C.A.K., and T.D.42 Even though these jurors
19 provided glaring indications of a likely “substantial impairment” under Morgan,
20 counsel failed to ask these nine prospective jurors any questions before they were
21 seated. (See Tr. July 7, 2000 at 75–80, 100–70.)
22         One juror, Juror H.D., expressed strong pro-death penalty beliefs and was
23
24
      Prospective jurors were given six options. They ranged from being so opposed to
     41

25 the death penalty that the juror would not vote guilty for first-degree murder even
   if it were proven beyond a reasonable doubt, to feeling that the death penalty should
26 be used in every case when a person knowingly or intentionally takes the life of
27 another. The middle-ground option was “I am not opposed to the death penalty, but
   feel it should be used only in special cases.” (CR89-15577 ROA 169 at 8–9.)
28 42 Voir dire at the guilt phase used last names rather than numbers.
                                              65
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 77 of 474



 1 questioned at voir dire before being seated. However, defense counsel did not
 2 question him on his views on capital punishment. (See Tr. July 7, 2000 at 114–16.)
 3 Juror H.D. was only asked cursorily about his exposure to the case in the media.43
 4 (Tr. July 7, 2000 at 114–16.)
 5            Because the ineffectual voir dire led to the seating of jurors with actual pro-
 6 death biases, Kiles was prejudiced. See Ybarra, 656 F.3d at 1001.
 7                   3.    Counsel were deficient in failing to question jurors who were
                           likely biased due to past personal experiences.
 8
 9            Counsel also deficiently failed to question or challenge jurors who had a
10 “substantial impairment” based on their prior personal experiences, prejudicing
11 Kiles. See Morgan, 504 U.S. at 728.
12            Two of the empaneled jurors, Jurors L.W. and C.A.K., stated on their
13 questionnaires that they had been victims of domestic violence. Neither of these
14 jurors were asked any questions at voir dire. (See Tr. July 7, 2000 at 75–80, 100–
15 70.) This failure was especially egregious given counsel’s guilt-phase strategy,
16 which was to contend that Gunnel’s murder was a “heat of passion” crime. Such a
17 defense invited association with domestic violence. Accordingly, defense counsel
18 should have sought to determine whether prospective jurors—especially those who
19 had been victims of domestic violence—would have difficulty being impartial in a
20 case involving a female victim who had been killed by her partner. When a
21 prospective juror has been the victim of a crime similar to the one at issue, it is
22 imperative that counsel question the prospective juror about that experience. If, in
23 response, the juror cannot conclusively state that he can be impartial, bias is
24 presumed. Cf. United States v. Kechedzian, No. 16-50326, 2018 WL 4200969, at
25 *6 (9th Cir. Sept. 4, 2018) (holding that where a juror has been a victim of a similar
26 crime, he must be excused for cause if he does not unequivocally state he can be
27
28   43
          Juror H.D. ultimately served as an alternate juror. (Tr. July 19, 2000 at 99.)
                                                  66
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 78 of 474



 1 impartial). Therefore, Kiles’s counsel should have been particularly diligent in
 2 questioning jurors who had been involved in or were victims of domestic violence.
 3 It was unreasonable for defense counsel to not question these jurors about whether
 4 those experiences impaired their ability to remain impartial.
 5         Juror C.L.K. wrote on her questionnaire that her great-grandfather was
 6 murdered, as was her best friend’s father. But defense counsel asked Juror C.L.K.
 7 no questions about these murders at voir dire. Rather, Clark questioned her what
 8 she remembered about the instant crime from the media. (Tr. July 7, 2000 at 134.)
 9 Juror C.L.K. remembered that a woman and children had died, that one of the
10 children was found in a canal, and that the other was never found. (Tr. July 7, 2000
11 at 134.) Clark asked no follow-up questions. (See Tr. July 7, 2000 at 75–80, 100–
12 70.) Asking Juror C.L.K. solely about her media exposure, when her ability to
13 remain indifferent may have been compromised by her personal experience with
14 murder, was neither reasoned nor strategic, and counsel were deficient for making
15 such a glaring error. See Wiggins, 539 U.S. at 521–22.
16         Instead of asking pertinent questions of prospective jurors whose
17 questionnaires revealed potential bias, defense counsel failed wholesale to inquire
18 into whether any of the jurors who were ultimately seated were Morgan-impaired.
19 (See Tr. July 7, 2000 at 75–80, 100–70.) Defense counsel’s failure to meaningfully
20 question, or to question at all, those jurors was deficient. That failure resulted in the
21 seating of several jurors who likely had significant actual biases based on their
22 personal experiences. See United States v. Gonzalez, 214 F.3d 1109, 1112 (9th Cir.
23 2000) (explaining that a court may assume a juror is biased where he “has had some
24 personal experience that is similar or identical to the fact pattern at issue in the
25 trial”). Because counsel’s deficient voir dire resulted in the seating of a jury that
26 was not impartial, counsel were ineffective. See Ybarra, 656 F.3d at 1001.
27         Finally, Juror A.B. babysat a little girl who was kidnapped, raped, and
28 murdered in 1988. Juror A.B. was close with the girl’s family, worked with her
                                                67
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 79 of 474



 1 father, and saw how her murder affected him. While not addressed on A.B.’s
 2 questionnaire, this experience directly affected the way in which Juror A.B. heard
 3 the evidence at Kiles’s trial; the testimony of Shemaeah’s father deeply affected her
 4 because she had seen another father of a murdered child go through a similar
 5 tragedy. But counsel did not know any of this. Counsel asked Juror A.B. a few
 6 questions about whether she had seen anything about Kiles’s case or the crime in
 7 the media when it occurred. (Tr. July 7, 2000 at 106–07.) She was seated without
 8 further questioning. Having been close to a victim and family of a similar crime is
 9 a substantial impairment under Morgan, and adequate defense counsel would have
10 uncovered that impairment.
11         That these jurors were seated deprived Kiles of his rights to an impartial jury,
12 a fair trial, and a reliable verdict. Defense counsel’s ineffective assistance at voir
13 dire resulted in a jury that could not “stand impartial and indifferent to the extent
14 commanded by the Sixth Amendment.” Morgan, 504 U.S. at 727.
15                4.    Counsel were deficient in failing to question prospective
                        jurors about their knowledge of Kiles’s previous convictions
16                      and sentences.
17         At capital re-trials or re-sentencings, it is universally acknowledged as
18 extremely damaging and prejudicial to inform the new jury of the prior death
19 sentence or to make repeated references to the fact that defendant has been
20 previously convicted and on death row. See, e.g., Fullwood v. Lee, 290 F.3d 663,
21 682–83 (4th Cir. 2002) (remanding for hearing to determine whether jurors were
22 exposed to information about prior death sentence because “generally speaking,
23 such information is prejudicial in nature”); Atkins v. Commonwealth, 631 S.E.2d
24 93, 100 (Va. 2006) (reversing death sentence reached at resentencing because the
25 jury was made aware of prior death sentence); People v. Woolley, 793 N.E.2d 519,
26 524 (Ill. 2002) (reversing death sentence because “[t]he fact that the jurors heard
27 that another jury sentenced defendant to death could have mitigated the serious
28 consequences of their decision”); Hammond v. State, 776 So.2d 884, 889 (Ala.
                                               68
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 80 of 474



 1 Crim. App. 1998) (holding that the prosecutor “committed reversible error when he
 2 informed the jury that Hammond had previously been sentenced to death for the
 3 same offense at a previous trial”); State v. Miller, 771 S.W.2d 401, 404 (Tenn. 1989)
 4 (“[I]t is clearly improper, as a general rule, to inform a jury at a resentencing hearing
 5 that at a prior trial defendant was sentenced to death.”); State v. Britt, 220 S.E.2d
 6 283, 292 (N.C. 1975) (“[N]o instruction by the court could have removed from the
 7 minds of the jurors the prejudicial effect that flowed from knowledge of the fact
 8 that defendant had been on death row as a result of his prior conviction of first
 9 degree murder in this very case.”). For this reason, competent capital counsel should
10 have questioned jurors individually as to whether they had prior personal
11 knowledge of the crime or defendant. Counsel not only failed to elicit such
12 information through the questionnaire; counsel also failed by not questioning the
13 prospective jurors on these matters in person. (See Tr. July 7, 2000 at 75–80, 100–
14 70.) Given the risks associated with a seated juror having knowledge of Kiles’s
15 prior convictions and death sentences, counsel’s failure to address this topic even
16 obliquely was deficient. See Strickland, 466 U.S. at 688.
17         At least one juror was aware at the time he was seated on the jury that Kiles
18 had been convicted at a prior trial and that the jury was not supposed to know that
19 fact. The juror was uncertain whether he was supposed to alert counsel or the judge
20 about his knowledge of the case. Because the juror was not questioned on the
21 matter, he assumed it was of no consequence. That this juror was seated without
22 any questioning is on its own evidence of ineffective assistance. However, the
23 failure by counsel to uncover his knowledge of Kiles’s prior conviction was
24 prejudicial to Kiles. See, e.g., Fullwood, 290 F.3d at 682–83.
25                5.     Counsel were deficient in failing to meaningfully question
                         jurors about their exposure to Kiles’s case in the media.
26
27         Kiles’s guilt-phase voir dire was completely unproductive. Counsel did not
28 ask any individual questions of eleven people who were seated on the jury: Jurors
                                               69
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 81 of 474



 1 E.B., T.D., C.A.K., A.M., B.M., D.M., B.S., L.W., D.W., L.G., and C.M. Jurors
 2 L.G. and C.M. were alternates. (See Tr. July 7, 2000 at 75–80, 100–70; ROA 479.)
 3         This was especially unreasonable because defense counsel were well aware
 4 of the extensive coverage in local news of the crime, the court proceedings, and
 5 Kiles’s prior convictions and sentences. To combat bias from media exposure, the
 6 defense filed a petition for special action with the Arizona Supreme Court for a
 7 change of venue. The petition detailed how pervasive news coverage was in Yuma
 8 regarding Kiles’s case. (Case No. CV-00-0143, Pet. For Special Action, May 5,
 9 2000 at 4–46.) The defense further argued against a motion by the Yuma Sun, a
10 prominent local newspaper, to print information about Kiles’s former trial and
11 conviction; the Yuma Sun was given permission to print the information. (ROA
12 491 at 3–8; Tr. July 7, 2000 at 9–14.) On another occasion, defense counsel told the
13 court, “It is apparent, based upon my investigation of the pleadings, when they’re
14 filed with the court that the press is—they come and get them almost the next day,
15 if not the very same day, and then they’re reported in the press.” (Tr. Apr. 11, 2000
16 at 8.) Defense counsel knew exactly how widespread the media coverage of the
17 case was. Yet counsel still failed to ask a single question of the majority of jurors
18 who were seated on Kiles’s jury. This failure was unreasonable.
19         Given the importance of capital jury selection, legal precedent and
20 established professional norms require counsel to question prospective jurors on
21 their knowledge of a prior capital sentence when a case is being retried, as well as
22 their potential biases or inability to fairly consider the evidence before them. Kiles’s
23 counsel permitted 11 of 16 jurors to be selected without asking any questions.
24 Kiles’s counsel’s failure to ask even one question of these jurors to assess whether
25 they were substantially impaired constitutes deficient performance. See Morgan,
26 504 U.S. at 728; Virgil v. Dretke, 446 F.3d 598, 613 (5th Cir. 2006) (counsel must
27 make reasonable efforts “to explore the depth or intensity” of potentially
28 disqualifying views among the venire).
                                               70
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 82 of 474



 1         Kiles’s counsel’s failure to ask any questions of most seated jurors, and
 2 failure to adequately question other seated jurors, resulted in the seating of multiple
 3 jurors whose biases rendered them substantially impaired. See Ybarra, 656 F.3d at
 4 1001. Such a jury was unconstitutional, as “due process alone has long demanded
 5 that, if a jury is to be provided the defendant, regardless of whether the Sixth
 6 Amendment requires it, the jury must stand impartial and indifferent to the extent
 7 commanded by the Sixth Amendment.” Morgan, 504 U.S. at 727.
 8         C.     Counsel failed to challenge the denial of a fair cross-section of the
                  community in the venire.
 9
10         A venire comprised of “a representative cross section of the community is an
11 essential component of the Sixth Amendment right to a jury trial.” Taylor v.
12 Louisiana, 419 U.S. 522, 528 (1975). It is unconstitutional where a “distinctive”
13 group is not fairly represented due to systematic exclusion, without a significant
14 state interest justifying it. Duren v. Missouri, 439 U.S. 357 (1979); Taylor, 419 U.S.
15 at 533–35. The under-representation need not be intentional or a product of bad
16 faith. Glasser v. United States, 315 U.S. 60, 86 (1942).
17         Kiles’s guilt-phase jury was chosen through a selection process that involved
18 excessive unsupervised discretion and that was therefore susceptible to abuse. The
19 Jury Commissioner for the County of Yuma mailed questionnaires to prospective
20 jurors who were selected from voter registration lists. (ROA 225 at 5; ROA 225 Ex.
21 55 at 1.) If the questionnaire was returned due to a bad address, there was no follow
22 up or attempt to locate these individuals. (ROA 225 at 5; ROA 225 Ex. 55 at 1.)
23 The Jury Commissioner eliminated prospective jurors based on the returned
24 questionnaires at the Jury Commissioner’s sole discretion. (ROA 225 at 5; ROA
25 225 Ex. 55 at 1–2.) These questionnaires were then destroyed, without any
26 possibility for review by litigants or judicial officers. (ROA 225 at 5; ROA 225 Ex.
27 63 at 2.) There was therefore no way to ensure that the venire represented a fair
28 cross-section of the community.
                                              71
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 83 of 474



 1         Counsel’s failure to object to the fair cross-section violation in Kiles’s case
 2 was deficient, as Taylor long pre-dated Kiles’s 2000 guilt phase. See 1989 ABA
 3 Guideline 11.7.2(A) (requiring counsel to consider challenges to the venire panel).
 4 Moreover, counsel failed to seek information about race on the juror questionnaires.
 5 (See CR89-15577 ROA 169 at 4–11.) It is unknown whether the defense took
 6 contemporaneous notes on prospective jurors, or whether counsel otherwise looked
 7 at the racial makeup of the prospective juror pool.44
 8         Kiles was prejudiced by his counsel’s failure to investigate or object, as the
 9 failure to do so deprived Kiles of a fair trial. Strickland, 466 U.S. at 687. Jury
10 selection from a venire that violates the fair cross-section guarantee is structural
11 error. United States v. Rodriguez-Lara, 421 F.3d 932, 940 (9th Cir. 2005), overruled
12 on other grounds by United States v. Hernandez-Estrada, 749 F.3d 1154 (9th Cir.
13 2014). Here, had counsel objected to the denial of the fair cross-section, “there is a
14 reasonable probability that the claim [counsel] failed to raise at trial would have
15 prevailed, either at trial or on appeal.” Doe v. Ayers, 782 F.3d 425, 432 (9th Cir.
16 2015) (citing Strickland, 466 U.S. at 694).
17         D.     Counsel failed to make a record as to the reasons underlying the
                  removal of many prospective jurors.
18
19         Finally, counsel failed to make a complete record regarding jury selection,
20 compromising Kiles’s right to meaningful appellate review. See Gregg v. Georgia,
21 428 U.S. 153, 195 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.);
22 Dobbs v. Zant, 506 U.S. 357, 358 (1993) (“We have emphasized before the
23 importance of reviewing capital sentences on a complete record.”). Counsel’s
24 failure was deficient and prejudiced Kiles. See Strickland, 466 U.S. at 688, 694; see
25 also Claim 15, infra.
26
27    Defense counsel failed to preserve the 2000 guilt-phase proceeding juror
     44

   questionnaires. This was part of a pattern of failing to create a record. See Claim
28 15, infra.
                                              72
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 84 of 474



 1          Kiles’s counsel and the State stipulated to the removal of a vast majority of
 2 prospective jurors, without providing any reason for their removal on the record.
 3 After reviewing the questionnaires, but without engaging in any voir dire of these
 4 prospective jurors, trial counsel and the State stipulated that 41 prospective jurors
 5 should be excused. (ROA 456.) The record of jury selection does not reflect the fact
 6 of these prospective jurors’ removal, let alone the reasons underlying removal. (See
 7 Tr. July 7, 2000 at 19–28.) Thus, the record on appeal lacked critical information
 8 necessary for Kiles’s appellate lawyer to challenge his convictions, prejudicing
 9 Kiles. The failure to make a complete record constituted ineffective assistance by
10 Kiles’s counsel. See Claim 15, infra.
11          In capital cases, “certain inquiries must be made to effectuate constitutional
12 protections.” Morgan, 504 U.S. at 730. Reasonably competent capital attorneys
13 would have worked to uncover jurors’ biases justifying their removal for cause, as
14 well as information that would have enabled counsel to make informed peremptory
15 strikes. The failure of Kiles’s counsel to do so undermined his right to an impartial
16 jury, and therefore to a fair trial, such that Kiles is entitled to relief.
17                                         Claim Three
18          Kiles was denied effective assistance of counsel at his guilt-phase
            proceedings because counsel failed to investigate, develop, and
19          present critical evidence, among other significant errors.
20          Kiles’s trial counsel failed to investigate and prepare adequately for the guilt
21 phase of trial and consequently neglected to develop and present Kiles’s only viable
22 defense to first-degree murder for the death of Valerie Gunnel. Counsel’s deficient
23 performance in that respect and others, both individually and cumulatively,
24 prejudiced Kiles and thereby violated his rights under the Sixth and Fourteenth
25 Amendments to the U.S. Constitution. Kiles presented this claim below. (ROA
26 1189 at 23–25, 30–40, 42–46; PFR2 Dkt. 1 at 23–46.) Kiles incorporates by specific
27 reference all facts, allegations, and arguments made elsewhere in this Petition.
28
                                                 73
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 85 of 474



 1         A.     Background on guilt-phase proceedings.
 2         The trial commenced on July 10, 2000, with prosecutor David Powell’s
 3 opening statement. Powell offered the jury a brief overview of the State’s theory of
 4 the crime: Late on February 9, 1989, Kiles returned home to Gunnel’s apartment,
 5 where he and Gunnel argued over food stamps that he had taken from her. (Tr. July
 6 10, 2000 at 12–13.) She slapped him twice, after which he went to his car, returned
 7 with a tire jack, and began beating her. (Tr. July 10, 2000 at 12–13.) Powell
 8 contended that the assault began in the east bedroom and continued into the living
 9 room, where Gunnel died. (Tr. July 10, 2000 at 13.) According to Powell, Kiles
10 then went into the west bedroom, where “the carnage continued” as Kiles beat
11 Gunnel’s children, Shemaeah and LeCresha, to death. (Tr. July 10, 2000 at 13.) He
12 later disposed of the children’s bodies in the river. (Tr. July 10, 2000 at 13.)
13         Powell laid out for the jury the three types of witnesses the State planned to
14 present. First, the State would offer the testimony of several witnesses who would
15 help lay the scene for what occurred on the day of the crime and until Kiles’s arrest.
16 (Tr. July 10, 2000 at 14–15.) Second, the State would present several “scientific
17 witnesses.” (Tr. July 10, 2000 at 16.) Powell overstated what these experts could
18 attest to, claiming for example that, through DNA evidence, the State would explain
19 “the chronology of what happened inside that apartment.” (Tr. July 10, 2000 at 16–
20 17.) Powell similarly insisted that blood-spatter expert Tom Bevel would be able to
21 “explain exactly what happened,” including that “there were a minimum of 14
22 blows struck” in the west bedroom. (Tr. July 10, 2000 at 19–20.) In addition, the
23 State would use the DNA expert and a statistician to establish that Shemaeah had
24 been killed, even though her body had not been found, and would present the
25 testimony of R.B. Mallon, M.D., who conducted the autopsies. (Tr. July 10, 2000
26 at 18–20.) Lastly, the State would call witnesses who could speak to Kiles’s
27 statements in the wake of the killings. (Tr. July 10, 2000 at 21.) One such witness
28 would be Kiles’s mother; Powell asserted that she would testify that Kiles said,
                                               74
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 86 of 474



 1 “point blank, ‘I killed Valerie and the kids.’” (Tr. July 10, 2000 at 21.)
 2          Lead defense counsel Greg Clark had three focal points during his opening.
 3 First, despite Powell’s misrepresentations, Clark extolled the scientific evidence in
 4 this case, hammering home for the jury that it was incontrovertible. Clark informed
 5 the jury that “Mr. Powell [wa]s absolutely correct with regard to the blood spatter
 6 evidence.” (Tr. July 10, 2000 at 34.) The field was “a very scientific area”; further,
 7 “[y]ou can’t fight the DNA. You can’t. You can’t find [sic] that blood spatter
 8 because that is a forensic fact in this case.” (Tr. July 10, 2000 at 34–35.) In that
 9 same vein, Clark confirmed for the jury, “I can tell you now that the physical
10 evidence, that scientific evidence doesn’t lie. It’s not going to lie and it’s never lied.
11 It is what it is.” (Tr. July 10, 2000 at 41.)
12          Second, Clark laid out the defense’s theory of the case. Clark made clear
13 from the outset that Kiles was “absolutely responsible for the death of Valerie
14 Gunnel. That is not [the] issue.” (Tr. July 10, 2000 at 39–40.) What was at issue
15 was Kiles’s degree of culpability for the death, which Clark noted occurred “during
16 the heat of the passion, a heated, ugly fight.” (Tr. July 10, 2000 at 40.) With respect
17 to the children’s deaths, Kiles “didn’t act alone.” (Tr. July 10, 2000 at 40.)
18          Third, Clark previewed for the jury Kiles’s anticipated testimony. Clark
19 explained that Gunnel and Kiles had used drugs together on February 9, 1989, to
20 celebrate his new job, until Kiles eventually used Gunnel’s food stamps to buy
21 drugs and use them with friends. (Tr. July 10, 2000 at 42–43.) When he went home
22 with his friends to “face the music,” Gunnel started an argument because Kiles had
23 returned without the drugs he had promised. (Tr. July 10, 2000 at 44–45.) Clark
24 noted Kiles had had “a little bit to drink, he’s had a lot of drugs,” and “[h]e [was]
25 not having any of it.” (Tr. July 10, 2000 at 44.) He started preparing to leave, but
26 the argument escalated when Gunnel slapped Kiles twice. (Tr. July 10, 2000 at 45.)
27 At that point, he reached down, grabbed the tire jack by his side, and hit her. (Tr.
28 July 10, 2000 at 45–46.) After the shock lessened, Kiles went to look for his friends;
                                                75
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 87 of 474



 1 he found them in the bedroom and saw that they had killed the children. (Tr. July
 2 10, 2000 at 46.) Kiles tried to clean the apartment while his friends left to dispose
 3 of the children’s bodies. (Tr. July 10, 2000 at 47–48.) Later, because he still “wants
 4 to get high,” Kiles tried to sell some of Gunnel’s property in order to get money for
 5 more drugs. (Tr. July 10, 2000 at 49.)
 6         As Powell had pledged, the State did offer three types of witnesses over the
 7 course of six days of testimony. Through several witnesses, the State tried to
 8 develop a timeline of events starting on February 9, 1989. (See, e.g., Tr. July 12,
 9 2000 at 6–9, 11–13 (Gunnel’s sister giving overview of when she saw Gunnel on
10 February 9, 1989); Tr. July 12, 2000 at 42–43 (Shemaeah’s father testifying about
11 when he saw Gunnel and Shemaeah on that day).) Several Yuma Police Department
12 officers, including lead investigator Detective Brian Rodgers, detailed the crime
13 scene and aspects of the investigation. (See, e.g., Tr. July 11, 2000 at 143–44
14 (Rodgers describing crime scene at Gunnel’s apartment).) Defense counsel
15 concentrated on asserting that Kale Johnson was responsible for the deaths of the
16 children, so counsel focused their cross-examinations on undercutting the
17 credibility of these witnesses, especially those who suggested that Johnson was not
18 involved in the crime. (See, e.g., Tr. July 12, 2000 at 158–61, 168–69, 172–83
19 (defense counsel trying to impeach credibility of Deirdre Johnson, who had
20 suggested that Kale Johnson had not seen Kiles on the morning of February 10,
21 1989).) Defense counsel further elicited testimony on cross-examination regarding
22 forensic evidence, including Kale Johnson’s shoeprints at Gunnel’s apartment and
23 blood on Johnson’s clothing, tying Johnson to the crime scene. (See, e.g., July 17,
24 2000 at 74–76 (Rodgers testifying that Converse prints appearing to match
25 Johnson’s shoes were found in the hallway and back patio area of Gunnel’s
26 apartment); July 17, 2000 at 83–84 (Rodgers testifying that Gunnel’s blood was
27 found on Johnson’s shoes and pants).) Little, if anything, of relevance to how
28 Gunnel’s death unfolded emerged.
                                              76
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 88 of 474



 1         The State then presented the testimony of four experts.45 First, DNA analyst
 2 David Duplissa informed the jury that he had analyzed 11 items from the crime
 3 scene for DNA profiles and had compared those profiles to five known standards,
 4 including those of Gunnel, Kiles, and Kale Johnson. (Tr. July 12, 2000 at 114–17.)
 5 Among the items that had blood with Gunnel’s DNA profile were a tire jack ratchet,
 6 a shoe, and a swab from the living room door. (Tr. July 12, 2000 at 122–23.) Kiles’s
 7 trial counsel, seeking to bolster their third-party defense, drew out on cross-
 8 examination that one of Johnson’s Converse shoes and his pants had Gunnel’s
 9 blood on them, as well as that the blood on Johnson’s jacket had a DNA profile
10 from an unidentified individual. (Tr. July 12, 2000 at 132–38.)
11         The State next sought to establish the fact of Shemaeah’s death through
12 Thomas Wiltbank, M.D., who testified that it was “extremely likely” that the blood
13 on the bedsheet submitted for testing came from an offspring of Gunnel and Ward
14 Wade, namely Shemaeah. (Tr. July 13, 2000 at 87, 92.) The defense asked no
15 questions of Dr. Wiltbank.
16         Third, the State called Dr. Mallon, who had conducted the autopsies of
17 Gunnel and LeCresha Kirklin. Dr. Mallon identified the primary cause of death of
18 both victims as blunt trauma to the head. (Tr. July 13, 2000 at 97, 101.) He further
19 defined the term “defensive wound” and indicated that he saw evidence of such a
20 wound with Gunnel’s broken arm. (Tr. July 13, 2000 at 99.) On cross-examination,
21 the defense made a particular point of getting Dr. Mallon to agree that this defensive
22 wound must have occurred when Gunnel was conscious, meaning that it must have
23 occurred early on during the beating. (Tr. July 13, 2000 at 105.)
24         Fourth, blood-spatter expert and crime-scene reconstructionist Tom Bevel
25 testified on behalf of the State. He declared that blood-stain analysis can provide
26 “in essence, a reconstruction of the occurrences that might have taken place in order
27
   45
      The State also presented Rodgers as a crime-scene management expert. (ROA
28 446 at 2.)
                                              77
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 89 of 474



 1 to produce the blood as it is found.” (Tr. July 14, 2000 at 8–9.) From his photograph-
 2 based analysis of the west bedroom, where the children were killed, Bevel testified
 3 that there had been a minimum of 14 blows and that the attacker was right-handed.
 4 (Tr. July 14, 2000 at 15, 19, 27.) On cross-examination, the defense once again
 5 focused on its third-party defense and had Bevel discuss what the implications
 6 would be (in terms of who was swinging the weapon) if the blood on Johnson’s
 7 jacket were castoff or spatter. (Tr. July 14, 2000 at 37–39.) Bevel also testified that
 8 for a shoeprint to be made in blood, that blood still has to be in a liquid state; he
 9 was unable to identify any clotting in the photographs of the bloody Converse
10 shoeprints in Gunnel’s apartment, suggesting that the blood was “[f]resher” when
11 the Converse shoe was placed in it. (Tr. July 14, 2000 at 40–44.) Bevel
12 acknowledged that a compromised crime scene—one that has changed since the
13 crime—can limit what blood-stain evidence can say about the crime. (Tr. July 14,
14 2000 at 47–48.) Defense counsel’s cross-examination focused nearly exclusively
15 on information relating to the children’s deaths, not to Gunnel’s. (See Tr. July 14,
16 2000 at 30–50, 55–59.)
17         Lastly, the State called Imojean Kiles, Jesse Solomon, Larry Hawkins, and
18 Kale Johnson to testify about the admissions Kiles made to them. The State’s
19 purpose was to establish that Kiles had repeatedly confided to family and close
20 friends that he had killed Gunnel and her children and had disposed of the children’s
21 bodies, and moreover that he had not implicated Johnson in the crimes. (See, e.g.,
22 Tr. July 13, 2000 at 12–13.) The State further elicited testimony from Hawkins
23 about what he claimed to have learned from Kiles, including that (1) the assault
24 began after Gunnel slapped Kiles, “enrag[ing] him,” (2) Kiles went outside to get
25 the tire jack from the car and then returned and struck Gunnel, and (3) Gunnel
26 regained consciousness at one point during the attack, after which Kiles beat her
27 again until she died. (Tr. July 13, 2000 at 23–24, 28–29, 32–33.)
28         For all of these witnesses, the defense focused heavily on undercutting any
                                              78
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 90 of 474



 1 suggestion that Kiles had admitted to killing the children or disposing of their
 2 bodies. (See, e.g., Tr. July 11, 2000 at 79 (Imojean Kiles testified that she
 3 understood from Johnson that he had been involved in the killings); Tr. July 13,
 4 2000 at 57–58 (defense getting Hawkins to admit that some of the information he
 5 gave to police must have been based on news sources, not just information from
 6 Kiles).) During the cross-examination of Johnson and other testimony about
 7 Johnson, the defense determinedly sought to highlight inconsistencies in his prior
 8 statements, his inadequate explanation for Gunnel’s blood on his clothing, the fact
 9 that he spent much of the day after the killings with Kiles, and the fact that he was
10 spared murder charges once he named Kiles as the sole culprit in the killings. (See,
11 e.g., Tr. July 14, 2000 at 113–15 (Johnson indicating he signed affidavit stating he
12 would have been indicted for murder if he did not testify); Tr. July 14, 2000 at 129
13 (Johnson dismissing the blood spots on his clothing as having gotten there “some
14 type of way” when he was in Gunnel’s apartment); Tr. July 17, 2000 at 89 (Rodgers
15 admitting that Johnson “didn’t have an explanation for the [blood on his] jacket”).)
16 Once again, the defense focused on Johnson’s involvement and paid little heed to
17 Gunnel’s death.
18         The centerpiece of the defense case was Kiles’s testimony. After briefly
19 presenting only three other witnesses (see Tr. July 17, 2000 at 127, 138, 145), the
20 defense called Kiles to the stand. Kiles set out in detail his relationship with Gunnel,
21 that he had just gotten a job the morning of February 9, 1989, and how he and
22 Gunnel planned to sell her food stamps for drugs so they could celebrate. (Tr. July
23 17, 2000 at 153–55.) Kiles walked the jury through much of the day in question,
24 including his drinking and drug use with Johnson and others in the afternoon. (Tr.
25 July 17, 2000 at 157–58.) Kiles further testified that he and his friends, including
26 Johnson and a man named Mike Parker, used all of the drugs and the money—such
27 that they had to return to Gunnel’s apartment with no food stamps, no money, and
28 no drugs. (Tr. July 17, 2000 at 158–60.)
                                               79
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 91 of 474



 1         Kiles continued that Gunnel started arguing with him because he had come
 2 back empty-handed, so he and his friends started packing his stuff to move out. (Tr.
 3 July 17, 2000 at 160.) To make room in his car for his belongings, which included
 4 a television, clothes, and a bed, Kiles had to move some of the items in his car—
 5 including a tire jack—into the apartment. (Tr. July 17, 2000 at 160–62.) But Gunnel
 6 was still arguing with him, and things got “so heated.” (Tr. July 17, 2000 at 164.)
 7 Kiles testified, “She slapped me. I asked her not to do that. Well, I told her, Don’t
 8 slap me again. More words was exchanged and she slapped me again.” (Tr. July 17,
 9 2000 at 165.) Then Kiles “just reached down and grabbed the jack and just swung
10 it.” (Tr. July 17, 2000 at 165.) Gunnel, who had been facing Kiles, fell into a leather
11 chair; Kiles continued, “I guess I hit her more than one time.” (Tr. July 17, 2000 at
12 165–66.) Kiles explained that Gunnel went down quickly: once he hit her, “[s]he
13 didn’t move again.” (Tr. July 17, 2000 at 166.) She did not regain consciousness or
14 speak again. (Tr. July 17, 2000 at 166.) He went into shock and dropped the tire
15 jack; it was only once a noise roused him that he went to the west bedroom, where
16 he saw Johnson swinging the tire jack at the children and Parker watching from
17 nearby. (Tr. July 17, 2000 at 167–70.)
18         Afterward, Parker, Johnson, and Kiles devised a plan: Parker and Johnson
19 would dispose of the children’s bodies, while Kiles cleaned the apartment. (Tr. July
20 17, 2000 at 170–73.) As part of the attempted clean-up, Kiles wrapped Gunnel’s
21 body in a blanket and moved her from the chair into the hallway, out of sight from
22 the apartment’s front door. (Tr. July 17, 2000 at 171.) Kiles testified that he later
23 passed out; afterward, he and Johnson ransacked Gunnel’s apartment for property
24 they could sell to feed their addictions. (Tr. July 17, 2000 at 177, 190.)
25         On cross-examination, Kiles testified that anyone who said that he had killed
26 all three victims was wrong—that Johnson was lying. (Tr. July 17, 2000 at 215.)
27         Powell’s closing argument for the State emphasized just how much time
28 Kiles had, according to the State’s version of events, to think about what he was
                                               80
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 92 of 474



 1 doing. (Tr. July 19, 2000 at 36.) Powell announced, “The state maintains to you,
 2 ladies and gentlemen, never has a case exhibited more premeditation than the one
 3 we exhibit now.” (Tr. July 19, 2000 at 36–37.) Powell further shared that he
 4 personally did not credit Kiles’s testimony that Johnson had killed the children. (Tr.
 5 July 19, 2000 at 30.) During closing argument, with regard to Gunnel’s death,
 6 defense counsel countered that the State’s theory that the attack on Gunnel started
 7 in the bedroom was untenable. (Tr. July 19, 2000 at 51.) Lauding Bevel as “the
 8 foremost expert” in blood-stain analysis, Clark noted that some of Bevel’s
 9 testimony corroborated Kiles’s statement that he did not kill the children. (Tr. July
10 19, 2000 at 57.) Clark also told the jury that it could consider intoxication when
11 assessing whether the killings were premeditated. (Tr. July 19, 2000 at 70–71.)
12         With respect to Gunnel’s death, the court instructed the jury on premeditated
13 first-degree murder, second-degree murder, heat-of-passion manslaughter, and
14 reckless manslaughter. The court also provided additional instructions for the
15 counts regarding Shemaeah and LeCresha. (Tr. July 19, 2000 at 86–99.) After what
16 appears to have been more than a full day of deliberations, the jury returned verdicts
17 of guilty as to three counts of first-degree murder and two counts of child abuse.
18 (See ROA 479 at 1; CR89-15577 ROA 217 at 1.)
19         B.     A defendant has a Sixth Amendment right to the effective
                  assistance of counsel at guilt-phase proceedings.
20
21         As described in Claim 2, supra, the Sixth Amendment guarantees to a
22 defendant the right to effective assistance of counsel. Strickland v. Washington, 466
23 U.S. 668, 684 (1984). Under Strickland, counsel is ineffective when (1) the
24 “representation fell below an objective standard of reasonableness,” and (2) “there
25 is a reasonable probability that, but for counsel’s unprofessional errors, the result
26 of the proceeding would have been different.” 466 U.S. at 687–88, 694.
27         Whether an attorney performed deficiently depends on the “reasonableness
28 [of the attorney’s actions] under prevailing professional norms.” Id. at 688. As
                                              81
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 93 of 474



 1 noted previously, the Supreme Court has consistently relied upon guidelines from
 2 the ABA and similar professional groups to inform the inquiry into reasonable
 3 professional conduct. See, e.g., Padilla v. Kentucky, 559 U.S. 356, 366–67 (2010);
 4 Rompilla v. Beard, 545 U.S. 374, 387 & n.7 (2005); see also 1989 ABA Guidelines;
 5 2003 ABA Guidelines. While counsel’s strategic choices are presumed reasonable,
 6 deference applies only insofar as the choices resulted from a “thorough
 7 investigation of law and facts relevant to plausible options[.]” Strickland, 466 U.S.
 8 at 689–90. “[S]trategic choices made after less than complete investigation are
 9 reasonable precisely to the extent that reasonable professional judgments support
10 the limitations on investigation. In other words, counsel has a duty to make
11 reasonable investigations or to make a reasonable decision that makes particular
12 investigations unnecessary.” Wiggins v. Smith, 539 U.S. 510, 521–22 (2003).
13         Notably, whether an attorney performed reasonably takes into account the
14 attorney’s professional history: the “character of a particular lawyer’s experience
15 may shed light in an evaluation of his actual performance.” United States v. Cronic,
16 466 U.S. 648, 665 (1984); see supra, Claim 1 (discussing some of trial counsel’s
17 relevant history).
18         Whether an attorney’s deficient performance caused prejudice depends on
19 whether there is a “reasonable probability” that the jury would have reached a
20 different result absent counsel’s errors. Cronic, 466 U.S. at 694. A “reasonable
21 probability” is just one “sufficient to undermine confidence in the outcome”—a
22 “defendant need not show that counsel’s deficient conduct more likely than not
23 altered the outcome.” Id. at 693. Further, because of the requirement of unanimity,
24 prejudice turns on whether there is a reasonable probability that even one juror
25 would have made a different decision. Wiggins, 539 U.S. at 537.
26         When evaluating prejudice, a court must consider “the totality of the
27 evidence—both that adduced at trial, and the evidence adduced in the habeas
28 proceeding[s].” Id. at 536 (alteration in original) (quoting Williams v. Taylor, 529
                                             82
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 94 of 474



 1 U.S. 362, 397–98 (2000)). Critically, the question is not only whether each instance
 2 of deficient performance was on its own prejudicial, but also whether the combined
 3 effect of all of those instances was to undermine confidence in the outcome. See
 4 Strickland, 466 U.S. at 694; see also, e.g., Martin v. Grosshans, 424 F.3d 588, 592
 5 (7th Cir. 2005) (“[E]ven if these [unprofessional] errors, in isolation, were not
 6 sufficiently prejudicial, their cumulative effect prejudiced Martin’s defense.”).
 7         C.     Trial counsel were ineffective for failing because of their
                  constitutionally inadequate investigation to present a reasonable
 8                defense for the death of Gunnel.
 9         One of the primary duties of trial counsel is to conduct a reasonable
10 investigation. See Kimmelman, 477 U.S. at 384 (concluding that the adversarial
11 process “will not function properly unless defense counsel has done some
12 investigation into the prosecution’s case and in to various defense strategies”).
13 Counsel must “conduct a prompt investigation of the circumstances of the case and
14 . . . explore all avenues leading to facts relevant to the merits of the case.” Doe v.
15 Ayers, 782 F.3d 425, 434 (9th Cir. 2015) (alteration and internal quotation marks
16 omitted). Then, once counsel has conducted a reasonable investigation, counsel
17 may make strategic decisions based upon the information gathered—including the
18 decision to curtail further investigation. Simply put, investigation must precede and
19 inform strategy. See Wiggins, 539 U.S. at 521–22. Counsel’s decisions warrant
20 deference only when those decisions follow a “thorough investigation of law and
21 facts relevant to plausible options[.]” Strickland, 466 at 689–90. Such is not the
22 case when counsel (1) adopts a strategy after an inadequate investigation, and then
23 (2) limits further investigation based on that ill-conceived strategy. See Wiggins,
24 539 U.S. at 521–22; Weeden v. Johnson, 854 F.3d 1063, 1070 (9th Cir. 2017)
25 (“[C]ounsel could not have reasonably concluded that obtaining a psychological
26 examination would conflict with his trial strategy without first knowing what such
27 an examination would reveal.”).
28         Trial counsel failed to adequately investigate the law and facts related to
                                              83
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 95 of 474



 1 Kiles’s guilt-phase proceedings, especially as they related to the charge of first-
 2 degree murder with premeditation for the death of Gunnel. Instead of conducting a
 3 reasonable investigation and then developing a strategy for the defense, counsel
 4 conducted an extremely limited investigation, settled on a strategy, and then tailored
 5 subsequent investigative and other decisions to fit with that predetermined and
 6 unsupportable strategy. As described below, had counsel conducted a reasonable
 7 investigation and then determined trial strategy, taking into account expert
 8 consultations, witness interviews, and the like, counsel would have been able to
 9 present a reasonable defense and undercut the State’s case, such that there is a
10 reasonable probability that at least one juror would have concluded that Kiles was
11 guilty of second-degree murder, not first-degree murder, in Gunnel’s death.
12                1.    Trial counsel performed deficiently by failing to conduct a
                        reasonable investigation; that performance resulted in them
13                      settling on a legally unsound and ill-considered guilt-phase
14                      strategy.

15         From the outset, lead counsel Greg Clark had a wealth of information on
16 valuable avenues of investigation for Kiles’s guilt-phase proceedings. Indeed, Kiles
17 had previously been convicted of all three counts of first-degree murder, and first
18 state post-conviction counsel had obtained relief from those convictions based on
19 ineffective assistance both of trial counsel in preparing and presenting a defense
20 and of appellate counsel. (See CR89-15577 ROA 60 at 3–4.)
21       First, state post-conviction counsel had alleged that Kiles’s 1989 trial counsel
22 performed deficiently in numerous respects, including by (1) failing to request the
23 appointment of experts to evaluate blood spatter and other forensic evidence, and
24 (2) failing to investigate and present evidence that Kiles could not and did not
25 premeditate murder because of his intoxication and impulsivity. (ROA 225 at 37–
26 41, 66.) Counsel attached to their petition over 80 exhibits, including an affidavit
27 from expert criminalist Peter Barnett critiquing the work of Tom Bevel, the State’s
28 blood-spatter expert (see ROA 225 Ex. 59; ROA 225 Ex. 79), and an affidavit from
                                              84
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 96 of 474



 1 psychiatrist and neurologist Albert Globus, M.D., discussing such topics as Kiles’s
 2 dysfunctional family, childhood trauma, struggles with addiction, and impulsivity
 3 (ROA 225 Ex. 60). At the subsequent state post-conviction hearing in 1996, Dr.
 4 Globus testified extensively about Kiles’s impulsivity, which Dr. Globus concluded
 5 was likely attributable to in utero toxic exposure and aggravated by chronic
 6 depression and intoxication. (See, e.g., Tr. Feb. 21, 1996 at 177–78.) Dr. Globus
 7 further described how organic brain damage and genetic predisposition contributed
 8 to Kiles’s addictions and how Kiles’s “toxic psychosis from the drugs” led to
 9 “severely disordered” thought processes at the time of the offense. (See, e.g., Tr.
10 Feb. 21, 1996 at 177–85.) Persuaded by such testimony, the state post-conviction
11 court granted relief in 1996. (See CR89-15577 ROA 60.)
12         Competent subsequent trial counsel would have regarded prior counsel’s
13 extensive investigation as a resource and would have reviewed it carefully. Clark,
14 however, did not do so. See Rompilla, 545 U.S. at 383–84 (counsel performed
15 deficiently when they were on notice that a readily available file had relevant,
16 helpful information but failed to review it). After Clark’s appointment as lead
17 counsel in September 1998 (see Tr. Oct. 7, 1998 at 2–4), Clark moved for funding
18 for an investigator and for a mental-health expert (ROA 384 at 1–2). At a hearing
19 on that motion, Clark indicated that the mental-health expert would conduct “just,
20 I think, probably a pre-screen type examination.” (Tr. Oct. 30, 1998 at 45–46.)
21 Clark further specified that the court should appoint Dr. Globus, noting that “[i]t
22 appears this gentleman has had some contact with Mr. Kiles. . . . [Dr. Globus] was
23 somebody, I think, referenced in the appellate procedure, judge. Possibly a PCR.”
24 (Tr. Oct. 30, 1998 at 45–46.) Clark had no idea that Dr. Globus had testified at the
25 state post-conviction hearing, let alone knowledge of the substance of his testimony.
26         The court46 granted Clark’s request for funding for an investigator and for
27
   46
      Kiles’s case was, by this time, in front of a different judge than the one who had
28 granted state post-conviction relief.
                                              85
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 97 of 474



 1 Dr. Globus’s pre-screening examination. (ROA 386 at 1); see also 1989 ABA
 2 Guideline 8.1 cmt. (recognizing the importance of trained investigators as support
 3 for counsel). But Clark made no move to contact either an investigator or Dr.
 4 Globus. See Richey v. Bradshaw, 498 F.3d 344, 362 (6th Cir. 2007) (“[T]he mere
 5 hiring of an expert is meaningless if counsel does not consult with that expert to
 6 make an informed decision about whether a particular defense is viable.”).
 7         Sixth Amendment precedent and professional guidelines required Clark to
 8 expeditiously investigate guilt/innocence issues. See, e.g., Doe, 782 F.3d at 434;
 9 1989 ABA Guideline 11.4.1(A); see also, e.g., ABA Standards for Criminal
10 Justice—Defense Function (3d ed. 1993) (“ABA Defense Standard(s)”), Standard
11 4-4.1(a) (“Defense counsel should conduct a prompt investigation of the
12 circumstances of the case and explore all avenues leading to facts relevant to the
13 merits of the case. . . .”).
14         Nearly nine months later, however, “no investigation or pretrial work of any
15 kind [had been] conducted in this case.” (ROA 409 at 2.) On July 16, 1999, then-
16 second counsel Mary Boyte cited the complete lack of investigation and trial
17 preparation as a justification for her motion to withdraw from the case. (ROA 409
18 at 1–5.) Boyte informed the court that Clark, despite having done none of the
19 requisite investigation, was pushing for a November 1999 trial date. (ROA 409 at
20 2.) Boyte also alerted the court to Clark’s failure to investigate to that point:
21         1.     No investigator had been hired or had done any work on this
                  case, despite the court’s allocation of funding;
22
           2.     No witnesses had been interviewed;
23         3.     No contact had been made with Dr. Globus, again despite the
24                court’s appointment of the expert; and
           4.     Clark had not reviewed the prior trial and post-conviction
25                investigation files, which were in Boyte’s possession and which
26                Clark refused to collect.
27 (ROA 409 at 2.) At that point, to Boyte’s knowledge Clark had possession of and
28 had reviewed only police reports and the 1989 trial transcripts, as well as a few
                                               86
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 98 of 474



 1 pages of additional information. (ROA 409 at 2.) Boyte further cited the breakdown
 2 in communication between Clark and Kiles and her belief that “the Defendant is
 3 not receiving effective assistance of counsel” before seeking permission to
 4 withdraw from the case. (ROA 409 at 2–4.)
 5         At the hearing on Boyte’s motion to withdraw, Clark laid out for the court
 6 his investigation to date: he had (1) been “to the place where the bodies were
 7 found,” (2) obtained the court’s appellate and post-conviction records, (3) reviewed
 8 the trial exhibits and evidence with the prosecutor, (4) “ordered additional pieces
 9 of evidence,” as well as copies of all of the relevant photographs, and (5) had the
10 investigator at the Office of the Legal Defender—which was conflicted off this
11 case—locate witnesses.47 (Tr. Aug. 6, 1999 at 31–33.) Clark made no mention of
12 having contacted a single potential expert or witness. (See Tr. Aug. 6, 1999 at 27–
13 37.) Prosecutor David Powell confirmed that Clark had received police reports and
14 grand jury transcripts, had reviewed exhibits, and had “made numerous requests [to
15 the State] to do interviews.” (Tr. Aug. 6, 1999 at 41–42.) Powell also made clear
16 that no interviews had occurred—“we haven’t really done any interview
17 discovery.” (Tr. Aug. 6, 1999 at 41–42.) After professing his belief that the state
18 post-conviction investigation materials were “worthless” (Tr. Aug. 6, 1999 at 30–
19 31), Clark announced that Kiles—whose prior counsel had won post-conviction
20 relief—was “in a better position now than he has ever been with regards to being
21 represented adequately and effectively.” (Tr. Aug. 6, 1999 at 35.)
22         Clark so proclaimed despite having neglected some of the most basic aspects
23 of a criminal-defense investigation. See, e.g., Cannedy v. Adams, 706 F.3d 1148,
24 1166 (9th Cir. 2013) (highlighting importance of interviewing potentially crucial
25 witnesses); see also, e.g., Weeden, 854 F.3d at 1070 (faulting counsel for failing to
26
     Clark added that he had “made a complete review of all of the documentation in
     47

27 this case,” but he appears to have been referring to the trial and appellate
   documentation. Certainly he had not read state post-conviction counsel’s file. (Tr.
28 Aug. 6, 1999 at 31–32.)
                                              87
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 99 of 474



 1 investigate psychological guilt-phase defense with assistance of expert); Elmore v.
 2 Ozmint, 661 F.3d 783, 786, 859 (4th Cir. 2011) (holding that counsel were
 3 ineffective for failing to conduct an independent examination of the State’s forensic
 4 evidence, when such evidence was central to conviction); 1989 ABA Guideline
 5 11.4.1(D)(3) (listing the types of witnesses counsel should consider interviewing,
 6 including “witnesses familiar with aspects of the client’s life history that might
 7 affect the likelihood that the client committed the charged offense(s)”). Having not
 8 even conducted a minimally adequate investigation, Clark was in no position to
 9 make reasonable, sound, deference-worthy strategic decisions at that time. See, e.g.,
10 Bemore v. Chappell, 788 F.3d 1151, 1165 (9th Cir. 2015) (deference to strategic
11 judgments is defined in terms of the adequacy of the investigation supporting those
12 judgments); Phillips v. Woodford, 267 F.3d 966, 978 (9th Cir. 2001) (emphasizing
13 that the rejection of an alternative defense cannot be considered strategic when not
14 preceded by an investigation allowing for an informed decision).
15         The lack of preparation, however, did not stop Clark. Although he had done
16 no interviews, had consulted with no experts, and had no investigator working on
17 the case (see ROA 414 at 31–49), he had done one thing by the time of the August
18 1999 hearing on co-counsel’s motion to withdraw: he had already settled on his trial
19 strategy. By the time new co-counsel Treasure VanDreumel and investigator Mary
20 Meyer joined the defense just days after that hearing,48 Clark had committed to the
21 strategy later presented at trial. There were no team strategy discussions, and
22 VanDreumel accepted Clark’s uninformed plan without question. For the death of
23 Gunnel, the defense would argue that Kiles was guilty of a heat-of-passion crime
24 that was not premeditated and therefore not first-degree murder. For the deaths of
25
26   After the August 1999 hearing, the court granted Boyte’s motion to withdraw.
     48

   (Tr. Aug. 6, 1999 at 48.) Treasure VanDreumel signed on to the case as second
27 counsel within four days of that hearing, and it appears that she brought with her
   investigator Mary Meyer—the first defense investigator to work on the case and to
28 use the funding granted over nine months prior. (See, e.g., Tr. Oct. 8, 1999 at 74.)
                                             88
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 100 of 474



 1 the children, counsel would argue that Kiles was not the perpetrator.49
 2         Kiles, whose relationship with Clark had fractured many months earlier, filed
 3 in September 1999 a motion for new counsel.50 (See ROA 413); see also Claim 1,
 4 supra. At the hearing on that motion, the court had Clark give sworn testimony
 5 about a number of issues, including his work to date. (Tr. Oct. 8, 1999 at 39.) Clark
 6 testified that he had “interviewed more witnesses—more witnesses than anybody
 7 has interviewed prior to this time, in this case, because the file I received never had
 8 any transcripts of any witnesses that testified at this trial.” (Tr. Oct. 8, 1999 at 40.)
 9 In other words, Clark claimed to have interviewed more than the zero witnesses
10 interviewed (as far as Clark was aware) by prior trial counsel. Clark so testified
11 despite the fact that he still had not bothered to review first state post-conviction
12 counsel’s investigative file—he again dismissed it as “worthless” (Tr. Oct. 8, 1999
13 at 65)—even though the file included notes on state post-conviction counsel’s
14 interviews of many of the 100 or more witnesses to whom they had spoken (PFR2
15 Dkt. 21 Ex. 7 at 1–3). And Clark so testified even though his time logs from the day
16 of his appointment to the day prior to the hearing reflected not even one minute
17 spent interviewing any witness.51 (See ROA 414 at 31–49.)
18
19
     49
        Even if Clark’s actions to this point could be construed as investigation, that does
     not render the strategy decision reasonable. See, e.g., Wiggins, 539 U.S. at 526
20   (stating that “Strickland does not establish that a cursory investigation
     automatically justifies a tactical decision”); Driscoll v. Delo, 71 F.3d 701, 709 (8th
21   Cir. 1995) (even when defense counsel elicited a concession from state expert,
22   counsel was deficient for having failed to take measures to understand the testing
     performed and the meaning of the results); Dugas v. Coplan, 428 F.3d 317, 328 (1st
23   Cir. 2005) (defense counsel failed to adequately investigate a defense that no arson
     occurred, even though counsel had inspected the fire scene, talked with the state’s
24   experts, done some reading, and spoken with other defense attorneys).
25   50
        This was Kiles’s third such plea to the court. (See ROA 395 at 1; ROA 407 at 1.)
26
     51
        Clark also testified that he had reviewed the evidence, read “all of the transcripts,”
     reviewed the “entire appellate file” and made arrangements to have it copied,
27   ordered photographs, reviewed exhibits, requested additional evidence not
     presented at trial with forensic significance, been to the crime scene, and been to
28   the river bed, “where the bodies were recovered.” (Tr. Oct. 8, 1999 at 39–40.) He
                                                 89
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 101 of 474



 1         In the two months before trial, long after determining their trial strategy (see
 2 Tr. Oct. 8, 1999 at 44), Clark and VanDreumel did have the prosecutor set up
 3 interviews of several witnesses, including law enforcement personnel and State’s
 4 experts. Apart from the defense’s contact with Imojean Kiles, there is no indication
 5 that trial counsel conducted a single interview that was not organized by the
 6 prosecutor.52 Further, trial counsel knew full well that the State planned to call
 7 several experts, among them the pathologist who conducted the autopsies of two
 8 victims, the blood-spatter expert who had testified during the 1989 trial, and a DNA
 9 expert. (See ROA 446.) Even so, and despite Kiles’s pleas to bring defense experts
10 on board, counsel still declined—based on their previously determined trial
11 strategy—to retain and consult with even one independent expert before trial.53
12         As a result, the defense theory presented at trial for the death of Gunnel was
13 deeply problematic. Counsel conceded that Kiles had killed Gunnel, but argued that
14 he had done so (1) while intoxicated, and (2) in the heat of passion. (See, e.g., Tr.
15 July 10, 2000 at 40 (Clark announcing during opening statement that Kiles struck
16 Gunnel “during the heat of the passion, a heated, ugly fight”).) Counsel evidently
17 hoped that intoxication, heat of passion, or the combination of the two would
18 convince the jury to determine that Kiles was guilty not of first-degree murder but
19 instead of a lesser-included offense.
20
     still did not hint at any expert consultation.
21   52
        Investigator Mary Meyer had two primary tasks: (1) maintain contact with
22   Imojean Kiles, and (2) unearth background information on other witnesses. Her
     focus was not on interviewing witnesses.
23
     53
        Clark’s reliance on the prosecutor to arrange what little investigation occurred is
24   further cause for alarm. Clark repeatedly cited his friendship with Powell as a virtue
     in court, and he depended upon Powell and law enforcement to arrange witness
25   interviews and the like. In doing so, Clark butted up against the fundamental
26   principle that the purpose of defense counsel is to ensure “a reliable adversarial
     testing process.” Strickland, 466 U.S. at 688. Counsel’s duty to make that “testing
27   process work in the particular case [is] an obligation that cannot be shirked because
     of the lawyer’s unquestioning confidence in the prosecution.” Elmore, 661 F.3d at
28   859 (citation and internal quotation marks omitted).
                                               90
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 102 of 474



 1         Counsel’s focus should have been on undercutting evidence of
 2 premeditation. In order to convict Kiles of first-degree murder, the State had to
 3 convince the jury that Kiles knowingly killed Gunnel and that he did so with
 4 premeditation. Given Kiles’s admission that he killed Gunnel, the only real issue
 5 was that of premeditation.54 Importantly, the jury would have had to conclude that
 6 Kiles was not guilty of first-degree murder before the jury could even consider any
 7 lesser-included offense. (Tr. July 19, 2000 at 95–96.) In other words, if the jury
 8 found that the State had proven beyond a reasonable doubt that the killing was
 9 premeditated and knowing, then nothing else mattered.
10         Under Arizona case law, however, intoxication was not a legal defense to
11 first-degree murder as charged in this case (i.e., to premeditation). The Arizona
12 Supreme Court had previously rejected the argument that intoxication could negate
13 either premeditation or the mens rea of “knowingly.” See State v. Rankovich, 765
14 P.2d 518, 524 (Ariz. 1988) (holding that a defendant charged with knowingly
15 committing first-degree murder was not entitled to a voluntary-intoxication
16 instruction and that “the fact that first-degree murder requires a finding of
17 premeditation has no bearing on this result”). Even while trial counsel argued that
18 the jury could consider intoxication, they acknowledged that it was not on its own
19 a legal defense to the charge of knowing first-degree murder. (Tr. July 18, 2000 at
20 18 (VanDreumel agreeing with court that “from a legal standpoint intoxication is
21 not or was not at the time a defense to a crime charged as knowingly” and that the
22 jury “will not be instructed” otherwise).) Ultimately, the trial court gave the jury
23 the legal definition of voluntary intoxication, but in accordance with state law did
24 not instruct jurors that intoxication could figure into their determination as to
25
26
27   “Knowingly means that a defendant acted with awareness of the existence of
     54

   conduct or circumstances constituting an offense.” (Tr. July 19, 2000 at 91.) Trial
28 counsel did not attempt to argue that the crime was not “knowingly” committed.
                                             91
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 103 of 474



 1 premeditation.55 (Tr. July 19, 2000 at 92.) Accordingly, the jury had no court-
 2 sanctioned mechanism through which to conclude that intoxication could affect its
 3 decision on first-degree murder.56 This aspect of counsel’s defense was, at best,
 4 legally and strategically suspect.
 5         Trial counsel’s heat-of-passion argument against premeditation fared no
 6 better. Kiles’s testimony was the principal evidence of how his fight with Gunnel
 7 unfolded and, therefore, of heat of passion. Kiles testified that Gunnel was angry at
 8 him for using her food stamps to get drugs and then using the drugs before he
 9 returned home; the two were arguing. (Tr. July 17, 2000 at 159.) (In contrast,
10 Kiles’s mother had previously suggested that Gunnel had needed the food stamps
11 to buy food for her children. (Tr. July 17, 2000 at 145.)) Kiles continued, “[Gunnel]
12 had pretty much been fighting with me the whole night, pushing on me, pulling—
13 this and that. Then she just slapped me. . . . It was so heated.” (Tr. July 17, 2000 at
14 163–64.) “She slapped me. I asked her not to do that. Well, I told her, [d]on’t slap
15 me again. More words was exchanged and she slapped me again.” (Tr. July 17,
16 2000 at 165.) When asked what happened next, Kiles testified, “I just reached down
17 and grabbed the jack and just swung it.” (Tr. July 17, 2000 at 165.)
18         The problem was that, in order for the jurors to determine that the crime
19 occurred in the heat of passion and was therefore not premeditated, counsel needed
20 two things to happen. The jury not only needed to accept as true Kiles’s testimony,
21
      This instruction declared to the jury that “[n]o act committed by a person while
     55
22 in the state of voluntary intoxication is less criminal by reason of his having been
   in such condition.” (Tr. July 19, 2000 at 92.)
23
   56
      If counsel were going to argue effectively that intoxication could negate
24 premeditation even without an accompanying jury instruction, that argument
   required substantial evidentiary support of the sort discussed below. Clark’s proffer
25 to the jury that Kiles’s “perception [wa]s a little skewed from having imbibed, you
26 know, the cocaine and the alcohol,” supported largely by Kiles’s own testimony,
   was far from sufficient. (Tr. July 10, 2000 at 44–45; see also ROA 225 Ex. 49 at 1
27 (juror at 1989 trial noting that lackluster intoxication argument made at first trial
   was unimpressive in light of jury instructions, but that juror had wanted to know
28 more about how Kiles’s cocaine addiction affected him).)
                                               92
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 104 of 474



 1 but also needed to conclude that his testimony was sufficient to establish that he
 2 had acted in the heat of passion and to give rise to reasonable doubt regarding
 3 premeditation. That counsel failed to corroborate Kiles’s testimony was one major
 4 hurdle to success. See Bennett v. Cate, 407 F. App’x 213, 215 (9th Cir. 2010). That
 5 counsel also did little to challenge the State’s theory or purported forensic evidence
 6 of premeditation practically ensured that this argument would fall flat.
 7         Finally, counsel argued that the jury should find that Kiles committed heat-
 8 of-passion manslaughter. In order to so find, the jury would have had to find, among
 9 other things, that (1) Kiles “acted upon a sudden quarrel or heat of passion,” and
10 (2) the quarrel “resulted from adequate provocation by the person who was killed.”
11 (Tr. July 19, 2000 at 94.) “Adequate provocation” required “conduct or
12 circumstances sufficient to deprive a reasonable person of self control.” (Tr. July
13 19, 2000 at 94.) In arguing that the killing occurred in the heat of passion, counsel
14 were contending to the jury that Gunnel’s second slap was adequate provocation
15 that would cause a reasonable person—not Kiles himself, not an intoxicated person,
16 but a reasonable person—to lose control.57 This is a particularly high hurdle when
17 the jury may have concluded from Imojean Kiles’s and others’ testimony that
18 Gunnel’s anger stemmed from the fact that her food stamps, which she had needed
19 to buy food for her children, had instead been used to purchase drugs for others. In
20 effect, counsel were telling the jury that Gunnel’s second slap was provocation
21 enough that it was reasonable to kill her. A jury could easily have found that
22 argument more offensive than persuasive, leaving the defense with no defense at
23 all to first-degree murder.58
24
25    Clark argued in closing that the jury had to consider Kiles’s intoxication when
     57

   considering what constituted adequate provocation (Tr. July 19, 2000 at 72), but
26 again, that seemed inconsistent with the objective standard laid out in the jury
27 instructions.
   58
      Because of the inadequate guilt-phase voir dire, counsel did not know, for
28 example, whether seated jurors had personal and familial experience with domestic-
                                              93
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 105 of 474



 1         Trial counsel had scant hope of such success with such a legally flawed and
 2 factually dubious strategy. But having settled on that strategy early on, counsel
 3 tailored their subsequent investigative decisions to bolster that approach, leaving
 4 them—and Kiles—ill-equipped for trial when the time came.
 5                2.    Had trial counsel conducted an adequate investigation,
                        counsel would have been able to develop a persuasive
 6                      defense strategy.
 7         Instead of embracing a deficient defense strategy early on, trial counsel could
 8 have conducted an adequate investigation—one that involved consulting with
 9 independent forensic experts, speaking with one or more experts who could have
10 helped explore viable defenses to premeditation, and interviewing witnesses
11 familiar with Kiles’s character, history, and addictions. Armed with that
12 information, counsel would then have been able to prepare a legally and factually
13 defensible challenge to the charge of first-degree murder.
14         Preliminarily, as the Supreme Court has recognized, “[c]riminal cases will
15 arise where the only reasonable and available defense strategy requires consultation
16 with experts or introduction of expert evidence.” Hinton v. Alabama, 571 U.S. 263,
17 273 (2014). That is particularly true when the State’s case features several experts,
18 including forensic experts who would, per the State, explain to the jury “exactly
19 what happened” at the crime scene. (Tr. July 10, 2000 at 19–20); see Richey, 498
20 F.3d at 362 (identifying cases with critical scientific evidence and “wherein lawyers
21 altogether fail to hire an expert” as the “most egregious” of cases); see also Hinton,
22 571 U.S. at 273 (highlighting import of consulting with an adequate expert when
23 forensic evidence was a centerpiece of the State’s case). In this case, trial counsel
24 should have consulted with several experts to fulfill counsel’s obligation to
25 independently examine the forensic evidence. Elmore, 661 F.3d at 859; Dees v.
26
27 violence incidents or how such jurors might have perceived such an argument. See
   Claim 2, supra. In fact, at least one seated juror had personal exposure to a similarly
28 violent homicide before her jury service.
                                               94
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 106 of 474



 1 Caspiri, 904 F.2d 452, 454 (8th Cir. 1990) (per curiam) (“Considering the
 2 importance of the shoe print evidence in this case, counsel had a duty to make a
 3 diligent investigation of the forensic evidence and its potential weaknesses.”); see
 4 also, e.g., 1989 ABA Guideline 11.4.1(D)(7) (requiring independent experts to help
 5 with preparation of the defense).
 6         Counsel should have consulted with the following medical and forensic
 7 experts:
 8         Pathologist: The State’s medical examiner, Dr. Mallon, testified at trial that
 9 Gunnel showed evidence of a defensive wound on her forearm. (Tr. July 13, 2000
10 at 99.) At the defense’s prodding, Dr. Mallon further testified that Gunnel must
11 have received that wound early on during the altercation, as she needed to have
12 been conscious to incur a defensive wound. (Tr. July 13, 2000 at 105.) It appeared
13 that defense counsel had accepted that Gunnel had a defensive wound and were
14 trying to spin it as evidence of a serious fight between Gunnel and Kiles—evidence
15 that he acted in the heat of passion. (Tr. July 10, 2000 at 46 (Clark promising the
16 jury “medical testimony” corroborating that there was a fight).) However, that
17 attempted spin made no sense and was thus unreasonable: One person can attack
18 another out of the blue and still cause a defensive wound.
19         If, instead, counsel had consulted an independent pathologist, that expert
20 would have educated counsel about defensive wounds. See, e.g., Lindstadt v.
21 Keane, 239 F.3d 191, 201 (2d Cir. 2001) (criticizing counsel for failing to educate
22 themselves on meaning of physical “evidence” of abuse cited by state expert).
23 Counsel would have learned that, while Gunnel’s wound was “consistent with” a
24 defensive wound, that meant only that the possibility that the wound was defensive
25 could not be excluded. There is no way to establish that the wound was in fact a
26 defensive wound. Indeed, as an independent pathologist would have testified, it is
27 eminently possible that Gunnel received the arm wound after she had already died.
28         Had counsel known that Gunnel’s broken forearm was very plausibly not a
                                              95
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 107 of 474



 1 defensive wound, they could have challenged Dr. Mallon’s premise, rather than
 2 committing to a bizarre story that the wound was evidence of a fight and
 3 emphasizing the aggravating possibility that Gunnel was conscious for that wound.
 4 Counsel could have had their expert testify to the facts, as opposed to Dr. Mallon’s
 5 suppositions. See Thomas v. Clements, 789 F.3d 760, 769–71 (7th Cir. 2015)
 6 (finding counsel ineffective when decision “[t]o not even contact an expert . . . was
 7 to accept [the State’s expert’s] finding of intentional death without challenge and
 8 basically doom the defense’s theory of the case”). At the very least, a defense expert
 9 could have helped fashion an effective cross-examination, in particular one that
10 highlighted the fact that Dr. Mallon seemed during his 1989 testimony far less
11 certain then he seemed in his 2000 testimony that the wound was defensive in
12 nature. (Compare Mallon Tr. Dec. 12, 1989 at 8 (such wounds “can be defensive
13 wounds”), with Tr. July 13, 2000 at 105 (agreeing that arm wound was a defensive
14 wound)); see Lindstadt, 239 F.3d at 201–02 (deeming counsel ineffective for failing
15 to retain expert or otherwise conduct adequate research to cross-examine State’s
16 expert); see also 1989 ABA Guideline 11.4.1(D)(7) (instructing counsel on
17 importance of independent experts to help provide “adequate understanding of the
18 prosecution’s case”).
19         Blood-spatter expert: State’s expert Tom Bevel testified that, among other
20 things, there had been a minimum of 14 blows in the bedroom where the children
21 were killed, their attacker was right-handed, and there was evidence of movement
22 on the bed. (Tr. July 14, 2000 at 16, 19, 23, 27.) The defense embraced his
23 testimony—Clark later hailed Bevel in closing as “the foremost expert” in the field
24 (Tr. July 19, 2000 at 57)—but not because any testimony elicited by the State was
25 helpful to the defense. Instead, trial counsel had Bevel explain to the jury how blood
26 moves and that there was no evidence of coagulation on the bloody shoeprints that
27 appeared to have been made by Kale Johnson’s Converse shoes. (Tr. July 14, 2000
28 at 40–44.) The lack of evidence of coagulation meant that the blood was “[f]resher”
                                              96
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 108 of 474



 1 when stepped in (Tr. July 14, 2000 at 43–44), suggesting that Johnson was at
 2 Gunnel’s apartment closer in time to the killings than he had admitted. In response
 3 to a jury question, not one from the defense, Bevel testified that the most “primitive
 4 stages” of coagulation are visible approximately 30 minutes after the blood is
 5 released. (Tr. July 14, 2000 at 54.)
 6         Even though counsel sought some helpful testimony from Bevel, that did not
 7 obviate their duty to independently investigate his work. They could well have hired
 8 an independent expert in blood-spatter analysis, such as Peter Barnett, to describe
 9 blood movement and coagulation for the jury. (See, e.g., ROA 225 Ex. 59; ROA
10 1189 at 32–35.) Moreover, the need for due diligence on Bevel’s work was
11 heightened because of his checkered history: his testimony in other cases has come
12 into question for its unreliability or indefensibility. See Rivas v. Fischer, 780 F.3d
13 529 (2d Cir. 2015) (concluding counsel’s conduct in failing to investigate medical
14 examiner’s qualifications and background was deficient).
15         Indeed, an independent expert could have informed counsel that Bevel’s
16 conclusions were incorrect on several fronts. First, Bevel’s claim that he could
17 count the minimum number of blows in an area was unfounded. (See Tr. July 14,
18 2000 at 9.) As a different expert could have explained to trial counsel—and as was
19 well known by 2000—a separate blow or impact is not needed to produce each
20 castoff pattern; a separate movement of the instrument carrying blood (even if it
21 does not strike anything) is sufficient. In other words, the number of castoff patterns
22 reflects the number of swings of the instrument, not the number of times it hit
23 anything. (See ROA 225 Ex. 79 at 4 (noting that castoff “comes off a bloody object
24 as it is swung”); see also ROA 1189 at 35.) Second, Bevel erred in saying that the
25 rightward arcing pattern of the blood stains indicated a right-handed assailant. (See
26 Tr. July 14, 2000 at 19.) Instead, all that the pattern meant was that the swing was
27 to the right, which can be achieved with the right hand, with both hands, or with the
28 left hand. Nothing could be concluded about handedness. Third, normal clotting
                                               97
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 109 of 474



 1 time for blood that has left the body is five to eight minutes, not the 30 minutes
 2 posited by Bevel. (See Tr. July 14, 2000 at 54.) Finally, Bevel appeared to assume
 3 that all of the blood spatter on the walls occurred during the attack; however, it is
 4 possible that some of the spatter happened afterward, for example when the bodies
 5 were moved.
 6         Trial counsel were on notice of the need for independent evaluation, not only
 7 because of the State’s heavy reliance on Bevel’s testimony, but because the first
 8 state post-conviction counsel had asserted that 1989 trial counsel were ineffective
 9 for not challenging that same testimony from Bevel. (See ROA 225 at 37–41); see
10 also, e.g., Elmore, 661 F.3d at 786 (admonishing defense counsel for “blind
11 acceptance of the State’s forensic evidence”). With testimony from an independent
12 expert, counsel could have conveyed the information about blood spatter and
13 bloody shoeprints that they wanted to highlight, along with the useful detail that
14 coagulation occurs even faster than Bevel had suggested. That testimony would
15 have undercut Kale Johnson’s testimony and, by extension, bolstered Kiles’s
16 credibility—both that he was not responsible for the children’s death and more
17 generally, including his description of not premeditating Gunnel’s death. Counsel
18 could further have elicited expert testimony (1) on the fact that the blood spatter
19 and castoff in the living room was near the ground, suggesting that Gunnel was not
20 standing for any blow that produced spatter,59 and (2) that the blood stain in the
21 chair was consistent with the blood source—presumably Gunnel’s head injury—
22 being low to the chair cushion.60 Those tidbits would have provided key
23 corroboration for Kiles’s testimony that Gunnel fell into the chair after a single blow
24 and, in turn, for his lack of premeditation. (Tr. July 17, 2000 at 165–66.)
25
      The first blow to a victim does not produce spatter. (Tr. July 14, 2000 at 26.)
     59
26 60
      Bevel testified to these two points in 2006, during the State’s aggravation-phase
27 direct examination. (Tr. Mar. 27, 2006 at 65–66, 71.) With proper preparation and
   the aid of a defense expert, trial counsel could have brought out this corroborative
28 information at the guilt-phase proceedings.
                                               98
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 110 of 474



 1 Anything—especially expert testimony—that corroborated Kiles’s testimony
 2 would have buttressed the defense as a whole. See, e.g., Cunningham v. Wong, 704
 3 F.3d 1143, 1168 (9th Cir. 2013) (Pregerson, J., concurring in part and dissenting in
 4 part) (recognizing that “[a]n expert opinion is one from an objective third party that
 5 carries an aura of special reliability and trustworthiness,” while a defendant’s
 6 testimony “may be viewed by the jury as a desperate attempt to save himself”
 7 (internal quotation marks omitted)).
 8         Finally, counsel could further have damaged the credibility of a crucial State
 9 witness through an effective cross-examination on Bevel’s work in other cases, as
10 well as on how Bevel counted his minimum number of blows and determined
11 handedness. See Dugas, 428 F.3d at 331–32 (counsel deficient for failing to consult
12 expert or research science sufficiently to challenge State’s expert witnesses). That
13 the jurors asked questions on Bevel’s testimony reflected its import to them, and
14 counsel’s failure to consult an expert about blood-stain analysis before trial meant
15 that they missed crucial opportunities to advance their case. (See Tr. July 14, 2000
16 at 54); see also, e.g., Bennett, 407 F. App’x at 215 (“The jury asked questions . . .
17 that revealed the critical importance of the blood evidence.”).
18         Crime-scene management expert: Law enforcement officers, including
19 Rodgers, testified that a number of items of forensic interest had not been tested,
20 including latent prints lifted from surfaces in the apartment, a bloody fingerprint
21 from the living room door, and blood on a pillow found in the east bedroom. (See,
22 e.g., Tr. July 17, 2000 at 29, 63–64.) Rodgers further testified that photographs had
23 not been taken of tire tracks and shoeprints found near the river, even though the
24 tire tracks appeared similar to those from Kiles’s car and the shoeprints resembled
25 Kale Johnson’s shoeprints. (Tr. July 17, 2000 at 92–95.) Analysis of such items
26 could have helped corroborate the defense on important points, including that (1)
27 the fingerprint on the door and the blood on the pillow may have belonged to
28 someone other than Gunnel, leaving no forensic indication that she was conscious
                                              99
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 111 of 474



 1 after the initial blow, and (2) Johnson’s shoeprints were at the likely disposal site
 2 for the children’s bodies (and therefore that Johnson was lying during his
 3 testimony). Counsel clearly recognized the importance of these matters—they
 4 requested a Willits instruction allowing the jury to draw an adverse inference from
 5 the police’s failure to preserve evidence. (Tr. July 18, 2000 at 21; ROA 489 at 4.)
 6 Even the jury’s interest was piqued, as illustrated by the question submitted by the
 7 jury to Rodgers about the failure to analyze latent prints. (Tr. July 17, 2000 at 108.)
 8         Had defense counsel consulted with an expert in crime-scene investigation,
 9 that expert would have informed them as to whether the Yuma Police Department’s
10 decisions regarding what to test and what not to test were reasonable or whether to
11 request testing of additional items. See Lindstadt, 239 F.3d at 201–02. An expert
12 would also have helped counsel develop effective cross-examinations on the
13 reasonableness of law enforcement’s decisions, as well as about the nature and
14 magnitude of the problems created for investigators by a compromised crime scene.
15 With such information in hand, counsel might well have been able to convey that
16 the attack against Gunnel had not started in the bedroom and that she had not left a
17 fingerprint on the door after being hit—both support for Kiles’s testimony. See, e.g.,
18 Cunningham, 704 F.3d at 1168 (Pregerson, J., concurring in part and dissenting in
19 part). Counsel could also have more conclusively established that Johnson’s
20 shoeprints were at the disposal site, which would have further undercut Johnson’s
21 credibility and bolstered Kiles’s.
22         If counsel had consulted with such experts as a pathologist, blood-spatter
23 expert, and crime-scene management expert, counsel would have been far better
24 equipped to start making certain strategy decisions.61 But, because their
25
26   Counsel should also have consulted with a DNA expert or other appropriate
     61

   experts before deciding not to challenge the State’s evidence regarding Shemaeah’s
27 death. (See ROA 1189 at 36.) This is especially true given Dr. Wiltbank’s improper
   use of statistics in his testimony. See Nat’l Institute of Justice, DNA for the Defense
28 Bar, June 2012, at 34 (“Consulting is invaluable in DNA cases and can assist
                                              100
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 112 of 474



 1 “investigation into the State’s forensic evidence never started, there could be no
 2 reasonable strategic decision either to stop the investigation or to forgo use of the
 3 evidence that the investigation would have uncovered.” Elmore, 661 F.3d at 864.
 4         Likewise, counsel should have consulted with appropriate experts before
 5 declining to pursue the impulsivity defense recognized by State v. Christensen, 628
 6 P.2d 580 (Ariz. 1981). See, e.g., Bemore, 788 F.3d at 1165 (deeming counsel
 7 ineffective when “a potentially viable alternative defense” was available but not
 8 explored); Phillips, 267 F.3d at 976; Sowell v. Anderson, 663 F.3d 783, 790–91 (6th
 9 Cir. 2011) (counsel did not make a reasonable choice among alternative strategies
10 when choice stemmed from ignorance about evidence); see also Wiggins, 539 U.S.
11 at 521. In Christensen, the Arizona Supreme Court held that a tendency to act
12 impulsively can negate premeditation: “The establishment of the character trait of
13 acting without reflection tends to establish that appellant acted impulsively. From
14 such a fact, the jury could have concluded that he did not premeditate the homicide.”
15 628 P.2d at 583. While an expert could not testify to the ultimate jury question
16 whether the defendant was acting reflexively at the time of the killing, the expert
17 could testify to a defendant’s tendency to act reflexively and the bases of such an
18 opinion. Id. at 582–84. Counsel were well aware of the Christensen defense and its
19 potential applicability to Kiles’s case, as first state post-conviction counsel had
20 successfully asserted that 1989 trial counsel was ineffective for failing to investigate
21 and present the defense.62 (ROA 225 at 1–2, 66); see also Bemore, 788 F.3d at
22
   counsel in understanding all of the issues. . . . Typically, the question in a DNA case
23 is not ‘Do I need an expert?’ but rather ‘What kind of expert do I need?’. . . . If the
24 statistics are questionable or flawed, a statistician or population geneticist is a much
   better choice. . . .”). While Kiles is not presently challenging his conviction for
25 Shemaeah’s death, the defense’s failure to investigate before making this decision
   confirms the broader failure to investigate.
26 62
      Counsel’s failures in this aspect are even more pronounced because Clark and
27 VanDreumel believed that the crime was caused by Kiles’s impulsivity, as counsel
   latched onto his impulsivity as mitigation shortly after the guilt-phase proceedings
28 and made impulsivity a central theme of the 2006 mitigation case. (See, e.g., ROA
                                              101
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 113 of 474



 1 1165–66 (noting that counsel was on notice of the defense he ineffectively failed to
 2 investigate). And, as the only viable way to counter the first-degree murder charge
 3 was to undercut the case for premeditation, counsel should not have discounted so
 4 lightly a defense to premeditation that had been espoused by Arizona courts.
 5         To adequately investigate the applicability of the Christensen defense,
 6 counsel should have spoken to at least some of the following experts:
 7         Psychiatrist and/or psychologist: As psychiatrist and neurologist Dr. Globus
 8 demonstrated at the 1996 state post-conviction hearing and again during the 2006
 9 penalty phase, a psychiatrist or psychologist would have helped defense counsel
10 understand impulsivity and how it plays out in real-life situations. (See Tr. Feb. 21,
11 1996 at 167–221; Tr. May 8, 2006 at 3–51.) Had counsel consulted a psychiatrist
12 or psychologist, that person would have explained that impulsivity is a “term of art”
13 meaning a “behavior or more often a whole series of behaviors that are performed
14 in a semi-automatic way without evaluating the goals . . . or assessing the
15 consequences of the behavior.” (Tr. May 8, 2006 at 33.) It is not the case that an
16 impulsive person can never consider consequences—that would involve complete
17 ablation of the frontal lobe—but only that such a person’s ability to consider
18 consequences is significantly impaired. An impulsive person might do something,
19 or even a sequence of things, without thinking, especially when impaired.63 (Apr.
20 25, 2006 at 99–100.) He might also do something impulsively, again without
21 thinking, and regret it immediately afterward or even take steps to mitigate his
22 actions. (Tr. Feb. 21, 1996 at 220.) Even acts that do not on their face seem
23
24 509 Ex. A at 1; Tr. Apr. 25, 2006 at 101 (Dr. Globus testifying that homicides were,
   to a reasonable degree of medical certainty, attributable to Kiles’s impulsivity, over
25 which he had no control).)
26
   63
      According to Dr. Globus, in response to an environmental stimulus, “like being
   struck . . . instead of going through the process of thinking about the consequences
27 of behavior, [an impulsive person] go[es] directly to the behavior. So there’s no
   imposition of thinking between the impulse . . . and the behavior.” (Tr. May 8, 2006
28 at 34–35.)
                                             102
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 114 of 474



 1 impulsive may be done without any thought as to consequence. (Tr. May 8, 2006
 2 at 36–37 (Dr. Globus explaining why Kiles’s involvement in a 1984 fight might
 3 well have been impulsive, even though Kiles claimed he “sat down and thought”
 4 before assaulting the other individual).) The operative issue is whether the person
 5 considered the consequences of his actions before acting. (Tr. May 8, 2006 at 36.)
 6         Moreover, an expert could have informed trial counsel of some of the major
 7 causes of impulsivity, such as brain damage (including damage due to in utero
 8 exposure to toxins), mental illness that interferes with someone’s ability to
 9 understand his surroundings, and intoxication. (Tr. Feb. 21, 1996 at 177, 192; Tr.
10 May 8, 2006 at 33–34.)
11         A psychiatrist or psychologist could, relatedly, have reviewed Kiles’s
12 personal history and his family history—including his sister’s and parents’ own
13 struggles with impulsivity64—and interviewed him to assess whether he had a
14 tendency toward impulsivity. (See ROA 225 Ex. 60.) By reviewing Kiles’s personal
15 history, an expert would have seen that Kiles suffered from all of the major causes
16 of impulsivity and that his behavior over many years reflected that impulsive nature.
17 (See ROA 225 Ex. 60 at 26–37.)
18         With that background, counsel would have understood how to educate the
19 jury about Kiles’s seemingly lifelong impulsivity, as they did at the mitigation
20 phase through Dr. Globus’s testimony. Such evidence would have been pivotal to
21 counsel in trying to determine an appropriate guilt-phase strategy.
22         Neuropsychologist and/or neuroimaging specialist: Trial counsel should
23 further have consulted with a neuropsychologist and/or a neuroimaging specialist
24 prior to settling on their defense strategy. See Bemore, 788 F.3d at 1165–66;
25 Phillips, 267 F.3d at 976–80. Impulsivity is a result of brain dysfunction generally
26
27    For example, Kiles’s sister, Janell Hawkins, suffered from kleptomania (cf., e.g.,
     64

   Tr. Feb. 21, 1996 at 185; ROA 225 Ex. 36 at 23–24, 34–35, 42–43), evidencing her
28 struggles with impulsivity (Tr. May 9, 2006 at 38–39).
                                             103
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 115 of 474



 1 attributable to some combination of brain damage, mental illness, childhood
 2 trauma, and substance abuse. Accordingly, counsel should have sought out
 3 neuropsychological testing and neuroimaging to learn whether Kiles had
 4 demonstrable deficits of the sort associated with impulsivity and its underlying
 5 causes. Indeed, later neuropsychological, especially executive-function, testing
 6 revealed “clear indications . . . of impulsivity and difficulties with self-regulation,”
 7 which became even more apparent when considered in the context of Kiles’s
 8 history.65 (PFR2 Dkt. 27 Ex. 24 at 1.) In that testing, neuropsychologist John Toma,
 9 Ph.D., repeatedly highlighted Kiles’s impulsivity (see, e.g., PFR2 Dkt. 27 Ex. 24 at
10 2), and he diagnosed Kiles with a disorder defined in large part by that impulsivity
11 (PFR2 Dkt. 27 Ex. 24 at 2). Similarly, had trial counsel obtained brain imaging and
12 consulted a neuroimaging expert (for example, a radiologist), counsel would have
13 learned that Kiles had brain damage, including a reduced-size corpus callosum and
14 frontal-lobe damage, that was observable on brain scans. (See PFR2 Dkt. 28 Ex. 25
15 at 7 (expert during second state post-conviction proceedings discussing Kiles’s
16 brain abnormalities and damage observable on images).) Both forms of brain
17 damage are causally related to impulsivity. (See, e.g., Tr. May 8, 2006 at 33–34.)
18         If counsel had armed themselves with such information, they would have
19 understood that they could (1) contend persuasively that Kiles had an impulsive
20 nature, and, as importantly, (2) ground that information in neuropsychological and
21 neuroimaging evidence to make clear that impulsivity is not simply a bad
22 personality trait, but the result of brain dysfunction. Expert consultations would
23 have painted for counsel a picture of an individual whose brain did not work the
24 same way a “normal” adult brain is expected to work. Counsel, in turn, could have
25 painted that picture for the jury to help demonstrate why Kiles did not premeditate
26 the killing of Gunnel. Counsel had a duty to obtain such information before
27
   65
      Kiles has also been diagnosed with Attention Deficit Hyperactivity Disorder, an
28 impulse-control related disorder. (Tr. May 9, 2006 at 41, 64.)
                                              104
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 116 of 474



 1 deciding strategy. See Bemore, 788 F.3d at 1165–66, Phillips, 267 F.3d at 976–80.
 2         Pharmacologist or neurotoxicologist: Additionally, counsel should have
 3 consulted with a pharmacologist, neurotoxicologist, or similar individual with
 4 expertise in the effect on the brain of drugs and alcohol. Counsel were on notice of
 5 Kiles’s alcoholism, cocaine addiction, and related issues, as well as of his familial
 6 history of alcoholism and other addictions. (See, e.g., Tr. Feb. 21, 1996 at 178–86.)
 7 Indeed, counsel made a feeble attempt to communicate Kiles’s drug use to the jury
 8 and to use that as evidence of a lack of premeditation. (See, e.g., Tr. July 10, 2000
 9 at 44 (Clark setting forth in opening that “Alvie by this time has had a little bit to
10 drink, he’s had a lot of drugs to do.”).)
11         Still, in order to fulfill the obligation to investigate, counsel should have
12 consulted a pharmacologist or comparable expert. See Bemore, 788 F.3d at 1165–
13 66, Phillips, 267 F.3d at 976–80. Such an expert could have explained the effects
14 of long-term addiction on the brain and on an individual’s thought processes. That
15 sort of expertise is particularly useful in a case like this, where counsel needed to
16 understand the interplay of numerous substances, including alcohol. In fact, if
17 provided with an adequate social history, a pharmacologist would have offered that
18 Kiles was in a drug-induced psychosis at the time of the crime. (PFR2 Dkt. 28 Ex.
19 25 at 5.) Because of the extent to which that psychosis disordered Kiles’s thought
20 processes, Kiles was experiencing severe paranoid delusions, impaired judgment,
21 and impaired mental flexibility when he killed Gunnel. (PFR2 Dkt. 28 Ex. 25 at 5.)
22 Counsel tendered to the jury only meager evidence of drug use, primarily through
23 Kiles’s own testimony. Instead, counsel could have had an expert present a
24 compelling explanation of what was happening inside Kiles’s head at the time. Such
25 evidence would have supported the idea that Kiles was acting impulsively and
26 without premeditation at the time of the crime and, accordingly, was crucial for
27
28
                                               105
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 117 of 474



 1 counsel to know before adopting a strategy.66
 2         Beyond speaking with experts, counsel had a duty to interview lay witnesses
 3 who could have enlightened counsel on issues bearing on premeditation, including
 4 Kiles’s impulsivity, the causes of his impulsivity, and the debilitating extent of his
 5 addictions. See Cannedy, 706 F.3d at 1161 (counsel deficient for failing to interview
 6 potentially favorable witness “when that witness had been clearly identified, . . .
 7 was easily accessible[,] and [was] willing to provide information”); see also 1989
 8 ABA Guideline 11.4.1(D)(3) (directing counsel to interview potential witnesses
 9 regarding “aspects of the client’s life history that might affect the likelihood that
10 the client committed the charged offense(s)” (i.e., premeditated murder)). While
11 counsel had access to much of this information from earlier proceedings, nothing
12 counsel did reflects that they made use of—or even that they reviewed—the
13 relevant affidavits and expert reports discussing Kiles’s impulsivity or addictions
14 before Clark committed to his approach. (See Tr. Aug. 6, 1999 at 31–33.) That
15 noted, as part of a reasonable investigation preceding that decision, counsel should
16 have tried to speak to at least some of the following witnesses:
17         Witnesses regarding impulsivity: Numerous people who knew Kiles
18 throughout his life could have provided trial counsel with information that bore
19 upon his impulsive nature and/or the causes of such impulsivity. For example,
20 Kiles’s sister Janell Hawkins could have informed counsel of Kiles’s history of
21 childhood trauma and physical abuse—terrors of the sort that lead to mental
22 illness—as well as the familial history of addiction, including her own. (See ROA
23 225 Ex. 39.) As noted earlier, such problems are known causes of the brain
24
25    Such information about the effects of addiction was critical even to the
     66

26 intoxication defense that trial counsel ultimately presented, as presumably only
   powerful evidence of the effects of intoxication could have convinced jurors to take
27 intoxication into account when assessing premeditation. Instead, counsel offered
   the jury some paltry evidence of Kiles’s drug use and none at all of the effects of
28 his addictions on his thinking or his ability to premeditate.
                                             106
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 118 of 474



 1 dysfunction associated with impulsivity. Janell Hawkins could also have spoken of
 2 her own problems with shoplifting (see, e.g., ROA 225 Ex. 39 at 5, 7), reflecting an
 3 issue with impulsivity that mirrored Kiles’s.
 4         Imojean Kiles could have told counsel about any number of aspects of Kiles’s
 5 childhood, including the head trauma he suffered when struck by a car at age five—
 6 childhood traumatic brain injury is a major causal factor in producing impulse-
 7 control disorders—and the violence he endured at his father’s hands.67 (See, e.g.,
 8 ROA 225 Ex. 37.) Again, brain damage and mental illness stemming from
 9 childhood trauma can cause impulsivity.
10         Similarly, Kiles’s aunt, Darnella Long, among numerous other relatives,
11 could have spoken to the trauma Kiles endured as a child and the severe dysfunction
12 of the Kiles family. (See ROA 225 Ex. 54 at 5.) Moreover, Kiles’s associates from
13 around the time of the crime and the years before, including Griffen Lewis, Jimmy
14 Gilmore, and Virgil Schultz, would have been able to tell counsel that Kiles was
15 short-fused and would have been able to provide anecdotes about his outbursts.
16 (See, e.g., ROA 225 Ex. 44 at 1; ROA 225 Ex. 46 at 1.) Such behavior is strongly
17 associated with impulsivity. (PFR2 Dkt. 27 Ex. 24 at 3.)
18         Accordingly, these witnesses could have provided useful social-history
19 context for experts in diagnosing Kiles’s impulsivity and its causes and for counsel
20 in determining whether and how to present that information to the jury. See Bemore,
21 788 F.3d at 1164–66 (counsel ineffective for failing to explore viable mental-health
22 defense, including by investigating statements from friends and family that should
23 have put counsel on notice of possible defense).
24         Witnesses regarding Kiles’s addictions: Any number of people who knew
25 Kiles in the years, and particularly in the weeks, around the time of the crime could
26 have furnished useful information to counsel about Kiles’s addictions and their
27
   67
      While counsel spoke to Imojean Kiles before guilt-phase proceedings, there is
28 nothing to indicate that the discussion covered the types of matters noted above.
                                             107
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 119 of 474



 1 effects on his thinking. For example, Kiles’s associates, such as John Hendrix, Jr.,
 2 Griffen Lewis, Virgil Schultz, and Walter “Pierre” Hogan, could have conveyed
 3 just how terribly Kiles’s drug usage had disordered his thinking around the time of
 4 the crime. According to Hendrix, “Alvie was completely out of it. He acted crazy.
 5 He was really high on some kind of drug. . . . [He] was rambling and making little
 6 sense. . . . He seemed deranged.” (ROA 225 Ex. 41 at 1.) Lewis, who had seen
 7 Kiles’s addictions worsen over time, described Kiles as being around the time of
 8 the crime “as deep into drugs as [Lewis] had ever seen him.” (ROA 225 Ex. 44 at
 9 1.) Schultz noted that on February 10, 1989, Kiles was “strung out. . . . Alvie was
10 acting very crazy. He was coming off the wall.” (ROA 225 Ex. 46 at 1.) Schultz
11 had to leave Kiles because of how “high and out of control” Kiles was that day.
12 (ROA 225 Ex. 46 at 1.) Even some of Kiles’s friends and colleagues from the Air
13 Force had valuable information on the progression of Kiles’s alcoholism. (See, e.g.,
14 ROA 225 Ex. 58 at 1 (noting that while in the Air Force, Kiles started drinking
15 “more and more,” to the point that “he couldn’t lift his head off the bed” and “started
16 having blackouts”).)
17         Witnesses such as Kiles’s probation officer, Ramon Mendoza, and the Yuma
18 County Adult Detention Center nursing director at the time of Kiles’s arrest, Linda
19 Rautenberg, had similarly useful information.68 (See, e.g., ROA 225 Ex. 48 at 2
20 (noting that when Kiles was arrested, he weighed a measly 147.5 pounds); see also
21 2006 Trial Ex. 169 at 2 (Mendoza reporting that just after arrest, Kiles had said he
22 was on crack cocaine, alcohol, and heroin at the time of the offense).) And counsel
23 should certainly have interviewed Janell Hawkins to appreciate fully how poorly
24 Kiles was functioning at the time of the crime. As she had previously stated, “I
25 know better than anyone what drugs do to Alvie and me. It makes us crazy.” (ROA
26
27   68
     Kiles also told Mendoza shortly after being arrested that he had not killed the
   children, so Mendoza’s testimony would have been useful on multiple fronts. (See
28 2006 Trial Ex. 169 at 2.)
                                              108
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 120 of 474



 1 225 Ex. 39 at 8.) As sustained alcohol and drug use both causes and exacerbates
 2 impulsivity, such information was important for counsel to know when evaluating
 3 the viability of the impulsivity defense. See Bemore, 788 F.3d at 1164–66.
 4         The fact that many of these witnesses spoke to first state post-conviction
 5 counsel and were willing to provide affidavits suggests that (1) the witnesses could
 6 be located, and (2) attempts to speak with them would have been fruitful. (See, e.g.,
 7 ROA 225 Ex. 39 at 8.) But counsel appears to not have interviewed any lay witness,
 8 save some witnesses noticed by the State.69 (See ROA 446 at 1–2.)
 9         Finally, as part of a reasonable investigation, counsel should have made use
10 of the two resources most easily available to them: previously collected records and
11 their own client. First state post-conviction counsel had collected myriad records
12 and materials concerning Kiles and his family, many of which had information
13 relevant to an impulsivity defense. (See, e.g., ROA 225 Ex. 5; ROA 225 Ex. 36.)
14 Once again, it does not appear that counsel were aware of the contents of the vast
15 majority of these records and accordingly performed deficiently. See Rompilla, 545
16 U.S. at 383–84 (counsel deficient for failure to review easily accessible known to
17 have critical information); Bemore, 788 F.3d at 1165–66 (counsel deficient for
18 failing to investigate readily available evidence). Additionally, nobody had more
19 information pertaining to the crime, the days around the time of the crime, and
20 possible defenses than Kiles himself. As discussed in detail previously, counsel did
21 not develop a relationship with the client that was adequate to ensure that Kiles was
22 willing and able to communicate with them. See Claim 1, supra. Because of that
23 and counsel’s lack of interest in Kiles’s thoughts, counsel were unable to avail
24 themselves of the beneficial information they had in determining strategy. See
25 United States v. Tucker, 716 F.2d 576, 582 (9th Cir. 1983) (“Adequate consultation
26
     Counsel also should have interviewed witnesses, like Louie Gomez, who could
     69

27 have corroborated Kiles’s testimony that he was in Gunnel’s apartment with two
   other men. Clark was notified well before trial that Gomez had relevant
28 information.
                                             109
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 121 of 474



 1 between attorney and client is an essential element of competent representation of
 2 a criminal defendant. . . . While the amount of consultation will depend on the facts
 3 of each case, the consultation should be sufficient to determine all legally relevant
 4 information known to the defendant.”); see also, e.g., Correll v. Ryan, 539 F.3d
 5 938, 943 (9th Cir. 2008); 1989 ABA Guideline 11.4.1(D)(2) (requiring counsel to
 6 seek information from client regarding events giving rise to charges, as well as
 7 regarding client’s mental state).
 8         In sum, counsel failed to conduct an adequate investigation before making
 9 strategy decisions for Kiles’s guilt-phase proceedings. Accordingly, counsel’s
10 decisions were uninformed, unreasoned, and unworthy of any sort of deference. See
11 Wiggins, 539 U.S. at 521; Bemore, 788 F.3d at 1162–69. Even if counsel’s strategy
12 was reasonable in the abstract, “it was not reasonable in this case because counsel
13 were not fully aware of their options.” Sowell, 663 F.3d at 794. That counsel’s
14 strategy—to try to establish intoxication and heat-of-passion manslaughter in the
15 death of Gunnel—was legally and factually not viable only emphasizes the
16 unreasonableness of counsel’s actions.
17         If counsel had instead conducted a constitutionally adequate investigation,
18 they would have had access to a wealth of information regarding the accuracy of
19 the State’s forensic evidence and the applicability of a court-approved alternative
20 defense to premeditation. With such information in hand, counsel could have made
21 an informed and reasoned decision as to when to discontinue their investigation and
22 as to which defense to pursue at trial. See Wiggins, 539 U.S. at 521. But counsel did
23 not do so, and the fact that counsel may have performed capably at some points
24 during trial does not excuse their foundational failure to investigate. See Rogers v.
25 Israel, 746 F.2d 1288, 1295 n.5 (7th Cir. 1984) (“The fact that trial counsel’s
26 performance was otherwise admirable would not excuse the failure to conduct a
27 proper investigation.”); see also Moore v. United States, 432 F.2d 730, 739 (3d Cir.
28 1970 (en banc); ABA Defense Standard 4-4.1 cmt. (“The effectiveness of advocacy
                                             110
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 122 of 474



 1 is not to be measured solely by what the lawyer does at the trial; without careful
 2 preparation, the lawyer cannot fulfill the advocate’s role.”). Here, counsel failed to
 3 conduct a reasonable investigation and, because of that abridged investigation,
 4 adopted a faulty strategy. Counsel thus performed deficiently under Strickland.
 5                3.     Trial counsel’s deficient performance prejudiced Kiles.
 6         As discussed previously, defense counsel went into trial equipped with at
 7 best a half-baked defense against the charge of first-degree murder for the death of
 8 Gunnel. Nearly the only evidence proffered by the defense regarding Gunnel’s
 9 death was Kiles’s testimony—everything hinged on whether the jury found his
10 account credible.70 Practically speaking, the jury not only needed to believe Kiles,
11 but also needed to find that his account gave rise to reasonable doubt as to
12 premeditation.71 For that, counsel sought to rely on evidence of intoxication and
13 heat of passion. But, while other witnesses mentioned Kiles’s drug use (see, e.g.,
14 Tr. July 12, 2000 at 200–01; Tr. July 13, 2000 at 61), only Kiles testified about his
15 drug use on the day of the crime (see Tr. July 17, 2000 at 157–58, 177, 209). And
16 even he hardly alluded to the effects of that drug use—that is, to why his drug use
17 scrambled his thinking and, relatedly, his ability to premeditate. (See generally Tr.
18 July 17, 2000 at 151–222.) Similarly, Kiles’s testimony offered little basis for the
19 jury to understand why Gunnel’s actions—just two slaps—roiled Kiles so much
20 that he grabbed the tire jack in a heat of passion and reacted without thinking. (See
21 generally Tr. July 17, 2000 at 151–222.)
22
23   70
        As a further consequence of this reliance on Kiles’s testimony alone, nearly all
24   of the trial testimony focused on the deaths of Shemaeah and LeCresha. That the
     defense spent relatively little time on Gunnel’s death likely made it seem to jurors
25   as though defense counsel recognized the uphill battle they faced on the resultant
     charge.
26   71
        While the burden of proof for premeditation remained on the State, the fact that
27   Kiles testified that he killed Gunnel by beating her with a tire jack effectively meant
     that the defense needed to undercut the State’s proffered evidence of premeditation
28   to avoid the first-degree murder conviction.
                                               111
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 123 of 474



 1         Trial counsel were thus asking the jury to believe Kiles and to find that there
 2 was no premeditation despite having presented no evidence explaining why Kiles’s
 3 addictions might have affected his ability to premeditate or why he was in such a
 4 heat of passion that he did not premeditate. Counsel were further doing so despite
 5 the fact that Kiles, as the State pointed out, was not entitled under state law to have
 6 the court instruct the jury that voluntary intoxication could negate premeditation.72
 7 See Rankovich, 765 P.2d at 524. As a result, the jury had little reason to conclude
 8 that the State had not proven premeditation beyond a reasonable doubt. That, in
 9 combination with Kiles’s testimony that he killed Gunnel, led directly to the first-
10 degree murder conviction. See Yun Hseng Liao v. Junious, 817 F.3d 678, 694 (9th
11 Cir. 2016) (“[O]ur precedent recognizes that prejudice is established when . . .
12 counsel’s error left the defense with weaknesses that were exploited by the
13 prosecution.” (internal quotation marks omitted).)
14         If counsel had conducted an adequate investigation, however, the defense
15 could have taken on an entirely different hue. Counsel could have submitted to the
16 jury that Kiles had an impulsive nature due to brain dysfunction, see Christensen,
17 628 P.2d at 582–84, which was partly due to and partly exacerbated by his
18 addictions. Instead of gambling entirely on Kiles’s ability to persuade the jury,
19 counsel could have offered a psychiatrist or psychologist to explain the nature of
20 Kiles’s impulsivity and how his thought processes were consequently impaired. See
21 id. (allowing expert testimony to explain a defendant’s impulsive nature); (see also,
22 e.g., Tr. Feb. 21, 1996 at 167–21; Tr. May 8, 2006 at 33–34). Counsel could have
23 presented a neuropsychologist and a neuroimaging expert to show to the jury that
24 Kiles had demonstrable markers of brain damage, trauma, and other known causes
25 of impulsivity, as well as that his performance on testing made clear his struggles
26
27   Powell announced during the State’s closing that “[a]nything about intoxication
     72

   does not apply when you consider first-degree murder. That is all there is to it. . . .
28 That’s the law.” (Tr. July 19, 2000 at 42.)
                                              112
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 124 of 474



 1 with impulsivity. (See, e.g., PFR2 Dkt. 27 Ex. 24 at 1–2; PFR2 Dkt. 28 Ex. 25 at
 2 7.) In addition, counsel could have had a pharmacologist or comparable expert lay
 3 out for the jury the effect of Kiles’s addictions on his tendency toward impulsivity
 4 and thought processes around the time of the crime. (See, e.g., PFR2 Dkt. 28 Ex. 25
 5 at 5.) Lay-witness testimony could have corroborated that expert testimony about
 6 Kiles’s impulsivity, its causes, and its effects. (See, e.g., ROA 225 Ex. 44 at 1; ROA
 7 225 Ex. 46 at 1.)
 8         While an impulsivity defense could have opened the door for the State to
 9 introduce parts of Kiles’s criminal history, even such testimony could have been
10 used by the defense to further illustrate Kiles’s impulsivity. Indeed, much of Kiles’s
11 criminal history is proof of his impulsive nature. (See, e.g., PFR2 Dkt. 27 Ex. 24 at
12 1–2.) Further, such evidence would have given Kiles’s experts an opportunity to
13 explain that even superficially reflective actions may well be impulsive and done
14 without prior thought to consequences.73 (Tr. May 8, 2006 at 36–37 (Dr. Globus
15 detailing how Kiles’s actions in a 1984 fight could have been impulsive even though
16 Kiles said he “sat down and thought” before responding to assault against him).)
17         Overall, then, defense experts on impulsivity, corroborated appropriately by
18 lay witnesses, would have given the jurors what they were missing: a compelling
19 explanation as to why Kiles’s actions were, given his nature, inconsistent with
20 premeditation.
21         An even minimally adequate investigation would also have allowed defense
22 counsel to confront head-on critical aspects of the State’s forensic case. Had counsel
23 retained a pathologist, they could have persuasively challenged the State’s claim
24 that the assault against Gunnel was prolonged—and thus more likely
25 premeditated—because Gunnel had a defensive wound. Through a blood-spatter
26
27    Any argument that opening the door to Kiles’s criminal history would have
     73

   increased the likelihood of conviction in Gunnel’s death falls flat, as Kiles testified
28 that he was responsible for her death and had no chance of escaping a conviction.
                                              113
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 125 of 474



 1 expert, counsel could have conveyed to the jury that the forensic evidence strongly
 2 indicated that Gunnel quickly went down once attacked, as well as that several of
 3 Tom Bevel’s key conclusions were unsound. (See ROA 225 Ex. 79 at 4.) In so
 4 doing, defense counsel could have decimated the testimony of an expert whom the
 5 State lionized as a centerpiece of its case. Finally, a crime-scene management expert
 6 could have helped trial counsel attack the reasonableness of key aspects of the
 7 crime-scene investigation. Such information both would have given the jury reason
 8 to view the State’s evidence with great skepticism and would have highlighted the
 9 absence of reliable physical evidence of premeditation. See Elmore, 661 F.3d at 870
10 (“With investigation, the jury undeniably would have seen a drastically different—
11 and significantly weaker—prosecution case.”).
12         Critically, an adequate investigation would have allowed counsel to present
13 evidence that both corroborated and provided critical context for Kiles’s testimony.
14 The Ninth Circuit has repeatedly found that the failure to corroborate the
15 defendant’s testimony, when possible to do so, is prejudicial. For example, in Riley
16 v. Payne, counsel was ineffective for failing to call a witness who could have
17 corroborated portions of the defendant’s account of self defense. 352 F.3d 1313,
18 1319–20 (9th Cir. 2003) (finding prejudice when the witness’s “testimony would
19 have been consistent with [the defendant’s] account and would have created more
20 equilibrium in the evidence presented to the jury” (internal quotation marks
21 omitted).). Similarly, the court found Strickland prejudice in Brown v. Myers, when
22 counsel neglected to have several witnesses testify who could have “buttressed [the
23 defendant’s] account on [a] crucial point.” 137 F.3d 1154, 1157–58 (9th Cir. 1998);
24 see also, e.g., Bennett, 407 F. App’x at 215 (“Because [the defendant] took the
25 stand, it was critical to have any objective physical and forensic evidence to support
26 his version.”). Accordingly, while Kiles’s testimony would still have been the
27 linchpin of the defense’s case, corroborating that testimony with forensic evidence
28 and with evidence of his impulsivity would have bolstered the defense case
                                             114
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 126 of 474



 1 immeasurably.
 2         Because counsel failed to adequately investigate, they lost the opportunity to
 3 present a legally sound, reasonable defense to first-degree murder that was
 4 compelling because it both undermined the State’s forensic evidence and explained
 5 why Kiles’s character for impulsivity undercut premeditation. And, because
 6 counsel had instead opted for a legally and factually problematic defense to the
 7 first-degree murder charge for Gunnel’s death, counsel allowed that charge—and
 8 Gunnel’s death—to get lost in the stream of information about the remaining
 9 charges. The result was a breakdown in the adversarial system sufficient to
10 undermine confidence in the conviction. See Strickland, 466 U.S. at 687. In this
11 case, all that is needed to undermine confidence is a reasonable probability that at
12 least one juror would have rejected first-degree murder in favor of, for example,
13 second-degree murder. See Jennings v. Woodford, 290 F.3d 1006, 1019 (9th Cir.
14 2002); see also Strickland, 466 U.S. at 694 (declaring that “a reasonable
15 probability” is a lesser standard than “a preponderance of the evidence”).
16         Here, the jurors could have heard an entirely different story than the one
17 presented. They could have heard that key aspects of the State’s forensic case were
18 exaggerated or wholly unsupportable. They could have heard that the little physical
19 evidence offered regarding Gunnel’s killing did not suggest, let alone prove, that
20 the killing was premeditated. They could have learned that Kiles suffered from
21 brain dysfunction and, consequently, impulsivity, which bore heavily upon whether
22 he premeditated the killing. Importantly, such powerful evidence that Kiles did not
23 premeditate Gunnel’s death would not have been lost or obscured in the grand
24 scheme of the trial. If the jury had been offered this evidence, then “it might
25 nonetheless have convicted [Kiles of premeditated first-degree murder]. . . . But
26 there is at least a reasonable probability that it would not have done so.” Thomas v.
27 Chappell, 678 F.3d 1086, 1098 (9th Cir. 2012).
28
                                             115
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 127 of 474



 1         D.     Counsel were ineffective for failing to object to Kiles’s shackling.
 2         Kiles’s counsel were deficient for failing to object to Kiles’s shackling, as
 3 well as for failing to ensure that Kiles’s restraints were not visible to the jury, and
 4 counsel’s deficient performance prejudiced Kiles.
 5         Throughout guilt-phase proceedings, Kiles was forced to wear a leg brace—
 6 designed to lock up if a defendant moved too quickly—and ankle shackles. Kiles
 7 had to hold the leg brace in place when he was walking, including to the witness
 8 stand to testify, to prevent it from locking up as he moved. Multiple jurors saw
 9 and/or heard Kiles’s shackles, and at least one juror noticed Kiles’s odd gait,
10 attributable to the leg brace.
11         However, Kiles had a right under the Due Process Clause not to be tried
12 wearing shackles unless there were no acceptable alternatives. The Supreme Court
13 has “defined shackling as ‘the sort of inherently prejudicial practice that . . . should
14 be permitted only where justified by an essential state interest specific to each
15 trial.’” Hedlund v. Ryan, 854 F.3d 557, 568 (9th Cir. 2017) (footnote omitted)
16 (quoting Holbrook v. Flynn, 475 U.S. 560, 568–69 (1986)).
17         Counsel had a duty to protect Kiles from the inherent prejudice of shackling,
18 but failed to do so. See Roche v. Davis, 291 F.3d 473, 483 (7th Cir. 2002) (holding
19 that counsel’s performance was deficient in failing to object to client’s shackling
20 and in failing to ensure that shackles were not visible to the jury); see also
21 Strickland, 466 U.S. at 688. Preliminarily, counsel failed to object when the court
22 neglected to inquire into whether there were compelling circumstances to justify
23 the use of physical restraints. Spain v. Rushen, 883 F.2d 712, 716 (9th Cir. 1989).
24 In failing to conduct that individualized inquiry, the court committed constitutional
25 error. See id.; see also infra, Claim 7. By extension, counsel performed deficiently
26 in failing to ensure that Kiles’s due-process rights were vindicated.74 See Roche,
27
   74
      Had counsel objected and forced the trial court to conduct the constitutionally
28 requisite inquiry, the court would likely have determined that less-restrictive
                                              116
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 128 of 474



 1 291 F.3d at 483. Then, having failed to object to the unjustified use of restraints,
 2 counsel did not ensure that the jury could not see Kiles’s physical restraints.75 In
 3 that way, too, counsel performed deficiently. See id.
 4         The prejudice arising from shackling—and the ways in which it undermined
 5 Kiles’s rights—is manifold. First, shackling compromises the defendant’s right to
 6 a fair trial by (1) crippling the presumption of innocence, and (2) denying the
 7 defendant an impartial jury. See Illinois v. Allen, 397 U.S. 337, 344–45 (1970);
 8 Estelle v. Williams, 425 U.S. 501, 504–05 (1976) (recognizing shackles as a
 9 “constant reminder of the accused’s condition . . . [that] may affect a juror’s
10 judgment” and are “so likely to be a continuing influence throughout the trial that
11 . . . an unacceptable risk is presented of impermissible factors coming into play”);
12 see also Deck v. Missouri, 544 U.S. 622, 633 (2005) (noting that shackles imply
13 that the court considers the defendant dangerous, which is “nearly always a relevant
14 factor in jury decisionmaking” in a capital case). Second, restraints inhibit the
15 defendant, thereby impeding his ability to assist counsel in his own defense, which
16 is critical to his ability to present a meaningful defense. See id. at 631–32 (“The use
17 of physical restraints diminishes that right.”). Shackling has been found to impede
18 easy communication with counsel. See Allen, 397 U.S. at 344. Physical restraints
19 can further “confuse and embarrass the defendant, thereby impairing his mental
20 faculties; and they may cause him pain.” Duckett v. Godinez, 67 F.3d 734, 747–48
21 (9th Cir. 1995) (quoting Spain, 883 F.2d at 720–21). Third, “the use of [shackling]
22 is itself something of an affront to the very dignity and decorum of judicial
23 proceedings.” Allen, 397 U.S. at 344.
24
25 alternatives were appropriate. The court had a lot of evidence to consider in its
   individualized review. By the time of trial, Kiles had spent 11 years in jail and
26 prison, and his record was exemplary. (See Tr. Apr. 27, 2006 at 6, 31–32.)
27 75 Kiles may also have been wearing a stun belt. If that was so, then that restraint,
   even though not visible to the jury, only exacerbated the problems caused by Kiles’s
28 visible restraints. See Gonzalez v. Pliler, 341 F.3d 897, 900 (9th Cir. 2003).
                                              117
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 129 of 474



 1         All of these forms of prejudice plagued Kiles’s guilt-phase proceedings,
 2 rendering counsel ineffective for failing to protect Kiles’s rights. See State v.
 3 Gomez, 123 P.3d 1131, 1141 (Ariz. 2005) (remanding for new sentencing when
 4 shackling of defendant during capital-sentencing proceedings was unjustified and
 5 prejudicial). The fragility of the presumption of innocence and the crucial need for
 6 an impartial jury were only heightened in Kiles’s case, where at least one juror was
 7 aware that Kiles had previously been convicted of the crimes at issue and multiple
 8 jurors had been exposed to media about the crimes and Kiles’s legal proceedings.
 9 In a case involving such brutal crimes, when jurors were able to see and hear Kiles’s
10 restraints, the jurors were able to quickly and reasonably infer that the court had
11 already deemed him a danger. See Deck, 544 U.S. at 633. As a result, the
12 presumption of innocence was vitiated. See Spain, 883 F.2d at 721 (recognizing
13 that shackling can “revers[e] the presumption of innocence”). Further, the restraints
14 limited Kiles’s ability to communicate freely with his counsel and undermined the
15 dignity and decorum of the judicial proceedings. Given the degree of prejudice on
16 multiple fronts from the visible shackles, there is a reasonable probability that,
17 absent counsel’s failures, at least one juror would have voted differently. See
18 Strickland, 466 U.S. at 694.
19         E.    Counsel rendered ineffective assistance during the defense’s
                 opening statement.
20
21         A criminal defendant has the right to effective assistance of counsel during
22 the defense’s opening statement. See, e.g., Wilson v. Mazzuca, 570 F.3d 490, 502–
23 07 (2d Cir. 2009) (finding counsel ineffective in part due to failures during opening
24 statement). However, Clark’s opening statement worked to Kiles’s detriment in a
25 number of ways. See Strickland, 466 U.S. at 688.
26         Clark undermined the defense’s credibility from the outset, by making
27 promises he did not keep. See, e.g., Anderson v. Butler, 858 F.2d 16, 17 (1st Cir.
28 1988) (“[L]ittle is more damaging than to fail to produce important evidence that
                                             118
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 130 of 474



 1 ha[s] been promised in an opening.”). After lauding the State’s blood-spatter
 2 evidence as a “forensic fact in this case” that would be “foolish” to challenge76 (Tr.
 3 July 10, 2000 at 35), Clark guaranteed the jury that the DNA and blood-spatter
 4 evidence would establish that Gunnel died in the leather chair: “[T]he DNA, the
 5 blood spatter and Mr. Kiles’ testimony will all tell that that’s where [Gunnel]
 6 expired at, in the living room, in that chair.” (Tr. July 10, 2000 at 46.) That never
 7 came to pass. The location where Gunnel died was critical to the defense, as it spoke
 8 both to premeditation and to the credibility of Kiles’s narrative. But, after having
 9 promised this “very scientific” support for Kiles’s testimony (Tr. July 10, 2000 at
10 34), the defense failed to follow through. The DNA evidence did not establish that
11 Gunnel died in the chair, because the blood on the chair was never tested by the
12 DNA analyst. (See Tr. July 12, 2000 at 114–16 (DNA analyst listing items with
13 bloodstains that he tested).) Similarly, no blood-spatter evidence established that
14 Gunnel died in the chair, because defense counsel neglected to elicit such evidence
15 when questioning the State’s expert.77 (See Tr. July 14, 2000 at 30–50, 55–59.)
16         Clark then, for no discernible reason, told the jury the following:
17                [Kiles] and his friends . . . decide to do what they have done
                  in the past, and that’s—they’re going to shoplift some
18                Circle K’s. . . . They steal some cigarettes and they steal
19                some liquor. They take the cigarettes and trade them for
                  some more cocaine. They do this three times.
20
21   76
        That the defense was, because of counsel’s inadequate investigation, vouching
     for unreliable blood-spatter evidence was an independent problem.
22   77
        Clark made other promises the defense failed to keep. For example, he began his
23   opening by insisting that attorneys “don’t come into these rooms at this point in
     time and ask questions we don’t already know the answers to.” (Tr. July 10, 2000
24   at 29.) But defense counsel were repeatedly stumped when State’s witnesses failed
     to respond to questions as anticipated. As another example, Clark announced, “I’ll
25   tell you now that a great number of these [State’s] witnesses will be recalled in the
26   defense’s case in chief. . . . [T]hat’s going to happen.” (Tr. July 10, 2000 at 37.) Of
     the State’s 20 or so witnesses, the defense recalled only two. (See Tr. July 17, 2000
27   at 127, 145.) In doing so after promising “a great number” of witnesses, counsel
     intimated that the defense had less to offer—that it was weaker—than anticipated.
28   See, e.g., Williams v. Woodford, 859 F. Supp. 2d 1154, 1173 (E.D. Cal. 2012).
                                               119
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 131 of 474



 1 (Tr. July 10, 2000 at 43–4.) Even assuming this information were true, none of it
 2 came into evidence at trial. As counsel knew or should have known, the only
 3 witness noticed by the State who could potentially have testified to these matters
 4 was Kale Johnson. (See ROA 446 at 1–2.) Johnson, however, had committed to
 5 saying that he did not leave his aunt’s apartment on the day in question. (See Tr.
 6 July 14, 2000 at 136–37.) And the State could not produce such “other crimes”
 7 evidence during Kiles’s cross-examination. See Ariz. R. Evid. 404(b). The defense
 8 thus announced to the jury that their client had spent the day of the crime robbing
 9 stores for money for drugs. In doing so, counsel undermined Kiles’s credibility for
10 no reason whatsoever, even though the case hinged on Kiles’s testimony.
11         In sum, defense counsel promised corroboration for a key aspect of Kiles’s
12 testimony—one going to whether Kiles premeditated Gunnel’s death—and failed
13 to deliver. In addition, counsel affirmatively undercut Kiles’s credibility by alerting
14 the jury that Kiles had been robbing stores for money for drugs, on which point
15 there was no testimony whatsoever. Given the centrality of Kiles’s testimony to the
16 case, these errors prejudiced Kiles. See, e.g., United States v. Gonzalez-Maldonado,
17 115 F.3d 9, 15 (1st Cir. 1997) (“A defendant’s opening statement prepares the jury
18 to hear his case. If the defense fails to produce promised expert testimony that is
19 critical to the defense strategy, a danger arises that the jury will presume . . . the
20 defense is flawed.”); Cunningham, 704 F.3d at 1168 (Pregerson, J., concurring in
21 part and dissenting in part); see also Strickland, 466 U.S. at 694.
22         F.     Counsel were ineffective for failing to effectively cross-examine
                  crucial State’s witnesses on matters relating to whether Gunnel’s
23                death was premeditated.
24         Trial counsel likewise had a duty under the Sixth Amendment to test the
25 State’s case by adequately cross-examining the State’s witnesses on points critical
26 to the defense. See Crawford v. Washington, 541 U.S. 36, 61 (2004) (recognizing
27 the “testing [of evidence] in the crucible of cross-examination” as crucial
28 constitutional guarantee of reliability); see also, e.g., Richey, 498 F.3d at 362–64
                                              120
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 132 of 474



 1 (holding counsel ineffective in part for failure to prepare sufficiently to cross-
 2 examine State’s witnesses). Again, trial counsel’s strategy was to have Kiles admit
 3 that he killed Gunnel, but then to convince the jury that the crime was not
 4 premeditated and therefore not first-degree murder. (Tr. July 10, 2000 at 39–40.)
 5 Indeed, counsel made a point during closing argument of dismissing the State’s
 6 theory that the attack on Gunnel started in the bedroom and moved to the living
 7 room—a theory suggestive of a prolonged attack and therefore of premeditation.
 8 (Tr. July 19, 2000 at 51.) Having committed to this approach, though, counsel was
 9 obligated to take every opportunity to undercut the State’s case for premeditation.
10 Instead, counsel missed critical chances to effectively cross-examine several of the
11 State’s witnesses, thereby unnecessarily ceding key points to the prosecution.
12         For example, as laid out above, counsel failed to cross-examine two of the
13 State’s forensic experts on critical issues. At no point during the cross-examination
14 of Tom Bevel did counsel touch on the blood-stain evidence in the living room.
15 (See Tr. July 14, 2000 at 30–50, 55–59.) However, had counsel done so, counsel
16 could have elicited from Bevel that the low-to-the-ground blood spatter and castoff
17 in the living room suggested that Gunnel was not standing for any blow that
18 produced such spatter. (Tr. Mar. 27, 2006 at 65–66, 71.) Counsel could moreover
19 have had Bevel testify that the blood stain in the leather chair was consistent with
20 the blood source (i.e., Gunnel’s head injury) being low to the chair cushion. (Tr.
21 Mar. 27, 2006 at 65–66, 71.) Counsel could even have elicited from Bevel that he
22 had no way of knowing how the ratchet got to the east bedroom and that it could
23 have been moved there after the killings. (Cf. Tr. Mar. 27, 2006 at 113–14.) This
24 testimony—much of which was elicited during the aggravation phase—would have
25 corroborated Kiles’s account of the attack on Gunnel, including that it was not
26 premeditated. (Tr. July 17, 2000 at 165–66); see also Bennett, 407 F. App’x at 215.
27         Similarly, instead of blindly accepting Dr. Mallon’s assertion that Gunnel
28 exhibited “evidence of a defensive wound” (Tr. July 13, 2000 at 99), counsel could
                                             121
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 133 of 474



 1 have confronted Dr. Mallon with his far-less-definitive statement at the 1989 trial
 2 that Gunnel’s forearm wound merely could be a defensive wound.78 (Tr. Dec. 12,
 3 1989 at 8.) Clearly counsel was interested in impeaching Dr. Mallon with his prior
 4 testimony, as she did so on a different issue. (See Tr. July 13, 2000 at 106–07.) But
 5 the failure to confront him about the defensive wound marked another missed
 6 opportunity to buttress Kiles’s version of events.79 See Nixon v. Newsome, 888 F.2d
 7 112, 114–15 (11th Cir. 1989) (counsel ineffective for failing to cross-examine
 8 witness on the “crucial discrepancies” between her testimony at two trials).
 9         Counsel’s failure to effectively cross-examine extended to lay witnesses. As
10 an example, counsel did not adequately cross-examine Larry Hawkins using the
11 affidavit he had provided in 1994, his 1989 testimony, or other impeachment
12 material. (ROA 1189 at 6.) Hawkins’s Silent Witness Letter and testimony were
13 key evidence of premeditation (see, e.g., Tr. July 13, 2000 at 32–35), and counsel
14 missed chances to undermine this testimony. Counsel could have asked Hawkins
15 about the following sworn statement he made in 1994: “Alvie came to my house
16 the day of the homicides, as I testified in court. He was not himself. He had a crazed
17 look in his eyes and was rambling and at times, incoherent. I don’t know that
18 anything he told me that day was accurate.” (PFR2 Dkt. 20 Ex. 2 at 2–3.)
19 Confronting Hawkins with that prior attestation would have undermined the value
20 of his testimony about what Kiles had said after the homicides. Counsel could
21 further have impeached Hawkins with his 1989 testimony about Kiles’s alcohol
22 problem and that Kiles was “shooting cocaine” when he spoke to Hawkins on
23
24
     78
        Relatedly, counsel could have confronted Dr. Mallon with his 1989 testimony
     that he could not say whether Gunnel was conscious for any particular blow. (See
25   Tr. Dec. 12, 1989 at 15 (testifying that “it would be speculation” to say whether
     Gunnel was conscious after the first blow).)
26   79
        Of course, as discussed previously, counsel should have retained experts to help
27   them understand and navigate the State’s experts’ conclusions. Even lacking such
     help, though, counsel could have better fashioned their attacks on these experts
28   during cross-examination.
                                             122
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 134 of 474



 1 February 10, 1989. (Tr. Dec. 13, 1989 (Hawkins testimony) at 27–28.) And,
 2 because the State framed Hawkins as Kiles’s confidant from its opening statement
 3 onward (see, e.g., Tr. July 10, 2000 at 24), counsel could have elicited testimony
 4 from Hawkins that he and Kiles had a falling out when Hawkins beat up Kiles’s
 5 sister (see PFR2 Dkt. 21 Ex. 3 at 34). Instead, counsel failed to counter testimony
 6 regarding premeditation on which the State relied heavily. See Reynoso v. Giurbino,
 7 462 F.3d 1099, 1114 (9th Cir. 2006) (counsel ineffective for failing to investigate
 8 material for cross-examination).
 9         Counsel could likewise have impeached Kale Johnson with his August 1994
10 affidavit. (See ROA 1189 at 39–40; ROA 225 Ex. 45 at 1–3.) In that affidavit,
11 Johnson attested that when he returned with Kiles to Gunnel’s apartment,
12                Alvie was not bragging about what he had done at all. He
                  was really freaked out and upset. Alvie was very high on
13                drugs and alcohol, and he was staggering. . . . He started
14                down the hallway, but because he was so messed up he
                  accidentally stumbled over Valerie’s body. . . . He did not
15                deliberately step on Valerie’s face, and he did not step on
                  her face to prove that she was dead.
16
17 (ROA 225 Ex. 45 at 2.) While Clark attempted to impeach Johnson’s testimony at
18 trial, Clark did not use this affidavit. Instead, Clark highlighted Johnson’s April
19 2000 unsworn statement to defense counsel, as well as Johnson’s 1989 testimony,
20 in which Johnson testified that Kiles stepped on Gunnel on purpose to show that
21 she was dead. (Tr. July 14, 2000 at 165–66.) That counsel failed to use this affidavit
22 for impeachment was not strategic, as much of counsel’s guilt-phase focus was on
23 undercutting Johnson’s testimony.
24       Finally, counsel failed to adequately cross-examine certain law-enforcement
25 witnesses. Perhaps most importantly, counsel did not ask Rodgers, who was the
26 lead investigator on the case, whether the evidence supported the State’s theory that
27
28
                                             123
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 135 of 474



 1 the attack on Gunnel started in the bedroom.80 Had counsel done so, he would
 2 presumably have testified as he did during the 2006 aggravation-phase cross-
 3 examination: “[A]fter things started, I don’t think [Gunnel] ever made it to the east
 4 bedroom.” (Tr. Apr. 3, 2006 at 100.) He could have elaborated that the ratchet,
 5 along with Gunnel’s tooth fragment and hair, found in the east bedroom could have
 6 been transferred there—there was no way to tell from the physical evidence whether
 7 the ratchet was used in the bedroom. (Tr. Apr. 3, 2006 at 99–100.) The State harped
 8 on this theory that the attack on Gunnel started in the bedroom; it came up time and
 9 time again in the State’s closing as the basis for premeditation. Had Rodgers, the
10 State’s crime-scene management expert (ROA 446 at 2), obliterated that theory, the
11 State’s case for premeditation would have been in shambles. Counsel were
12 ineffective for missing—with no justification—such a valuable opportunity to
13 strike at the core of the State’s case.81 See Reynoso, 462 F.3d at 1099; Richey, 498
14 F.3d at 362–64.
15         Counsel’s failures with respect to cross-examination were not based on any
16 informed, reasoned decisions, but on a lack of preparation and investigation. Had
17 counsel effectively challenged the testimony of these key State witnesses, there is
18 a reasonable probability that the jury’s verdict would have been different. See
19 Strickland, 466 U.S. at 688, 694.
20         G.    Counsel were ineffective for stipulating to the admission of
                 hearsay statements from Gunnel at the guilt-phase proceedings.
21
22         As part of counsel’s duty to test the State’s case, counsel were required to
23
24
     80
        It is unclear whether defense counsel interviewed Rodgers prior to trial.
     81
        Further, if the defense was aware that Officer David Sherman, Kiles’s arresting
25   officer, had previously falsified a urine test, counsel should have raised that
26   information on cross-examination. Although Sherman did not testify on matters
     related to premeditation, casting his credibility into question could have affected
27   the jurors’ perception of the State’s law enforcement witnesses. And, if the State
     did not disclose this impeachment information about Sherman to the defense, that
28   withholding of material violated Kiles’s rights.
                                             124
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 136 of 474



 1 contest the admission of unreliable hearsay. See Pearce v. Nooth, No. 17-35326,
 2 2018 WL 3639534, at *2 (9th Cir. Aug. 1, 2018) (finding counsel ineffective for
 3 failing to make meritorious hearsay objection). Kiles’s counsel were ineffective for
 4 failing to object to such hearsay. (See ROA 1189 at 37–39.)
 5         Before Kiles’s guilt-phase proceedings, defense counsel—specifically,
 6 VanDreumel—made several stipulations in a letter to the State. (See ROA 497.)
 7 One of those stipulations was as follows:
 8                Next, consistent with the doctrine of the law of the case,
                  [the defense] will not challenge the admissibility of Valerie
 9                Gunnel’s statements to ImoJean [sic] Kiles reference her
10                needing money because our client took her food stamps.
                  Similarly, we will not challenge the admissibility of Sandra
11                Mercado’s claim that Valerie told her that she (Valerie)
                  didn’t have any money, and that she (Valerie) wanted our
12                client to move out, and that our client responded that the
                  only way he would move out were if she (Valerie) called
13                the police. Please know that we are not stipulating that
14                these witnesses[’] claims regarding Valerie’s statements
                  are truthful, and we intend to challenge the testifying
15                witnesses thereon. We simply understand that those
                  statements will be admitted.
16
17 (ROA 497 at 3.) At trial, Imojean Kiles and Sandra Brown (formerly Mercado)
18 testified to these and other hearsay statements from Gunnel pursuant to counsel’s
19 stipulation. (See, e.g., Tr. July 11, 2000 at 32 (Imojean Kiles testifying that Gunnel
20 said that Alvie Kiles had taken her food stamps); Tr. July 12, 2000 at 9–10 (Brown
21 testifying that Gunnel complained that she wanted Kiles to leave her apartment and
22 that she was going to throw him out); Tr. July 12, 2000 at 11 (Brown testifying that
23 Gunnel believed Kiles had taken her purse).)82
24
   82
      At one point during Brown’s testimony, Clark objected to the hearsay. (Tr. July
25 12, 2000 at 9.) There was an off-the-record bench conference (Tr. July 12, 2000 at
26 9), at which point Clark was presumably reminded that the defense had stipulated
   to the admission of hearsay testimony. If, instead, the defense withdrew their
27 stipulation, objected to the hearsay, and were overruled by the trial court, the
   constitutional error lies with the trial court for allowing the admission of unreliable
28 hearsay in violation of Kiles’s rights to due process, confrontation, and a fair trial.
                                              125
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 137 of 474



 1         Preliminarily, while counsel claimed to be deferring to the law-of-the-case
 2 doctrine, counsel later argued against the doctrine on a matter related to aggravating
 3 circumstances. (See ROA 756 at 2–5.) Accordingly, counsel’s stated justification
 4 for the stipulation is untenable.83
 5         Gunnel’s statements—particularly that she needed money because Kiles had
 6 taken her food stamps and that he would only move out if she called the police on
 7 him—were inadmissible hearsay. The statements were offered to prove the truth of
 8 the matters asserted. Moreover, there was no dispute that, for example, Gunnel was
 9 angry with Kiles at the time of the crime. Because these statements do not fall within
10 exceptions to the prohibition on hearsay under Arizona law, they were inadmissible.
11 See, e.g., State v. Charo, 754 P.2d 288 (Ariz. 1988) (holding that hearsay from
12 deceased victim to prove an unwitnessed prior bad act by the defendant was
13 inadmissible); Ariz. R. Evid. 803. Accordingly, counsel were deficient in
14 stipulating to their admission. See Pearce, 2018 WL 3639534, at *2.
15         Counsel’s failure to object was, moreover, prejudicial. The State relied on
16 the hearsay in its closing, arguing that the jury should believe Brown’s testimony
17 as to what Gunnel had said and, in turn, reject Kiles’s testimony. (See Tr. July 19,
18 2000 at 25–26.) In particular, Gunnel’s hearsay statements made it harder for a jury
19 to accept that her later fight with Kiles, if attributable to the fact that he took her
20 food stamps, was the adequate provocation necessary for a finding of heat-of-
21 passion manslaughter. If the jury had not heard this hearsay, there is a reasonable
22 probability that it would not have convicted Kiles of first-degree murder for
23 Gunnel’s death. See Strickland, 466 U.S. at 694.
24
25
   Regardless, defense did not object to Imojean Kiles’s relaying of hearsay (see Tr.
26 July 11, 2000 at 32), and the failure of counsel to ensure a complete record of this
27 important discussion regarding hearsay was ineffective, see infra, Claim 15.
   83
      Moreover, the hearsay issues were not raised to the Arizona Supreme Court
28 during Kiles’s first direct appeal. See State v. Kiles, 857 P.2d 1212 (Ariz. 1993).
                                              126
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 138 of 474



 1         H.     Counsel were ineffective for failing to object to the worst of the
                  gruesome photographs repeatedly displayed at trial.
 2
 3         Despite the excessively disturbing nature of some of the photographs of the
 4 victims, Kiles’s counsel failed to object to their admission and repeated display at
 5 trial. That failure was particularly abject with respect to the photograph admitted
 6 into evidence of LeCresha Kirklin, Gunnel’s nine-month-old daughter. (See 2000
 7 Trial Ex. 72.) Because of the particularly haunting nature of that image, counsel’s
 8 failure to object to its admission at trial was ineffective. See Strickland, 466 U.S. at
 9 688, 694; see also, e.g., Duncan v. Henry, 513 U.S. 364, 366 (1995) (recognizing
10 due-process violation when evidence is admitted that is so inflammatory as to
11 prevent a fair trial); (ROA 1189 at 30–32).
12         Exhibit 72 from the 2000 trial showed LeCresha on an autopsy table, her skin
13 grossly discolored and speckled by her prolonged submersion in water. (See Tr.
14 July 13, 2000 at 103.) The photograph showed her skin slippage and the erosion of
15 her soft tissue—also attributable to the immersion (Tr. Dec. 12, 1989 at 10; Tr. July
16 13, 2000 at 103), as well as bites and other marks from fish and aquatic animals (Tr.
17 Mar. 20, 2006 at 26). LeCresha’s face appeared bloated, and at least one of her eyes
18 appeared to have been lost when she was submerged.
19         Defense counsel knew or should have known how inflammatory the
20 photograph of LeCresha was. During Kiles’s first state post-conviction
21 proceedings, multiple jurors from his 1989 trial had commented on how troubling
22 the photographs were. (ROA 225 Ex. 49 at 1 (“I remember the case very well,
23 particularly the gruesome photographs. I had nightmares for a long time after seeing
24 them. [They] seemed unnecessary. The photographs really influenced the jury.”);
25 ROA 225 Ex. 51 at 1 (“The photographs of the crime scene and the victims were
26 particularly gruesome and upsetting.”).) Indeed, VanDreumel challenged the
27 admission of Exhibit 72 and other graphic photographs in 2006, before the penalty
28 phase, noting the photograph of LeCresha in particular “still bothers me, that
                                              127
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 139 of 474



 1 photograph does.” (Tr. Mar. 20, 2006 at 26–27.)
 2         As evidenced by the fact that counsel later challenged the photograph,
 3 counsel had no justification for failing to do so at the guilt phase. (See Tr. Mar. 20,
 4 2006 at 26–27.) VanDreumel even acknowledged that “perhaps, [the failure] was
 5 an error of some magnitude” on the defense’s part. (Tr. Mar. 20, 2006 at 35.)
 6         Moreover, had counsel challenged the admission of Exhibit 72, they would
 7 have prevailed. Inflammatory photographs are inadmissible under Arizona Rule of
 8 Evidence 403 when they have little tendency to establish any issue in dispute in the
 9 case; in such cases, the photographs serve primarily to inflame the jury. State v.
10 Bocharski, 22 P.3d 43, 56 (Ariz. 2001). Here, the photograph was not probative of
11 any matter in dispute. The defense did not dispute the identity of the child, that she
12 had died, her cause of death, or that she had been placed in the river. The defense
13 disputed only who caused LeCresha’s death, a matter on which the photograph shed
14 no light whatsoever. Therefore, the photograph was inadmissible. Id. (recognizing
15 that when defense does not contest the facts of which an inflammatory photograph
16 is probative, the “prejudicial effect [of such a photograph] can be significant”).84
17         Powell knew how disturbing—and potent—the image of the decomposed
18 body of the infant was. (See Tr. July 12, 2000 at 61.) Even so, he displayed Exhibit
19 72 for the jurors multiple times during the course of the guilt phase. (See Tr. July
20 12, 2000 at 61; Tr. July 13, 2000 at 103.) The jurors were subjected to a deeply
21 disturbing image that some continue to find haunting. Because of the power and
22 inflammatory nature of such a photograph, its prejudice is not just limited to crimes
23 against LeCresha; the photograph surely colored the jurors’ view of all of the
24 evidence and affected all of the verdicts. Exhibit 72 was particularly prejudicial
25 with respect to the child-abuse charges, as the photograph showed all sorts of
26
27   Even when the trial court ruled the photograph admissible for the aggravation
     84

   phase, the court acknowledged that the calculus would be different at guilt-phase
28 proceedings, where there would be greater prejudice. (See Tr. Mar. 20, 2006 at 38.)
                                              128
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 140 of 474



 1 horrifying damage to LeCresha’s body that occurred long after any alleged child
 2 abuse by Kiles. Seeing a child in that state, with the effects of the immersion of
 3 water, must have made a difference. Had the jury not been repeatedly shown Exhibit
 4 72, there is a reasonable probability that its verdicts would have been different. See
 5 Strickland, 466 U.S. at 694.
 6         I.     Counsel rendered ineffective assistance by failing to request
                  critical jury instructions.
 7
 8         Defense counsel failed to request several critical jury instructions; the court,
 9 accordingly, neglected to instruct the jury appropriately. Because counsel’s failure
10 prejudiced Kiles with respect to his conviction for first-degree murder for the death
11 of Gunnel and his convictions for child abuse, counsel provided ineffective
12 assistance. See Strickland, 466 U.S. at 688, 694; see also Pirtle v. Morgan, 313 F.3d
13 1160, 1162 (9th Cir. 2002) (deeming counsel ineffective for failing to request a
14 guilt-phase instruction on diminished capacity).
15         As Kiles testified that he killed Gunnel, the issue of premeditation—the
16 difference between first-degree murder and second-degree murder—was pivotal.
17 (See Tr. July 19, 2000 at 92–93.) Counsel thus had an absolute duty to ensure that
18 the jury was properly instructed on premeditation. (See ROA 1189 at 42–45); see
19 also Pirtle, 313 F.3d at 1162 (instructions relating to premeditation were crucial
20 when “the only issue in dispute was whether [the defendant] acted with
21 premeditation). The court instructed the jury as follows:
22             Premeditation means the defendant acts with the
               knowledge that he will kill another human being when such
23             intention or knowledge proceeds [sic] the killing by a
               length of time to permit reflection. An act is not done with
24             premeditation if there is any instant—if it is the instant
25             effect of a sudden quarrel or heat of passion.
26 (Tr. July 19, 2000 at 92–93.) That statutory definition was confusing, as evidenced
27 by the string of later opinions trying to make sense of the term’s meaning. See, e.g.,
28 State v. Thompson, 65 P.3d 420, 425–27 (Ariz. 2003) (discussing various
                                              129
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 141 of 474



 1 interpretations of “premeditation” over time). Further, the definition effectively
 2 elided the distinction between the elements of “premeditation” and “knowledge”
 3 and robbed “premeditation” of any actual meaning.85 In order to assist the jury in
 4 understanding premeditation, counsel should have requested clarifying instructions
 5 to supplement and shed light on the definition provided. (See ROA 489 at 1–6
 6 (noting instructions requested by defense).)
 7         First, counsel should have asked the court to instruct the jury that it must find
 8 “beyond a reasonable doubt that the defendant actually reflected.” Thompson, 65
 9 P.2d at 428.86 Such an instruction, which was presaged before Kiles’s trial by State
10 v. Ramirez, would have made clear to the jury that premeditation was distinct from
11 knowledge and required actual reflection. 945 P.2d 376, 380–81 (Ariz. 1997) (“Just
12 as murder requires actual killing, premeditation requires actual reflection.”),
13 superseded by statute as stated in State v. Zamora, 63 P.3d 1050 (Ariz. Ct. App.
14 2003). Kiles’s jury was left to deliberate without knowing that premeditation does
15 in fact require reflection—not merely time to reflect.
16         Second, and relatedly, counsel should have requested that the court define
17 “reflection” as an intentional act when deciding the issue of premeditation. (See
18 ROA 1189 at 42.) Such an instruction would have further given substance to the
19 meaning of premeditation.
20         Third, to ascertain that the jury understood that premeditation differed from
21 knowledge, counsel should have asked the court to specifically state that “reflection
22 differs from the intent or knowledge that conduct will cause death.” Ramirez, 945
23
24
      The court gave the following unhelpful definition of “knowingly”: “Knowingly
     85

25 means that a defendant acted with awareness of the existence of conduct or
   circumstances constituting an offense. It does not mean that the defendant must
26 have known the conduct is forbidden by law.” (Tr. July 19, 2000 at 91.)
27 86 While Thompson contemplated a revised definition of premeditation, the
   requirement that the jury find actual reflection necessarily applies to the 1989
28 definition of premeditation offered by the trial court.
                                              130
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 142 of 474



 1 P.2d at 378 (quoting Recommended Arizona Criminal Jury Instruction 11.051);
 2 (see also ROA 225 at 20). Such an instruction would have ensured that the jury
 3 recognized that premeditation did not necessarily follow from knowledge and that
 4 it was a discrete element of the crime of first-degree murder. Cf. Riley v. McDaniel,
 5 786 F.3d 719, 723–27 (9th Cir. 2015) (holding that a jury instruction that combined
 6 defined premeditation in terms of deliberation, another element of the crime,
 7 relieved the state of its burden of proof on each distinct element). Informing the
 8 jury as much was of particular importance when premeditation was defined in terms
 9 of knowledge. (See Tr. July 19, 2000 at 92–93); Riley, 786 F.3d at 723–27.
10         Because these instructions were available under Arizona law, and because
11 premeditation was the primary controverted issue for Gunnel’s death, counsel was
12 obligated to request these clarifying instructions. Had the jury been given any one
13 or any combination of these instructions, the jurors would have understood that the
14 State needed to prove actual reflection and that reflection differed from knowledge.
15 See Strickland, 466 U.S. at 694; see also Pirtle, 313 F.3d at 1162. If the jury had so
16 understood, there is a reasonable probability that one juror would not have
17 convicted Kiles of having premeditated Gunnel’s killing.87
18         Finally, counsel should have requested clarifying instructions with regard to
19 the definition of “child abuse.” Specifically, counsel should have requested an
20 instruction making clear to the jury that child abuse had not been proven if the child
21 abuse necessarily occurred as part of the premeditated murder of a child. See State
22 v. Styers, 865 P.2d 765, 771 (Ariz. 1993) (“If a defendant cannot be convicted for
23 an intentional aggravated assault that necessarily occurs when there is a
24 premeditated murder, it logically follows that he also cannot be convicted for an
25
26    Counsel should similarly have asked for an instruction explaining that the jury
     87

   could take into account voluntary intoxication when determining whether Kiles was
27 in the “heat of passion,” for the purposes of undercutting premeditation. (See Tr.
   July 19, 2000 at 92–93 (noting that “[a]n act is not done with premeditation . . . if
28 it is the instant effect of a sudden quarrel or heat of passion”); ROA 1189 at 44.)
                                             131
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 143 of 474



 1 intentional child abuse that necessarily occurs when there is a premeditated murder
 2 of a child victim.”) Trial counsel knew full well the import of Styers to Kiles’s case:
 3 counsel argued repeatedly before, during, and after trial that the child-abuse
 4 charges, and later convictions, should be dismissed under Styers. (See, e.g., ROA
 5 443; Tr. July 17, 2000 at 109–13.) However, counsel failed to request a simple
 6 instruction that would have clarified for the jurors that, if they concluded that Kiles
 7 had committed premeditated murder of one or both children, they could not also
 8 convict him of child abuse without finding that he had committed some other
 9 harmful act that was separate from the premeditated murder.
10         The prejudice from this error is clear. With respect to Shemaeah, ten jurors
11 found Kiles guilty of premeditated murder. (ROA 482 at 5.) With respect to
12 LeCresha, seven jurors found Kiles guilty of premeditated murder. (ROA 482 at 6.)
13 Had the jurors understood that they had to find child abuse separate and apart from
14 premeditated murder, it is likely that each juror who found premeditated murder
15 would not have found Kiles guilty of child abuse. Accordingly, Kiles was easily
16 prejudiced by counsel’s failure to request this important instruction properly
17 explaining child abuse to the jury.
18         Trial counsel’s failure to request clarifying instructions on key issues, with
19 respect to the first-degree murder charge for Gunnel and both child-abuse charges,
20 prejudiced Kiles. See Strickland, 466 U.S. at 688, 694; Pirtle, 313 F.3d at 1162. He
21 is therefore entitled to relief from all three of the resulting convictions.
22         J.     Counsel provided ineffective assistance when they failed to object
                  to numerous aspects of the State’s closing argument.
23
24         Trial counsel listened as the State repeatedly mischaracterized and
25 misrepresented evidence, vouched for witnesses, and otherwise engaged in
26 improper conduct. In failing to object to these and other aspects of the State’s
27 closing argument, counsel were ineffective. See Zapata v. Vasquez, 788 F.3d 1106,
28 1112 (9th Cir. 2015).
                                               132
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 144 of 474



 1         The most egregious of the State’s transgressions during its closing occurred
 2 when the State fabricated evidence supporting its theory of how Gunnel was killed.
 3 The Supreme Court has recognized that a prosecutor “overstep[s] the bounds of . . .
 4 propriety” when he “put[s] into the mouths of . . . witnesses things which they had
 5 not said.” Berger v. United States, 295 U.S. 78, 84 (1935). In doing so, the Court
 6 cautioned that “while [a prosecutor] may strike hard blows, he is not at liberty to
 7 strike foul ones,” and that it is “his duty to refrain from improper methods calculated
 8 to produce a wrongful conviction.” Id. at 88.
 9         Here, the State flouted Berger’s proscription against “foul” blows. The State
10 wanted to persuade jurors that Gunnel’s death was premeditated, in part by arguing
11 that she endured a prolonged attack that started in the east bedroom and moved to
12 the living room. (See, e.g., Tr. July 10, 2000 at 13.) To do so, the State relied heavily
13 on Larry Hawkins’s testimony, and accordingly, focused a great deal during its
14 closing on depicting Hawkins’s testimony as accurate. “Let’s talk about Larry
15 Hawkins. Larry Hawkins, he said it all,” the prosecutor proclaimed. (Tr. July 19,
16 2000 at 14.) He improperly vouched for the correctness of Hawkins’s testimony,
17 noting that after the initial stumbles during questioning, “[Hawkins] finally said
18 completely, accurate [sic] everything that was said to him by the defendant.” (Tr.
19 July 19, 2000 at 16); see also United States v. Sanchez, 176 F.3d 1214, 1224 (9th
20 Cir. 1999) (“As a general rule, a prosecutor may not express his opinion of the
21 defendant’s guilt or his belief in the credibility of government witnesses.”) (quoting
22 United States v. Molina, 934 F.2d 1440, 1444 (9th Cir. 1991). The State continued
23 that Hawkins’s letter to Silent Witness had details that were just “not something . . .
24 Mr. Hawkins would have come up with.” (Tr. July 19, 2000 at 18.) In case the
25 State’s embrace of Hawkins was not yet clear, the State continued, “But we have
26 Larry Hawkins and the [S]tate [is] saying you should believe Larry Hawkins.” (Tr.
27 July 19, 2000 at 19.)
28         Having impressed upon the jury the importance and accuracy of Hawkins’s
                                               133
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 145 of 474



 1 testimony, the State then spun a tale about what Hawkins had in fact said. At no
 2 point had any witness testified that Kiles said that the attack on Gunnel started in
 3 the east bedroom. Hawkins certainly had not done so. (See Tr. July 13, 2000 at 3–
 4 79.) Instead, Hawkins had testified that after grabbing the tire jack, Kiles went into
 5 the apartment and “struck her.” (Tr. July 13, 2000 at 29.) Hawkins made no mention
 6 of Kiles attacking Gunnel in the bedroom, either when testifying or in the Silent
 7 Witness letter Hawkins had submitted to the police in the wake of the crime. (See
 8 2000 Trial Ex. 90 at 1.) That, however, did not prevent the State from asserting,
 9 over and over, that Hawkins had testified that the attack on Gunnel started in the
10 bedroom. When trying to discredit Kiles’s testimony, the prosecutor announced,
11               However, we also have the ratchet over here in the other
                 bedroom along with the bloody pillow. Now, what makes
12               more sense? [Kiles’s version or the] Larry Hawkins version
13               about the thing [i.e., the attack on Gunnel] happening back
                 there first and then coming on out and the rest happening
14               in the front?
15 (Tr. July 19, 2000 at 27.) Shortly afterward, the prosecutor again declared, “The
16 ratchet was back in the bedroom along with the blood, just as Larry said.” (Tr. July
17 19, 2000 at 27.) The State misrepresented Hawkins’s testimony once more in
18 closing: “No reason for that pillow to get bloody unless that is where the assault
19 initiated like Mr. Hawkins told you.” (Tr. July 19, 2000 at 30.) And, for good
20 measure, when discussing the east bedroom, the State punctuated its rebuttal with
21 one more reference to Hawkins:
22               Look at the photograph of that pillow. You got the jack, the
                 ratchet part in there, but that’s where it began. Again, just
23               like Larry Hawkins’ letter says and just like he testified
24               here. (Tr. July 19, 2000 at 82.)

25 As noted, Hawkins had never said any such thing. But the State’s repetition of its
26 convenient misrepresentation—and trial counsel’s failure to object—would
27 certainly have convinced the jury otherwise. See Berger, 295 U.S. at 88
28 (“[I]mproper suggestions, insinuations, and, especially, assertions of personal
                                             134
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 146 of 474



 1 knowledge are apt to carry much weight against the accused when they should
 2 properly carry none.”).
 3         The State’s misrepresentations did not end there. The State made a concerted
 4 effort to undermine Kiles’s credibility, telling the jury that, in order to believe Kiles,
 5 it would “need to forge through and bastardize the facts of this case.” (Tr. July 19,
 6 2000 at 19; Tr. July 19, 2000 at 25–26, 33, 35 (dismissing Kiles’s “concocted”
 7 account as an attempt “to put square pegs in the portions of his round holes” in order
 8 to challenge premeditation and “maintain[ing]” defendant’s guilt); see Sanchez, 176
 9 F.3d at 1224. Then, the State proceeded to mischaracterize Kiles’s testimony to
10 suggest that it could not be reconciled with the physical evidence. When Kiles was
11 asked whether he struck Gunnel more than once before she hit that chair, Kiles
12 testified, “I hit her. I – yeah, I guess I hit her more than one time.” (Tr. July 17,
13 2000 at 166.) Powell, however, claimed that Kiles testified that “he remembers
14 [hitting Gunnel] once.” (Tr. July 19, 2000 at 27.) The State again misquoted Kiles
15 in an attempt to damage Kiles’s credibility: “The back of her head is nothing but
16 blood. Do you think that was from one blow in the living room when she was
17 standing up?” (Tr. July 19, 2000 at 29.) As even Kiles had acknowledged, it was
18 not. The State had spun yet another tale to persuade the jury to find that Gunnel’s
19 death was premeditated.
20         Beyond misstating the evidence to bolster its case for premeditation,88 the
21 State made a multitude of other improper comments. For example, its closing
22 teemed with inflammatory statements, including the racially tinged and repeated
23 claim that the crimes were “a feeding frenzy” and Powell’s reference to Kiles, Kale
24
25   The State’s mischaracterizations of evidence did not end there. As just one more
     88

26 example, the State claimed, “[W]e do know that Valerie had absolutely no drugs in
   her system when she died. . . . You heard that from the doctor.” (Tr. July 19, 2000
27 at 83.) As Dr. Mallon had testified, however, Gunnel’s negative drug test results
   were necessarily limited to the drugs for which Dr. Mallon had tested, and he had
28 not tested her body for marijuana. (Tr. July 13, 2000 at 100–01.)
                                               135
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 147 of 474



 1 Johnson, and Mike Parker as “the three amigos.” (See, e.g., Tr. July 19, 2000 at 30,
 2 31, 77); see also Zapata, 788 F.3d at 1114 (declaring improper any inflammatory
 3 statements designed to appeal to jury’s passions). When trying to explain his own
 4 use of the phrase “feeding frenzy,” Powell offered the inflammatory and wildly
 5 speculative claim that the killer was thinking, “I guess since we’re killing one we
 6 may as well kill them all. Let’s kill the whole family. Let’s kill two generations.”
 7 (Tr. July 19, 2000 at 77); see Zapata, 788 F.3d at 1112–13 (criticizing prosecutor
 8 for speculative and “falsified story” of defendant’s last words to victim). The State
 9 further speculated, again improperly, that there were at the time of trial Converse
10 prints near the river, suggesting that the shoeprints found there earlier should be
11 dismissed as meaningless. (Tr. July 19, 2000 at 80.)
12         In addition, the State misrepresented the defense’s position by suggesting
13 that counsel was arguing for the jury “to excuse[] [Kiles’s] conduct on the murder
14 of three people” (Tr. July 19, 2000 at 84), when defense counsel were by no means
15 asking the jury to let Kiles off scot-free for Gunnel’s death. The State also misstated
16 the law, in telling the jury that premeditation required only “a time to permit
17 reflection, that can be instantaneous.” (Tr. July 19, 2000 at 35.) The prosecutor even
18 injected into his closing his personal belief that he could not follow the defense’s
19 argument. (See Tr. July 19, 2000 at 30.) As a final example, the State closed its
20 rebuttal argument by basically telling the jurors that it was their duty, in the name
21 of justice, to convict Kiles:
22                The [S]tate is here asking for justice. . . . The best
                  definition of justice I ever heard was assignment of
23                responsibility. Because we base our community and society
24                on acceptance of responsibility, whether it’s done willingly
                  or unwillingly. You get that old speeding ticket and April
25                15th comes around and you write that big check. It is a part
                  of being a citizen. Some people don’t accept it and we have
26                to assign responsibility to them. They won’t accept it. It’s
                  a big job. . . . Ladies and gentlemen, it’s you, and you know
27                who it is. . . . You can assign responsibility. That’s what
28                we’re asking you to do now, ladies and gentlemen, please.

                                              136
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 148 of 474



 1   (Tr. July 19, 2000 at 85.) In effect, the State ended the trial by telling the jurors that
 2 it was their job, as citizens who cared about their community and their society, to
 3 convict Kiles. See Sanchez, 176 F.3d at 1224–25 (finding prosecutorial misconduct
 4 because it is “improper for the prosecutor to state that the duty of the jury is to find
 5 the defendant guilty”).89
 6         Despite all of these errors, defense counsel objected only once to the State’s
 7 closing, when the State improperly “maintain[ed] to you . . . [that] never has a case
 8 exhibited more premeditation” than Kiles’s case. (See Tr. July 19, 2000 at 36–37.)
 9 Even then, counsel did nothing when the trial court gave an instruction that did not
10 address the underlying problem: that the State expressed its belief that the evidence
11 before the jury clearly showed premeditation. (See Tr. July 19, 2000 at 36–37.) In
12 the face of so many other missteps by the State, including the misrepresentation of
13 evidence going to premeditation—the core issue for Gunnel’s death—trial
14 counsel’s failure to object was deficient. See Zapata, 788 F.3d at 1112. Because of
15 that deficient performance, the last few things the jury heard were that Hawkins had
16 testified that the attack on Gunnel started in the bedroom, that Kiles’s testimony did
17 not fit with the physical evidence, and that it was the jury’s duty to assign
18 responsibility when Kiles had chosen not to accept it himself. Had counsel objected
19 to this prosecutorial display, at least signaling to the jury that the State was
20 misguided, then there is a reasonable probability that at least one juror would have
21 come out differently with regard to premeditation, and therefore first-degree
22 murder, for Gunnel’s death. See Strickland, 466 U.S. at 694.
23         K.     Counsel also rendered ineffective assistance in failing to ensure
                  that a record was made of key parts of the guilt-phase proceedings.
24
25         As discussed in depth in Claim 15, infra, Kiles’s counsel let significant
26
     The State’s repeated statement that some people do not accept responsibility—
     89

27 and the implication that Kiles was such a person and that he was wrong for not
   accepting responsibility—further suggested to the jury that Kiles was wrong for
28 having asserted his Sixth Amendment right to go to trial on the charges against him.
                                                137
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 149 of 474



 1 portions of the pretrial and trial proceedings go unrecorded. Counsel did so despite
 2 Kiles’s specific request that a record be made of all proceedings (see, e.g., Tr. Aug.
 3 6, 1999 at 13), and despite the need for meaningful appellate review, see Gregg v.
 4 Georgia, 428 U.S. 153, 197–98 (1976) (joint opinion of Stewart, Powell, and
 5 Stevens, JJ.). In doing so, counsel performed deficiently and prejudiced Kiles. See
 6 Strickland, 466 U.S. at 688, 694.
 7         L.     Counsel’s numerous errors, individually and cumulatively,
                  undermined the reliability of Kiles’s guilt-phase proceedings.
 8
 9         While each instance of deficient performance described above is prejudicial
10 on its own, counsel’s guilt-phase errors were decidedly prejudicial when considered
11 cumulatively. When evaluating an ineffective-assistance claim, this Court must
12 consider the cumulative impact of counsel’s various errors. As the Supreme Court
13 has stated, “In making this [prejudice] determination, a court hearing an
14 ineffectiveness claim must consider the totality of the evidence before the judge or
15 jury.” Strickland, 466 U.S. at 695; see Williams v. Taylor, 529 U.S. 362, 397–98
16 (2000); see also White v. Ryan, 895 F.3d 641, 645 n.1 (9th Cir. 2018) (ruling that
17 the district court erred by granting a certificate of appealability on a portion of an
18 ineffective assistance claim because the petitioner “has but a single claim regarding
19 his right to the effective assistance of counsel at the penalty phase”); Martin, 424
20 F.3d at 590–92 (“[E]ven if [trial counsel’s] errors, in isolation, were not sufficiently
21 prejudicial, their cumulative effect prejudiced Martin’s defense.”); Alcala v.
22 Woodford, 334 F.3d 862, 882–83 (9th Cir. 2003) (granting relief on basis of
23 cumulative impact of multiple errors by counsel); Lindstadt, 239 F.3d 191, 205 (2d
24 Cir. 2001) (granting relief where petitioner was prejudiced by cumulative effect of
25 errors committed by trial counsel); Harris ex rel. Ramseyer v. Wood, 64 F.3d 1432,
26 1439 (9th Cir. 1995) (holding that cumulative impact of numerous deficiencies in
27 defense counsel’s performance was prejudicial, warranting habeas relief).
28         Here, had counsel not performed deficiently, the jury would have heard a
                                              138
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 150 of 474



 1 legally cognizable and factually supported defense to premeditation, would have
 2 seen the State’s forensic case get undercut on cross-examination and by defense
 3 experts, and would have been properly instructed that premeditation requires more
 4 than just the passage of time. The jury would not have been misled by the State’s
 5 closing into overestimating the strength of the State’s case that Gunnel’s death was
 6 premeditated. Further, the jury would have been spared unduly prejudicial
 7 photographs and would have known the appropriate definition of child abuse under
 8 Arizona law. Had counsel performed competently, there is at least a reasonable
 9 probability that one juror would have decided differently on the first-degree murder
10 count for Gunnel’s death and on each of the child-abuse counts. See Strickland, 466
11 U.S. at 694.
12         M.     The state post-conviction court’s decision that Kiles failed to state
                  a colorable claim is no bar to this Court’s de novo review of this
13                claim.
14         The state post-conviction court said the following in rejecting Kiles’s guilt-
15 phase claim of ineffective assistance of counsel:
16                Defendant’s claims regarding deficient attorney
                  performance related to Exhibit 2 [Larry Hawkins’s
17                affidavit from 1994] do not demonstrate a prejudice that
18                would have been suffered by defendant.
                  Defendant’s claims concerning the blood spatter expert and
19                blood volume evidence do not demonstrate a deficient
20                performance by counsel or that the outcome would have
                  been different.
21                Nor has Defendant shown deficient performance or
22                prejudice as to the impeachment of Kale Johnson.
                  Defendant’s claims as to the reflection instruction is [sic]
23                also precluded.
24                Defendant has failed to make the requisite showing as to
                  deficient performance or prejudice in relationship to the
25                Christensen defense . . . and presentation of impulsivity
26                evidence.
27 (ROA 1214 at 2 (emphasis added).)
28
                                              139
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 151 of 474



 1         First, the court invoked a procedural bar with respect to “Defendant’s claims
 2 as to the reflection instruction.” (ROA 1214 at 2.) Preliminarily, that ruling is
 3 insufficiently explicit as to the basis of preclusion to constitute a procedural bar to
 4 this Court’s review. See McKenna v. McDaniel, 65 F.3d 1483, 1488 (9th Cir. 1995).
 5 More critically, any preclusion bar here is neither adequate nor independent of
 6 federal grounds for relief. The state post-conviction court ruled an ineffective-
 7 assistance-of-counsel claim precluded, even though the claim could not have been
 8 brought during earlier proceedings. See Martinez v. Ryan, 566 U.S. 1, 10–11 (2012).
 9 Because Arizona state courts do not regularly treat ineffective-assistance claims as
10 precluded during initial state post-conviction proceedings—the state court here did
11 not attempt to do so with regard to other ineffective-assistance claims—the
12 procedural ruling is not adequate and is no bar to federal review. See Coleman v.
13 Thompson, 501 U.S. 722, 729 (1991); Beard v. Kindler, 558 U.S. 53, 60–61 (2009)
14 (on adequacy requirement); Ford v. Georgia, 498 U.S. 411, 423–24 (1991) (holding
15 that a state procedural bar is not adequate unless it is “firmly established and
16 regularly followed”).
17         The state-court merits ruling on this claim is, moreover, contrary to and/or
18 an unreasonable application of clearly established federal law for two distinct
19 reasons. See 28 U.S.C. § 2254(d)(1). First, as described below, the court applied the
20 wrong prejudice standard for Strickland claims. Second, the court failed to consider
21 the cumulative impact of counsel’s instances of deficient performance.
22         Under the clearly established federal law in Strickland, counsel’s deficient
23 performance prejudices a defendant when “there is a reasonable probability that,
24 but for counsel’s unprofessional errors, the result of the proceeding would have
25 been different.” 466 U.S. at 687–88, 694. The Strickland Court explicitly rejected
26 an “outcome-determinative standard.” Id. at 693–94. Indeed, any standard other
27 than that explicitly laid out in Strickland is contrary to clearly established Supreme
28 Court precedent. See Williams, 529 U.S. at 397.
                                              140
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 152 of 474



 1         Here, the state post-conviction court adopted an outcome-determinative
 2 standard, as opposed to the Strickland standard. The court dismissed part of Kiles’s
 3 claim as not colorable because he did “not demonstrate . . . that the outcome would
 4 have been different.” (ROA 1214 at 2.) At no point did the court cite any other
 5 prejudice standard for an ineffective-assistance claim, and at no point did the court
 6 cite a case applying the correct Strickland standard.90 (See ROA 1214 at 1–2.)
 7 Accordingly, the state court unambiguously applied a standard that was contrary to
 8 and/or an unreasonable application of clearly established federal law, satisfying 28
 9 U.S.C. § 2254(d)(1). See, e.g., Thomas, 789 F.3d at 767–68 (holding that court’s
10 “would have led to a different result” prejudice standard was an unreasonable
11 application of Strickland, when the state court did not explain why there was no
12 prejudice or otherwise demonstrate that it had used the correct standard); Martin,
13 424 F.3d at 592 (holding that the state court’s prejudice inquiry—whether “the
14 result of the proceeding would have been different”—was contrary to Strickland).
15         In addition, under Strickland and other Supreme Court precedent, the court
16 must evaluate prejudice cumulatively. See Strickland, 466 U.S. at 694–95 (“The
17 defendant must show that there is a reasonable probability that, but for counsel’s
18 unprofessional errors, the result of the proceeding would have been different.”);
19 see also, e.g., Williams, 529 U.S. at 397–98. In fact, Strickland explicitly adopted
20 the materiality standard in United States v. Agurs, 427 U.S. 97 (1976), for a
21 suppression-of-evidence claim. Strickland, 466 U.S. at 694. The Supreme Court has
22 forcefully held that the materiality standard considers cumulative prejudice; in other
23 words, when assessing materiality, the suppressed evidence must be “considered
24 collectively, not item by item.” Kyles v. Whitley, 514 U.S. 419, 436 (1995).
25
26    Indeed, at no point did the state post-conviction court cite any case at all. (See
     90

   ROA 1214 at 1–2.) Further, because the state court never gave any indication that
27 it was applying the correct prejudice standard under Strickland, it must have applied
   the incorrect standard—the sole standard for prejudice it cited—to every
28 ineffective-assistance claim it considered.
                                             141
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 153 of 474



 1 Accordingly, in order to comply with clearly established Supreme Court precedent,
 2 “[s]eparate errors by counsel at trial and at sentencing should be analyzed together
 3 to see whether their cumulative effect deprived the defendant of his right to
 4 effective assistance.” Sanders v. Ryder, 342 F.3d 991, 1001 (9th Cir. 2003). “They
 5 are, in other words, not separate claims, but rather different aspects of a single claim
 6 of ineffective assistance of trial counsel.” Id. Even if prejudice does not result from
 7 an individual error, it may nevertheless result from cumulative errors. See Boyde v.
 8 Brown, 404 F.3d 1159, 1176 (9th Cir. 2005).
 9         Kiles’s state post-conviction court, however, considered the prejudice from
10 each instance of deficient performance (albeit using the wrong standard) separately.
11 The court did not consider or even allude to cumulative prejudice. The ruling was
12 therefore an unreasonable application of and/or contrary to Supreme Court
13 precedent. See Strickland, 466 U.S. at 694–95.
14         The state court’s decision of no colorable showing with respect to deficient
15 performance was likewise an unreasonable application of or contrary to Supreme
16 Court precedent; further, the decision on both prongs turned on an unreasonable
17 determination of fact. See 28 U.S.C. § 2254(d)(2); see also, e.g., Taylor v. Maddox,
18 366 F.3d 992, 999–1001 (9th Cir. 2004) (discussing ways in which § 2254(d)(2)
19 can be satisfied). As an example, the court necessarily ignored counsel’s wholesale
20 lack of investigation before adopting a trial strategy, which is an unreasonable
21 application of Strickland and/or an unreasonable determination of fact. See Taylor,
22 366 F.3d at 1001 (“the state-court fact-finding process is undermined where the
23 state court has before it, yet apparently ignores, evidence that supports the petition’s
24 claim”). Because Kiles has satisfied § 2254(d), this Court’s analysis is
25 “unconstrained” by AEDPA deference.91 See Williams, 529 U.S. at 405–06.
26
27  Alternatively, Kiles alleges he can overcome any default by showing cause and
     91

   prejudice attributable to the ineffective assistance of state post-conviction counsel.
28 See Martinez, 566 U.S. at 9; Strickland, 466 U.S. at 688, 694.
                                              142
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 154 of 474



 1         N.     Conclusion.
 2         For the reasons stated above, Kiles’s counsel provided ineffective assistance
 3 at Kiles’s guilt-phase proceedings, thereby prejudicing Kiles. The state-court
 4 decision is no bar to this Court’s de novo review of this claim, and Kiles is entitled
 5 to relief from his unconstitutional convictions.
 6                                        Claim Four
 7         Counsel’s ineffective assistance in jury selection at the penalty phase
           of trial deprived Kiles of his rights to counsel, a fair trial, an
 8         impartial jury, reliable sentencing proceedings, due process, and
           equal protection.
 9
10         Counsel’s ineffective assistance in penalty-phase jury selection deprived
11 Kiles of his rights to counsel, a fair trial, impartial jury, reliable sentencing
12 proceedings, due process, and equal protection in violation of the Fifth, Sixth,
13 Eighth, and Fourteenth Amendments to the U.S. Constitution. Kiles incorporates
14 by specific reference all facts, allegations, and arguments made elsewhere in this
15 Petition.
16         Kiles did not present this claim in state court. Kiles can overcome any default
17 by showing cause and prejudice, as the ineffective assistance of Kiles’s state post-
18 conviction counsel in failing to raise this claim constitutes cause for the default and
19 resulted in prejudice to Kiles. See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Strickland
20 v. Washington, 466 U.S. 668, 688, 694 (1984). Kiles will demonstrate at an
21 evidentiary hearing that state post-conviction counsel fell below the standards of a
22 minimally competent capital post-conviction attorney when they failed to raise this
23 meritorious claim. Because this claim has not been adjudicated by the Arizona state
24 courts, the limitations on relief imposed by 28 U.S.C. § 2254(d) do not apply to this
25 Court’s review, and the Court may consider the merits of the claim de novo.
26         As noted in Claim 2, supra, “the selection of jurors is a critical area of a jury
27 trial, especially in a capital case.” Harris ex rel. Ramseyer v. Blodgett, 853 F. Supp.
28 1239, 1265 (W.D. Wash. 1994); see also Gary Goodpaster, The Trial for Life:
                                              143
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 155 of 474



 1 Effective Assistance of Counsel in Death Penalty Cases, 58 N.Y.U. L. Rev. 299,
 2 325 n.125 (1983) (because a death verdict must be unanimous, “it is critically
 3 important that the defense secure jurors disfavoring the death penalty”).
 4         The Constitution safeguards against a mandatory death sentence upon
 5 conviction. Woodson v. North Carolina, 428 U.S. 280 (1976) (plurality opinion).
 6 At the core of that protection is the right to be sentenced by jurors who make an
 7 individualized, reasoned moral decision whether life or death is the appropriate
 8 sentence, by considering and giving full effect to all mitigation. See Lockett v. Ohio,
 9 438 U.S. 586 (1978); Eddings v. Oklahoma, 455 U.S. 104 (1982). Thus, in selecting
10 a capital jury, counsel must elicit sufficient information to determine whether a
11 prospective juror has a “substantial[] impair[ment]” regarding sentencing—if the
12 answer is yes, that juror cannot serve. See Morgan v. Illinois, 504 U.S. 719, 728
13 (1992).
14         Jurors with absolutist views for or against the death penalty must be
15 disqualified. Wainwright v. Witt, 469 U.S. 412, 424–26 (1985). Such jurors include
16 those who would automatically vote for the death penalty if, for example, a certain
17 type of aggravating circumstance were established. “The risk that such jurors may
18 have been empaneled [] and ‘infected petitioner’s capital sentencing [is]
19 unacceptable in light of the ease with which that risk could have been minimized.’”
20 Morgan, 504 U.S. at 736 (quoting Turner v. Murray, 476 U.S. 28, 36 (1986)). To
21 avoid such an outcome, counsel must learn jurors’ feelings on issues relevant to the
22 individual case. Counsel must utilize vigorous voir dire to fully explore each
23 prospective juror’s views and mitigation impairments, which requires familiarity
24 with the information that both parties will likely present at the penalty phase. See
25 Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981) (“Voir dire plays a critical
26 function in assuring the criminal defendant that his [constitutional] right to an
27 impartial jury will be honored. Without an adequate voir dire the trial judge’s
28 responsibility to remove prospective jurors who will not be able impartially to
                                              144
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 156 of 474



 1 follow the court’s instructions and evaluate the evidence cannot be fulfilled.”)
 2         The 2003 ABA Guidelines obligated counsel to familiarize themselves “with
 3 the precedents relating to questioning and challenging of prospective jurors,
 4 including the procedures surrounding ‘death qualification’ concerning any
 5 prospective juror’s beliefs about the death penalty.” 2003 ABA Guideline
 6 10.10.2(B). The Guidelines further required capital counsel to be familiar with how
 7 to do the following: (1) expose those prospective jurors who would automatically
 8 impose the death penalty following a murder conviction or a finding that the
 9 defendant is death-eligible, regardless of the individual circumstances of the case;
10 (2) uncover those prospective jurors who could not give meaningful consideration
11 to mitigating evidence; and (3) rehabilitate prospective jurors whose initial
12 indications of opposition to the death penalty could make them excludable. Id.
13         By the time of Kiles’s 2006 sentencing, the proper methods for selecting a
14 capital jury were established and routinely followed in other cases nationwide.
15 While capital jury selection was relatively new to Arizona, and literature and
16 trainings were widely available in Arizona well before Kiles’s trial. See, e.g., John
17 H. Blume, et al., Probing “Life Qualification” Through Effective Voir Dire, 29
18 Hofstra L. Rev. 1209 (2001).
19         Kiles’s counsel, however, lacked the requisite training and experience in
20 capital jury selection. As a result, counsel’s voir dire failed to uncover the jurors
21 who were unable to give full and fair consideration to Kiles’s mitigation evidence
22 as constitutionally required. As impaired jurors were seated, that ineffective voir
23 dire prejudiced Kiles. See Ybarra v. McDaniel, 656 F.3d 984, 1001 (9th Cir. 2011)
24 (prejudice from deficient voir dire shown when “any juror who harbored an actual
25 bias was seated on the jury as a result of counsel’s failure to voir dire” on the
26 relevant subject matter).
27
28
                                             145
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 157 of 474



 1         A.    Despite having won the right to question prospective jurors on
                 specific types of mitigation, counsel failed to do so, thereby
 2               prejudicing Kiles.
 3         Kiles’s counsel performed deficiently, as the failure to question jurors
 4 individually about the specific types of mitigation to be presented, after winning the
 5 right to do so, fell short of “prevailing professional norms.” Strickland, 466 U.S. at
 6 688. The 2003 ABA Guidelines required counsel to learn techniques for
 7 “uncovering those prospective jurors who [were] unable to give meaningful
 8 consideration to mitigating evidence.” 2003 ABA Guideline 10.10.2(B).
 9       The right to adequate voir dire as guaranteed by Morgan hinges on counsel
10 making reasoned professional judgments. While counsel’s decisions are typically
11 given deference, this deference applies only insofar as counsel makes a strategic
12 decision based on reasonable professional judgment. Strickland, 466 U.S. at 690–
13 91; Williams v. Taylor, 529 U.S. 362, 373 (2000). Deference is not warranted where
14 a decision is based on inattention. See Rompilla v. Beard, 545 U.S. 374, 395–96
15 (2005) (finding deficient performance where counsel made a decision as a “result
16 of inattention, not reasoned strategic judgment”) (quoting Wiggins v. Smith, 539
17 U.S. 510, 534 (2003)).
18         Kiles’s second counsel, Treasure VanDreumel, knew the importance of
19 questioning prospective jurors individually, particularly on their views on specific
20 mitigation. Shortly before voir dire began on March 6, 2006, VanDreumel filed a
21 “Request to Voir Dire Prospective Jurors re: Mitigating Factors Recognized by
22 Law,” accompanied by a memorandum arguing the need to question jurors
23 individually about mitigation, with hypotheticals, to ensure that the jurors would
24 consider mitigation and not automatically impose the death penalty. (ROA 729.)
25 The State opposed the motion (see ROA 742 at 2), but the defense won the right to
26 individually question jurors on specific areas of mitigation.
27       However, Clark conducted the voir dire, and he did not ask prospective jurors
28 about specific types of mitigation or hypotheticals relevant to Kiles or his case.
                                             146
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 158 of 474



 1 Indeed, shortly after jury selection ended, Kiles’s mitigation specialist, Tyrone
 2 Mayberry, e-mailed VanDreumel expressing his frustration with the jury-selection
 3 process, and specifically with the fact that Clark had picked a jury without knowing
 4 anything about Kiles’s mitigation. VanDreumel responded that she normally would
 5 agree, especially as she fought to win the motion, but that at least none of the seated
 6 jurors admitted to being an automatic vote for a death sentence. She noted that Clark
 7 was not familiar with the Colorado Method.92 Lead counsel was not trained to
 8 conduct or experienced with the premier method for conducting capital voir dire;
 9 even worse, he knew nothing about the mitigation his own team planned to
10 present.93 Still, he conducted the bulk of the penalty-phase voir dire.
11         Moreover, Clark’s deficient performance prejudiced Kiles. Clark failed to
12 question multiple people who served on Kiles’s jury who indicated that they could
13 not be impartial or fully consider mitigation. For example, Juror 6 wrote repeatedly
14 on his questionnaire that, when he was a child about the same age as a victim in
15 Kiles’s case, his father had murdered his mother. He wrote that he received mental-
16 health treatment because of the domestic violence in his home, ending with his
17 father murdering his mother. Juror 6 wrote that his father was paroled after 12½
18 years, and moreover that parole should not be allowed for such a crime. In response
19 to the question whether a particular life event influenced his view on the death
20 penalty, he cited on his questionnaire his experience with his mother’s murder. The
21 State asked him about his mother’s murder, and he said that he was adopted by his
22
23   92
        The “Colorado Method” is a system of Morgan-based voir dire that includes
24   questions on hypothetical, case-specific mitigation, “developed for use [in] capital
     cases to rate potential jurors . . . based on their views on the death penalty.” Fulks
25   v. United States, 875 F. Supp. 2d 535, 600 (D.S.C. 2010). By September 2002, the
     Maricopa County Office of the Public Defender’s Capital Unit required that its
26   attorneys be trained on and use the Colorado Method for jury selection.
27   93
        As discussed in Claim 6, infra, Clark’s failure to familiarize himself with any of
     Kiles’s mitigation, and the team’s general dysfunction, denied Kiles effective
28   assistance of counsel throughout proceedings, including at voir dire.
                                              147
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 159 of 474



 1 mother’s side of the family, but he could not specify how her murder affected him,
 2 beyond forcing him to grow up quickly. (Tr. Mar. 7, 2006 at 7–8.) Inexplicably,
 3 Clark asked him zero questions. (See Tr. Mar, 7, 2006 at 9.) This juror was
 4 victimized by a domestic-violence crime with facts strikingly similar to those
 5 alleged by the State in Kiles’s case, calling into question Juror 6’s ability to remain
 6 impartial and fair. It is inexcusable that counsel did not ask Juror 6 a single question
 7 or ask that he be struck for cause. See United States v. Gonzalez, 214 F.3d 1109,
 8 1112 (9th Cir. 2000) (explaining that a court may assume a juror is biased where he
 9 “has had some personal experience that is similar or identical to the fact pattern at
10 issue in the trial”); see also Tinsley v. Borg, 895 F.2d 520, 528 (9th Cir. 1990)
11 (explaining that “[c]ourts have been willing to presume bias where a juror or his
12 close relatives have been personally involved in a situation involving a similar fact
13 pattern”).
14         Juror 2 said that her sister had been severely beaten and moved “from room
15 to room” during an assault in her home—another crime notably reminiscent of the
16 State’s version of the crime at issue. (Tr. Mar. 6, 2006 at 81.) Further, for years
17 Juror 2 had worked on criminal cases in the county attorney’s office, and her best
18 friend’s sister had been killed. (Tr. Mar. 6, 2006 at 81–89.) Again, even though
19 Juror 2’s prior experiences begged for further questioning to explore her ability to
20 be impartial, Clark asked her no questions about her personal experience with
21 violent crime. (Tr. Mar. 6, 2006 at 81–89.) He also did not challenge her for cause,
22 even though such a challenge would have been granted. See Gonzalez, 214 F.3d at
23 1112; Tinsley, 895 F.2d at 528.
24         Clark failed to question other prospective jurors who were later seated on
25 critical topics. Juror 3 wrote on her questionnaire that her friend had been killed by
26 a drunk driver. Clark did not ask about this experience or whether it would impair
27 her ability to consider substance-abuse mitigation; he also did not challenge her for
28 cause. (Tr. Mar. 6, 2006 at 95–98.) Juror 5’s siblings worked as police officers and
                                              148
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 160 of 474



 1 for the county attorney. Clark asked Juror 5 no questions on this or on whether she
 2 would give greater weight to the prosecutor or to the testimony of law-enforcement
 3 witnesses because of her familial connections. (Tr. Mar. 7, 2006 at 10–16.) Juror
 4 14 wrote that his wife and step-daughter were in treatment for post-traumatic stress.
 5 Clark did not ask why they were in treatment or whether that could limit his ability
 6 to consider Kiles’s mitigation fairly. (Tr. Mar. 15, 2006 at 38–45.)
 7         Counsel’s unprofessional failure to ask questions on hypothetical mitigation
 8 given the facts of the case resulted in the seating of multiple jurors who were
 9 unwilling to consider as mitigating some of the evidence presented at trial or who
10 were otherwise biased. Ybarra, 656 F.3d at 1001; see also, e.g., Gonzalez, 214 F.3d
11 at 1112. Accordingly, counsel were ineffective during the penalty-phase voir dire.
12         B.     Counsel deficiently failed to question a number of seated jurors
                  about their pro-death sentence biases, thereby prejudicing Kiles.
13
14         Counsel failed to ask any questions of some seated jurors and failed to
15 meaningfully question other seated jurors. This resulted in multiple people serving
16 on Kiles’s jury who should have been struck for cause because their ability to
17 consider voting for a life sentence was substantially impaired.
18         In Morgan, the Supreme Court reiterated that any juror who would
19 automatically impose the death penalty upon conviction must be disqualified for
20 cause. 504 U.S. at 729, 735–36. The Court further held that capital defendants are
21 constitutionally entitled to examine prospective jurors on voir dire with enough
22 specificity to identify and challenge any juror holding such views. Id. at 729, 735–
23 36. Clark was obligated to familiarize himself with techniques for uncovering
24 prospective jurors who are unable to meaningfully consider the mitigating evidence
25 at issue. See 2003 ABA Guideline 10.10.2(B); Morgan, 504 U.S. at 736. Indeed,
26 “the starkest failures of capital voir dire are the failure to uncover jurors who will
27 automatically impose the death penalty following a conviction or finding of the
28 circumstances which make the defendant eligible for the death penalty[.]” 2003
                                             149
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 161 of 474



 1 ABA Guideline 10.10.2(B) cmt.; see also Virgil v. Dretke, 446 F.3d 598, 613 (5th
 2 Cir. 2006) (counsel must make reasonable efforts “to explore the depth or intensity”
 3 of prospective jurors’ potentially disqualifying views).
 4            Instead, Clark repeatedly failed to ask prospective jurors questions sufficient
 5 to uncover biases in favor of death, including biases warranting disqualification.
 6 Moreover, he did so even though the prospective jurors’ questionnaires and other
 7 voir dire answers raised serious concerns that they could not be impartial and could
 8 not meaningfully consider mitigation evidence. In doing so, Clark performed
 9 deficiently. See Strickland, 466 U.S. at 694.
10            For example, Juror 1 wrote on her questionnaire that, if there were a fair trial,
11 she would support the death penalty; she added that the death penalty was more
12 appropriate for a first-degree murder than a life sentence. Juror 2 wrote on her
13 questionnaire that she was okay with the death penalty for first-degree murder if the
14 person was convicted beyond a reasonable doubt; she could vote for life with parole
15 eligibility after 25 years, but she did not like that sentence for such a crime. Instead
16 of challenging these jurors for cause, or questioning them to establish that they
17 should be disqualified as automatic death votes, Clark asked a few questions, and
18 the jurors were seated. (Tr. Mar. 6, 2006 at 70–72, 86–89.) Similarly, Juror 12 wrote
19 that the death penalty was appropriate for first-degree murder, because you pay for
20 what you do in life. Clark did not ask him a single question and did not challenge
21 him for cause. (Tr. Mar. 8, 2006 at 71–72.) Juror 12 was then seated.94
22            Because jurors were seated despite their inability to fairly consider a life
23 sentence, counsel’s deficient performance at voir dire prejudiced Kiles. See Ybarra,
24 656 F.3d at 1001.
25
26
27
28   94
          Ultimately, Juror 12 served as an alternate juror. (Tr. Apr. 12, 2006 at 29–30.)
                                                 150
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 162 of 474



 1            C.    Counsel deficiently altogether failed to question eight seated
                    jurors, thereby prejudicing Kiles.
 2
 3            Kiles’s counsel failed to ask a single question of eight jurors who were
 4 selected. As discussed above, given the importance of jury selection in a capital
 5 case, it is incumbent upon counsel to ensure that seated jurors are able to consider
 6 mitigating circumstances and are able to consider a life sentence. 2003 ABA
 7 Guideline 10.10.2(B) cmt.; see also Virgil, 446 F.3d at 613. In failing abjectly to do
 8 so, counsel performed deficiently.
 9            More specifically, Kiles’s counsel did not ask a single individual question of
10 eight people who were selected for Kiles’s jury: Jurors 6, 9, 10, 11, 12, 13, 15 and
11 16.95 (Tr. Mar. 7, 2006 at 9, 117; Tr. Mar. 8, 2006 at 32, 43–44, 71–72; Tr. Mar. 15,
12 2006 at 70, 74.) This was despite statements on their questionnaires and during the
13 State’s voir dire that called into question their ability to be fair and impartial and
14 their ability to fully consider mitigating evidence. In addition to the jurors discussed
15 in Sections A and B, supra, other jurors raised what should have been red flags for
16 the defense. For example, Juror 14 said during the State’s questions that he
17 volunteered at a crisis center for abused children. (Tr. Mar. 15, 2006 at 64.) Given
18 that Kiles had been convicted of the first-degree murder of two children and two
19 counts of child abuse, counsel was required to follow up on how Juror 14’s
20 volunteer work affected his ability to be fair in this case. Similarly, Jurors 11 and 9
21 stated that they were burglary victims. (Tr. Mar. 8, 2006 at 11–12.) Still, Clark
22 asked them no questions.
23            Again, because jurors who harbored actual biases based on their personal
24 experiences were seated because of counsel’s deficient performance during voir
25 dire, Kiles was prejudiced. See Ybarra, 656 F.3d at 1001.
26
27
28   95
          Jurors 10, 12, and 13 were alternates.
                                                   151
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 163 of 474



 1         D.    Counsel failed to question adequately and to challenge for cause
                 jurors with biases, forcing counsel to use peremptory strikes.
 2
 3         Clark was ineffective in failing to adequately question multiple jurors whose
 4 questionnaires or answers to the State’s questions indicated that the prospective
 5 jurors should be struck for cause. As a result of this failure of advocacy, Kiles’s
 6 counsel had to use peremptory strikes against these jurors, depriving Kiles of a fair
 7 and impartial jury.
 8         For example, Prospective Juror 23 wrote on her questionnaire that she
 9 believed the death penalty was appropriate for first-degree murder because she
10 believed in an eye for an eye, you get what you give. She wrote that a life sentence
11 was not fair or just: Why should a person be allowed to live when he took a life?
12 She expanded that in prison you get three meals, showers, library, and a clean bed
13 to sleep in. The defense did not even attempt to challenge this juror for cause;
14 counsel instead wasted a peremptory strike to remove her.
15         Similarly, Prospective Juror 63 said in voir dire that the death penalty should
16 be used in cases with aggravating factors, such as child victims. (Tr. Mar. 7, 2006
17 at 103.) Clark questioned him, but did not ask if the prospective juror would impose
18 the death penalty in every case with child victims—whether he could consider a life
19 sentence in this case. (Tr. Mar. 7, 2006 at 105–06.) Again, defense counsel did not
20 challenge the prospective juror for cause and instead used a peremptory strike.
21         Further, defense counsel failed altogether to question three prospective jurors
22 whom the defense later struck: Prospective Jurors 37, 98, and 85. Competent voir
23 dire would likely have elicited that they were substantially impaired under Morgan.
24 For example, Prospective Juror 37 wrote on her questionnaire and said during the
25 State’s voir dire that her friend’s two-year-old granddaughter had been killed the
26 prior year. (Tr. Mar. 7, 2006 at 72.) She said in response to the State’s questioning
27 that this experience would not affect her; she could be impartial, as long as she was
28 not facing the person who had killed her friend’s grandchild. (Tr. Mar. 7, 2006 at
                                              152
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 164 of 474



 1 73.) However, she wrote on her questionnaire that the death penalty took too long,
 2 hurting victims’ families, and that it was not imposed frequently enough. Clark
 3 could have questioned her to elicit specific instances in which she could not be
 4 impartial, such as when there was a child victim. Instead, he asked no questions.96
 5 (Tr. Mar. 7, 2006 at 75.)
 6         While Kiles’s counsel did challenge two prospective jurors for cause,
 7 counsel’s failure to effectively argue the challenges caused counsel to lose both
 8 times. (See Tr. Mar. 16, 2006 at 9–15.) Counsel made for-cause challenges against
 9 only Prospective Jurors 78 and 82. (Tr. Mar. 16, 2006 at 9, 13.) But counsel failed
10 to properly ask them questions to fully expose that they would have automatically
11 imposed death. (See Tr. Mar. 8, 2006 at 47–61, 88–106.) Prospective Juror 78 stated
12 on his questionnaire and in voir dire that he would vote for death for first-degree
13 murder if it were an option; if a person were guilty beyond a reasonable doubt, he
14 would give death. (Tr. Mar. 8, 2006 at 58.) Prospective Juror 82 stated that the death
15 penalty should be mandatory where there is no remorse. (Tr. Mar. 8, 2006 at 103–
16 04.) He also said that his aunt was murdered in 2001 by a man who entered her
17 home and beat her, that proceedings were ongoing in that case, and that he had
18 voted to sentence a person to death while serving on a Nevada jury in the late 1980s.
19 (Tr. Mar. 8, 2006 at 99–102.) When arguing the challenge for cause against
20 Prospective Juror 82, counsel did not even mention that the prospective juror’s aunt
21 was murdered or his prior capital-jury service. As a result, the court did not
22 disqualify these jurors for cause. (Tr. Mar. 16, 2006 at 13, 15.)
23         Counsel’s tepid advocacy left counsel with no option but to use peremptory
24 strikes against these prospective jurors. As a result, once counsel had used all of
25
26   Counsel failed to preserve the jury questionnaires of Prospective Jurors 98 and
     96

   85. Given that the defense struck these two prospective jurors, it is likely that the
27 questionnaires contained something indicating that bias against the defense.
   Counsel could have elicited these biases through questioning, obviating the need to
28 use peremptory strikes against these prospective jurors.
                                             153
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 165 of 474



 1 their allotted strikes (see ROA 895), counsel were unable to remove biased jurors,
 2 including those described above. And, because at least one biased juror served on
 3 Kiles’s jury as a result of counsel’s deficient performance, Kiles suffered prejudice.
 4 Ybarra, 656 F.3d at 1001.
 5         E.     Counsel failed to rehabilitate prospective jurors who expressed
                  discomfort with the death penalty but who still could have
 6                properly served.
 7         Not only did defense counsel allow pro-death jurors to serve, counsel made
 8 little attempt to rehabilitate prospective jurors who expressed some opposition to
 9 the death penalty. Indeed, counsel often stipulated to their removal without
10 questioning them at all.
11         Constitutional principles carefully restrict the disqualification of jurors based
12 on anti-death penalty views. The Supreme Court has made clear that the exclusion
13 of prospective jurors from service solely because they have reservations about
14 capital punishment violates a defendant’s due-process right not to be placed on trial
15 before a “tribunal organized to return a verdict of death.” Witherspoon v. Illinois,
16 391 U.S. 510, 521–22 (1968). The Court has reformulated this rule to forbid courts
17 from disqualifying a juror on the basis of death-penalty opposition unless that
18 opposition is so categorical that it “would prevent or substantially impair the
19 performance of his duties as a juror in accordance with his instructions and his
20 oath.” Witt, 469 U.S. at 420. “Those who firmly believe that the death penalty is
21 unjust may nevertheless serve as jurors in capital cases so long as they state clearly
22 that they are willing to temporarily set aside their own beliefs in deference to the
23 rule of law.” Lockhart v. McCree, 476 U.S. 162, 176 (1986). Accordingly, counsel
24 had a duty to “rehabilitate jurors who appear to have made it unmistakably clear
25 that they would never vote for death by eliciting that, in some set of circumstances,
26 such a juror could vote for the imposition of the death penalty.” Goodpaster, The
27 Trial for Life, 58 N.Y.U. L. Rev. at 326; see also 2003 ABA Guideline 10.10.2(B);
28 see also Morgan, 504 U.S. at 719, 728. Here, however, rather than attempt to
                                              154
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 166 of 474



 1 rehabilitate these jurors, Kiles’s counsel stipulated with the State to disqualify them.
 2 This constituted deficient performance.
 3         As far as the record shows, only five of the 142 prospective jurors were
 4 challenged for cause by either side.97 A majority of prospective jurors were
 5 dismissed via stipulation between Kiles’s counsel and the State. Many expressed
 6 the type of opposition to the death penalty for which a person may not
 7 constitutionally be excluded. For example, Prospective Juror 59’s questionnaire
 8 indicated that she would not administer the death penalty herself and that she did
 9 not consider the death penalty a moral and proper function of the justice system.
10 Still, she specified that her decision to impose would depend on the facts and
11 circumstances of the case, she would follow instructions, and she had no objections
12 to the death penalty. She was asked no questions at voir dire, and no reason was
13 given for her dismissal. There were no other obvious grounds for her dismissal.
14         Counsel stipulated with the State to dismiss multiple jurors who, like
15 Prospective Juror 59, evinced some opposition to the death penalty on their
16 questionnaires but may have been eligible to serve. Counsel made no effort to
17 rehabilitate these jurors, who include Prospective Jurors 110, 136, and 138, even
18 where they stated they could follow the law. The prosecutor sent a list to Kiles’s
19 counsel of prospective jurors who should be removed, including Prospective Jurors
20 110, 136 and 138, citing their opposition to the death penalty. Defense counsel
21 appear to have agreed to removing all 22 prospective jurors suggested by the State
22 without counter-proposing a single prospective juror; all 22 were struck without
23 questioning at the day’s start, with no names added. (Tr. Mar. 15, 2006 at 3–4.)
24         Further, the court struck one prospective juror for cause because of defense
25 counsel’s failure to adequately rehabilitate her. The State moved to strike
26 Prospective Juror 56 because of her opposition to the death penalty. (Tr. Mar. 16,
27
   97
      This count excludes prospective jurors who were excused for hardship reasons
28 and challenges for cause that the non-moving party did not oppose.
                                              155
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 167 of 474



 1 2006 at 3.) Defense counsel failed to rehabilitate her through voir dire and
 2 advocacy. (Tr. Mar. 16, 2006 at 3–5.) Though the prospective juror expressed that
 3 she did not personally believe in the death penalty, she also said she could impose
 4 it. (Tr. Mar. 7, 2006 at 92–93.) However, after the State argued that she should be
 5 dismissed for cause, VanDreumel argued only briefly against it, then quickly ceded
 6 that she would “leave this one to the Court’s discretion.” (Tr. Mar. 16, 2006 at 4.)
 7 In response, the court stated that he would dismiss the prospective juror because
 8 she was “just too conflicted . . . to be fair and impartial.” (Tr. Mar. 16, 2006 at 5.)
 9         Counsel’s failure to rehabilitate these jurors prejudiced Kiles. Had counsel
10 successfully rehabilitated them, they would have either served on Kiles’s jury or
11 the State would have had to use peremptory strikes on them. The resulting jury
12 would have less resembled one “organized to return a verdict of death.”
13 Witherspoon, 391 U.S. at 521. The Supreme Court has underscored the importance
14 of jurors with concerns regarding the death penalty—but still willing to impose it—
15 serving on a capital defendant’s jury. Where a “scrupled, yet eligible” juror is
16 removed in violation of Witherspoon and Witt, it constitutes fundamental error, and
17 prejudice is assumed. Gray v. Mississippi, 481 U.S. 648, 668 (1987). Had counsel
18 rehabilitated these jurors and avoided the apparent Witherspoon violations, there is
19 a “probability sufficient to undermine confidence in the outcome” that the
20 proceeding’s outcome would have differed. Strickland, 466 U.S. at 694.
21         F.     Counsel failed to challenge the prosecutor’s discriminatory use of
                  peremptory strikes to exclude an African-American prospective
22                juror.
23
24         Kiles’s counsel provided ineffective assistance in failing to object under
25 Batson v. Kentucky, 476 U.S. 79 (1986), at the penalty-phase jury selection when
26 the State used a peremptory strike to exclude an African-American prospective
27 juror based on race. In Batson, the Supreme Court held that the use of peremptory
28 challenges based on race violates the Equal Protection Clause. Id. at 89.
                                              156
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 168 of 474



 1         The three-step analysis applied to a Batson challenge is well-known: “First,
 2 the defendant must make a prima facie showing that the prosecutor has exercised
 3 peremptory challenges on the basis of race.” Hernandez v. New York, 500 U.S. 352,
 4 358–59 (1991) (plurality opinion). To establish a prima facie case, a defendant must
 5 show “that the totality of the relevant facts gives rise to an inference of
 6 discriminatory purpose.” Batson, 476 U.S. at 94. A comparative analysis of seated
 7 and challenged jurors may raise an inference of discrimination. Green v. LaMarque,
 8 532 F.3d 1028, 1030 n.3 (9th Cir. 2008). The burden to make a prima facie Batson
 9 showing is “minimal.” Johnson v. Finn, 665 F.3d 1063, 1071 (9th Cir. 2011).
10 However, counsel must make a timely objection to the discriminatory strike. See
11 Doe v. Ayers, 782 F.3d 425, 432 (9th Cir. 2015).
12         Once counsel establishes prima facie discrimination, the burden shifts to the
13 prosecutor to “explain adequately the racial exclusion by offering permissible race-
14 neutral justifications for the strikes.” Johnson v. California, 545 U.S. 162, 168
15 (2005). The State must “(1) assert that specific, race-neutral reasons were the actual
16 reasons for the challenged strikes, and (2) offer some evidence which, if credible,
17 would support the conclusion that those reasons were the actual reasons for the
18 strikes.” Shirley v. Yates, 807 F.3d 1090, 1104 (9th Cir. 2016). Finally, the court
19 must determine whether the defendant has proven purposeful discrimination by a
20 preponderance of the evidence. Hernandez, 500 U.S. at 359.
21         At the time of Kiles’s trial, Batson was longstanding precedent. Counsel were
22 obligated to consider “challenges to the procedures for selecting the jury that would
23 be available in any criminal case (particularly those relating to bias on the basis of
24 race or gender).” 2003 ABA Guideline 10.10.2(A).
25         It was unreasonable for counsel to fail to raise a Batson objection to the strike
26 of Prospective Juror 96. See Doe, 782 F.3d at 432 (counsel performed deficiently
27 where of the four African-American prospective jurors, the State struck one, with
28 no objection from the defense, and one was empaneled). Kiles’s counsel’s notes
                                              157
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 169 of 474



 1 indicate that, to their knowledge, out of 142 prospective jurors, four were African
 2 American. The State used a peremptory strike to remove one, Prospective Juror 96,
 3 without apparent cause. (ROA 895 at 4.) Defense counsel wrote “Batson” next to
 4 his name, but did not object on the record. (See Tr. Mar. 16, 2006; ROA 804 at 1.)
 5 Only one African-American person served on Kiles’s penalty-phase jury.
 6         There is no clear reason other than race for the State to have stricken
 7 Prospective Juror 96. While he indicated that he had a long-ago acquaintance who
 8 had been killed (Tr. Mar. 8, 2006 at 110–11), Juror 6 was seated despite his mother
 9 having been killed. (Tr. Mar. 7, 2006 at 7–8.) Prospective Juror 96’s father-in-law
10 was a corrections officer (Tr. Mar. 8, 2006 at 110–12), but Jurors 7 and 9 had close
11 relatives in corrections and were still seated. (Tr. Mar. 7, 2006 at 79–80.)
12 Prospective Juror 96’s father, to whom Prospective Juror 96 had not spoken in
13 years, had drug problems, but seated Juror 3 also had an immediate family member
14 with drug problems. Finally, Prospective Juror 96 wrote on his questionnaire that
15 some people may deserve the death penalty, but he was not sure if he would be
16 comfortable imposing it. However, he noted that his decision to impose death would
17 depend on the facts and circumstances of the case, that he would follow the law,
18 and that he had no objections to the death penalty. When questioned by the State,
19 he repeated that he would decide on a “case-by-case” basis. (Tr. Mar. 8, 2006 at
20 113, 116.) When questioned by the defense, he explained his uncertainty was
21 because he did not know the facts of the case. (Tr. Mar. 8, 2006 at 115–16.) Multiple
22 jurors who were not African-American were seated even though they expressed
23 similar discomfort with the death penalty; they include Juror 7, who called the death
24 penalty “a necessary evil,” and Juror 16, who wrote that it could be a deterrent but
25 that he worried about error.
26         Kiles was prejudiced by counsel’s failure to object. To prove ineffective
27 assistance for counsel’s failure to make a Batson motion, petitioner must show
28 prejudice by “showing that there is a reasonable probability that the claim [counsel]
                                             158
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 170 of 474



 1 failed to raise at trial would have prevailed, either at trial or on appeal.” Doe, 782
 2 F.3d at 432 (citing Strickland, 466 U.S. at 694). Given the absence of any reason
 3 other than race for the State’s peremptory strike, there is a reasonable probability
 4 that counsel would have prevailed, at trial or on appeal, on an objection to the
 5 State’s discriminatory use of its peremptory strike.
 6         G.     Counsel failed to challenge the denial of a fair cross-section of the
                  community in the venire.
 7
 8         As laid out supra, Claim 2, a venire comprised of “a representative cross
 9 section of the community is an essential component of the Sixth Amendment right
10 to a jury trial.” Taylor v. Louisiana, 419 U.S. 522, 528 (1975). In this case, counsel’s
11 failure to object to the lack of a fair cross-section was deficient, as Taylor was well-
12 known and long-established precedent at the time of Kiles’s penalty phase. The
13 2003 ABA Guidelines also required counsel to consider challenges to the venire.
14 2003 ABA Guideline 10.10.2(A). Kiles’s counsel’s notes indicate that, to their
15 knowledge, there were four African Americans out of the 142 people in the venire.
16 The notes further suggest that counsel knew of the need for a racially representative
17 venire. Given prevailing professional norms, it was unreasonable for counsel to fail
18 to object to the denial of a fair cross-section. See Strickland, 466 U.S. at 688.
19         Moreover, in July 2006, shortly after Kiles’s trial ended, an e-mail from a
20 former Maricopa County Superior Court project manager informed Kiles’s counsel
21 that the program the county had used since 2002 to select the venire was flawed: it
22 was not updated with new census data or ZIP codes. The program excluded people
23 from certain ZIP codes due to an algorithm failure. An exclusion based on
24 geographical location violated Kiles’s rights. See Lockhart, 476 U.S. at 174 (noting
25 that a group whose recognition would advance the purposes of the fair cross-section
26 requirement may not be systematically excluded absent a significant government
27 interest). Upon receiving this information, instead of seeking to address the
28 violation in Kiles’s case, VanDreumel asked Clark to send her the questionnaires
                                              159
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 171 of 474



 1 of seated jurors in Kiles’s case—for use in another case.
 2         Kiles was prejudiced by his counsel’s failure to object, as the failure to do so
 3 deprived Kiles of a fair trial. Strickland, 466 U.S. at 687. Like a Batson violation, a
 4 violation of the fair cross-section requirement is structural error. United States v.
 5 Rodriguez-Lara, 421 F.3d 932, 940 (9th Cir. 2005), overruled on other grounds by
 6 United States v. Hernandez-Estrada, 749 F.3d 1154 (9th Cir. 2014). Here, had
 7 counsel objected to the denial of the fair cross-section, “there is a reasonable
 8 probability that the claim [counsel] failed to raise at trial would have prevailed,
 9 either at trial or on appeal.” Doe, 782 F.3d at 432 (citing Strickland, 466 U.S. at
10 694). Kiles was therefore prejudiced by his counsel’s deficient performance.
11         H.     Counsel failed to make a record as to the reasons underlying the
                  removal of many prospective jurors.
12
13         Finally, a complete record regarding jury selection is necessary to protect
14 Kiles’s right to meaningful appellate review. See Gregg v. Georgia, 428 U.S. 153,
15 195 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.); Dobbs v. Zant, 506
16 U.S. 357, 358 (1993) (“We have emphasized before the importance of reviewing
17 capital sentences on a complete record.”).
18         In failing to make such a record, counsel performed deficiently and
19 prejudiced Kiles. See Strickland, 466 U.S. at 688, 694; see also Claim 15, infra. A
20 majority of prospective jurors were removed by stipulation between Kiles’s counsel
21 and the State, without any reason provided on the record as to why they were
22 removed. Many prospective jurors were removed without either side asking a single
23 individual question at voir dire. The official juror sheet lists 23 people struck for
24 cause, and even the fact of their removal—let alone the underlying reasons for their
25 removal—appears nowhere on the record. (See ROA 895; see also generally Tr.
26 Mar. 6, 2006; Tr. Mar. 7, 2006; Tr. Mar. 8, 2006; Tr. Mar. 15, 2006: Tr. Mar. 16,
27 2006.) Thus, Kiles’s appellate lawyer lacked critical information to challenge his
28 sentence, compromising Kiles’s appeals.
                                              160
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 172 of 474



 1         In sum, counsel’s voir dire performance did not comport with objective
 2 standards of capital representation. The standards were developed to ensure capital
 3 counsel’s performance adhered to prevailing Supreme Court law, and counsel were
 4 obligated to know and follow these standards. Reasonably competent capital
 5 attorneys would have uncovered disqualifying impairments of prospective jurors
 6 justifying removal for cause and information that would have enabled counsel to
 7 make informed peremptory strikes. Competent counsel would have objected to the
 8 State’s discriminatory strike and to the lack of a fair cross-section, and they would
 9 have made a complete record. Counsel’s deficient performance undermined Kiles’s
10 constitutional right to an individualized sentencing by jurors capable of giving full
11 effect and consideration to his mitigation evidence, entitling Kiles to relief.
12                                        Claim Five
13         Kiles was denied effective assistance of counsel at his aggravation-
           phase proceedings because counsel failed to adequately challenge
14         the alleged aggravating circumstances and otherwise defend against
15         a death sentence.

16         Kiles’s trial counsel failed to investigate and prepare adequately for the
17 aggravation phase of trial, and as a result counsel failed to mount necessary
18 challenges to the State’s aggravation case. Counsel’s deficient performance in that
19 respect and others, both individually and cumulatively, prejudiced Kiles and
20 thereby violated his rights under the Sixth, Eighth, and Fourteenth Amendments to
21 the U.S. Constitution. Kiles presented this claim below. (ROA 1189 at 32–35, 39–
22 40, 46–48; PFR2 Dkt. 32–36, 39–41, 47–48.) Kiles incorporates by specific
23 reference all facts, allegations, and arguments made elsewhere in this Petition.
24         A.     Background on aggravation-phase proceedings.
25         After a delay caused by, among other things, Arizona’s switch to jury
26 sentencing, Kiles’s penalty phase began with his aggravation hearing in March
27 2006. At the aggravation phase, the State sought first to prove that Kiles had
28 sufficient personal culpability in the deaths of Shemaeah Gunnel and LeCresha
                                              161
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 173 of 474



 1 Kirklin to potentially be eligible for the death penalty. (Tr. Mar. 20, 2006 at 56–57
 2 (preliminary jury instructions regarding Enmund/Tison factors).) The State also
 3 alleged and sought to prove the following aggravating factors with respect to each
 4 victim: (1) Kiles was convicted of a prior felony involving the use or threat of
 5 violence, A.R.S. § 13-703(F)(2) (1988)98; (2) the homicide occurred in a manner
 6 that was “especially heinous, cruel or depraved,” id. § 13-703(F)(6); and (3) Kiles
 7 was convicted of one or more homicides during the commission of the offense, id.
 8 § 13-703(F)(8).99 (ROA 503 at 1–2.) For the deaths of Shemaeah and LeCresha, the
 9 State further alleged that Kiles was an adult at the time of the offense and that each
10 victim was under 15 years of age. (ROA 503 at 2); see also A.R.S. § 13-703(F)(9).
11         The State provided notice that it would offer two prior convictions to support
12 the (F)(2) aggravating circumstance: an attempted aggravated assault conviction
13 from 1984, and an aggravated assault conviction from 1986. (ROA 743 at 2.) Before
14 the penalty phase, trial counsel argued that the attempted aggravated assault could
15 not support the (F)(2) aggravating circumstance. (See ROA 743 at 4.) The trial court
16 rejected that argument, even though the Arizona Supreme Court had agreed in State
17 v. Williams that the crime of attempt could not satisfy the (F)(2) aggravating
18 circumstance. 904 P.2d 437, 451 (Ariz. 1995); (Tr. Mar. 20, 2006 at 23). In so
19 ruling, the trial court relied on the opinion in Kiles’s direct appeal upholding the
20 attempted aggravated assault as a valid basis for the (F)(2) aggravator. (Tr. Mar. 20,
21 2006 at 23); see State v. Kiles, 857 P.2d 1212, 1224 (Ariz. 1993). Trial counsel did
22 not attempt to challenge the aggravated assault as a basis for the (F)(2) aggravator.
23 (See Tr. Mar. 20, 2006 at 16–17.)
24         Further, trial counsel conceived of the aggravation phase as, in essence, a re-
25
26   98
      Kiles cites to statutory provisions in their current form when they are substantially
27 similar to the provisions in effect at the relevant time.
   99
      The State alleged both that the homicides were especially cruel and that they were
28 especially heinous or depraved. (See ROA 719 at 5–6.)
                                              162
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 174 of 474



 1 do of the guilt phase. (See Tr. Mar. 27, 2006 at 40 (counsel informing the court that
 2 they “have been parroting for this jury what took place in Yuma back in 2000); Tr.
 3 Mar. 27, 2006 at 42 (counsel asking court “that th[e] testimony and evidence to be
 4 adduced is the same that was adduced in Yuma [at the guilt phase].”).) Counsel did
 5 so despite the fact that the State was seeking to prove significantly different matters,
 6 for example that the killings were especially cruel, than it had proven at the guilt
 7 phase. But, because counsel were largely seeking to repeat the guilt phase, counsel
 8 conducted no investigation directed toward challenging the alleged aggravating
 9 circumstances.100 The record reflects no attempt to retain an expert for aggravation-
10 phase purposes, even though counsel knew the State intended to present expert
11 testimony. For example, counsel noted on the record that they had not consulted
12 with a crime-scene expert to counter the testimony of State’s expert Tom Bevel,
13 even though “[t]here are experts out there who disagree with Mr. Bevel.” (See Tr.
14 Mar. 27, 2006 at 41.) In fact—despite the centrality of Bevel’s testimony to the
15 State’s case—counsel had not even interviewed Bevel for purposes of the
16 aggravation phase.101 (Tr. Mar. 27, 2006 at 38.) This approach made no sense as an
17 aggravation-phase plan for Kiles’s conviction in Gunnel’s death, where there was
18 no question that Kiles had committed the killing.102 And, because of counsel’s focus
19 on re-doing the guilt phase, counsel missed opportunities to start introducing the
20
21   100
         The most charitable justification for counsel’s focus on guilt-phase issues is that
22   counsel were seeking to establish reasonable doubt on the Enmund/Tison findings
     for the deaths of the children. That, however, cannot justify a failure to investigate
23   counsel’s ability to challenge the aggravating factors, especially as there was no
     doubt as to who killed Gunnel.
24   101
         Further, counsel did not re-interview guilt-phase witnesses. (See, e.g., Tr. Mar.
25   22, 2006 at 56 (counsel noting that he had interviewed witness Larry Hawkins
     “some years ago”).)
26   102
         While this approach made better sense with respect to the deaths of the children,
27   as counsel could focus on residual doubt (see, e.g., Tr. May 22, 2006 at 48–56),
     counsel needed an approach or approaches that minimized the likelihood of all three
28   death sentences—not just of two out of three.
                                               163
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 175 of 474



 1 jury to Kiles’s mitigation.
 2         After the completion of voir dire, discussed supra, Claim 4, the aggravation
 3 phase continued over 11 days. Two of the centerpieces of the State’s case that
 4 Gunnel’s death was “especially heinous, cruel or depraved” were pathologist
 5 Robert Mallon, M.D., and blood-spatter expert Tom Bevel, both of whom testified
 6 at Kiles’s guilt phase. See supra, Claim 3. Dr. Mallon had conducted the autopsies
 7 of Gunnel and LeCresha. (Tr. Mar. 21, 2006 a.m. at 4, 11; Tr. Mar. 21, 2006 at 8.)
 8 On direct examination, Dr. Mallon reviewed in detail each of Gunnel’s injuries,
 9 which included “extensive trauma mostly to the head and neck area, as well as the
10 upper forearms. And in the rest of the body there wasn’t evidence of trauma.” (Tr.
11 Mar. 21, 2006 a.m. at 15–26; Tr. Mar. 21, 2006 at 4–7.) The prosecutor walked Dr.
12 Mallon through the severity of each wound, including that Gunnel’s skull exhibited
13 a severe fracture that looked like “an eggshell that’s been broken in multiple
14 pieces.” (Tr. Mar. 21, 2006 a.m. at 23.) The prosecutor also had Dr. Mallon confirm
15 that Gunnel’s right forearm wound was “consistent with a defensive wound,” as
16 well as that it would be “axiomatic that a person would have to be conscious to have
17 a defensive wound.” (Tr. Mar. 21, 2006 a.m. at 21.)
18         On cross-examination, defense counsel did not question whether Gunnel’s
19 forearm wound was indeed a defensive wound. (See Tr. Mar. 21, 2006 at 20.)
20 Instead, counsel tried to get Dr. Mallon to acknowledge that it was possible for the
21 forearm wound and one of the facial wounds to have resulted from the same blow.
22 (See Tr. Mar. 21, 2006 at 20–21.) In response, Dr. Mallon testified that,
23               [Gunnel] could have guarded herself against the first blow.
                 She was conscious and was aware of what was going on,
24               otherwise she wouldn’t have used her arm. . . . But that
25               forearm was used. She was conscious and was aware, using
                 that forearm in a defensive posture and as a defensive
26               method.
27 (Tr. Mar. 21, 2006 at 23.) Dr. Mallon also continued that Gunnel “could very easily
28 have sustained those kinds of frontal injuries and still remained conscious. That’s
                                            164
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 176 of 474



 1 possible.” (Tr. Mar. 21, 2006 at 24.) Dr. Mallon then proceeded to testify, still on
 2 cross-examination, that Gunnel could have remained conscious for many of the
 3 wounds. (Tr. Mar. 21, 2006 at 24.) He added, “If I were guessing . . . I would say
 4 probably the blow to the forearm was the first one.” (Tr. Mar. 21, 2006 at 27.)
 5         The State also prominently featured the testimony of Tom Bevel, the State’s
 6 blood-spatter expert, in its case for the (F)(6) aggravating circumstance in Gunnel’s
 7 death. Bevel described the blood stains visible in Gunnel’s living room, pointing
 8 out that there were blood stains, fairly low to the ground, on two different walls.
 9 (Tr. Mar. 27, 2006 at 62–69.) Bevel explained his opinion that the source of the
10 blood on the walls had to be “lower toward the floor, as opposed to, for example,
11 standing” in order to cause those blood stains. (Tr. Mar. 27, 2006 at 71.) He also
12 testified that the blood stains on two different walls suggested “movement . . .
13 usually the victim and/or the person that is delivering the blows.” (Tr. Mar. 27, 2006
14 at 71.) Bevel also suggested that the blood on the pillowcase found in the east
15 bedroom showed “some movement . . . where the blood source has had lateral
16 motion.” (Tr. Mar. 27, 2006 at 72–73.) Bevel did not testify on these topics at the
17 2000 guilt-phase proceedings, and defense counsel had not interviewed him prior
18 to the 2006 proceedings to prepare themselves for cross-examination. (Tr. Mar. 27,
19 2006 at 38.) Bevel further testified to topics he had addressed in his 2000 testimony,
20 among them the blood spatter in the west bedroom, where the children were killed.
21 (See, e.g., Tr. Mar. 27, 2006 at 82–85.)
22         The defense, with its focus on residual doubt and Kale Johnson’s
23 involvement in the killing of the children, started its cross-examination by
24 questioning Bevel about shoe impressions made in blood. (Tr. Mar. 27, 2006 at 99–
25 101.) Later, after having Bevel confirm that the crime scene had been altered before
26 and while photographs were taken of it (see, e.g., Tr. Mar. 27, 2006 at 106–07, 112),
27 the defense turned to the blood spatter in the room where the children were killed.
28 (Tr. Mar. 27, 2006 at 108–12.) Bevel also discussed the blood stain in the chair in
                                              165
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 177 of 474



 1 the living room,103 before returning to the blood spatter in the west bedroom and
 2 the shoe impressions (see Tr. Mar. 27, 2006 at 112–18)—matters primarily relevant
 3 to the aggravating factors alleged in the deaths of the children. Counsel accepted
 4 Bevel’s testimony that the source of the blood on the pillowcase found in the east
 5 bedroom moved, but Bevel confirmed that he could not say how the blood source
 6 was moved. (Tr. Mar. 27, 2006 at 119.) Counsel then focused much of the
 7 remainder of cross-examination on questions regarding the bloody shoe
 8 impressions and blood found on Kale Johnson’s shoes and clothing. (See Tr. Mar.
 9 27, 2006 at 122–34.)
10         The State also had lead investigator Detective Brian Rodgers testify, as well
11 as Larry Hawkins. (Tr. Mar. 22, 2006 at 31.) Hawkins recounted for the jury Kiles’s
12 statement that he had killed Gunnel with a tire iron by striking her on the head after
13 she had slapped him twice. (Tr. Mar. 22, 2006 at 37–38.) Hawkins testified that he
14 did not remember where Kiles and Gunnel were when he struck her or what Kiles
15 might have done after striking Gunnel, but he did say that Gunnel “asked him why
16 was this happening and I think he said he struck her again.” (Tr. Mar. 22, 2006 at
17 37–39.) The State had Hawkins review line-by-line his Silent Witness letter, which
18 was admitted into evidence. (See Tr. Mar. 22, 2006 at 40–49; see also 2006 Trial
19 Ex. 90.) On cross-examination, counsel tried to establish that Hawkins had based
20 that information on a number of sources, not on Kiles’s statements. (See, e.g., Tr.
21 Mar. 22, 2006 at 61.)
22         Notably, because counsel conceived of the proceedings as a re-do of the guilt
23 phase, counsel allowed the 2000 guilt-phase testimony of several witnesses to be
24 read into the record. (See, e.g., Tr. Mar. 22, 2006 at 28–30 (discussing testimony);
25
     103
26    Having done insufficient investigation, counsel did not realize there were two
   similar-looking chairs in the living room and so asked Bevel some questions
27 suggesting that a single chair had been moved around the living room. (Tr. Mar. 27,
   2006 at 113–14.) The State later pointed out counsel’s errors on redirect. (Tr. Mar.
28 27, 2006 at 136–37.)
                                             166
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 178 of 474



 1 Tr. Mar. 23, 2006 at 59 (testimony of Sandra Mercado); Tr. Mar. 29, 2006 at 113
 2 (testimony of Harman Burton); Tr. Apr. 4, 2006 at 4–5 (testimony of Cynthia
 3 Anderson).) Counsel even allowed the testimony of Kale Johnson to be read into
 4 the record (see Mar. 23, 2006 at 60; Mar. 27, 2006 at 142), even though that left
 5 them unable to cross-examine him on aggravation-specific issues. Kiles’s guilt-
 6 phase testimony was also read into the record. (Tr. Mar. 23, 2006 at 54–55.) The
 7 defense offered no live witness testimony to the jury. (Tr. Apr. 4, 2006 at 4–5.)
 8         After deliberations, the jury unanimously determined that the Enmund/Tison
 9 factors were satisfied for the deaths of Shemaeah and LeCresha; however, for each
10 victim, two jurors did not find that Kiles had actually killed the victim. (See ROA
11 879 at 4.) For the deaths of Shemaeah and LeCresha, the jury found each of the four
12 alleged aggravators proven. (ROA 879 at 5–10, 14–15.)
13         With respect to Gunnel’s death, the jury found the (F)(2) aggravating
14 circumstance proven, with unanimous findings as to each of the prior convictions
15 proffered by the State. (ROA 879 at 11–12.) The jury also unanimously found the
16 (F)(6) aggravating circumstance proven. (ROA 879 at 12.) The only component of
17 that aggravator that the jury unanimously found was “cruelty.” (ROA 879 at 12.)
18 Finally, the jury also found that the State had proven the (F)(8) aggravating
19 circumstance. (ROA 879 at 12.)
20         B.     Trial counsel has a duty to make every effort to avoid a death
                  sentence, including by investigating and contesting the
21                aggravating circumstances alleged against Kiles.
22         Under Supreme Court precedent, the Sixth Amendment right to effective
23 assistance of counsel, and in turn the right to a fair trial, extends to the aggravation
24 phase of trial. See, e.g., Rompilla v. Beard, 545 U.S. 374, 385–93 (2005) (counsel
25 were ineffective in part for failing to investigate State’s aggravation case); see also
26 Strickland v. Washington, 466 U.S. 668, 684 (1984). Capital-defense counsel have
27 an obligation to contest aggravating factors alleged by the State against their client.
28 See, e.g., Correll v. Ryan, 539 F.3d 938, 947–48 (9th Cir. 2008) (finding deficient
                                              167
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 179 of 474



 1 performance when, among other things, counsel failed to challenge three of five
 2 alleged aggravating factors); 2003 ABA Guideline § 10.11(A) (discussing
 3 counsel’s duty to investigate issues and seek information that establishes mitigation
 4 or rebuts aggravation); id. § 10.11(H) (requiring counsel to determine as quickly as
 5 possible what aggravating factors will be alleged and the evidence used to support
 6 them); id. § 10.11(I) (requiring counsel at all stages to consider whether evidence
 7 offered in aggravation is improper, inaccurate, misleading or inadmissible).
 8         Simply put, the aim of a capital-defense attorney at penalty-phase
 9 proceedings is to avoid the imposition of the death penalty. See, e.g., id. § 10.11(A)
10 (emphasizing “continuing duty” to rebut aggravation and bolster mitigation); 1989
11 ABA Guideline 11.8.2(E) (requiring counsel to “develop a plan for seeking to avoid
12 the death penalty”). Discharging that duty requires counsel to make every
13 reasonable effort to contest or otherwise undercut the aggravating factors alleged
14 by the prosecution. See Correll, 539 F.3d at 948.
15         Kiles’s counsel, however, failed to investigate and make critical challenges,
16 supported by Arizona Supreme Court precedent, to the alleged aggravating
17 circumstances. Instead, counsel treated the aggravation phase as a re-do of the guilt
18 phase. (See, e.g., Tr. Mar. 27, 2006 at 40–41.) Such failures rendered counsel’s
19 performance deficient and prejudiced Kiles. See Strickland, 466 U.S. at 688, 694.
20         C.    Counsel were ineffective for failing to effectively challenge the
                 (F)(2) aggravating circumstance, especially as Kiles’s prior
21               aggravated assault conviction was an invalid basis for that
22               circumstance.

23         The sole prior conviction currently supporting Kiles’s conviction under
24 A.R.S. § 13-703(F)(2) (1988) is a 1986 conviction for aggravated assault. However,
25 that conviction—under Arizona Supreme Court precedent that predated Kiles’s
26 trial—is an invalid basis for the (F)(2) aggravating circumstance. Counsel were
27 ineffective for failing to challenge this proffered basis for the (F)(2) aggravating
28 circumstance. (ROA 1189 at 46–48.)
                                             168
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 180 of 474



 1                1.     Kiles’s 1986 conviction for aggravated assault does not
                         qualify as a prior violent felony for the purposes of the (F)(2)
 2                       aggravator.
 3         Prior to the penalty phase, the State alleged the (F)(2) aggravator, that “the
 4 defendant was previously convicted of a felony in the United States involving the
 5 use or threat of violence on another person.” (ROA 503 at 1 (quoting A.R.S.
 6 § 13-703(F)(2) (1988).) In support, the State sought to prove that Kiles had
 7 committed two prior felonies that fell within the ambit of the aggravator: (1)
 8 attempted aggravated assault on April 17, 1984, and (2) aggravated assault on May
 9 15, 1986. (ROA 637 at 2.) Trial counsel challenged the attempted aggravated
10 assault vigorously, arguing that under Arizona Supreme Court precedent, the
11 conviction did not qualify as support for the (F)(2) aggravator. (See ROA 743 at 1.)
12 However, counsel did not challenge Kiles’s prior conviction for aggravated assault,
13 even though that too could not support the 1989 version of the (F)(2) aggravator.
14         In 1989, the (F)(2) aggravating circumstance required that the defendant have
15 been “previously convicted of a felony in the United States involving the use or
16 threat of violence on another person.”104 A.R.S. § 13-703(F)(2) (1988). The Arizona
17 Supreme Court then defined “violence” for the purposes of (F)(2) as follows: “the
18 exertion of any physical force with the intent to injure or abuse.” State v. Walden,
19 905 P.2d 974, 996 (Ariz. 1995) (citing State v. Fierro, 804 P.2d 72, 82 (Ariz. 1990),
20 overruled on other grounds by State v. Ives, 927 P.2d 762 (Ariz. 1996)); see also,
21 e.g., State v. Williams, 904 P.2d 437, 451 (Ariz. 1995) (applying this definition of
22 “violence” when the capital crime and prior conviction supporting (F)(2) both
23
24   104
        “[I]n 1993, the [Arizona] legislature abandoned the (F)(2) language ‘use or threat
     of violence’ and replaced it with ‘serious offense.’” State v. Martinez, 999 P.2d 795,
25   806 (Ariz. 2000). Kiles was convicted of crimes that occurred in 1989. To avoid a
26   violation of the Ex Post Facto Clauses of the state and U.S. Constitutions, the
     aggravating circumstance as it was defined in 1989—involving “the use or threat
27   of violence”—applies to Kiles’s case. See State v. Schackart, 947 P.2d 315, 324–
     35 (Ariz. 1997); (see also ROA 503 at 1 (State alleging (F)(2) aggravating
28   circumstance as it was worded in 1989)).
                                              169
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 181 of 474



 1 occurred in 1990).
 2         When evaluating whether a prior conviction can support the (F)(2)
 3 aggravator, a court must look to whether the earlier felony “by statutory definition,
 4 involved violence or the threat of violence.” Schackart, 947 P.2d at 323 (emphasis
 5 added). Because “violence” requires “the intent to injure or abuse,” to qualify under
 6 (F)(2), the statutory definition of the earlier felony must require the mental state of
 7 intent. Id. If the statutory definition of the prior felony does not require that same
 8 mental state, then the felony is not a valid basis for the (F)(2) aggravator. Id.
 9         Further, when considering whether a defendant has a prior conviction whose
10 statutory definition qualifies under (F)(2), courts can only consider a limited range
11 of judicial documents. See State v. Rogovich, 932 P.2d 794, 800 (Ariz. 1997)
12 (noting that court can review “relevant statutes, pleadings, jury instructions, and
13 verdicts” when evaluating whether prior conviction qualifies as a basis for (F)(2)
14 aggravating circumstance). However, testimony or other evidence from the victims
15 of the prior crime must not be considered. See, e.g., State v. Van Adams, 984 P.2d
16 16 (1999) (holding that court erred in considering testimony of victim of prior
17 felony to establish basis of (F)(2) aggravating circumstance); State v. Gillies, 662
18 P.2d 1007, 1018 (Ariz. 1983) (“We cannot allow what is, in effect, a second trial
19 on defendant’s prior conviction to establish the existence of an A.R.S. § 13-
20 703(F)(2) aggravating circumstance.”).
21         Kiles was convicted of one count of aggravated assault under A.R.S.
22 § 13-1204(A)(8), a subsection of the aggravated assault statute. (2006 Trial Ex. 140
23 at 10.) Under § 13-1204(A)(8), aggravated assault occurs when a person “commits
24 assault as defined in § 13-1203 . . . while the victim is bound or otherwise
25 physically restrained or while the victim’s capacity to resist is substantially
26 impaired.” A.R.S. § 13-1204(A)(8) (1985). Assault under § 13-1203 can occur in
27 one of three ways: (1) “Intentionally, knowingly or recklessly causing any physical
28 injury to another person,” A.R.S. § 13-1203(A)(1); (2) “Intentionally placing
                                              170
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 182 of 474



 1 another person in reasonable apprehension of imminent physical injury,” A.R.S.
 2 § 13-1203(A)(2); or (3) “Knowingly touching another person with the intent to
 3 injure, insult or provoke such person,” A.R.S. § 13-1203(A)(3). In other words,
 4 assault can occur with the mental state of “intentionally,” “knowingly,” or even
 5 “recklessly,” for someone charged under § 13-1203(A)(1).
 6         Moreover, § 13-1204(A)(8) includes no mens rea requirement at all. See
 7 A.R.S. § 13-1204(A)(8) (1989) (aggravated assault occurs when a person “commits
 8 assault as defined in § 13-1203 . . . while the victim is bound or otherwise
 9 physically restrained or while the victim’s capacity to resist is substantially
10 impaired.”). First, the subsection does not require that the person who commits the
11 assault is the person who restrained the victim or limited the victim’s capacity to
12 resist. In fact, the statute was derived from an older statute, which deemed assault
13 aggravated “when committed by a person of robust health or strength upon one who
14 is decrepit.” Matter of Appeal in Maricopa Cnty. Juvenile Action No. JV-123196,
15 834 P.2d 160, 164 (Ariz. Ct. App. 1992). Decrepitude is not a condition caused by
16 the person committing assault, and likewise the restraint of limited capacity to resist
17 need not be caused by the person committing assault. Second, it is entirely possible
18 to recklessly assault someone who—through no action or intent of the person
19 committing the assault—is restrained or unable to resist.105 Accordingly,
20 § 13-1204(A)(8) does not provide the mens rea necessary for violence that is
21 missing from § 13-1203.
22         Then, because aggravated assault under § 13-1204(A)(8) could well be based
23 on a reckless act under § 13-1201(A)(1), the statutory definition of aggravated
24 assault does not constitute a crime that necessarily involves violence—the intent to
25 injure or abuse—for the purposes of the 1989 (F)(2) aggravating circumstance.
26
27   105
     For example, under § 13-1204(A)(8), recklessly throwing a ball in the air—with
   no intent to injure or abuse—and hitting and injuring someone in a wheelchair
28 constitutes aggravated assault.
                                              171
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 183 of 474



 1 Schackart, 947 P.2d at 323.
 2         The Arizona Supreme Court laid this out unambiguously when considering
 3 the (F)(2) aggravating circumstance as it existed in 1989. “If an assault is committed
 4 recklessly pursuant to § 13-1203(A)(1), the former (F)(2) factor cannot be
 5 established because the required mental state is lacking.” Id.; see also, e.g., Walden,
 6 905 P.2d at 996 (holding that aggravated assault did not provide basis for (F)(2)
 7 aggravating circumstance when it could have been committed recklessly); State v.
 8 McKinney, 917 P.2d 1214, 1230 (Ariz. 1996) (holding that “because [the
 9 defendant’s] prior conviction was for a crime that, on the face of the statute, might
10 have been committed recklessly, it does not qualify as a crime of violence” for the
11 purposes of the former (F)(2) aggravating circumstance).
12         Consequently, unless the conviction reflects that the predicate assault was
13 under § 13-1203(A)(2) or (A)(3)—meaning that the aggravated assault was
14 committed knowingly or intentionally—then aggravated assault under § 13-
15 1204(A)(8) is not a valid basis for the (F)(2) aggravating factor.106 See Schackart,
16 947 P.2d at 323 (rejecting aggravated assault as support for (F)(2) when there was
17 no proof as to which subsection of § 13-1203(A) was the basis for defendant’s prior
18 conviction). As the Arizona Supreme Court erred in 1993 in upholding the
19 attempted aggravated assault as a basis for the (F)(2) aggravating circumstance, so
20 did it err with respect to the aggravated assault. See Kiles, 857 P.2d at 1223–24.
21         Here, the State did not specify whether Kiles was convicted under
22 § 13-1203(A)(1), or § 13-1203(A)(2), or § 13-1203(A)(3).107 (See 2006 Trial Ex.
23
     106
24       Moreover, even under § 13-1203(A)(3), it is possible to commit assault with the
     intent to provoke or insult, which does not satisfy the intent requirement of
25   “violence.”
     107
26       In fact, the judgment from 1986 originally failed to mention the assault statute
     altogether and instead mistakenly cited the statute for endangerment. (See Trial Ex.
27   140 at 10 (listing conviction for A.R.S. § 13-1201).) In 1990, the superior court
     corrected the judgment to reflect that Kiles was convicted for assault under A.R.S.
28   § 13-1203, instead of for endangerment under A.R.S. § 13-201. Even then, the court
                                              172
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 184 of 474



 1 140 at 8–11.) There is no way to tell whether he was convicted of acting with intent,
 2 knowledge, or just recklessness. As a result, Kiles’s 1986 conviction for aggravated
 3 assault does not support the (F)(2) aggravating circumstance.
 4                2. Counsel performed deficiently and prejudiced Kiles in failing
                     to challenge the 1986 conviction as a basis for the (F)(2)
 5                   aggravator.
 6         Not only did counsel have a duty to investigate the alleged aggravators,
 7 counsel had a further duty to contest them on legal grounds as appropriate. See
 8 Correll, 539 F.3d at 947–48. Counsel did make some legal challenges to the alleged
 9 aggravators, by arguing for example that Kiles’s prior conviction for attempted
10 aggravated assault could not support the (F)(2) aggravator.108 (See ROA 743 at 1.)
11 However, counsel failed to contend that the aggravated assault could not support
12 the (F)(2) aggravating circumstance. Instead, when arguing that the attempted
13 aggravated assault should be precluded, counsel conceded, “[t]he other one, the
14 aggravated assault, clearly comes in.” (Tr. Mar. 20, 2006 at 16–17.)
15         Counsel were deficient for not disputing whether the aggravated assault
16 could support the (F)(2) aggravating circumstance. Counsel had an obligation under
17 the Sixth Amendment to contest aggravators. See White v. Ryan, 895 F.3d 641, 664,
18 666 (9th Cir. 2018) (recognizing counsel’s obligation to challenge aggravating
19 circumstances and holding counsel deficient for failing to do so). Here, counsel
20 made no strategic decision not to contest the aggravating circumstance. Instead,
21 counsel made a mistake of law. Counsel knew that the former version of the (F)(2)
22
   provided no indication of which subsection of § 13-1201 was at issue. Powell
23 sought to enter the 1990 order correcting the judgment into evidence, but then
24 withdrew the proffered exhibit. (See Tr. Apr. 4, 2006 at 3–4.)
   108
       While the Arizona Supreme Court had previously upheld the aggravated assault
25 as a valid basis for the (F)(2) aggravator in this case, it had held the same for the
26 attempted aggravated assault conviction. See State v. Kiles, 857 P.2d 1212, 1224
   (Ariz. 1993). That ruling did not stop counsel from challenging the latter conviction.
27 (See Tr. Mar. 20, 2006 at 14–20.) Also, counsel did try, unavailingly, to challenge
   the authentication of the State’s evidence of the aggravated assault under the
28 Arizona Rules of Evidence. (See Tr. Apr. 3, 2006 at 6–9.)
                                             173
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 185 of 474



 1 aggravator applied—they corrected the court’s proposed jury instruction to ensure
 2 that it reflected the statutory text at the time of Kiles’s crime. (See Tr. Mar. 16, 2006
 3 at 24.) Even so, counsel did not research adequately and find the Arizona Supreme
 4 Court cases making clear that Kiles’s conviction did not suffice under the old
 5 statutory text. Counsel wrongly believed that Kiles’s conviction for aggravated
 6 assault supported the (F)(2) aggravator. (See Tr. Mar. 20, 2006 at 16–17.) But a
 7 mistake of law is not a reasoned judgment; it is deficient performance. See Hinton
 8 v. Alabama, 571 U.S. 263, 275 (2014) (deeming counsel’s “inexcusable mistake of
 9 law” deficient performance); White, 895 F.3d at 666 (“A decision based on a
10 misunderstanding of the law is not sound trial strategy.”). Accordingly, counsel’s
11 error was unreasonable and deficient.109
12         Had counsel raised this challenge to the trial court, there is a reasonable
13 likelihood that there would have been a different outcome. Because Arizona
14 Supreme Court precedent is clear that Kiles’s aggravated assault did not constitute
15 a prior violent felony for the purposes of the (F)(2) aggravating circumstance as it
16 existed in 1989, the trial court could not have submitted the conviction for the jury’s
17 consideration. That, in turn, would have significantly changed the jury’s calculus,
18 as Kiles no longer had a pattern of criminal convictions that predated his capital
19 conviction. (See ROA 911 at 11–12 (noting that every juror found proven that Kiles
20 was previously convicted of aggravated assault).) This was especially important
21
22   109
       Independently, counsel had an obligation to investigate the basis for the State’s
23 alleged aggravator. See 2003 ABA Guideline 1.1 cmt. (noting that counsel may
   need to mount a collateral attack on a prior conviction); id. § 10.7 cmt. Had counsel
24 investigated Kiles’s 1986 aggravated assault, upon information and belief counsel
   would have learned that Kiles’s attorney at the time had not interviewed the eye-
25 witnesses to the incident before advising Kiles to plead guilty and that the 1984
26 attorney was potentially ineffective for failing to have done so. Trial counsel might
   have been able to challenge the conviction directly on constitutional grounds.
27 (Notably, counsel for Kiles’s first state post-conviction proceedings had
   investigated the attempted aggravated assault and had filed a petition challenging
28 that conviction. (See ROA 225 at 80.))
                                               174
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 186 of 474



 1 because the defense made Kiles’s good behavior—the fact that he was not a future
 2 danger—central to the mitigation story (see Tr. Apr. 27, 2006 at 4–54 (defense
 3 expert testimony on Kiles’s exemplary behavior in prison))—and the improper
 4 consideration of a prior aggravated assault undercut that story.110 In such
 5 circumstances, the fact that the jury improperly considered a prior aggravated
 6 assault conviction—indeed, a pattern of escalating criminal violence that the jury
 7 should not have seen—undermines the reliability of the verdict. See Strickland, 466
 8 U.S. at 694.
 9         Even if the trial court had rejected counsel’s challenge, trial counsel’s
10 objection would have preserved the error for appellate review. Had the Arizona
11 Supreme Court properly analyzed the issue instead of relying on its 1993 opinion
12 in Kiles’s case, the court would have been forced to strike down the conviction as
13 a basis for the (F)(2) aggravator. See infra, Claim 12. And, because the court
14 determined that the attempted aggravated assault was likewise invalid as support,
15 the court would have had to strike down the (F)(2) aggravator altogether. The
16 Arizona Supreme Court would then have had to remand the case for a new jury
17 sentencing so that a jury would have the opportunity to determine if the mitigation
18 was sufficiently substantial to call for leniency, in light of the State’s diminished
19 aggravation case. See Ring v. Arizona, 536 U.S. 584, 589 (2002); see also id. at
20 618–19 (Breyer, J., concurring) (concluding that “the Eighth Amendment requires
21 individual jurors to make . . . a decision to sentence a person to death”); Claim 20,
22 infra. At the very least, the Arizona Supreme Court would have had to reweigh the
23 remaining aggravation, without the (F)(2) aggravator, against all of Kiles’s
24 mitigation. See Styers v. Schriro, 547 F.3d 1026, 1028 (9th Cir. 2008) (per curiam).
25 Either way, there can be no confidence in the reliability of Kiles’s penalty-phase
26   110
       Further, because effective counsel would not only have challenged the
27 aggravated assault as a basis for (F)(2), but also would have presented a
   significantly better mitigation story, see infra, Claim 6, the jury’s entire analysis
28 would have been different. See infra, Claim 38.
                                             175
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 187 of 474



 1 proceeding. See Strickland, 466 U.S. at 694.
 2         D.     Counsel were ineffective for failing to investigate and adequately
                  challenge the (F)(6) “especially heinous, cruel or depraved”
 3                aggravating circumstance.
 4         Because counsel treated the aggravation phase as a reprise of the guilt phase,
 5 counsel failed to conduct any investigation geared toward challenging the (F)(6)
 6 aggravator, in particular the State’s assertion that the killing of Gunnel was
 7 “especially cruel,” prejudicing Kiles. (ROA 1189 at 39–40.)
 8         Cruelty concerns primarily the victim’s pain and suffering before death. State
 9 v. Anderson, 111 P.3d 369, 394 n.19 (Ariz. 2005). To establish that a crime was
10 “especially cruel,” the State must prove beyond a reasonable doubt that the “victim
11 was conscious during the infliction of the violence and experienced significant
12 uncertainty as to his or her ultimate fate.” Id. Moreover, the State must prove that
13 “[t]he defendant [knew] or should have known that the victim would suffer.” Id.
14         In failing to investigate, counsel squandered the opportunity to develop and
15 present a viable attack on the State’s evidence of cruelty in the killing of Valerie
16 Gunnel. For Gunnel’s death, the State had to rely on some combination of the
17 following evidence in its attempt to establish cruelty: (1) the testimony of the
18 medical examiner, (2) evidence from the crime scene, as interpreted by blood-
19 spatter expert Bevel and as described by lead investigator Rodgers, and (3) the
20 testimony of Hawkins about statements purportedly made to him by Kiles. As the
21 State had relied on generally the same types of evidence to establish premeditation
22 at the guilt phase, counsel should have known what they were facing. Even so,
23 counsel failed entirely in their duty to investigate. Because of that failure, the jury
24 unanimously found that the State had proven cruelty in Gunnel’s killing.111 (ROA
25
     111
26    Because the jury did not unanimously find either heinousness or depravity (ROA
   879 at 11–12), the Arizona Supreme Court considered and upheld only the finding
27 of cruelty on direct appeal, State v. Kiles, 213 P.3d 174, 188 (2009). Accordingly,
   Kiles presently details only counsel’s ineffectiveness with respect to that
28 component of the (F)(6) aggravator. However, counsel also could and should have
                                              176
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 188 of 474



 1 879 at 11–12.) Had counsel adequately investigated and presented a challenge to
 2 the (F)(6) aggravator, there is a reasonable probability that at least one juror would
 3 have found otherwise. See Strickland, 466 U.S. at 694.
 4                1.    Counsel unreasonably failed to investigate in preparation
                        for a challenge to “cruelty” for the purposes of the (F)(6)
 5                      aggravating circumstance.
 6         Just as with the guilt phase, counsel had a duty to investigate before the
 7 aggravation phase. 2003 ABA Guideline 10.11 (“[C]ounsel . . . have a continuing
 8 duty to investigate issues bearing upon penalty and to seek information that
 9 supports mitigation or rebuts the prosecution’s case in aggravation.”); see also
10 Wiggins v. Smith, 539 U.S. 510, 523 (2003) (ineffectiveness inquiry looks into
11 “whether the investigation supporting counsel’s decision [regarding penalty-phase
12 presentation] was itself reasonable”). And, just as with the guilt phase, counsel
13 failed to do so. In particular, counsel failed to consult with or retain experts who
14 could have helped them combat the State’s case for cruelty. Indeed, counsel did
15 nothing that could constitute investigation with respect to the State’s alleged
16 aggravators, even though proving, for example, cruelty under the (F)(6) aggravator
17 required a different focus than what occurred at Kiles’s guilt phase. There is nothing
18 to suggest, for example, that counsel re-interviewed any witnesses (see, e.g., Tr.
19 Mar. 22, 2006 at 56), or adequately reviewed the crime-scene photographs (see Tr.
20 Mar. 27, 2006 at 136–37 (State eliciting during redirect examination that defense
21 counsel had misinterpreted the crime-scene photographs).
22         Most critically, though, counsel once again failed to consult with any expert
23 prior to the aggravation phase. This, despite the fact that counsel knew full well that
24 much of the State’s case for (F)(6) hinged on expert testimony. See Hinton, 571
25 U.S. at 273 (recognizing that in some cases the only available defense strategy
26
27 mounted a strong challenge to heinousness and depravity in Gunnel’s killing, by
   presenting evidence of the effects on Kiles of his intoxication at the time of the
28 crime, see infra, Claim 6, and were ineffective for failing to do so.
                                              177
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 189 of 474



 1 demands expert assistance). That counsel did not bother to contact an expert before
 2 the aggravation phase, even if only to understand the testimony that the State’s
 3 experts could offer, was deficient. See, e.g., Dees v. Caspiri, 904 F.2d 452, 454 (8th
 4 Cir. 1990) (per curiam) (determining that counsel had to “make a diligent
 5 investigation of the forensic evidence”); Correll, 539 F.3d at 947–48 (recognizing
 6 that counsel’s duties extend to the State’s aggravation case); 2003 ABA Guideline
 7 10.11 cmt. (requiring counsel to “thoroughly investigate to determine whether [the
 8 State’s aggravation] can be excluded, rebutted, or undercut”).
 9         In light of the types of evidence that counsel knew the State would present in
10 support of cruelty, counsel should have consulted with the following experts:
11         Pathologist: The State’s medical examiner, Dr. Mallon, testified at the
12 aggravation phase the Gunnel had a defensive wound on her right forearm, and,
13 because of an ill-conceived cross-examination, stated conclusively that Gunnel
14 must have been conscious for the blow that caused that wound. (Tr. Mar. 21, 2006
15 a.m. at 21; Tr. Mar. 21, 2006 at 23–24.) Because counsel had done no reasonable
16 investigation before the guilt or aggravation phases, defense counsel again never
17 questioned Dr. Mallon’s premise: whether the wound was in fact defensive in
18 nature. (See Tr. Mar. 21, 2006 at 20.) Instead, counsel tried repeatedly to establish
19 that the same blow during which Gunnel incurred the wound could also have hit
20 her head and knocked her unconscious. (Tr. Mar. 21, 2006 at 21–25.) Counsel
21 succeeded primarily in getting Dr. Mallon to say, over and over, that Gunnel was
22 conscious and aware for that part of the attack.112 (Tr. Mar. 21, 2006 at 21–25.)
23         As noted supra, Claim 3, however, counsel should have consulted an
24 independent pathologist. See Thomas v. Clements, 789 F.3d 760, 769–71 (7th Cir.
25
     112
26    Counsel’s attempt to get Dr. Mallon to say generally that there could have been
   fewer blows than injuries—because a single blow could have caused multiple
27 injuries—also backfired. Dr. Mallon simply explained “And the opposite is true . . .
   [T]he blow in the back of the head could be as a result of one blow or three or four.”
28 (Tr. Mar. 21, 2006 at 17.)
                                             178
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 190 of 474



 1 2015). Counsel’s disastrous cross-examination revealed a complete lack of
 2 understanding of Dr. Mallon’s findings and how best to address them, which a
 3 consultation with an independent pathologist could have cured. As a pathologist
 4 could have informed counsel and could have testified, there is no way to determine
 5 whether Gunnel’s forearm wound was a defensive wound. Gunnel may well have
 6 already been dead when the trauma to her arm occurred.
 7         That very basic piece of knowledge would have transformed defense
 8 counsel’s approach to Dr. Mallon’s testimony. Counsel conceded that Gunnel had
 9 a defensive wound and argued about how long she could have remained conscious
10 after the first blow, undercutting Kiles’s testimony that Gunnel went down after the
11 first blow. (See 2006 Trial Ex. 134 at 165–66.) By presenting independent expert
12 testimony or by fashioning a better cross-examination after consulting with an
13 independent expert, counsel could instead have established that what Kiles said—
14 that Gunnel was not conscious after the first blow—was as consistent with the
15 pathologist’s testimony as the State’s theory that Gunnel had remained conscious
16 for some period of time. See Lindstadt v. Keane, 239 F.3d 191, 201–02 (2d Cir.
17 2001) (holding counsel ineffective when counsel failed to educate themselves on
18 the meaning of State’s expert’s findings).
19         Blood-spatter expert: Just as counsel should have consulted with a blood-
20 spatter expert before the guilt phase, they should have done so before the
21 aggravation phase. See supra, Claim 3; (see also ROA 1189 at 32–35). Through
22 Tom Bevel, the State elicited that the blood stains on more than one wall of the
23 living room, where Gunnel was killed, showed “movement.” (Tr. Mar. 27, 2006 at
24 71.) Bevel said the same for the pillowcase found in the east bedroom, where the
25 State alleged that the attack on Gunnel began: the blood on the pillowcase evinced
26 “some movement . . . where the blood source has had lateral motion.” (Tr. Mar. 27,
27 2006 at 72–73.)
28         An independent expert could have explained to counsel how to challenge
                                            179
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 191 of 474



 1 these conclusions, both of which suggested that Gunnel was moving during the
 2 attack and was therefore conscious and perhaps aware of the uncertainty of her fate.
 3 See Anderson, 111 P.3d at 394 n.19 (defining “especially cruel”). Both conclusions
 4 likewise contradicted Kiles’s testimony. (See 2006 Trial Ex. 134 at 165–66.) First,
 5 an independent expert would have informed counsel that there is no way to tell
 6 whether the blood stains on the various living room walls all occurred during the
 7 attack. It is entirely plausible that some of the stains were caused by a flick of a
 8 hand with blood on it or the swing of another item with blood after Gunnel’s death.
 9 This is especially true as there was a pool of blood on the floor, and people such as
10 Kiles and Kale Johnson were moving around the apartment long before the blood
11 dried. (Tr. July 17, 2000 at 8–9 (Rodgers testifying that the blood in the living room
12 was “still quite wet” when police were at the crime scene); Tr. July 17, 2000 at 190
13 (Kiles testifying that he and Johnson ransacked the apartment looking for things to
14 sell).) Similarly, while counsel accepted Bevel’s testimony that the source of the
15 blood on the pillowcase moved (Tr. Mar. 27, 2006 at 119), an independent expert
16 could have testified that it was plausible that the pillowcase instead moved across a
17 blood source, for example the bloody mattress in the west bedroom (see Tr. Feb.
18 21, 1989 at 37–38 (Rodgers testifying that the blood on the mattress was still wet
19 when police arrived)).
20         Armed with such information, counsel could have vigorously challenged
21 both the State’s assertions that (1) the attack started in the bedroom, where the
22 pillowcase was found, and (2) Gunnel was conscious and moving around the living
23 room. (See Tr. Mar. 20, 2006 at 69–70.) Moreover, an independent expert would
24 have alerted counsel to the fact that Bevel’s methodology for determining the
25 number of blows was incorrect, as discussed supra, Claim 3; had counsel pointed
26 this out through a defense expert or through cross-examination, that testimony
27 would have damaged Bevel’s credibility overall. (See, e.g., ROA 225 Ex. 59.)
28 Because competent counsel has a duty to “understand the basics of the science
                                             180
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 192 of 474



 1 involved” in expert testimony, “at least for purposes of cross-examining the State’s
 2 experts,” counsel’s failure was deficient. Richey v. Bradshaw, 498 F.3d 344, 362
 3 (6th Cir. 2007); see also 2003 ABA Guideline 1.1 cmt. (capital trial counsel “must
 4 be able to challenge zealously the prosecution’s evidence and experts through
 5 effective cross-examination”).
 6         Counsel went into the aggravation phase having conducted no aggravation-
 7 focused investigation and entirely unprepared to reasonably challenge the State’s
 8 case for cruelty. Had counsel consulted with experts beforehand, counsel would
 9 have had the information necessary to develop an appropriate strategy for their
10 presentation and to introduce at least reasonable doubt into the State’s presentation
11 of the aggravating factors. Just as before, though, counsel’s “investigation into the
12 State’s forensic evidence never started,” and so counsel were ill-equipped to make
13 any kind of reasonable decision as to how to proceed. Elmore v. Ozmint, 661 F.3d
14 783, 865 (4th Cir. 2011). But “[u]nder Strickland, counsel’s investigation must
15 determine trial strategy, not the other way around.” Weeden, 854 F.3d at 1070.
16 Because counsel conducted none of the investigation needed to determine strategy,
17 their decisions on how to contest the State’s aggravation case were neither informed
18 nor reasoned. See Wiggins, 539 U.S. at 521; Bemore, 788 F.3d at 1162–69.
19               2. Because of the insufficient investigation and lack of
                    preparation, counsel failed to mount an adequate challenge to
20                  the (F)(6) aggravator, thereby prejudicing Kiles.
21         Counsel’s unreasoned decision to treat the aggravation phase as a second
22 guilt phase—in general, the lack of preparation—left counsel scrambling in their
23 attempt to defend against the State’s allegation that Gunnel’s death was especially
24 cruel. Instead of corroborating Kiles’s testimony through expert testimony that
25 Gunnel’s forearm wound could well have occurred after unconsciousness or post-
26 mortem, counsel had Dr. Mallon state over and over that Gunnel was conscious and
27
28
                                             181
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 193 of 474



 1 aware past the first blow.113 (Tr. Mar. 21, 2006 at 23–4.) Counsel could have had a
 2 blood-spatter expert corroborate Kiles’s testimony, damage Bevel’s credibility, and
 3 undermine the theory that Gunnel moved around the apartment by eliciting
 4 testimony that the blood-stain evidence was consistent with Gunnel having fallen
 5 unconscious (and having remained unconscious) after the initial below. (See, e.g.,
 6 ROA 225 Ex. 59.) Instead, counsel allowed Bevel’s testimony to suggest that
 7 Gunnel moved around the living room during the attack. (Tr. Mar. 27, 2006 at 62–
 8 71.) In so doing, counsel performed deficiently. See Richey, 498 F.3d at 362;
 9 Elmore, 661 F.3d at 865.
10         Moreover, because counsel indefensibly treated the aggravation phase as a
11 guilt phase redux, they failed to challenge the lay-witness testimony that supported
12 the State’s depiction of Gunnel’s killing as especially cruel. Notably, the defense
13 did not object when Kale Johnson’s testimony was read into the record. (See Tr.
14 Mar. 23, 2006 at 60; Mar. 27, 2006 at 141.) Indeed, defense counsel actively sought
15 to have the transcript of Johnson’s testimony admitted into the record. (See Tr. Mar.
16 23, 2006 at 60; see also 2006 Trial Ex. 136.) In doing so, counsel sacrificed Kiles’s
17 opportunity to confront Johnson, even though different issues were important at
18 aggravation than had been dispositive at the guilt phase. (See ROA 1189 at 39–40.)
19 For example, at the guilt phase, counsel had attempted to get Johnson to agree that
20 he had previously testified that his “fingerprints in blood are on the doorframe in
21 Valerie’s bedroom.” (2006 Trial Ex. 136 at 168.) Johnson repeatedly said, “I don’t
22 remember” and expressed confusion about the question, so counsel just moved on.
23 (2006 Trial Ex. 136 at 168–69.) If counsel had properly prepared for the aggravation
24 phase and had not unreasonably permitted Johnson’s prior testimony to come in,
25 counsel could have elicited testimony about (or impeached him with) his August
26 1994 affidavit. In that affidavit, Johnson stated under oath, “When I was in the
27
   113
       As noted supra, Claim 3, counsel also could have confronted Dr. Mallon about
28 his evolving testimony regarding defensive wounds.
                                             182
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 194 of 474



 1 apartment, I got some blood on my hands. I tried to get rid of it by wiping my hand
 2 on the inside frame of the apartment door.” (ROA 225 Ex. 45 at 2.) Counsel’s failure
 3 to elicit such testimony during the aggravation phase was deficient.114
 4         Counsel’s unreasonable missteps with respect to the State’s case for cruelty
 5 prejudiced Kiles. The Arizona Supreme Court later highlighted the evidence that it
 6 believed supported that cruelty had been proven beyond a reasonable doubt:
 7               The evidence shows beyond a reasonable doubt that the
                 murder of Valerie was especially cruel. Kiles admitted that
 8               Valerie remained conscious after the attack began, and the
 9               medical testimony regarding defensive wounds supported
                 that conclusion. . . . A pillow with blood on it consistent
10               with a source that continued to move was found in
                 Valerie’s bedroom. A transfer stain consistent with a
11               person running a bloody hand along a door was also
                 identified. Blood spatter was found between eighteen and
12               twenty-four inches from the ground, indicating that “the
13               source of the blood would be lower toward the floor.” The
                 transfer stain on the door, together with spatter on the lower
14               part of the north and south walls of the living room,
                 indicated that either the blood source or the attacker was
15               moving. A piece of the jack itself was found in the bedroom
16               with Valerie’s blood on it. This evidence directly
                 contradicts Kiles’ trial testimony, when, contrary to his
17               earlier admissions,115 he claimed that when he hit Valerie
                 with the jack, she fell down in a living room chair and never
18               got up.
19 Kiles, 213 P.3d at 188. If counsel had investigated reasonably and presented a
20 defense based on that investigation, counsel could have hammered back at nearly
21 every piece of evidence later cited by the court. Had counsel performed reasonably,
22 the “medical testimony regarding defensive wounds”116 would not have supported
23 the conclusion that Gunnel had a defensive wound, but would have said that the
24
     114
25     Counsel should also have confronted Johnson as discussed supra, Claim 3, as
   the issues discussed in that section also mattered to aggravation.
26 115
       The only contrary statement Kiles purportedly made was the one about which
27 Hawkins   testified. (See Tr. Mar. 22, 2006 at 35–39.)
   116
       Even accepting as true Dr. Mallon’s testimony, Gunnel had only one defensive
28 wound. (See Tr. Mar. 21, 2006 a.m. at 15–26.)
                                             183
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 195 of 474



 1 trauma to Gunnel’s forearm was consistent either with a defensive wound or with a
 2 wound inflicted after loss of consciousness, or even with a wound inflicted after
 3 death. The bloody pillowcase would have suggested only that the pillowcase was
 4 moved while the apartment was ransacked (Tr. July 17, 2000 at 190), not that
 5 Gunnel moved after the attack began. Similarly, the blood stains in the living room
 6 would have been evidence of movement by someone at some time, plausibly after
 7 the attack was over, not movement by Gunnel during the attack. That the jack was
 8 found in the bedroom would have been immaterial, as much of the crime scene had
 9 been compromised by the time it was photographed. And the jury would have
10 known that Kale Johnson left the transfer stain on the door (see ROA 225 Ex. 45 at
11 2); Gunnel did not do so during the attack.
12         Perhaps most importantly, counsel would have neutralized much of the
13 State’s expert and other testimony that contradicted Kiles’s claim and that therefore
14 damaged his credibility. Kiles’s testimony was critical, in that it explained to the
15 jury how this crime could have occurred without being especially cruel under
16 Arizona law. Accordingly, bolstering Kiles’s credibility—instead of making
17 concessions that affirmatively damaged it—was essential to the defense case. See
18 Bennett v. Cate, 407 F. App’x 213, 215 (9th Cir. 2010) (“Because [the defendant]
19 took the stand, it was critical to have any objective physical and forensic evidence
20 to support his version.”).
21         Had counsel investigated and prepared in accordance with their Sixth
22 Amendment obligations, the jury would have been left with no “conclusive
23 evidence that the victim was conscious during the infliction of the violence and
24 experienced significant uncertainty as to [her] ultimate fate.” Anderson, 111 P.3d
25 at 395 n.19. Practically every facet of the State’s case for cruelty would have been
26 countered by equally compelling evidence from the defense. The State could not
27 have proven beyond a reasonable doubt that Gunnel was conscious after the first
28
                                             184
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 196 of 474



 1 blow or that she experienced any pain.117 See State v. Clark, 616 P.2d 888, 896
 2 (Ariz. 1980) (rejecting a finding of cruelty when there was insufficient evidence
 3 that the victims suffered pain). In such circumstances, there is a reasonable
 4 probability that at least one juror would have concluded that the State had not
 5 proven beyond a reasonable doubt that the killing of Gunnel was especially cruel.
 6 See Strickland, 466 U.S. at 694. Counsel were thus ineffective for failing to
 7 reasonably challenge the (F)(6) aggravator with respect to Gunnel’s death.
 8         E.     Counsel performed deficiently and prejudiced Kiles by failing to
                  frontload mitigation at the aggravation phase.
 9
10         As the primary goal of a capital-defense attorney is to avoid a death sentence,
11 counsel must take every reasonable opportunity to ensure that outcome. See 2003
12 ABA Guideline 10.11 (“[c]ounsel at every stage of the case should take advantage
13 of all appropriate opportunities to argue why death is not suitable punishment for
14 their particular client”). One critical way of doing so is to ensure that the jury is
15 introduced to the defense’s mitigation story as early as possible during proceedings.
16 In other words, counsel must “frontload” the mitigation. See Eaton v. Wilson, No.
17 09-CV-261-J, 2014 WL 6622512, at *149 (D. Wyo. Nov. 20, 2014) (citing expert
18 testimony on frontloading and calling the frontloading of mitigation “so crucial in
19 a death penalty case”). This is especially important as there is “reason to believe
20 that a number of jurors make up their minds about the defendant’s punishment even
21 before they hear any evidence in the penalty phase.” Stephen Garvey, Aggravation
22 and Mitigation in Capital Cases: What Do Jurors Think? 98 Colum. L. Rev. 1538,
23 1543 (Oct. 1998). Here, given the near certainty that the State would be able to
24 establish at least one aggravator for at least one victim in Kiles’s case, counsel had
25 a duty to frontload mitigation for Gunnel’s death during the aggravation phase. See
26
27   117
      This is not to suggest that proof beyond a reasonable doubt of consciousness
   alone would have sufficed to establish cruelty. See State v. Soto-Fong, 928 P.2d
28 610, 627–28 (Ariz. 1996).
                                              185
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 197 of 474



 1 2003 ABA Guideline 10.11; see also Strickland, 466 U.S. at 688.
 2         As the State had alleged Gunnel’s and the children’s deaths were especially
 3 heinous and depraved for purposes of the (F)(6) aggravator, trial counsel had an
 4 opportunity to frontload mitigation. Under Arizona law, the “terms ‘heinous’ and
 5 ‘depraved’ focus on the defendant’s mental state and attitude at the time of the
 6 offense as reflected by his words and actions.” Anderson, 111 P.3d at 395 n.19.
 7 Because the State put Kiles’s mental state at issue, counsel had a clear opportunity
 8 to introduce evidence going to Kiles’s mental state that also previewed for the jury
 9 Kiles’s impairments. Indeed, the Ninth Circuit has specifically concluded that
10 evidence of a defendant’s mental impairments can counter the State’s evidence that
11 a crime was committed in an especially heinous manner under Arizona’s (F)(6)
12 aggravator. Summerlin v. Schriro, 427 F.3d 623, 641–42 (9th Cir. 2005) (en banc).
13         Counsel’s failure to frontload mitigation relating to Gunnel’s death was not
14 strategic. Counsel did not even consider the possibility of frontloading mitigation.
15 As counsel did not even make a conscious decision not to begin introducing
16 mitigation at the aggravation phase, counsel’s performance is owed no deference as
17 a matter of strategy. Cf. Wiggins, 539 U.S. at 521–22 (counsel’s decisions are due
18 deference only when informed by reasonable investigation).
19         Had counsel considered introducing mitigation at the aggravation stage,
20 counsel could have previewed for the jury a number of relevant themes that the jury
21 later saw. See infra, Claim 6 (discussing mitigation available in this case). For
22 example, counsel could have offered evidence of Kiles’s impulsivity, a major focus
23 of the mitigation phase, to rebut the allegation of heinousness; similarly, counsel
24 could have offered evidence of Kiles’s organic brain dysfunction to demonstrate
25 Kiles’s state of mind around the time of the crime. (See, e.g., Tr. Apr. 25, 2006 at
26 101 (defense expert testifying that homicides were, to a reasonable degree of
27 medical certainty, attributable to Kiles’s impulsivity).) In fact, in Summerlin, the
28 Ninth Circuit held that the “strong psychiatric evidence of Summerlin’s lack of
                                            186
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 198 of 474



 1 impulse and emotional control and organic brain dysfunction could have provided
 2 significant mitigating evidence countering the State’s circumstantial evidence” of
 3 heinousness. 427 F.3d at 641–42. Kiles’s counsel could have done the same.
 4 Moreover, Kiles’s counsel could have started to introduce the jury to Kiles’s
 5 addictions and their effects on him. While counsel sporadically had witnesses touch
 6 upon Kiles’s drug use during the aggravation phase (see, e.g., Tr. Mar. 22, 2006 at
 7 67–68), no effort was made to start explaining to the jury the effects of those
 8 addictions on Kiles’s brain and mental state—including the effects of his drug-
 9 induced psychosis—around the time of the crime (see, e.g., Tr. Feb. 21, 1996 at
10 177–85). Counsel’s failure to do so was deficient performance.
11         Kiles was, moreover, prejudiced by counsel’s failure. Counsel could have
12 framed the jury’s understanding of Kiles’s crime from the outset in terms of his
13 impairments, giving the jury and integrated understanding of both the crime and
14 why it occurred. As the jurors learned about the crime, they would also have learned
15 about Kiles’s mental illness and impairments. See Eaton, 2014 WL 6622512 at
16 *149 (quoting expert testimony on how frontloading “help[s] the jury to understand
17 [the defendant] as fully human as early as possible”). This approach would have
18 helped the jurors absorb Kiles’s ensuing mitigation presentation and use it to give
19 context to the crime. While this may not have affected the aggravation-phase
20 outcome, there is a reasonable probability that at least one juror, having heard the
21 mitigation at the outset and throughout the penalty-phase proceedings, would have
22 voted differently on the sentence for Gunnel’s death. Cf. Jackson v. Calderon, 211
23 F.3d 1148, 1164 (9th Cir. 2000) (noting the importance of mitigation and finding
24 prejudice from deficient performance with respect to mitigation when crime was
25 “an unplanned encounter between a grossly intoxicated, originally unarmed
26 defendant and a victim suddenly ending in death”).
27
28
                                            187
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 199 of 474



 1         F.     Counsel were ineffective for failing to properly object to Kiles’s
                  restraints.
 2
 3         Kiles’s counsel were deficient for failing to properly object to Kiles’s
 4 shackling, as well as for failing to ensure that Kiles’s restraints were not visible to
 5 the jury, and counsel’s deficient performance prejudiced Kiles.
 6         Throughout penalty-phase proceedings, Kiles was forced to wear a leg
 7 brace—designed to lock up if he moved too quickly—and an electric stun belt
 8 around his waist. Kiles had to hold the leg brace in place at times when he was
 9 walking to prevent it from locking up as he moved. At least one juror saw Kiles’s
10 physical restraints—including a belly chain with handcuffs—both when a door
11 opened when he was waiting to come into the courtroom and when he was sitting
12 at the defense table.
13         As detailed supra, Claim 3, Kiles had a right under the Due Process Clause
14 not to be tried wearing shackles unless there were no acceptable alternatives,
15 because of the inherent prejudice of shackles. Holbrook v. Flynn, 475 U.S. 560,
16 568–69 (1986). That right was intended to protect the presumption of innocence
17 and the impartiality of the jury, preserve Kiles’s ability to assist counsel in his own
18 defense, and to ensure the dignity of judicial proceedings. See Illinois v. Allen, 397
19 U.S. 337, 344–45 (1970); see also supra, Claim 3. However, Ninth Circuit
20 precedent makes clear that even restraints that are not visible to the jury—namely,
21 the electric stun belt—can undermine those rights and interests. See Gonzalez v.
22 Pliler, 341 F.3d 897, 900 (9th Cir. 2003).
23         Before Kiles’s aggravation phase, trial counsel objected to visible shackling
24 and leg braces, but did not object to making Kiles wear the electric stun belt. (See
25 Tr. Feb. 14, 2006 at 41–43 (“I’m agreed with what they make him wear under his
26 clothes. I just don’t want him to be hobbling in here with those leg things that lock
27 up.”).) However, as detailed infra, Claim 8, even non-visible restraints such as the
28 electric stun belt can have a devastating effect on, for example, a defendant’s ability
                                              188
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 200 of 474



 1 to communicate easily with counsel. Gonzalez, 341 F.3d at 900 (noting that the use
 2 of a stun belt “raises all of the traditional concerns about the imposition of physical
 3 restraints”.) Accordingly, counsel had a duty to challenge the use of that restraint
 4 without an individualized finding of necessity just as much as counsel had a duty
 5 to challenge visible shackles. See id.; see also, e.g., Roche v. Davis, 291 F.3d 473,
 6 483 (7th Cir. 2002). Moreover, for the reasons stated infra, Claim 8, and supra,
 7 Claim 3, if faced with such a challenge, the trial court likely would not have
 8 required Kiles to wear a stun belt, because as even the court recognized, Kiles was
 9 no security threat. (Tr. Feb. 14, 2006 at 42 (court “[could not] recall any time that
10 Mr. Kiles ha[d] been a security problem, or risk”).)
11         Counsel’s failure to protect Kiles’s due-process rights not to be restrained
12 unnecessarily, in conjunction with counsel’s failure to ensure that Kiles’s restraints
13 were not visible, was prejudicial. This is especially true because of the particular
14 dangers of stun belts, see Gonzalez, 341 F.3d at 901, and the fact that at least one
15 juror saw Kiles’s wearing chains around his waist. Had counsel properly protected
16 Kiles’s rights, there is a reasonable probability that at least one juror would have
17 voted differently. See Strickland, 466 U.S. at 694; see also State v. Gomez, 123 P.3d
18 1131, 1139–42 (Ariz. 2005) (reversing death sentence because capital defendant
19 was shackled without necessary individualized finding).
20         G.     Counsel were ineffective for failing to object to, or to request a
                  curative instruction for, the prosecutor’s misconduct in opening
21                and closing statements.
22         During the aggravation phase, the prosecutor gave an opening statement that
23 consisted largely of improper argument and gave a closing statement filled with
24 vouching, mischaracterizations of the evidence, insults to the defense, and other
25 misconduct. Counsel were ineffective for failing to object to the State’s closing and
26 to request a curative instruction regarding the opening or the closing. See Zapata v.
27 Vasquez, 788 F.3d 1106, 1112 (9th Cir. 2015).
28         As discussed in detail infra, Claim 9, Powell used his aggravation-phase
                                              189
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 201 of 474



 1 opening statement to lay out an improper argument, filled with vouching and other
 2 misconduct, for the jury. Throughout the statement, Powell repeatedly informed the
 3 jury of what “we know.” For example, he declared,
 4               February 9th, Thursday. What do we know about that day?
                 We know that the defendant and Valerie did laundry. We
 5               know that Wade Ward . . . stopped by to visit. Stopped by
 6               the apartment to see Shemaeah and to talk to Valerie. And
                 we also know that during that day the defendant stole
 7               Valerie’s food stamps; the food stamps that she used to feed
                 her children. We then know that the defendant sold them so
 8               that he could purchase drugs, which he did, so that he and
                 his friends could use drugs, which they did.
 9
10 (Tr. Mar. 20, 2006 at 67–68.) Powell continued in that vein, instructing the jurors
11 as to what the State knew to be true—even though some of this information had
12 been contested at the guilt phase—and therefore throwing the weight of the State
13 behind the credibility and accuracy of certain testimony that was to come. See
14 United States v. Younger, 398 F.3d 1179, 1191 (9th Cir. 2005) (prosecutor should
15 not use the phrase “we know” unless summarizing evidence already admitted at
16 trial). Powell further improperly vouched for the credibility of evidence and misled
17 the jury. (See, e.g., Tr. Mar. 20, 2006 at 79 (Powell telling the jury that Hawkins’s
18 Silent Witness letter was “consistent with the physical evidence”)); see also United
19 States v. Kerr, 981 F.2d 1050, 1053 (9th Cir. 1992) (“A prosecutor has no business
20 telling the jury his individual impressions of the evidence.”).
21        Trial counsel repeatedly objected to the prosecutor’s improper argument (see
22 Tr. Mar. 20, 2006 at 76, 79), and eventually moved for a mistrial (Tr. Mar. 20, 2006
23 at 84). The court denied that motion, but failed to give—and counsel failed to
24 request—a curative instruction as to the prosecutor’s vouching. (See Tr. Mar. 20,
25 2006 at 91.) Given the obvious harm from the prosecutor’s vouching, counsel
26 should have requested a jury instruction that the prosecutor’s comments on the
27 veracity of the evidence or what the State knew to be true should be disregarded.
28 Counsel knew full well how hard it would be for the defense “to unring this bell”
                                             190
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 202 of 474



 1 (Tr. Mar. 20, 2006 at 87), and counsel were deficient for failing to request an
 2 instruction from the court to help them do so. See Strickland, 466 U.S. at 688.
 3         Counsel failed also to object to most of the prosecutor’s closing, although
 4 that too was littered with instances of misconduct. See Claim 9, infra. Throughout
 5 his closing, Powell belittled the defense, calling it “this ruse” and dismissing the
 6 “defense story.” (Tr. Apr. 11, 2006 at 18, 22.) Powell even disparaged defense
 7 lawyers, proclaiming that “where defense attorneys make their money is arguing
 8 reasonable doubt.” (Tr. Apr. 11, 2006 at 39); see Wilson v. Sirmons, 536 F.3d 1064,
 9 1119 (10th Cir. 2008) (recognizing that a prosecutor’s attacks on defense counsel
10 can constitute misconduct). Powell further misstated the evidence, just as he had in
11 the guilt phase, for example, by asserting that Larry Hawkins’s Silent Witness letter
12 said that after attacking Gunnel, “the defendant then went out into the living room
13 and sat there.” (Tr. Apr. 11, 2000 at 25); see also supra, Claim 3; infra, Claim 9.
14 But the letter did not even intimate that the attack had moved from room to room.
15 (See 2006 Trial Ex. 90 at 1; see also Tr. Apr. 11, 2006 at 66.) Then, to corroborate
16 his own misstatements of the evidence, Powell repeatedly announced to the jury
17 that “we know,” for example, “that it was a prolonged beating [of Gunnel],” when
18 such matters were in dispute. (See, e.g., Tr. Apr. 11, 2006 at 25); see also United
19 States v. Sanchez, 176 F.3d 1214, 1224 (9th Cir. 1999) (“As a general rule, a
20 prosecutor may not express his opinion of the defendant’s guilt or his belief in the
21 credibility of government witnesses.”) (quoting United States v. Molina, 934 F.2d
22 1440, 1444 (9th Cir. 1991). The prosecutor even closed by instructing the jurors as
23 to exactly what they were going to do: “Twelve people are going to find
24 unanimously that he killed.” (Tr. Apr. 12, 2006 at 25.)
25         Even so, trial counsel failed to object to all but one instance of the
26 prosecutor’s misconduct and failed to seek any kind of curative instruction. (See Tr.
27 Apr. 11, 2006 at 16–84; Tr. Apr. 12, 2006 at 3–25.) Given the prosecutor’s
28 concerted effort—starting in his opening—to mislead the jury as to the strength of
                                             191
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 203 of 474



 1 the State’s evidence and to cement in the jury’s minds the credibility of State’s
 2 witnesses, that failure was deficient. See Zapata, 788 F.3d at 1112.
 3         Moreover, much of prosecutor’s improper argument went directly toward an
 4 attempt to establish that Gunnel’s death was especially cruel for the purposes of the
 5 (F)(6) aggravator. (See, e.g., Tr. Apr. 11, 2006 at 25.) The harm from that
 6 misconduct was only exacerbated by the fact that defense counsel said nothing
 7 regarding the evidence in his own opening (see Tr. Mar. 20, 2006 at 94–106),118
 8 and, further, lauded Powell as “a very skilled lawyer” and as “a very good lawyer”
 9 who “knows what he’s doing” (Tr. Mar. 20, 2006 at 96, 98). Because of the
10 prosecutor’s pervasive misconduct in opening and closing, there is a reasonable
11 probability that absent counsel’s errors in failing to cure that harm at least one juror
12 would have come to a different conclusion. See Strickland, 466 U.S. at 694.
13         H.     Counsel were ineffective for failing to object to the trial court’s
                  erroneous instruction defining reasonable doubt.
14
15         Counsel were ineffective in failing to object to the reasonable-doubt
16 instruction given to the jury. The trial court instructed the jury that “[p]roof beyond
17 a reasonable doubt is proof that leaves you firmly convinced that the alleged
18 aggravating factor is proven.” (Tr. Apr. 11, 2006 at 7–8.) Later, the court instructed
19 the jury that “conclusive evidence” of cruelty sufficed to establish the (F)(6)
20 aggravator. (Tr. Apr. 11, 2006 at 13.) Even though counsel had, at the guilt phase,
21 objected to the instruction lessening the standard of proof that the State had to
22 satisfy (Tr. July 18, 2000 at 27), counsel neglected to do so at the aggravation phase.
23   118
      Except for the brief mentions of Powell, the defense team, the dates at issue with
24 the crime, and the fact that Kiles would never be eligible for parole, counsel said
   nothing that was specific to Kiles’s case. (See Tr. Mar. 20, 2006 at 94–106.) Instead,
25 perhaps reflecting the fact that he had not worked on the case for years, counsel said
26 such things as, “During the course of the trial – and in any trial – we are here because
   of a dispute. We’re here because the State has a view of facts different than the
27 defense. We’re here because things have happened outside of your view – outside
   of even your concern at this point – has [sic] brought us to this point, to this precise
28 moment.” (Tr. Mar. 20, 2006 at 97.)
                                              192
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 204 of 474



 1         But the phrase “firmly convinced” reduced the State’s burden of proof to
 2 something less than reasonable doubt; it is akin to “clear and convincing.” See, e.g.,
 3 State v. Perez, 976 P.2d 427, 442 (Haw. Ct. App. 1998), aff’d in part, rev’d in part
 4 on other grounds, 976 P.2d 379 (Haw. 1999). “[T]he reasonable-doubt standard is
 5 indispensable to command the respect and confidence of the community in
 6 applications of the criminal law.” In re Winship, 397 U.S. 358, 364 (1970). “It is
 7 critical that the moral force of the criminal law not be diluted by a standard of proof
 8 that leaves people in doubt whether innocent men are being condemned.” Id. A
 9 lesser standard of proof, such as “firmly convinced” violates a defendant’s rights to
10 due process under the Fifth and Fourteenth Amendments to the U. S. Constitution.
11 See id. Given the defense’s focus on reasonable doubt throughout its presentation
12 (see, e.g., Tr. Apr. 11, 2006 at 76), there is a reasonable probability that the
13 proceeding would have had a different outcome if the jury had been properly
14 instructed on the definition of reasonable doubt. See Strickland, 466 U.S. at 694.
15         I.     Counsel were ineffective for failing to ensure that a complete
                  record was made of aggravation-phase proceedings.
16
17         As discussed in Claim 15, infra, Kiles’s counsel permitted significant
18 portions of the aggravation phase to go unrecorded. Counsel did so despite Kiles’s
19 specific request that a record be made of all proceedings (see, e.g., Tr. Aug. 6, 1999
20 at 13), and despite the need for meaningful appellate review, see Gregg v. Georgia,
21 428 U.S. 153, 197–98 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.).
22 In doing so, counsel performed deficiently and prejudiced Kiles. See Strickland,
23 466 U.S. at 688, 694.
24      J.      Counsel’s numerous errors, individually and cumulatively,
                undermined the reliability of Kiles’s aggravation phase.
25
26         Each instance of deficient performance described above is prejudicial was on
27 its own, but counsel’s aggravation-phase errors caused even more pronounced
28 prejudice. When evaluating an ineffective-assistance claim, this Court must
                                              193
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 205 of 474



 1 consider the cumulative impact of counsel’s various errors. As the Supreme Court
 2 has stated, “In making this [prejudice] determination, a court hearing an
 3 ineffectiveness claim must consider the totality of the evidence before the judge or
 4 jury.” Strickland, 466 U.S. at 695; see Williams v. Taylor, 529 U.S. 362, 397–98
 5 (2000); see also White, 895 F.3d at 645 n.1 (ruling that the district court erred by
 6 granting a certificate of appealability on a portion of an ineffective assistance claim
 7 because the petitioner “has but a single claim regarding his right to the effective
 8 assistance of counsel at the penalty phase”); Martin v. Grosshans, 424 F.3d 588,
 9 590–92 (7th Cir. 2005) (“[E]ven if [trial counsel’s] errors, in isolation, were not
10 sufficiently prejudicial, their cumulative effect prejudiced Martin’s defense.”);
11 Alcala v. Woodford, 334 F.3d 862, 882–83 (9th Cir. 2003) (granting relief on basis
12 of cumulative impact of multiple errors by counsel); Lindstadt, 239 F.3d 191, 205
13 (2d Cir. 2001) (granting relief where petitioner was prejudiced by cumulative effect
14 of errors committed by trial counsel); Harris ex rel. Ramseyer v. Wood, 64 F.3d
15 1432, 1439 (9th Cir. 1995) (holding that cumulative impact of numerous
16 deficiencies in counsel’s performance was prejudicial, warranting habeas relief).
17         Here, had counsel not performed deficiently, the jury would not have heard
18 that Kiles had a prior “violent” felony conviction for aggravated assault, but would
19 instead have been introduced to his brain dysfunction and addictions, giving some
20 sort of context to the crime. Moreover, the jury would have heard that the State’s
21 case that Gunnel’s killing was cruel came down to possibilities and conjecture, but
22 certainly nothing that could establish beyond a reasonable doubt that she was
23 conscious and in pain for a prolonged beating or that she experienced great
24 uncertainty as to her fate. Had counsel performed competently, there is at least a
25 reasonable probability that the outcome of the aggravation phase would have been
26 different. See Strickland, 466 U.S. at 694.
27
28
                                              194
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 206 of 474



 1         K.    The state post-conviction court’s decision that Kiles did not state
                 a colorable claim is no bar to this Court’s de novo review of this
 2               claim.
 3         The state post-conviction court’s reasoned decision on this claim stated that,
 4 with respect to counsel’s failure to challenge the 1986 aggravated assault as a basis
 5 for the (F)(2) aggravating circumstance, Kiles had shown neither deficient
 6 performance nor prejudice. (See ROA 1214 at 2.)
 7       The state-court merits ruling on this claim is contrary to and/or an
 8 unreasonable application of clearly established federal law for two distinct reasons.
 9 See 28 U.S.C. § 2254(d)(1). As noted supra, Claim 3, the only standard the state
10 post-conviction court ever stated with respect to the prejudice prong of an
11 ineffectiveness-of-counsel claim was an outcome-determinative standard: whether
12 “the outcome would have been different.” (ROA 1214 at 2.) That standard,
13 however, is contrary to or an unreasonable application of the prejudice standard in
14 Strickland. See, e.g., Thomas, 789 F.3d at 767–68 (holding that court’s “would have
15 led to a different result” prejudice standard was an unreasonable application of
16 Strickland); Martin, 424 F.3d at 592 (holding that the state court’s prejudice
17 inquiry—whether “the result of the proceeding would have been different”—was
18 contrary to Strickland). Moreover, the state court’s failure to consider the
19 cumulative effect of the prejudice from the various challenges to aggravators
20 foregone by trial counsel was likewise an unreasonable application of or contrary
21 to clearly established Supreme Court precedent. See, e.g., Strickland, 466 U.S. at
22 694–95 (“The defendant must show that there is a reasonable probability that, but
23 for counsel’s unprofessional errors, the result of the proceeding would have been
24 different.”); White, 895 F.3d at 671; see also, supra, Claim 3.
25        In addition, the ruling that there was no showing of deficient performance
26 was an unreasonable application of Strickland and Wiggins, which hold that
27 unreasoned “decisions” based on no investigation or preparation are afforded no
28 deference. See Strickland, 466 U.S. at 688; Wiggins, 539 U.S. at 521. To the extent
                                             195
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 207 of 474



 1 that the state court made a determination of fact on this front, that too was
 2 unreasonable. See 28 U.S.C. § 2254(d)(2); see also, e.g., Taylor v. Maddox, 366
 3 F.3d 992, 999–1001 (9th Cir. 2004) (discussing ways in which § 2254(d)(2) can be
 4 satisfied). As the state-court record makes clear—indeed, as counsel effectively
 5 acknowledged on the record—counsel did no investigation to prepare specifically
 6 for the aggravation phase. (See, e.g., Tr. Mar. 22, 2006 at 56; Tr. Mar. 27, 2006 at
 7 38.) Given this failure to investigate, counsel’s choices to forego a meritorious
 8 challenge to the (F)(2) aggravator and to mount an uninformed defense to the (F)(6)
 9 aggravator, among other errors, were necessarily deficient.
10         The finding of no prejudice was likewise unreasonable, both because the state
11 court used the improper legal standard as described above, but also because the state
12 court—to the extent it made a factual finding—relied on an unreasonable
13 determination under § 2254(d)(2). See Taylor, 366 F.3d at 1001 (“[W]here the state
14 courts plainly misapprehend or misstate the record in making their findings, and the
15 misapprehension goes to a material factual issue that is central to petitioner’s claim,
16 that misapprehension can fatally undermine the fact-finding process, rendering the
17 resulting factual finding unreasonable.”). Here, the state post-conviction court
18 ignored the prejudice from the improper finding of the (F)(6) aggravator in coming
19 to this conclusion (see ROA 1214 at 1–2), rendering it unreasonable within the
20 meaning of § 2254(d)(2).
21         Because Kiles has satisfied § 2254(d), this Court’s analysis is
22 “unconstrained” by AEDPA deference.119 See Williams, 529 U.S. at 405–06.
23         L.     Conclusion.
24         For the reasons stated above, Kiles’s counsel provided ineffective assistance
25 at Kiles’s aggravation phase, thereby prejudicing Kiles. The state-court decision is
26
27   119
     Alternatively, Kiles alleges he can overcome any default by showing cause and
   prejudice attributable to the ineffective assistance of state post-conviction counsel.
28 See Martinez, 566 U.S. at 9; Strickland, 466 U.S. at 688, 694.
                                              196
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 208 of 474



 1 no bar to this Court’s de novo review of this claim, and Kiles is entitled to relief.
 2                                        Claim Six
 3         Kiles was denied effective assistance of counsel at his mitigation
           phase when his counsel failed to investigate and present powerful
 4         mitigating evidence, among other significant errors.120
 5         Counsel’s failure to investigate and present powerful mitigating evidence,
 6 and counsel’s other significant errors, violated Kiles’s rights under the Sixth,
 7 Eighth, and Fourteenth Amendments to the U.S. Constitution. Kiles presented this
 8 claim below in similar form. (ROA 1189 at 23–25, 48–61; PFR2 Dkt. 1 at 23–25,
 9 48–61.) He incorporates by specific reference all facts, allegations, and arguments
10 made elsewhere in this Petition.
11         A.     A capital defendant must receive an individualized sentencing
                  after a full and fair consideration by the jury.
12
13         “There is no more important hearing in law or equity than the penalty phase
14 of a capital trial.” Correll v. Ryan, 539 F.3d 938, 946 (9th Cir. 2008) (quoting
15 Gerlaugh v. Stewart, 129 F.3d 1027, 1050 (9th Cir. 1997) (Reinhardt, J., concurring
16 and dissenting)). The Eighth and Fourteenth Amendments enshrine the guarantee
17 of individualized sentencing and due process in the capital context. See, e.g.,
18 Lockett v. Ohio, 438 U.S. 586, 602–05 (1978) (plurality opinion). Accordingly, a
19 capital sentencer must be afforded the opportunity to assess “the character and
20 record of the individual offender.” Eddings v. Oklahoma, 455 U.S. 104, 112 (1982)
21 (quoting Woodson v. North Carolina, 428 U.S. 280, 304 (1976) (plurality opinion)).
22 As the Supreme Court has explained,
23                If the sentencer is to make an individualized assessment of
                  the appropriateness of the death penalty, “evidence about
24                the defendant’s background and character is relevant
                  because of the belief, long held by this society, that
25                defendants who commit criminal acts that are attributable
26
27   120
      As noted earlier, Kiles uses “mitigation phase” to describe the phase at which
   the defense put on its case for leniency and “penalty phase” to describe his
28 aggravation and mitigation phases together.
                                              197
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 209 of 474



 1               to a disadvantaged background, or to emotional and mental
                 problems, may be less culpable than defendants who have
 2               no such excuse.”
 3 Penry v. Lynaugh, 492 U.S. 302, 319 (1989) (quoting California v. Brown, 479 U.S.
 4 538, 545 (1987) (O’Connor, J., concurring)), abrogated on other grounds by Atkins
 5 v. Virginia, 536 U.S. 304 (2002). The assistance of competent and qualified counsel
 6 is necessary to safeguard these fundamental principles. E.g., Strickland v.
 7 Washington, 466 U.S. 668, 685 (1984) (“[C]ounsel’s skill and knowledge is
 8 necessary to accord defendants the ‘ample opportunity to meet the case of the
 9 prosecution to which they are entitled.’” (quoting Adams v. United States ex rel.
10 McCann, 317 U.S. 269, 275 (1942))).
11     B.    Kiles’s personal history.
12         Kiles was born on May 21, 1961, to Imojean Long Kiles and Alvie Kiles, Sr.,
13 in Yuma, Arizona. (ROA 225 Ex. 1 at 1.)
14         Imojean’s father, Thomas Mansfield Long, was one of 13 children. His
15 parents, Nelson and Mariah Long, were born into slavery in Plain Dealing,
16 Louisiana. (ROA 225 Ex. 40 at 1.) Subjected to pervasive racism and forced into
17 sharecropping—slavery in all but name—after traditional slavery was outlawed, the
18 family, including Thomas Mansfield Long, eventually fled Louisiana in the middle
19 of the night in a covered wagon. (ROA 225 Ex. 40 at 1.) They went to Boley,
20 Oklahoma, an all-black town founded on Native American land by African
21 Americans fleeing racial brutality in the South. (ROA 225 Ex. 40 at 1); Oklahoma
22 Historical Society, Boley, The Encyclopedia of Oklahoma History and Culture,
23 www.okhistory.org/publications/enc/entry.php?entry=BO008.         There,    Kiles’s
24 great-grandfather was permitted to own land and bought a farm. The entire family
25 worked in the cotton fields and slept on pallets. (ROA 225 Ex. 40 at 1.)
26         Thomas Mansfield Long, Kiles’s grandfather, married his grandmother
27 Elancie when she was 13 and he was approximately 34. Long’s first wife had died,
28 and he needed a new wife in order to continue to live on the farm. (ROA 225 Ex.
                                            198
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 210 of 474



 1 40 at 2.) Thomas also treated Elancie’s younger sister, Odessa, like a wife. (ROA
 2 225 Ex. 40 at 2.) In the 1920s, the Long family moved to Yuma from Oklahoma.
 3 (Tr. Feb 20, 1996 at 114.)
 4         Thomas had 21 children, 14 with Elancie. (Tr. Feb. 20, 1996 at 7.) Imojean
 5 was born in Yuma in 1933. (PFR2 Dkt. 23 Ex. 19 at 1.) Her father was cruel—an
 6 alcoholic who whipped his wife after drinking. (Tr. Feb. 20, 1996 at 10–12.) He
 7 physically abused his children, leaving them covered with welts from his
 8 whippings. (ROA 225 Ex. 60 at 10.) Elancie, too, was distant and cruel—perhaps
 9 from the trauma of being a child bride—and Imojean described both of her parents
10 as “evil.” (Tr. Feb. 20, 1996 at 12.)
11         When Imojean was just 12 years old, her mother died. Elancie suffered an
12 excruciating and painful death; the doctor sent her home saying that nothing could
13 be done for her. (ROA 225 Ex. 60 at 10; ROA 225 Ex. 54 at 4.) Imojean and her
14 siblings witnessed their mother’s agony as she writhed and screamed in pain on her
15 deathbed. (ROA 225 Ex. 60 at 10.)
16         The Long family endured abject poverty in Yuma. Imojean and her family
17 lived in small shack made of two-by-fours; the family had so little that when the
18 soles came off Imojean’s shoes, Imojean had to tie them together with a piece of
19 wire and keep wearing them. (Tr. Feb. 20, 1996 at 8–9.) Her father picked cotton
20 and did construction work. (Tr. Feb. 20, 1996 at 8.) Imojean, too, picked cotton and
21 fruit; she also cooked and cleaned at home and took care of her younger siblings,
22 especially after her mother died. (Tr. Feb. 20, 1996 at 10.) When she went to school,
23 Imojean and other black students were forced to attend classes in the basement of
24 the school building—segregated from the non-black students—with three grade
25 levels taught in each room. (Tr. Feb. 20, 1996 at 9.) She eventually dropped out of
26 school to work, and only one of her siblings graduated high school. (Tr. Feb. 20,
27 1996 at 12.)
28         Alcoholism ran rampant in the Long family. (ROA 225 Ex. 54 at 5.)
                                             199
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 211 of 474



 1 Imojean’s parents were both alcoholics, and practically all of the Long children
 2 abused alcohol. (ROA 225 Ex. 60 at 12; ROA 225 Ex. 54 at 5.) Four of her siblings
 3 died from alcoholism-related issues. (ROA 225 Ex. 54 at 5.) Similarly, mental
 4 illness afflicted many members of the Long family. Imojean’s brother was believed
 5 to be mentally ill based on his impulsive, erratic, and generally odd behavior.
 6 Moreover, Imojean and at least two of her sisters suffered from depression.
 7         Alvie, Sr.’s family also had ties to Oklahoma. His mother, Bertha Kiles, was
 8 born and raised there, and that is where she met Alvie, Sr.’s father, Wesley Kiles,
 9 who was originally from Louisiana. Bertha and Wesley eventually made their way
10 to El Centro, California, where Alvie, Sr. was born. He was one of seven children.
11 (ROA 225 Ex. 60 at 12.)
12         Wesley and Bertha were strict disciplinarians—they indiscriminately used
13 switches, cords, and belts on their children. Wesley worked as a tractor driver and
14 at times traveled to find work, while Bertha remained home with the children. The
15 family contended with the overt racism in El Centro, including segregated schools
16 and places where “no coloreds” were allowed.
17         When Alvie, Sr. was 19 years old, his father died suddenly. Unbeknownst to
18 his children, Wesley had been ill. Wesley left home one day to visit his doctor and
19 never returned. The police came to the home and delivered the news to the family
20 that Wesley had died suddenly at the doctor’s office. Alvie, Sr.’s brother can still
21 remember their mother wailing over the news. Years later, Bertha died in the
22 hospital of a brain hemorrhage. She had a history of chronic headaches and, later
23 on in life, suffered from frequent nosebleeds.
24         As with the Long family, alcohol and drug addictions were pervasive in the
25 Kiles family. Bertha was an alcoholic, and all of her sons, including Alvie, Sr.,
26 drank to excess and used drugs. (Tr. Feb. 20, 1996 at 27–29.) His sister drank so
27 heavily that she was concerned about the effect it could have on her newborn baby.
28         Imojean met Alvie, Sr. when she was 16 years old. (PFR2 Dkt. 23 Ex. 19 at
                                            200
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 212 of 474



 1 3.) A few years later, after his marriage to another woman was annulled, Alvie, Sr.
 2 and Imojean married in 1952. (PFR2 Dkt. 23 Ex. 19 at 3.) She did not love him and
 3 married him only to escape her own violent and unpredictable father. (PFR2 Dkt.
 4 23 Ex. 19 at 2–3.) Alvie, Sr. sent a letter from California to Imojean, proposing and
 5 stating that he needed to be married by the year’s end. She agreed, and they married
 6 two months later.
 7         Imojean and Alvie, Sr.’s relationship, marred by alcoholism and mental
 8 illness, was chaotic from the start. Alvie, Sr. drank often. (PFR2 Dkt. 23 Ex. 19 at
 9 3.) The two fought constantly. (Tr. Feb. 20, 1996 at 15.) Alvie, Sr. began hitting
10 Imojean whenever she said something he did not like; she quickly learned that he
11 was mean and violent. (Tr. Feb. 20, 1996 at 16, 21.) After just four months of
12 marriage, he beat her so hard she was left with scars on both of her legs. (Tr. Feb.
13 20, 1996 at 20–21.) She fled back to her abusive and alcoholic father’s house in
14 Yuma, as even the violence of that home was preferable to her life with Alvie, Sr.
15 (Tr. Feb. 20, 1996 at 21.) Alvie, Sr. followed her, and she agreed to get back
16 together with him on the condition that they move to Yuma, which they did. (Tr.
17 Feb. 20, 1996 at 21.) This was the first go-around in an unending cycle of Imojean
18 and Alvie, Sr. separating and reuniting, a pattern that recurred for the duration of
19 their relationship. (Tr. Feb. 20, 1996 at 21–22.)
20         When they married, Imojean was unaware of Alvie, Sr.’s addiction to alcohol
21 and its effects. He initially drank excessively only on the weekends, when he was
22 not working. (Tr. Feb. 20, 1996 at 20.) But his drinking worsened over time. Alvie,
23 Sr. drank heavily for decades, stopping only when forced to near the end of his life
24 because of medical conditions. (PFR2 Dkt. 22 Ex. 3 at 3.) His alcoholism was
25 presumably both an inheritance and a coping mechanism.
26         Likely unbeknownst to Imojean, Alvie, Sr. had also been struggling with
27 serious mental-health issues. One month before he proposed to her, he was
28 diagnosed with Schizoid Personality Disorder. (ROA 225 Ex. 66 at 4.) At the height
                                             201
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 213 of 474



 1 of the Korean War, when the military was desperate for servicemen, U.S. Navy
 2 medical officers deemed him unfit for service because of his mental illness and
 3 discharged him. (ROA 225 Ex. 66 at 5.) There were other indications that he was
 4 unwell, such as reports of his heavy alcohol intake and persistent headaches.
 5         Alvie, Sr. never wanted to have children, while Imojean wanted a big family.
 6 (PFR2 Dkt. 23 Ex. 19 at 4.) She miscarried three times before giving birth to a
 7 stillborn child; it was the son she had desperately wanted. (PFR2 Dkt. 23 Ex. 19 at
 8 4.) Alvie, Sr. disposed of the baby without getting Imojean’s consent or giving her
 9 the chance to say goodbye. (PFR2 Dkt. 23 Ex. 19 at 4.) Their first surviving baby
10 was Janell Kiles, born in 1956. (PFR2 Dkt. 23 Ex. 19 at 4.)
11         About three years after Janell was born, Imojean’s own mental illness
12 became unmanageable. Imojean had suffered with mental illness for years, which
13 went untreated because of her impoverished upbringing and dysfunctional
14 childhood. As an adult, her illness was exacerbated by the abuse and unhappiness
15 of her marriage. (PFR2 Dkt. 23 Ex. 19 at 1–2, 4.) Eventually, Imojean crumbled
16 into a state of complete emotional distress; she mentally decompensated so
17 thoroughly that she had to be hospitalized. (PFR2 Dkt. 23 Ex. 19 at 4.) Her doctor
18 insisted that she stay in bed, and Janell was sent to California to stay with Alvie,
19 Sr.’s mother, whom Janell described as “mean.” (PFR2 Dkt. 23 Ex. 19 at 4; PFR2
20 Dkt. 22 Ex. 3 at 4.) Imojean was prescribed anti-anxiety medication and
21 antidepressants. (ROA 225 Ex. 60 at 28.) Following her mental-health crisis,
22 Imojean and Alvie, Sr. continued to fight viciously; she coped by downing alcohol
23 and taking prescription medication. (PFR2 Dkt. 23 Ex. 19 at 4; PFR2 Dkt. 22 Ex. 3
24 at 4; ROA 225 Ex. 60 at 14–15.)
25         While Imojean drank alcohol daily and ingested medication, a combination
26 that took an irreparable physical toll, she and Alvie, Sr. conceived another child.
27 (ROA 225 Ex. 60 at 14–15.) Because of her history of difficulty in carrying babies
28 to term, she did not expect her baby to survive. Thus, she ignored signs of distress,
                                             202
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 214 of 474



 1 including her nonstop illness, and continued to drink throughout her pregnancy.
 2 However, the child did survive. Kiles was born in 1961, five years after his sister
 3 and only surviving sibling. (ROA 225 Ex. 1 at 1.)
 4         Kiles began suffering from asthma as an infant. (ROA 225 Ex. 60 at 3.) He
 5 was prescribed medication, potentially harmful stimulant drugs, as treatment both
 6 as a child and as an adult. (ROA 225 Ex. 60 at 3, 31–32.) Kiles experienced life-
 7 threatening breathing difficulties—traumatic to a young child—and was tossed in
 8 the back of the family car and rushed to medical treatment. (PFR2 Dkt. 23 Ex. 19
 9 at 5.) His parents were incapable of properly tending to Kiles’s serious health
10 problems due to their own struggles with addiction and mental illness. At times,
11 instead of getting Kiles proper asthma treatment, his family told him to hold a
12 Chihuahua in his lap to “help” him breathe as he struggled for air.
13         Kiles was hit by a car shortly before he turned five and rushed to the doctor.
14 He had to stay in bed for weeks afterward. Following this, he suffered from regular
15 nosebleeds and severe headaches. (ROA 225 Ex. 60 at 4.) Also as a child, Kiles was
16 struck in the head with a baseball bat and lost consciousness. Kiles dealt with
17 chronic headaches into adulthood, and even in prison years later, he requested
18 ibuprofen nearly every day for his debilitating headaches. In addition, as a child
19 Kiles wet the bed; he endured bouts of sleep disturbance, nightmares, and
20 sleepwalking into his teenage years.
21         Alvie, Sr. and Imojean were seemingly good financial providers. They
22 worked a variety of jobs throughout Kiles’s childhood. Kiles’s father did
23 maintenance for U.S. Border Patrol and ran a cleaning business. (ROA 225 Ex. 60
24 at 17.) His mother did domestic work; she also worked at the local country club, a
25 marine base, and a cafeteria. (Tr. Feb. 20, 1996 at 14–15.) Though his parents
26 worked hard and tried to maintain a veneer of normalcy outside the home, their
27 struggles with alcohol addiction and mental illness shaped their parenting behind
28 closed doors. (ROA 225 Ex. 60 at 27.)
                                             203
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 215 of 474



 1         Within their home, Alvie, Sr. and Imojean were ill-equipped to provide a
 2 safe, nurturing environment conducive to child-rearing. The home in which Kiles
 3 and his sister grew up was an unstable, dangerous place. (ROA 225 Ex. 60 at 28–
 4 29.) It was filled with vicious fights and violence. (ROA 225 Ex. 60 at 15.) Alvie,
 5 Sr. continued to physically assault Imojean and did so in front of Kiles and Janell.
 6 (PFR2 Dkt. 22 Ex. 3 at 1.) He “cold-cocked” her on multiple occasions. (ROA 225
 7 Ex. 42 at 1.) The cruelty in their relationship was not one-sided. Imojean mistreated
 8 Alvie, Sr. (ROA 225 Ex. 38 at 4.) They beat each other up, and threatened each
 9 other with weapons, including hatchets and butcher knives. (PFR2 Dkt. 20 Ex. 2 at
10 1; Tr. May 9, 2006 at 57.) One time, Imojean drew a knife on Alvie, Sr. (Tr. Feb.
11 20, 1996 at 34.) In another incident after he got another woman pregnant, Imojean
12 hit him in the head with a telephone. The assault was so brutal that Janell felt ill at
13 the sight of her father’s bloody head. (PFR2 Dkt. 22 Ex. 3 at 1.)
14         Imojean’s alcoholism was one of the greatest sources of turbulence in the
15 family, contributing to the home’s unpredictability and chaos. (ROA 225 Ex. 61 at
16 10.) Her drinking was a source of tension with her husband and emotional distress
17 for her children. (ROA 225 Ex. 61 at 10.) Alcohol fueled her temper, causing her
18 to lash out at those around her, including her son and daughter. Kiles hated that his
19 mother drank; he often had to deal with the aftermath, especially when she was in
20 public in a drunken stupor and he had to retrieve her from a bar and put her to bed.
21 (ROA 225 Ex. 61 at 10–11.) He missed many Mondays at school because he did
22 not want to have to deal with what people said about his mother’s behavior over the
23 prior weekend. (Tr. May 16, 2006 at 26.)
24         Kiles and Janell were tormented by their parents’ behavior toward each other,
25 and at times they threw themselves in between their parents. (ROA 225 Ex. 60 at
26 15.) The children were, quite literally, caught in the middle; they often had to pull
27 their parents off each other to get them to stop hurting one another. (PFR2 Dkt. 22
28 Ex. 3 at 1.) This incubation of terror had dire effects on Kiles and Janell. The
                                              204
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 216 of 474



 1 constant fighting terrified them. Kiles and Janell called the police on multiple
 2 occasions to get them to stop the fighting, out of fear of what their parents might do
 3 to each other. (PFR2 Dkt. 22 Ex. 3 at 1.) Despite the children’s pleas, the police
 4 usually did not come. (PFR2 Dkt. 22 Ex. 3 at 1.)
 5         When Kiles reached a certain age, he tried to protect his mother from his
 6 father by telling his father not to hit her anymore; Imojean was proud of her son,
 7 despite the fact that this thrust Kiles further into his parents’ dysfunctional
 8 relationship. (PFR2 Dkt. 23 Ex. 19 at 6; ROA 225 Ex. 60 at 22.) Once, Alvie, Sr.
 9 was choking Imojean, and she had started turning blue; Kiles had to pull his father
10 away before he could choke her to death. Kiles also had to protect his father from
11 his mother at times. One time, Kiles had to stop Imojean from pouring hot grease
12 on Alvie, Sr. while he slept. (Tr. May 9, 2006 at 57.)
13         Kiles’s parents were not only violent to each other, they were violent to the
14 children as well. Kiles and Janell were disciplined harshly. They were beaten if they
15 did not finish all of the food on their plates, or if they got dirty playing outside.
16 (PFR2 Dkt. 22 Ex. 3 at 2.) Their father derived a sinister pleasure from beating his
17 kids. (PFR2 Dkt. 23 Ex. 19 at 6.) Alvie, Sr. left marks and scars on Kiles and Janell
18 after whipping them with belts and cords. (ROA 225 Ex. 60 at 16.) Imojean also hit
19 her kids and threw things at them. (ROA 225 Ex. 60 at 16.) After particularly severe
20 whippings, Janell was covered with welts. (PFR2 Dkt. 22 Ex. 3 at 2.) And though
21 Alvie, Sr. favored Janell over Kiles, that did not protect her from the brutal attacks.
22 He whipped Janell so hard with a rope that he drew blood. (Tr. Feb. 20, 1996 at 18.)
23         Kiles’s father also verbally and physically assaulted and belittled Kiles.
24 (ROA 225 Ex. 60 at 16.) Alvie, Sr. never wanted a son, and he was jealous of the
25 close relationship that Imojean and Kiles shared. (Tr. Feb. 20, 1996 at 19.) He rarely
26 took any interest in Kiles, but when he did, it was violent. Alvie, Sr. once pulled a
27 gun on his own son. (ROA 225 Ex. 60 at 16.)
28         Alvie, Sr. and Imojean also had ongoing, repeated extramarital affairs, which
                                              205
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 217 of 474



 1 they wielded as weapons against each other. (PFR2 Dkt. 22 Ex. 3 at 4.) Alvie, Sr.
 2 constantly, and accurately, accused Imojean of sleeping with other men. (ROA 225
 3 Ex. 42 at 1.) However, he also serially cheated on her, including with members of
 4 her own family. (ROA 225 Ex. 54 at 5.) Alvie, Sr. had an affair with Imojean’s
 5 sister Darnella, which Imojean discovered while pregnant with Kiles; Alvie, Sr. and
 6 Darnella even had a child together. Additionally, Alvie, Sr. twice impregnated his
 7 niece, the daughter of another one of Imojean’s sisters.
 8         In 1970, when Kiles was eight years old, Imojean filed for and was granted
 9 a divorce for reasons of cruel treatment causing great mental pain and anguish.
10 (ROA 225 Ex. 17 at 4, 8.) After his parents’ separation, Kiles lived with his mother,
11 and his father had visitation rights. (Tr. Feb. 20, 1996 at 21.) Post-divorce, Imojean
12 and Alvie, Sr. continued to fight. Alvie, Sr. did not want Imojean to have a life
13 without him, so he stalked her, parking his car outside of her house to watch her.
14 (2006 Trial Ex. 174 at 22.) One time, he saw her boyfriend’s car parked outside and
15 smashed all of the windows. (PFR2 Dkt. 22 Ex. 3 at 4.) Even so, Imojean and Alvie,
16 Sr. remarried in 1976. Kiles was 15 years old, and his parents’ reunion felt like an
17 intrusion into the life that Kiles and his mother had created.
18         Imojean regularly threw wild parties at the family home that lasted late into
19 the night. (PFR2 Dkt. 22 Ex. 3 at 4.) People drank, danced, and stripped their
20 clothing off. (Tr. Apr. 26, 2006 at 93.) The next morning, with the adults passed out
21 from drinking too much, Kiles (who was used to alcohol from when his grandfather
22 babysat him) walked through the house, taking sips of alcohol from cups left out.
23 Kiles and other children were left unsupervised at these parties, but they were privy
24 to their parents’ and other adults’ behavior.
25         These parties were symptomatic of the family’s complete lack of appropriate
26 sexual boundaries. At the parties, Kiles’s aunt Darnella regularly performed sexual
27 dances, during which she moaned and simulated sex in view of the children. When
28 Kiles was a teenager, Darnella threatened Imojean by telling Imojean that she was
                                             206
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 218 of 474



 1 going to sleep with Kiles, even though he was her nephew. Later, Darnella got into
 2 a fight with Kiles’s sister Janell because Darnella tried to sleep with Janell’s
 3 husband. Kiles’s uncle and father figure Thom Long was known for sexually
 4 propositioning family members and for his fixation with watching his pet rabbits
 5 have sex; he constantly invited Kiles to watch. Kiles himself began having sexual
 6 experiences as young as age six or eight, likely because of his early exposure to
 7 adult sexual activity.
 8         Throughout his childhood, Kiles was sometimes left to the care of others.
 9 These “caretakers” variously abused and neglected Kiles. At the age of four or five,
10 his grandfather babysat him and regularly plied him with alcohol. (Tr. May 11, 2006
11 at 38.) Kiles spent time with his uncle Thom, who was famous in town for stripping
12 naked and crowing like a rooster. Kiles was left unsupervised with Janell, who
13 sought him out as a target after suffering through her own beatings. She regularly
14 kicked him in the face, knocked him down, and otherwise assaulted him.
15         Kiles and his sister shared traumatic experiences growing up in the same
16 dysfunctional home, and the damaging effects of their childhood manifested
17 throughout their lives in ways both similar and different. Their troubles stemmed
18 from a profound lack of parental instruction in appropriate socialization. (ROA 225
19 Ex. 60 at 27.) They were deprived of stable primary caregivers who modeled
20 appropriate behavior. For example, Alvie, Sr. was a compulsive shoplifter, and he
21 taught Janell to shoplift because it was a fun thing to do. (ROA 225 Ex. 54 at 5.)
22 This behavior haunted Janell from the time she was a young girl through adulthood,
23 as she racked up an extensive history of legal problems related to theft and other
24 charges, which led to frequent arrests and incarceration. Even when Janell was
25 young and her parents gave her things she wanted, she still compulsively stole.
26         Imojean described her daughter as being “trouble since the day she was
27 born.” Janell’s life-long legal troubles were both caused by and complicated by a
28 relentless battle with addiction. Burdened by a genetic predisposition to alcoholism
                                            207
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 219 of 474



 1 and shaped by a traumatic childhood, Janell began drinking when she was just a
 2 girl. Janell and Kiles were allowed to drink at home; their mother purchased wine
 3 coolers and beer for them. (PFR2 Dkt. 22 Ex. 3 at 5.) As a teenager, Janell was
 4 already drinking heavily; she was suspended from high school for drinking and
 5 fighting, and she did not graduate. (PFR2 Dkt. 22 Ex. 3 at 5.) Her teachers told
 6 Imojean that Janell needed counseling due to her behavior. But Alvie, Sr. and
 7 Imojean had their own problems to deal with, and they never got Janell help.
 8         It was also during high school that Janell turned to drugs as a means of coping
 9 with her intolerable life. (PFR2 Dkt. 22 Ex. 3 at 5.) Janell introduced her younger
10 brother Kiles to drugs—a decision she would later regret. (PFR2 Dkt. 22 Ex. 3 at
11 5.) Janell also ran away from home many times. (PFR2 Dkt. 22 Ex. 3 at 5.)
12         In an eerie repeat of Imojean’s history decades earlier, a teenage Janell
13 attempted to escape her miserable home life by running away with a man. She
14 married him and moved to California. She conceived a child, but the marriage only
15 lasted for a few months. (PFR2 Dkt. 22 Ex. 3 at 5–6.) Janell then returned home
16 and, a few years later, married Larry Hawkins, a fellow addict who physically
17 abused and mistreated her. (PFR2 Dkt. 22 Ex. 3 at 6.) During one assault, he
18 knocked her front teeth out. Kiles, just a teenager at the time, tried his best to defend
19 his sister from Hawkins’s brutality. (PFR2 Dkt. 22 Ex. 3 at 6.)
20         Janell suffered from cocaine addiction and spent years in and out of prison
21 as a result. (Tr. Feb. 20, 1996 at 22–23.) The disease of addiction took precedence
22 over everything else for Janell, including her children. (PFR2 Dkt. 22 Ex. 3 at 7.)
23 Janell eventually had three daughters, all of whom were raised by Imojean and other
24 family members because Janell was unable to care for them herself. (Tr. Feb. 20,
25 1996 at 25.) At least one of her children was born cocaine-addicted and taken away
26 by the state. (Tr. Feb. 20, 1996 at 26.) There were indications that Janell suffered
27 from significant psychological problems starting in childhood, yet she received no
28 meaningful treatment.
                                               208
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 220 of 474



 1          Kiles, too, failed to escape the long-lasting effects of family dysfunction.
 2 Imojean developed an emotionally unhealthy bond—one that was hyper-dependent
 3 and pathological—with her son. Everyone in the extended family and in their small
 4 town knew that Kiles was close with his mother and that Janell was close with her
 5 father. (PFR2 Dkt. 27 Ex. 23 at 9.) Imojean declared that her son was the only man
 6 in her life (PFR2 Dkt. 23 Ex. 19 at 5), and that she loved him more than she loved
 7 God. Alvie, Sr. was jealous of Imojean and Kiles’s close relationship. (PFR2 Dkt.
 8 23 Ex. 19 at 5.) Later, Imojean’s boyfriend was so disturbed by their relationship
 9 that the boyfriend accused Imojean of sleeping with her son. (PFR2 Dkt. 23 Ex. 19
10 at 7.)
11          Kiles also struggled in school, likely because of his brain damage and
12 resultant attention-deficit issues. He had no parents to advocate for him, and he
13 attended a small-town school system ill-equipped to provide for students whose
14 limitations were not immediately apparent. Eventually, Kiles was put into a
15 vocational program in high school. He worked at a store for much of the day, and
16 he received failing grades in the classes he did take.
17          Kiles learned early on, long before he could make reasoned decisions for
18 himself, that alcohol and substances were a means to self-medicate and deal with
19 unpleasant emotions and experiences. (ROA 225 Ex. 60 at 22–23.) The promise of
20 escape through alcohol and other mind-altering drugs was irresistible in a world
21 where he had been exposed daily to circumstances that threatened his existence and
22 over which he had no control. (ROA 225 Ex. 60 at 22–23.) The mental instability
23 that resulted from living in constant fear and desperation further exacerbated the
24 effects of both Kiles’s inherited and acquired mental and physical impairments. The
25 combination allowed his addiction to flourish.
26          Kiles maintained a facade of functionality, even as his dependence on
27 substances increased. He graduated from high school, worked low-wage jobs, and
28 made a brief attempt to attend college. (ROA 225 Ex. 4.) But he struggled in the
                                             209
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 221 of 474



 1 absence of structure. Kiles realized he was going nowhere; there were no
 2 opportunities, and he was falling prey to his addictions. Drugs were heavily
 3 trafficked in Yuma and thus were readily available to feed his habit.
 4         Growing up in Yuma provided its own threats to Kiles’s development. Yuma
 5 is famously an agricultural community and, for long periods, carried with it a
 6 serious risk of environmental-toxin exposure. The pesticides used when Kiles was
 7 a child in the 1960s and 1970s were toxic to a child’s development, and many have
 8 since been banned. Kiles picked fruit for local farmers as a youth, and he spent time
 9 playing in fields with friends, picking fruit off trees and eating it. He fished out of
10 the Colorado River, which runs through Yuma, and ate the fish that he caught. The
11 Colorado River was also polluted from pesticides and likely provided Yuma’s
12 drinking water.121 Yuma is even home to a Superfund site: the Yuma Marine Corps
13 Air Station, where Kiles’s mother worked. All of these toxic exposures affected
14 Kiles’s environment and potentially his development.
15         Struggling to find a place for himself, Kiles saw the military as a viable
16 opportunity to make something of himself and get out of Yuma. He knew that if he
17 stayed in Yuma, he would be doomed to a life he knew he did not want for himself.
18 He wanted something better. He had relatives, including his father, who had served
19 in the armed forces; he saw other young men from the community who served and
20 returned with good, stable employment. He wanted that for himself.
21         Kiles joined the Air Force and moved out of Yuma to a base in Spokane, in
22 an effort to regain control of his life. His effort was not supported by everyone in
23 his family. Imojean could not handle her son’s departure, and she suffered another
24
25   121
      Yuma experienced excessive pesticide use, and studies from the 1960s showed
26 that the Colorado River in Yuma was so polluted by agricultural pesticides that it
   constituted a “serious hazard” to fish and users of its water, which was used for
27 domestic consumption. See EPA, Review and Evaluation Report on Pesticide
   Pollution of the Lower Colorado River (May 1973), https://nepis.epa.gov/Exe/
28 ZyPDF.cgi/91022Q8X.PDF?Dockey=91022Q8X.PDF at 2, 4.
                                              210
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 222 of 474



 1 mental decline because of the separation from her son. (ROA 225 Ex. 60 at 17.)
 2 After he left, she drank excessively, cried continuously, and slept in his bed. (ROA
 3 225 Ex. 60 at 17.)
 4         Kiles enlisted with the full intent and the earnest desire to stop using alcohol
 5 and drugs and to embark on a military career. He envisioned a whole future for
 6 himself, a full and stable life, including a plan to retire from the military and become
 7 a firefighter. The structure of the military helped Kiles focus on his future, and for
 8 a time he excelled in the Air Force. (E.g., ROA 225 Ex. 56 at 1; ROA 225 Ex. 57
 9 at 1.) He was selected to return to Yuma as a hometown recruiter for the Air Force,
10 and he marched in the annual rodeo parade.
11         But the grip of alcoholism—a progressive disease worsened by his genetic
12 predisposition to addiction and his brain damage—proved too strong. (ROA 225
13 Ex. 60 at 25.) Kiles’s drinking greatly increased while he was in the Air Force.
14 (ROA 225 Ex. 58 at 1.) He began getting so drunk that he could not lift his head up.
15 His girlfriend at the time reported that he started to have blackouts where he was
16 unable to remember what he had done. (ROA 225 Ex. 58 at 1.) Because of his
17 addiction, Kiles endured an earlier-than-wanted departure from the service and
18 faced a humiliating return to Yuma.
19         Kiles’s father, Alvie, Sr., had become ill while Kiles was a teenager, and for
20 years, Alvie, Sr. dealt with myriad health issues. (ROA 225 Ex. 60 at 17–18.) Once,
21 Kiles found his father sitting on a bed with a gun in his mouth, and Kiles had to
22 wrestle the gun away. While Kiles was away in the military, his father took a turn
23 for the worse, which greatly upset Kiles. (ROA 225 Ex. 57 at 2.) Shortly after Kiles
24 returned from the military, Alvie, Sr. died. Even though Kiles had been endlessly
25 beaten and berated by his father, the death devastated Kiles. (ROA 225 Ex. 60 at
26 28–29.) Kiles was aware that his father resented him, but he was still desperate for
27 his father’s affection. Now, he would never have a chance to gain his approval.
28         Kiles’s ejection from the Air Force in 1983 took a psychological toll on Kiles
                                              211
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 223 of 474



 1 and derailed his sole plan for success. Kiles was clinically depressed; he felt
 2 defeated, hopeless, and lost, and he coped the same way he had learned to cope
 3 during his childhood—by escaping with substance abuse. (PFR2 Dkt. 22 Ex. 3 at
 4 5; ROA 225 Ex. 60 at 35–36.) Friends and family noticed an immediate difference
 5 in Kiles after his discharge; “he was empty inside.” After he returned to Yuma,
 6 Kiles was heavily addicted to drugs and alcohol. (ROA 225 Ex. 44 at 1.) He mixed
 7 alcohol with drugs, including cocaine, PCP, and heroin. (ROA 225 Ex. 44 at 1.) He
 8 began associating with other addicts. In the ensuing years, Kiles’s life devolved into
 9 a pattern of increased drinking and drug dependence linked to legal troubles,
10 incarcerations, difficulty maintaining employment, and general instability.
11         In an attempt to escape his environment, Kiles fled Yuma again for Las
12 Vegas in 1985. There, he was involved in an automobile collision and lost
13 consciousness. Despite the head injury and continued substance use, he had a
14 modicum of success—he was holding down two jobs and living with relatives. Then
15 his mother, grieving the loss of her on-again-off-again husband, threatened to kill
16 herself if Kiles did not return to Yuma. Kiles was so torn about the prospect of
17 returning to Yuma that he cried while debating his options with his cousin.
18         Once forced to return to Yuma, Kiles’s emotional instability worsened each
19 day. Every time Kiles attempted to dig himself out, he failed. By this time, his
20 addiction was dictating his behavior. Every impulsive reaction or decision—the
21 ones that often led to an altercation or a legal problem—occurred while Kiles was
22 high. He managed to stay clean when in the structure of a prison setting, but he
23 struggled when in the community, particularly considering the superficial
24 interventions and minimal treatment available in Yuma at the time. The parole
25 officer to whom Kiles was assigned did not make Kiles submit to regular urinalysis
26 testing, as required by his conditions of release. He also allowed Kiles to visit the
27
28
                                             212
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 224 of 474



 1 “Black Elks” Club, a well-known local watering hole, full of partying alcoholics.122
 2 Kiles made some progress: He attended some AA/NA meetings. He sought
 3 vocational rehabilitation services. He strived for sobriety and began to realize the
 4 detrimental effects of growing up in a family of people struggling with addiction.
 5 Still, he was unable to overcome his addictions without sufficient outside support.
 6         In early 1989, Kiles encountered Kale Johnson at a local park. Johnson, who
 7 was also an addict, urged Kiles to shoot up cocaine. The following weeks were one
 8 extended drug and alcohol binge, during which Kiles was not eating or sleeping,
 9 and was both losing weight and losing touch with reality. Kiles was into drugs as
10 deep as he had ever been. (ROA 225 Ex. 44 at 1.) He lost control of his behavior
11 when he drank or used drugs. (ROA 225 Ex. 44 at 1.) He was high for weeks
12 straight. (Tr. Dec. 6, 1989 at 16.) He started blacking out, losing track of days at a
13 time, and developed a crippling fear that he was in danger. (ROA 225 Ex. 60 at 6.)
14         In a moment of desperation, Kiles asked his mother to get him into the
15 hospital for help, but he was so impaired that he could not follow through. At her
16 wit’s end, Imojean tried to convince her son’s parole officer to find Kiles in
17 violation of his parole, so that Kiles would end up back in jail and could get some
18 help for his debilitating addiction. The parole officer neither investigated further
19 nor made available to Kiles the appropriate services. By that time, Kiles was
20 incoherent, rambling, and paranoid—in the throes of a drug-induced psychosis,
21 with no way out. (ROA 225 Ex. 38 at 2–3; ROA 225 Ex. 41 at 1.)
22         C.     A defendant’s right to a full mitigation investigation and
                  presentation necessitates effective counsel at the mitigation phase.
23
24         As discussed above, a defendant’s right to place before the sentencer all
25 relevant evidence during the mitigation phase hinges on the right to effective
26
27   122
      In Yuma, there were two Elks Clubs, and they were segregated by race. They
   were referred to as the “Black Elks” and the “White Elks.” Yuma was an extremely
28 racially segregated place, and racism was pervasive.
                                             213
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 225 of 474



 1 counsel. Kiles’s counsel had a duty to ensure that the jury heard the full scope of
 2 mitigating evidence, including Kiles’s full social history. The consideration of the
 3 defendant’s life history is a “constitutionally indispensable part of the process of
 4 inflicting the penalty of death.” Woodson, 428 U.S. at 304 (plurality opinion).
 5         In Strickland, the Supreme Court outlined the standard for determining when
 6 counsel has provided ineffective assistance. See, e.g., Claim 2, supra. Under
 7 Strickland, counsel is constitutionally ineffective if (1) “representation fell below
 8 an objective standard of reasonableness,” and (2) “there is a reasonable probability
 9 that, but for counsel’s unprofessional errors, the result of the proceeding would have
10 been different.” 466 U.S. at 687–88, 694. When evaluating prejudice, a court must
11 consider “the totality of the evidence—both that adduced at trial, and the evidence
12 adduced in the habeas proceeding[s].” Wiggins v. Smith, 539 U.S. 510, 536 (2003)
13 (quoting Williams v. Taylor, 529 U.S. 362, 397–398 (2000)).
14         The Supreme Court has since repeatedly applied the requirements of
15 Strickland and the Sixth Amendment to the capital-sentencing context. It is clearly
16 established federal law that counsel provides ineffective assistance where he or she
17 “fail[s] to investigate and to present substantial mitigating evidence to the
18 sentencing jury.” Williams, 529 U.S. at 390. Absent an objectively reasonable basis
19 for doing otherwise, “counsel must conduct sufficient investigation and engage in
20 sufficient preparation to be able to ‘present [ ] and explain[ ] the significance of all
21 the available [mitigating] evidence.’” Correll, 539 F.3d at 942 (alterations in
22 original) (quoting Mayfield v. Woodford, 270 F.3d 915, 927 (9th Cir. 2001) (en
23 banc)); see also, e.g., Sears v. Upton, 561 U.S. 945, 953 (2010) (holding that trial
24 counsel’s inadequate investigation, which led to a misleading portrayal of
25 petitioner’s upbringing, was deficient and prejudicial); Wiggins, 539 U.S. at 534–
26 35 (counsel’s decision to limit mitigation investigation was unreasonable and
27 prejudicial). Of course, individualized sentencing demands that the jury be able to
28 consider mitigating evidence, and so the Court has also made clear that counsel has
                                              214
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 226 of 474



 1 a constitutional duty to present to the jury the mitigation. See Williams, 529 U.S. at
 2 396 (faulting counsel’s failure to introduce mitigating evidence as an abrogation of
 3 duty); see also Bean v. Calderon, 163 F.3d 1073, 1079 (9th Cir. 1998).
 4         Further, as noted earlier, the Supreme Court has consistently relied upon
 5 guidelines from professional groups to inform the inquiry into reasonable
 6 professional conduct. See, e.g., Rompilla v. Beard, 545 U.S. 374, 387 & n.7 (2005).
 7 The 2003 ABA Guidelines outlined the key aspects of competent capital
 8 representation applicable to Kiles’s mitigation proceeding, which commenced in
 9 mid-2006. At that time, Arizona Rule of Criminal Procedure 6.8 required counsel
10 to be familiar with the ABA Guidelines to be eligible for appointment. Ariz. R.
11 Crim. P. 6.8(b)(1)(iii) (2000). By the time of Kiles’s penalty phase, there was no
12 question as to counsel’s duty to thoroughly investigate, present, and explain the
13 significance of all relevant mitigation.
14         D.     Lead counsel’s derogation of his duties and the resulting team
                  dysfunction led to a deficient mitigation investigation and
15                inadequate presentation.
16         Kiles’s legal team did not operate as a unit. Lead counsel Greg Clark
17 effectively abdicated responsibility for Kiles’s case after the guilt-phase verdicts on
18 July 20, 2000, leaving second chair Treasure VanDreumel as the sole attorney for
19 Kiles’s aggravation and mitigation phases.
20         “Lead counsel bears overall responsibility” for a capital case. 2003 ABA
21 Guideline 10.4(B). Moreover, “the provision of high quality legal representation in
22 capital cases requires a team approach that combines the different skills, experience,
23 and perspectives of several disciplines.” Id. § 10.4(B) cmt. Kiles’s capital
24 representation met neither of these standards. Lead counsel’s failure to assemble
25 and manage a functional defense team fell below prevailing professional norms and
26 resulted in an unreasonable mitigation investigation. See, e.g., Correll, 539 F.3d at
27 942; Mayfield, 270 F.3d at 927; Williams, 529 U.S. at 399.
28
                                              215
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 227 of 474



 1                1.    Lead counsel did not assist in the mitigation-phase
                        investigation, leaving Kiles with one attorney, in violation of
 2                      prevailing professional norms.
 3         Because of the complex nature of capital cases, the 2003 ABA Guidelines
 4 call for at least two attorneys in capital cases; even the 1989 ABA Guidelines
 5 required two attorneys for a capital case. 2003 ABA Guideline 4.1(A)(1); 1989
 6 ABA Guideline 2.1. However, Clark did little, if any, work for Kiles’s mitigation-
 7 phase investigation and trial. Clark’s contract granted a set sum for taking Kiles’s
 8 case and an additional set sum if the case went to a guilt-phase trial. See Claim 1,
 9 supra. Clark received no further funds for post-guilt-phase proceedings, which
10 stretched on for nearly six years. Clark did little on Kiles’s case after the guilty
11 verdict, other than conducting the penalty-phase voir dire. He did not even prepare
12 for that voir dire, as evidenced by his lack of familiarity with Kiles’s mitigation.
13 See Claim 4, supra. VanDreumel requested time after time that Clark contact one
14 expert, but he did not accomplish even that one task.
15        Kiles sought to remove Clark for his failure to assist in mitigation-phase
16 preparation. (ROA 615.) However, the court permitted Clark to stay on the case,
17 effectively leaving VanDreumel as Kiles’s sole lawyer for the penalty phase.123
18                2. Counsel failed to request a mitigation specialist or to begin a
                     mitigation investigation upon appointment.
19
20         Counsel did not request a mitigation specialist or begin a mitigation
21 investigation until after the guilty verdict. Given prevailing professional norms, and
22 that a review of Kiles’s first state post-conviction file would have revealed the vast
23 complexity of potential mitigation, it was unreasonable for counsel to fail to request
24 a mitigation specialist until after Kiles was found guilty.
25         “[L]egal experts agree that preparation for the sentencing phase of a capital
26
27   123
      VanDreumel wrote to the judge on September 10, 2003, requesting additional
   funds, because she had exclusively handled the investigation and preparation of the
28 mitigation phase. Her request was granted.
                                             216
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 228 of 474



 1 case should begin early and even inform preparation for a trial’s guilt phase.” Allen
 2 v. Woodford, 395 F.3d 979, 1001 (9th Cir. 2005). The 1989 ABA Guidelines, in
 3 effect at the time of Kiles’s guilt phase, required that counsel’s mitigation-phase
 4 investigation “begin immediately upon counsel’s entry into the case and should be
 5 pursued expeditiously.” 1989 ABA Guideline 11.4.1(A). Attorney Robert J.
 6 Roberson, who was appointed in March 1998 to represent Kiles at trial after Kiles
 7 obtained state post-conviction relief, asked the court to appoint a mitigation
 8 specialist and fact investigator in August 1998.124 (ROA 372 at 1.) Roberson
 9 withdrew for unrelated conflict reasons, and when Clark was appointed, he did not
10 argue the need for a mitigation specialist despite the pending motion. (See Tr. Aug.
11 21, 1998 at 40–43.) After the guilt phase, VanDreumel acknowledged that counsel
12 should have hired a mitigation specialist and begun an investigation upon
13 appointment.
14         Kiles was found guilty on July 20, 2000. (ROA 482 at 1–8.) It was not until
15 October 4, 2000 that Kiles’s counsel moved for the appointment of a mitigation
16 specialist. (ROA 509 at 1.) Within days, the court appointed Jan Dowling, an
17 experienced mitigation specialist. (ROA 510 at 1.)
18                3. Counsel’s failure to be involved in the investigation and the
                     subsequent resignation of the mitigation specialist resulted in a
19                   disjointed mitigation investigation.
20         After the court appointed Jan Dowling, VanDreumel failed to provide the
21 resources Dowling requested and to supervise Dowling’s investigation. Because of
22 counsel’s failure to be involved in the mitigation investigation, Dowling resigned,
23 resulting in a disjointed mitigation investigation and an inexperienced mitigation
24
   124
        Roberson argued in his motion that “[c]urrent law clearly provides that the
25 mitigation phase of the sentencing portion of this case is extremely important. . . .
26 It is suggested that waiting until after sentencing to appoint such a specialist would
   be impractical since the magnitude of the job would take a considerable amount of
27 time. The only real practical way to proceed in this matter is to appoint a mitigation
   specialist now and allow that person to get to work seeking out records, people, and
28 events which would have a bearing on sentencing.” (ROA 372 at 1.)
                                             217
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 229 of 474



 1 specialist taking over Kiles’s case.
 2                      a.     Clark’s abdication and VanDreumel’s unreasonable
                               mitigation decisions led to a team breakdown.
 3
 4         Dowling began her investigation immediately after her appointment to
 5 Kiles’s case, meeting with Kiles within days and his mother within weeks. The
 6 team’s lack of communication and direction were apparent from the start, as no one
 7 notified Kiles that Dowling had been appointed or that she was visiting him.
 8 Throughout late 2000, Dowling worked independently on the mitigation
 9 investigation, without direction from counsel, while counsel focused on Kiles’s
10 motion for a new trial. In December 2000, the court denied defense counsel’s
11 motion for a new trial and set the penalty-phase hearing for April 2001. (ROA 518;
12 Tr. Dec. 29, 2000 at 29.)
13         Counsel’s failure to maintain contact with Kiles critically hindered the
14 mitigation investigation. “Adequate consultation between attorney and client is an
15 essential element of competent representation.” United States v. Tucker, 716 F.2d
16 576, 581 (9th Cir. 1983); (see also ROA 519). Even after the court denied the
17 motion for a new trial, the attorneys neither participated in the investigation nor
18 visited Kiles. During this time, Kiles had no contact with Clark and only one phone
19 call with VanDreumel. (ROA 519 at 5.) On January 30, 2001, Kiles filed a pro se
20 request for new counsel, citing counsel’s lack of investigation and lack of
21 communication with him. (ROA 519); see also supra, Claim 1. The court scheduled
22 a status hearing for April 2001 to hear Kiles’s motion.125
23         By April 2001, Dowling and VanDreumel’s working relationship had
24 crumbled. As described in detail supra, Claim 1, VanDreumel sent Dowling’s
25 confidential interview memos to Kiles, even though Dowling had warned her that
26
27   125
      At one hearing, Kiles pled with the court to set a time for him to speak with his
   counsel, as he had been trying since July 2000 to reach them. The court had to
28 arrange an appointment for Kiles and Clark to speak by phone. (ROA 521 at 1.)
                                            218
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 230 of 474



 1 doing so would impede the investigation. (ROA 533 Ex. A at 2.) Then, when
 2 Dowling requested VanDreumel’s input into the mitigation investigation,
 3 VanDreumel explained that she did not feel it was her role to participate in the
 4 mitigation investigation until after Dowling had interviewed people, gathered
 5 information, and written a final report. Only then would VanDreumel get involved,
 6 to decide who should testify. VanDreumel rejected Dowling’s request for team
 7 meetings and other support. Instead, she expected Dowling to interview whomever
 8 Dowling could find and to know Arizona’s statutory and non-statutory mitigators,
 9 even though Dowling was based outside Arizona. VanDreumel also described
10 Dowling’s visits to meet with Kiles and his family as “useless” trips.
11         Dowling wrote to the court to identify her concerns about Kiles’s attorneys:
12 They showed no interest in the case; they did not want to talk about potential themes
13 and theories; they did not initiate meetings with witnesses; and they failed to
14 address questions and issues arising during the investigation. Based on her
15 extensive experience, she knew that standard practice required that counsel provide
16 input on the mitigation investigation. (ROA 533 Ex. A at 2.)
17         On June 4, 2001, Dowling resigned from the case because of ethical concerns
18 regarding Clark’s and VanDreumel’s failure to adequately investigate mitigation
19 and to communicate. She noted that counsel had stated incorrectly at the April status
20 hearing that they had “nothing to do at this stage” but wait for her report, that
21 counsel’s lack of participation fell well below the prevailing norms in her other
22 capital cases, and that she had been abandoned by counsel. She affirmed that Kiles
23 was cooperative and that his repeated complaints about his counsel were “justified
24 and legitimate.” Dowling also added that she had reviewed the files from the first
25 state post-conviction proceedings, which counsel had not done. (ROA 533 Ex. A at
26 3–4.) Kiles then filed a motion echoing Dowling’s concerns about his counsel’s
27 lack of involvement in the investigation.
28         On June 19, 2001, VanDreumel moved for the appointment of a new
                                             219
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 231 of 474



 1 mitigation specialist and used the filing as an opportunity to lambast Dowling and
 2 her work. (ROA 533 Ex. C at 1–2.) VanDreumel rejected Dowling’s assertion that
 3 she should have reviewed the state post-conviction files, saying that she had
 4 reviewed sworn statements and pleadings provided by the Attorney General’s
 5 office. (ROA 533 Ex. C at 3.) VanDreumel reiterated her belief that there was
 6 nothing for counsel to discuss with the mitigation specialist. VanDreumel also
 7 reported to the court that Dowling had been fired by another capital client, while
 8 failing to note that the client had fired the attorney on the case, too. (ROA 533 Ex.
 9 C at 5–6.)
10         In response, Dowling explained to the court counsel’s failure to direct the
11 mitigation investigation. (ROA 533 Ex. D at 1.) Dowling further noted her belief
12 that VanDreumel’s lies to the court about Dowling’s investigation warranted
13 sanction. (ROA 533 Ex. D at 1.) Dowling stated that she had sent counsel memos
14 starting in October 2000, but months later, it was apparent that counsel had not read
15 them. Further, she delineated VanDreumel’s various lies, such as that Dowling was
16 unavailable, that she had provided no records, and that VanDreumel had reviewed
17 records obtained from sources other than Dowling. (ROA 533 Ex. D at 2–3.)
18         Of note, Dowling stated that VanDreumel had lied about possessing vital
19 records from the first state post-conviction proceeding. In November 2000,
20 VanDreumel had e-mailed Dowling to tell her she did not have mental-health
21 records, school records, or police or presentence reports on Kiles’s prior
22 convictions; VanDreumel had only documents she and Clark had created for
23 purposes of the guilt phase. (ROA 533 Ex. D at 3.) Dowling continued:
24               It has been my experience that competent counsel in capital
                 cases do meet and discuss testimony with witnesses long
25               before the actual hearing. Competent counsel do not
26               consider witness discussions to be “unnecessary.”. . . I can
                 think of no circumstances under which it is appropriate for
27               counsel in a capital case to not discuss the case with their
                 mitigation specialist.
28
                                             220
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 232 of 474



 1 (ROA 533 Ex. D at 3.) Dowling pointed out that VanDreumel had not identified
 2 any work she had done on the mitigation investigation, beyond organizing the file,
 3 in the eight months since the guilt-phase verdict. (ROA 533 Ex. D at 3.)
 4         The court responded to Dowling in a letter on which all parties, including the
 5 prosecutor, were copied. The court noted that Kiles and his first state post-
 6 conviction counsel, Boyte, had “voiced similar concerns.” However, the court
 7 wrote, “I strongly suspect that whatever sentence I end up imposing, there will be
 8 filed a petition for post conviction relief alleging ineffective assistance of trial
 9 counsel . . . [T]hat would be the appropriate time for me to take action, if any.”
10 (ROA 533 Ex. E at 1.) After Dowling resigned, she sent VanDreumel her files and
11 the records she had gathered.
12                      b.    Counsel failed to direct the second mitigation
                              specialist.
13
14         When Dowling resigned, Kiles’s counsel specifically requested the
15 appointment of seasoned capital-mitigation specialist Mary Durand. (ROA 533 Ex.
16 B at 1.) VanDreumel, however, did not ensure that Durand was available before
17 asking the court to appoint her. (ROA 530 at 1.) VanDreumel then misrepresented
18 to Durand that the investigation was practically done. As a result, Durand agreed to
19 the appointment, but she enlisted Tyrone Mayberry, who was quite new to capital
20 mitigation, to work on Kiles’s case in her stead. (Tr. Dec. 3, 2001 at 17.)
21         Kiles was thus left with only one attorney—who at one point leading up to
22 Kiles’s penalty phase had four other capital cases—and an inexperienced mitigation
23 specialist.
24         After Dowling’s withdrawal, the penalty phase was rescheduled for July
25 2002. (ROA 561 at 1.) Two weeks before the penalty phase was scheduled to begin,
26 the U.S. Supreme Court struck down Arizona’s capital-sentencing scheme as
27 unconstitutional in Ring v. Arizona, 536 U.S. 584 (2002). Kiles’s proceedings were
28 delayed further, and VanDreumel turned her attention to motions related to the
                                             221
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 233 of 474



 1 sentencing scheme. (Tr. July 8, 2002 at 3–4; see also, e.g., ROA 579; ROA 580.)
 2         Lead counsel Clark abdicated responsibility for the mitigation investigation.
 3 Second chair VanDreumel then failed to direct that investigation, even though the
 4 mitigation specialist was inexperienced. Due to counsel’s failure to direct the
 5 investigation, the mitigation specialist relied largely on the investigation that had
 6 been done over a decade prior. The result of the team’s dysfunction was an
 7 inadequate and unreasonable investigation during which, as discussed below, the
 8 team missed critical red flags that warranted attention. And the result of that
 9 insufficient investigation was an internally contradictory and confusing mitigation
10 presentation that gave the jury no reason to consider leniency for the killing of
11 Gunnel.
12         E.     Trial counsel were ineffective for failing to reasonably investigate,
                  develop, and present important mitigation evidence.
13
14         Competent counsel must conduct a thorough mitigation investigation, and
15 the failure to do so constitutes deficient performance. The Sixth Amendment
16 imposes on a capital-defense attorney “a duty to investigate, develop, and present
17 mitigation evidence during penalty phase proceedings.” Summerlin v. Schriro, 427
18 F.3d 623, 630 (9th Cir. 2005) (en banc).
19         “[A] decision not to present . . . particular mitigating evidence is
20 unreasonable unless counsel has explored the issue sufficiently to discover the facts
21 that might be relevant to his making an informed decision.” Lambright v. Schriro,
22 490 F.3d 1103, 1116 (9th Cir. 2007) (citing Wiggins, 539 U.S. 510, 522–23 (2003)
23 and Stankewitz v. Woodford, 365 F.3d 706, 719 (9th Cir. 2004)). It “is imperative
24 that all relevant mitigating information be unearthed for consideration at the capital
25 sentencing phase.” Wharton v. Chappell, 765 F.3d 953, 970 (9th Cir. 2014) (quoting
26 Caro v. Calderon, 165 F.3d 1223, 1227 (9th Cir. 1999)). “To that end, trial counsel
27 must inquire into a defendant’s social background, family abuse, mental
28 impairment, physical health history, and substance abuse history; obtain and
                                              222
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 234 of 474



 1 examine mental and physical health records, school records, and criminal records;
 2 consult with appropriate medical experts; and pursue relevant leads.” Bemore v.
 3 Chappell, 788 F.3d 1151, 1171 (9th Cir. 2015) (quoting Wharton, 765 F.3d at 970).
 4 “Where counsel is aware of potentially mitigating evidence, he or she must
 5 investigate that evidence, absent a reasonable strategic reason not to do so.” Id.
 6 (quoting Hendricks v. Calderon, 70 F.3d 1032, 1039 (9th Cir. 1995)). Moreover,
 7 the mitigation that is presented must not just support a “superficially reasonable
 8 mitigation theory,” Sears v. Upton, 561 U.S. 945, 953–54 (2010), nor may it be
 9 “haphazard.” Doe v. Ayers, 782 F.3d 425, 435 (9th Cir. 2015). Pursuant to
10 Strickland, Williams, and Wiggins, in addition to the prevailing professional norms
11 in Arizona at the time, counsel had a duty to conduct a thorough investigation of
12 Kiles’s background and mitigation in preparation for sentencing.
13               1.     Counsel failed to properly investigate, develop, and present
                        mitigation evidence pertaining to lay witnesses.
14
15         A thorough mitigation investigation, designed to develop a picture of the
16 defendant’s history, should include speaking to lay witnesses such as family
17 members, past and present friends, and co-workers, among many others. See, e.g.,
18 Allen, 395 F.3d at 1001; Hamilton v. Ayers, 583 F.3d 1100, 1114 (9th Cir. 2009).
19 Both the 1989 and 2003 ABA Guidelines require a full investigation into a
20 defendant’s background, including consultation with lay witnesses. 2003 ABA
21 Guideline 10.11(F)(1), (2); 1989 Guideline 11.8.3(F)(1). It is unreasonable for
22 counsel to fail to interview favorable, willing, and accessible witnesses. Cf.
23 Cannedy v. Adams, 706 F.3d 1148, 1161 (9th Cir. 2013).
24         Further, “when ‘tantalizing indications in the record’ suggest that certain
25 mitigating evidence may be available, those leads must be pursued.” Lambright,
26 490 F.3d at 1117 (quoting Stankewitz v. Woodford, 365 F.3d at 719–20). This is
27 particularly true where defense counsel has possession of files that contain leads to
28 mitigating evidence. Stankewitz v. Wong, 698 F.3d 1163, 1171 (9th Cir. 2012).
                                             223
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 235 of 474



 1 Critically, it is not sufficient to start an investigation and not continue to pursue
 2 leads, or to rely exclusively on existing documents. Douglas v. Woodford, 316 F.3d
 3 1079, 1088 (9th Cir. 2003) (finding ineffective assistance where counsel was on
 4 notice of defendant’s difficult childhood, yet there was no attempt to contact
 5 witnesses who might have had more information about the defendant’s past).
 6 Kiles’s mitigation specialist did interview some family members and friends, but
 7 that alone was not sufficient for a reasonable investigation. See Hamilton, 583 F.3d
 8 at 1114 (finding ineffective assistance where counsel conducted some lay-witness
 9 interviews but failed to further investigate).
10                       a.     Counsel failed to conduct an adequate investigation
                                into witnesses who could speak first-hand about
11                              Kiles’s background.
12          The defense team failed to locate and investigate readily available mitigation
13 witnesses, including family members, people who had written affidavits in 1994 for
14 the first state post-conviction proceeding, and some people who had testified at the
15 1996 hearing. Counsel relied heavily on the mitigation investigation conducted in
16 1994 for Kiles’s first state post-conviction proceedings, but counsel needed to re-
17 interview the witnesses who had provided statements. The prevailing professional
18 norms for a mitigation investigation had changed since 1994, with the updated ABA
19 Guidelines going into effect in 2003. See 2003 ABA Guidelines. Further, there were
20 ample leads from the 1994 investigation that could have been fruitful. The team
21 failed to locate and follow up with witnesses whom Dowling had identified as
22 needing follow up.
23          VanDreumel had minimal involvement with the lay-witnesses investigation
24 until just prior to the start of the mitigation phase. While she had seen, likely years
25 earlier, the first state post-conviction exhibits with information from lay witnesses,
26 she did not review them again until March 2006, on the eve of Kiles’s penalty phase.
27 She then seemed pleasantly surprised by them, remarking to Mayberry that they
28 were great; still, the fact that she had not re-read the affidavits earlier indicates that
                                                224
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 236 of 474



 1 she did not take them into account when coordinating expert testimony.126 Even
 2 after jury selection was complete and the aggravation phase had begun,
 3 VanDreumel had no sense of who many of the lay witnesses Mayberry wanted to
 4 present were.
 5         As part of a reasonable mitigation investigation to follow up on “tantalizing
 6 leads,” the defense team should have contacted at least some of the following
 7 witnesses:
 8         Family members: It appears that in Kiles’s family, Mayberry spoke only with
 9 Kiles’s mother Imojean, his sister Janell Hawkins, his niece, and his cousin.
10 Mayberry spoke with the niece and cousin once each, shortly before the penalty
11 phase began.
12         However, Kiles’s first state post-conviction proceedings and Dowling’s
13 preliminary investigation had ample evidence that Kiles’s childhood and family
14 history were essential to mitigation. Relatives could have provided information on
15 Kiles’s childhood and family history. Further, relatives could have provided more
16 information on his mental health and brain damage, including the head trauma Kiles
17 experienced when struck by a car at age five. Dowling had spoken with many of
18 Kiles’s relatives in May 2001, but no one followed up with them or with the other
19 relatives listed in Dowling’s memos. These conversations revealed important red
20 flags for further investigation, including intergenerational substance addiction,
21 mental illness, and other trauma, as well as anecdotes about Kiles’s traumatic
22 childhood and his resultant impairments at the time of the crime. Mayberry could
23 have spoken with many other members of Kiles’s large extended family, most of
24 whom were still in close touch with Kiles’s mother and living in Arizona or over
25 the border in California. Many were willing to help, as they had cooperated with
26
27   126
      Though VanDreumel had told Kiles in 2001 that she would participate in follow-
   up interviews with witnesses that Dowling identified, her lack of knowledge of
28 these witnesses on the eve of trial indicates that she did not.
                                             225
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 237 of 474



 1 the first state post-conviction investigation and with Dowling. (See, e.g., ROA 225
 2 Ex. 54 at 6; ROA 225 Ex. 38 at 3.) Indeed, in May 2002, Mayberry created a
 3 “Family History” document that listed numerous members of Kiles’s extended
 4 family, noting their experiences with substance abuse, domestic violence, and
 5 mental illness. This incomplete document shows that Mayberry knew of many
 6 relatives and the topics on which they could speak, but still did not interview them.
 7         For example, Mayberry should have spoken to Kiles’s aunt Darnella Long.
 8 (ROA 225 Ex. 54; Tr. Feb. 20, 1996 at 110–30.) Her testimony at the first state
 9 post-conviction hearing and affidavit discussed the family history as slaves in
10 Louisiana, intergenerational domestic violence, mental illness, child abuse,
11 substance addiction, and racism in Yuma. (ROA 225 Ex. 54; Tr. Feb. 20, 1996 at
12 110–30.) She also spoke about Imojean’s and Janell’s mental illnesses and alcohol
13 addictions.127 (ROA 225 Ex. 54; Tr. Feb. 20, 1996 at 127–28.) Kiles’s brother-in-
14 law Larry Hawkins also signed an affidavit for the first state post-conviction
15 proceeding with information on Kiles’s parents’ abusive relationship and the
16 violence they inflicted on their children, Janell’s mental illness, Imojean’s
17 alcoholism, and other relatives’ substance addictions and mental illness. Hawkins
18 attested to Kiles’s substance addiction and mental illness, throughout Kiles’s life
19 and in the days surrounding the crime. (PFR2 Dkt. 20 Ex. 2 at 12–15.) VanDreumel
20 also should have contacted Kiles’s uncle Alan Long, who wrote an affidavit for
21 Kiles’s second post-conviction petition about the family history and racism in
22 Yuma. (PFR2 Dkt. 28 Ex. 29 at 51–52.)
23         Friends who wrote affidavits for the first state post-conviction proceedings:
24 Kiles’s first state post-conviction attorneys gathered signed affidavits from 17
25 people who knew Kiles throughout his life. (ROA 225 Exs. 37–64; PFR2 Dkt. 23
26 Ex. 18 at 1–2.) Mayberry failed to contact most of these people. Mayberry should
27
   127
       Though Darnella Long died before the penalty-phase hearing, she could have
28 provided further information and investigative leads to Mayberry.
                                             226
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 238 of 474



 1 have, for example, interviewed Kiles’s Air Force colleagues, who could have
 2 provided insight into the progression of Kiles’s alcoholism and his efforts to
 3 overcome his addiction and mental illness while in the military. (E.g., ROA 225 Ex.
 4 57; ROA 225 Ex. 58; PFR2 Dkt. 28 Ex. 31; PFR2 Dkt. 28 Ex. 32.)
 5         People who knew Kiles in the years, and particularly in the weeks, leading
 6 up to the crime could have furnished useful information about Kiles’s addictions
 7 and his worsening mental decompensation at the time of the crime. For example,
 8 Kale Johnson signed two affidavits for the first state post-conviction proceeding
 9 and was cooperative with Kiles’s prior counsel. (PFR2 Dkt. 20 Ex. 1.) His affidavit
10 described Kiles as “on a binge” in the weeks leading to the crime and detailed
11 Kiles’s extensive drug use. (PFR2 Dkt. 20 Ex. 1 at 1–2.) Johnson said Kiles was
12 “very high on drugs and alcohol” and “staggering” around at the time of the crimes.
13 (PFR2 Dkt. 20 Ex. 1 at 2.) Additionally, Willie Shepherd and Virgil Schultz both
14 saw Kiles around the day of the crime; they knew of his substance addiction and
15 intoxication that day, as well as his resulting mental decompensation. (ROA 225
16 Ex. 46; Tr. Apr. 26, 2006 at 113; Tr. Apr. 27, 2006 at 62–63.)
17         Family and friends who assisted in the 1989 mitigation investigation: At
18 Kiles’s 1989 trial, people who knew Kiles as a child wrote letters about his character
19 and his childhood. (2006 Tr. Ex. 152; Tr. Apr. 26, 2006 at 40–50.) It is likely that
20 in the intervening years, some may have been willing to speak more openly and
21 provide new leads.
22         Other witnesses named in Kiles’s records: Counsel should also have
23 contacted people listed in Kiles’s criminal, medical, school, and other records. For
24 example, it appears that counsel did not reach out to anyone referenced in Kiles’s
25 records relating to his time on probation and his attempts to obtain vocational
26 rehabilitation and substance-abuse counseling, even in the months directly before
27 the crime. These witnesses could have provided insight into Kiles’s struggle to
28 maintain sobriety and his worsening mental illness before the crime.
                                             227
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 239 of 474



 1                      b.    Because counsel failed to adequately investigate,
                              counsel could not present lay witnesses who could
 2                            adequately describe Kiles’s history.
 3         To put on a competent mitigation presentation, counsel must “use lay
 4 witnesses as much as possible to provide the factual foundation for the expert’s
 5 conclusions,” as “[f]amily members and friends can provide vivid first-hand
 6 accounts of the poverty and abuse that characterize the lives of many capital
 7 defendants. These witnesses can also humanize the client. . . .” 2003 ABA
 8 Guideline 10.11 cmt. Here, counsel were deficient because, despite the availability
 9 of numerous lay witnesses who could have provided compelling testimony, counsel
10 presented next to no first-hand lay-witness testimony.
11         VanDreumel had only two lay witnesses testify about Kiles’s life before the
12 crime: Kathy Perrone, his sister’s high school friend, and Yolanda Biebrich, his
13 high school girlfriend. Neither knew Kiles well, and together they relayed a
14 misleading image that cut against the core of VanDreumel’s mitigation
15 presentation.128 Neither had had much interaction with Kiles in many years. (Tr.
16 Apr. 24, 2006 at 34–35, 51); see Libberton v. Ryan, 583 F.3d 1147, 1168–69 (9th
17 Cir. 2009) (finding ineffective assistance where counsel called only lay witnesses
18 who did not know defendant well). And yet, VanDreumel had them set the stage
19 for the rest of the defense’s mitigation presentation.
20        While Kathy Perrone testified about the whippings Kiles’s sister Janell had
21 endured as a youth and her struggles with shoplifting, fighting, and drug addiction,
22 she had little to offer about Kiles himself as a child. (Tr. Apr. 24, 2006 at 35, 38,
23 40–43.) Her testimony was damaging to Kiles’s case, as she chose to move in with
24
   128
       Counsel presented two other lay witnesses: Harold Ulmer and James Prather
25 Gill, two correctional officers who had overseen Kiles while he was incarcerated.
26 They spoke about his exemplary behavior while in custody, which made him seem
   like a mentally healthy and well-adjusted person. (See generally Tr. Apr. 26, 2006
27 at 4–23.) While it was reasonable to present their testimony, counsel’s decision to
   present it so early on, without the context of experts who could explain that Kiles
28 did well in structured settings, was unreasonable.
                                             228
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 240 of 474



 1 the Kiles family in high school, undercutting much of the later testimony about the
 2 Kiles’s dysfunctional and violent home. (Tr. Apr. 24, 2006 at 34.) On cross-
 3 examination, she testified that she never saw Kiles struck by his parents and that
 4 she never saw him use drugs. (Tr. Apr. 24, 2006 at 45–46.) She described him as
 5 generally a “happy” person who did well in school. (Tr. Apr. 24, 2006 at 37.)
 6         Biebrich similarly minimized the dysfunction of the Kiles home and Kiles’s
 7 mother’s mental illness and addiction, offering only that Kiles’s mother had a
 8 drinking problem and got “loud.” (Tr. Apr. 24, 2006 at 52.) She painted a picture
 9 of Kiles as happy and highly functional, and she took pains to emphasize that he
10 did not use drugs. (Tr. Apr. 24, 2006 at 53–54, 59.) She testified on cross-
11 examination that Kiles had everything he could ever have wanted in terms of
12 material goods and that she had never seen fights at the Kiles home or Kiles struck
13 by either of his parents. (Tr. Apr. 24, 2006 at 61.)
14         Then, instead of presenting vivid first-hand accounts of Kiles’s abusive
15 childhood and his resulting addiction and impairment through Kiles’s family and
16 others who knew him, VanDreumel offered the testimony of the mitigation
17 specialist. Mayberry offered second- and third-hand accounts that were misleading
18 and confusing. Mayberry began by reading a set of character letters written for
19 Kiles’s 1990 sentencing, which conveyed that Kiles was a happy child who grew
20 up in a nice family, but who had a personality change and turned to drinking and
21 drugs. (Tr. Apr. 26, 2006 at 40–59.) He did so even though the story conveyed in
22 those letters conflicted with many of the mitigation themes VanDreumel was
23 attempting to present at the 2006 mitigation phase.
24         Mayberry also provided second- and third-hand testimony on numerous other
25 topics. Instead of calling Kiles’s friends and family members, VanDreumel had
26 Mayberry—a member of the defense team—testify about people he had spoken
27 with about Kiles’s childhood, family, and drug use leading up to and at the time of
28 the crime, some of whom had previously written affidavits. (E.g., Tr. Apr. 26, 2006
                                             229
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 241 of 474



 1 at 85–108; Tr. Apr. 27, 2006 at 59–62, 86–91, 94–109.) He testified about
 2 information from a nurse at the Yuma Jail who saw Kiles after he was first arrested,
 3 sharing second-hand that she said that at the time of his arrest, Kiles showed signs
 4 of psychological impairment. (Tr. Apr. 27, 2006 at 82–86.) Mayberry even testified
 5 about information provided by Kiles’s mother and sister regarding such topics as
 6 Kiles’s traumatic childhood and the family history of mental illness. (Tr. Apr. 27,
 7 2006 at 111–23.) But as the information did not come directly from the nurse or
 8 Kiles’s mother or sister, it lacked mitigating effect. See Powell v. Collins, 332 F.3d
 9 376, 400 (6th Cir. 2003) (finding ineffective assistance where counsel presented
10 mitigation testimony about a client’s background through an expert discussing
11 information contained in affidavits by friends and family members, instead of
12 through first-hand accounts).
13         As a result, the jury heard an inaccurate account of Kiles’s childhood,
14 addictions, and mental illness from Biebrich and Perrone, who knew Kiles for a
15 limited time but who appeared to be the only two of Kiles’s family and friends
16 willing to testify for him. “The inescapable message sent to the jury was that no one
17 who really knew the young man [] found guilty of murder—not parents, not family
18 members, not friends—would take the stand to explain why his life was still worth
19 saving.” Cargle v. Mullin, 317 F.3d 1196, 1211 (10th Cir. 2003).
20         Moreover, counsel did not adequately prepare these two witnesses in order
21 to present Kiles’s social history “to the jury in a sufficiently detailed and
22 sympathetic manner.” Douglas, 316 F.3d at 1087–89. Their testimony undermined
23 many of the mitigating factors that centered on Kiles’s traumatic childhood and his
24 limitations in functioning. (Tr. May 22, 2006 at 19–21.) The State used Perrone’s
25 and Biebrich’s testimony to cross-examine defense mental-health experts on their
26 findings that were based on Kiles and others reporting that he was abused as a child.
27 (E.g., Tr. May 9, 2006 p.m. at 22–23.) Moreover, Biebrich’s and Perrone’s in-
28 person testimony likely painted a more vivid picture than the second- and third-
                                             230
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 242 of 474



 1 hand accounts Mayberry provided. The ABA Guidelines note that in-person
 2 testimony is more likely to affect a jury’s decision-making. See 2003 ABA
 3 Guideline 10.11 cmt. (“Community members [with] relevant personal knowledge
 4 or experience often speak to the jury with particular credibility.”) Social science
 5 research indicates that defense experts are viewed with great skepticism and often
 6 regarded as “hired guns” unless their conclusions are supported by abundant,
 7 credible evidence from lay witnesses. See, e.g., Scott E. Sundby, The Jury as Critic:
 8 An Empirical Look at How Capital Juries Perceive Expert and Lay Testimony, 83
 9 Va. L. Rev. 1109 (1997) (finding that two-thirds of the witnesses who “backfired”
10 according to jurors were defense experts).
11          In sum, then, the defense’s first two witnesses—the only two people who
12 knew Kiles before the crime and who testified in person on his behalf—directly
13 contradicted and undermined the credibility of much of the rest of the mitigation
14 presentation, especially the expert mental-health testimony emphasizing Kiles’s
15 addiction, mental illness, and abusive childhood.
16          VanDreumel’s decision to present the lay-witness testimony through
17 Perrone, Biebrich, and Mayberry was not a reasoned decision but the product of a
18 grossly inadequate investigation. Counsel’s failure to be involved in the
19 investigation and preparation of lay witnesses, or to even learn what they would
20 testify about until just before trial, was deficient, and that failure led to a disjointed
21 and misleading mitigation presentation. Counsel’s duty to investigate and present a
22 case to spare a client’s life is not “discharged merely by . . . providing the
23 sentencing court with a cursory or ‘abbreviated’ presentation of potentially
24 mitigating factors.” Lambright, 490 F.3d at 1120 (quoting Stankewitz v. Woodford,
25 365 F.3d at 716). Counsel’s decision to have Mayberry testify about information
26 from lay witnesses indicates that VanDreumel felt the information was relevant
27 mitigation. But VanDreumel also had a duty to present these witnesses to the jury—
28 to investigate and then reach out to them to explain to them the importance of
                                               231
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 243 of 474



 1 mitigation in an effort to get them to testify. See Allen, 395 F.3d at 1002 (finding
 2 deficient performance where at habeas evidentiary hearing, “many family members,
 3 friends, and former associates [] affirmed that they would have testified as
 4 mitigation witnesses if [] counsel had asked them or if he had explained the
 5 importance of their testimony,” which “then-prevailing professional norms
 6 required”). Counsel’s failure to do so—counsel’s deficient performance—was the
 7 result of an inadequate investigation. See, e.g., Wiggins, 539 U.S. at 521–22.
 8         The deficient performance with regard to the lay-witness presentation
 9 prejudiced Kiles. This testimony gave jurors the false impression that Kiles was a
10 well-adjusted man who had a fine childhood, calling into doubt the credibility of
11 the experts who followed. See Mayfield, 270 F.3d at 932. VanDreumel should have
12 called such witnesses as Janell Hawkins, Kiles’s uncle Alan Long, and any number
13 of Kiles’s friends and associates from the Air Force. These witnesses could have
14 provided powerful testimony to the jury and helped to “humanize” Kiles. See White
15 v. Ryan, 895 F.3d 641, 671 (9th Cir. 2018). They could have spoken first-hand to
16 Kiles’s addiction at the time of the crime, his mental illness, the abuse he endured
17 as a child, and his family’s multigenerational history of addiction and mental
18 illness, corroborating and adding color to the expert testimony that was to come.
19         Instead, VanDreumel had Mayberry read old testimony and affidavits into
20 the record, resulting in a cursory presentation of Kiles’s social history that was “not
21 particularly useful or compelling.”129 Douglas, 316 F.3d at 1090 (finding
22 ineffective assistance where counsel “introduced some of [the defendant’s] social
23 history” but did so in a “cursory manner that was not compelling”); see also Powell,
24 332 F.3d at 400 (finding prejudice where counsel presented background evidence
25 through an expert, because “if counsel had actually conducted an investigation and
26
27   129
       Counsel knew that the jury wanted to hear live testimony; at the aggravation
   phase only days before, the jury had asked why so much testimony was being read
28 into the record instead of being presented in-person. (See ROA 870 at 1.)
                                              232
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 244 of 474



 1 produced pertinent witnesses, jurors would have heard first-hand accounts from
 2 those who knew Petitioner best”). “[C]ounsel’s gross mishandling of the penalty-
 3 phase defense left [her] client’s fate to jurors who could only wonder why . . . [no]
 4 member of his family would step up to explain, in personal human terms, why his
 5 life should be spared notwithstanding the reprehensible conduct of which he had
 6 been found guilty.” See Cargle, 317 F.3d at 1211.
 7         That the jury did not hear evidence of Kiles’s background and addiction in a
 8 reasonable manner “undermine[s] confidence in the outcome.” See Douglas, 316
 9 F.3d at 1091 (quoting Strickland, 466 U.S. at 694). Had the jury heard any of this
10 evidence, there is a reasonable probability that at least one juror would have voted
11 for life for the killing of Gunnel. See Bemore, 788 F.3d at 1176.
12               2.     Counsel failed to retain the necessary experts to properly
                        investigate and explain several avenues of mitigation.
13
14         Kiles’s counsel were ineffective in failing to hire the necessary and
15 appropriate experts who could evaluate Kiles and explain his personal history and
16 impairments to the jury. Hiring appropriate experts is a central duty of capital
17 counsel. “It is not enough just to present ‘extensive mitigating evidence’ where
18 particularly persuasive evidence—especially evidence in the form of expert
19 testimony—was omitted.” Bemore, 788 F.3d at 1172; see also 2003 ABA Guideline
20 10.11(F)(2), 10.11 cmt.
21         Counsel should have consulted with experts on trauma, brain damage, and
22 neurotoxin exposure. In failing to pursue obvious lines of investigation,
23 VanDreumel’s actions fell below prevailing professional norms. Counsel need not
24 “investigate every conceivable line of mitigating evidence no matter how unlikely
25 the effort would be to assist the defendant at sentencing,” but a “decision not to
26 investigate [] ‘must be directly assessed for reasonableness in all the
27 circumstances.’” Wiggins, 539 U.S. at 533 (quoting Strickland 466 U.S. at 691).
28 Where “‘tantalizing indications in the record’ suggest that certain mitigating
                                             233
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 245 of 474



 1 evidence may be available, those leads must be pursued.” Lambright, 490 F.3d at
 2 1117 (quoting Stankewitz v. Woodford, 365 F.3d at 719–20). Here, VanDreumel
 3 missed just such “tantalizing indications in the record” of necessary follow-up
 4 investigation, and the decision not to pursue these paths of mitigation was not based
 5 on adequate investigation or sound strategic judgment.
 6         Counsel should have consulted with the following experts:
 7         Trauma expert: The mitigation investigation uncovered extensive evidence
 8 of Kiles’s childhood trauma, as detailed above, and various experts and the
 9 mitigation specialist presented this to the jury in scattershot form. But counsel failed
10 to consult a trauma expert who could have put Kiles’s crimes and substance
11 addiction into context by explaining how chronic abuse of varied kinds during his
12 formative years caused Kiles’s mental illness. Further, a trauma expert could have
13 properly explored evidence of sexual abuse, of which there were many indications.
14 Kiles suffered from nightmares, sleepwalking, and enuresis as a child—all red flags
15 for potential sexual abuse. (1990 Trial Def. Ex. 4 at 7.) Kiles’s grandfather regularly
16 babysat Kiles and plied him with alcohol when he was as young as four or five. (Tr.
17 May 11, 2006 at 38.) Moreover, Kiles’s childhood was marked by his family’s
18 complete lack of sexual boundaries. His mother regularly threw wild family parties,
19 where his mother and her sisters would take off their clothes. (Tr. Apr. 26, 2006 at
20 93.) VanDreumel knew as much, as prior mitigation specialist Jan Dowling
21 discussed these parties in memos she gave VanDreumel. At these parties, Kiles’s
22 aunt, Darnella Long, would regularly perform sexual dances in view of the children.
23 Dowling’s memos also noted that Kiles’s father had a child with Darnella (Kiles’s
24 mother’s sister) and that Kiles’s uncle was known for sexually propositioning
25 relatives and frequently invited a young Kiles to watch pet rabbits have sex. The
26 family history compiled by Mayberry noted that Darnella told her sister, Kiles’s
27 mother, that she was going to sleep with Kiles, her nephew. In a 1994 affidavit,
28 Kiles’s mother even stated that her boyfriend had accused her of sleeping with her
                                              234
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 246 of 474



 1 son. (PFR2 Dkt. 23 Ex. 19 at 7.) That Kiles began having sexual relations at a young
 2 age was just one more indicator of possible sexual abuse.
 3         Despite these “tantalizing indications,” VanDreumel failed to hire an expert
 4 who could have used her specialized skills to investigate and then present to the
 5 jury that Kiles was exposed at an early age to sexual violence, was subjected to the
 6 complete obliteration of normal adult-child sexual boundaries, and perhaps suffered
 7 other forms of sexual abuse. See Stankewitz v. Woodford, 365 F.3d at 719. The ABA
 8 Guidelines note the need to hire a mental-health expert to examine sexual abuse, as
 9 having suffered such trauma is “common among persons convicted of violent
10 offenses on death row.” 2003 ABA Guideline 4.1 cmt.; see also 1989 ABA
11 Guideline 11.8.6(B)(5) (obligating counsel to consider presenting evidence of
12 sexual abuse). The 2003 ABA Guidelines further recognize that it can be difficult
13 to elicit such information. 2003 ABA Guideline 4.1 cmt. The Supreme Court has
14 specifically pointed to sexual abuse as the type of “powerful” evidence that counsel
15 is ineffective for failing to present. Wiggins, 539 U.S. at 534–35.
16         Because VanDreumel failed to retain someone with the appropriate expertise
17 about trauma, she was unable to appropriately present the full extent of Kiles’s
18 trauma. Instead, witnesses sporadically alluded to the possibility of childhood
19 sexual abuse, without context or meaning. Because VanDreumel had not adequately
20 investigated, she actively undercut this mitigating evidence. When she asked
21 psychiatrist Albert Globus, M.D., about Kiles’s experience living with his mother,
22 Imojean, and her abusive boyfriend shortly before the crime, VanDreumel noted
23 that Imojean had written she had been accused of sleeping with her son. (Tr. Apr.
24 24, 2006 at 111.) VanDreumel then said she wanted to “clean up” that there was no
25 sexual element to Kiles’s relationship with his mother. (Tr. Apr. 25, 2006 at 39.)
26 VanDreumel failed to appreciate that such abuse, if it had occurred, would have
27 been compelling mitigation. See Wharton v. Chappell, 765 F.3d 953, 978 (9th Cir.
28 2014) (finding failure to present sexual abuse by parent prejudicial because it was
                                             235
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 247 of 474



 1 compelling in part due to its “personal” nature).
 2          An expert is important to contextualize and explain the effects of trauma.
 3 Such an expert could have shed light on just how out of control and unsafe life was
 4 for Kiles growing up. See, e.g., Caro v. Woodford, 280 F.3d 1247, 1255 (9th Cir.
 5 2002) (“‘[T]he introduction of expert testimony would also have been important’
 6 to explain the effects that ‘serious physical and psychological abuse and neglect as
 7 a child’ had on the defendant” (quoting Ainsworth v. Woodford, 268 F.3d 868, 876
 8 (9th Cir. 2001)). As a child, Kiles had mentally ill parents who were constantly
 9 violent to each other and to their children. Their children were caught in the middle.
10 Kiles often had to stop his parents from hurting each other—which resulted in
11 physical and psychological abuse directed at him. Kiles’s mother regularly drank
12 to the point where, even as a child, Kiles had to pick her up and carry her home.
13 (Tr. Apr. 27, 2006 at 59.) He missed school after this happened because he was so
14 embarrassed. An expert would have been able to illuminate the degree to which
15 Kiles’s family dynamic shaped Kiles throughout his life, and VanDreumel’s
16 decision not to consult one was unreasonable.
17          Neuroimaging specialist: Trial counsel failed to consult with an expert who
18 could have conducted and evaluated appropriate brain imaging to investigate signs
19 that Kiles had organic brain damage. (ROA 1189 at 48–52, 60–61.) Second state
20 post-conviction counsel hired neuroimaging specialist Joseph Wu, M.D., to
21 perform an MRI of Kiles’s brain, which revealed abnormalities consistent with
22 brain damage. (ROA 1189 at 50; PFR2 Dkt. 28 Ex. 25 at 4–20.) These images
23 revealed observable white-matter hyperintensities in the frontal lobe of Kiles’s
24 brain and a reduced-size corpus callosum. Both are consistent with traumatic brain
25 injury. This type of injury as a child is related to attention-deficit (i.e., impulsivity)
26 disorders. Dr. Wu concluded that Kiles had brain damage. (ROA 1189 at 50.)
27          The use of brain scans, in particular MRIs, to investigate and present brain
28 damage was widespread before the 2006 penalty phase. Brain injury is considered
                                               236
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 248 of 474



 1 “classic mitigation evidence,” and “Arizona courts place significant weight on brain
 2 injuries as mitigating evidence.” Correll, 539 F.3d at 950 & n.3. The 2003 ABA
 3 Guidelines emphasize the need to investigate brain impairment, noting that brain
 4 scans may be necessary. 2003 ABA Guideline 4.1 cmt. Further, the Ninth Circuit
 5 has made clear that, “where counsel is on notice that his client may be mentally
 6 impaired, counsel’s failure to investigate his client’s mental condition as a
 7 mitigating factor in a penalty phase hearing, without a supporting strategic reason,
 8 constitutes deficient performance.” Hendricks v. Calderon, 70 F.3d 1032, 1043 (9th
 9 Cir. 1995); see Smith v. Mullin, 379 F.3d 919, 943 (10th Cir. 2004) (recognizing
10 that jury knew of defendant’s impulsivity and lack of emotional control, but counsel
11 was ineffective for failing to explain how organic brain damage “caused this ‘kind
12 hearted’ person to commit such a shocking crime”).
13            VanDreumel knew that Kiles had risk factors for and signs of brain damage.
14 For example, medical and legal records available to VanDreumel showed that Kiles
15 was hit by a car around age five, after which he suffered from regular nosebleeds
16 and severe headaches.130 Further, Dr. Globus testified at the 1996 hearing that Kiles
17 was addicted to substances as a consequence of “organic disorders in the brain.”
18 (Tr. Feb. 21, 1996 at 177.) Dr. Globus described Kiles’s impulsivity and specifically
19 noted that impulsivity is often concomitant to brain damage. (Tr. Feb. 21, 1996 at
20 198.) Moreover, when requesting funding in 2000, VanDreumel wrote, “When the
21 matter was overturned on PCR, the PCR had several affidavits indicating an
22 impulsivity disorder which is likely related to brain damage, so we are pursuing
23 that.” (ROA 509 Ex. A at 1.)
24            VanDreumel knew as early as July 2001 that imaging was necessary to
25 determine the extent of Kiles’s brain damage. Still, counsel failed to hire an expert
26 who could produce and evaluate brain scans to investigate Kiles’s brain damage.
27
28   130
           Regular nosebleeds in the wake of a head trauma can indicate a fractured skull.
                                                237
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 249 of 474



 1 This failure was particularly unreasonable given that a central mitigation theme was
 2 Kiles’s impulsivity, a form of brain dysfunction often attributable to brain damage.
 3 (See Tr. May 22, 2006 at 19 (jury instructions listing “possible neurological
 4 damage” as a mitigating factor for the jury to consider).) Had VanDreumel retained
 5 an expert to investigate Kiles’s brain damage using the proper imaging, there would
 6 have been no question that Kiles has neurological damage. (ROA 1189 at 50.)
 7         A qualified expert would have obtained the necessary images and would have
 8 been able to show the jury Kiles’s brain damage. Instead, the jury heard
 9 disorganized and easily dismissed testimony about Kiles’s “possible” brain
10 damage. (E.g., Tr. Apr. 24, 2006 at 86; Tr. May 8, 2006 at 20; Tr. May 10, 2006 at
11 106.) For example, the State elicited from Dr. Globus that there was no evidence of
12 organic brain damage—based on the lack of testing.131 (Tr. May 8, 2006 at 37.)
13         Critically, irrefutable evidence of brain damage would have undercut a key
14 aspect of the State’s rebuttal evidence. Evidence of brain damage would have
15 undermined the State’s experts’ testimony that Kiles had anti-social personality
16 disorder (“ASPD”), as such a diagnosis requires ruling out that the underlying
17 behavior is not a consequence of head trauma. See Mann v. Ryan, 828 F.3d 1143,
18 1172 (9th Cir. 2016) (en banc) (Thomas, C.J., dissenting); Am. Psychiatric Ass’n,
19 Diagnostic and Statistical Manual of Mental Disorders 630 (4th ed. Text Revision
20 2000) (“DSM-IV-TR”).
21         The failure to hire a brain-imaging specialist had further consequences that
22 reverberated throughout Kiles’s trial. For example, because of the lack of brain
23 imaging, VanDreumel ultimately decided not to present testimony from her
24
   131
       On redirect, Dr. Globus testified incorrectly (without being qualified to do so)
25 that a scan would not have helped determine brain damage, based on the type of
26 damage he believed Kiles had and because Kiles had been off drugs and in prison
   for so long. (Tr. May 8, 2006 at 26.) Dr. Globus though, was not a brain-damage
27 expert; he testified that he did not find Kiles’s severe lifelong headaches to be
   significant, showing his lack of expertise in brain damage. VanDreumel seemed
28 surprised when he answered this way. (Tr. Apr. 24, 2006 at 94.)
                                            238
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 250 of 474



 1 substance-abuse expert. This was because VanDreumel was concerned that the
 2 expert would be cross-examined on the lack of brain-imaging evidence. But, as
 3 Kiles’s addictions were central in so many ways to his story—both as the result of
 4 his trauma and as a direct cause of the crime—the absence of testimony by a
 5 substance-abuse expert left a gaping hole in the defense’s presentation.
 6         “An uninformed strategy is not a reasoned strategy. . . . [I]n the absence of
 7 diligent investigation, counsel cannot make a reasoned tactical decision regarding
 8 whether or not to present mitigating evidence.” Correll, 539 F.3d at 949. Here,
 9 counsel’s failure to get brain imaging was not strategic. VanDreumel did not have
10 the expertise to make this determination, and it was unreasonable insofar as it was
11 based on a lack of a proper investigation into Kiles’s social history.132 Further,
12 counsel must engage experts to evaluate specific mental conditions: “[c]ounsel’s
13 own observations of the client’s mental status . . . can hardly be expected to be
14 sufficient to detect the array of conditions . . . that could be of critical importance.”
15 2003 ABA Guideline 4.1 cmt.
16         Counsel’s decision to abandon the investigation at a critical juncture, with
17 red flags of brain damage abounding, was deficient performance, and the lack of
18 brain-damage evidence at Kiles’s mitigation phase prejudiced him.
19         Expert in environmental toxins: Kiles was born and raised in Yuma, Arizona,
20 and he lived there at the time of the crimes. Kiles’s family had lived in Yuma for
21 generations. Yuma is famously an agricultural community, which carried a serious
22 risk of environmental-toxin exposure.133 Yuma is also home to a Superfund site: the
23
     132
24       To the extent that VanDreumel’s decision was based on the report of
     neuropsychologist Scott Sindelar, Ph.D., the decision cannot be considered
25   strategic or defensible. As discussed below, Dr. Sindelar was inadequately prepared
     for his examination of Kiles, and his report was unreliable and demonstrably
26   inaccurate.
27   133
         By 2000, there was widespread knowledge about the long-term dangers—
     including brain damage—of agricultural toxins, including pesticides used when
28   Kiles was a child in the 1960s and 1970s. See, e.g., Natural Resources Defense
                                               239
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 251 of 474



 1 Yuma Marine Corps Air Station, where Kiles’s mother worked.134
 2         In 2002, the Ninth Circuit found ineffective assistance where counsel
 3 consulted four experts, but failed to hire a neurologist or toxicologist to investigate
 4 exposure to pesticides and the effects on the client’s brain. Caro v. Woodford, 280
 5 F.3d at 1255. Still, Kiles’s counsel did not consult with an expert about this matter.
 6 Kiles’s counsel was further on notice because Dowling noted in a 2000 memo to
 7 counsel that Kiles had picked fruit for local farmers. Counsel knew that Kiles
 8 possibly had brain damage and that he had other symptoms associated with
 9 pesticide exposure, such as headaches and asthma. (ROA 1189 at 50–51.) Even so,
10 counsel failed to retain the necessary expert to assess Kiles’s exposure to toxins and
11 the potential effects thereof. It was unreasonable to forgo this line of inquiry without
12 justification. See Porter, 558 U.S. at 40.
13         Counsel were ineffective in failing to consult with experts in these fields.
14 “[I]t is not enough that some of the defense witnesses informed the jury of the facts
15 that might underlie a mental health mitigation defense; expert testimony to explain
16 Council, Trouble on the Farm: Growing Up with Pesticides in an Agricultural
17 Community (Oct. 1998) (discussing Yuma among agricultural communities where
   children are exposed to toxins); see also Matthew L. Wald, Citing Children, EPA
18 is Limiting Use of a Pesticide, N.Y. Times, Aug. 2, 1999 (describing a ban on
   widely used agricultural pesticides); EPA, Review and Evaluation Report on
19 Pesticide Pollution of the Lower Colorado River (May 1973), https://
20 nepis.epa.gov/Exe/ZyPDF.cgi/91022Q8X.PDF?Dockey=91022Q8X.PDF at 2, 4
   (discussing extensive pesticide use in Yuma and how 1960s studies showed that the
21 Colorado River in Yuma was so polluted by agricultural pesticides that it
   constituted a “serious hazard” to fish and users of its water, which was for
22 consumption); Patricia Sánchez Lizardi et al., The Effects of Organophosphate
   Pesticide Exposure on Hispanic Children's Cognitive and Behavioral
23 Functioning, 33 Journal of Pediatric Psychology, Jan. 1 2008, at 91–
24 101, https://doi.org/10.1093/jpepsy/jsm047 (describing articles from the 1980s
   through early 2000s on the harmful effects of pesticides).
25 134 Superfund sites are designated by the Environmental Protection Agency as
26 containing chemical contaminants that pose an “unacceptable risk to human health
   or the environment.” The Yuma site contains groundwater polluted by four different
27 contaminants of concern. It was placed on the National Priorities List in 1990. EPA,
   Yuma          Marine          Corps        Air        Station:          Background,
28 https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0900885.
                                                240
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 252 of 474



 1 the ramifications of those experiences on [petitioner’s] behavior . . . is necessary.”
 2 Bemore, 788 F.3d at 1172 (internal quotation marks omitted). Absent a sound
 3 strategic reason for not doing so, counsel were required to conduct sufficient
 4 investigation and preparation to be able to present and explain the significance of
 5 all the available mitigating evidence. Counsel could not fulfil this duty without
 6 consulting the above experts, and as a result, the evidence that the jury saw was
 7 incomplete and misleading. Lambright, 490 F.3d at 1120. Because counsel’s
 8 decisions to truncate the investigation meant that counsel failed to present a variety
 9 of critical and compelling mitigation, counsel’s errors “undermine confidence in
10 the outcome” of Kiles’s mitigation-phase hearing. See Douglas, 316 F.3d at 1091.
11               3.     Counsel performed deficiently in failing to provide the
                        experts she did retain with complete and accurate
12                      information.
13         Beyond retaining experts, counsel have “an affirmative duty to provide
14 mental-health experts with information needed to develop an accurate profile of the
15 defendant’s mental health.” Caro v. Woodford, 280 F.3d at 1254. The “duty to
16 provide the appropriate experts with pertinent information about the defendant is
17 key to developing an effective penalty phase presentation.” Id. at 1255 (citing Bean,
18 163 F.3d at 1079–80); see also, e.g., Lambright, 490 F.3d at 1117 (counsel has an
19 affirmative duty to provide experts with social-history information needed to
20 develop an accurate mental-health profile of the defendant). Counsel must provide
21 experts sufficient information to ensure that they can “present[] and explain[] the
22 significance of all available [mitigating] evidence.” Correll, 539 F.3d at 942
23 (alternations in original) (quoting Mayfield, 270 F.3d at 927).
24         In order to provide that foundational information, counsel must first conduct
25 a reasonable investigation into mitigation. See Caro v. Woodford, 280 F.3d at 1255
26 (finding deficient performance when counsel “neither investigated fully this history
27 nor informed the experts . . . of those facts that were known to him”). Only once
28 counsel has assembled an adequate social history and provided that information to
                                             241
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 253 of 474



 1 experts will they be able to conduct a reliable mental-health evaluation and to
 2 recommend additional experts as needed. See, e.g., Russell Stetler, Mental Health
 3 Evidence and the Capital Defense Function: Prevailing Norms, 82 UMKC L. Rev.
 4 407 (2014); George W. Woods et al., Neurobehavioral Assessment in Forensic
 5 Practice, 35 Int’l J. of L. & Psychiatry 432 (2012).
 6         Though VanDreumel hired experts, she unreasonably failed to prepare these
 7 experts with an adequate social history. As discussed above, VanDreumel did not
 8 direct the mitigation investigation insofar as it involved lay witnesses, instead
 9 leaving it in Mayberry’s inexperienced hands. The resulting investigation was
10 incomplete and fell below prevailing professional norms. The social history
11 provided to experts was, in turn, inadequate. Even when VanDreumel had important
12 records in her possession, she in some instances failed to give them to experts.
13         In April 2002, with trial scheduled for July 2002, counsel asked the court to
14 appoint three mental-health experts: Scott Sindelar, Ph.D., a neuropsychologist,
15 Thomas Gaughan, M.D., a psychiatrist, and Ashley Hart, Ph.D., a psychologist.135
16 (Tr. Apr. 8, 2002 at 10, 14.) Dr. Hart was an expert for the State at Kiles’s trial in
17 1989 and 1990, but he then signed an affidavit for the defense in Kiles’s first state
18 post-conviction proceedings.136
19
     135
20       While the transcript reflects that counsel requested and the court appointed all
     three experts, the filed motion and the order only call for the appointment of Dr.
21   Gaughan and Dr. Sindelar. (See ROA 572 at 1; Tr. Apr. 4, 2002 at 10, 14.) This was
     likely because Clark filed the motion and proposed order, and he was not involved
22   in the case beyond the simple tasks delegated to him. Dr. Hart was appointed a
     month later, when Kiles himself asked the judge about the discrepancy. (Tr. May 6,
23   2002 at 36.)
24   136
         Dr. Hart evaluated Kiles and testified at the first sentencing hearing that Kiles
     suffered from a personality disorder and would not have committed the crimes had
25   a police officer been at his shoulder, rebutting defense counsel’s theory that Kiles
26   was impaired at the time under a statutory mitigator, A.R.S. § 13-703(G)(1). (Tr.
     Feb. 7, 1990 at 99, 138, 142.) In 1996, he signed an affidavit stating that after
27   reviewing the extensive social history created by post-conviction counsel, he
     concluded that Kiles’s use of intoxicants was an attempt to self-medicate his
28   longstanding mental illness. (Tr. May 9, 2006 at 60, 65; ROA 304 Ex. A at 3.) There
                                              242
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 254 of 474



 1         Following their appointment, Mayberry, the mitigation specialist, contacted
 2 VanDreumel to say he wanted to touch base and get on the same page, because he
 3 had learned from Kiles that experts had been hired. As Mayberry was not consulted
 4 in connection with the hiring of experts, the selection of experts was entirely
 5 divorced from the little lay-witness investigation that had occurred.
 6         In May 2002, counsel sent each expert a stack of papers that constituted
 7 counsel’s mitigation “binder.” VanDreumel included a cover letter that detailed the
 8 facts of the crime, rather than any background on Kiles’s social history. The letter
 9 included, on its final page, one paragraph on Kiles’s social history, which focused
10 on the possibility that Kiles suffered from a character trait of impulsivity and lack
11 of anger control and coping mechanisms. The paragraph framed Kiles’s character
12 as the result of the fact that he was struck by a car as a young child, grew up in a
13 household with domestic violence, and had previously been sent to prison for
14 beating a woman after she slapped him.
15         The materials provided lacked many of the documents considered classic
16 examples of the social history necessary for capital-sentencing experts.137 See, e.g.,
17 Correll, 539 F.3d at 943; see also Caro v. Calderon, 165 F.3d at 1226–27.
18 VanDreumel provided the experts with some records, including the following:
19 parole records with psychological evaluations and information on Kiles’s attempts
20
     is nothing to suggest that Dr. Hart conducted an updated evaluation of Kiles.
21   137
         In July 2002, Dr. Gaughan requested additional documents—the documents that
22   VanDreumel should have initially provided to him and all experts. These included
     the following: witness statements from the first trial and affidavits gathered for the
23   first state post-conviction proceedings; Kiles’s missing medical, birth and school
     records; military records of discipline, military psychological or psychiatric
24   evaluations referenced by date in other evaluations; legible copies of Kiles’s
     Arizona Department of Corrections (“ADOC”) records of psychological evaluation
25   and vocational rehabilitation services; ADOC testing from 1986 including IQ
26   testing; interviews with Janell Kiles regarding Kiles and their childhood; and
     divorce records for Kiles’s parents. Dr. Gaughan’s request reveals the extent to
27   which the information that counsel initially provided was below prevailing
     professional norms. While counsel sent Dr. Gaughan the materials he requested, it
28   is unclear whether Dr. Hart and Dr. Sindelar ever received them.
                                              243
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 255 of 474



 1 to obtain addiction counseling and vocational rehabilitation services after prison;
 2 Kiles’s father’s naval records and other medical records; Kiles’s incarceration and
 3 medical records from ADOC through 1990; medical records from Kiles’s
 4 childhood; some of his mother’s mental health and medical records; and his sister’s
 5 criminal history and a summary of presentence reports in her cases. VanDreumel
 6 provided a mix of expert testimony and reports on Kiles’s mental health from the
 7 first trial, as well as a mental-health expert’s affidavit from the first state post-
 8 conviction proceedings.138
 9         Counsel had in their possession, but failed to give experts, additional critical
10 records, including Kiles’s incarceration and medical records beyond 1990; more-
11 complete documentation of his parents’ medical and mental-health history; Kiles’s
12 school records and Air Force records; family vital records; and legal records from
13 when Kiles was hit by a car as a child. (E.g., ROA 225 Exs. 1–3, 5, 16, 19, 22.)
14         In addition to missing important school, military, and updated ADOC
15 records, VanDreumel failed to provide any of the affidavits painstakingly collected
16 by Kiles’s first state post-conviction counsel. VanDreumel also failed to include
17 testimony from the 1996 state post-conviction hearing. This mitigation-focused
18 information from the first state post-conviction proceedings would have provided
19 important context on, for example, the violent household in which Kiles was raised,
20 potential brain damage, his mother’s alcohol and prescription drug use while
21
22   138
        Moreover, VanDreumel relayed the documents she did provide in an
23 unreasonable manner which fell below prevailing professional norms. Mayberry,
   new to capital mitigation, sent the documents in a large pile to save money. Experts
24 received a 950-page pile without any context or indication as to what the documents
   were and which were important. On top, for some experts, were graphic
25 photographs of Gunnel’s head injuries, photographs of the blood-spattered
26 apartment, and a photograph of the nine-month-old victim after her body was found
   in a river. Following the photographs, counsel included police reports on the crime,
27 and Kiles’s and the medical examiner’s 1989 testimony. Potentially helpful
   documents, such as the timeline that Mayberry had compiled, were hidden in the
28 middle of this stack.
                                              244
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 256 of 474



 1 pregnant with him, and an intergenerational history of mental illness and substance
 2 addiction. These affidavits included ones by Kiles’s mother and sister. (PFR2 Dkt.
 3 23 Ex. 19; PFR2 Dkt. 22 Ex. 3.) VanDreumel also did not include testimony from
 4 the 1990 trial that spoke about Kiles’s childhood and substance abuse, or any letters
 5 written on his behalf as character references for that trial. While counsel could not
 6 rely solely on this information as the basis for the mitigation investigation, it was
 7 important to provide this already-collected information to experts.
 8         Counsel’s failure to provide experts with a full social history, including the
 9 already-obtained affidavits and records, was particularly egregious given that Kiles
10 was previously granted relief for ineffective assistance of counsel. In particular,
11 Kiles’s first state post-conviction counsel argued that Kiles’s original trial counsel
12 “failed to gather the records and background information necessary for a thorough
13 and complete mental health evaluation of Alvie Kiles.” (ROA 225 at 69.)
14         The materials that VanDreumel failed to send were important to making
15 mental-health diagnoses. After Kiles’s 1989 trial attorney failed to provide many of
16 these same materials to experts, Kiles’s first post-conviction counsel later provided
17 these materials to one of those experts, psychiatrist Alexander Don, M.D. Dr. Don
18 wrote in a 1995 affidavit that the additional information allowed him to more
19 accurately diagnose Kiles’s mental illnesses, underscoring the importance of these
20 materials. (ROA 225 Ex. 78 at 3.) He specifically listed materials that were not
21 provided to him initially that he later was able to review; these almost identically
22 match the list of materials counsel failed to provide to experts at the second trial.139
23 (ROA 225 Ex. 78 at 2–3.)
24         Dr. Sindelar was hired to conduct a neuropsychological evaluation of Kiles
25 to determine if he had issues such as frontal-lobe brain injury, which caused him to
26
27   139
      Inexplicably, counsel did not provide Dr. Don’s 1995 affidavit to the 2006
   penalty-phase experts; instead, she gave them an earlier one he had written before
28 he had an opportunity to review the new information. (ROA 225 Ex. 62.)
                                              245
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 257 of 474



 1 act impulsively. VanDreumel had determined that Kiles’s impulsivity would be a
 2 central mitigation theme, even before having contacted any experts. However, due
 3 to the failure to provide Dr. Sindelar with adequate background information, it
 4 appears that he did not know it was a death-penalty case. The resulting report was
 5 unusable and directly contradicted Kiles’s known history. As a result, VanDreumel
 6 was not able to provide other experts with a valid, up-to-date neuropsychological
 7 assessment of Kiles. This undermined the entire mitigation investigation and
 8 presentation.
 9         Once it was clear that Kiles would have a jury sentencing, counsel retained
10 additional experts.140 In September 2005, counsel contacted Dr. Albert Globus, a
11 psychiatrist who had testified at the 1996 state post-conviction hearing. Dr. Globus
12 agreed to testify, but as he had not been involved in the case for nearly a decade, he
13 said he needed to meet with Kiles again. It appears, however, that that did not
14 happen. (See Tr. Apr. 25, 2006 at 93.) The court also appointed Lesley Hoyt Croft,
15 Ph.D., a substance-abuse expert, and Mark Cunningham, Ph.D., a forensic
16 psychologist. (ROA 630 at 1; ROA 681 at 1.)
17         VanDreumel hired Dr. Croft because she recognized the need for a
18 substance-abuse expert, given the importance of Kiles’s addiction as a mitigating
19 factor and the effects of substance abuse on the brain. However, counsel gave Dr.
20 Croft the same minimal information she had given to Drs. Gaughan, Hart, and
21 Sindelar in 2002, with the addition of the new expert reports. Dr. Croft met with
22 Kiles and drafted multiple versions of her report. VanDreumel, though, voiced
23 concern with Dr. Croft’s description of the brain damage sustained by heavy drug
24 users such as Kiles. Ultimately, VanDreumel appears to not have called her because
25 she was concerned that Dr. Croft could be cross-examined on the lack of brain-
26
27   140
      The penalty phase was delayed for several years following Ring; however, it
   does not appear that any of the experts hired in 2002 further evaluated Kiles, nor
28 did counsel send them new information beyond updated ADOC records.
                                             246
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 258 of 474



 1 damage evidence.141
 2         VanDreumel also failed to provide experts with adequate information and to
 3 ensure that the experts’ testimony, taken together, was coherent. This was in part
 4 due to Clark’s almost-complete abdication of responsibilities in this case and to
 5 Mayberry’s lack of experience. VanDreumel consulted with Mayberry, but she
 6 repeatedly voiced the need to sit down with Clark, Mayberry, and Durand, who was
 7 supposed to be supervising Mayberry’s investigation. However, it appears that this
 8 meeting never happened. When Mayberry sought to be involved in meetings with
 9 experts, VanDreumel declined, saying that she would handle the experts and that
10 he should focus on the Yuma investigation. In the months before the trial,
11 VanDreumel reached out to Clark asking for help, saying she was struggling to get
12 the experts in line by herself. When VanDreumel contacted experts, she noted the
13 need to meet but said she did not have time, given her five capital cases and the
14 time she was losing trying to get Clark up to speed. VanDreumel similarly conveyed
15 to Mayberry in the months before trial that she was overwhelmed and ready to quit
16 because she had not signed up to be in charge. All of this was happening while
17 VanDreumel was attempting to address pretrial evidentiary and jury-instruction
18 matters. (E.g., ROA 677, ROA 678, ROA 682, ROA 692.)
19         As jury selection began in March 2006, VanDreumel had neither finalized
20 the mitigation presentation nor spoken to all experts about their testimony. Even
21 after jury selection was complete and the penalty phase was starting, VanDreumel
22 did not know who many of Mayberry’s intended lay witnesses were.
23         When Dr. Globus reached out to VanDreumel in late March 2006, she
24 responded that she was sorry she could not return his phone calls because she was
25 so busy, but relayed instructions about his testimony via e-mail. VanDreumel e-
26   141
      Kiles’s second state post-conviction counsel retained an expert to conduct
27 neuroimaging, which demonstrated that Kiles had brain damage. (PFR2 Dkt. 28 Ex.
   25 at 1.) VanDreumel was not aware of this due to her failure to hire an expert to
28 conduct the necessary and clearly indicated brain imaging.
                                           247
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 259 of 474



 1 mailed Dr. Hart—who had evaluated Kiles in 1990—in late April 2006, just days
 2 before his testimony, to introduce herself and indicate what she hoped he would
 3 testify about. (1990 Trial State Ex. 8 at 1; ROA 304 Ex. A.)
 4         The resulting presentation of mental-health expert testimony “did not arise
 5 from the requisite informed judgment, and constituted ineffective assistance of
 6 counsel.” See Bean, 163 F.3d at 1079 (internal quotation marks omitted) (finding
 7 counsel performed deficiently where they did not provide experts with records or
 8 prepare them to testify); see also Caro v. Woodford, 280 F.3d at 1254 (extending
 9 this to records that the experts do not specifically request and explaining that the
10 “duty to provide the appropriate experts with pertinent information about the
11 defendant is key to developing an effective penalty phase presentation”). Counsel
12 performed deficiently by failing to adequately prepare experts. A failure to prepare
13 witnesses is an “inadequac[y] in rudimentary trial preparation and presentation,”
14 and as such is “not a strategic decision.” Bean, 163 F.3d at 1079–80.
15               4.     Counsel’s unreasonable investigation and failure to provide
                        experts with critical information resulted in the jury hearing
16                      a constitutionally inadequate mitigation presentation.
17         Counsel’s failure to conduct an adequate investigation resulted in a string of
18 mental-health expert witnesses testifying on an assortment of topics. They did not
19 build on each other or present a coherent story; instead, they undercut each other’s
20 testimony and credibility. While some of the evidence that jurors heard may have
21 been persuasive independently, it was contradicted by other defense testimony.
22 Because counsel did not properly investigate Kiles’s childhood sexual abuse,
23 childhood trauma, brain damage, or neurotoxin exposure, the mental-health experts
24 were left to speculate and make conclusions based on incomplete information,
25 leaving them less credible to the jury and vulnerable on cross-examination. This
26 incoherent presentation underscored that counsel’s strategy was not based on a
27 reasonable investigation. See Correll, 539 F.3d at 949. Insofar as there was a theme
28 presented in mitigation, it was the harmful theme that Kiles was violent.
                                             248
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 260 of 474



 1         Had counsel conducted an adequate investigation, including allowing experts
 2 to re-evaluate Kiles close to the time of the penalty phase, the experts would not
 3 have contradicted each other and undermined both the reliability of their diagnoses
 4 and their own credibility as experts before the jury. Instead, the jury heard a series
 5 of conflicting diagnoses even before the State presented its case.
 6         Dr. Globus diagnosed Kiles with polysubstance abuse, alcohol and cocaine
 7 dependency, chronic depression stemming from childhood, drug use resulting in
 8 psychotic decompensation, and partial fetal alcohol syndrome. (Tr. Apr. 24, 2006
 9 at 107, 118; Tr. May 8, 2006 at 14.)
10         Dr. Gaughan testified the following day but said that, while Kiles may have
11 faced situations that caused him to feel depressed, he did not have depression—
12 “nothing pervasive or primary.” (Tr. May 9, 2006 a.m. at 37.) Dr. Gaughan found
13 that Kiles did not have a psychotic disorder, though he did hallucinate under the
14 influence of drugs. (Tr. May 9, 2006 a.m. at 36.) He diagnosed Kiles with Post-
15 Traumatic Stress Disorder (“PTSD”) resulting from his childhood (Tr. May 9, 2006
16 at 53–64), and attention-deficit hyper-activity disorder (“ADHD”), which often
17 follows from fetal alcohol exposure (Tr. May 9, 2006 a.m. at 64–66). As a result of
18 his ADHD, Kiles developed substance-abuse problems. (Tr. May 9, 2006 a.m. at
19 69.) Dr. Gaughan also diagnosed Kiles with obsessive compulsive disorder
20 (“OCD”) and narcissistic personality traits. (Tr. May 9, 2006 a.m. at 75, 80.)
21         Having had no opportunity to re-evaluate Kiles, Dr. Hart stood by his 1996
22 diagnoses of long-standing dysthymia, depression, and pre-existing bi-polar
23 disorder. (Tr. May 9, 2006 p.m. at 65.)
24         Dr. Cunningham said that Kiles had substance abuse, hyperactivity, and
25 attention-deficit issues, a probable learning disability, indications of attention-
26 deficit issues, cocaine psychosis, fetal alcohol exposure, and potentially OCD. (Tr.
27 May 10, 2006 at 108, 131; Tr. May 11, 2006 at 35, 63; Tr. May 15, 2006 at 38.)
28         Counsel’s failure to adequately investigate and inform their experts resulted
                                             249
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 261 of 474



 1 not only in an incomprehensible mess of conflicting diagnoses, but also in other
 2 contradictory conclusions. For example, given the State’s focus on portraying Kiles
 3 as a high-functioning individual who chose a “selfish lifestyle” (Tr. May 22, 2006
 4 at 60), and given the defense’s lack of brain imaging, it was imperative that counsel
 5 prepare defense experts to present a coherent story of Kiles’s mental impairment.
 6 This included his performance in school, which was a focal point for the State. (Tr.
 7 May 22, 2006 at 74.) While Dr. Cunningham referenced Kiles’s “academic failure”
 8 and Dr. Gaughan said he was a “marginal” student with a possible learning disorder,
 9 Dr. Globus said Kiles was an average student. (Tr. May 10, 2006 at 52; Tr. May 9,
10 2006 a.m. at 22; Tr. May 8, 2006 p.m. at 20.)
11         Moreover, given the State’s focus on Kiles’s “choice” to drink, counsel had
12 to clearly convey how and why Kiles developed alcoholism and what that meant.
13 However, the defense experts provided different reasons as to why Kiles began
14 drinking: Dr. Globus testified it was due to Kiles’s chronic depression, stemming
15 from childhood. (Tr. Apr. 24, 2006 at 118.) Dr. Gaughan testified it was as a result
16 of impaired impulse control, stemming from Kiles’s attention-deficit disorder and
17 fetal alcohol exposure. (Tr. May 9, 2006 a.m. at 69–70.) Dr. Hart testified that it
18 was an attempt to self-medicate his long-standing dysthymia, depression, and bi-
19 polar disorder. (Tr. May 9, 2006 p.m. at 65.) Dr. Cunningham attributed it to a
20 constellation of factors, including the fact that Kiles was given alcohol when he was
21 five years old. (Tr. May 15, 2006 at 69.) Additionally, Dr. Globus testified that
22 people are not predisposed to alcohol; instead, they are predisposed to depression,
23 which leads them to alcohol. (Tr. May 8, 2006 at 22.) The very next day, both Drs.
24 Gaughan and Hart testified about predisposition to alcohol (Tr. May 9, 2006 a.m.
25 at 78; Tr. May 9, 2006 p.m. at 66), and a few days later Dr. Cunningham testified
26 about predisposition to alcohol and drugs (Tr. May 15, 2006 at 47). The State took
27 advantage of these inconsistencies in cross-examination and closing.
28         The failure to provide each of these mental-health experts with proper
                                             250
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 262 of 474



 1 records, to prepare them for testimony, and to properly investigate Kiles’s
 2 mitigation to form a reasonable mitigation strategy damaged each expert at trial.
 3 The following examples illustrate the problems that arose due to counsel’s failures:
 4         Dr. Globus: Though Dr. Globus was a neuropsychiatrist, he was not a brain-
 5 damage expert. He testified that he did not find Kiles’s severe lifelong headaches
 6 to be significant and did not explore them (Tr. Apr. 24, 2006 at 94), despite chronic
 7 headaches being an indication of head injury. Dr. Globus also provided a cursory
 8 overview of Kiles’s social history, based on affidavits Kiles’s first state post-
 9 conviction counsel gathered in 1994.142 (Tr. Apr. 25, 2006 at 5–18, 21–24.)
10         Dr. Globus appears to have testified in lieu of a substance-abuse expert. (Tr.
11 Apr. 25, 2006 at 63–68.) Instead of accurately presenting addiction as a progressive
12 disease that vitiates a person’s ability to make “choices” in the traditional sense of
13 the word, he repeatedly used disparaging terms, such as that Kiles was “acting
14 crazy,” “fried,” “tweaking,” and that people using drugs “freak out.” (Tr. Apr. 25,
15 2006 at 69, 71–75.) Juror questions show that Dr. Globus did not adequately convey
16 that addiction and depression were uncontrollable diseases that weighed in favor of
17 leniency. For example, one asked: “To what degree is a pathological lack of
18 personal responsibility contributory to substance abuse and/or addiction?” (Tr. Apr.
19 25, 2006 at 102–03.) At the end of Dr. Globus’s testimony, the jury also asked: “Do
20 people suffering from depression typically act irresponsibly and/or fail to be
21 accountable for their actions?” and “Can a person with depression still act within
22 the legal constraints of society, without treatment?” (Tr. May 8, 2006 p.m. at 49–
23 51.) To the last question, Dr. Globus answered that “most do,” thereby undercutting
24 the case for leniency. (Tr. May 8, 2006 p.m. at 51.)
25
     142
26     At times, Dr. Globus was confused as to what he was supposed to be testifying
   to. (Tr. Apr. 25, 2006 at 21.) Counsel did not ask him to elaborate on any of these
27 “tantalizing” leads, such as Kiles’s parents getting divorced and then remarrying,
   likely because he could not—he only knew what was contained in the affidavits he
28 conspicuously read from. (Tr. Apr. 25, 2006 at 22.)
                                             251
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 263 of 474



 1         Dr. Gaughan: Counsel next called Dr. Gaughan, another psychiatrist. (Tr.
 2 May 9, 2006 at 4.) His testimony was also framed around a theme of Kiles’s
 3 “violence” and “drug problems.” (E.g., Tr. May 9, 2006 a.m. at 17–18.) The gap in
 4 time between Dr. Gaughan’s evaluation in 2003 and his testimony, and counsel’s
 5 failure to prepare him, came out as well—he could not recall whether he had
 6 reviewed Kiles’s father’s military records: “You know, at this point, I don’t
 7 remember. I will be guessing that’s true.” (E.g., Tr. May 9, 2006 a.m. at 19.)
 8         Dr. Hart: When Mayberry first contacted Dr. Hart, he indicated that he did
 9 not fully stand behind the affidavit that first state post-conviction counsel had
10 prepared for him. VanDreumel apparently did not follow up on this concern. As a
11 result, when testifying, Dr. Hart told the jury that he had not written the affidavit
12 and that the prior lawyers had “put the grind on” him to sign it. (Tr. May 9, 2006
13 p.m. at 82.) And he enthusiastically agreed with the State’s theory on cross-
14 examination: Kiles had chosen to use substances, despite knowing that drinking
15 caused him to be violent. Dr. Hart stated, “Yes, the childhood then could have been
16 abusive, but it doesn’t change the fact that he understood that if he used drugs he
17 became violent.” (Tr. May 9, 2006 p.m. at 81–82.) He also undercut the defense
18 theory that Kiles suffered from PTSD when he wrongly stated that science said
19 PTSD had to result from a single event, and he expressed that he shared the
20 prosecutor’s doubts about Kiles having been abused as a child. (Tr. May 9, 2006
21 p.m. at 79–81.)
22         Dr. Cunningham: Dr. Cunningham testified for two-and-a-half days. While
23 his testimony presented a broad view of Kiles’s life and family history, it was
24 largely focused on Department of Justice (“DOJ”) studies on the causes of criminal
25 violence. (Tr. May 10, 2006 at 20.) Thus, instead of explaining how Kiles’s trauma
26 experiences and genetic dispositions left him mentally ill, brain-damaged, and
27 struggling to overcome his resulting addiction, his testimony told the jury how Kiles
28 ended up a violent person with “bad outcomes”: “psychological disorder,
                                             252
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 264 of 474



 1 victimized relationships, drug dependency, criminal activity.” (Tr. May 10, 2006 at
 2 37.) Dr. Cunningham discussed risk factors and adverse developmental factors that
 3 shaped Kiles, as well as how trauma shapes a person throughout his life, but the
 4 picture painted was that Kiles was a violent person who was not deserving of
 5 leniency. (See Tr. May 10, 2006 at 93–106, 135.) Counsel’s questions were framed
 6 in terms of violence and further supported this picture. (See, e.g., Tr. May 10, 2006
 7 at 85.)
 8           Further, VanDreumel’s failure to adequately prepare Dr. Cunningham led her
 9 to elicit testimony that seemed to suggest a connection between race and violence.
10 At trial, Dr. Cunningham referenced an NAACP study saying that, “at any given
11 point in time in Washington, D.C. or Baltimore, about half of the black males are
12 in the criminal justice system.” (Tr. May 11, 2006 at 16.) He also cited a study that
13 found that the rate of homicide among black males 18 to 24 is “about 30 times
14 greater” than in the population as a whole. (Tr. May 11, 2006 at 17.) While Dr.
15 Cunningham tried to explain that it is “not about race. It isn’t being black that
16 creates that issue,” he failed. (Tr. May 11, 2006 at 16–17.) A juror submitted a
17 question asking how Yuma could be compared to Washington, D.C., which the
18 juror wrote was 99% black and had the highest crime rate in the nation.143 (Tr. May
19 11, 2006 at 88.) Race was on the jurors’ minds, and Dr. Cunningham was raising
20 questions in at least some jurors’ minds on the connection between race and violent
21 crime. Cf. Buck v. Davis, 137 S. Ct. 759, 775 (2017) (finding ineffective assistance
22 where capital-defense counsel called an expert who testified that African-American
23 client’s race increased his risk of being a continuing threat to society, reasoning that
24 “race [is] among factors that are ‘constitutionally impermissible or totally irrelevant
25 to the sentencing process’” (quoting Stephens, 462 U.S. at 885) and that “[n]o
26   143
       In responding to the jury question, Dr. Cunningham repeated that “black
27 overrepresentation in criminality and violence” was not because of race. (Tr. May
   11, 2006 at 90–91.) But he added that most homicides among African-American
28 men were because “[t]hey’re killing their own.” (Tr. May 11, 2006 at 92.)
                                              253
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 265 of 474



 1 competent defense attorney would introduce [racially prejudicial] evidence about
 2 his own client”). VanDreumel’s elicitation of this troubling testimony amounts to
 3 ineffective assistance.
 4         Had counsel conducted an adequate mitigation investigation, consulted with
 5 the necessary experts, and provided their experts with proper information, they
 6 could have presented Kiles to the jury as described above, in section B: a seriously
 7 impaired man, who suffered brain damage as a child and who inherited mental
 8 illness, all of which was compounded by the trauma of being raised in a terrifying
 9 and chaotic home with parents and a sister who abused him because of their own
10 mental illnesses, addictions, and a history of trauma. The jury could have learned
11 that despite his life-long efforts to escape and project a veneer of normalcy, Kiles
12 was ultimately unable to overcome his limitations, manage his addictions, or escape
13 the traumatic family dynamic that had shaped his life. Counsel failed to conduct
14 sufficient investigation and engage in sufficient preparation to ensure that the
15 experts could “present and explain the significance of all available mitigating
16 evidence.” Correll, 539 F.3d at 942.
17         Rather, based on the inadequate investigation, counsel arrived at an
18 incoherent and ultimately harmful theme of mitigation: that Kiles was violent as a
19 result of his violent parents and his drug abuse. Kiles’s traumatic childhood was
20 framed as the reason why Kiles was violent, not why he was mentally ill. His
21 substance use was similarly framed as the reason he became aggressive and violent
22 before and leading up to the crime, instead of being framed as a disease that, when
23 compounded with his brain damage, seriously impaired him.
24         Kiles was violent, but that was not really his fault. This was the mitigation
25 VanDreumel offered the jury to request leniency for premeditated murder.
26               5.     Counsel provided ineffective assistance in failing to
                        adequately investigate and address the State’s evidence and
27                      arguments in mitigation rebuttal.
28         The State hired John Scialli, M.D., a psychiatrist, and John Moran, Ph.D., a
                                             254
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 266 of 474



 1 clinical psychologist, who interviewed Kiles together in 2003. (Tr. May 16, 2006
 2 at 16, 19.) Defense counsel failed to investigate these experts and the validity of
 3 their test results and reports, resulting in a failure to object to their improper
 4 testimony, an inadequate cross-examination, and a failure to properly prepare the
 5 defense’s own witnesses to rebut the State’s witnesses.
 6         While the only statutory limit on the State’s rebuttal evidence at the
 7 mitigation phase is that it must be “relevant” to the mitigation, the rebuttal evidence
 8 is also constrained by the Due Process Clause of the Fourteenth Amendment. State
 9 v. Hampton, 140 P.3d 950, 962 (Ariz. 2006); see also Gardner v. Florida, 430 U.S.
10 349, 358 (1977) (plurality opinion) (“the sentencing process . . . must satisfy the
11 requirements of the Due Process clause”). Counsel had a duty to ensure that the
12 State’s case did not exceed those bounds, as well as a duty to test the State’s case
13 by adequately cross-examining the State’s witnesses. See Crawford v. Washington,
14 541 U.S. 36, 61 (2004) (recognizing the “testing [of evidence] in the crucible of
15 cross-examination” as central to the constitutional guarantee of reliability).
16         To discharge their duties, counsel should have been present at the experts’
17 interviews of Kiles, interviewed the experts, investigated the experts’ opinions and
18 the bases for their conclusions, and, as appropriate, objected to the experts’
19 testimony. Tucker, 716 F.2d at 581 (“Pretrial investigation and preparation are the
20 keys to effective representation of counsel. Courts have repeatedly stressed the
21 importance of . . . interviewing of important witnesses.”); see also 2003 ABA
22 Guideline 10.11 cmt. (“[c]ounsel should also object to and be prepared to rebut
23 arguments that improperly minimize the significance of mitigating evidence”).
24         However, VanDreumel was not present when the State’s experts interviewed
25 Kiles, despite Dr. Scialli’s testimony that counsel could have attended the
26 evaluation had she chosen to. (Tr. May 16, 2006 at 22.) Compounding this error,
27 counsel failed to interview the State’s experts before trial, even though she was
28
                                              255
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 267 of 474



 1 permitted to do so.144 See Ariz. R. Crim. P. 14.1(b)(1); 15.3(a)(2). VanDreumel also
 2 failed to adequately investigate how to undercut the State’s rebuttal evidence. See
 3 2003 ABA Guideline 10.11 cmt. Instead, counsel sat idly while the jurors heard the
 4 following evidence:
 5         Dr. Scialli: In a full day’s worth of testimony, Dr. Scialli gave misleading
 6 information about Kiles’s childhood abuse and his family’s histories of mental
 7 illness and addiction. (E.g., Tr. May 16, 2006 at 27–30.) He minimized Kiles’s
 8 struggles in school and his neurological impairments. (Tr. May 16, 2006 at 28.) He
 9 characterized Kiles as a violent person who was not impulsive but instead felt a
10 need to hurt others as retribution for perceived transgressions. (Tr. May 16, 2006 at
11 33–36.) He diagnosed Kiles with ASPD and attributed many mitigating factors,
12 including Kiles’s impulsivity and his genetic predisposition to alcoholism, to
13 ASPD.145 (Tr. May 16, 2006 at 40, 44, 56.)
14         VanDreumel failed to object when Dr. Scialli testified on topics he was
15 unqualified to discuss. For example, he testified that Kiles did not have Fetal
16 Alcohol Syndrome (“FAS”), because such a diagnosis requires a low birth weight.
17 (Tr. May 16, 2006 at 38.) This was false. Still, counsel neither objected to Dr. Scialli
18 testifying outside his expertise nor cross-examined Dr. Scialli on the matter.146
19 Relatedly, counsel failed to impeach Dr. Scialli when his testimony deviated from
20 his report. For example, Dr. Scialli testified that Kiles did not have PTSD because
21 he did not have symptoms such as “vigilance,” and he had not experienced any
22
     144
23       In contrast, the State interviewed several defense experts before trial.
     145
24        Counsel should have objected to the prosecutor’s misconduct during his
     examination. For example, when Dr. Scialli could not answer a question about
25   Kiles’s parents’ substance abuse, Powell answered his own question. (Tr. May 16,
     2006 at 29.) Counsel also failed to object when the State asked questions in a
26   leading and prejudicial manner. For example, Powell asked Dr. Scialli: “Doctor,
27   tell us about the defendant’s progression of violence.” (Tr. May 16, 2006 at 30.)
     146
         Powell referenced this specific testimony in closing and highlighted that it came
28   from a “doctor.” (Tr. May 22, 2006 at 72.) See Claim 9, infra.
                                              256
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 268 of 474



 1 precipitating event like threatened death. (Tr. May 16, 2006 at 51.) However, he
 2 wrote in his report that Kiles was “vigilant” and a “sentry” because of his parents’
 3 violence, and that Kiles was shot at multiple times in his youth. Defense counsel
 4 failed to point out this obvious inconsistency in Dr. Scialli’s testimony. (Tr. May
 5 16, 2006 at 72–130.)
 6         Dr. Scialli also gave damaging testimony dismissing the genetic component
 7 of substance and alcohol addiction and, instead, suggested that addiction can be
 8 attributed to ASPD. (Tr. May 16, 2006 at 43–44.) He emphasized that even for an
 9 alcoholic, the decision to drink is a choice. (Tr. May 16, 2006 at 47.) While counsel
10 attempted to cross-examine Dr. Scialli on this issue, counsel did not call or recall a
11 witness, such as an FAS expert or a substance-abuse expert, to rebut Dr. Scialli’s
12 harmful and false claims.147
13         Through Dr. Scialli, the State propounded its theory that Kiles was a violent
14 person with ASPD who sought to inflict violence on anyone who he perceived as
15 slighting him. (Tr. May 16, 2006 at 32–36.) Powell finished his direct examination
16 of Dr. Scialli by returning to the State’s theme of choice: Powell asked if Kiles’s
17 substance addiction “in any way negated his ability to make choices,” including on
18 the night of the crime. Dr. Scialli answered no. (Tr. May 16, 2006 at 71.) Counsel
19 did not object, allowing the jury to believe that relevant mitigation was limited to
20 that with a casual nexus to the crime or that which proved the statutory (G)(1)
21 mitigator. 148
22
   147
       Counsel contacted Dr. Cunningham after Dr. Scialli’s testimony to ask about the
23 link between genetics and non-alcohol substance abuse, and the expert provided
24 scientific studies that rebutted Dr. Scialli’s conclusions, but by that time it was too
   late to cross-examine Dr. Scialli with the information. She did not recall Dr.
25 Cunningham to the stand.
   148
26     A.R.S. § 13-751(G)(1) provides that the sentencer “shall consider as mitigation”
   that the “defendant’s capacity to appreciate the wrongfulness of his conduct or
27 conform his conduct to the requirements of law was significantly impaired, but not
   so impaired as to constitute a defense to prosecution.” VanDreumel was ineffective
28 for failing to allege this as a mitigating factor. There was no justification for
                                              257
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 269 of 474



 1         Dr. Moran: During his day-long testimony, Dr. Moran mainly read aloud the
 2 results of the Millon Clinical Multiaxial Inventory-III (“MCMI”) test, which he
 3 used to diagnose Kiles with ASPD. (Tr. May 17, 2006 at 4–57.)
 4         The MCMI was widely discredited as a mental-health assessment by the time
 5 of trial. It is not a diagnostic measure of mental disorders, nor does it formally use
 6 the DSM criteria for psychiatric diagnoses. See Richard Rogers, Forensic Use and
 7 Abuse of Psychological Tests: Multiscale Inventories, 9(4) J. Psychiatric Practice
 8 316, 319 (2003) (“Rogers”).149 The MCMI is particularly unreliable in a forensic
 9 context, because there is no “normal” reference group and the test “exaggerates an
10 individual’s psychopathology.” Gerald Young, et al., Causality of Psychological
11 Injury: Presenting Evidence in Court, Springer (2007) (“In forensic work, in
12 contrast, the exaggeration can make a ‘normal’ individual appear psychologically
13 pathological.”) Most importantly, “MCMI-III scales cannot be used to diagnose
14 DSM-IV personality disorders; the test may generate errors in about 80% of
15 diagnosed cases.” Rogers, supra, at 319. Experts have pointed to the diagnosis of
16 ASPD as an improper use of the MCMI: “Should elevations on these scales—even
17 marked ones—be seen as evidence of antisocial personality disorder? The answer
18 is definitely not.” Rogers, supra, at 319–20. Courts have forbidden the use of the
19 MMPI, a similar inventory, because of the “inadequacy of the correlation factors
20 and the validity factors.” Usher v. Lakewood Engineering & Mfg. Co., 158 F.R.D.
21
   completely foreclosing this avenue. A wealth of information, of which VanDreumel
22 was aware, supported a (G)(1) finding in this case, including Kiles’s mental
   impairments, brain damage, mental illness, and intoxication. However,
23 VanDreumel did not allege any statutory mitigators.
24 149 Multi-scale inventories like the MCMI are sometimes referred to as “objective
   tests” because answers are input into a testing service, which spits out a series of
25 potentially responsive answers. However, “the term ‘objective tests’ is a
26 misnomer. . . . Although the scoring is objective, the interpretation is not.” Rogers,
   supra, at 316. The clinician chooses from multiple set interpretations; this leads to
27 cherry-picking and confirmation-bias errors, which Dr. Moran did. (Tr. May 17,
   2006 at 23 (“I included in the report only information that I thought was
28 confirmed.”).)
                                             258
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 270 of 474



 1 411, 413 (N.D. Ill. 1994). All of this was known years before the penalty phase, but
 2 counsel failed to object to the use of the tests and to Dr. Moran’s testimony about
 3 his results. (See Tr. May 17, 2006.) Counsel failed to offer any expert to rebut it.
 4         Dr. Moran’s resulting testimony was highly damaging, painting a picture of
 5 Kiles as someone who exploited others and who did not think that rules applied to
 6 him. (Tr. May 17, 2006 at 26.) Beyond diagnosing Kiles with ASPD, Dr. Moran
 7 expanded on the MCMI results without support, noting for example that “[t]he
 8 highest elevation on [Kiles’s] Millon is sadism. And sadism is a person who derives
 9 pleasure from inflicting pain or humiliation.” (Tr. May 17, 2006 at 29.) He added,
10               [s]o he’s an impulsive person who instead of taking
                 responsibility and saying I shouldn’t get angry, I have to
11               find some way of approaching this that’s polite and
12               acceptable and constructive, he’s like I’m angry. It’s okay
                 if I express it I think because he felt that he was entitled, he
13               had some special entitlement to be the person that he was.
                 . . . And that he’s, you know, he’s a dangerous person
14               because of that sadistic quality and because of the fact he
                 doesn’t feel empathy.
15
16 (Tr. May 17, 2006 at 30.) Counsel did not object to Dr. Moran’s “explanation” of
17 the already-invalid MCMI results, which were pure speculation. Counsel also did
18 not object when Dr. Moran used the MCMI results to rebut the concept of mitigation
19 in general: “So again, we’re looking at his way of thinking. Is he taking personal
20 responsibility or is he saying I behaved badly because of things that happened to
21 me or because people mistreated me.” (Tr. May 17, 2006 at 28–29); see also 2003
22 ABA Guideline 10.11 cmt. n.315 (noting that counsel should object on Eighth
23 Amendment grounds to rebuttal testimony that seeks to nullify mitigation in
24 general). And, rather than framing Kiles’s addiction as an illness, Dr. Moran
25 suggested it evinced Kiles’s belief that the rules did not apply to him. Dr. Moran
26 explained that Kiles used it to relieve himself of the guilt he normally felt about
27 discharging his hostile impulses, which Dr. Moran summed up as “instant A-hole,
28 just add alcohol.” (Tr. May 17, 2006 at 33–34.) Still, VanDreumel did not object.
                                              259
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 271 of 474



 1         Dr. Moran also testified about another inapposite and speculative test, which
 2 he said could be used to predict future violent behavior: the Violence Risk
 3 Assessment Guide (“VRAG”). (Tr. May 17, 2006 at 48.) The VRAG was not in Dr.
 4 Moran’s report, and on this basis alone, counsel should have objected to Dr.
 5 Moran’s testimony. Moreover, the VRAG was both widely criticized and
 6 inapplicable to Kiles. See Daryl G. Kroner, A coffee can, factor analysis, and
 7 prediction of antisocial behavior: The structure of criminal risk, Internat’l J.L. &
 8 Psychiatry, 28(4), 360–74 (2005) (finding that the VRAG did not predict post-
 9 release failure better than randomly generated instruments); See John M. Fabian, A
10 Literature Review of the Utility of Selected Violence and Sexual Violence Risk
11 Assessment Instruments, J. Psychiatry & L., 34(3), 307–50 (2006) (explaining that
12 the VRAG was meant to measure short-term, low-risk offenders’ risk of
13 reoffending when released from secure confinement, not the risk of reoffending in
14 a high-security prison). The State wielded the VRAG to rebut Dr. Cunningham’s
15 testimony on Kiles’s upbringing and Aiken’s testimony that Kiles did not present a
16 future danger if sentenced to life in prison. (Tr. May 17, 2006 at 53–54.)
17         Powell concluded his direct examination by having Dr. Moran testify that
18 Kiles was able to make the choice to stop drinking, and that none of the factors that
19 the mental-health experts on both sides had identified—including Kiles’s
20 childhood, substance abuse, and ASPD—negated Kiles’s ability to make choices
21 on the night of the crime. (Tr. May 17, 2006 at 55–56.) Counsel should have
22 objected to the State’s continued effort to mischaracterize the nature of the
23 mitigation at issue and to mislead the jury that a causal nexus was required.
24         VanDreumel had Dr. Moran’s report, which indicated that he was going to
25 discuss the MCMI, in 2003, years ahead of trial. Still, counsel did not make any
26 attempt to investigate its validity with the help of experts, and she did not prepare
27 defense experts to rebut it in advance. She did not try to prevent the use of
28 invalidated testing, she did not interview Dr. Moran before he testified, and she did
                                             260
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 272 of 474



 1 not object to this testimony at trial. During cross-examination, VanDreumel
 2 neglected to confront Dr. Moran with the well-established problems with the
 3 MCMI, the basis of hours of disastrous testimony. While she got Dr. Moran to say
 4 that the results of the MCMI testing only “probably” applied to Kiles (Tr. May 17,
 5 2006 at 64), that hardly sufficed to counteract the damage. See Driscoll v. Delo, 71
 6 F.3d 701, 709 (8th Cir. 1995) (even when defense counsel elicited a concession
 7 from state expert, counsel was deficient for having failed to take measures to
 8 understand the testing performed and the meaning of the results). The 2003 ABA
 9 Guidelines obligate counsel to “consider witnesses familiar with and evidence . . .
10 that . . . would rebut or explain evidence presented by the prosecutor” and “expert
11 and lay witnesses along with supporting documentation . . . to rebut or explain
12 evidence presented by the prosecutor.” 2003 ABA Guideline 10.11(F)(1), (2).
13 There is no evidence that counsel made a strategic decision to conduct at most a
14 perfunctory investigation of the State’s experts and their reports, and any such
15 decision was unreasonable. Counsel performed deficiently.
16         Dr. Scialli and Dr. Moran reframed and mischaracterized Kiles’s mitigation
17 evidence to portray him as a violent, anti-social pleasure-seeker who sought to get
18 high and hurt people, instead of a man with a constellation of impairments including
19 substance addiction, whose traumatic abuse was crushingly formative.
20         Had counsel objected to this testimony or objected to the State’s experts’
21 testing measures, there is a probability the jury never would have heard any of this
22 damaging evidence. Moreover, counsel should have prepared and recalled defense
23 experts to rebut the invalid testing and conclusions of the State’s witnesses.150 It
24 was imperative that counsel at least recall Dr. Cunningham to explain to the jury
25 that ASPD and the effects of trauma and mental illness are often conflated, as well
26   150
      For example, counsel could have presented expert testimony explaining that the
27 DSM-IV-TR requires that, to diagnose any personality disorder, the underlying
   behavior cannot be due to the effect of a medical condition such as head trauma.
28 DSM IV-TR at 630. Brain imaging evidence would have addressed this as well.
                                            261
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 273 of 474



 1 as that addiction is not a choice. But counsel did not. Instead, the last thing jurors
 2 heard before determining whether Kiles should live or die was two full days of
 3 testimony from the State’s inflammatory, unsubstantiated, and largely unchallenged
 4 witnesses. Had counsel performed adequately, it would have substantially “altered
 5 the sentencing profile presented” to the jury, Strickland, 466 U.S. at 700, and there
 6 is a reasonable probability that at least one juror would have voted for life, see
 7 Bemore, 788 F.3d at 1176.
 8                6.    Counsel’s mitigation-phase closing argument constituted
                        deficient performance that prejudiced Kiles.
 9
10         Competent counsel must “take advantage of all appropriate opportunities to
11 argue why death is not [a] suitable punishment for their particular client.” 2003
12 ABA Guideline 10.11(L). There is perhaps no more important moment to fulfill this
13 obligation than closing argument. “The right to effective assistance extends to
14 closing arguments. . . . Closing arguments should ‘sharpen and clarify the issues for
15 resolution by the trier of fact. . . .’” Yarborough v. Gentry, 540 U.S. 1, 5–6 (2003)
16 (citations omitted) (quoting Herring v. New York, 422 U.S. 853, 862 (1975)); see
17 also Strickland, 466 U.S. at 669.
18         However, VanDreumel failed to use this critical opportunity and performed
19 deficiently. VanDreumel failed to argue that there was mitigation to warrant
20 leniency for all three crimes for which Kiles faced death. Instead, she spent most of
21 the closing arguing the circumstances supporting residual doubt that Kiles was
22 responsible for the deaths of the two child victims. (Tr. May 22, 2006 at 48–56, 76–
23 77.) That this affected the jury is clear given that the jury sentenced Kiles to death
24 for the adult victim, but failed to reach a verdict on the two child victims—surely
25 an unusual result. But, at the end of the day, Kiles was still sentenced to death.
26         Instead of making the case for life, VanDreumel continued to push the
27 narrative that everything in Kiles’s life had made Kiles inherently and inevitably
28 violent. She argued that, based on Kiles’s life, “subsequent violence should not
                                              262
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 274 of 474



 1 surprise anybody in here,” and that abused children “are more likely to be arrested
 2 as juveniles and adults for violent crime.” (Tr. May 22, 2006 at 31, 32.) She asked:
 3 “Does it surprise anybody that Alvie’s crime was a crime of domestic violence?”
 4 (Tr. May 22, 2006 at 40.) This was particularly damaging given that one of the
 5 jurors had written extensively on his questionnaire that his father had murdered his
 6 mother, a “victim of domestic violence.” See supra, Claim 4.
 7         VanDreumel minimized Kiles’s serious mental illness, neurological
 8 impairments, brain dysfunction, and addiction as “mental health problems,
 9 educational difficulties, alcohol and drug abuse.” (Tr. May 22, 2006 at 32.) She
10 repeatedly described his addiction as “drinking and drugging.” (Tr. May 22, 2006
11 at 41.) VanDreumel asked: “Did Alvie drink to self-medicate to quash the
12 depression? Don’t know. That’s one of the reasons people use drugs.” (Tr. May 22,
13 2006 at 81.) This failed to sharpen the issues for consideration and contradicted the
14 testimony of defense experts. Instead of framing cocaine’s effect as mental
15 impairment, counsel framed it as follows: “cocaine causes aggression. Cocaine
16 causes hostility. Cocaine causes impulsivity.” (Tr. May 22, 2006 at 34.) Counsel
17 needlessly highlighted to the jurors an image of Kiles as a violent, aggressive man.
18 Moreover, VanDreumel highlighted inconsistencies in defense experts’ testimony,
19 listing all of their diagnoses on large sheets of paper, despite the fact that some had
20 directly contradicted each other, noting “you know, for the most part, all of the
21 doctors agree, even the State’s doctors.” (Tr. May 22, 2006 at 33.)
22         Strikingly, VanDreumel early in her closing repeated the State’s greatest
23 theme: that Kiles “had a choice, he chose drugs, he could have just stopped.” (Tr.
24 May 22, 2006 at 28.) She further argued that she had no “quarrel” with the State’s
25 diagnoses, despite the fact that the State’s experts had diagnosed Kiles with ASPD
26 and had called him a sadist. (Tr. May 22, 2006 at 38; Tr. May 17, 2006 at 29.) After
27 she effectively conceded the State’s damaging diagnoses, she next argued that the
28 only question was how he ended up that way. This was not going to convince any
                                              263
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 275 of 474



 1 juror that leniency was warranted.
 2         Had Kiles’s counsel offered the jury some explanation as to how Kiles’s
 3 mitigation warranted leniency, there is a reasonable probability that at least one
 4 juror would have voted for life. See Smith v. Spisak, 558 U.S. 139, 155 (2010)
 5 (recognizing the importance of having fresh in jurors’ minds the connection
 6 between mitigating circumstances and the crimes). Had VanDreumel focused on
 7 why leniency was warranted for all three convictions, or had she not cemented the
 8 image of Kiles as a violent, amoral person, there is a reasonable probability that the
 9 outcome of the proceeding would have been different. Kiles was thus prejudiced by
10 counsel’s deficient closing argument. See Strickland, 466 U.S. at 669.
11                7.    Counsel provided ineffective assistance when she failed to
                        object to numerous aspects of the State’s closing argument.
12
13         Trial counsel failed to object during the State’s closing argument to several
14 instances of misconduct. See Claim 9, infra.
15         The purpose of closing argument “is to explain to the jury what it has to
16 decide and what evidence is relevant to its decision.” Sandoval v. Calderon, 241
17 F.3d 765, 776 (9th Cir. 2000). Arguments that frustrate this purpose are improper.
18 Id. When a prosecutor crosses the line of permissible advocacy, a defendant relies
19 on his attorney to challenge the misconduct and seek corrective action, by objecting,
20 urging curative or limiting instructions, or seeking a mistrial. See Zapata v.
21 Vasquez, 788 F.3d 1106, 1116 (9th Cir. 2015). Counsel’s decision to leave
22 unchallenged the prosecutor’s misconduct was unreasonable.
23         Most egregiously, the prosecutor urged jurors to disregard the law and the
24 Constitution’s requirements. Noting that the instructions permitted the jurors to
25 sentence Kiles to life based on mercy without finding any specific mitigation
26 proven, Powell argued “that might be the law, but is that justice? Is that right?” (Tr.
27 May 22, 2006 at 75.)
28         Additionally, the prosecutor misled the jury on the law. For example, he
                                              264
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 276 of 474



 1 argued that, while he agreed that childhood trauma affects adult behavior and that
 2 substance use affects people, it affects moral culpability only “when it takes away
 3 volition, when a person cannot control, when it’s to that degree or to that extent.”
 4 (Tr. May 22, 2006 at 58.) The State argued throughout its closing that Kiles retained
 5 the ability to make choices, so leniency was not warranted. For example, Powell
 6 argued that, even if Kiles did suffer child abuse, the jury had to decide “the grade
 7 agent, how much is there, if it was really so bad that it took away his ability to make
 8 choices, to make proper choices.” (Tr. May 22, 2006 at 73–74; see also Tr. May 22,
 9 2006 at 58–59, 71.) This implied that the jury could only consider mitigation
10 evidence if it rendered a defendant incapable of volition or if it had a causal
11 connection to the crime.151 The Supreme Court has repeatedly held this is
12 unconstitutional. See, e.g., Tennard v. Dretke, 542 U.S. 274, 284–87 (2004).
13         The prosecutor also argued non-statutory aggravating factors and urged
14 jurors to consider mitigation evidence as aggravation, in violation of the Due
15 Process Clause. See A.R.S. § 13-703(F) (1988). For example, the State argued that
16 Kiles’s model behavior in prison should weigh against him, as it showed he could
17 do the right thing when he wanted to. (Tr. May 22, 2006 at 59, 61.) The prosecutor
18 told the jury to consider the victims, as “we have aggravation as well as mitigation.”
19 (Tr. May 22, 2006 at 75.) This was improper. See Humphries v. Ozmint, 397 F.3d
20 206, 235 (4th Cir. 2005) (Wilkinson, C.J., dissenting) (arguing to overturn a death
21 sentence where the State urged the jury to weigh the victim’s life against the
22 defendant’s, as “[n]o person should be executed in America on the theory that his
23 life is of less worth than that of someone else”).
24
25   151
      The Ninth Circuit has held that Arizona’s use of a causal-nexus test was contrary
26 to clearly established federal law. McKinney v. Ryan, 813 F.3d 798, 821 (9th Cir.
   2015) (en banc). Although the Arizona courts paid lip service to Tennard at the time
27 of Kiles’s penalty phase, see, e.g., State v. Anderson, 111 P.3d 369, 391 (Ariz.
   2005), the errors continued in part because prosecutors urged juries to give no
28 weight to mitigation evidence alleged not to have a causal nexus.
                                              265
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 277 of 474



 1         The prosecutor also misrepresented the evidence in order to mislead the jury.
 2 See Darden v. Wainwright, 477 U.S. 168, 181–82 (1986); see also Berger v. United
 3 States, 295 U.S. 78, 88 (1935) (prosecutor’s improper suggestions “are apt to carry
 4 much weight against the accused when they should properly carry none”). For
 5 example, Powell emphasized that Dr. Scialli testified that one must have low birth
 6 weight to be diagnosed with fetal “exposure or to have any type of syndrome or
 7 anything like that.” (Tr. May 22, 2006 at 72.) Because Kiles did not have a low
 8 birth weight, “[w]e don’t have anything there.” (Tr. May 22, 2006 at 72.) This was
 9 false, as Dr. Scialli was specifically discussing FAS, not any of the related
10 disorders. (Tr. May 16, 2006 at 37.) Drs. Cunningham and Gaughan made clear that
11 FAS and fetal alcohol exposure are not the same and that Kiles had the latter. (Tr.
12 May 9, 2006 a.m. at 40–41; Tr. May 15, 2006 at 38.) As another example, Powell
13 stated that Kiles was never in special education or “anything like that,” when Kiles
14 had been placed in a vocational program in high school. (Tr. May 22, 2006 at 74.)
15         Further, the prosecutor stated that Kiles cut a man with a box-cutter “just
16 because of a foul in a basketball game”—conveniently leaving out that the man had
17 knocked out Kiles’s teeth. (Compare Tr. May 22, 2006 at 61, with Tr. May 9, 2006
18 p.m. at 34.) He said that Kiles had assaulted his brother-in-law, but made no
19 mention of the fact that Kiles was protecting his sister from a beating. (Compare
20 Tr. May 22, 2006 at 62, with Tr. May 9, 2006 a.m. at 27.)
21         The prosecutor argued facts outside of the record when he told the jury a
22 detail of the crime that was not in the evidence; it had come up only at Kiles’s 1990
23 hearing. (Tr. May 22, 2006 at 63 (stating that Kiles took Gunnel’s food stamps
24 while she was in the shower); Tr. Feb. 7, 1990 at 133; PFR2 Dkt. 27 Ex. 23 at 2.)
25         The prosecutor improperly vouched for evidence presented at trial. See
26 United States v. Younger, 398 F.3d 1179, 1190 (9th Cir. 2005). For example, he
27 repeatedly used the term “we know” to describe a sequence of events that had not
28 been proven. (Tr. May 22, 2006 at 64.) The Ninth Circuit has specifically cautioned:
                                             266
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 278 of 474



 1 “We emphasize that prosecutors should not use ‘we know’ statements in closing
 2 argument.” Younger, 398 F.3d at 1191.
 3         Counsel also failed to object to Powell’s improper inflammatory comments.
 4 See Zapata, 788 F.3d at 1114 (declaring inflammatory statements designed to
 5 appeal to jury’s passions improper, and ineffective assistance where defense fails
 6 to object). For example, the prosecutor told the jurors that life outside of prison was
 7 “like a jungle for [Kiles],” relying on racist stereotypes. (Tr. May 22, 2006 at 61.)
 8 “The Constitution prohibits racially biased prosecutorial arguments.” McCleskey v.
 9 Kemp, 481 U.S. 279, 309 n.30 (1987). Further, the prosecutor preyed on the jurors’
10 fears, telling them that, if Kiles was not sentenced to death and put in solitary
11 confinement, he would be around other people and “someone might touch him
12 inappropriately. And who knows what will happen at that time.” (Tr. May 22, 2006
13 at 61.) This was misleading, as Kiles had not been on death row in the eight prior
14 years and had been a model inmate. (E.g., Tr. Apr. 27, 2006 at 32.)
15         The prosecutor’s misleading and inflammatory remarks prejudiced Kiles by
16 creating the risk that he was sentenced to death in an arbitrary and capricious
17 manner. See Furman, 408 U.S. at 274 (Brennan, J., concurring). Had trial counsel
18 objected, the trial court would have appropriately restrained the State, and there is
19 a reasonable probability that the outcome of the sentencing proceeding would have
20 been different. The failure was also prejudicial because it limited appellate review
21 of the prosecutor’s misconduct. See Kiles, 213 P.3d at 187.
22                8.    Counsel’s deficient performance at the mitigation phase
                        prejudiced Kiles.
23
24         As discussed above, defense counsel conducted a deficient mitigation
25 investigation. Had counsel adequately investigated and prepared for mitigation,
26 Kiles’s jury would “have been faced with a strikingly different and more accurate
27 picture” of Kiles’s life circumstances. Hovey v. Ayers, 458 F.3d 892, 927 (9th Cir.
28 2006). A defendant is prejudiced where there is a reasonable probability that at least
                                              267
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 279 of 474



 1 one juror would have been persuaded to vote for life by what could have been
 2 presented in mitigation had counsel not performed deficiently. See, e.g., Sears, 561
 3 U.S. at 954–55.
 4         Because of counsel’s insufficient investigation and unreasoned decisions, the
 5 mitigation presentation consisted of two lay witnesses who did not know Kiles well,
 6 but who suggested he had a fine childhood and was a well-functioning individual;
 7 a member of the defense team who testified to second- and third-hand information
 8 from Kiles’s friends and family, leaving the impression that no family member was
 9 willing to testify on Kiles’s behalf; witnesses who testified that Kiles did well in
10 prison—which, when not given the appropriate neuropsychological context,
11 implied that Kiles could behave well when he chose to do so; mental-health experts
12 who failed to accurately describe addiction as a disease and conveyed that Kiles
13 was violent; and Dr. Hart, who essentially testified for the State.
14         The State followed this ineffectual presentation by offering two full days of
15 testimony by experts who hammered home that Kiles had ASPD and was a selfish,
16 violent person who enjoyed inflicting pain on others. They dismissed Kiles’s
17 serious mental illness, childhood trauma, and substance addiction, instead
18 attributing everything to ASPD and violent choices. Dr. Moran read from and
19 expanded on the baseless MCMI results as if they were fact. VanDreumel did not
20 object to any of this and failed to meaningfully cross-examine the State’s experts,
21 effectively validating the expert’s test results.
22         Even VanDreumel focused on a theme of Kiles as an inherently violent and
23 aggressive individual with a quick temper, which she drove home in questioning
24 witnesses and in closing. (E.g., Tr. May 9, 2006 a.m. at 67–68; Tr. May 22, 2006 at
25 31, 38, 45.) She minimized his mental illness, substance addiction, and childhood
26 trauma. Thus, she framed the question to the jury as whether this violent and
27 aggressive man—who may have become this way through no fault of his own, but
28 instead due to his family and how he was raised—warranted leniency. Had counsel
                                              268
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 280 of 474



 1 conducted an adequate investigation, the discussion at the mitigation phase would
 2 not have been about a violent man, but a mentally ill man, struggling to overcome
 3 lifelong trauma and addiction.
 4         With an adequate mitigation investigation and testimony from a trauma
 5 expert, an addiction expert, and a brain-damage expert, the jury would have heard
 6 a properly contextualized mitigation story. These experts could have shown the jury
 7 how Kiles suffered brain damage and explained how it impaired his ability to cope
 8 with the world around him. A substance-abuse expert could have explained the truth
 9 about addiction: it is a disease, not a choice, that over time damages a person’s brain
10 and ability to engage in impulse control and emotional regulation. A trauma expert
11 could have explained how the instability and constant state of fear that Kiles
12 experienced as a child—and the family dysfunction that continued throughout his
13 life—impaired his ability to respond to life’s challenges. These experts could have
14 explained how Kiles’s organic brain damage, combined with his traumatic
15 childhood and addiction, caused a number of deficits that seriously impaired his
16 ability to cope with the world around him, despite his desperate efforts to overcome
17 his addictions and other impairments and to a better life for himself. They could
18 have made clear that Kiles did not make choices to use substances or to hurt
19 others—his actions were a product of his addictions and mental illness, which were
20 beyond his control. Especially in conjunction with additional lay-witness testimony
21 to humanize Kiles, such expert testimony would have mattered.
22         Further, an adequate investigation would have undercut key elements of the
23 State’s case. First, appropriate and adequately prepared experts would have been
24 able to directly undercut the State’s claims about Kiles’s ASPD and the MCMI
25 results. The State would not have been able to point to the lack of concrete brain-
26 damage evidence. This would have provided a counterweight to the State’s efforts
27 to reframe the results of Kiles’s mental illness, addiction, and life-shaping trauma
28 as signs of a personality disorder. Additionally, it would have counteracted the
                                              269
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 281 of 474



 1 State’s claims that Kiles’s mental-health and background-centered mitigation was
 2 all based on Kiles’s self-report, which he had a motive to lie about. (Tr. May 9,
 3 2006 p.m. at 24, 26; Tr. May 15, 2006 at 27–29, 50; Tr. May 22, 2006 at 72.)
 4         Had counsel provided effective assistance to Kiles, the question to the jury
 5 would not have been whether this violent man had the capacity to make choices,
 6 but instead whether a mentally ill man in the throes of addiction warranted mercy.
 7 Had Kiles’s jury been presented with this more accurate picture, there is a
 8 reasonable probability that at least one of Kiles’s jurors would have imposed a
 9 different sentence. Hovey, 458 F.3d at 927. This is especially true where the jury
10 “ultimately return[ed] a death verdict [for one death] and a verdict of life without
11 parole [for the other deaths].” Bean, 163 F.3d at 1081. Because counsel failed to
12 present critical and compelling mitigation, counsel’s errors undermine confidence
13 in the outcome of Kiles’s mitigation phase.
14         F.    Counsel provided ineffective assistance in failing to request a
                 special verdict form listing which mitigating circumstances the
15               jury found proven.
16         Trial counsel performed deficiently and prejudiced Kiles by failing to request
17 special verdict forms, which would have clarified what mitigating circumstances
18 jurors found proven before imposing death. The Eighth and Fourteenth
19 Amendments require states to provide a mechanism for meaningful direct review
20 of death sentences. Gregg v. Georgia, 428 U.S. 153, 197–98 (1976) (joint opinion
21 of Stewart, Powell, and Stevens, JJ.); see also State v. Brewer, 826 P.2d 783, 790
22 (Ariz. 1992). To achieve such meaningful review, “it is important that the record
23 on appeal disclose to the reviewing court the considerations which motivated the
24 death sentence in every case in which it is imposed.” Gardner, 430 U.S. at 361
25 (plurality opinion). Arizona law helps to ensure meaningful review in non-capital
26 cases, for which the court is required to state for the record the mitigating and
27 aggravating factors it considers and applies when imposing any sentence other than
28 the presumptive term. A.R.S. § 13-701(C); State v. Harrison, 985 P.2d 486 (Ariz.
                                             270
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 282 of 474



 1 1999). However, Arizona law fails to offer such protections to capital defendants.
 2 Arizona’s death-penalty statute does not require the jury to identify in its verdict
 3 form which mitigating circumstances individual jurors deemed proven. See A.R.S.
 4 § 13-701 (1988). Counsel must request that specific findings be made. Because
 5 Kiles’s counsel did not make such a request, the verdict forms in Kiles’s case reflect
 6 only the ultimate sentence the jury imposed for each first-degree murder conviction.
 7 (See ROA 919 at 1–3.)
 8         As a result, when the Arizona Supreme Court conducted its independent
 9 review of the “aggravation, mitigation, and the propriety of the sentence” in Kiles’s
10 case, Kiles, 213 P.3d at 187, it did so without the benefit of knowing which
11 mitigating circumstances jurors had found proven. In other words, the court
12 conducted its appellate review without knowing the considerations that motivated
13 the death sentence. That appellate review was not the meaningful review
14 contemplated by Gregg. See Gardner, 430 U.S. at 361 (plurality opinion). That such
15 a review—done without information on what informed the jury’s decision—could
16 not have been meaningful is especially true in this case, where the jury was asked
17 to consider 30 mitigating circumstances and where the jury determined that death
18 was the appropriate sentence on one count but failed to reach a unanimous verdict
19 for other counts. (See Tr. May 22, 2006 at 19–21; ROA 919 at 1–3.)
20         Counsel’s failure to request special verdict forms indicating which mitigating
21 circumstances the jurors had found proven deprived Kiles of an adequate appellate
22 review and violated his rights under the Eighth and Fourteenth Amendments. Kiles
23 was thus prejudiced by counsel’s deficient performance.
24         G.    Counsel were ineffective in failing to object to juror questionnaires
                 and jury instructions that primed the jury to find that death was
25               the appropriate sentence.
26         The Eighth Amendment demands a heightened degree of “reliability in the
27 determination that death is the appropriate punishment in a specific case.”
28 Woodson, 428 U.S. at 305 (plurality opinion). A sentencer must make an
                                             271
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 283 of 474



 1 “individualized determination on the basis of the character of the individual and the
 2 circumstances of the crime.” Stephens, 462 U.S. at 879. Moreover, the Sixth
 3 Amendment requires that an independent and impartial jury, not a judge, make the
 4 requisite findings for a death sentence. See Ring, 536 U.S. at 609. Consequently,
 5 for a death sentence to pass constitutional muster, an independent jury must impose
 6 it after an individualized determination of the appropriate punishment.
 7         Counsel provided ineffective assistance in failing to object to the juror
 8 questionnaires and the jury instructions on the grounds that they conditioned the
 9 jury to favor the death penalty. As a result, Kiles did not receive an independent or
10 individualized jury sentencing.
11         From the first part of the penalty phase, jurors were given the impression that
12 they needed to be comfortable with imposing death because their role was to
13 sentence Kiles to death. In the questionnaire, 10 of the 67 questions were about the
14 death penalty, whereas only two asked about a life sentence. Moreover, the
15 questions implied that it was the jury’s duty to impose the death penalty. For
16 example, question 56 asked:
17               Assume you are on a jury to determine the punishment for
                 a defendant who has already been convicted of murder and
18               the law gives you a choice of imposing death or life
19               imprisonment with parole eligibility after 25 years. Please
                 check the statement below that best describes your feelings.
20               Check only one.
21 Jurors were given the following four options, all focused on the death penalty:
22               (1) I cannot vote to give the death penalty under any
                 circumstances.
23
                 (2) I am opposed to the death penalty but could vote to
24               impose it in a proper case.
25               (3) My decision on whether to impose the death penalty
                 would depend upon the facts and circumstances of the case.
26               (4) I would vote to impose the death penalty in every case
27               where I could.
28 The questionnaire did not frame the jurors’ choice as one between life or death, but
                                              272
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 284 of 474



 1 instead as among four different death-focused options. Through such questions, the
 2 jurors were conditioned from the outset to view death as the default sentence,152
 3 with no objection from trial counsel.
 4         The mitigation-phase instructions similarly primed jurors to favor a death
 5 sentence. The jurors received instructions at the beginning of the mitigation phase
 6 and at the end, shortly before they began deliberations. (Tr. Apr. 24, 2006 at 4–10;
 7 Tr. May 22, 2006 at 14–26.) The instructions made the desired end point clear from
 8 the start, declaring that this was a “death penalty case[.]” (Tr. Apr. 24, 2006 at 7.)
 9 The instructions stated that the jurors needed to decide “whether to oppose the death
10 penalty” and that “each juror may vote for death or against,” again framing a
11 decision for a life sentence as a contrary or aberrant position. (Tr. Apr. 24, 2006 at
12 8–9 (emphasis added); Tr. May 22, 2006 at 23.) Further, the instructions framed the
13 question for the jurors as “whether to impose the death penalty” without providing
14 a life sentence as an equal choice. (Tr. Apr. 24, 2006 at 9; Tr. May 22, 2006 at 23.)
15         Both the preliminary and final mitigation-phase instructions included the
16 following particularly stark statement: “If your verdict is that the Defendant should
17 be sentenced to death, the Defendant will be sentenced to death. If your verdict is
18 that the Defendant should be sentenced to life, the Defendant will not be sentenced
19 to death and the Court will sentence the Defendant to life in prison.” (Tr. Apr. 24,
20 2006 at 9–10; Tr. May 22, 2006 at 24.). Again, the instruction insinuated to the jury
21 that its duty was to impose death and that, should the jury abdicate that duty, then
22 the court would be forced to step in and sentence the defendant.
23         In acceding to such instructions, counsel allowed the sentencing jurors to be
24 given the impression that they had to act outside of the norm to impose a life
25 sentence. As a result, Kiles’s sentencing jurors were primed to impose death,
26
27   152
      Given the importance of primacy in learning, this emphasis on the death penalty
   when the jurors were first introduced to the case would have had a profound effect.
28 See Claim 28, supra.
                                             273
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 285 of 474



 1 instead of making an independent and individualized decision based on the facts of
 2 his case. See Hurst v. Florida, 136 S. Ct. 616, 624 (2016); see also Ring, 536 U.S.
 3 at 597. Counsel’s failure to object to these instructions undermined Kiles’s
 4 constitutional right to a reliable, individualized sentencing decision by an unbiased
 5 jury and amounts to deficient performance. Moreover, this failure prejudiced Kiles:
 6 had counsel objected to the instructions, there is a reasonable probability that the
 7 court would have reworded the instructions and that, in turn, at least one juror would
 8 have voted differently. Accordingly, counsel were ineffective with respect to the
 9 mitigation-phase instructions, and Kiles is entitled to sentencing relief.
10         H.     The cumulative effect of trial counsel’s many instances of deficient
                  performance deprived Kiles of his right to counsel at the
11                mitigation phase and resulted in an unreliable sentencing
12                proceeding.

13         While each instance of counsel’s deficient performance prejudiced Kiles, the
14 cumulative effect of those unreasonable missteps was particularly pronounced.
15         Here, counsel committed multiple errors during the mitigation proceeding.
16 Even when each error examined in isolation is not sufficiently prejudicial to warrant
17 reversal, the cumulative effect of multiple errors can still require relief. See Alcala
18 v. Woodford, 334 F.3d 862, 882–83 (9th Cir. 2003) (affirming grant of habeas relief
19 on the basis of cumulative effect of multiple errors by counsel); Killian v. Poole,
20 282 F.3d 1204, 1211 (9th Cir. 2002) (stating that the cumulative effect of errors
21 may be so prejudicial as to require reversal); Harris ex rel. Ramseyer v. Wood, 64
22 F.3d 1432, 1439 (9th Cir. 1995) (holding that the cumulative impact of numerous
23 deficiencies in defense counsel’s performance was prejudicial). Even if this Court
24 were to find that no single error merits relief, the cumulative effect of all the errors
25 is so prejudicial that Kiles is entitled to relief. See Boyde v. Brown, 404 F.3d 1159,
26 1176 (9th Cir. 2005).
27         To the extent the post-conviction court declined to find cumulative error
28 because the Arizona state courts do not recognize the doctrine of cumulative
                                              274
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 286 of 474



 1 prejudice, its decision contravenes Strickland. See 28 U.S.C. § 2254(d); see also
 2 White, 895 F.3d at 671 (holding that the Arizona post-conviction court erred by
 3 separately addressing the prejudice arising from individual deficiencies at
 4 mitigation phase and observing that “[t]he test is whether it is reasonably likely that
 5 the result of the proceeding would have been different but for counsel’s ‘errors’”
 6 (quoting Strickland, 466 U.S. at 694)). This Court should find that, taken together,
 7 the multiple unreasonable actions and errors of trial counsel warrant relief.
 8         I.     The state post-conviction court’s decision that Kiles did not state
                  a colorable claim is no bar to this Court’s de novo review of this
 9                claim.
10         The state post-conviction court’s reasoned decision with respect to counsel’s
11 failures at the mitigation phase, including the failure to present brain scans and
12 evidence of intermittent explosive disorder, stated that Kiles had shown neither
13 deficient performance nor prejudice. (See ROA 1214 at 2.)
14         The state-court merits ruling on this claim is contrary to and/or an
15 unreasonable application of clearly established federal law for two distinct reasons.
16 See 28 U.S.C. § 2254(d)(1). As noted supra, Claim 3, the only standard the state
17 post-conviction court ever stated with respect to the prejudice prong of an
18 ineffectiveness-of-counsel claim was an outcome-determinative standard: whether
19 “the outcome would have been different.” (ROA 1214 at 2.) That standard,
20 however, is contrary to or an unreasonable application of the prejudice standard in
21 Strickland. See, e.g., Thomas v. Clements, 789 F.3d 760, 767–68 (7th Cir. 2015)
22 (holding that the state court’s “would have led to a different result” prejudice
23 standard was an unreasonable application of Strickland); Martin v. Grosshans, 424
24 F.3d 588, 592 (7th Cir. 2005) (holding that the state court’s prejudice inquiry—
25 whether “the result of the proceeding would have been different”—was contrary to
26 Strickland). Moreover, as noted earlier, the state court’s failure to consider the
27 cumulative effect of the prejudice from the various failures by trial counsel in the
28 mitigation investigation and presentation was likewise an unreasonable application
                                              275
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 287 of 474



 1 of or contrary to clearly established Supreme Court precedent. See, e.g., Strickland,
 2 466 U.S. at 694–95; supra, Section H.
 3         In addition, the ruling that there was no showing of deficient performance
 4 was an unreasonable application of Strickland and Wiggins, which unambiguously
 5 provide that unreasoned “decisions” based on an unreasonable investigation are
 6 afforded no deference. See Strickland, 466 U.S. at 688; Wiggins, 539 U.S. at 521.
 7 The Supreme Court has made clear that a state court must look beyond whether the
 8 mitigation presented supports a “superficially reasonable mitigation theory” and to
 9 the underlying investigation. Sears, 561 U.S. at 953–54.
10         To the extent that the state court made a determination of fact on this front,
11 that too was unreasonable. See 28 U.S.C. § 2254(d)(2); see also, e.g., Taylor v.
12 Maddox, 366 F.3d 992, 999–1001 (9th Cir. 2004) (discussing ways in which
13 § 2254(d)(2) can be satisfied). As the state-court record makes clear, counsel failed
14 to investigate obvious lines of mitigation; failed to hire crucial experts who could
15 investigate such lines of mitigation, including brain damage; failed to provide their
16 own experts with critical information; failed to investigate the State’s rebuttal
17 experts; and failed to develop a theory of mitigation that would persuade any jury
18 that leniency was warranted. In light of this failure to investigate, counsel’s choice
19 to present no lay witnesses who knew Kiles well, to present no brain-damage expert
20 or evidence of brain damage, to present no trauma expert or anyone who could
21 properly explain and contextualize Kiles’s traumatic upbringing, and to present a
22 mitigation theory that centered on Kiles as a violent individual, among other errors,
23 were necessarily deficient.
24         The finding of no prejudice was likewise unreasonable, both because the state
25 court used the improper legal standard, as described above, but also because the
26 state court—to the extent it made a factual finding—relied on an unreasonable
27 determination under § 2254(d)(2). See Taylor, 366 F.3d at 1001 (“[W]here the state
28 courts plainly misapprehend or misstate the record in making their findings, and the
                                             276
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 288 of 474



 1 misapprehension goes to a material factual issue that is central to petitioner’s claim,
 2 that misapprehension can fatally undermine the fact-finding process, rendering the
 3 resulting factual finding unreasonable.”). Here, the state post-conviction court
 4 ignored the prejudice demonstrated by the totality of persuasive mitigation evidence
 5 that trial counsel could have presented had they conducted an adequate
 6 investigation and been able to present and explain the significance of all relevant
 7 mitigating evidence. The finding was thus unreasonable under § 2254(d)(2). See
 8 Williams, 529 U.S. at 397–398; Wiggins, 539 U.S. at 536.
 9         Because Kiles has satisfied § 2254(d), this Court’s analysis is
10 “unconstrained” by AEDPA deference.153 See Williams, 529 U.S. at 405–06.
11         J.     Conclusion
12         For the reasons stated above, Kiles’s counsel provided ineffective assistance
13 at Kiles’s mitigation phase, thereby prejudicing Kiles. The state-court decision is
14 no bar to this Court’s de novo review of this claim, and Kiles is entitled to relief.
15                                       Claim Seven
16         The trial court’s numerous errors during the guilt phase of trial
           violated Kiles’s constitutional rights.
17
18         The trial court committed numerous errors during Kiles’s guilt phase,
19 infringing upon his rights under the Fifth, Sixth, Eighth, and Fourteenth
20 Amendments to the U.S. Constitution. Kiles incorporates by specific reference all
21 facts, allegations, and arguments made elsewhere in this Petition.
22        A.     The trial court erred by not appointing qualified, un-conflicted
                 counsel, violating Kiles’s rights under the Sixth and Fourteenth
23               Amendments.
24         This claim was presented in Kiles’s state post-conviction relief petition.
25
26   153
     Alternatively, Kiles alleges he can overcome any default by showing cause and
27 prejudice attributable to the ineffective assistance of state post-conviction counsel.
   See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Strickland, 466 U.S. at 688, 694.
28
                                              277
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 289 of 474



 1 (ROA 1189 at 10–18, 23–30.) The state post-conviction court denied the claim on
 2 the merits. (ROA 1214 at 1.) For the reasons below, the state court’s denial of this
 3 claim constituted an unreasonable application of clearly established federal law, 28
 4 U.S.C. § 2254(d)(1), and an unreasonable determination of the facts, id.
 5 § 2254(d)(2). Accordingly, § 2254(d) places no limitation on relief, and this Court
 6 may review the exhausted claims de novo.
 7                1.     The trial court erred by failing to conduct an appropriate
                         inquiry into counsel’s conflicts.
 8
 9         Kiles petitioned the trial court for appointment of un-conflicted counsel on
10 numerous occasions. (See ROA 392 at 5; ROA 407 at 4; ROA 413 at 1–2; ROA
11 519 at 4; ROA 522 at 1–3; ROA 585 at 7); see also supra, Claim 1. There were two
12 specific conflicts that the trial court was constitutionally required to address to
13 protect Kiles’s Sixth Amendment right to counsel. See Cuyler v. Sullivan, 446 U.S.
14 335, 347 (1980). The first was the irrevocably fractured relationship between Kiles
15 and lead counsel Greg Clark. The second was the conflict of interest with co-
16 counsel, Treasure VanDreumel.154 Clark hired VanDreumel to defend his conduct
17 as an attorney before the Arizona State Bar Association (“Bar”). (ROA 585 at 7.)
18 At the same time, VanDreumel was representing Kiles while he was actively
19 litigating Clark’s ineffective assistance and conduct as an attorney in front of the
20 Arizona Supreme Court and the Bar. (Tr. Jan. 7, 2002 at 68–69); see Claim 1, supra.
21 The court failed to address either, and as a result Kiles was deprived of effective
22
     154
23      There were two other issues to which Kiles alerted the court regarding counsel:
     (1) Clark was unqualified to be appointed as capital counsel under the Arizona
24   Rules of Criminal Procedure, and (2) the contract structure under which both his
     attorneys were paid created a conflict of interest. See Claim 1, supra. As to the first,
25   the trial court held a hearing about Clark’s qualifications, but deemed him qualified
26   partly based on misrepresentations by Clark. (Tr. Oct. 7, 1998 at 21.) As to the
     second, the court decided that claim was best left for collateral review to determine
27   whether a “plausible alternative defense strategy or tactic might have been pursued
     but was not” due to the attorneys’ financial interests. See United States v. Wells,
28   394 F.3d 725, 733 (9th Cir. 2005).
                                               278
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 290 of 474



 1 assistance of counsel in violation of the Sixth Amendment.
 2         Even though Kiles “alleged an actual conflict and adverse effect in sufficient
 3 and not implausible detail,” the court failed to conduct more than perfunctory,
 4 superficial hearings on the truth of the allegations. See United States v. Hearst, 638
 5 F.2d 1190, 1195 (9th Cir. 1980). The first time Kiles requested new counsel, the
 6 court accused Kiles of trying to inject error into the proceedings.155 (Tr. Jan. 22,
 7 1999 at 14.) In another hearing, Kiles informed the court, “[i]f you keep Mr. Clark
 8 on my case, I don’t know how he is going to be able to defend me because there is
 9 some things I need to tell my attorney, but I will not tell him.” (Tr. Aug. 6, 1999 at
10 17.) The court failed to recognize the irreparable conflict between Kiles and Clark,
11 and instead held that Kiles had not yet received ineffective assistance of counsel.
12 (Tr. Aug. 6, 1999 at 47.)
13         Often the court chose to do whatever was most expedient rather than consider
14 Kiles’s pleas for his right to counsel. For instance, when the conflict was first raised,
15 the court said, “I think if I appoint new counsel, we are going to be no further ahead.
16 In fact, we will be—in terms of time—we will be that much farther behind.” (Tr.
17 Jan. 22, 1999 at 10.) This was nearly 18 months before Kiles’s trial began. And
18 when Kiles alerted the court of the conflict under which VanDreumel represented
19 him, the court, without any reasoning, denied the request for un-conflicted counsel.
20 The judge was leaving the issue for appeal, as all he stated as a basis for his denial
21 was, “[W]e are making a record.” (Tr. Jan. 7, 2002 at 70.) This was not a
22 determination on the merits, as constitutionally required. See Schell v. Witek, 218
23 F.3d 1017, 1025 (9th Cir. 2000).
24         The superficial hearings and cursory dismissals of Kiles’s repeated pleas fell
25 well short of the trial court’s duty to ensure Kiles’s right to effective representation.
26   155
       The court even believed that because Kiles was facing a death sentence, his
27 attorney did not need to have substantive communication with him. “Well, if this
   were a simple burglary case, I would have expected Mr. Clark to be down and have
28 a heart-to-heart conversation with Mr. Kiles.” (Tr. Jan. 22, 1999 at 10.)
                                               279
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 291 of 474



 1                2.    The trial court erred by failing to appoint qualified,
                        un-conflicted counsel.
 2
 3         “[A] court confronted with and alerted to possible conflicts of interest must
 4 take adequate steps to ascertain whether the conflicts warrant separate counsel.”
 5 Wheat v. United States, 486 U.S. 153, 160 (1988); see also Holloway v. Arkansas,
 6 435 U.S. 475, 483–84 (1978); Cuyler, 446 U.S. at 347. Given the Sixth
 7 Amendment’s right to counsel, “a state trial court has no discretion to ignore an
 8 indigent defendant’s timely motion to relieve an appointed attorney.” Schell, 218
 9 F.3d at 1025. Where there is a conflict, generally a court may not resort to a concern
10 about a delay in the proceedings in denying a request for appointment of un-
11 conflicted counsel. See United States v. Moore, 159 F.3d 1154, 1161 (9th Cir. 1998)
12 (holding that if a request for un-conflicted counsel was not on the eve of trial, a
13 court could not dismiss such a request to avoid delay).
14         The trial court here was continually “confronted with and alerted to possible
15 conflicts of interest.” Wheat, 486 U.S. at 160. Kiles informed the court explicitly in
16 pro per motions and at hearings that he had an irreparably fractured relationship
17 with lead counsel. (See, e.g., ROA 413 at 1–2; Tr. Aug. 6, 1999 at 12–15.) Kiles
18 alerted the court that Clark had hired VanDreumel to represent Clark in Bar
19 proceedings, creating a conflict between VanDreumel’s loyalties to both clients.
20 (Tr. Jan. 7, 2002 at 68–69.) Because Kiles’s motions and statements on the conflicts
21 made “a strong showing” and the “matter was called to the attention of the trial
22 court well before the date of trial,” the “denial of appellant’s motion for a change
23 of appointed counsel was error.” United States v. Williams, 594 F.2d 1258, 1261
24 (9th Cir. 1979).
25         “[T]o compel one charged with [a] grievous crime to undergo a trial with the
26 assistance of an attorney with whom he has become embroiled in irreconcilable
27 conflict is to deprive him of the effective assistance of any counsel whatsoever.”
28 Brown v. Craven, 424 F.2d 1166, 1170 (9th Cir. 1970). The trial court deprived
                                             280
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 292 of 474



 1 Kiles of his Sixth Amendment right to counsel, leading to a “substantial and
 2 injurious effect” on his conviction. See Brecht v. Abrahamson, 507 U.S. 619, 623
 3 (1993). As such, Kiles’s habeas relief must be granted.
 4         B.     The trial court denied Kiles a fair trial by denying his motion for
                  a change of venue.
 5
 6         Kiles raised this claim in his direct appeal. (DA2 Dkt. 86 at 85–90.) The state
 7 court denied the claim. See State v. Kiles, 213 P.3d 174, 184–85 (Ariz. 2009). The
 8 state court’s ruling was contrary to and/or an unreasonable application of clearly
 9 established federal law, 28 U.S.C. § 2254(d)(1), and it turned on an unreasonable
10 determination of fact, id. § 2254(d)(2). The strictures of § 2254(d) therefore do not
11 apply, and this Court can review the exhausted claims de novo.
12              1.    Kiles’s trial was marked by pervasive, prejudicial media
                      coverage.
13
14         “The requirement that a jury’s verdict must be based upon the evidence
15 developed at the trial goes to the fundamental integrity of all that is embraced in the
16 constitutional concept of trial by jury.” Turner v. Louisiana, 379 U.S. 466, 472
17 (1965) (internal quotation marks omitted). Given the rampant, negative publicity
18 Kiles and his case had received in Yuma, defense counsel moved before trial for a
19 change of venue. Defense counsel argued pretrial publicity had the probable effect
20 of precluding a trial with fair and impartial jurors. (Tr. Apr. 11, 2000 at 10.)
21         At argument on the motion, defense counsel stated, “Since the inception of
22 this case there’s been two motions for change of venue. Both times it was reported
23 in the press, and not only was it reported in the press, but the comments made by
24 defense counsel as to why venue should be changed was reported.” (Tr. Apr. 11,
25 2000 at 7.) In other words, because of how extensively the press was covering the
26 proceedings, counsel’s complaints about what the press were reporting were then
27 re-reported in the press, exacerbating the very problem counsel hoped to proscribe.
28         The State told the court, “I really don’t care where we try this case” (Tr. Apr.
                                              281
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 293 of 474



 1 11, 2000 at 29), but believed the motion for change of venue was premature because
 2 there had not yet been any voir dire (Tr. Apr. 11, 2000 at 29).
 3         The court denied the motion, in part because the judge stated that if he had
 4 not been involved, he personally “would really have remembered very little about
 5 this case.” (Tr. Apr. 11, 2000 at 33–34.) The court did acknowledge that the press
 6 coverage had been prejudicial against Kiles: “You kind of have to trust the press to
 7 give a balanced account. I would hope from this point forward the press does give
 8 a balanced account and that their news accounts would not seem to have Mr. Kiles
 9 convicted before the trial even starts.” (Tr. Apr. 11, 2000 at 34.) Still, the court
10 agreed to file the change-of-venue motions under seal, as they would be reported
11 on by the media and further prejudice Kiles. (Tr. Apr. 11, 2000 at 35–36.)
12         Upon that denial, defense counsel filed a petition for special action with the
13 Arizona Supreme Court, arguing that the media coverage was so pervasive and
14 negative that Kiles could not receive a fair trial in Yuma. (Case No. M-00-0006,
15 Pet. for Special Action, Mar. 10, 2000.) The Arizona Supreme Court declined to
16 accept jurisdiction over the complaint. (ROA 441 at 1.)
17                2.    Clearly established federal law required a change of venue
                        to ensure Kiles’s due process rights.
18
19         “[T]he right to jury trial guarantees to the criminally accused a fair trial by a
20 panel of impartial, indifferent jurors” whose decisions “must be based upon the
21 evidence developed at the trial.” Irvin v. Dowd, 366 U.S. 717, 722 (1961) (internal
22 quotation marks omitted). While total ignorance of the facts and issues is not
23 required, a court “cannot foreclose inquiry as to whether, in a given case, the
24 application of that rule works a deprivation of the prisoner’s life or liberty without
25 due process of law.” Id. at 723 (quoting Lisenba v. California, 314 U.S. 219, 236
26 (1941)). Where, as in Kiles’s case, the “build-up of prejudice is clear and
27 convincing,” the court erred in denying a motion for change of venue. Id. at 725.
28         In Irvin, the facts are remarkably similar to those in Kiles’s case. In that case,
                                               282
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 294 of 474



 1 news stories revealed the details of the petitioner’s prior crimes and called him a
 2 “confessed slayer.” Id. at 725–26. The newspaper articles in Irvin “reported
 3 petitioner’s offer to plead guilty if promised a 99-year sentence, but also the
 4 determination, on the other hand, of the prosecutor to secure the death penalty.” Id.
 5 No matter jurors’ statements at voir dire, “influence that lurks in an opinion once
 6 formed is so persistent that it unconsciously fights detachment from the mental
 7 processes of the average man.” Id. at 727–28.
 8         A court has committed error in failing to grant a motion for change of venue
 9 if there was “reasonable likelihood that prejudicial news prior to trial . . .
10 prevent[ed] a fair trial.” Sheppard v. Maxwell, 384 U.S. 333, 363 (1966). Prejudice
11 is presumed where the pretrial publicity is “massive,” “pervasive,” and “virulent.”
12 Id. at 335, 354. When determining whether a change of venue is warranted, courts
13 must analyze such factors as the timing of the media, the degree of exposure to the
14 investigation, and whether the media is primarily factual or prejudicial. See Casey
15 v. Moore, 383 F.3d 896, 907–08 (9th Cir. 2004); Ainsworth v. Calderon, 138 F.3d
16 787, 795 (9th Cir. 1998), as amended, 152 F.3d 1223 (9th Cir. 1998).
17         Here, the trial court erred in not granting Kiles’s motion for change of venue,
18 as the pervasive, negative, prejudicial media denied his constitutional right to trial
19 before a fair and unbiased jury. First, the media reporting on Kiles’s case was
20 pervasive enough that motions had to be filed under seal. Defense counsel reported
21 that the press was reporting on motions as she filed them. (Tr. Apr. 11, 2000 at 8.)
22 There was no break in time between reporting and Kiles’s trial, and he was tried
23 before a biased jury as a result.
24         In addition, the reporting was not simply factual but highly prejudicial. One
25 article printed in the Yuma Sun before Kiles’s second trial declared, “Judge Denies
26 Killer Use of a Pen.” Other headlines included, “Retrial for Convicted Murderer in
27 Limbo,” and “Convicted Killer’s Attorney Gets More Time to Appeal.” (Case No.
28 CV-00-0143, Pet. for Special Action, May 5, 2000 at 37, 43–44.) As in Irvin, 366
                                              283
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 295 of 474



 1 U.S. at 725–26, news articles in Yuma before Kiles’s trial in 2000 consistently
 2 reported that Kiles had been convicted before “based on overwhelming evidence of
 3 premeditation” and that he had confessed to multiple people. (Case No. CV-00-
 4 0143, Pet. for Special Action, May 5, 2000 at 36; Tr. Apr. 11, 2000 at 16.) And as
 5 in Irvin, news articles also published statements from Kiles’s prior trial and
 6 appellate attorneys that Kiles was not innocent and would have pled guilty but for
 7 the State seeking the death penalty. (Tr. Apr. 11, 2000 at 13–15.)
 8         Moreover, the press reported inflammatory details that jurors could not have
 9 heard in the courtroom. For instance, the newspapers reported about Kiles’s prior
10 violent felony—details that were so similar to the facts of the current case that they
11 “could never come inside of a criminal trial.” (Tr. Apr. 11, 2000 at 11.)
12         Finally, using materials from the first trial, newspaper articles in Yuma
13 opined on the testimony and credibility of witnesses at the second trial, including
14 Kiles himself. (Tr. Apr. 11, 2000 at 20–21.) Given the ineffective assistance of
15 counsel that Kiles received at his first trial, “there was plenty of testimony and
16 information that came in that was totally excludable from any other criminal case.”
17 (Tr. Apr. 11, 2000 at 26.) As a result, the press reporting was much more damaging
18 than in the majority of cases covered by the media.
19         Because the newspaper reporting of Kiles’s case was “massive,” “pervasive,”
20 and “virulent,” there was a “reasonable likelihood that prejudicial news prior to trial
21 . . . prevent[ed] a fair trial.” Sheppard, 384 U.S. at 335, 363. As such, the trial court
22 erred and violated Kiles’s Fifth, Sixth, Eighth, and Fourteenth Amendment rights.
23 See Brecht, 507 U.S. at 623. Kiles is entitled to relief.
24         C.     The trial court erred by not dismissing the venire after a highly
                  prejudicial statement poisoned the jury pool.
25
26         Kiles did not present this claim in state court. Kiles can overcome any default
27 by showing cause and prejudice, as the ineffective assistance of Kiles’s state post-
28 conviction counsel in failing to raise this claim constitutes cause for the default and
                                               284
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 296 of 474



 1 resulted in prejudice to Kiles. See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Strickland
 2 v. Washington, 466 U.S. 668, 688, 694 (1984). Because this claim has not been
 3 adjudicated by the Arizona state courts, the limitations on relief imposed by 28
 4 U.S.C. § 2254(d) do not apply to this Court’s review, and the Court may consider
 5 the merits of the claim de novo.
 6                1.    A prospective juror disclosed highly prejudicial information
                        before the venire.
 7
 8         The voir dire for Kiles’s second trial was conducted on July 7, 2000. Before
 9 any juror questionnaires had been given out or counsel had an opportunity to ask
10 questions, the court began by asking the entire venire, “Have any of you ever seen
11 or heard or read anything about this case or have any of you ever heard anyone
12 express an opinion about this case?” (Tr. July 7, 2000 at 39.) The question itself
13 was anodyne, but invited prospective jurors to introduce extraneous information
14 about the case to the entire venire if they offered details beyond a yes or no answer.
15         At the court’s instigation, one person did just that. One venire member who
16 raised her hand told the judge that Shemaeah’s uncle worked with her husband and
17 was a family friend when the crime occurred. Rather than speak to the prospective
18 juror individually, the court asked follow-up questions before the entire venire,
19 inviting details. The court asked, “Did you talk to the—talk about the case either to
20 him or talk to your husband and he talked about things. . . .” The juror answered
21 that the uncle had told them about the crime and about the service held for the child.
22 The court continued, asking a question that would naturally elicit prejudicial details:
23                THE COURT: Do you feel that you perhaps might have
                  some inside information that other people don't?
24
                  JUROR: No.
25
                  THE COURT: Okay.
26
                  JUROR: I just don’t -- when they found the defendant
27                guilty I was happy, you know.
28 (Tr. July 7, 2000 at 45–46.)
                                              285
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 297 of 474



 1         Defense counsel immediately requested that questioning stop being
 2 conducted in this manner and moved to strike the venire. (Tr. July 7, 2000 at 46.)
 3 Counsel correctly pointed out that a curative instruction would only have
 4 exacerbated the problem, drawing more attention to the juror’s statements about
 5 Kiles’s prior conviction. (Tr. July 7, 2000 at 47.) The judge denied the motion,
 6 saying that it was premature, as the court and counsel could continue asking
 7 individual jurors generally about media exposure to Kiles’s case. It is worth noting
 8 that the judge failed to even identify the problem, as the prejudicial information
 9 introduced to the venire was not from the media, but rather from a prospective juror
10 who stated that she was happy when she learned of Kiles’s previous conviction.
11         Despite this being a capital case, the court failed to take even basic
12 precautions to ensure Kiles received his right to a fair and impartial jury.
13                2.    The trial court erred by failing to grant the motion to
                        dismiss the venire.
14
15         “The requirement that a jury’s verdict must be based upon the evidence
16 developed at the trial goes to the fundamental integrity of all that is embraced in the
17 constitutional concept of trial by jury.” Turner v. Louisiana, 379 U.S. 466, 472
18 (1965) (internal quotation marks omitted). The integrity of the jury, especially in a
19 capital case, is paramount, and “any ground of suspicion that the administration of
20 justice has been interfered with” cannot be tolerated. Mattox v. United States, 146
21 U.S. 140, 149 (1892), superseded by rule as stated in Peña-Rodriguez v. Colorado,
22 137 S. Ct. 855 (2017).
23         Here, a juror introduced highly inflammatory, prejudicial information to the
24 entire venire that the court and both parties had “gone to extraordinary lengths” to
25 keep out of the proceedings. (Tr. July 7, 2000 at 46.) The court could not have
26 conducted an inquiry into whether this extraneous information biased jurors without
27 further reference to that prejudicial information. Though constitutional rights
28 should never be subject to scheduling concerns, as this information was introduced
                                              286
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 298 of 474



 1 on the first day of venire, the court could easily have dismissed the pool of
 2 prospective jurors and started without a biased jury pool.
 3         Because the court denied the motion to strike the venire, Kiles was denied
 4 his constitutional right to a fair and impartial jury. Moreover, as noted by defense
 5 counsel, a number of jurors most certainly overheard that prejudicial, extraneous
 6 information introduced. (Tr. July 7, 2000 at 46.) If even one juror’s deliberations
 7 was affected, the defendant is denied the constitutional right to an impartial jury.
 8 Mach v. Stewart, 137 F.3d 630, 633 (9th Cir. 1997). The trial court’s denial of the
 9 motion to strike the venire violated Kiles’s due process rights under the Fourteenth
10 Amendment and had a “substantial and injurious effect” on his conviction. See
11 Brecht, 507 U.S. at 623.
12         D.    The trial court’s admission of an excessively gruesome photograph
                 during Kiles’s trial resulted in the denial of a fair trial and due
13               process.
14         The admission of a photograph of LeCresha’s decomposed body (see 2000
15 Trial Ex. 72) was raised by Kiles’s appellate counsel as both a guilt-phase and
16 penalty-phase trial-court error. (DA2 Dkt. 86 at 56–66.) The Arizona Supreme
17 Court held that because the penalty-phase jury did not sentence Kiles to death for
18 the killing of the children, Kiles suffered no prejudice. See Kiles, 213 P.3d at 183.
19 Where, as in Kiles’s case, there were different guilt- and penalty-phase juries, the
20 court’s holding was unreasonable. It failed to recognize that regardless of the
21 sentence imposed, the photograph was so unduly prejudicial that it rendered the
22 guilt phase fundamentally unfair. The state court’s denial of this claim was an
23 unreasonable application of or contrary to clearly established federal law, see 28
24 U.S.C. § 2254(d)(1), and rested on an unreasonable determination of the facts, id.
25 § 2254(d)(2). Accordingly, the strictures of § 2254(d) do not apply to this claim,
26 and this Court may review the merits of this claim de novo.
27         During questioning of the medical examiner, the State introduced Exhibit 72,
28 a gruesome photograph of the body of LeCresha, to the jury. (Tr. July 13, 2000 at
                                             287
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 299 of 474



 1 101–03; 2000 Trial Ex. 72); see Claim 3, supra. LeCresha’s body had been
 2 discovered in a Mexican canal two weeks after her death. The photograph was
 3 illustrative not of her injuries from the crime, but of the grisly result of
 4 decomposition during prolonged submersion in water. The photograph showed
 5 “skin slippage,” skin discoloration, soft tissue loss, and damage from crabs and
 6 other aquatic animals feeding on the body. (Tr. July 13, 2000 at 102–03.)
 7         Notably, because of the damage to the body, the photograph did not
 8 demonstrate the wounds that caused LeCresha’s death. While the photograph
 9 showed “evidence of skin laceration,” which may have been caused during the
10 assault, the pathologist stated that the “hole in the skull where the soft tissue has
11 been eroded” was “all probably due—part of it—due to immersion” in the water.
12 (Tr. July 13, 2000 at 103.) The photograph showed no evidence of an assault
13 otherwise. The photograph served no evidentiary purpose, as it did not illustrate or
14 support the medical examiner’s testimony about LeCresha’s cause of death. The
15 defense asked no questions about LeCresha’s autopsy or the photo, as there was no
16 material issue of fact for which the photograph had any evidentiary value. (See Tr.
17 July 13, 2000 at 103–07.)
18         The introduction of gruesome photographs of victims in capital trials raises
19 issues of constitutional dimension. The Due Process Clause of the Fourteenth
20 Amendment is violated when the jury is permitted to consider evidence that is so
21 unduly prejudicial that it renders the trial fundamentally unfair. See Romano v.
22 Oklahoma, 512 U.S. 1, 12 (1994); Darden v. Wainwright, 477 U.S. 168, 179–83
23 (1986); Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974).
24         Here, the admission of the photograph undermined the fairness of the trial
25 and amounted to a denial of due process. See Romano, 512 U.S. at 12; Bruton v.
26 United States, 391 U.S. 123, 131 n.6 (1968) (“An important element of a fair trial
27 is that a jury consider only relevant and competent evidence bearing on the issue of
28 guilt or innocence.”). The medical examiner’s testimony regarding the victims’
                                             288
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 300 of 474



 1 injuries and causes of death was uncontroverted by the defense. (Tr. July 13, 2000
 2 at 103–07.) The medical examiner gave a cause of death without reference to the
 3 photograph. (Tr. July 13, 2000 at 101–03). The gruesome photograph had no
 4 probative value, as the photograph was not illustrative of the injuries suffered.
 5         Instead, the photograph showed the state of the child’s body after having been
 6 in water for weeks, and so its admission at trial served only to incite the passions of
 7 the jurors. The highly prejudicial effect of this evidence easily outweighed any
 8 potential minimal probative value, and the introduction of the photograph
 9 undermined the fairness of the trial and sentencing proceeding. It had a “substantial
10 and injurious effect” on Kiles’s conviction. See Brecht, 507 U.S. at 623. The trial
11 court abused its discretion by allowing the photo to be admitted by the jury,
12 violating due process. See Romano, 512 U.S. at 12; Bruton, 391 U.S. at 131 n.6.
13         E.     The trial court declined to give the jury instructions to which Kiles
                  was constitutionally entitled.
14
15         At Kiles’s guilt phase, despite the fact that Kiles had been charged with
16 premeditated murder, the trial court declined to instruct the jury that it could
17 consider an intoxication defense. The court likewise declined to properly instruct
18 the jury on premeditation and on reasonable doubt. The court’s ineffectual jury
19 instructions denied Kiles his rights to a fair trial, to a complete defense, and to due
20 process under the Fifth, Sixth, and Fourteenth Amendments to the U.S.
21 Constitution.
22         Except as noted below, Kiles presented this claim on direct appeal. (DA2
23 Dkt. 86 at 42–56.) The Arizona Supreme Court’s denial of this claim was contrary
24 to or involved an unreasonable application of the clearly established federal law
25 discussed below, see 28 U.S.C. § 2254(d)(1); it further rested on an unreasonable
26 determination of fact, see id. § 2254(d)(2).
27
28
                                              289
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 301 of 474



 1                1.    The trial court erred in failing to instruct the jury that
                        premeditation requires actual reflection.
 2
 3         Despite Arizona law explaining that premeditation requires actual reflection,

 4 the trial court declined to give an instruction properly defining premeditation. The
 5 court instructed the jury as follows:
 6                Premeditation means the defendant acts with the
                  knowledge that he will kill another human being when such
 7                intention or knowledge proceeds [sic] the killing by a
 8                length of time to permit reflection. An act is not done with
                  premeditation if there is any instant – if it is the instant
 9                effect of a sudden quarrel or heat of passion.
10 (Tr. July 19, 2000 at 92–93.) Without additional clarification, the jury could not tell
11 whether premeditation required actual reflection or simply time to premeditate.
12 Further, the trial court’s definition amounted to telling the jury that premeditation
13 equaled knowledge plus “a length of time to permit reflection.” In other words,
14 premeditation equaled knowledge plus time. But then the prosecutor argued that
15 premeditation “can be instantaneous. I mean that can be so fast.” (Tr. July 19, 2000
16 at 35.) In essence, the court’s instruction, especially as eroded by the State’s
17 argument, informed the jury that the State did not need to prove Kiles actually
18 reflected for the jury to convict him of premeditated murder.
19        Under Arizona law, however, premeditation required actual reflection. State
20 v. Thompson, 65 P.3d 420, 428 (Ariz. 2003) (explaining that the jury must find
21 “beyond a reasonable doubt that the defendant actually reflected”); see also State
22 v. Dann, 74 P.3d 231, 239 (Ariz. 2003) (“[I]f a court’s instruction or a prosecutor’s
23 comment to the jury signals that the mere passage of time will suffice to establish
24 the element of premeditation, those instructions or comments constitute error.”);
25 supra, Claim 3. Because the jury was not so instructed, it did not need to find
26 anything more than knowledge and time in order to find Kiles guilty of Gunnel’s
27 premeditated first-degree murder.
28         The omission of actual reflection from the jury instructions meant that,

                                              290
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 302 of 474



 1 ultimately, the State was relieved of its burden to prove Kiles guilty of every
 2 element of first-degree murder. That violated one of the most basic tenets of due
 3 process: “the Due Process Clause protects the accused against conviction except
 4 proof beyond a reasonable doubt of every fact necessary to constitute the crime with
 5 which he is charged.” In re Winship, 397 U.S. 358, 364 (1970); see also Sullivan v.
 6 Louisiana, 508 U.S. 275, 277–78 (1993). The Arizona Supreme Court decision
 7 contravened and/or unreasonably applied this Supreme Court precedent and,
 8 further, relied on an unreasonable determination of fact that the jury instruction
 9 conveyed that premeditation required reflection. Kiles, 213 P.3d at 179–80.
10 Premeditation was the only issue in dispute for Gunnel’s death, and the defense
11 sought to argue that her killing was not first-degree murder because it was not
12 premeditated. (See Tr. July 19, 2000 at 92–93); see also supra, Claim 3. Because
13 of the singular importance of premeditation in this case and the fundamental nature
14 of the constitutional violation that occurred, the violation had a substantial and
15 injurious effect on the verdict. Brecht, 507 U.S. at 623.
16               2.     The trial court erred in denying Kiles an intoxication
                        defense, which he was constitutionally entitled to present.
17
18         Kiles was charged with the knowing premeditated first-degree murder of
19 Gunnel. Kiles, 213 P.3d at 181. The State charged Kiles with knowing, instead of
20 intentional, murder to take advantage of a workaround in Arizona law: a defendant
21 charged with intentional first-degree murder may raise the defense of voluntary
22 intoxication under Arizona law, but a defendant charged with knowing first-degree
23 murder may not. Id. at 182 (noting that A.R.S. § 13-503 (1989) “unambiguously
24 provides that intoxication is a defense only against the culpable mental state of
25 intentionally”). Because Kiles was not charged with a crime of intent, the court
26 declined to instruct the jury that intoxication was a defense to the crime of first-
27 degree murder. (See Tr. July 19, 2000 at 86–99.) The jury then had no legal avenue
28 to consider whether and how Kiles’s intoxication at the time of the crime bore upon
                                             291
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 303 of 474



 1 the element of premeditation. (See, e.g., Tr. July 17, 2000 at 157–58, 177.)
 2          The court’s denial of an instruction on an intoxication defense was
 3 unconstitutional for multiple reasons. First, it resulted from arbitrary State action,
 4 in violation of Kiles’s due-process and equal-protection rights. Kiles was charged
 5 with a crime of knowledge solely to vitiate his intoxication defense. Cf. State v.
 6 Lavers, 814 P.2d 333, 346 (Ariz. 1991) (“Even if the State charged knowingly
 7 rather than intentionally to preclude the introduction of evidence of defendant’s
 8 intoxication, we find such a legal strategy acceptable.”). However, in the context of
 9 premeditated murder, there is no meaningful difference between intentional murder
10 and knowing murder.156 Under Arizona law, “‘[p]remeditation’ is the distinguishing
11 feature of first degree murder. Its essence is reflective intent to kill.” State v. Walton,
12 650 P.2d 1264, 1271 (Ariz. Ct. App. 1982 (quoting Judge R. Gerber, Criminal Law
13 of Arizona at 147 (1978)). In such a scheme, allowing a State to discriminate against
14 comparably situated defendants who could be charged with either knowing or
15 intentional premeditated first-degree murder, based on whether the State wants to
16 give the defendant the opportunity to present an intoxication defense, is both a due-
17 process and an equal-protection violation. Cf. Walton, 650 P.2d at 1270
18 (recognizing that “[a] statute which prescribes different degrees of punishment for
19 the same acts committed under like circumstances by persons in like situations is
20 violative of a person’s right to equal protection of the laws” (alteration in original)
21 (quoting People v. Calvaresi, 534 P.2d 316, 318 (Colo. 1975)).
22          Second, the denial of the intoxication defense infringed on Kiles’s right to
23 present a complete defense. “Whether rooted directly in the Due Process Clause of
24
25   156
      This is in part because the definition of premeditated knowing murder, as given
26 to Kiles’s jury and as discussed above, makes little sense and effectively stripped
   “premeditation” of any meaning. Even the standard legal meaning of premeditation
27 incorporates intent: premeditation is defined as the “[c]onscious consideration and
   planning that precedes an act.” Black’s Law Dictionary (10th ed. 2014).
28 “[P]lanning” necessarily involves intent.
                                                292
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 304 of 474



 1 the Fourteenth Amendment or in the Compulsory Process or Confrontation clauses
 2 of the Sixth Amendment, the Constitution guarantees criminal defendants ‘a
 3 meaningful opportunity to present a complete defense.’” Crane v. Kentucky, 476
 4 U.S. 683, 690 (1986) (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)
 5 (citations omitted); see also Simmons v. South Carolina, 512 U.S. 154, 175 (1994)
 6 (O’Connor, J., concurring) (“[O]ne of the hallmarks of due process in our adversary
 7 system is the defendant’s ability to meet the State’s case against him.”). While a
 8 State can limit the availability of an affirmative defense based on a “valid” reason
 9 without contravening due process, Montana v. Egelhoff, 518 U.S. 37, 53, 56 (1996),
10 the State cannot do so arbitrarily. Arizona allows defendants charged with crimes
11 of intent access to an intoxication defense; it can have no valid reason to deny other
12 defendants the ability to meet the State’s case against them.
13         The denial of the opportunity to present a meaningful defense is particularly
14 stark in this context because, under Arizona law, the State need not prove actual
15 reflection. Thompson, 65 P.3d at 427 (premeditation requires actual reflection, but
16 the State need not offer direct proof of that actual reflection). When the State need
17 not directly prove premeditation, eliminating the intoxication defense drastically
18 curtails the opportunity to fairly challenge the element of premeditation, even when
19 the defendant was intoxicated to the point that he lacked the capacity to premeditate.
20 Especially in these circumstances, the denial of the intoxication defense amounted
21 to the denial of Kiles’s right to present a meaningful defense.
22         Finally, given that the State need not offer direct proof of premeditation, the
23 denial of the intoxication defense effectively allowed the jury to find the defendant
24 guilty without the State having to prove every element of the crime. See In re
25 Winship, 397 U.S. at 364.
26         The court unconstitutionally denied Kiles the right to present an intoxication
27 defense, and the Arizona Supreme Court’s contrary decision was an unreasonable
28 application of the clearly established federal law cited herein. A legal mechanism
                                              293
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 305 of 474



 1 for consideration of intoxication evidence would have altered the jury’s analysis
 2 considerably, so the error violated Kiles’s rights.157 See Brecht, 507 U.S. at 623.
 3                3.     The trial court erred in improperly instructing the jury on
                         the definition of “reasonable doubt.”
 4
 5         Kiles did not present this issue in state court. Kiles alleges he can overcome
 6 any default by showing cause and prejudice because of the ineffective assistance of
 7 appellate and state post-conviction counsel. See Martinez, 566 U.S. at 9; Evitts v.
 8 Lucey, 469 U.S. 387, 396 (1985); Strickland, 466 U.S. at 688, 694. Because this
 9 claim has not been adjudicated by the Arizona state courts, the limitations on relief
10 imposed by 28 U.S.C. § 2254(d) do not apply to this Court’s review, and the Court
11 may consider the merits of the claim de novo.
12         Contrary to the wishes of trial counsel, the court instructed the jury that
13 “[p]roof beyond a reasonable doubt is proof that leaves you firmly convinced of the
14 defendant’s guilt.” (Tr. July 19, 2006 at 87; see also Tr. July 18, 2006 at 27–28
15 (counsel requesting a different instruction on the definition of reasonable doubt).)
16 The phrase “firmly convinced” reduced the standard of proof the State had to satisfy
17 to something less than reasonable doubt; it is akin to “clear and convincing.” See,
18 e.g., State v. Perez, 976 P.2d 427, 442 (Haw. Ct. App. 1998), aff’d in part, rev’d in
19 part on other grounds, 976 P.2d 379 (Haw. 1999).
20         The reasonable-doubt standard “is indispensable to command the respect and
21 confidence of the community in applications of the criminal law.” In re Winship,
22 397 U.S. at 364. “It is critical that the moral force of the criminal law not be diluted
23 by a standard of proof that leaves people in doubt whether innocent men are being
24 condemned.” Id. As there is a reasonable likelihood that the jury interpreted “firmly
25 convinced” as a lesser standard of proof than “beyond a reasonable doubt,” the
26 court’s instruction violated Kiles’s rights to due process and trial by jury under the
27
   157
       That the court’s instructions on intoxication were unclear only exacerbated the
28 problem. See United States v. Bagby, 451 F.2d 920, 927 (9th Cir. 1971).
                                              294
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 306 of 474



 1 Fifth, Sixth, and Fourteenth Amendments to the U.S. Constitution. See id.; see also
 2 Sullivan, 508 U.S. at 278; Estelle v. McGuire, 504 U.S. 62, 72 (1991). Further,
 3 given the nature of this constitutional error and the fact that the defense contended
 4 that the State could not prove issues like premeditation beyond a reasonable doubt,
 5 the error was not harmless under Brecht. See Brecht, 507 U.S. at 623.
 6         F.     The trial court unconstitutionally required that Kiles be physically
                  restrained at the guilt phase.
 7
 8         Kiles did not present this claim in state court. Kiles alleges he can overcome
 9 any default by showing cause and prejudice because of the ineffective assistance of
10 appellate and state post-conviction counsel. See Martinez, 566 U.S. at 9; Evitts, 469
11 U.S. at 396; Strickland, 466 U.S. at 688, 694. Because this claim has not been
12 adjudicated by the Arizona state courts, the limitations on relief imposed by 28
13 U.S.C. § 2254(d) do not apply to this Court’s review, and the Court may consider
14 the merits of the claim de novo.
15         The trial court abused its discretion by requiring that Kiles be physically
16 restrained during the guilt-phase proceeding in violation of Kiles’s rights under the
17 Fifth, Sixth and Fourteenth Amendments to the U.S. Constitution. As discussed in
18 Claims 3 and 5, supra, Kiles had a due-process right to be tried without physical
19 restraints absent a compelling justification that those restraints were necessary.
20 Without any individualized determination of necessity by the court, Kiles was
21 forced to wear a leg brace and ankle shackles throughout his guilt-phase
22 proceedings. See Claim 3, supra. Multiple jurors saw and/or heard the shackles, or
23 noticed Kiles’s odd gait due to the leg brace.
24         By failing to determine that shackling was necessary before requiring
25 restraints, the trial court denied Kiles the right to a fair trial. Juror observance of
26 shackling undermined the presumption of innocence to which Kiles was entitled,
27 and it denied him an impartial jury. See Illinois v. Allen, 397 U.S. 337, 344–45
28 (1970); Estelle v. Williams, 425 U.S. 501, 504–05 (1976); see also Deck v.
                                              295
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 307 of 474



 1 Missouri, 544 U.S. 622, 633 (2005). As the restraints were not justified, see supra,
 2 Claim 3, the court violated Kiles’s due-process rights and substantially affected his
 3 trial. See Brecht, 507 U.S. at 623; see also State v. Gomez, 123 P.3d 1131, 1139–
 4 42 (Ariz. 2005) (vacating death sentence because defendant was shackled at penalty
 5 phase without individualized finding of necessity).
 6         G.     The trial court failed to make a complete record of the guilt-phase
                  proceeding in violation of Kiles’s constitutional rights.
 7
 8         Kiles did not present this claim in state court. Kiles alleges he can overcome
 9 any default by showing cause and prejudice because of the ineffective assistance of
10 appellate and state post-conviction counsel. See Martinez, 566 U.S. at 9; Evitts, 469
11 U.S. at 396; Strickland, 466 U.S. at 688, 694. Because this claim has not been
12 adjudicated by the Arizona state courts, the limitations on relief imposed by 28
13 U.S.C. § 2254(d) do not apply to this Court’s review, and the Court may consider
14 the merits of the claim de novo.
15         As discussed in Claim 15, infra, a complete record is necessary to protect
16 Kiles’s Fourteenth Amendment right to meaningful appellate review. See Parker v.
17 Dugger, 498 U.S. 308, 321 (1991); Draper v. Washington, 372 U.S. 487, 500
18 (1963). This is especially true in capital cases, which demand heightened reliability.
19 See Woodson v. North Carolina, 428 U.S. 280, 305 (1976) (plurality opinion).
20         During the guilt phase, the trial court failed to record bench conferences (see,
21 e.g., Tr. July 12, 2000 at 82 (“THE COURT: We are back on the record. We talked
22 about several things.”)); conferences on jury instructions (Tr. July 18, 2000 at 2);
23 discussions on how Kiles’s penalty-phase would proceed after Arizona’s sentencing
24 scheme was declared unconstitutional in Ring v. Arizona, 536 U.S. 584 (2002) (see
25 ROA 584 at 1); and a conference on the failure to give appropriate jury instructions
26 resulting in a questionable verdict (Tr. July 20, 2000 at 3). The failure to make a
27 record is not harmless; these off-the-record conferences concerned substantive
28 constitutional issues that required appellate review to ensure Kiles was not denied
                                              296
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 308 of 474



 1 his fundamental rights. Because there was not a “‘record of sufficient
 2 completeness,’ for adequate consideration of the errors assigned,” Draper, 372 U.S.
 3 at 497 (quoting Coppedge v. United States, 369 U.S. 438, 446 (1962)), the trial
 4 court’s failures denied Kiles meaningful appellate review in violation of due
 5 process, and Kiles is entitled to relief. See Brecht, 507 U.S. at 623.
 6         H.    The trial court violated Kiles’s right to be free from double
                 jeopardy and a reliable sentencing determination.
 7
 8         Kiles did not present this claim in state court. Kiles alleges he can overcome
 9 any default by showing cause and prejudice because of the ineffective assistance of
10 appellate and state post-conviction counsel. See Martinez, 566 U.S. at 9; Evitts, 469
11 U.S. at 396; Strickland, 466 U.S. at 688, 694. Because this claim has not been
12 adjudicated by the Arizona state courts, the limitations on relief imposed by 28
13 U.S.C. § 2254(d) do not apply to this Court’s review, and the Court may consider
14 the merits of the claim de novo.
15         For the deaths of the children, Kiles was charged with four counts: two counts
16 of child abuse and two counts of first-degree murder, either premeditated or felony
17 murder with child abuse as the predicate felony. (ROA 1 at 2; CR89-15577 ROA 1
18 at 1–2.) He was convicted on all counts, and for each victim, at least seven jurors
19 convicted Kiles of both child abuse and premediated murder. (ROA 482 at 5–8.) As
20 explained in Claim 11, infra, by allowing the child-abuse convictions to stand, the
21 trial court subjected Kiles to double jeopardy. A child-abuse charge necessarily
22 merges with premeditated murder where the only child abuse alleged is the
23 premeditated murder. As the Arizona Supreme Court explained:
24             [T]he child abuse-murder situation is akin to the assault-
               murder situation. Although “assault and battery are always
25             included in an unlawful homicide, they are not degrees of
               such offense requiring the court where death results, to
26             instruct that the defendant may be found guilty thereof.”
27
28 State v. Styers, 865 P.2d 765, 771 (Ariz. 1993) (quoting State v. Myers, 125 P.2d
                                              297
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 309 of 474



 1 441, 444 (Ariz. 1942)). Notably, Kiles was charged with only one crime in Gunnel’s
 2 death—premeditated murder. He was not also charged with assault. (ROA 1 at 2.)
 3         Included in the Fifth Amendment to the U.S. Constitution is “protect[ion]
 4 against multiple punishments for the same offense.” North Carolina v. Pearce, 395
 5 U.S. 711, 717 (1969). Since the child-abuse convictions should be subsumed by the
 6 premeditated murder convictions for the child victims, Kiles’s separate child-abuse
 7 convictions violate his right to be free from double jeopardy.
 8         While the prosecution for child abuse was itself improper, the trial court erred
 9 by not striking the child-abuse convictions upon receipt of the jury verdicts. A
10 number of jurors found Kiles guilty of premeditated murder and child abuse,
11 thereby convicting Kiles of the same crime twice. The defense requested the child-
12 abuse verdicts be vacated, as the Arizona Supreme Court had explicitly held that
13 “[t]he first degree murder statute, A.R.S. § 13-1105(A)(l ), not the child abuse
14 statute, applies when a person intentionally kills a child victim.” Styers, 865 P.2d
15 at 772 (emphasis added). But rather than address the multiple convictions on the
16 same offense, the trial court stated that while the defense motion raised “interesting
17 issues,” it would not vacate the verdicts. (Tr. Dec. 29, 2000 at 19–20.) As Kiles was
18 subject to double jeopardy, the trial court’s error violated Kiles’s Fifth Amendment
19 right and had “a substantial and injurious effect” on his convictions and resultant
20 sentences. See Brecht, 507 U.S. at 623.
21         I.     The cumulative effect of these trial-court errors prejudiced Kiles.
22         The Ninth Circuit recognizes that the cumulative effect of multiple errors
23 may prejudice a defendant, even where no single trial error examined alone does
24 so. See Parle v. Runnels, 505 F.3d 922, 934 (9th Cir. 2007) (finding habeas relief
25 warranted when combined effect of multiple trial errors resulted in injurious effect
26 on jury’s verdict); Alcala v. Woodford, 334 F.3d 862, 894–95 (9th Cir. 2003)
27 (affirming grant of habeas relief where multiple errors by court and counsel
28 deprived defendant of a fundamentally fair trial); Killian v. Poole, 282 F.3d 1204,
                                              298
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 310 of 474



 1 1211 (9th Cir. 2002) (stating that cumulative effect of errors may be so prejudicial
 2 as to require reversal).
 3         The trial court committed numerous errors during the guilt phase of Kiles’s
 4 trial. Even if this Court were to find that none of them merits relief alone, the
 5 cumulative effect of all the errors is so prejudicial that Kiles is entitled to relief.
 6                                         Claim Eight
 7         The trial court’s numerous errors during the penalty phase of trial
           violated Kiles’s constitutional rights.
 8
 9         The trial court committed numerous errors during Kiles’s penalty phase,
10 infringing upon his rights under the Fifth, Sixth, Eighth, and Fourteenth
11 Amendments to the U.S. Constitution. Kiles incorporates by specific reference all
12 facts, allegations, and arguments made elsewhere in this Petition.
13         Except as noted below, Kiles did not present this claim in state court. Kiles
14 alleges he can overcome any default by showing cause and prejudice, including the
15 ineffective assistance of state counsel. See Martinez v. Ryan, 566 U.S. 1, 9 (2012);
16 Strickland v. Washington, 466 U.S. 668 (1984). He alternatively alleges that any
17 procedural bar is not adequate or independent and that imposing default would be
18 a miscarriage of justice. Because this claim has not been adjudicated by the Arizona
19 state courts, the limitations on relief imposed by 28 U.S.C. § 2254(d) do not apply,
20 and the Court may consider the merits of the claim de novo.
21       A.    The trial court unconstitutionally required that Kiles be physically
               restrained at the penalty phase.
22
23         The trial court’s error in requiring that Kiles be physically restrained during
24 the penalty phase of trial violated his rights under the Fifth, Sixth, Eighth, and
25 Fourteenth Amendments to the U.S. Constitution.
26         As discussed in Claims 3, 5, and 7, supra, Kiles had a right under the Due
27 Process Clause and the fair-trial guarantee not to be tried wearing physical restraints
28 unless there was a compelling reason. “[G]enerally, a criminal defendant has a
                                               299
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 311 of 474



1
     constitutional right to appear before a jury free of shackles.” Gonzalez v. Pliler, 341
2
     F.3d 897, 900 (9th Cir. 2003) (quoting Spain v. Rushen, 883 F.2d 712, 716 (9th Cir.
3
     1989)). The use of a stun belt in particular both “raises all of the traditional concerns
4
     about the imposition of physical restraints” and interferes with “a different set of a
5
     defendant’s constitutionally guaranteed rights,” including the right to confer with
6
     counsel and to participate in his case. Gonzalez, 341 F.3d at 900 (quoting United
7
     States v. Durham, 287 F.3d 1297, 1305 (11th Cir. 2002)). Absent a determination
8
     by the court that restraints are necessary for security and that no less-restrictive
9
     option exists, the Constitution prohibits the use of restraints during any phase of a
10
     capital case. See id.
11
           Throughout penalty-phase proceedings, Kiles was forced to wear a leg brace
12
     and an electric stun belt around his waist.158 At least one juror saw Kiles’s physical
13
     restraints—including, once, a belly chain with handcuffs—both as Kiles was
14
     waiting to enter the courtroom and when he was sitting at the defense table.
15
           The court failed to make the required finding before forcing Kiles to wear
16
17   158
       As the Ninth Circuit explained:
18               A stun belt is an electronic device that is secured around a
                 prisoner’s waist. Powered by nine-volt batteries, the belt is
19               connected to prongs attached to the wearer’s left kidney
20               region. When activated remotely, the belt delivers a
                 50,000-volt, three to four milliampere shock lasting eight
21               seconds. Upon activation of the belt, an electrical current
                 enters the body near the wearer’s kidneys and travels along
22               blood channels and nerve pathways. The shock
                 administered from the activated belt ‘causes incapacitation
23               in the first few seconds and severe pain during the entire
24               period. Activation may also cause immediate and
                 uncontrolled defecation and urination, and the belt’s metal
25               prongs may leave welts on the wearer’s skin requiring as
                 long as six months to heal. Activation of a stun belt can
26               cause muscular weakness for approximately 30–45
27               minutes and heartbeat irregularities or seizures. Accidental
                 activations are not unknown.
28   Gonzalez, 341 F.3d at 901 (citations and internal quotation marks omitted).
                                                300
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 312 of 474



 1 physical restraints. On February 14, 2006, defense counsel raised the issue of
 2 restraints at a hearing. (Tr. Feb. 14, 2006 at 41.) The trial judge agreed that he would
 3 not have Kiles shackled while in the courtroom as he could not “recall any time that
 4 Mr. Kiles has been a security problem, or risk.” (Tr. Feb. 14, 2006 at 42.) The
 5 prosecutor agreed that Kiles was not a bad prisoner and did not see any need for
 6 shackles. (Tr. Feb. 14, 2006 at 42.) However, the prosecutor argued for leg braces,
 7 and the parties decided that the Sheriff’s Office needed to be involved. (Tr. Feb. 14,
 8 2006 at 43.) They agreed that, at an already-scheduled hearing the following week,
 9 they would discuss shackling with someone representing the Sheriff’s Office. (Tr.
10 Feb. 14, 2006 at 45.) However, the record includes no minute order or transcript
11 from that subsequent hearing. Regardless of what transpired at that hearing, Kiles
12 was restrained at trial in a stun belt and leg braces, despite the court’s finding (and
13 the prosecutor’s agreement) that Kiles did not present a security risk. This violated
14 Kiles’s constitutional rights.159
15         Because of the variety of prejudices attributable to restraints—both visible to
16 the jury and not—the fact that the court forced Kiles to wear restraints without an
17 individualized finding of necessity violated Kiles’s rights to a fair trial, to an
18 impartial jury, and to effective assistance of counsel. The stun belt in particular
19 “may have [had] significant psychological consequences . . . [which] cannot be
20 understated.” Gonzalez, 341 F.3d at 900. Even more so than shackles, the stun belt
21 “may impede the defendant’s ability to communicate with his counsel and to
22 participate in the defense of the case.” Id.; see also Deck v. Missouri, 544 U.S. 622,
23 631–32 (2005). All of these forms of prejudice infected Kiles’s penalty phase and
24 had a “substantial and injurious effect” on his sentence. See Brecht v. Abrahamson,
25
     159
26     Further, to the extent that the Sheriff’s Office made the decision regarding the
   stun belt, that decision process was unconstitutional. See Gonzalez, 341 F.3d at 902
27 (finding a court violated defendant’s constitutional rights where correctional
   officers made the stun-belt determination, as “[t]he use of physical restraints is
28 subject to close judicial, not law enforcement, scrutiny”).
                                              301
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 313 of 474



 1 507 U.S. 619, 623 (1993); see also State v. Gomez, 123 P.3d 1131, 1139–42 (Ariz.
 2 2005) (vacating death sentence because defendant was shackled at penalty phase
 3 without individualized finding of necessity). Kiles is entitled to relief.
 4         B.     The trial court violated Kiles’s constitutional rights during his
                  penalty-phase voir dire.
 5
 6         As discussed in Claim 4, supra, the Constitution safeguards against a
 7 mandatory death sentence upon conviction. Woodson v. North Carolina, 428 U.S.
 8 280 (1976) (plurality opinion). At the heart of that protection is the right to be
 9 sentenced by jurors who make an individualized and reasoned moral decision
10 whether life or death is the appropriate sentence by considering and giving full
11 effect to all mitigation. See, e.g., Lockett v. Ohio, 438 U.S. 586 (1978).
12               1.     The trial court should not have struck Prospective Juror 56
                        based on her views of the death penalty, as she evidenced her
13                      ability to be fair and impartial.
14         The trial court’s removal of Prospective Juror 56 for cause violated Kiles’s
15 federal constitutional rights. As discussed in Claim 4, supra, a state may not
16 “entrust the determination of whether a man should live or die to a tribunal
17 organized to return a verdict of death.” Witherspoon v. Illinois, 391 U.S. 510, 521
18 (1968). In Witherspoon, the Supreme Court held that “a sentence of death cannot
19 be carried out if the jury that imposed or recommended it was chosen by excluding
20 veniremen for cause simply because they voiced general objections to the death
21 penalty or expressed conscientious or religious scruples against its infliction.” Id.
22 at 522. The operative question is “whether the juror’s views would ‘prevent or
23 substantially impair the performance of his duties as a juror in accordance with his
24 instructions and his oath.’” Wainwright v. Witt, 469 U.S. 412, 424 (1985) (quoting
25 Adams v. Texas, 448 U.S. 38, 45 (1980)).
26         In Adams, the Court reversed a defendant’s death sentence under
27 circumstances similar to those in Kiles’s case. There, a trial court excused
28 prospective jurors from jury service who stated during voir dire “that they would
                                              302
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 314 of 474



 1 be ‘affected’ by the possibility of the death penalty, but who apparently meant only
 2 that the potentially lethal consequences of their decision would invest their
 3 deliberations with greater seriousness and gravity or would involve them
 4 emotionally.” 448 U.S. at 49. The trial court also excluded for cause jurors who
 5 “were unable positively to state whether or not their deliberations would in any way
 6 be ‘affected.’” Id. at 50. In reversing the defendant’s death sentence, the Supreme
 7 Court stated: “[N]either nervousness, emotional involvement, nor inability to deny
 8 or confirm any effect whatsoever is equivalent to an unwillingness or an inability
 9 on the part of the jurors to follow the court’s instructions and obey their oaths,
10 regardless of their feelings about the death penalty.” Id. It concluded that the trial
11 court’s “grounds for excluding these jurors were consequently insufficient under
12 the Sixth and Fourteenth Amendments.” Id.
13         As in Adams, the trial court’s for-cause removal of Prospective Juror 56 due
14 to her views on capital punishment violated Kiles’s constitutional rights. The record
15 contains no indication that Prospective Juror 56’s views on capital punishment
16 “would [have] prevent[ed] or substantially impair[ed] the performance of [her]
17 duties as a juror[.]” Witt, 469 U.S. at 434. The record illustrates that she instead
18 expressed that, though she did not personally believe in the death penalty, she could
19 impose it. (Tr. Mar. 7, 2006 at 93.) The court dismissed her because she did not
20 want to be a part of the process and was “just too conflicted, I think, in her views
21 to be fair and impartial.” (Tr. Mar. 16, 2006 at 5.) However, Prospective Juror 56
22 stated that she could consider all evidence and keep an open mind. (Tr. Mar. 7, 2006
23 at 92–93.) She explained more than once that she would follow the law. (Tr. Mar.
24 7, 2006 at 94, 96.) In sum, she was qualified to serve on Kiles’s jury.
25         The trial court’s decision to strike Prospective Juror 56 for cause prejudiced
26 Kiles. Where a “scrupled, yet eligible” juror is removed in violation of Witherspoon
27 and Witt, it constitutes prejudice and no harmless-error analysis is required. Gray
28 v. Mississippi, 481 U.S. 648, 668 (1987).
                                             303
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 315 of 474



 1               2.     The trial court should have struck Prospective Jurors 78
                        and 82 for cause based on their views of the death penalty.
 2
 3         The trial court erred in refusing to strike for cause Prospective Jurors 78 and
 4 82, who would have automatically imposed the death penalty. Under the Sixth and
 5 Fourteenth Amendments, a defendant has a right to an unbiased and impartial jury.
 6 Morgan v. Illinois, 504 U.S. 719, 727 (1992). In Morgan, the Supreme Court
 7 emphasized that any juror who would automatically impose the death penalty upon
 8 conviction of the offense charged must be removed for cause. Id. at 729, 735–36.
 9         Kiles’s counsel moved to strike Prospective Jurors 78 and 82 for cause
10 because their impartiality was substantially impaired by their strong support for the
11 death penalty. (Tr. Mar. 16, 2006 at 9–15.) These were the only two prospective
12 jurors whom counsel moved to strike for cause.
13         Prospective Juror 78 stated on his questionnaire and in voir dire that he would
14 vote for death for first-degree murder if it were an option, that he would give death
15 if a person were guilty beyond a reasonable doubt, and that a person should “expect
16 the max.” (Tr. Mar. 8, 2006 at 55.) The court stated that he would not dismiss
17 Prospective Juror 78 for cause because:
18               a lot of people come into the process thinking that if you’re
                 convicted it’s an automatic thing, the death penalty’s an
19               automatic thing, and they kind of have to be educated and
20               they have to be impartially so, so I don’t give an extreme
                 amount of weight to those comments.
21
22 (Tr. Mar. 16, 2006 at 12.) This reasoning flies in the face of constitutional
23 precedent. The court conceded that “it’s a little bit of a close case.” (Tr. Mar. 16,
24 2006 at 12.) The prospective juror’s statements were particularly concerning given
25 that a different jury had already found Kiles guilty beyond a reasonable doubt in
26 2000; the penalty-phase jury was going to be instructed to rely on that finding.
27         Prospective Juror 82 stated that the death penalty should be required where
28 there is no remorse. (Tr. Mar. 8, 2006 at 103–04.) He also said that his aunt was
                                              304
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 316 of 474



 1 beaten and murdered in 2001 by a man who entered her home, that proceedings
 2 were ongoing for mental-illness reasons, and that he had sentenced a person to death
 3 while serving on a Nevada jury in the late 1980s. (Tr. Mar. 8, 2006 at 99–102.) The
 4 court denied counsel’s motion to dismiss for cause because any concerns could be
 5 addressed with jury instructions and argument.160 (Tr. Mar. 16, 2006 at 15.)
 6         This decision by the trial court was in error and prejudiced Kiles.
 7 Preliminarily, the “presence of a biased juror cannot be harmless; the error requires
 8 a new trial without a showing of actual prejudice.” United States v. Gonzalez, 214
 9 F.3d 1109, 1111 (9th Cir. 2000) (quoting Dyer v. Calderon, 151 F.3d 970, 973 n.2
10 (9th Cir. 1998)); Hughes v. United States, 258 F.3d 453, 463 (6th Cir. 2001). Here,
11 as a result of the trial court’s errors, defense counsel was required to use two
12 peremptory strikes to remove these biased jurors from the panel. This violated
13 Kiles’s Sixth Amendment rights. See Ross v. Oklahoma 487 U.S. 81, 89 (1988)
14 (“[T]he right to peremptory challenges is denied or impaired only if the defendant
15 does not receive that which state law provides.” (internal quotation marks omitted)).
16 Further, the trial court’s failure to strike these prospective jurors meant that Kiles’s
17 peremptory challenges were unavailable to remove other jurors who ultimately
18 served on his jury even though they too were biased against Kiles. See Claim 4,
19 supra. The trial court’s refusal to strike these two prospective jurors for cause had
20 a “substantial and injurious effect” on Kiles’s sentence. See Brecht, 507 U.S. at 623.
21
22
23
24
   160
       The court relied on the State’s arguments that both Prospective Jurors 78 and 82
25 said that they could follow instructions. Promises that a juror can be fair or follow
26 the law are insufficient under the Constitution. “It may be that a juror could, in good
   conscience, swear to uphold the law and yet be unaware that maintaining such
27 dogmatic beliefs about the death penalty would prevent him or her from doing so.”
   Morgan, 504 U.S. at 735. The court failed to search beyond the promise to follow
28 instructions, as required by Morgan.
                                              305
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 317 of 474



 1                3.     The trial court erred in permitting statements in voir dire
                         and on the juror questionnaire that implied that, if
 2                       sentenced to life in prison, Kiles would be eligible for parole
 3                       in 25 years.

 4         Both the juror questionnaire and voir dire proceedings included multiple
 5 statements that implied that Kiles could be eligible for parole after serving 25 years.
 6 This was not accurate based on the crimes of which he had been convicted. While
 7 the court later attempted to correct this misstep with a jury instruction (Tr. May 22,
 8 2006 at 15; Tr. Mar. 16, 2006 at 17–19), that instruction was insufficient to counter
 9 the belief implanted in jurors’ minds from the outset that Kiles could be eligible for
10 parole after 25 years. This was particularly damaging given that Kiles had already
11 served 17 years in prison by the time the penalty phase commenced.
12         The Supreme Court has held that a jury must be properly informed of a
13 defendant’s lack of eligibility for parole. See Simmons v. South Carolina, 512 U.S.
14 154, 163 (1994); see also Lynch v. Arizona, 136 S. Ct. 1818, 1819 (2016).
15         The first page of the juror questionnaire stated that, if the jury found that
16 there were aggravating factors in this case, they would determine the penalty to be
17 imposed. The questionnaire indicated, “[t]here would be two options. They include
18 (a) death or (b) life in prison for which the defendant will be eligible for parole after
19 serving 25 years. There are no other possible sentences for the murder charge.” This
20 statement was misleading, as it both failed to mention that Kiles already faced two
21 sentences of 35 years in prison without the possibility of parole for his child-abuse
22 convictions, and minimized that Kiles had been found guilty of three counts of first-
23 degree murder. The questionnaire asked jurors their feelings on “a sentence of life
24 in prison with parole eligibility after 25 years for a person convicted of first-degree
25 murder.” The questionnaire also posed a question that started as follows: “Assume
26 you are on a jury to determine the punishment for a defendant who has already been
27 convicted of murder and the law gives you a choice of imposing death or life
28 imprisonment with parole after 25 years.” Throughout voir dire, the prosecutor
                                               306
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 318 of 474



 1 made reference to these questions, including when speaking to jurors who were
 2 eventually seated. (E.g., Tr. Mar. 6, 2006 at 98, 129; Tr. Mar. 8, 2006 at 53, 102.)
 3         This clearly influenced prospective jurors, likely including those who were
 4 ultimately seated. The majority of the venire voiced objections to the release of a
 5 person convicted of first-degree murder after 25 years. (ROA 760 at 4.) After voir
 6 dire, defense counsel argued a motion to clarify that Kiles would not be eligible for
 7 parole after 25 years. (Tr. Mar. 16, 2006 at 18.) The court admitted his error during
 8 voir dire, stating: “Yeah, and I feel bad about that.” (Tr. Mar. 16, 2006 at 19.) The
 9 court decided that they could “probably undo the damage.”161 He continued: “I
10 wasn’t thinking in terms of the 35 with the kids, and I was only thinking about the
11 murder counts. I wasn’t even factoring in the child abuse.” (Tr. Mar. 16, 2006 at
12 19.) Even the prosecutor noted: “That was the one theme that ran through all the
13 juror questionnaires more than anything else. People were concerned with life with
14 a possibility in 25.” (Tr. Mar. 16, 2006 at 26.)
15         The trial court’s error in permitting the jurors to hear via questionnaire and
16 voir dire that Kiles would be eligible for parole after 25 years had a “substantial and
17 injurious effect” on Kiles’s sentence. See Brecht, 507 U.S. at 623. Jurors who
18 believed that Kiles could be released if they did not sentence Kiles to death were
19 much more likely to vote for death. See Simmons, 512 U.S. at 163 (“Holding all
20 other factors constant, it is entirely reasonable for a sentencing jury to view a
21 defendant who is eligible for parole as a greater threat to society than a defendant
22 who is not.”). “The shorter the period of time a juror thinks the defendant will be
23 imprisoned, the more likely he or she is to vote for death on the final ballot.” John
24 H. Blume et al., Future Dangerousness in Capital Cases: Always “At Issue,” 86
25 Cornell L. Rev. 397, 404 (2001). Kiles was prejudiced and is entitled to relief.
26   161
       The trial court compounded this error—and did not undo the damage—by
27 declining to sentence Kiles on the two child-abuse counts prior to the aggravation
   phase, despite defense counsel’s request that the court do so to make clear to the
28 jury that Kiles was not going to be released from prison. (Tr. Mar. 16, 2006 at 30.)
                                              307
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 319 of 474



 1         C.    The trial court erred in denying defense counsel’s motion for a
                 directed verdict on the “especially heinous, cruel or depraved”
 2               aggravating circumstance.
 3         The trial court denied defense counsel’s motion pursuant to Arizona Rule of
 4 Criminal Procedure 20 for a directed verdict on the “especially heinous, cruel or
 5 depraved” aggravator under A.R.S. § 13-703(F)(6) (1988). (Tr. Apr. 4, 2006 at 25.)
 6 That denial was of constitutional magnitude, as no reasonable factfinder could find
 7 beyond a reasonable doubt that the aggravating circumstance existed based on the
 8 facts presented at trial.
 9        Kiles raised this claim on direct appeal. (DA2 Dkt. 86 at 91–92.) The Arizona
10 Supreme Court determined that its analysis of this claim was subsumed by its
11 independent review of the aggravating circumstances and denied the claim. State v.
12 Kiles, 213 P.3d 174, 188 n.18 (Ariz. 2009). As explained in Claim 12, infra, that
13 ruling was an unreasonable application of or contrary to clearly established federal
14 law, see 28 U.S.C. § 2254(d)(1), and was based on unreasonable determination of
15 facts, see id. § 2254(d)(2). Preliminarily, the Arizona Supreme Court relied upon
16 Kiles’s “admissions” and the testimony regarding “defensive wounds” in finding
17 that the State had established “cruelty.” Kiles, 213 P.3d at 188. Kiles made only one
18 admission about how Gunnel’s death unfolded, to Larry Hawkins, and there was
19 testimony about only one defensive wound. (Tr. July 13, 2000 at 99; see also Tr.
20 Mar. 21, 2006 at 21.) The Arizona Supreme Court also relied, for example, on the
21 transfer blood stain on the door as evidence that Gunnel or her attacker was moving;
22 however, Kiles’s friend, Kale Johnson, had given a sworn statement acknowledging
23 that he had left the blood stain on the door. (Tr. July 14, 2000 at 134–35; Tr. July
24 17, 2000 at 35; Tr. Apr. 27, 2006 at 78; PFR2 Dkt. 20 Ex. 1 at 7.)
25         As explained in detail in Claim 12, infra, based on the State’s evidence at
26 trial, no reasonable jury could find the (F)(6) aggravating circumstance proven
27 beyond a reasonable doubt. Lewis v. Jeffers, 497 U.S. 764, 783 (1990). The trial
28 court’s finding that sufficient evidence existed to support this aggravator “was so
                                             308
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 320 of 474



 1 arbitrary or capricious as to” violate Kiles’s due-process and Eighth Amendment
 2 rights. See id. at 780. “Cruelty” was the sole aspect of the (F)(6) aggravator found
 3 unanimously by the jury and affirmed on appeal with respect to Gunnel’s death, and
 4 the elimination of the (F)(6) aggravator would have significantly affected the jury’s
 5 sentencing deliberations. The trial court’s denial thus had a substantial and injurious
 6 effect on the sentencing verdict. See Rogers v. McDaniel, 793 F.3d 1036, 1042 (9th
 7 Cir. 2015) (“[W]here a judge in a habeas proceeding is in grave doubt as to the
 8 harmlessness of the error, the habeas petitioner must win.” (quoting Pensinger v.
 9 Chappell, 787 F.3d 1014, 1029 (9th Cir. 2015)).
10         D.     The trial court erred in not striking the (F)(8) aggravator as
                  unconstitutionally vague.
11
12         After the aggravation phase, the jury made Enmund/Tison findings regarding
13 the deaths of the two children. (See ROA 879 at 1–4.) Those findings reflected that
14 two of the jurors were not convinced beyond a reasonable doubt that Kiles himself
15 killed the children. (ROA 879 at 1–4.) Even so, the jury proceeded to find that the
16 State had proven the (F)(8) aggravator for multiple homicides. (See ROA 879 at 6,
17 9, 12); see also A.R.S. § 13-703(F)(8) (1988) (“[t]he defendant has been convicted
18 of one or more other homicides . . . during the commission of the offense”).
19         Accordingly, the jury applied the (F)(8) aggravator even though it found the
20 State had not proven beyond a reasonable doubt that the defendant himself killed
21 more than one victim. If the aggravating circumstance applies in such broad
22 circumstances, it fails to genuinely narrow the class of offenders eligible for the
23 death penalty. See Maynard v. Cartwright, 486 U.S. 356, 363 (1988) (aggravating
24 circumstances that do not appropriately limit application of the death penalty are
25 unconstitutional because they fail to adequately channel the sentencing discretion
26 of the jury). The (F)(8) aggravator thus runs afoul of the Eighth Amendment. See
27 id.; see also, e.g., Godfrey v. Georgia, 446 U.S. 420, 433 (1980).
28         Kiles raised this claim on direct appeal. (DA2 Dkt. 86 at 92–93.) However,
                                              309
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 321 of 474



 1 at no point did the Arizona Supreme Court consider or address Kiles’s argument of
 2 vagueness under the Eighth Amendment. Instead of considering the issue raised by
 3 Kiles, the court misconstrued Kiles’s argument and reaffirmed that the jury finding
 4 of the (F)(8) aggravator was not in error. Kiles, 213 P.3d at 186. Because the state
 5 court did not adjudicate this claim on the merits, this Court is not bound by the
 6 strictures of § 2254(d). The trial court erred in not striking this aggravator as vague,
 7 and—because Arizona is a weighing state in which jurors weigh the aggravators
 8 against the mitigation—that error was substantial and injurious. See Brecht, 507
 9 U.S. at 623; see also Brown v. Sanders, 546 U.S. 212, 220 (2006).
10         E.     The trial court denied Kiles’s due-process rights by admitting a
                  gruesome and unduly prejudicial photograph.
11
12         Over defense objection, the trial court admitted into evidence a gruesome
13 photograph, described in Claims 3 and 7, supra, at Kiles’s aggravation phase. (Tr.
14 Mar. 20, 2006 at 25–38; see also 2006 Trial Ex. 72.) The admission of that
15 photograph, which was so haunting as to infect the reliability of Kiles’s entire
16 penalty phase, violated Kiles’s due-process rights. See, e.g., Zant v. Stephens, 462
17 U.S. 862, 879, 885 (1983) (the jury should not be allowed to consider evidence that
18 is “totally irrelevant to the sentencing process” and fails to focus on “the character
19 of the individual and circumstances of the crime”); Romano v. Oklahoma, 512 U.S.
20 1, 12 (1994).
21         Kiles raised this claim on appeal. (DA2 Dkt. 86 at 56–66) As discussed
22 supra, Claim 7, the Arizona Supreme Court’s determination that this photograph
23 did not prejudice Kiles, see Kiles, 213 P.3d at 183, was an unreasonable application
24 of or contrary to clearly established Supreme Court precedent, see 28 U.S.C.
25 § 2254(d)(1), and rested on an unreasonable determination of fact, see id.
26 § 2254(d)(2). Certainly the prejudice from such a disturbing image can infect
27 matters beyond whether the defendant is sentenced to death for killing the particular
28 victim in the photograph. Because of the horrifying nature of Exhibit 72 and its
                                              310
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 322 of 474



 1 tendency to arouse emotion in the jurors, along with its complete lack of probative
 2 value, the trial court’s admission of the photograph violated Kiles’s due-process
 3 rights and prejudiced him. See Brecht, 507 U.S. at 623.
 4         F.     The trial court unconstitutionally permitted the victims’ attorney
                  to file pleadings, including a requested jury instruction.
 5
 6         The trial court permitted the victims’ attorney to file pleadings and suggest
 7 jury instructions. This caused the victims’ attorney to effectively become a second
 8 prosecutor, which violated Kiles’s rights to due process and to a fair trial under the
 9 Sixth, Eighth, and Fourteenth Amendments to the U.S. Constitution.
10         The laws of Arizona prescribe in detail the rights of victims. Here, the trial
11 court erred when it permitted the victims’ attorney to file pleadings. The victims’
12 attorney both filed a motion in response to the defense’s motion to preclude victim-
13 impact evidence and filed a motion in limine to request a jury instruction on victim-
14 impact evidence (ROA 724; ROA 775.) The court adopted this instruction, but
15 added limitations. (Tr. May 22, 2006 at 22.)
16         That the trial court allowed Kiles to face prosecution by not one, but two,
17 entities violated his constitutional rights to due process and a fair trial. This error
18 had a “substantial and injurious effect” on Kiles’s sentence. See Brecht, 507 U.S. at
19 623. Kiles is entitled to relief.
20       G.     The trial court unconstitutionally permitted the introduction of
                victim-impact evidence.
21
22         The trial court violated Kiles’s constitutional rights when it permitted
23 prejudicial victim-impact evidence to be presented to the jury. The admission at a
24 capital-sentencing proceeding of any victim-impact evidence violates the Sixth,
25 Eighth, and Fourteenth Amendments to the U.S. Constitution. The constitutionality
26 of a capital-sentencing proceeding hinges entirely on its reliability—on minimizing
27 the risk that the sentencer will impose a death sentence based on an impermissible
28 consideration. See, e.g., Gardner v. Florida, 430 U.S. 349, 358 (1977) (plurality
                                              311
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 323 of 474



 1 opinion) (“It is of vital importance to the defendant and to the community that any
 2 decision to impose the death sentence be, and appear to be, based on reason rather
 3 than caprice or emotion.”).
 4         Victim-impact evidence is emotionally laden; it provokes in jurors a response
 5 that is neither reasoned nor rational and that jurors are ill-equipped to set aside. The
 6 Supreme Court has recognized that such evidence can be so unduly prejudicial as
 7 to render a sentencing fundamentally unfair.162 See Payne, 501 U.S. at 825; see also
 8 Gretzler v. Stewart, 112 F.3d 992, 1009 (9th Cir. 1997). And, when members of the
 9 victim’s family offer characterizations and opinions about the crime, such evidence
10 violates due process and the Eighth Amendment. See Booth v. Maryland, 482 U.S.
11 496, 509 (1987), overruled on other grounds by Payne, 501 U.S. at 808.
12         Over defense objection (see ROA 695 at 1), the State presented victim-
13 impact statements at the mitigation phase, including the reading of letters by
14 Gunnel’s siblings and an in-person statement by Gunnel’s mother. (Tr. Apr. 24,
15 2006 at 22–27.) While the jury listened to the victim-impact statements, the State
16 displayed a large exhibit on an easel that was a collage of photographs of the
17 victims. (Tr. Apr. 24, 2006 at 22; 2006 Trial Ex. 163 at 1–2.)
18         The victim-impact evidence violated Kiles’s constitutional rights to a fair
19 trial and a reliable sentence by injecting an irrelevant and highly prejudicial
20 characterization of the crime into his capital sentencing proceedings. The
21 statements detailing the victims’ lives from childhood on, in conjunction with
22 numerous photographs shown to the jury, were so prejudicial as to undermine the
23 reliability of the sentencing proceeding. (Tr. Apr. 24, 2006 at 22, 24–26.) The
24 statements likely aroused in jurors enormous sympathy toward the victims and
25
     162
26    Indeed, any victim-impact evidence violates a defendant’s rights. See Susan A.
   Bandes & Jessica M. Salerno, Emotion, Proof and Prejudice: The Cognitive
27 Science of Gruesome Photos and Victim Impact Statements, 46 Ariz. St. L.J. 1003,
   1035–36 (2014) (citing research on the increased punitiveness of jurors exposed to
28 victim-impact evidence); but see Payne, 501 U.S. at 808.
                                              312
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 324 of 474



 1 antipathy toward the defendant, especially when Gunnel’s mother detailed how her
 2 granddaughter’s body was found floating in a river. (Tr. Apr. 24, 2006 at 26.)
 3 Accordingly, the victim-impact testimony in this case violated Kiles’s
 4 constitutional rights by inviting a verdict based on sentiment.
 5         Finally, witnesses, including victim-impact witnesses, making statements at
 6 penalty-phase proceedings must be under oath and subject to cross-examination.
 7 The Sixth and Fourteenth Amendments guarantee a defendant the “right to be
 8 confronted with the witnesses against him.” See Pointer v. Texas, 380 U.S. 400,
 9 405 (1965) (internal quotation marks omitted). The Supreme Court made clear in
10 Crawford v. Washington that the Confrontation Clause guarantees confrontation
11 against those “who bear testimony” against a defendant. 541 U.S. 36, 51 (2004).
12 The right to confrontation is the favored procedure for determining the reliability
13 of a witness’s statements, see id. at 61, and under the Eighth Amendment, nowhere
14 is that reliability more necessary than in a capital-sentencing proceeding, see
15 Woodson, 428 U.S. at 305 (plurality opinion).
16         Here, the State presented one in-person victim-impact witness who was
17 neither under oath nor subject to cross-examination, and the State read two letters
18 by people who were not present. (Tr. Apr. 24, 2006 at 22–27.) Kiles was thus denied
19 the opportunity to cross-examine these witnesses, and that denial violated Kiles’s
20 Sixth, Eighth, and Fourteenth Amendment rights.
21         The presentation of victim-impact evidence influenced the jury. One juror
22 commented that as soon as they saw the victim-impact photographs, the juror
23 decided to vote for a death sentence. The admission of victim-impact evidence thus
24 had a “substantial and injurious effect” on Kiles’s sentence, see Brecht, 507 U.S. at
25 623, and Kiles is entitled to relief.
26
27
28
                                             313
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 325 of 474



 1         H.     The trial court unconstitutionally permitted the State to ask
                  witnesses at trial about statements contained in the reports of
 2                experts who testified at the first trial but not at the second trial, in
 3                violation of Kiles’s rights.

 4         The trial court violated Kiles’s rights under the Sixth, Eighth, and Fourteenth
 5 Amendments when it permitted the State to ask witnesses about the content of
 6 reports by experts who testified at Kiles’s penalty-phase hearing in 1990, but who
 7 did not testify at the second trial in 2006.
 8         As discussed above, the Constitution guarantees a criminal defendant the
 9 “right to be confronted with the witnesses against him.” Pointer, 380 U.S. at 405
10 (internal quotation marks omitted). The Supreme Court has repeatedly held that
11 admitting testimonial out-of-court statements where defense counsel has not had
12 the opportunity to cross-examine the witness violates this guarantee. E.g.,
13 Crawford, 541 U.S. at 68–69 (“Where testimonial statements are at issue, the only
14 indicium of reliability sufficient to satisfy constitutional demands is the one the
15 Constitution actually prescribes: confrontation.”); see also State v. Prince, 250 P.3d
16 1145, 1159 (Ariz. 2011) (holding that a “defendant has a right to confront
17 testimonial hearsay evidence introduced to establish an aggravating factor”);
18 Woodson, 428 U.S. at 305 (plurality opinion) (highlighting heightened need for
19 reliability at capital sentencing). Testimonial evidence—that is, evidence prepared
20 in anticipation of trial—must be presented by the person who prepared it. See, e.g.,
21 Melendez-Diaz v. Massachusetts, 557 U.S. 305, 308–11 (2009).
22         At trial, the State directly asked multiple experts about statements made by
23 Kiles to experts who had been retained for the 1990 penalty-phase hearing. (E.g.,
24 Tr. May 8, 2006 at 41–44; Tr. May 9, 2006 p.m. at 11–12; Tr. May 15, 2006 at 50,
25 55.) However, these experts were retained and their reports were produced for a
26 trial that was deemed unreliable because of the ineffective assistance of counsel.
27 (See ROA 314 at 4.) Nevertheless, the court allowed the State to ask the 2006
28 experts about the content of prior experts’ reports, which included statements by
                                              314
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 326 of 474



 1 Kiles, and whether they differed from Kiles’s later statements. (E.g., Tr. May 8,
 2 2006 at 41–44; Tr. May 9, 2006 p.m. at 11–12; Tr. May 15, 2006 at 50, 55.)
 3         VanDreumel objected under Crawford the first time the State asked about
 4 Kiles’s statements to prior experts. (Tr. May 8, 2006 at 41, 43, 54.) She argued that
 5 Kiles was being denied his right to cross-examine the doctors who wrote the reports
 6 as to whether Kiles made the statements in question. (Tr. May 8, 2006 at 54.) While
 7 VanDreumel objected during the testimony, the grounds for her objection were not
 8 placed on the record until the end of the day, and the court did not clearly rule on
 9 the objection on the record. (Tr. May 8, 2006 at 54–58.) The court did state that he
10 would not allow a particular question. (Tr. May 8, 2006 at 44.) However, Powell
11 continued to ask questions along these lines, apparently with the court’s approval,
12 even though the prior experts’ reports had been prepared for trial and were clearly
13 testimonial. (Tr. May 8, 2006 at 44–47; 1990 Trial Def. Ex. 3; 1990 Trial Def. Ex.
14 4; 1990 Trial State Ex. 7.)
15         This penalty-phase testimony about what prior experts had written, without
16 confrontation, violated Kiles’s Sixth, Eighth, and Fourteenth Amendment rights
17 and prejudiced Kiles. Throughout the penalty phase, the State maintained that Kiles
18 was not telling the truth—in particular, that his story had changed over the years.
19 (E.g., Tr. May 22, 2006 at 72; Tr. May 8, 2006 at 48; Tr. May 9, 2006 p.m. at 11–
20 12; Tr. May 15, 2006 at 55.) As a result, the State argued that the jury should not
21 believe his mitigation pertaining to his traumatic childhood, substance abuse, and
22 mental illness. (E.g., Tr. May 22, 2006 at 72.) In closing, the State focused on how
23 Kiles’s experts’ diagnoses were based on Kiles’s “self-serving” statements. (Tr.
24 May 22, 2006 at 72.) The State went so far as to say “as you have heard from some
25 of the earlier doctors that examined him, everything was fine,” as if the experts from
26 the 1990 hearing had testified. (Tr. May 22, 2006 at 73.) However, Kiles did not
27 have a chance to cross-examine these doctors, as required by Crawford. The jury
28 was likely influenced by this testimony, which became central to the State’s
                                             315
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 327 of 474



 1 penalty-phase case. The constitutional violation therefore had a substantial and
 2 injurious effect at the penalty phase. See Ocampo v. Vail, 649 F.3d 1098, 1114 (9th
 3 Cir. 2011) (citing Brecht, 507 U.S. at 623, in finding that a confrontation clause
 4 violation warranted habeas relief). Accordingly, Kiles is entitled to relief.
 5         I.    The trial court unconstitutionally failed to provide the jury with a
                 special verdict form listing the specific mitigating factors they
 6               found proven, violating Kiles’s rights.
 7         The trial court violated Kiles’s rights under the Eighth and Fourteenth
 8 Amendments to the U.S. Constitution because it did not require the jurors to make
 9 specific findings as to each proffered mitigating factor. See supra, Claim 6.
10         The Eighth and Fourteenth Amendments require states to provide a
11 mechanism for meaningful direct review of death sentences. Gregg, 428 U.S. at
12 197–98 (joint opinion of Stewart, Powell, and Stevens, JJ.). In order to achieve such
13 meaningful review, “it is important that the record on appeal disclose to the
14 reviewing court the considerations which motivated the death sentence in every
15 case in which it is imposed.” Gardner, 430 U.S. at 361 (plurality opinion).
16 However, the trial court did not require the jury to identify which mitigating
17 circumstances individual jurors deemed proven. See A.R.S. § 13-701. The verdict
18 forms in Kiles’s case thus reflect only the ultimate sentence the jury deemed
19 appropriate for each first-degree murder conviction. (See ROA 919 at 1–3.)
20         As a result, when the Arizona Supreme Court conducted its independent
21 review of the “aggravation, mitigation, and the propriety of the sentence” in Kiles’s
22 case, see Kiles, 213 P.3d at 187–92, it did so without knowing the considerations
23 that motivated the death sentence. That appellate review was not the meaningful
24 review contemplated by Gregg. See Gardner, 430 U.S. at 361 (plurality opinion).
25 That such a review could not have been meaningful is especially true in this case,
26 where the jury was asked to consider an enumerated list of mitigating circumstances
27 and where the jury determined that death was the appropriate sentence on one count
28 of first-degree murder but that life imprisonment was appropriate for two other
                                              316
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 328 of 474



 1 counts. (See Tr. May 22, 2006 at 19–21; ROA 919 at 1–3.)
 2         The trial court’s failure to require special verdict forms indicating which
 3 mitigating circumstances the jurors found proven deprived Kiles of an adequate
 4 appellate review and violated his rights under the Eighth and Fourteenth
 5 Amendments to the U.S. Constitution. This error had a “substantial and injurious
 6 effect” on Kiles’s sentence. See Brecht, 507 U.S. at 623. Accordingly, Kiles is
 7 entitled to relief.
 8         J.     The trial court unconstitutionally failed to make a complete record
                  at trial, in violation of Kiles’s rights.
 9
10         As discussed above, a complete record is necessary to protect Kiles’s
11 Fourteenth Amendment right to meaningful appellate review. See Gregg, 428 U.S.
12 at 195 (joint opinion of Stewart, Powell, and Stevens, JJ.). Kiles’s trial court failed
13 to make a record of a number of essential penalty-phase proceedings. For example,
14 there is no transcript or other record of any discussion regarding either party’s
15 proposed penalty-phase jury instructions. Further, at multiple points, counsel
16 approached the bench and had discussions that were not recorded. (E.g., Tr. Apr.
17 27, 2006 at 50; Tr. May 16, 2006 at 45.) In addition, the questionnaires completed
18 by Prospective Jurors 98 and 85, whom the defense struck using peremptory strikes,
19 were not preserved. (ROA 895 at 4.)
20         Because of the omissions from the record, it was impossible for subsequent
21 counsel or the courts to conduct a proper review of the proceedings against Kiles.
22 The trial court’s failure to ensure a complete record deprived Kiles of a meaningful
23 appellate review and violated his rights under the Eighth and Fourteenth
24 Amendments. This error had a “substantial and injurious effect” on Kiles’s
25 sentence. See Brecht, 507 U.S. 619 at 623. Accordingly, Kiles is entitled to relief.
26       K.     The cumulative effect of these trial-court errors prejudiced Kiles.
27         The Ninth Circuit recognizes that the cumulative effect of multiple errors
28 may still prejudice a defendant where no single trial error examined in isolation is
                                              317
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 329 of 474



 1 sufficiently prejudicial to warrant reversal. See, e.g., Parle v. Runnels, 505 F.3d
 2 922, 934 (9th Cir. 2007); Alcala v. Woodford, 334 F.3d 862, 894–95 (9th Cir. 2003);
 3 Killian v. Poole, 282 F.3d 1204, 1211 (9th Cir. 2002). The trial court committed
 4 numerous errors during Kiles’s penalty phase. Even if this Court were to find that
 5 none of them merits relief alone, the cumulative effect of all the errors is so
 6 prejudicial that Kiles is entitled to relief.
 7                                         Claim Nine
 8         Kiles was deprived of his right to due process and a fair trial because
           the prosecutor engaged in pervasive misconduct.
 9
10         The State’s misconduct violated Kiles’s rights to a fair trial, to present a
11 complete defense, to due process, and to reliable guilt and sentencing
12 determinations in violation of the Fifth, Sixth, Eighth, and Fourteenth Amendments
13 to the U.S. Constitution. Kiles incorporates by specific reference all facts,
14 allegations, and arguments made elsewhere in this Petition.163
15         This claim was raised by Kiles’s appellate counsel, but it was waived because
16 Kiles’s appellate attorney failed to argue the claim in his opening brief. (See ROA
17 1189 at 64–65); see Claim 11, infra. However, the claim was addressed on the
18 merits by the state post-conviction court when the court considered appellate
19 counsel’s ineffective assistance. (ROA 1214 at 2; see also ROA 1189 at 61–65.)
20 The state court’s denial of this claim as not colorable was an unreasonable
21 application of or contrary to clearly established federal law, see 28 U.S.C.
22 § 2254(d)(1), and rested on an unreasonable determination of the facts, id.
23 § 2254(d)(2). Accordingly, the strictures of § 2254(d) do not apply to this claim,
24 and this Court may review the merits of this claim de novo.164
25
     163
       In particular, Kiles incorporates the instances of prosecutorial misconduct laid
26 out in Claims 3, 5, and 6, supra.
27 164 Alternatively, Kiles alleges he can overcome any default by showing cause and
   prejudice attributable to the ineffective assistance of state post-conviction counsel.
28 See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Strickland v. Washington, 466 U.S.
                                               318
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 330 of 474



 1         Prosecutors occupy a unique position in the justice system and are therefore
 2 subject to uniquely rigorous standards. Although a prosecutor “may strike hard
 3 blows, he is not at liberty to strike foul ones. It is as much his duty to refrain from
 4 improper methods calculated to produce a wrongful conviction as it is to use every
 5 legitimate means to bring about a just one.” Berger v. United States, 295 U.S. 78,
 6 88 (1935). His interest in a criminal prosecution is not to win a case, but “that justice
 7 shall be done.” Id. at 88; see also United States v. Kojayan, 8 F.3d 1315, 1323 (9th
 8 Cir. 1993) (explaining that a “prosecutor’s job isn’t just to win, but to win fairly,
 9 staying well within the rules”). Kiles’s prosecutor David Powell engaged in
10 misconduct at all phases of trial: he vouched for witnesses, mischaracterized or
11 misstated evidence, put words into the mouths of witnesses, and put his own
12 testimony into the record. The cumulative effect of Powell’s acts rendered the trial
13 fundamentally unfair and prejudiced Kiles’s substantive rights.
14         To prevail on a prosecutorial misconduct claim, a petitioner must
15 demonstrate that the prosecutor’s conduct either (1) prejudiced a substantive right,
16 see Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974) (citing Griffin v.
17 California, 380 U.S. 609 (1965)), or (2) rendered the trial fundamentally unfair, see
18 Berger, 295 U.S. at 78. When evaluating instances of prosecutorial misconduct, the
19 reviewing court must consider the cumulative effect of the harm. See Berger, 295
20 U.S. at 89 (awarding a new trial because of “probable cumulative effect” of
21 instances of prosecutorial misconduct). As the prosecutor’s conduct both prejudiced
22 Kiles’s substantive rights and rendered the trial fundamentally unfair, the
23 misconduct had a “substantial and injurious effect” on Kiles’s convictions and
24 sentences. See Brecht v. Abrahamson, 507 U.S. 619, 623 (1993).
25         A.     The prosecutor committed misconduct in the guilt-phase
                  proceedings.
26
27         Powell argued a theory of how the crime was committed that could not be
28 668, 688, 694 (1984).
                                               319
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 331 of 474



 1 reasonably inferred from the evidence. See United States v. Hermanek, 289 F.3d
 2 1076, 1101 (9th Cir. 2002) (holding that the prosecutor committed misconduct in
 3 urging the jury to assume facts that were not in evidence and could not be
 4 reasonably inferred from the evidence). There was scant evidence to support
 5 Powell’s theory of how the crime occurred. (See Tr. July 12, 2000 at 104–41; Tr.
 6 July 13, 2000 at 93–107; Tr. July 14, 2000 at 4–61; Tr. Mar. 21, 2006 at 4–34; Tr.
 7 Mar. 27, 2006 at 11–140; Tr. Mar. 29, 2006 at 26–74.)
 8         Additionally, Powell’s misleading and inflammatory arguments were not
 9 based on the evidence and were improper. See Darden v. Wainwright, 477 U.S. 168,
10 180–81 (1986) (explaining that a prosecutor commits misconduct when he
11 manipulates or misstates the evidence at trial); Zapata v. Vasquez, 788 F.3d 1106,
12 1113–14 & n.6 (9th Cir. 2015) (explaining that the prosecutor committed “serious
13 misconduct” by offering “as though it was fact” a “fictional” account of the
14 defendant’s use of racial slurs as the victim died).
15               1.     The prosecutor repeatedly mischaracterized testimony,
                        made speculative arguments, and used inflammatory
16                      language in his guilt-phase opening and closing.
17         A prosecutor may not make inaccurate statements that may mislead or
18 confuse the jury about the evidence. See King v. United States, 372 F.2d 383, 395
19 (D.C. Cir. 1966); United States v. Robledo-Vela, 45 F. App’x 567, 568 (9th Cir.
20 2002) (finding “significant prosecutorial misconduct in the form of misstating
21 evidence, and that this error was not harmless”). A prosecutor’s comments create
22 prejudicial error if they provide personal and institutional guarantees of
23 trustworthiness of the government and its case. See United States v. Smith, 962 F.2d
24 923, 933 (9th Cir. 1992).
25         As discussed in Claim 3, supra, Powell’s theory of the crime had next to no
26 support from the evidence. In his guilt-phase opening statement, Powell claimed
27 that Kiles began beating Valerie Gunnel in her bedroom. (Tr. July 10, 2000 at 13.)
28 The beating continued into the living room, where Gunnel died. (Tr. July 10, 2000
                                             320
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 332 of 474



 1 at 13.) Presumably, Powell’s objective was to convey that the prolonged, moving
 2 attack was evidence that Kiles premeditated the killing. However, as Detective
 3 Brian Rodgers testified, there was no blood spatter or castoff on the walls in
 4 Gunnel’s bedroom. (Tr. July 17, 2000 at 65.) Though a bloody pillow and a ratchet
 5 were found in Gunnel’s bedroom, Rodgers testified that items were moved around
 6 after the murder in what looked like an attempt to clean up the scene. (Tr. July 11,
 7 2000 at 166–67.) Powell never asked the State’s experts—the pathologist or the
 8 blood-spatter expert—about evidence probative of where the attack on Gunnel had
 9 started. (Tr. July 13, 2000 at 93–107; Tr. July 14, 2000 at 4–61.) Regardless, Powell
10 asserted that Gunnel was first attacked in her bedroom.
11         Because Powell had little evidentiary support for this theory, he
12 mischaracterized—and even made up—testimony to support his claim that Kiles
13 had first hit Gunnel in her bedroom. Perhaps most egregious were Powell’s repeated
14 and forceful misrepresentations during closing argument of Larry Hawkins’s
15 testimony. See supra, Claim 3. For instance, Powell proclaimed several times that
16 Hawkins had testified that Kiles first attacked Gunnel in her bedroom. (Tr. July 18,
17 2000 at 22; Tr. July 19, 2000 at 27; Tr. July 19, 2000 at 30; Tr. July 19, 2000 at 81–
18 82.) However, Hawkins never testified to this, and his Silent Witness letter nowhere
19 suggested that Kiles beat Gunnel in her bedroom. (Tr. July 13, 2000 at 3–80; 2000
20 Trial Ex. 90.) Powell further alleged in closing that Gunnel “put up a fight,” and he
21 claimed that Hawkins had testified to that point. (Tr. July 19, 2000 at 82.) But
22 Hawkins never did. (Tr. July 13, 2000 at 3–80.) Powell intentionally misstated
23 Hawkins’s testimony to mislead the jury into believing the State had a clear-cut
24 case that Gunnel’s death was premeditated.
25         Powell also told the jury in closing that photographs of blood patterns from
26 the crime scene were “physical evidence.” Powell continued, “Like [defense]
27 counsel told you in opening, it can’t be argued with.” (Tr. July 19, 2000 at 29.) This
28 argument purposefully misstated defense counsel’s position and conflated physical
                                             321
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 333 of 474



 1 evidence with scientific or forensic evidence. Defense counsel had conveyed in
 2 opening that the scientific evidence in Kiles’s case was not subject to argument.
 3 (Tr. July 10, 2000 at 34–35); see Claim 3, supra. However, counsel had not said the
 4 same of the photographs. Moreover, there was no scientific evidence that Gunnel
 5 was attacked in her bedroom; none of the State’s experts gave any such testimony
 6 at the guilt phase. (Tr. July 12, 2000 at 104–41; Tr. July 13, 2000 at 93–107; Tr.
 7 July 14, 2000 at 4–61.) Rather, Powell told the jury, “Let’s all be blood spatter
 8 experts for a little bit now, okay.” (Tr. July 19, 2000 at 28.) Powell misled the jurors,
 9 insinuating that the State’s theory of the crime and the “physical evidence” had the
10 same credibility as expert testimony on forensic evidence.
11         Compounding the mischaracterizations of evidence, Powell made comments
12 intended to inflame the jury. For example, he announced that Gunnel had “savage
13 wounds” on her; the wound on her face was “ungodly.” (Tr. July 19, 2000 at 28.)
14 He also made speculative and inflammatory comments during his rebuttal
15 argument, surmising that Kiles’s thought process must have been, “I guess since
16 we’re killing one we may as well kill them all. Let’s kill the whole family. Let’s
17 kill two generations.” (Tr. July 19, 2000 at 77.)
18         Finally, in his closing statement of the guilt-phase proceeding, Powell told
19 the jury: “The [S]tate maintains to you, ladies and gentlemen, never has a case
20 exhibited more premeditation than the one we exhibit now.” (Tr. July 19, 2000 at
21 36–37.) Powell’s comments created prejudicial error, as they constituted personal
22 and institutional guarantees of trustworthiness of the government and its case. See
23 Smith, 962 F.2d at 933. The purpose of a closing argument “is to explain to the jury
24 what it has to decide and what evidence is relevant to its decision.” Sandoval v.
25 Calderon, 241 F.3d 765, 776 (9th Cir. 2000). Instead of offering relevant evidence,
26 Powell gave the jury extraneous information about this case by comparing it to other
27 cases—information that the jury could not consider in its deliberations. See Fields
28 v. Brown, 503 F.3d 755, 779 (9th Cir. 2007) (holding that “evidence developed
                                               322
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 334 of 474



 1 against a defendant must come from the witness stand”). This was improper and
 2 prejudicial. See Darden, 477 U.S. at 180–81; Smith, 962 F.2d at 933; Robledo-Vela,
 3 45 F. App’x at 568; Zapata, 788 F.3d at 1113–14.
 4                2.    The prosecutor mischaracterized the scientific evidence
                        during his guilt-phase opening.
 5
 6         In his opening statement at the guilt phase, Powell also misled the jury in a
 7 different way, by misrepresenting what the scientific evidence in Kiles’s case could
 8 prove. Powell stated that DNA could show the “chronology of what happened
 9 inside [Gunnel’s] apartment” and “it’s going to prove to you what the defendant
10 did, that he killed three people.” (Tr. July 10, 2000 at 16–17.) But DNA testing can
11 do neither of those things. In this case, it was used to determine whether an
12 “individual can be the source of this stain” of blood taken from the crime scene.
13 (Tr. July 12, 2000 at 112–13.) Still, Powell attempted to falsely ascribe forensic
14 certainty to the State’s theory. See United States v. Ruiz, 710 F.3d 1077, 1085 (9th
15 Cir. 2013) (holding that improper vouching includes “suggesting that information
16 not presented to the jury supports the witness’s testimony”); see also United States
17 v. Kerr, 981 F.2d 1050, 1053 (9th Cir. 1992) (holding that a prosecutor “has no
18 business telling the jury his individual impressions of the evidence”).
19         Powell also misled the jury as to what blood-spatter expert Tom Bevel could
20 tell them when he testified at trial. Powell told them that Bevel would tell the jury
21 “what happened in that west bedroom to those two children.” (Tr. July 10, 2000 at
22 20.) Blood-spatter science is an inexact one, and while it can perhaps provide
23 background on how blood evidence came to be in a crime scene, like DNA it cannot
24 tell the jury who committed the crime. (Tr. July 12, 2000 at 112–13.)
25         Powell’s repeated insistence that the scientific and forensic evidence given
26 at trial supported the State’s theory of the crime was misleading. Powell tried to
27 stamp the State’s theory of the crime with the imprimatur of scientific certainty (see
28 Tr. July 10, 2000 at 16–17), and, in doing so, committed misconduct.
                                             323
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 335 of 474



 1               3.     The prosecutor improperly testified on the record during
                        the guilt phase.
 2
 3         Powell improperly put his own testimony on the record when questioning
 4 witnesses. In one example, when questioning a witness for the State about
 5 statements made by Kiles, Powell asked leading, testimonial questions:
 6               Q. Do you recall him saying anything about, Valerie just
                 went off on me. I had no choice in the matter. I had to beat
 7               her to death.
 8               A. No, sir, no, sir.
 9               Q. Did he tell you anything about, I’m really in a bind, I
                 got three bodies I need to get rid of here?
10               A. No, sir, no, sir.
11               Q. Did he mention anything about the two guys that also
12               helped him kill someone leaving him in a lurch?
                 A. He didn’t mention nothing like that to me, sir.
13
14 (Tr. July 10, 2000 at 173.) While the jury was instructed before deliberations that
15 “what the lawyers said is not evidence” (Tr. July 19, 2000 at 87), that charge was
16 far from adequate to cure the State’s pattern of improper questioning. That Powell
17 testified to the crime and how it was committed, rather than eliciting that testimony
18 from the witness, was prejudicial misconduct.
19               4.     The prosecutor failed to disclose impeachment evidence
                        about one of its witnesses.
20
21         Kiles’s arresting officer, Officer David Sherman, who testified for the State,
22 had committed malfeasance by previously falsifying a urine test. The malfeasance
23 was discovered prior to Kiles’s trial, and Sherman chose to retire rather than face
24 disciplinary sanctions.
25         Under Brady v. Maryland, 373 U.S. 83 (1963), the State was required to
26 disclose this impeachment information about Sherman to the defense. It is unclear
27 whether this material information was disclosed to defense counsel in a timely
28 manner. Without this information, defense counsel was hindered from effectively
                                             324
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 336 of 474



 1 impeaching Sherman. Any withholding of this or other impeachment material by
 2 the State constituted misconduct. See Brady, 373 U.S. at 90.
 3                5.     The prosecutor improperly dehumanized the defendant in
                         the guilt-phase closing.
 4
 5         “[P]resented with a criminal defendant, even well-meaning people fall prey
 6 to the stereotype that, whether for reason of biology or culture, Black people are
 7 inherently violent and dangerous.” See Br. for the Nat’l Black Law Students Ass’n
 8 as Amicus Curiae in Supp. of Pet’r, Buck v. Davis, 137 S. Ct. 759 (2017) (No. 15-
 9 8049), at 2.
10         Where the State could not support its narrative with evidence, it tried to draw
11 on jurors’ implicit racial biases. The State improperly used the phrase “feeding
12 frenzy” to dehumanize Kiles, an African-American male, and to invoke the racial
13 stereotype of African-American men as dangerous and animalistic.165 “By
14 describing a defendant in animalistic terms, a prosecutor is improperly bringing
15 race into the courtroom.” Shana Heller, Dehumanization and Implicit Bias: Why
16 Courts Should Preclude References to Animal Imagery in Criminal Trials, 51 No.
17 4 Crim. L. Bulletin ART 4 (Summer 2015).
18         Powell first used the term while cross-examining Kiles. Powell asked Kiles
19 about Kale Johnson, another African-American male, and his involvement in the
20 crime. Kiles testified that Johnson killed the children. Powell asked, “Was it like a
21 feeding frenzy now?” Later, in closing, Powell repeatedly invoked this highly
22 prejudicial phrase against Kiles. “[I]t’s gory, this feeding frenzy.” (Tr. July 19, 2000
23 at 30.) Powell went on to say “feeding frenzy was a word I generated, of course,
24 because. . . . How else do you describe that?” (Tr. July 19, 2000 at 77.) In his
25
     165
26    According to Merriam-Webster, a “feeding frenzy” is defined as “a wildly
   aggressive attack of prey by an animal or group of animals” or an “aggressive
27 human activity likened to frenzied feeding by predatory animals.” Merriam-
   Webster, Feeding Frenzy (Sept. 18, 2018), https://www.merriam-
28 webster.com/dictionary/feeding%20frenzy.
                                              325
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 337 of 474



 1 attempt to portray Kiles as a hyper-violent predator, Powell told the jury that, when
 2 Kiles was beating the children, he was “just walking around, just making sure they
 3 were dead.” (Tr. July 19, 2000 at 36.) Such statements were intended to play on the
 4 jury’s implicit biases about African-American men as predatory.
 5         Studies have confirmed that implicit racial biases affect how jurors make
 6 determinations of guilt or innocence. See, e.g., Justin D. Levinson et al., Devaluing
 7 Death: An Empirical Study of Implicit Racial Bias on Jury-Eligible Citizens in Six
 8 Death Penalty States, 89 N.Y.U. L. Rev. 513, 563 (2014). Crucially, “jurors
 9 unknowingly misremember case facts in racially biased ways.” Justin D. Levinson,
10 Forgotten Racial Equality: Implicit Bias, Decisionmaking, and Misremembering,
11 57 Duke L.J. 345 (2007). The State’s invoking of a racial stereotype to improperly
12 influence the jurors’ determinations prejudiced Kiles and rendered his conviction
13 unreliable. As the prosecutor’s conduct during the guilt phase both prejudiced
14 Kiles’s substantive rights and rendered the trial fundamentally unfair, habeas relief
15 is warranted. Donnelly, 416 U.S at 643. These errors individually and cumulatively
16 caused prejudice. See Berger, 295 U.S. at 89 (granting a new trial because of
17 “probable cumulative effect” of instances of prosecutorial misconduct).
18         B.    The prosecutor committed further misconduct in the penalty-
                 phase proceedings.
19
20         The State’s misconduct continued during the penalty-phase proceeding,
21 prejudicing Kiles. Kiles can again show that the prosecutor’s conduct both
22 prejudiced his substantive rights and rendered the trial fundamentally unfair. See
23 Donnelly, 416 U.S. at 643; Berger, 295 U.S. at 78.
24             1.    The prosecutor improperly struck a juror on the basis of
                     race during voir dire.
25
26         The State committed misconduct in using a peremptory strike to exclude an
27 African-American prospective juror from the jury based on race. See Batson v.
28 Kentucky, 476 U.S. 79 (1986). Kiles’s counsel’s notes indicate that there were four
                                             326
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 338 of 474



 1 African-American prospective jurors out of a total of 142. Only one African-
 2 American person ultimately served on Kiles’s jury. (ROA 895.) The State used a
 3 peremptory strike to remove another African-American person, Prospective Juror
 4 96, without apparent cause other than race. (ROA 895 at 4.) As discussed supra,
 5 Claim 4, nothing in the juror’s questionnaire evidenced a justification for the strike,
 6 and several non-black jurors who expressed similar discomfort with the death
 7 penalty (and who were comparable to Prospective Juror 96 in other ways) were not
 8 struck. See Miller-El v. Dretke, 545 U.S. 231, 241 (2005) (holding “[i]f a
 9 prosecutor’s proffered reason for striking a black panelist applies just as well to an
10 otherwise-similar nonblack who is permitted to serve, that is evidence tending to
11 prove purposeful discrimination”). Because the prosecutor’s race-based strike
12 undermined the fairness of Kiles’s trial, the misconduct prejudiced Kiles. Id.
13                2.    The prosecutor improperly vouched for witnesses and
                        evidence.
14
15         Powell’s opening statement at Kiles’s aggravation phase involved repeated
16 improper vouching, “placing the prestige of the government behind a witness
17 through personal assurances of the witness’s veracity, or suggesting that
18 information not presented to the jury supports the witness’s testimony.” United
19 States v. Necoechea, 986 F.2d 1273, 1276 (9th Cir. 1993). Powell told the jury he
20 was going to prove the case through “good police work.” (Tr. Mar. 20, 2006 at 72.)
21 He also vouched for the letter Hawkins had written, telling the jury it was
22 “consistent with the physical evidence.” (Tr. Mar. 20, 2006 at 79.) But doing so was
23 misconduct. See Kerr, 981 F.2d at 1053.
24         In addition, in his opening, Powell repeatedly—and improperly—used the
25 phrase “we know” to tell the jury what facts “we know” about the crime. (See Tr.
26 Mar. 20, 2006 at 67–69, 71, 72, 73.) For instance, after listing several things “we
27 know,” Powell told the jury, “We know this because the defendant admitted it to
28 several people” (Tr. Mar. 20, 2006 at 68), though these admissions had been
                                              327
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 339 of 474



 1 contested by witnesses at the guilt phase. (See, e.g., Tr. July 13, 2000 at 12; Tr. July
 2 17, 2000 at 149.) The Ninth Circuit has held that “we know” is only properly used
 3 if it is used “to marshal evidence actually admitted at trial and reasonable inferences
 4 from that evidence, not to vouch for witness veracity or suggest that evidence not
 5 produced would support a witness’s statements.” United States v. Younger, 398
 6 F.3d 1179, 1191 (9th Cir. 2005). In Kiles’s case, the State committed misconduct
 7 by telling the jury “we know” to treat as proven the State’s theory of the crime
 8 before any evidence had been introduced.
 9         Because of the improper vouching and argument in Powell’s opening at the
10 aggravation phase, the defense moved for a mistrial. (Tr. Mar. 20, 2006 at 84–88.)
11 Defense counsel argued that it would be “hard to unring this bell.” (Tr. Mar. 20,
12 2006 at 87.) Despite recognizing that “Mr. Powell did cross the line in terms of
13 arguing his case,” the trial court denied the motion, and the jury was left with the
14 State’s insupportable theory framing the proceedings. (Tr. Mar. 20, 2006 at 91.)
15 The court declined to issue a contemporaneous curative instruction (Tr. Mar. 20,
16 2006 at 91), and the State’s vouching went uncured, causing prejudice to Kiles.
17                3.    The prosecutor continued to advance an unsupported
                        theory of the crime through improper questioning of expert
18                      witnesses.
19         Rather than eliciting testimony based on the facts of the crime, at the penalty
20 phase Powell asked hypothetical questions of the State’s forensics experts in order
21 to support his theory of the crime. As Powell’s hypotheticals were divorced from
22 the evidence, this method of questioning was misleading to the jury. Powell
23 questioned the medical examiner who autopsied Gunnel with such a hypothetical:
24                Q. Doctor, if the testimony in this case were that an assault
                  took place on Valerie in one room and that she was knocked
25                unconscious and that she later regained consciousness and
26                walked into another room where the assault continued,
                  would that mean to you that she was awake at the time?
27                A. Well, she would have to be able to walk.
28                Q. And that means the first blow would not have been the
                                              328
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 340 of 474



 1                fatal blow?
 2                A. That’s correct.
 3                MR. POWELL: Nothing further. Thank you.

 4 (Tr. Mar. 21, 2006 at 34.) Of course, there was no such testimony in this case.
 5         In similar fashion, Powell asked the State’s blood-spatter expert, Tom Bevel,
 6 to opine on hypotheticals outside of Bevel’s area of expertise to try to establish the
 7 State’s theory of the crime. For example, Powell asked Bevel how much force was
 8 necessary to cause a skull fracture—when it was unclear whether the bone fragment
 9 in question was the result of a skull fracture. (Tr. Mar. 27, 2006 at 68.) Beyond the
10 unsupported hypothetical, Bevel was not a medical examiner or a forensic
11 pathologist. That, however, did not stop Powell from trying to elicit testimony
12 beyond the scope of Bevel’s expertise. See Cheney v. Washington, 614 F.3d 987,
13 996 n.4 (9th Cir. 2010) (holding that “prosecutorial misconduct may occur through
14 the prosecutor’s own vouching remarks or when the prosecutor elicits vouching
15 testimony from witnesses”).
16         Finally, Powell misstated Kiles’s testimony to better suit the State. For,
17 example, while questioning a detective about Kiles’s arrest, Powell asked, “[W]e
18 have a man who’s testified that he killed his girlfriend and her two children by
19 beating them to death and there’s no blood on those shoes, correct?” (Tr. Apr. 3,
20 2006 at 130.) But Kiles had never testified that he had killed the children. (Tr. July
21 17, 2000 at 151–224.) Powell’s assertion was “calculated to mislead the jury,”
22 undermining the trial’s integrity and prejudicing Kiles. See Berger, 295 U.S. at 85.
23                4.     The prosecutor used inflammatory language to influence the
                         jury.
24
25         As he had done during the guilt phase, Powell improperly used inflammatory
26 phrases during the aggravation and mitigation phases. He told the jurors they would
27 see “ungodly amounts of blood” from Gunnel’s death. (Tr. Mar. 20, 2006 at 70.)
28 He said that “as disturbing as that is,” Kiles then beat the girls “so fiercely that one
                                              329
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 341 of 474



 1 of his hands become [sic] raw, torn, and bloody.” (Tr. Mar. 20, 2006 at 70–71.) In
 2 truth, the testimony had been that Kiles’s hand was “scratched up” (Tr. July 17,
 3 2000 at 223), and that Kiles had “a few scars on his hand” (Tr. July 10, 2000 at
 4 144–45). Powell called the crime scene “carnage.” (Tr. Mar. 20, 2006 at 71.) Powell
 5 used such language to inflame the jury and influence their deliberations.
 6               5.     The prosecutor’s theory of the crime was not reasonably
                        inferred from the evidence.
 7
 8         Once again, the State’s theory of the crime was not a reasonable inference
 9 based on the evidence presented at trial. See Hermanek, 289 F.3d at 1101.
10         Detective Brian Rodgers again testified at the penalty phase that there was
11 no blood spatter or castoff in Gunnel’s bedroom to support the State’s theory. (Tr.
12 Apr. 3, 2006 at 22.) Though there were individual bloody items found in Gunnel’s
13 bedroom, Rodgers testified he believed they had been transferred there, as many of
14 the items in the house were moved after the crime. (Tr. Apr. 3, 2006 at 99–100.)
15 Moreover, Rodgers was the only person to testify directly about the validity of the
16 State’s theory. Rodgers, an experienced detective and lead investigator on Kiles’s
17 case, opined, “I don’t think [Gunnel] was—after things started, I don’t think she
18 ever made it to the east bedroom.” (Tr. Apr. 3, 2006 at 100.)
19         Even so, in his closing, Powell continued to assert the State’s fictional
20 version of the crime by saying that “the physical evidence is very strong” that
21 Gunnel “ran to the east bedroom. The defendant chased her there.” (Tr. May 22,
22 2006 at 64.) Gunnel’s death “had to be a long, drawn out fight.” (Tr. May 22, 2006
23 at 64.) These allegations were still almost wholly unsupported by the evidence and
24 were far from a reasonable inference from the evidence. (Tr. July 12, 2000 at 104–
25 41; Tr. July 13, 2000 at 93–107; Tr. July 14, 2000 at 4–61; Tr. Mar. 21, 2006 at 4–
26 34; Tr. Mar. 27, 2006 at 11–141; Tr. Mar. 29, 2006 at 26–74.) They served only to
27 influence the jury’s determination of Kiles’s sentence. See Brecht, 507 U.S. at 623.
28
                                            330
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 342 of 474



 1                6.    The prosecutor committed misconduct during his penalty-
                        phase closing.
 2
 3         The prosecutor committed misconduct in his mitigation-phase closing
 4 argument by urging the jury to disregard the law and misleading the jury on the law.
 5 First, he suggested that the jury disregard the law on mitigation because following
 6 the law would not serve “justice.” (Tr. May 22, 2006 at 75.) Second, he implied that
 7 the jury could only consider mitigating evidence if it had a causal connection to the
 8 crime (Tr. May 22, 2006 at 58–59, 73–74), which the Supreme Court has repeatedly
 9 held is unconstitutional, see, e.g., Tennard v. Dretke, 542 U.S. 274, 284–87 (2004).
10 These improper arguments were among the last things the jury heard before retiring
11 to deliberate Kiles’s fate and prejudiced Kiles.
12         As the prosecutor’s penalty-phase misconduct both prejudiced Kiles’s
13 substantive rights and rendered the trial fundamentally unfair, habeas relief is
14 warranted. See Griffin, 380 U.S. at 623; Zapata, 788 F.3d at 1114–15; Hermanek,
15 289 F.3d at 1101; Berger, 295 U.S. at 78.
16         C.     The prosecutor’s performance rendered the trial fundamentally
                  unfair and violated Kiles’s substantive rights.
17
18         A prosecutor oversteps “the bounds of that propriety and fairness which
19 should characterize the conduct of such an officer” when he, among other things,
20 misstates facts in his cross-examination of witnesses, “put[s] into the mouths of
21 such witnesses things which they had not said,” and assumes prejudicial facts not
22 in evidence. Berger, 295 U.S. at 84. As the Supreme Court has acknowledged, “the
23 average jury, in a greater or less degree, has confidence that these obligations . . .
24 will be faithfully observed. Consequently, improper suggestions, insinuations, and,
25 especially, assertions of personal knowledge are apt to carry much weight against
26 the accused when they should properly carry none.” Id. at 88.
27         The State committed each of these indiscretions, prejudicing Kiles. The
28 cumulative effect of the State’s misconduct rendered Kiles’s proceedings unfair and
                                             331
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 343 of 474



 1 violated his due-process rights. See Wood v. Ryan, 693 F.3d 1104, 1116 (9th Cir.
 2 2012) (explaining that “[e]ven when separately alleged incidents of prosecutorial
 3 misconduct do not independently rise to the level of reversible error, ‘[t]he
 4 cumulative effect of multiple errors can violate due process.’” (quoting United
 5 States v. Nobari, 574 F.3d 1065, 1082 (9th Cir. 2009))). The State’s misconduct
 6 had a substantial and injurious effect on Kiles’s convictions and sentences. See
 7 Brecht, 507 U.S. at 623. Kiles is therefore entitled to habeas relief.
 8                                        Claim Ten
 9         Juror misconduct at Kiles’s guilt- and penalty-phase proceedings
           deprived Kiles of his rights to a fair and impartial jury, the
10         assistance of counsel, confrontation, equal protection, and a fair
11         trial.

12         Because of juror misconduct, Kiles was denied the right to be tried by a fair
13 and impartial jury and to a fair trial, among other rights, in violation of the Fifth,
14 Sixth, Eighth, and Fourteenth Amendments to the U.S. Constitution. Kiles
15 incorporates by specific reference all facts, allegations, and arguments made
16 elsewhere in this Petition.
17         While this claim was not presented below, there was no adequate state-court
18 mechanism for this claim to be heard previously. See 28 U.S.C. § 2254(b)(1)(B).
19 Under Rule 32 of the Arizona Rules of Criminal Procedure, extra-record claims are
20 appropriately brought in state post-conviction proceedings. See, e.g., Lambright v.
21 Stewart, 241 F.3d 1201, 1203–04 (9th Cir. 2001) (explaining that Arizona courts
22 required that claims needing factual development be raised in post-conviction relief
23 proceedings rather than on direct appeal); State v. West, 845 P.2d 1097, 1102 (Ariz.
24 Ct. App. 1992) (explaining that petitioner’s claims of prosecutorial misconduct
25 “would require an evidentiary record that could be created through a petition for
26 post-conviction relief pursuant to Rule 32, Arizona Rules of Criminal
27
28
                                              332
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 344 of 474



 1 Procedure”).166 In this case, however, state post-conviction counsel were precluded
 2 by order from speaking to jurors. (ROA 1056 at 1.) Because this claim has not been
 3 adjudicated by Arizona state courts, the limitations on relief imposed by 28 U.S.C.
 4 § 2254(d) do not restrict review, and the Court may consider the claim de novo.
 5         The Supreme Court has long held that “[t]he requirement that a jury’s verdict
 6 must be based upon the evidence developed at the trial goes to the fundamental
 7 integrity of all that is embraced in the constitutional concept of trial by jury.” Turner
 8 v. Louisiana, 379 U.S. 466, 472 (1965) (internal quotation marks omitted). “It is
 9 vital in capital cases that the jury should pass upon the case free from external
10 causes tending to disturb the exercise of deliberate and unbiased judgment.” Mattox
11 v. United States, 146 U.S. 140, 149 (1892), superseded by rule as stated in Peña-
12 Rodriguez v. Colorado, 137 S. Ct. 855 (2017).
13         If a juror brings in extraneous evidence and introduces it to the jury,
14                a defendant has effectively lost the rights of confrontation,
                  cross-examination, and the assistance of counsel with
15                regard to jury consideration of the extraneous evidence. In
16                one sense the violation may be more serious than where
                  these rights are denied at some other stage of the
17                proceedings because the defendant may have no idea what
                  new evidence has been considered. It is impossible to offer
18                evidence to rebut it, to offer a curative instruction, to
                  discuss its significance in argument to the jury, or to take
19                other tactical steps that might ameliorate its impact.
20
21
22   166
      Though the Arizona Supreme Court has recently stated that juror-misconduct
23 claims are not appropriate for state post-conviction proceedings, this holding was
   not in effect at the time of Kiles’s trial, and the trial court and counsel could not
24 have predicted this ruling. See, e.g., State v. Kolmann, 367 P.3d 61, 67 (Ariz. 2016)
   (holding that “[b]ecause claims of juror misconduct can be raised on post-trial
25 motion under Rule 24, Kolmann generally is precluded from raising them in a
26 petition for post-conviction relief. Ariz. R. Crim. P. 32.2(a)(1)”). If trial counsel
   should have raised this claim, then they were ineffective for failing to do so. State
27 post-conviction counsel’s ineffectiveness excuses the default of the ineffective-
   assistance-of-trial-counsel claim. See Martinez v. Ryan, 566 U.S. 1, 9 (2012);
28 Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).
                                               333
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 345 of 474



 1 Gibson v. Clanon, 633 F.2d 851, 854 (9th Cir. 1980); see also Sassounian v. Roe,
 2 230 F.3d 1097, 1108 (9th Cir. 2000); Fields v. Brown, 503 F.3d 755, 779 (9th Cir.
 3 2007) (“[E]vidence developed against a defendant must come from the witness
 4 stand.”).
 5         Moreover, misconduct need not have infected the entire jury. If even one
 6 juror has committed misconduct affecting his or her own deliberations, the
 7 defendant is denied the constitutional right to an impartial jury. Mach v. Stewart,
 8 137 F.3d 630, 633 (9th Cir. 1997). And because of the potential for prejudice, it is
 9 immaterial whether any juror admits that the extraneous information mattered to
10 the ultimate decision, as “[t]estimony as to the subjective effects of extraneous
11 information is outside the relevant scope of inquiry of a reviewing court.” Jeffries
12 v. Blodgett, 5 F.3d 1180, 1191 (9th Cir. 1993) (citing United States v. Bagnariol,
13 665 F.2d 877 (9th Cir. 1981)).
14         Jurors in Kiles’s guilt- and penalty-phase proceedings variously considered
15 extraneous evidence (including extraneous information regarding race), slept
16 through portions of trial, and compromised or curtailed their deliberations because
17 of an ill juror. Individually and cumulatively, these incidents of juror misconduct
18 denied Kiles’s rights to due process, a fair trial, and a fair and impartial jury.
19         A.     Jurors considered extraneous evidence at Kiles’s guilt-phase
                  proceedings.
20
21         Upon information and belief, Kiles’s constitutional rights were violated by
22 the introduction of extraneous information into a juror’s deliberations. See
23 generally Turner, 379 U.S. at 472.
24         The court admonished Kiles’s guilt-phase jury on multiple occasions to avoid
25 media during the trial. After the jurors were sworn in, the judge instructed them to
26 “avoid any reading of newspapers or watching TV news accounts and things like
27 that during the trial, and if you do encounter something about this case in the news
28 media during the trial we ask that you end your exposure to it immediately and also
                                               334
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 346 of 474



 1 bring that to my attention through the court staff.” (Tr. July 7, 2000 at 183.) The
 2 judge reminded the jurors of the admonition continually throughout the
 3 proceedings. (See, e.g., Tr. July 7, 2000 at 82, 174; Tr. July 10, 2000 at 83; Tr. July
 4 11, 2000 at 63, 101, 177; Tr. July 12, 2000 at 94.)
 5         Upon information and belief, at least one juror consistently ignored the
 6 admonition and read the newspaper every day during the trial. Given the pervasive
 7 news coverage of trial, the juror would have been exposed to extrinsic information
 8 about the case on which he was empaneled.167 Also upon information and belief,
 9 another juror was aware of the extraneous and prejudicial information that Kiles
10 had previously been convicted of the crimes for which he was on trial.
11         The jury’s knowledge of and reliance upon extrinsic evidence violated
12 Kiles’s constitutional rights to confrontation, due process, a fair trial, assistance of
13 counsel, and a fair and impartial jury. A jury’s verdict “must be based upon the
14 evidence developed at the trial” to protect the right to trial by jury. Irvin v. Dowd,
15 366 U.S. 717, 722 (1961); see also Fields, 503 F.3d at 779. Bringing extrinsic facts
16 into deliberations also implicates the Confrontation Clause. Sassounian, 230 F.3d
17 at 1108. Upon information and belief, the extrinsic information had a “substantial
18 and injurious effect or influence” on at least one juror’s decision. Brecht v.
19 Abrahamson, 507 U.S. 619, 623 (1993); Mach, 137 F.3d at 634.
20         B.     Jurors committed misconduct in multiple ways at Kiles’s penalty-
                  phase proceeding.
21
22         Multiple jurors at Kiles’s penalty phase sought out and considered evidence
23 extraneous to the proceedings, slept through trial, and considered incorrect and
24 extraneous information about race during their deliberations. In addition, the jury
25
     167
26    The media coverage of Kiles’s case was extensive, as described in the defense’s
   petition for special action seeking a change of venue. (Case No. CV-00-0143, Pet.
27 for Special Action, May 5, 2000 at 4–46.) Additionally, the Yuma Sun published
   information about Kiles’s prior trial and conviction after winning the right to do so
28 based on First Amendment grounds. (ROA 491 at 3–8; Tr. July 7, 2000 at 9–14.)
                                              335
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 347 of 474



 1 compromised or curtailed deliberations due to the severe illness of one of the jurors.
 2 These actions violated Kiles’s rights to due process and a fair trial, among other
 3 rights. See Turner, 379 U.S. at 472.
 4                1.     Jurors’ deliberations        were    affected    by   extraneous
                         information.
 5
 6         The judge gave the seated jurors at Kiles’s penalty phase an admonition: “Do
 7 not do any research or make any investigation about the case on your own.” (Tr.
 8 Mar. 20, 2006 at 54–55.) In addition, the judge instructed, “Do not talk to anyone
 9 about the case.” (Tr. Mar. 20, 2006 at 55.) The jurors were reminded of the
10 admonition throughout the proceedings. (See, e.g., Tr. Mar. 20, 2006 at 160; Tr.
11 Mar. 22, 2006 at 29; Tr. Mar. 27, 2006 at 35, 142.)
12         However, upon information and belief, several jurors actively sought out
13 extraneous information to assist in deliberations. This violated Kiles’s
14 constitutional rights to confrontation, assistance of counsel, and a fair and impartial
15 jury. “Private communications, possibly prejudicial, between jurors and third
16 persons . . . are absolutely forbidden . . . .” Mattox, 146 U.S. at 150; see also Fields,
17 503 F.3d at 779. Jurors researched Kiles’s case—seeking out extraneous
18 information—because they were curious about information beyond what was being
19 presented at trial. Especially given the extensive media coverage that had
20 surrounded Kiles’s earlier proceedings, including coverage of his original
21 convictions and death sentences, this error was not harmless. See, e.g., Bulger v.
22 McClay, 575 F.2d 407, 409, 412 (2d Cir. 1978) (affirming grant of habeas relief
23 where one juror later admitted that he changed his vote after another juror discussed
24 contents of a newspaper article during deliberations).
25         In addition, upon information and belief, one juror spoke to her husband, who
26 was incarcerated at the time, to assess the credibility and accuracy of penalty-phase
27 defense expert James Aiken. Aiken testified about the classification system in
28 Arizona prisons; he further testified about Kiles’s history as a model prisoner. (See
                                               336
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 348 of 474



 1 Tr. Apr. 27, 2006 at 4–54.) Aiken told the jury:
 2               Like I said, I have been in this business well over 30 years,
                 and I have classified a lot of inmates, thousands and
 3               thousands of inmates. And they come in and they commit
 4               some type of violation. Some type of violation, whether it’s
                 not tucking their shirt in or having a junkie room, and this
 5               is baffling. I mean, I don’t see one significant report in
                 relationship to [Kiles’s] behavior while confined. And like
 6               I said, I have been doing this for many, many years. And
                 counsel can tell you I had to go back through it and look
 7               through it and back through it and check and double-check,
 8               because I have never seen anything like this.
 9 (Tr. Apr. 27, 2006 at 32.)
10         After asking her husband about Aiken’s testimony, the juror conveyed to the
11 panel her husband’s opinion that Aiken’s testimony was not credible—it was either
12 an exaggeration or flatly inaccurate. This undermined the credibility of a defense
13 expert during Kiles’s mitigation phase, and the defense had no opportunity to
14 address or correct the information the jury received. See Gibson, 633 F.2d at 854;
15 Sassounian, 230 F.3d at 1108. Moreover, jurors were in effect told, by what
16 appeared to be a well-informed source, that a defense expert was lying. This also
17 undercut the credibility of defense counsel and their entire mitigation
18 presentation—including the other defense experts who formed the bulk of the case
19 for leniency. Additionally, the extraneous information was singularly important, as
20 it contradicted the defense’s argument that Kiles posed no future danger if
21 sentenced to life in prison. Notably, future dangerousness is always a matter of
22 significant concern for capital juries. See John H. Blume, Stephen P. Garvey &
23 Sheri Lynn Johnson, Future Dangerousness in Capital Cases: Always “At Issue,”
24 86 Cornell L. Rev. 397, 410 (2001). If Aiken’s testimony was dismissed, jurors
25 would have been more likely to consider the factor of Kiles’s potential for future
26 violence in their vote for a death sentence. That the jury heard such extraneous
27 information was prejudicial. See Jeffries, 5 F.3d at 1191.
28         It is critical that the penalty-phase jurors charged with determining the
                                             337
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 349 of 474



 1 appropriate punishment consider all of the mitigation evidence presented to them,
 2 without being influenced by information outside the proceedings. See Lockett v.
 3 Ohio, 438 U.S. 586, 605 (1978). Juror misconduct thus undermined the integrity of
 4 the deliberations, prejudicing Kiles. See Brecht, 507 U.S. at 623.
 5                2.    Jurors slept through the proceedings.
 6         At least three jurors slept through various parts of Kiles’s aggravation phase.
 7 Defense counsel notified the court that Jurors 9, 11, and 13 were nodding off; Juror
 8 13 slept soundly enough that counsel “thought he was going to fall out of his chair
 9 a couple times.” (Tr. Mar. 22, 2006 at 4.) The defense asked the record to reflect
10 that, with respect to Jurors 11 and 13, “they have been continually nodding off.”
11 (Tr. Mar. 22, 2006 at 4.) Juror 9 was “a newcomer to the sleep fest here.” (Tr. Mar.
12 22, 2006 at 4.) The prosecutor confirmed that Juror 11 may have been sleeping; he
13 (the prosecutor) and members of his team had also seen Juror 13 sleep “on a pretty
14 regular basis” for substantial periods of time. (Tr. Mar. 22, 2006 at 5–6.) While
15 Juror 13 was made an alternate, Jurors 9 and 11 participated in deliberations. (Tr.
16 Apr. 12, 2006 at 29–30.)
17         Given the importance of the penalty phase of a capital trial, the jurors charged
18 with determining the appropriate punishment must hear and consider all of the
19 evidence presented to them. See Lockett, 438 U.S. at 605; see also Eddings v.
20 Oklahoma, 455 U.S. 104, 110 (1982). Prolonged juror inattentiveness in a criminal
21 trial, especially a capital trial, jeopardizes the defendant’s Sixth, Eighth, and
22 Fourteenth Amendment rights. See Peña-Rodriguez, 137 S. Ct. at 866. “A fair trial
23 presupposes careful attention by the jurors to all of the testimony, and that both the
24 court and counsel must do all in their power to ensure that jurors do not in fact sleep
25 through any part of the proceedings.” Welch v. United States, 807 A.2d 596, 604
26 n.8 (D.C. 2002); see also United States v. Freitag, 230 F.3d 1019, 1023 (7th Cir.
27 2000) (“If sleep by a juror makes it impossible for that juror to perform his or her
28 duties or would otherwise deny the defendant a fair trial, the sleeping juror should
                                              338
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 350 of 474



 1 be removed from the jury.”).
 2          Here, as reflected on the record, jurors were seen sleeping during at least one
 3 day of the State’s presentation supporting the charged aggravators. Among other
 4 witnesses, these jurors missed the questioning of Imojean Kiles, a key witness who
 5 testified largely in Kiles’s favor. As neither the court nor counsel took affirmative
 6 steps to correct the jurors’ behavior (Tr. Mar. 22, 2006 at 6), it is likely that these
 7 and other jurors missed evidence and testimony that was important to their
 8 deliberations.
 9          Jurors sleeping through proceedings is not harmless, especially given the
10 law’s requirement of heightened reliability in capital cases. See United States v.
11 Barrett, 703 F.2d 1076, 1083 (9th Cir. 1983); see also Romano v. Oklahoma, 512
12 U.S. 1, 20–21 (1994). This jurors’ misconduct had a substantial and injurious effect
13 on the outcome of Kiles’s capital sentencing. See Brecht, 507 U.S. at 623.
14                3.     Jurors improperly considered extraneous and incorrect
                         information about race and criminality during their
15                       deliberations.
16          Upon information and belief, the jury in Kiles’s penalty phase considered
17 Kiles’s race, in the context of extraneous and incorrect information about African
18 Americans, during their penalty-phase deliberations. This violated, among other
19 rights, Kiles’s rights to a fair and impartial jury, equal protection, and a fair trial.
20          During the mitigation presentation, the defense called psychologist Mark
21 Cunningham, Ph.D., to discuss the predictors of violence. (Tr. May 11, 2006 at 3.)
22 Dr. Cunningham was asked to explain how broad historic and socio-cultural factors
23 can affect individual decision-making. (Tr. May 11, 2006 at 10–22.) He told the
24 jury that a study found that, “at any given point in time in Washington, D.C. or
25 Baltimore, about half of the black males are in the criminal justice system.” (Tr.
26 May 11, 2006 at 16.) Dr. Cunningham clarified that “[t]his is not about race. It isn’t
27 being black that creates the issue.” However, he told the jury that the rate of
28 homicide for black males was “[a]bout 30 times greater” than that of white males.
                                                339
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 351 of 474



 1 (Tr. May 11, 2006 at 16–17.)
 2         Unfortunately, Dr. Cunningham’s testimony supported racial stereotypes of
 3 black men as more dangerous and violent.168 Regardless of whether the testimony
 4 was that black men are inherently more violent because of their race, or that black
 5 men end up more violent because of historic, economic, or socio-cultural factors,
 6 the jurors would have had the same takeaway: black men are more violent.
 7         It was clear that race and criminality were on the jurors’ minds after Dr.
 8 Cunningham’s testimony. The jury submitted the following question him:
 9                For your representative city regarding violent crime, you
                  chose the District of Columbia. As D.C. is 99% Black and
10                has the highest violent crime rate in the nation, is that an
11                accurate comparison to a community like Yuma, AZ?
                  According to Professor John Lott’s book “More Guns, Less
12                Crime,” the disproportional rate of crime is due to the fact
                  that D.C. has the strictest gun laws in the nation, rather than
13                socio-economic conditions. Does your comparison still
                  apply regarding Yuma?
14
15 (ROA 885 at 1.) The juror’s question, which was read in open court, introduced
16 extraneous information about race and criminality, as well as about the expert’s
17 credibility, into the proceedings. Particularly concerning is that it raised incorrect
18 extraneous information about race and criminality to determine the credibility of
19 expert testimony. It was incorrect because (1) while exact numbers for 2006 are
20 unknown, according to the U.S. Census, in 2000, D.C. was 60% black; by 2010 the
21 black population had dropped to 51%,169 (2) in 2006, D.C. did not even make the
22
   168
       “[P]resented with a criminal defendant, even well-meaning people fall prey to
23 the stereotype that, whether for reason of biology or culture, Black people are
24 inherently violent and dangerous.” See Br. for the Nat’l Black Law Students Ass’n
   as Amicus Curiae in Supp. of Pet’r, Buck v. Davis, 137 S. Ct. 759 (2017) (No. 15-
25 8049), at 2; see also Justin D. Levinson et al., Devaluing Death: An Empirical Study
   of Implicit Racial Bias on Jury-Eligible Citizens in Six Death Penalty States, 89
26 N.Y.U. L. Rev. 513, 563 (2014).
27 169 See United States Census Bureau, District of Columbia (last visited Sept. 19,
   2018), https://factfinder.census.gov/faces/nav/jsf/pages/communityfacts.xhtml?
28 src=bkmk.
                                               340
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 352 of 474



 1 top 25 most dangerous cities,170 and (3) Lott’s scholarship has been discredited.171
 2         Unfortunately, Dr. Cunningham’s reply could not correct the error—the juror
 3 had already inserted extraneous information that both cast doubt on Dr.
 4 Cunningham’s testimony and explicitly linked race to criminality. And Dr.
 5 Cunningham’s reply did not correct the juror’s erroneous information about race
 6 and crime rates in the District of Columbia. Indeed, the reply seemingly
 7 substantiated the extraneous, incorrect information in the jury question by even
 8 more explicitly connecting race and criminality.172 (Tr. May 11, 2006 at 90–92.)
 9         Kiles’s jurors were considering racial stereotypes in relation to criminality
10 and dangerousness, including extraneous information, during their deliberations.
11 This was improper. “Permitting racial prejudice in the jury system damages ‘both
12 the fact and the perception’ of the jury’s role as ‘a vital check against the wrongful
13 exercise of power by the State.’” Peña-Rodriguez, 137 S. Ct. at 868 (quoting
14 Powers v. Ohio, 499 U.S. 400, 411 (1991)). The juror’s introduction of incorrect
15 information regarding the link between race and criminality into the proceedings
16 constituted misconduct and prejudiced Kiles. See Brecht, 507 U.S. at 637–38.
17                4.    Jurors curtailed their deliberations or compromised their
                        votes because one member of the jury was gravely ill.
18
19         Upon information and belief, the jurors at Kiles’s mitigation phase curtailed
20 their deliberations because one juror was gravely ill and was delaying cancer
21
     170
22       See Les Christie, Top 25: Most Dangerous and Safest Cities, CNN Money (Oct.
     30, 2006), https://money.cnn.com/2006/10/30/realestate/Mostdangerouscities/
23   index.htm.
     171
24       See Emily Badger, More Guns, Less Crime? Not Exactly, The Washington Post
     (July 29, 2014), https://www.washingtonpost.com/news/wonk/wp/2014/07/29/
25   more-guns-less-crime-not-exactly/.
     172
26       Dr. Cunningham responded to the question saying, “Nationwide, I think about
     14 percent of the population is African-American. And my recollection is that those
27   individuals account for about half of the homicides, about three times the expected
     rate nationwide. . . . They’re killing their own.” (Tr. May 11, 2006 at 90–92); see
28   Claim 6, supra.
                                             341
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 353 of 474



 1 treatment until a verdict was reached.
 2         The Arizona Constitution requires that “[t]he right of trial by jury shall
 3 remain inviolate. . . . In all criminal cases the unanimous consent of all the jurors
 4 shall be necessary to render a verdict.” Ariz. Const. art. II, § 23; see also, e.g.,
 5 Parker v. Gladden, 385 U.S. 363, 366 (1966). At Kiles’s mitigation phase, the jury
 6 was scheduled to deliberate for only two days, including one partial day. (ROA 888
 7 at 1.) The schedule was set partly because one of the jurors had to begin a course of
 8 radiation and chemotherapy, which was set to last for six weeks. (ROA 888 at 1.)
 9 Upon information and belief, some of the jurors were holding out for a life sentence
10 for the killing of Gunnel. If they had not been rushed to reach a verdict to allow a
11 juror necessary medical treatment, there is a reasonable probability the jury would
12 not have been unanimous with respect to Gunnel’s death sentence. The jury’s
13 curtailed deliberations violated Kiles’s federal constitutional rights and prejudiced
14 Kiles. See Brecht, 507 U.S. at 623; cf. United States v. Evanston, 651 F.3d 1080,
15 1087–88 (9th Cir. 2011) (holding that outside influences being injected into the
16 jury’s deliberative process raised the specter of jury coercion).
17         C.     Juror misconduct throughout the course of proceedings violated
                  Kiles’s right to due process and a fair trial.
18
19         The number of jurors affected by the misconduct “does not weigh heavily in
20 the prejudice calculus for even a single juror’s improperly influenced vote deprives
21 the defendant of an unprejudiced, unanimous verdict.” Lawson v. Borg, 60 F.3d
22 608, 613 (9th Cir. 1995); see also Parker, 385 U.S. at 366 (a defendant is “entitled
23 to be tried by 12, not 9 or even 10, impartial and unprejudiced jurors”). In Kiles’s
24 case, these instances of misconduct demonstrate that jurors were improperly
25 influenced in multiple ways, individually and cumulatively causing a substantial
26 and injurious effect on the verdicts and rendering Kiles’s convictions and death
27 sentence unreliable. See Brecht, 507 U.S. at 623. Kiles is therefore entitled to relief.
28
                                              342
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 354 of 474



 1                                      Claim Eleven
 2         Kiles was denied effective assistance of counsel on direct appeal.
 3         Kiles was denied effective assistance of appellate counsel in violation of the
 4 Sixth and Fourteenth Amendments to the U.S. Constitution. Kiles incorporates by
 5 specific reference all facts, allegations, and arguments made elsewhere in this
 6 Petition.
 7        “Is it a violation of the ABA standards not to brief mitigation in an appellate
 8 case?”
 9       The Arizona Supreme Court asked this question of Paul Mattern, Kiles’s
10 counsel on direct appeal, during oral argument. Mattern had started his argument
                                                                                 173
11 by apologizing for not briefing the issue of the court’s independent review.
12 Mattern then spent the majority of his time before the court trying to argue a claim
13 that was not cognizable on appeal: ineffective assistance of trial counsel. When one
14 of the justices interrupted him to ask about his own failure to address a key issue in
15 the case, Mattern had no answer.
16         Kiles previously raised several aspects of this claim in his state post-
17 conviction proceedings. (ROA 1189 at 31–32, 61–69.) The state court denied these
18 claims on the merits, saying that Kiles had not stated a colorable claim for relief.
19 (ROA 1214 at 2.) The state court’s denial of these claims constituted an
20 unreasonable application of or was contrary to clearly established federal law, 28
21 U.S.C. § 2254(d)(1), and rested on an unreasonable determination of the facts, id.
22 § 2254(d)(2). Accordingly, § 2254(d) places no limitation on relief, and this Court
23 may review the exhausted sections de novo.
24       Parts B(4) through B(7) of this claim were not raised in Kiles’s state-court
25 proceedings. Kiles alleges he can overcome any default by showing cause and
26   173
      Because Kiles was convicted of a crime that occurred before August 1, 2002, by
27 statute the Arizona Supreme Court was required to independently review Kiles’s
   death sentence. See State v. Grell, 291 P.3d 350, 351 (Ariz. 2013); A.R.S.
28 § 13-755(A)–(C) (Supp. 2008).
                                             343
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 355 of 474



 1 prejudice, including because of the ineffective assistance of state post-conviction
 2 counsel. See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Edwards v. Carpenter, 529
 3 U.S. 446, 453 (2000); Strickland v. Washington, 466 U.S. 668, 687–88 (1984); but
 4 see Davila v. Davis, 137 S. Ct. 2058 (2017). Alternatively, Kiles alleges that any
 5 procedural bar is not adequate or independent and that imposing default would be
 6 a miscarriage of justice.
 7         Effective assistance of appellate counsel is guaranteed by the Due Process
 8 Clause of the Fourteenth Amendment. Evitts v. Lucey, 469 U.S. 387, 396 (1985)
 9 (“A first appeal as of right . . . is not adjudicated in accord with due process of law
10 if the appellant does not have the effective assistance of an attorney.”); see id. at
11 395 (“Because the right to counsel is so fundamental to a fair trial, the Constitution
12 cannot tolerate trials in which counsel, though present in name, is unable to assist
13 the defendant to obtain a fair decision on the merits.”). As such, “nominal
14 representation” during an appeal “does not suffice to render the proceedings
15 constitutionally adequate.” Id. at 396.
16         Claims of ineffective assistance of appellate counsel are governed by the
17 standard set forth in Strickland, 466 U.S. at 686–87. See Smith v. Robbins, 528 U.S.
18 259, 285 (2000). Accordingly, Kiles must show that appellate counsel’s
19 representation “fell below an objective standard of reasonableness,” Strickland, 466
20 U.S. at 688, and that “there is a reasonable probability that, but for counsel’s
21 unprofessional errors, the result of the proceeding would have been different,” id.
22 at 694. In addition, the ABA Guidelines are instructive in evaluating the
23 reasonableness of counsel’s conduct. See, e.g., Rompilla v. Beard, 545 U.S. 374,
24 387 (2005). Regarding appellate counsel’s performance, the ABA Guidelines
25 indicate that “counsel should seek to litigate all issues . . . that are arguably
26 meritorious[.]” 2003 ABA Guideline § 10.15.1(C). Therefore, when appellate
27 counsel fails to raise a meritorious issue and there is a reasonable probability that
28 such a challenge would have resulted in the reversal of a conviction or sentence,
                                              344
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 356 of 474



 1 counsel has necessarily caused prejudice to the defendant. See, e.g., Strickland, 466
 2 U.S. at 694. Because he fixated on a claim he could not bring on direct appeal,
 3 Mattern failed to raise several viable claims. Mattern’s failure to raise these
 4 meritorious claims prejudiced Kiles.
 5         A.     Appellate counsel focused his efforts on a claim that was not
                  cognizable on appeal.
 6
 7         Kiles’s appellate attorney unreasonably focused his investigation and
 8 briefing on a single claim: ineffective assistance of trial counsel. This narrow focus
 9 was inexplicable, because in Arizona ineffective-assistance claims—particularly
10 those that depend on extra-record evidence—are not cognizable on appeal. In
11 Arizona, it has been long established that claims about the ineffective assistance of
12 trial counsel are properly brought in a state post-conviction petition. See Ariz. R.
13 Crim. P. 32; e.g., State v. Spreitz, 39 P.3d 525, 527 (Ariz. 2002). In fact, in Kiles’s
14 case, the Arizona Supreme Court explained:
15               Because we cannot consider facts outside the record, our
                 consideration of ineffective assistance of counsel claims on
16               direct appeal would rarely result in reversal. We caution
                 that raising an argument such as this on direct appeal gains
17               very little, but risks a great deal, as the defendant who asks
18               this Court to determine issues of ineffectiveness on the
                 appellate record faces the possibility of later preclusion.
19
20 State v. Kiles, 213 P.3d 174, 183–84 (Ariz. 2009) (citing Ariz. R. Crim. P. 32.2(a)(2)
21 (“A defendant shall be precluded from relief under this rule based upon any ground
22 . . . [f]inally adjudicated on the merits on appeal or in any previous collateral
23 proceeding. . . .”)). Despite the clear, then-existing authority to the contrary,
24 Mattern pursued an ineffective-assistance claim during the appeal, to Kiles’s
25 detriment.
26       Mattern was appointed as Kiles’s attorney on direct appeal on June 21, 2006.
27 (ROA 931 at 1.) Kiles was Mattern’s first capital appellate client, and Mattern made
28 many critical mistakes. The first was in building an inappropriate relationship with
                                              345
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 357 of 474



 1 Kiles that revolved around the ineffective assistance of Kiles’s trial counsel, which,
 2 as explained above, Mattern could not properly bring as a claim on direct appeal.
 3         Mattern’s correspondence with Kiles was filled with foul language, diatribes
 4 against courts, lawyers, and the justice system, and a fixation specifically on Kiles’s
 5 prior counsel, Clark and VanDreumel. Kiles was particularly vulnerable, having
 6 just been sentenced to death for a second time, and Mattern’s correspondence was
 7 often unprofessional. Mattern promised he would risk financial ruin, his reputation,
 8 and even his health in his crusade to defend Kiles. By Mattern’s second letter to
 9 Kiles, his focus on Clark was evident. Mattern acknowledged to Kiles that
10 information about Clark’s ineffectiveness would not legally assist Kiles in his
11 appeal, but Mattern nonetheless told Kiles that he was going to follow that lead.
12         Mattern did not direct his efforts toward reviewing the record for claims that
13 were appropriate to bring on appeal. See Kiles, 213 P.3d at 183. Instead, Mattern
14 investigated Clark and VanDreumel, drafted complaints about Clark for Kiles to
15 file with the State Bar, and spent considerable time trying to obtain extra-record
16 materials from VanDreumel that could not be submitted to support claims in Kiles’s
17 direct appeal. Mattern’s insistence on obtaining records from VanDreumel that
18 could not be cited in his appeal was finally resolved by court order. (ROA 1016 at
19 1–2.) Though Mattern gained the ability to access files best left for state post-
20 conviction proceedings, he wasted time that he could have spent identifying,
21 researching, and presenting cognizable and meritorious claims.
22         Kiles’s opening brief on appeal was filed on July 14, 2008. (DA2 Dkt. 86.)
23 The brief was 97 pages long, but the statement and facts of the case comprised a
24 full 42 pages of the brief, most of which were irrelevant to the legal claims raised
25 therein. As noted by the Arizona Supreme Court during argument, Mattern failed
26 in his remaining pages to argue that mitigation in Kiles’s case was compelling
27
28
                                              346
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 358 of 474



 1 enough to warrant leniency.174 Of the pages remaining for substantive legal
 2 arguments, Mattern devoted nearly half to the non-cognizable ineffective-
 3 assistance-of-counsel claim. (DA2 Dkt. 86 at 66–84.)
 4         Mattern’s singular focus on the ineffective-assistance claim was not
 5 “reasonable considering all the circumstances.” Strickland, 466 U.S. at 688.
 6 Although defense counsel has broad discretion when making strategic decisions,
 7 those decisions must be reasonable and informed. Id. at 691; see also Correll v.
 8 Ryan, 539 F.3d 938, 949 (9th Cir. 2008). In fact, the Arizona Supreme Court stated
 9 that, as the ineffective-assistance claim was improvidently raised, it would not
10 consider the merits of the argument. Kiles, 213 P.3d at 183–84. Focusing one’s
11 effort on a claim that the appellate court predictably finds was improvidently raised
12 does not amount to reasonable professional judgment.
13         As justification for pursuing his non-cognizable claim, Mattern repeatedly
14 invoked the 2003 ABA Guidelines, which state that appellate counsel should “make
15 every professionally appropriate effort to present issues in a manner that will
16 preserve them for subsequent review.” 2003 ABA Guideline 10.15.1(C). Had the
17 Arizona Supreme Court decided to rule on the merits of the ineffectiveness claims
18 as raised, Kiles would then have been precluded from raising them in his state post-
19 conviction proceedings, when he would have had the opportunity to investigate,
20 develop, and present extra-record evidence in support of his claims. Rather than
21
22   174
       This failure is particularly striking in that the Arizona Supreme Court had
23 repeatedly addressed similar failures in opinions issued before the brief in this case
   was filed. State v. Andriano, 161 P.3d 540, 554 n.11 (Ariz. 2007) (“Andriano did
24 not argue why the Court should find in its independent review that the mitigating
   circumstances were ‘sufficiently substantial to call for leniency.’ A.R.S.
25 § 13-703(E). Counsel in capital cases ‘should take advantage of all appropriate
26 opportunities to argue why death is not suitable punishment for their particular
   client.’ ABA Guidelines for the Appointment and Performance of Defense Counsel
27 in Death Penalty Cases Guideline 10.11(L) (2003).”); see also State v. Garza, 163
   P.3d 1006, 1021 n.16 (Ariz. 2007) (same); State v. Morris, 160 P.3d 203, 219 n.10
28 (Ariz. 2007) (same).
                                             347
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 359 of 474



 1 preserving issues for subsequent review, Mattern risked forfeiting Kiles’s chance
 2 to raise the claims in a procedurally appropriate manner.
 3         That this singular focus on a non-cognizable claim worked to the detriment
 4 of raising meritorious claims was clear at oral argument. Mattern spent all of his
 5 available time at argument either addressing the issue he acknowledged he failed to
 6 raise—the Arizona Supreme Court’s independent review—or arguing with the
 7 justices about his decision to inappropriately bring an ineffective-assistance-of-
 8 counsel claim on direct appeal. Several cognizable issues that required appellate
 9 review in Kiles’s case therefore went un-briefed and un-argued.
10         B.     Appellate counsel was ineffective for failing to raise meritorious
                  claims.
11
12         Because Mattern was so focused on bringing a non-cognizable claim on
13 direct appeal, he failed to identify and properly brief important appellate issues that
14 were apparent from the record. If Kiles had had competent appellate counsel, there
15 is a reasonable probability he would have had his conviction or death sentence
16 reversed. See Strickland, 466 U.S. at 694.
17              1.     Appellate counsel failed to challenge the child-abuse
                       convictions.
18
19         Mattern stated in his opening brief that his challenges were limited to the
20 premeditated murder of Valerie Gunnel and the imposition of the death sentence
21 for her murder. (DA2 Dkt. 86 at 2.) Therefore, he neglected to bring the meritorious
22 claim that Kiles’s child-abuse convictions should have been dismissed by the court.
23         Kiles was indicted on first-degree premeditated murder charges for LeCresha
24 Kirklin and Shemaeah Gunnel; the State charged him in the alternative with felony
25 murder, based upon the separately charged predicate felony of child abuse. (ROA
26 1 at 2; CR89-15577 ROA 1 at 2.) Before Kiles’s guilt phase, defense counsel
27 submitted a pretrial motion to dismiss the child-abuse charges pursuant to State v.
28 Styers, 865 P.2d 765 (1993). (ROA 443 at 3–6.) Styers held that a separate child-
                                              348
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 360 of 474



 1 abuse conviction cannot stand in a case where the premeditated murder of the child
 2 is the abuse alleged in a separate count. The Arizona Supreme Court made it clear
 3 that child abuse may still be a predicate felony for felony murder where the abuse
 4 results in the death of the child. This, however, is at odds with premeditated murder,
 5 where a person knowingly or intentionally causes the death of another. “Although
 6 felony murder is first degree murder, it is arrived at differently than premeditated
 7 murder.” Styers, 865 P.2d at 772. One cannot be guilty of murder for the death of a
 8 child as the result of intentional child abuse, where the only act of child abuse is the
 9 premeditated murder of the child.
10         The Arizona Supreme Court’s holding in Styers emphasized the fact that the
11 defendant had been convicted of premeditated murder. Any assault on a child
12 during a premeditated murder of that child necessarily merged with the murderous
13 assault. “If a defendant cannot be convicted for an aggravated assault that
14 necessarily occurs when there is a premeditated murder, it logically follows that he
15 also cannot be convicted for an intentional child abuse that necessarily occurs where
16 there is a premeditated murder of a child victim.” Styers, 865 P.2d at 771.
17         Kiles’s counsel argued this issue multiple times at trial, including in a pretrial
18 motion requesting that the child-abuse charges be struck. (ROA 443 at 3–6.) The
19 State responded that Kiles’s motion was premature. (ROA 444 at 2.) There was no
20 argument on the issue before trial. After the State rested its case, however, defense
21 counsel moved for a directed verdict on the two counts each of child abuse and
22 felony murder based on the holding in Styers. (Tr. July 17, 2000 at 109–25; Tr. July
23 18, 2000 at 3–11.) Defense counsel urged that the State had failed to support a
24 felony-murder charge, as it had presented no evidence that the deaths of the children
25 were in “furtherance” of the alleged child abuse. (Tr. July 17, 2000 at 113–14.) The
26 court denied the motion as premature, saying, “[W]e can vacate some of the verdicts
27 if that’s what needs to be done, but I think I mostly agree with Mr. Powell that this
28 is a jury question to determine what happened and it is premature at this present
                                               349
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 361 of 474



 1 point for me to take anything from the jury.” (Tr. July 17, 2000 at 125.)
 2         The jury verdict, however, made the issue ripe, as some guilt-phase jurors
 3 found Kiles guilty of premeditated murder of the children and also guilty of child
 4 abuse. (ROA 482 at 5–8.) That even one juror so found invalidated the child-abuse
 5 verdicts. The defense thus renewed its motion to have the felony-murder and child-
 6 abuse convictions vacated. (ROA 488 at 2–8.) Despite Arizona Supreme Court
 7 precedent, the trial court said that, while the defense had raised “interesting issues,”
 8 it would not vacate the child-abuse verdicts. (Tr. Dec. 29, 2000 at 19–20.)
 9         The trial court’s decision to allow the child-abuse convictions to stand,
10 despite the findings of premeditated murder, was in error and was ripe for appellate
11 review.175 Mattern should have been on notice of the issue, given the concerted
12 efforts of trial counsel during Kiles’s proceedings. Trial counsel raised the issue in
13 motions practice (ROA 443 at 3–6), requested a directed verdict (Tr. July 17, 2000
14 at 109–25; Tr. July 18, 2000 at 3–11), filed a motion for judgment of acquittal on
15 the child-abuse charges (ROA 488 at 1–8), included the issue in a motion for new
16 trial (ROA 500 at 17–18), and presented the issue at argument (Tr. Dec. 29, 2000
17 at 2–12). Moreover, the trial court’s suggestion that the issue could be addressed at
18 a later time “if that’s what needs to be done” should have alerted Mattern to its
19 suitability for appellate review.
20         Mattern failed to challenge this issue, despite the likelihood of a successful
21 challenge, given the clear precedent on the same issue and near-identical facts. The
22 Arizona Supreme Court had explicitly said, “The first degree murder statute, A.R.S.
23 § 13-1105(A)(l), not the child abuse statute, applies when a person intentionally
24 kills a child victim.” Styers, 865 P.2d at 772 (emphasis added). In failing to
25 challenge the trial court’s error that disregarded that holding, Mattern provided
26 ineffective assistance, and Kiles was thereby prejudiced. See Evitts, 469 U.S. at
27
   175
       While Mattern could also have challenged the felony-murder convictions under
28 Styers, Kiles is not challenging those convictions at this time.
                                              350
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 362 of 474



 1 396; Strickland, 466 U.S. at 694.
 2                2.    Appellate counsel failed to challenge the trial court’s denial
                        of a mistrial due to prosecutorial misconduct.
 3
 4         Mattern also failed to challenge in his direct appeal the improper
 5 prosecutorial opening argument during the aggravation phase. (ROA 1189 at 62.)
 6         After the State’s opening statement in the aggravation phase, the defense
 7 moved for a mistrial. (Tr. Mar. 30, 2006 at 84–88.) Prosecutor Powell’s opening
 8 statement repeatedly commented on the evidence, told the jurors to be prepared for
 9 “ungodly amounts of blood,” improperly vouched for witnesses and evidence by
10 repeating phrases like “we know” and “I believe,” and improperly misstated Kiles’s
11 former testimony. (Tr. Mar. 30, 2006 at 84–88.) Kiles’s defense counsel stated that
12 the remarks hamstrung the defense from the beginning. When Powell, as a
13 representative of the State, commented on evidence or vouched for witnesses,
14 Kiles’s counsel asked the court, “I mean, how are we going to confront that?” (Tr.
15 Mar. 30, 2006 at 91.) The court agreed that “to some extent Mr. Powell did cross
16 the line in terms of arguing his case,” but denied the motion for a mistrial.176 (Tr.
17 Mar. 30, 2006 at 91); see Claim 8, supra.
18         Mattern was deficient in failing to challenge on appeal the judge’s denial of
19 the mistrial. This failure prejudiced Kiles, as there was a reasonable probability that
20 the trial-court error claim before the Arizona Supreme Court would have prevailed.
21 In Arizona, a conviction may be reversed on appeal for prosecutorial misconduct if
22 “(1) misconduct is indeed present; and (2) a reasonable likelihood exists that the
23 misconduct could have affected the jury’s verdict, thereby denying [the] defendant
24 a fair trial.” State v. Gallardo, 242 P.3d 159, 167 (2010) (quoting State v. Velazquez,
25 166 P.3d 91, 102 (Ariz. 2007)). If the defendant objects, the trial court’s
26 determination is reviewed for harmless error. Id.
27
   176
       Relatedly, the trial court’s error in denying the motion for mistrial violated
28 Kiles’s constitutional rights to due process and a fair trial.
                                              351
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 363 of 474



 1         In Kiles’s case, the prosecutor’s opening statement contained pervasive
 2 improper vouching, “placing the prestige of the government behind a witness
 3 through personal assurances of the witness’s veracity, or suggesting that
 4 information not presented to the jury supports the witness’s testimony.” United
 5 States v. Necoechea, 986 F.2d 1273, 1276 (9th Cir. 1993); see also United States v.
 6 Younger, 398 F.3d 1179, 1191 (9th Cir. 2005) (recognizing that the use of the phrase
 7 “we know” by a prosecutor blurs the line between improper vouching and
 8 legitimate summary). The Ninth Circuit has held that “we know” is only properly
 9 used if it is used to “to marshal evidence actually admitted at trial and reasonable
10 inferences from that evidence, not to vouch for witness veracity or suggest that
11 evidence not produced would support a witness’s statements.” Younger, 398 F.3d
12 at 1191. In Kiles’s case, where “we know” was used by the State before any
13 evidence or witnesses had even been introduced to the jury, it amounted to
14 prosecutorial misconduct.
15         Additionally, in his opening statement, Powell repeatedly and improperly
16 conveyed his personal beliefs about the credibility of witnesses. (Tr. Mar. 20, 2006
17 at 72, 79); State v. Lamar, 72 P.3d 831, 841 (Ariz. 2003) (“A prosecutor must not
18 convey his personal belief about the credibility of a witness.”). And as the
19 prosecutor had set the stage for the rest of the penalty phase, defense counsel argued
20 it would be “hard to unring that bell.” (Tr. Mar. 20, 2006 at 87.) Given the extent
21 of the prosecutor’s misconduct, there is a reasonable likelihood that the conduct
22 denied Kiles a fair trial, and the trial court’s error was not harmless.
23         There was no reasonable strategy for Mattern to fail to raise this claim on
24 appeal. However, Mattern’s opening brief contained only one brief reference to
25 prosecutorial misconduct. (DA2 Dkt. 86 at 47.) His reply brief attempted to raise,
26 for the first time, an additional nine arguments in support of the prosecutorial
27 misconduct claim. (ROA 1189 at 64–65.) But having failed to raise the arguments
28 in his opening brief, Mattern had waived them. See State v. Aleman, 109 P.3d 571,
                                              352
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 364 of 474



 1 575 (Ariz. Ct. App. 2005) (holding issues raised for first time in reply brief untimely
 2 and may be disregarded by court).
 3         Because of Mattern’s deficient performance, the appellate court was denied
 4 the ability to assess the cumulative impact of repeated instances of prosecutorial
 5 misconduct on the jury’s verdict. (ROA 1189 at 64–65.) A pattern of pervasive
 6 misconduct was reasonably likely to have affected the outcome of the trial. “[E]ven
 7 if there [is] no error or an error [is] harmless and so by itself does not warrant
 8 reversal, an incident may nonetheless contribute to a finding of persistent and
 9 pervasive misconduct if the cumulative effect of the incidents shows that the
10 prosecutor intentionally engaged in improper conduct and ‘did so with indifference,
11 if not a specific intent, to prejudice the defendant.’” State v. Morris, 160 P.3d 203,
12 214 (Ariz. 2007) (quoting State v. Roque, 141 P.3d 368, 403 (Ariz. 2006)).
13 Mattern’s failure to preserve arguments for appellate review fell short of the
14 standards of reasonableness required for appellate counsel. See ABA Guideline
15 10.15.1(C).
16         When appellate counsel fails to raise meritorious issues that could have
17 resulted in a reversal of conviction or a sentence, counsel has necessarily caused
18 prejudice to the defendant. There was a reasonable probability that the Arizona
19 Supreme Court would have found that the trial court’s denial of a mistrial, as well
20 as the pervasive prosecutorial misconduct, required reversal of Kiles’s sentence.
21 Thus, Kiles was prejudiced due to his appellate counsel’s ineffective assistance. See
22 Strickland, 466 U.S. at 694.
23                3.    Appellate counsel failed to adequately brief his challenge to
                        the improperly admitted gruesome photographs.
24
25         Mattern failed to adequately challenge inflammatory and unduly prejudicial
26 photographs introduced as evidence during Kiles’s trial.
27         Kiles’s opening brief on appeal objected to a number of gruesome
28 photographs that were improperly introduced during the guilt-phase proceeding
                                              353
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 365 of 474



 1 without objection by trial counsel.177 (DA2 Dkt 86 at 56.) While Mattern listed
 2 several exhibits that should not have been admitted, the Arizona Supreme Court
 3 held that the claim was inadequately briefed: “Kiles’ opening brief does not specify
 4 his objection to any but two of the challenged photographs. He has therefore waived
 5 any argument as to the other photographs.” Kiles, 213 P.3d at 183. The court found
 6 the two photographs that Mattern sufficiently objected to did not prejudice Kiles.
 7 This was due to Mattern’s failure to challenge the child-abuse convictions. Id.
 8         As a result of Mattern’s failure to provide reasoning for his challenges to all
 9 of the photographs, as well as his failure to challenge the child-abuse convictions,
10 the trial court found that there was no prejudice to Kiles. Mattern’s deficient
11 performance resulted in the waiver of claims regarding several inflammatory
12 photographs. The 2003 ABA Guidelines state that appellate counsel are required to
13 litigate all issues “that are arguably meritorious under the standards applicable to
14 high quality defense representation,” as well as “make every professionally
15 appropriate effort to present issues in a manner that will preserve them for
16 subsequent review.” 2003 ABA Guideline 10.15.1(C). Mattern failed to do either.
17 Given Mattern’s failure to raise claims on appeal adequately to ensure effective
18 review, the state post-conviction court’s holding that Mattern was not ineffective
19 was an unreasonable application of both law and fact under § 2254(d).
20               4.     Appellate counsel failed to challenge the trial court’s error
                        in allowing the State to question statements made to defense
21                      experts in a prior trial.
22         Mattern failed to raise a claim that the trial court erred by letting the State
23 cross-examine defense experts about statements Kiles made to different experts in
24 the 1989 and 1990 trial when the verdicts from that trial were overturned. Although
25
26   177
      Defense counsel later tried to object to the photographs being introduced as
27 evidence at the penalty phase, acknowledging that the failure to object at the guilt
   phase perhaps “was an error of some magnitude on our part.” (Tr. Mar. 20, 2006 at
28 35.) The court denied the motion. (Tr. Mar. 20, 2006 at 38.)
                                              354
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 366 of 474



 1 trial counsel objected to this line of cross-examination, the trial court overruled the
 2 objection. (Tr. May 8, 2006 at 54–55.) Mattern should have been on notice that this
 3 issue presented a claim ripe for appellate review, as the State explicitly said, “This
 4 is something that hasn’t been resolved yet. . . . It’s for the appellate courts to decide
 5 later.” (Tr. May 8, 2006 at 56.) Mattern’s failure to recognize and allege this
 6 meritorious claim was deficient performance. See Strickland, 466 U.S. at 694.
 7         Effective counsel would have brought a claim that the trial court improperly
 8 allowed the questioning based on an evidentiary ruling that was determined in a
 9 “never, neverland” where “the Rules of Evidence could not apply.” (Tr. May 8,
10 2006 at 55.) Because Kiles’s prior statements to the experts directly undermined his
11 counsel’s strategy at trial, there is a reasonable probability that their admission
12 affected the outcome of his trial. Upon review, there is a reasonable probability that
13 the Arizona Supreme Court would have recognized that allowing testimony to
14 Kiles’s statements made in the course of a case that was overturned due to
15 ineffective assistance of counsel would be unduly prejudicial in Kiles’s second trial.
16 The mistakes of previous counsel, especially where those mistakes would not have
17 been made but for previous counsel’s deficient performance, should not then be
18 repeated. To allow the use of reports produced through the ineffectiveness of prior
19 counsel is to deny the curative value of a new trial. See Claim 8, supra. Thus,
20 Mattern’s failure to challenge the admissibility of this line of cross-examination on
21 appeal prejudiced Kiles. See Evitts, 469 U.S. at 396; Strickland, 466 U.S. at 694.
22                5.     Appellate counsel failed to argue for leniency on
                         independent review by the Arizona Supreme Court.
23
24         As stated above, the Arizona Supreme Court conducted an independent
25 review in Kiles’s case. The question in this independent review was “not whether
26 the trial court properly imposed the death penalty, but whether, based upon the
27 record before [the Arizona Supreme Court], we believe that the death penalty
28 should be imposed.” State v. Trostle, 951 P.2d 869, 888 (Ariz. 1997) (quoting State
                                               355
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 367 of 474



 1 v. Watson, 628 P.2d 943, 946 (Ariz. 1981)).
 2         By his own admission, Mattern failed to include argument in his opening
 3 brief regarding the Arizona Supreme Court’s independent review, the only issue on
 4 which Kiles was entitled to de novo review. When the justices asked Mattern at oral
 5 argument to address independent review, he was unprepared to discuss
 6 mitigation.178 And after argument, Mattern was ineffective in failing to challenge
 7 independent review in the motion for reconsideration, especially in light of his
 8 admission that he had neglected to adequately brief the issue. (DA2 Dkt. 118 at 1.)
 9         For a defendant, independent review was a second chance to argue his
10 mitigation case—“something anathema in any other context.” State v. Stuard, 863
11 P.2d 881, 902 (Ariz. 1993) (quoting State v. Salazar, 844 P.2d 566, 585 (Ariz. 1992)
12 (Martone, J., specially concurring)). This second chance had proven successful for
13 many defendants. The Arizona Supreme Court has overturned several death
14 sentences based on its independent review of aggravating and mitigating
15 circumstances. See, e.g., Grell, 291 P.3d at 351; Roque, 141 P.3d at 405–06; Trostle,
16 951 P.2d at 888; Stuard, 863 P.2d at 902; State v. Herrera, 850 P.2d 100, 113 (Ariz.
17 1993); State v. Jiménez, 799 P.2d 785, 801 (Ariz. 1990); State v. Rockwell, 775 P.2d
18 1069, 1080 (Ariz. 1989); State v. Mauro, 766 P.2d 59, 81 (Ariz. 1988); State v.
19 Valencia, 645 P.2d 239, 241 (Ariz. 1982); Watson, 628 P.2d at 947.
20         The 2003 ABA Guidelines emphasize that capital counsel have a
21 professional obligation to “take advantage of all appropriate opportunities to argue
22 why death in not a suitable punishment” for their client. 2003 ABA Guideline
23 10.11(L). Mattern failed to do so, offering no reasonable explanation at oral
24
   178
       Though Mattern was able to identify some of the mitigation that was introduced
25 at the penalty phase, he also argued that the guilty verdicts returned on the children
26 in Kiles’s guilt phase were invalid based on the evidence presented. This was not
   an issue the Arizona Supreme Court could have considered in its independent
27 review. Rather, the court must “independently review the aggravating and
   mitigating factors found by the trial court to ensure that they were properly
28 determined and weighed.” State v. Fierro, 804 P.2d 72, 81 (Ariz. 1990).
                                             356
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 368 of 474



 1 argument, instead stating: “I neglected to brief independent review. It’s my own
 2 fault entirely. I accept responsibility.” Cf. Correll, 539 F.3d at 949 (holding that an
 3 “uninformed strategy” is “no strategy at all”).
 4         If Mattern had briefed independent review, there is a reasonable likelihood
 5 the Arizona Supreme Court would not have ignored or mischaracterized the
 6 mitigation evidence when conducting its independent review. As laid out in greater
 7 detail in Claim 12, infra, the court failed to consider the majority of the 30 non-
 8 statutory mitigators Kiles alleged at trial (Tr. May 22, 2006 at 19–21), claimed Kiles
 9 failed to prove two statutory mitigators when neither was alleged (Tr. May 22, 2006
10 at 19–21), and discounted the extensive evidence presented that Kiles had an
11 abusive childhood. Kiles, 213 P.3d at 189. Mattern thus squandered Kiles’s
12 opportunity to have his death sentence reduced to life in prison, prejudicing Kiles.
13                6.    Appellate counsel failed to adequately challenge the (F)(2)
                        aggravating circumstance.
14
15         The State alleged the (F)(2) aggravator in Kiles’s case, which applies when
16 a defendant “was previously convicted of a felony in the United States involving
17 the use or threat of violence on another person.” (ROA 503 at 1 (quoting A.R.S.
18 § 13-703(F)(2) (1988).) The State alleged that Kiles had committed two prior
19 felonies that qualified—an attempted aggravated assault and an aggravated assault.
20 Trial counsel challenged the attempted aggravated assault, claiming it did not
21 qualify under (F)(2), but lost. Mattern then successfully challenged the attempted
22 assault as a basis for the (F)(2) aggravator on appeal. See Kiles, 213 P.3d at 185–
23 86. However, appellate counsel failed to challenge the use of Kiles’s aggravated
24 assault as a basis for the (F)(2) aggravating circumstance. This failure was
25 unreasonable, given that Mattern clearly realized that challenging the (F)(2)
26 aggravator was a viable strategy. Mattern’s deficient performance prejudiced Kiles,
27 because, as discussed supra, Claim 5, and infra, Claim 12, there is a reasonable
28 likelihood the Arizona Supreme Court would have found that Kiles’s aggravated
                                              357
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 369 of 474



 1 assault conviction did not support the (F)(2) aggravator and that the aggravator was
 2 therefore invalid.
 3                7.    Appellate counsel failed to challenge Kiles’s shackling
                        during his proceedings.
 4
 5         Mattern failed to challenge the use of shackles and a stun belt, which Kiles
 6 was forced to wear throughout his proceedings. “[G]enerally, a criminal defendant
 7 has a constitutional right to appear before a jury free of shackles.” Gonzalez v.
 8 Pliler, 341 F.3d 897, 900 (9th Cir. 2003) (quoting Spain v. Rushen, 883 F.2d 712,
 9 716 (9th Cir. 1989)). The trial court failed to make the requisite finding that shackles
10 and a stun belt were necessary, as discussed in Claims 3, 5, 7, and 8, supra. There
11 is a reasonable likelihood that such a claim would have succeeded on appeal. Kiles
12 was thus prejudiced. See Strickland, 466 U.S. at 694; see also State v. Gomez, 123
13 P.3d 1131, 1139–42 (Ariz. 2005) (reversing death sentence when capital defendant
14 was shackled without necessary individualized finding).
15       C.    Conclusion.
16                Individually and cumulatively, these deficiencies constitute ineffective
17 assistance of appellate counsel. The state court’s determination that this claim was
18 not colorable and did not warrant an evidentiary hearing constituted an
19 unreasonable application of clearly established federal law, 28 U.S.C. § 2254(d)(1),
20 and an unreasonable determination of the facts, id. § 2254(d)(2). As to sections
21 B(4)–B(7), the ineffective assistance of Kiles’s post-conviction counsel in failing
22 to raise these parts of this claim constitutes cause for the default and resulted in
23 prejudice to Kiles. See Martinez, 132 S. Ct. at 1320; but see Davila, 137 S. Ct. at
24 2065. Kiles is therefore entitled to relief.
25                                       Claim Twelve
26         The Arizona Supreme Court’s decision affirming Kiles’s death
           sentence violated Kiles’s constitutional rights.
27
28         The Arizona Supreme Court’s decision affirming Kiles’s death sentence
                                              358
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 370 of 474



 1 violated Kiles’s rights under the Sixth, Eighth, and Fourteenth Amendments to the
 2 U.S. Constitution. Kiles hereby incorporates by specific reference all facts,
 3 allegations, and arguments made elsewhere in this Petition.
 4         This claim is exhausted, as the Arizona Supreme Court considered and ruled
 5 on its merits on direct appeal.179 See Kiles, 213 P.3d at 187–92. The state-court
 6 decision was an unreasonable application of, or contrary to, clearly established
 7 federal law, see 28 U.S.C. § 2254(d)(1), and an unreasonable determination of the
 8 facts, id. § 2254(d)(2). Accordingly, § 2254(d) places no limitation on relief, and
 9 this Court should review the claim de novo.
10         In order to try to satisfy the heightened standard of reliability necessary in
11 the death-penalty context, see Woodson v. North Carolina, 428 U.S. 280, 305
12 (1976) (plurality opinion), the U.S. Supreme Court has “emphasized repeatedly the
13 crucial role of meaningful appellate review in ensuring that the death penalty is not
14 imposed arbitrarily or irrationally.” Parker v. Dugger, 498 U.S. 308, 321 (1991);
15 see also Zant v. Stephens, 462 U.S. 862, 890 (1983) (“Our decision in this case
16 depends in part on the existence of an important procedural safeguard, the
17 mandatory appellate review of each death sentence by the Georgia Supreme Court
18 to avoid arbitrariness and to assure proportionality.”).
19         As the purpose of appellate review is to ensure the constitutionality of a death
20 sentence, the review must itself be constitutional. Cf. Clemons v. Mississippi, 494
21 U.S. 738, 748–51 (1990) (evaluating constitutionality of appellate review). To that
22
     179
23      To the extent this claim was not raised on direct appeal, it was still exhausted
     because “[e]ven if a petitioner fails to raise a constitutional claim in state court, the
24   exhaustion requirement may be satisfied . . . where the state court itself exhausts
     the claim.” Comer v. Schriro, 480 F.3d 960, 981 (9th Cir. 2007). The Arizona
25   Supreme Court did so in conducting its independent review. State v. Kiles, 213 P.3d
26   174, 187 (Ariz. 2009). In the alternative, if any portion of this claim was found not
     to have been decided by the state court on the merits, the ineffective assistance of
27   Kiles’s post-conviction counsel in failing to raise this claim constitutes cause for
     the default and resulted in prejudice to Kiles. See Martinez v. Ryan, 566 U.S. 1, 9
28   (2012); Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).
                                                359
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 371 of 474



 1 end, meaningful appellate review cannot lose sight of the fact that “[t]he primary
 2 concern in the Eighth Amendment context [is] that the sentencing decision be based
 3 on the facts and circumstances of the defendant, his background, and his crime.” Id.
 4 at 748; cf. Smith v. Texas, 543 U.S. 37, 44–45 (2004) (rejecting state court’s reliance
 5 during appellate review on causal-nexus text that limited consideration of relevant
 6 mitigation). Moreover, the appellate review must not inject “arbitrar[iness] or
 7 irrational[ity]” into the sentencing process. Parker, 498 U.S. at 321. Finally, once
 8 a state has provided a mechanism for meaningful appellate review, it must follow
 9 its own laws on that mechanism; the failure to do so results in the denial of a liberty
10 interest protected by the Due Process Clause of the Fourteenth Amendment. See
11 Hicks v. Oklahoma, 447 U.S. 343, 346 (1980) (recognizing that the grant of a state-
12 law procedural right to a criminal defendant at sentencing can give rise to a
13 constitutionally protected liberty interest).
14         The Arizona Supreme Court has defined its procedure for independent
15 review:
16                When a death sentence is imposed in Arizona, this court
                  independently reviews the entire record for error,
17                determines whether the aggravating circumstances have
18                been proved beyond a reasonable doubt, considers any
                  mitigating circumstances, and then weighs the aggravating
19                and mitigating circumstances in deciding whether there are
                  mitigating circumstances sufficiently substantial to call for
20                leniency.
21 State v. Stokley, 898 P.2d 454, 465 (1995). The court has emphasized that
22 independent review is broad: “We must [] conduct a de novo review of the trial
23 court’s rulings concerning aggravation and mitigation, and then decide
24 independently whether the death sentence should be imposed.” State v. Brewer, 826
25 P.2d 783, 790–91 (Ariz. 1992). The court must “painstakingly examine the record
26 to determine whether [the death penalty] has been erroneously imposed.” State v.
27 Stuard, 863 P.2d 881, 897 (Ariz. 1993) (quoting State v. Richmond, 560 P.2d 41,
28 51 (Ariz. 1976)). The court has itself recognized that it must follow its own
                                              360
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 372 of 474



 1 procedures: “we are bound by the gravity of the death penalty to insure proper
 2 compliance with Arizona’s death penalty statute.” Brewer, 826 P.2d at 790.
 3         In 2009, the Arizona Supreme Court conducted an independent review of
 4 Kiles’s death sentence under A.R.S. § 13-755(A)-(C). Kiles, 213 P.3d at 187. The
 5 manner in which the Arizona Supreme Court conducted its independent review
 6 violated Kiles’s constitutional rights by denying him meaningful appellate review
 7 and due process, in violation of the Sixth, Eighth, and Fourteenth Amendments.
 8         A.    The Arizona Supreme Court violated Kiles’s due process rights in
                 its review of the prior-conviction aggravating circumstance.
 9
10         The Arizona Supreme Court violated federal constitutional guarantees in its
11 review of whether the (F)(2) aggravator had been properly found.
12             1.     The Arizona Supreme Court denied Kiles his right to due
                      process in upholding the prior-conviction aggravating
13                    circumstance.
14         The Arizona Supreme Court improperly upheld the (F)(2)180 aggravating
15 circumstance based upon Kiles’s 1986 conviction for aggravated assault, which was
16 in fact not a valid basis for the aggravator. See Claim 5, supra.
17         The (F)(2) aggravator when the defendant was previously convicted of a
18 felony in the United States “involving the use or threat of violence on another
19 person.” A.R.S. § 13-703(F)(2) (1988). The jury found the (F)(2) aggravator proven
20 based on two prior offenses, an aggravated assault under A.R.S. § 13-1204(A)(8)
21 and § 13-1203, and an attempted aggravated assault under A.R.S. § 13-1001(A).
22 Kiles, 213 P.3d at 185; (see also ROA 879 at 5–6).
23         In its decision, the Arizona Supreme Court correctly held that Kiles’s prior
24 attempted aggravated assault could not establish the (F)(2) aggravator, as by the
25 crime’s statutory definition it could have been committed without the use or threat
26
27   180
      As noted supra, Claim 5, the text of the (F)(2) aggravating circumstance was
   changed in 1993. State v. Martinez, 999 P.2d 795, 806 (Ariz. 2000). The pre-1993
28 version of the aggravating circumstance applies to Kiles’s case.
                                             361
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 373 of 474



 1 of violence. Kiles, 213 P.3d at 185–86 (citing State v. McCray, 183 P.3d 503, 508
 2 (Ariz. 2008)); see also State v. Williams, 904 P.2d 437, 451 (Ariz. 1995).
 3         However, the court did not review whether this same reasoning applied to
 4 the aggravated assault conviction. The court had a duty to do so as part of its
 5 established independent review procedure. The court addressed the (F)(2)
 6 aggravator twice in its decision: first in part (III)(A), and again as part of its
 7 independent review in part (IV). Kiles, 213 P.3d at 185, 187–88. In each instance,
 8 the court summarily assumed that Kiles’s aggravated assault conviction satisfied
 9 (F)(2). However, A.R.S. § 13-1204(A)(8) does not by its statutory definition
10 necessarily involve the mens rea necessary to establish the use or threat of violence.
11 Nor does the general assault statute. See Claim 5, supra.
12         Prior to its review of Kiles’s case, the Arizona Supreme Court had analyzed
13 the (F)(2) aggravating circumstance applicable here (i.e., the pre-1993 version),
14 which requires the use or threat of violence, and had found it was not supported by
15 a prior conviction for aggravated assault. See, e.g., State v. Walden, 905 P.2d 974,
16 996 (Ariz. 1995) (holding that aggravated assault did not provide basis for (F)(2)
17 aggravating circumstance when it could have been committed recklessly),
18 overruled on other grounds by State v. Ives, 927 P.2d 762 (Ariz. 1996); State v.
19 McKinney, 917 P.2d 1214, 1230 (Ariz. 1996) (holding that “because [the
20 defendant’s] prior conviction was for a crime that, on the face of the statute, might
21 have been committed recklessly, it does not qualify as a crime of violence” for the
22 purposes of the former (F)(2) aggravating circumstance); State v. Schackart, 947
23 P.2d 315, 323 (Ariz. 1997). Thus the Arizona Supreme Court should have similarly
24 struck the (F)(2) aggravator in Kiles’s case, as neither the conviction for aggravated
25 assault nor the conviction for attempted aggravated assault were sufficient to prove
26 the (F)(2) aggravator under the applicable statute.
27         The Eighth Amendment requires capital sentencing to meet exacting
28 standards. “The fundamental respect for humanity underlying the Eighth
                                             362
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 374 of 474



 1 Amendment’s prohibition against cruel and unusual punishment gives rise to a
 2 special ‘need for reliability in the determination that death is the appropriate
 3 punishment’ in any capital case.” Johnson v. Mississippi, 486 U.S. 578, 584 (1988)
 4 (quoting Gardner v. Florida, 430 U.S. 349, 363–64 (1977) (White, J., concurring
 5 in judgment)). Capital sentencing must also be individualized. Clemons, 494 U.S.
 6 at 748. Reliable, individualized sentencing does not occur when a death sentence is
 7 imposed based in part on an invalid aggravator. See Johnson, 486 U.S. at 585.
 8         The Eighth Amendment error is even more serious where the invalid
 9 aggravating factor caused the jury to consider irrelevant evidence, such as
10 inapplicable prior convictions. Id. at 590; see also Brown v. Sanders, 546 U.S. 212,
11 220 (2006). This concern is particularly heightened in a “weighing” state like
12 Arizona, where the jury must weigh the aggravators and mitigators against each
13 other to determine whether to impose death. See Styers v. Schriro, 547 F.3d 1026,
14 1034 (9th Cir. 2008). The court should have struck the (F)(2) aggravator and
15 remanded to a jury for resentencing. See Apprendi v. New Jersey, 530 U.S. 466
16 (2000); Ring v. Arizona, 536 U.S. 584 (2002); Hurst v. Florida, 136 S. Ct. 616
17 (2016); Pavatt v. Royal, 894 F.3d 1115, 1152–53 (10th Cir. 2017) (Briscoe, C.J.,
18 concurring in part and dissenting in part) (noting that, in light of Ring’s and Hurst’s
19 holdings that a defendant is entitled to a jury determination of all facts that can
20 increase his sentence, Clemons’s rule permitting reweighing by an appellate court
21 was unconstitutional, as Hurst and Ring explicitly overruled the cases on which
22 Clemons was based). Though a jury resentencing was constitutionally mandated, at
23 a minimum, the court should have conducted its own reweighing of the remaining
24 aggravators and all of the mitigation.
25         The Arizona Supreme Court’s failure to painstakingly review the entire
26 record in search of error, including this significant error regarding the (F)(2)
27 aggravator, injected arbitrariness and irrationality into the sentencing process and
28 denied Kiles the due-process protections afforded other capital defendants in
                                              363
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 375 of 474



 1 Arizona. The Arizona Supreme Court’s decision was thus contrary to clearly
 2 established federal law. See 28 U.S.C. § 2254(d)(1); Parker, 498 U.S. at 321; Hicks,
 3 447 U.S. at 346. Its finding that the (F)(2) aggravator was applicable based on
 4 Kiles’s prior convictions also amounts to an unreasonable determination of fact in
 5 light of the evidence presented at trial. See 28 U.S.C. § 2254(d).
 6                2.    The Arizona Supreme Court violated Kiles’s rights by
                        summarily determining that the invalidation of one prior
 7                      conviction was immaterial.
 8         The Arizona Supreme Court violated Kiles’s right to be free from cruel and
 9 unusual punishment under the Eighth Amendment and his right to due process
10 under the Fourteenth Amendment when it summarily determined that the
11 invalidation of his prior conviction for attempted aggravated assault as a basis for
12 the (F)(2) aggravator was immaterial. Kiles, 213 P.3d at 188.
13         As discussed above, the Arizona Supreme Court should have struck the
14 (F)(2) aggravating circumstance entirely. Setting aside the court’s error with respect
15 to the aggravated assault conviction explained above, the court erred in summarily
16 upholding the (F)(2) aggravator when it struck one of the supporting convictions.
17 The court correctly held that one of the prior convictions that the jury found
18 supported the (F)(2) aggravating circumstance was legally inadequate to establish
19 that circumstance. Id. at 186. But the court committed constitutional error by then
20 summarily upholding the (F)(2) aggravator without further discussion. Id. at 188.
21         That conclusion was contrary to clearly established federal law, as the
22 Arizona Supreme Court failed to follow its own procedures requiring it to “consider
23 the quality and the strength, not simply the number, of aggravating and mitigating
24 factors,” see id. at 187; see Hicks, 447 U.S. at 346. Whether the aggravating
25 circumstance was supported by multiple or only one prior conviction went directly
26 to the quality and strength of that aggravating circumstance and was therefore of
27 great significance. The Arizona Supreme Court’s failure to conduct a “painstaking”
28 de novo review of the trial court’s determination regarding the legally valid bases
                                             364
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 376 of 474



 1 for the (F)(2) aggravator and the propriety of the death sentence violated Kiles’s
 2 Eighth and Fourteenth Amendment rights and was an unreasonable application of
 3 federal law. See Hicks, 447 U.S. at 346.
 4         The magnitude of the Arizona Supreme Court’s constitutional error in
 5 summarily dismissing the invalid prior conviction as immaterial is exacerbated by
 6 the fact that the jury considered irrelevant evidence—the inapplicable prior
 7 conviction—as aggravating evidence. See Johnson, 486 U.S. at 590. It was
 8 improper for the court not to analyze whether the additional prior conviction may
 9 have affected the jury’s deliberations. This need is particularly heightened in a state
10 like Arizona, where the jury must weigh the aggravators and mitigators against each
11 other to determine whether to impose death.
12         Here, the court instructed the jury that the decision whether there was
13 mitigation sufficiently substantial to call for leniency was to be based on “each
14 juror’s individual qualitative evaluation of the facts of the case, the severity of the
15 aggravating factors, and the quality of any mitigating evidence.” (Tr. May 22, 2006
16 at 23–24 (emphasis added).) Where there was a pattern of escalating violence, as
17 opposed to just one prior conviction, jurors were likely to find the aggravating factor
18 more severe and weigh it more heavily against the mitigation. A capital sentence is
19 unconstitutional where, as here, an element of an invalid sentencing factor adds an
20 “improper element to the aggravation scale in the weighing process.” Sanders, 546
21 U.S. at 220; see also Stringer v. Black, 503 U.S. 222, 232–33 (1992) (“But when
22 the sentencing body is told to weigh an invalid factor in its decision . . . the weighing
23 process itself has been skewed. . . .”). None of the other sentencing factors enabled
24 the sentencer to give aggravating weight to the same facts and circumstances as
25 Kiles’s inapplicable prior conviction. It was an unreasonable application of federal
26 law for the Arizona Supreme Court to summarily conclude that the partial
27 invalidation of an aggravating factor based on an inapplicable prior conviction was
28 immaterial. See Johnson, 486 U.S. at 585. As discussed above, the court should
                                               365
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 377 of 474



 1 have remanded for jury resentencing or at a minimum, conducted an appellate
 2 reweighing. See Ring, 536 U.S. at 589; Hurst, 136 S. Ct. at 616; Pavatt, 894 F.3d
 3 at 1152–53 (Briscoe, C.J., concurring in part and dissenting in part).
 4         B.     The Arizona Supreme Court denied Kiles meaningful appellate
                  review when it arbitrarily upheld the (F)(6) aggravating factor.
 5
 6         The evidence in Kiles’s case did not support the (F)(6) aggravating factor
 7 beyond a reasonable doubt; the Arizona Supreme Court violated his constitutional
 8 rights in upholding it.181 An appellate court cannot uphold a death sentence that
 9 rests on an aggravating circumstance “that upon the record evidence adduced at the
10 trial no rational trier of fact could have found [proven] beyond a reasonable doubt.”
11 Jackson v. Virginia, 443 U.S. 307, 324 (1979); see also Lewis v. Jeffers, 497 U.S.
12 764, 781 (1990) (applying the standard from Jackson to the question whether, on
13 habeas review, an aggravating circumstance was unsupported by the record).
14         The Arizona Supreme Court deprived Kiles of meaningful appellate review
15 when it upheld the (F)(6) aggravating factor where it could not have been proven
16 beyond a reasonable doubt had the court “review[ed] the entire record.” Stokley,
17 898 P.2d at 465. The court cherry-picked parts of the record that supported this
18 factor, while ignoring those that did not. It is critical that an aggravator is proven
19 beyond a reasonable doubt. “The specified statutory aggravators in Arizona’s death
20 penalty scheme are designed to narrow, in a constitutional manner, the class of first
21 degree murderers who are death-eligible. If proof of an aggravator does not rise to
22 the necessary standard, the aggravator has not been proven and may not be
23 considered at sentencing.” State v. Soto-Fong, 928 P.2d 610, 626 (Ariz. 1996).
24
   181
       The (F)(6) aggravating circumstance, see A.R.S. § 13-703(F)(6) (1988), is also
25 unconstitutionally overbroad and vague. See infra, Claim 29; see also Maynard v.
26 Cartwright, 486 U.S. 356, 363 (1988); Walton v. Arizona, 497 U.S. 639, 654 (1990)
   (finding Arizona’s especially heinous, cruel, or depraved aggravating factor facially
27 vague, but that it did not violate the Eighth and Fourteenth Amendments because
   capital-sentencing decisions were made by judges who could be presumed to follow
28 the law), overruled on other grounds by Ring, 536 U.S. 584.
                                             366
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 378 of 474



 1         The court upheld the (F)(6) aggravator based on a finding of cruelty. Kiles,
 2 213 P.3d at 188. The State argued at trial its theory that Kiles began attacking
 3 Gunnel in her bedroom, where he struck her a number of times in the head with a
 4 tire iron and she lost consciousness. (See Tr. Apr. 11, 2006 at 34–35; Tr. May 22,
 5 2006 at 64.) The State argued that she then regained consciousness and came into
 6 the living room, where Kiles killed her. The Arizona Supreme Court adopted the
 7 State’s theory of the crime, even though it was not supported by the evidence
 8 beyond a reasonable doubt. See Claim 9, supra. In upholding the (F)(6) aggravator,
 9 the court found that “the evidence shows that Valerie was conscious after the attack
10 began.” Kiles, 213 P.3d at 188. The court based this finding on its conclusion that
11 “Kiles admitted that Valerie remained conscious after the attack began, and the
12 medical testimony regarding defensive wounds supported that conclusion.” Id. The
13 court apparently based this finding on Kiles’s purported admission after-the-fact to
14 his brother-in-law, Larry Hawkins.182 See id. (“Additional evidence supports the
15 (F)(6) aggravator and the version of events Kiles admitted to Hawkins.”).
16         However, at the aggravation phase, Hawkins’s testimony did not support this
17 theory. He testified twice that he did not remember Kiles telling him where in the
18 apartment Kiles struck Gunnel. (Tr. Mar. 22, 2006 at 38, 39.) Both in his testimony
19 and in a Silent Witness letter describing a version of events, Hawkins made no
20 mention of Gunnel moving from room to room. (2006 Trial Ex. 90 at 1; Tr. July 13,
21 2000 at 3–79.) Notably, the detective who investigated the case, Brian Rodgers,
22 testified at the aggravation phase that “I don’t think [Gunnel] was – after things
23 started, I don’t think she ever made it to the east bedroom.” (Tr. Apr. 3, 2006 at
24 100.) Even the State’s lead investigator rejected the State’s theory of the crime.
25         Moreover, there was ample reason to doubt Hawkins’s testimony and letter
26 on this purported admission. Hawkins was telling a story second-hand, based on
27
   182
       The State never alleged that Hawkins was present for the crime; instead, his
28 testimony was based on what he remembered Kiles telling him after the crime.
                                             367
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 379 of 474



 1 what Kiles told him while intoxicated on alcohol, cocaine, and other drugs. (Tr.
 2 July 13, 2000 at 60–62.) At the guilt phase, Hawkins admitted that his letter was
 3 only a rough picture of what Kiles had told him. (Tr. July 13, 2000 at 18.) Further,
 4 he testified at the aggravation phase that he wrote the letter after seeing news reports
 5 about the crime and speaking to other people, including the detective investigating
 6 the crime, which would have improperly infected his recollection of what Kiles told
 7 him. (Tr. Mar. 22, 2006 at 61–63, 75.)
 8         The Arizona Supreme Court stated that additional evidence supported the
 9 version of events Kiles purportedly admitted to Hawkins. Kiles, 213 P.3d at 188.
10 But, the physical evidence the court did have before it did not prove at all, much
11 less beyond a reasonable doubt, that Gunnel regained consciousness. For example,
12 the court noted that a piece of the jack was found in Gunnel’s bedroom. Id.
13 However, many sources, including Rodgers, testified that items in the house were
14 moved after the crime.183 (Tr. July 11, 2000 at 166–67; Tr. Apr. 3, 2006 at 99–100.)
15 The court itself recognized that Kiles attempted to clean up the scene—and
16 therefore that the crime scene was compromised—as reason for discounting his
17 intoxication as a mitigating factor. Kiles 213 P.3d at 190.
18         The court also pointed to a pillow that was found with blood on it “consistent
19 with a source that continued to move.” Id. at 188. However, the testimony of Tom
20 Bevel, the blood-spatter expert, was that something was “smearing the blood,”
21 which indicated that “the blood source or something that is in fact bloody, isn’t just
22 resting down.” (Tr. Mar. 27, 2006 at 72–73.) This smear easily could have occurred
23 while Kiles was moving things around, or after the victim was deceased. See Claim
24 5, supra. The court also cited “a transfer stain consistent with a person running a
25 bloody hand along a door” as evidence supporting the theory that Gunnel regained
26 consciousness during the attack. But the evidence demonstrated that it was not
27
   183
       Rodgers also testified at the aggravation phase that there was no blood spatter or
28 castoff in Gunnel’s bedroom to support the State’s theory. (Tr. Apr. 3, 2006 at 22.)
                                              368
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 380 of 474



 1 Gunnel who had made the transfer stain. Kale Johnson, who pleaded guilty to
 2 hindering the prosecution in Kiles’s case, testified via affidavit that he got blood on
 3 his hand and tried to wipe it off on the inside frame of the apartment door; this
 4 sworn statement was read into the record at the mitigation phase. (Tr. July 14, 2000
 5 at 134–35; Tr. July 17, 2000 at 35; Tr. Apr. 27, 2006 at 78; PFR2 Dkt. 20 Ex. 1 at
 6 7.) The court noted that this transfer stain, along with blood-spatter evidence,
 7 “indicated that either the blood source or the attacker was moving.” Kiles, 213 P.3d
 8 at 188 (emphasis added). The ambiguous blood-stain evidence certainly does not
 9 prove beyond a reasonable doubt that Gunnel was conscious after the attack began.
10 (Tr. July 13, 2000 at 93–107; Tr. July 14, 2000 at 4–61.)
11         The Arizona Supreme Court similarly erred when it cited the medical
12 examiner’s testimony on “defensive wounds” as supporting the conclusion that
13 Gunnel remained conscious. The medical expert testified that Gunnel’s arm had
14 evidence of a single “defensive wound.” (Tr. July 13, 2000 at 99; see also Tr. Mar.
15 21, 2006 at 21 (Gunnel’s injury “consistent with” a defensive wound).)
16         Finally, the court distinguished Kiles’s case from Soto-Fong, in which it
17 rejected the (F)(6) factor because, although the defendant thought a victim remained
18 conscious, it was not proven beyond a reasonable doubt. See Soto-Fong, 928 P.2d
19 at 625 (it would be unconstitutional for “an alternative finding based on a
20 hypothetical set of facts” to support an aggravating factor). The Arizona Supreme
21 Court referred to Kiles’s “admissions” as evidence that Gunnel regained
22 consciousness. But Hawkins’s testimony and Silent Witness letter alone did not
23 support that finding beyond a reasonable doubt, and the State presented no other
24 alleged admission from Kiles regarding how Gunnel’s death unfolded. Kiles later
25 testified on the stand that, once he hit Gunnel with the jack, she fell down in a chair
26 and never got up. (Tr. July 17, 2000 at 165.) And there was no other evidence to
27 support the (F)(6) aggravator beyond a reasonable doubt.
28          Thus, in upholding the (F)(6) aggravator, the court appears to have relied on
                                              369
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 381 of 474



 1 argument and hypotheticals offered by the State, not on evidence. (Tr. Mar. 21,
 2 2006 at 34); see Claim 9 supra. “To conclude that a murder would be especially
 3 cruel or heinous if committed in an assumed manner, without evidence that it was
 4 committed in that manner, falls short of the mark.” Soto-Fong, 928 P.2d at 626. On
 5 this record, no rational factfinder could have found beyond a reasonable doubt that
 6 Gunnel regained consciousness after Kiles struck her, a requirement for finding
 7 cruelty. See Lewis, 497 U.S. at 781. The Arizona Supreme Court’s decision
 8 upholding this aggravating factor unconstitutionally denied Kiles his right to
 9 meaningful appellate review and is an unreasonable application of federal law.184
10 See Parker, 498 U.S. at 321; Jackson, 443 U.S. at 324; Lewis, 497 U.S. at 781.
11         C.    The Arizona Supreme Court denied meaningful appellate review
                 by inflating the weight of the (F)(8) aggravating circumstance.
12
13         The court deprived Kiles of meaningful appellate review by automatically
14 assigning “extraordinary weight” to the multiple-homicides aggravating
15 circumstance. See A.R.S. § 13-703(F)(8) (1988). Without considering the
16 particulars of Kiles’s case, the court gave this circumstance “extraordinary weight.”
17 Kiles, 213 P.3d at 191 (quoting State v. Boggs, 185 P.3d 111, 130 (Ariz. 2008)).
18 This violated Kiles’s constitutional rights. See Parker, 498 U.S. at 321.
19         That premise originated in State v. Rogovich, 932 P.2d 794 (Ariz. 1997), in
20 which the defendant had been found guilty of four counts of first-degree murder
21 and two counts of armed robbery, among other convictions. Id. at 796. The trial
22 court found in aggravation that the defendant had “been convicted of: (1) another
23 offense in the United States for which under Arizona law a sentence of life
24 imprisonment or death was imposable; (2) a felony involving the use or threat of
25 violence on another person; and (3) one or more other homicides committed during
26 the commission of the offense.” Id. at 800 (citations omitted). On appeal, the
27
   184
       The court compounded this constitutional harm when it arbitrarily decided to
28 accord “significant weight” to the (F)(6) aggravator. Kiles, 213 P.3d at 191.
                                             370
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 382 of 474



 1 Arizona Supreme Court found that, of the three aggravating circumstances found,
 2 “the (F)(8) circumstance carrie[d] the most weight.” Id. at 802.
 3         Since Rogovich, however, the Arizona Supreme Court has made an
 4 unconstitutional blanket declaration that the multiple-homicides aggravating
 5 circumstance warrants “extraordinary weight.” The court has then cited to
 6 Rogovich, or to a case citing Rogovich, despite the fact that Rogovich does not
 7 support such a declaration. For example, in State v. Hampton, the defendant was
 8 convicted of murdering a man and a pregnant woman, and the jury found that two
 9 aggravating circumstances, including multiple homicides, had been proven. 140
10 P.3d 950, 954–55 (Ariz. 2006). During its independent review, the Arizona
11 Supreme Court declared that “[t]he (F)(8) multiple homicides aggravator is
12 extraordinarily weighty.” Id. at 967. And the court cited Rogovich, which made no
13 such sweeping statement. More recently, the court has cited Hampton for the
14 principle that the multiple-murders circumstance carries “extraordinary weight.”
15 See, e.g., Boggs, 185 P.3d at 118, 130, 132 (upholding death sentences in a case
16 where defendant was convicted of three counts of first-degree murder).
17         The Arizona Supreme Court in this case likewise afforded the multiple-
18 homicides aggravating factor “extraordinary weight,” with no support or
19 explanation beyond the citation to Boggs. Kiles, 213 P.3d at 191. The court ignored
20 the fact that, in the Enmund/Tison findings for the two child victims, the jury could
21 not reach a unanimous verdict as to whether Kiles had intentionally killed them.185
22 Id. at 186. The court should further have considered that Kiles did not receive death
23 sentences for all of the victims—it seems even the jury did not assign such weigh
24 to the aggravator. Instead, the court assigned the multiple-homicide aggravating
25
     185
26     The court further erred when it stated that “Kiles no longer disputes that he
   murdered the children.” Kiles, 213 P.3d at 188. Kiles did not concede his guilt, but
27 instead made a strategic decision to waive his appellate rights to challenge the
   convictions and sentences to avoid the risk of additional potential death sentences.
28 (See DA2 Dkt. 86 at 12, 13.)
                                             371
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 383 of 474



 1 circumstance the same “extraordinary weight” that the court would have afforded
 2 it had Kiles been sentenced to death for all three convictions.
 3         The court’s arbitrary assigning of extraordinary weight to the multiple-
 4 homicides      aggravating   circumstance,    with   complete     disregard   for   the
 5 circumstances of the offense, violates the individualized sentencing at the
 6 cornerstone of Eighth-Amendment jurisprudence and is contrary to federal law. See
 7 Parker, 498 U.S. at 321 (“[M]eaningful appellate review requires that the appellate
 8 court consider the defendant's actual record. ‘What is important . . . is an
 9 individualized determination on the basis of the character of the individual and the
10 circumstances of the crime.’” (quoting Stephens, 462 U.S. at 879)). A denial of this
11 individualized consideration thus equates to a denial of meaningful appellate
12 review. See id.; see also Eddings v. Oklahoma, 455 U.S. 104, 112 (1982) (“[A]
13 consistency produced by ignoring individual differences is a false consistency.”).
14         D.     The Arizona Supreme Court denied Kiles his constitutionally
                  protected right to meaningful independent review when it ignored
15                many of his mitigating factors and mischaracterized others.
16         Because Arizona defined its appellate review process to include independent
17 review, its independent review was required to comport with the requirements of
18 the Sixth, Eighth, and Fourteenth Amendments. See Hicks, 447 U.S. at 346. It was
19 also required to comport with the requirements that the Arizona Supreme Court has
20 itself outlined, described above. Here, the court did not conduct a “de novo,”
21 “painstaking” review. Instead, it upheld all of the aggravators with little thought
22 and misconstrued or minimized mitigating evidence. Though Kiles alleged 30 non-
23 statutory mitigating factors, the court did not even mention or address most of them.
24 See Kiles, 213 P.3d at 189; (see also Tr. May 22, 2006 at 19–21). In its
25 “independent” review, the court instead discussed Kiles’s failure to prove two
26 statutory factors. Id. But, at trial Kiles did not allege either of those two statutory
27 mitigators. (Tr. May 22, 2006 at 19–21.) The court similarly misconstrued Kiles’s
28 extensive mental-health evidence as an attempt to prove the statutory mitigating
                                              372
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 384 of 474



 1 factor of impaired capacity. Kiles, 213 P.3d at 189. In fact, the defense sought to
 2 use that evidence to prove a variety of non-statutory mitigating circumstances,
 3 including depression, possible neurological damage, and psychological disorders,
 4 in order to demonstrate that Kiles warranted leniency. (Tr. May 22, 2006 at 19–21.)
 5 In discussing Kiles’s abusive childhood, the court focused disproportionately on the
 6 few pieces of evidence that pointed to a happy childhood and discounted extensive
 7 testimony to the contrary. Kiles, 213 P.3d at 189. The court found only that his
 8 childhood was “less than ideal.” Id. In sum, the Arizona Supreme Court failed to
 9 independently and fairly analyze whether mitigation was sufficiently substantial to
10 warrant leniency, in violation of Kiles’s rights to due process and meaningful
11 appellate review. Its decision is therefore contrary to clearly established federal law.
12 See Hicks, 447 U.S. at 346; Parker, 498 U.S. at 321.
13         E.     The Arizona Supreme Court’s decision denied Kiles meaningful
                  appellate review by irrationally discounting and failing to give
14                effect to the mitigating circumstances it did acknowledge.
15         To achieve the reliability demanded of a capital sentence, state courts must
16 not only provide meaningful appellate review, but must ensure that the review does
17 not inject any irrationality into the sentencing process. See Parker, 498 U.S. at 321.
18 Moreover, the process must allow the sentencer not only to consider, but also to
19 give effect to, mitigation. Tennard v. Dretke, 542 U.S. 274, 285 (2004). And, just
20 as the jury must be able to give effect to mitigation in a rational manner, so must a
21 state appellate court. Cf. Eddings, 455 U.S. at 114–15.
22         When considering mitigating factors, the Arizona Supreme Court has
23 developed a body of case law to determine what weight to give to each factor. The
24 effect of this case law, however, is that individualized consideration of the
25 defendant’s character is gutted based on irrelevancies. See Eddings, 455 U.S. at 112
26 (requiring focus “on the characteristics of the person who committed the crime”
27 (quoting Gregg v. Georgia, 428 U.S. 153, 197 (1976) (joint opinion of Stewart,
28 Powell, and Stevens, JJ.)). Moreover, the considerations the state supreme court
                                              373
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 385 of 474



 1 uses to determine the weight to give a particular mitigating circumstance ultimately
 2 preclude the court from giving effect to certain types of mitigation. See Tennard,
 3 542 U.S. at 285.
 4         The court made an unconstitutional error in imposing a causal-nexus
 5 requirement on the mitigating factors it found proven. Kiles, 213 P.3d at 191.
 6 Because the psychiatric testimony “did not establish a sufficient connection to the
 7 murder to warrant significant weight,” the court essentially discounted it. Id.
 8 Similarly, the court held that Kiles’s childhood “carries minimal weight ‘because
 9 the evidence . . . is far removed from the crime.’” Id. (quoting State v. Armstrong,
10 189 P.3d 378, 392–93 (Ariz. 2008)). The U.S. Supreme Court has repeatedly held
11 that such a causal-nexus test violates the Eighth and Fourteenth Amendments
12 because it precludes the sentencer from giving effect to certain types of mitigation.
13 See Tennard, 542 U.S. at 285. The Arizona Supreme Court’s use of a causal-nexus
14 test in reviewing Kiles’s sentence is contrary to Edding’s clearly established federal
15 law. See McKinney v. Ryan, 813 F.3d 798, 821 (9th Cir. 2015) (en banc).
16         The court discounted the other mitigation it found Kiles had proven for
17 various arbitrary reasons. For example, it arbitrarily discounted Kiles’s model
18 behavior in prison: “though Kiles established that he has been a model prisoner
19 since being taken into custody, this Court accords this mitigating factor minimal
20 weight because of the expectation that prisoners behave in prison.” Kiles, 213 P.3d
21 at 191 (quoting State v. Dann, 207 P.3d 604, 628 (Ariz. 2009)). This was not
22 individualized consideration, as it failed to take into account that Kiles had spent
23 nearly 20 years in various prison and jail settings and had demonstrated exemplary
24 behavior in all of them.186 This was also in violation of clearly established federal
25 law, as the U.S. Supreme Court held in Skipper v. South Carolina, 476 U.S. 1, 5,
26
27   186
       Two of Kiles’s former prison guards testified on his behalf at his penalty-phase
   trial. (Tr. Apr. 26, 2006 at 4–23.) A prison expert testified that he had never seen a
28 record as spotless as Kiles’s. (Tr. Apr. 27, 2006 at 32); see Claim 6, supra.
                                             374
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 386 of 474



 1 (1986), that a capital sentencer must give consideration to a defendant’s good
 2 behavior in custody as mitigation evidence.
 3         The court further dismissed Kiles’s “psychiatric testimony” because “at most
 4 it established his bad judgment, not his inability to judge.” Kiles, 213 P.3d at 191
 5 (citing State v. Tucker, 160 P.3d 177, 202 (Ariz. 2007) and State v. Pandeli, 161
 6 P.3d 557, 576 (Ariz. 2007) for the proposition that “insubstantial impairment and
 7 defendant’s ability to discern right from wrong lead to according such mitigation
 8 lesser weight”).) If Kiles had a psychiatric condition that rendered him unable to
 9 judge right from wrong, he could not have been held legally accountable for the
10 crimes at issue. To refuse to give effect to any mitigation that falls below this
11 threshold is unconstitutional. See Eddings, 455 U.S. at 114–15.
12         Moreover, the court held that it would not give great weight to the fact that
13 Kiles acted impulsively, “suggesting this means he could not control his behavior,”
14 because this “does not account for the sustained attack on Valerie, nor his decision
15 to murder the children.” Kiles, 213 P.3d at 191. As discussed above, the State did
16 not prove beyond a reasonable doubt that there was a sustained attack on Gunnel.
17 Second, in so concluding, the court improperly relied on facts not found by the jury:
18 neither the guilt-phase jury nor the penalty-phase jury unanimously found that Kiles
19 had made a premeditated “decision” to kill the children. Kiles, 213 P.3d at 186. The
20 Sixth Amendment does not allow a defendant to be “expose[d] . . . to a penalty
21 exceeding the maximum he would receive if punished according to the facts
22 reflected in the jury verdict alone.” Apprendi, 530 U.S. at 483. This applies to
23 capital sentencing as well: a defendant is “entitled to a jury determination” of facts
24 that can increase the sentence he faces. Ring, 536 U.S. at 589.
25         Finally, the court found that Kiles had established chronic intoxication, but
26 that it warranted reduced weight “given that his efforts to cover up the crime
27 demonstrate his knowledge of its wrongfulness.” Kiles 213 P.3d at 191 (citing State
28 v. Rienhardt, 951 P.2d 454, 466–67 (Ariz. 1997)). The blanket application of a rule
                                             375
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 387 of 474



 1 like this is arbitrary and contrary to federal law. See Parker, 498 U.S. at 321.
 2 Moreover, the court ignored the fact that Kiles’s ineffectual and haphazard effort to
 3 clean up the crime scene also involved ransacking the apartment to find property to
 4 sell for drugs—again, a product of Kiles’s intoxication and addictions.
 5         The court effectively and unreasonably eviscerated mitigation stemming
 6 from Kiles’s background and character. The court relied on illogical considerations
 7 to undercut established mitigating factors’ weight, thereby arbitrarily failing to give
 8 that form of mitigation any effect.
 9         The Arizona Supreme Court’s consideration of Kiles’s mitigating
10 circumstances violated the bedrock principles of reliability in sentencing. See, e.g.,
11 Tennard, 542 U.S. at 285; Eddings, 455 U.S. at 112–15. By conditioning the value
12 of a factor like mental health or intoxication on the circumstances of the crime, the
13 court failed to take into account Kiles’s personal characteristics, as required by
14 Eddings and the Eighth Amendment. See Eddings, 455 U.S. at 112. Further, the
15 court injected an impermissible dose of irrationality into capital sentencing. See
16 Parker, 498 U.S. at 321. And, by applying a causal-nexus test and otherwise
17 arbitrarily undercutting the significance of mitigating circumstances, the court
18 failed to give effect to mitigation. See Tennard, 542 U.S. at 285. As a result, the
19 Arizona Supreme Court’s decision is contrary to clearly established federal law.
20 See 28 U.S.C. § 2254(d)(1). Kiles’s sentence is constitutionally infirm, and he is
21 entitled to relief.
22         F.     The Arizona Supreme Court’s individual and cumulative errors
                  deprived Kiles of his constitutional rights.
23
24         The Arizona Supreme Court’s various errors, including the denial of
25 meaningful appellate review, due process, and individualized sentencing, violated
26 Kiles’s rights under the Sixth, Eighth, and Fourteenth Amendments. Moreover,
27 each of the court’s errors deprived Kiles of his protected liberty interest in the
28 Arizona Supreme Court’s independent review. See Hicks, 447 U.S. at 346. Had the
                                              376
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 388 of 474



 1 court provided meaningful appellate review unmarred by constitutional error, it
 2 would not have upheld Kiles’s lone death sentence.
 3         G.     This Court may review this claim de novo.
 4         This Court may review this claim de novo, as 28 U.S.C. § 2254(d) poses no
 5 bar to relief. The state court’s decision was contrary to, or involved an unreasonable
 6 application of, clearly established federal law, as determined by U.S. Supreme
 7 Court precedent. See 28 U.S.C. § 2254(d)(2); see also, e.g., Hicks, 447 U.S. at 346
 8 (due process requires meaningful appellate review); Parker, 498 U.S. at 321
 9 (meaningful appellate review in the capital-sentencing context requires an
10 individualized determination based on the character of the individual and the
11 circumstances of the crime); Lewis, 497 U.S. at 781 (1990) (aggravating factor
12 cannot be upheld where no rational trier of fact could have found it proven beyond
13 a reasonable doubt); Johnson, 486 U.S. at 585 (death sentence cannot be imposed
14 based in part on invalid aggravating factor); Tennard, 542 U.S. at 285 (sentencer
15 must be able to give effect to all mitigation). Moreover, the state-court decision was
16 based on an unreasonable determination of the facts in light of the evidence
17 presented, as discussed above. See 28 U.S.C. § 2254(d)(2). Accordingly, Kiles is
18 entitled to relief.
19                                     Claim Thirteen
20         Kiles’s second state post-conviction counsel were constitutionally
           ineffective.
21
22         Kiles’s second state post-conviction counsel were ineffective and deprived
23 Kiles of his constitutional rights to due process and effective assistance of counsel
24 in violation of the Sixth and Fourteenth Amendments to the U.S. Constitution. Kiles
25 incorporates by specific reference all facts, allegations, and arguments made
26 elsewhere in this Petition.
27         By the nature of this claim, these proceedings are the first in which Kiles can
28 raise these issues. Because no state court has decided the merits of this claim, the
                                              377
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 389 of 474



 1 limitations on relief imposed by 28 U.S.C. § 2254(d) do not apply, and this Court’s
 2 review of this claim should be de novo.
 3         In Arizona, “the initial-review collateral proceeding is the first designated
 4 proceeding for a prisoner to raise a claim of ineffective assistance at trial, the
 5 collateral proceeding is in many ways the equivalent of a prisoner’s direct appeal.”
 6 Martinez v. Ryan, 566 U.S. 1, 11 (2012); see Parker v. Dugger, 498 U.S. 308, 321
 7 (1991) (discussing importance of meaningful review on appeal). “Without the help
 8 of an adequate attorney, a prisoner will have . . . difficulties vindicating a
 9 substantial ineffective-assistance-of-trial-counsel claim.” Martinez, 566 U.S. at 11.
10 Ineffective-assistance claims “often require investigative work and an
11 understanding of trial strategy. When the issue cannot be raised on direct review,
12 moreover, a prisoner asserting an ineffective-assistance-of-trial counsel claim”
13 during post-conviction proceedings cannot “rely on a court opinion or the prior
14 work of an attorney addressing that claim.” Id. at 11–12. Thus, “[t]o present a claim
15 of ineffective assistance at trial in accordance with the State’s procedures . . . a
16 prisoner likely needs an effective attorney.” Id.
17         Kiles’s second state post-conviction team failed to provide effective
18 representation. Kerrie Droban and Sharmila Roy, Kiles’s appointed counsel, had
19 difficulty working together. The physical file was divided between their offices,
20 and their approach was divided as well. They let go of a seasoned mitigation
21 specialist and, in her stead, they hired someone with no capital mitigation
22 experience. Droban and Roy struggled to agree on what was important at
23 mitigation, leading to a disjointed, incomplete presentation of Kiles’s personal
24 mitigating history. Their inability to work together culminated in a failure to file a
25 reply brief in Kiles’s state post-conviction proceedings.
26         The 2003 ABA Guidelines state that post-conviction counsel have a duty to
27 “seek to litigate all issues, whether or not previously presented, that are arguably
28 meritorious under the standards applicable to high quality capital defense
                                             378
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 390 of 474



 1 representation, including challenges to any overly restrictive procedural rules.”
 2 2003 ABA Guideline 10.15.1(C). This Droban and Roy did not do. Their
 3 representation fell below the standards required for constitutionally effective post-
 4 conviction counsel, see Martinez, 566 U.S. at 11–12, and Kiles was prejudiced.
 5         A.    Post-conviction counsel were ineffective.
 6         For the reasons articulated throughout this Petition, Kiles’s second state post-
 7 conviction counsel’s performance fell below the standard of minimally competent
 8 assistance. Because Kiles did not receive effective assistance during his state post-
 9 conviction proceedings, he failed to have effective post-conviction review of a
10 number of meritorious claims, including ineffective assistance of trial and appellate
11 counsel, before the state courts. Three non-exhaustive examples underscore post-
12 conviction counsel’s deficiencies.
13               1.     Post-conviction counsel failed to adequately raise claims.
14         State post-conviction counsel failed to raise several meritorious claims,
15 specifically ineffective-assistance-of-counsel claims, which could only be
16 appropriately raised in a state post-conviction proceeding. See State v. Kiles, 213
17 P.3d 174, 183–84 (Ariz. 2009).
18         For example, Droban and Roy did not raise ineffective-assistance claims for
19 failure to competently conduct voir dire at the guilt and penalty phases, see Claims
20 2 and 4, supra, failure to make a complete record, see Claim 15, infra, and failure
21 to challenge Kiles’s grand-jury proceedings, see Claim 14, infra. Notably, post-
22 conviction counsel raised a challenge to Kiles’s grand-jury proceedings as a
23 standalone constitutional claim, even though counsel knew or should have known
24 that such a claim would be precluded. This is especially problematic when the
25 record itself included signs of deficient performance by trial counsel: counsel
26 requested an extension of time to file a motion to challenge the grand-jury
27 proceedings, but then never filed the motion. (ROA 388 at 1–2.)
28         Droban and Roy’s failure to raised meritorious ineffective-assistance claims
                                              379
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 391 of 474



 1 fell below the standards for post-conviction counsel and prejudiced Kiles. See Kiles,
 2 213 P.3d at 183; Martinez, 566 U.S. at 11; Strickland v. Washington, 466 U.S. 668
 3 (1984); see also 2003 ABA Guideline 10.15.1(C).
 4                2.    Post-conviction counsel failed to adequately develop
                        mitigation evidence with both lay and expert witnesses.
 5
 6         Post-conviction counsel failed to uncover significant mitigation. Their
 7 performance was deficient as to both lay witnesses and experts.
 8         Droban and Roy’s initial error was dismissing an experienced mitigation
 9 specialist in part because of a personality conflict. Moreover, the mitigation
10 specialist believed based on experience that a reasonable mitigation investigation
11 would require more extensive effort than what the attorneys were willing to
12 undertake. Droban and Roy hired a replacement, Jeff Trollinger, who had never
13 previously worked on a capital mitigation case, received no training prior to his
14 appointment, and got very little direction from Droban and Roy. As a result, he did
15 not conduct an independent, thorough mitigation investigation but rather focused
16 on re-investigating the crime. Trollinger mainly interviewed witnesses who had
17 signed affidavits in the mid-1990s to determine whether their statements were still
18 consistent. Because of his lack of training, most of his questions went toward re-
19 investigating the facts of Kiles’s guilt.187 He failed to conduct a lay-witness
20 mitigation investigation beyond the existing record. Due to counsel’s failure to
21 conduct a thorough investigation, Kiles never had the full scope of his mitigation
22 reviewed in state court.
23         While Trollinger failed to effectively investigate lay witnesses for Kiles’s
24 post-conviction mitigation presentation, Droban and Roy failed to work effectively
25 with mitigation experts. First, Droban and Roy failed to hire a trauma specialist to
26 interview Kiles and present a compelling portrait of the trauma he had suffered and
27
   187
       For instance, Trollinger spent a considerable amount of time trying to investigate
28 a baseless rumor that Shemaeah was not dead but had been trafficked.
                                             380
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 392 of 474



 1 the effect it had on him. They failed to reasonably present to the state post-
 2 conviction court that starting at a young age, Kiles had suffered from mental illness
 3 and depression, which stemmed from abuse, neglect, and the predisposition toward
 4 mental illness and addiction in his family. They further failed to adequately explain
 5 that, compounding Kiles’s genetic predisposition toward addiction, Kiles had been
 6 given alcohol from a young age and his sister had exposed him to drugs by the time
 7 he was a pre-teen. Counsel did not adequately convey the level of abuse and
 8 dysfunction present around Kiles throughout his formative years, further hindering
 9 his ability to function successfully as an adult.
10         Rather than hire an appropriate trauma specialist, Droban and Roy hired an
11 expert who could discuss the effects of racism on African Americans, but who had
12 little to offer about the effects of racism on Kiles specifically. (ROA 1189 at 52–
13 57.) For example, while the expert stated that certain events “may have resulted in
14 racism-based traumatic stress,” some of these events concerned Yuma broadly,
15 rather than Kiles specifically. The expert interviewed Kiles, but he did not interview
16 Kiles’s family. Moreover, the expert’s report was unable to explain how the effects
17 of trauma that African Americans endure in general in America manifested in Kiles
18 in particular, which was necessary for the report to be effective mitigation. Had
19 Droban and Roy hired appropriate experts in trauma, they would have been able to
20 present evidence that was both comprehensive and also specific to Kiles, his family,
21 and his history.
22         Second, Droban and Roy hired a series of neuropsychologists to evaluate
23 Kiles. (ROA 1047 at 1; ROA 1057 at 1; ROA 1132 at 1.) However, they directed
24 each neuropsychologist to give the same or similar tests, rendering certain results
25 unreliable due to the practice effect. “[U]nder the practice effect, a person scores
26 higher on a test when it is readministered within a short period of time because he
27 has become familiar with the test.” See Smith v. Ryan, 813 F.3d 1175, 1183 (9th
28 Cir. 2016). Droban and Roy should have been aware of the practice effect, as
                                             381
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 393 of 474



 1 Arizona courts had already recognized its existence. See State ex rel. Thomas v.
 2 Duncan, 216 P.3d 1194, 1195 n.4 (Ariz. Ct. App. 2009) (“The practice effect occurs
 3 when a person performs better on a test because he or she has taken it before.”).
 4 Clinical guidelines widely available before the state petition was filed also
 5 recognized the practice effect. See, e.g., Am. Psychiatric Ass’n, Diagnostic and
 6 Statistical Manual of Mental Disorders 37 (5th ed. 2013) (“DSM-5”).
 7         In defiance of best practices and prevailing clinical information on
 8 neuropsychological       testing,   Droban    and    Roy    elected   to   have    three
 9 neuropsychologists evaluate Kiles using the same or similar tests within a short
10 period. Two neuropsychologists evaluated Kiles just a year apart: Paul Connor,
11 Ph.D., administered tests on April 12 and 13, 2012, and John Toma, Ph.D., tested
12 Kiles on May 8 and 10, 2013.188 (See PFR2 Dkt. 27 Ex. 24 at 1.) While some of Dr.
13 Toma’s results remain well-founded, some are affected by the practice effect and
14 are not reliable.189 (ROA 1189 at 57–58.) Post-conviction counsel’s deficient
15 performance left Kiles unable to present reliable neuropsychological results to the
16 state post-conviction court. Had counsel obtained valid neuropsychological test
17 results, they would have found that, for example, Kiles had deficits related to
18 memory and deficits indicative of impaired executive functioning. These results
19 would have corroborated Kiles’s history of trauma and the resultant neural
20 dysfunction. They would also have informed Kiles’s other experts as they explored
21 issues such as the nature and extent of Kiles’s brain damage.190
22
     188
23       The practice effect varies depending on the test, but clinicians have recognized
     that the practice effect can render scores unreliable even if several years have passed
24   between tests. See, e.g., United States v. Williams, 1 F. Supp. 3d 1124, 1143–45 (D.
25   Haw. 2014) (discussing practice effect).
     189
         It is worth noting that the third neuropsychologist who was asked to evaluate
26   Kiles, Karen Froming, Ph.D., refused to re-test Kiles, citing the practice effect.
27   190
         State post-conviction counsel’s inability to get valid neuropsychological test
     results only exacerbated trial counsel’s failure to do the same years before. See
28   supra, Claim 6.
                                                382
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 394 of 474



 1         Third, Droban and Roy retained psychiatrist Joseph Wu, M.D., to do imaging
 2 of Kiles’s brain. However, some of Dr. Wu’s quantitative results were unreliable.
 3 While there are clear signs of brain damage on the images, Dr. Wu used a diffusion
 4 tensor imaging (“DTI”) scan, which is very sensitive and specific to the scanner
 5 used. (PFR2 Dkt. 28 Ex. 25 at 5.) Therefore, any quantitative analysis of a DTI scan
 6 should be made using a comparison group that was imaged with the same scanner.
 7 Dr. Wu did not do so. Instead, he compared Kiles’s images to images developed on
 8 a different scanner. Additionally, Dr. Wu failed to include in his report critical
 9 information about the comparison group whose DTI scans were used for Kiles’s
10 comparison. (PFR2 Dkt. 28 Ex. 25 at 16.)
11         Perhaps most concerning, Dr. Wu failed to remark upon signs of brain
12 damage that are indisputable based on a visual review of Kiles’s brain scans. While
13 Dr. Wu correctly concluded that Kiles has brain damage, some of Dr. Wu’s
14 quantitative conclusions are suspect, and he failed to note some of the obvious
15 damage revealed by the brain scans. Had Droban and Roy obtained a reliable expert
16 in the field, they would have been able to present more persuasive and credible
17 findings of brain damage.
18         Finally, Droban and Roy retained pharmacologist Edward French, Ph.D., to
19 evaluate how Kiles’s polysubstance abuse affected his behavior. Dr. French’s report
20 was not filed with the post-conviction petition. State post-conviction counsel
21 maintained that this was because Dr. French would not say with certainty that, while
22 under the influence of cocaine, Kiles could do routine acts like driving, but would
23 still have significant impairment in decision-making ability and perception of
24 reality. This was an inaccurate interpretation of Dr. French’s report, as the report
25 explained that while cocaine use can cause psychotic symptoms and severely impair
26 impulse control, it does not impair the ability to engage in organized activities like
27 driving. Because counsel failed to read their own expert’s report thoroughly and
28 undertake basic, necessary follow-up with the expert, they failed to present
                                             383
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 395 of 474



 1 additional, compelling mitigation information to the court.191
 2         Individually and cumulatively, these mistakes prevented Kiles from having
 3 an effective state post-conviction review. Kiles was thus prejudiced. See Martinez,
 4 566 U.S. at 9; Strickland, 466 U.S. at 694.
 5                3.    Post-conviction counsel failed to file a reply.
 6         Kiles’s second state post-conviction counsel failed to file a reply in support
 7 of Kiles’s petition for post-conviction relief, prejudicing his ability to have a full
 8 and effective review of meritorious claims raised in the opening brief.
 9         Kiles’s state post-conviction opening brief was filed on November 24, 2014.
10 (ROA 1189 at 1.) The State’s response was filed on July 6, 2015. (ROA 1198 at 1.)
11 On February 1, 2016, the date the reply brief was due, Kiles’s state post-conviction
12 counsel filed a motion asking the court to allow Roy to withdraw and requesting a
13 short extension of time. (ROA 1213 at 1–2.) The motion stated that Roy’s “personal
14 and family circumstances have prevented her from drafting her portion of the
15 reply.” (ROA 1213 at 2.) Additionally, “Roy’s inability to contribute as expected
16 to the drafting of this reply has caused conflict between her and Ms. Droban, which
17 is likely to impair the representation of Mr. Kiles from this time forward.” (ROA
18 1213 at 3–4.) Droban stated in the motion she would be able to complete the petition
19 with only a two-week extension of time, asking for a new filing date of February
20 15, 2016. (ROA 1213 at 5.)
21         Two days later, without ruling on either Roy’s request to withdraw or
22 Droban’s request for an extension of time, and thus without the benefit of a reply
23 brief, the state post-conviction court denied relief. (ROA 1214 at 1–2.)
24
25   191
       This was especially troubling in light of the pervasive effects of Kiles’s
26 addictions and trial counsel’s ineffectiveness in failing to have a substance-abuse
   expert counter the State’s narrative that addiction is a choice. See supra, Claim 6.
27 Further, despite counsel’s reservations about Dr. French’s report, they shared it with
   at least one other expert, who then relied on it to inform his own findings. (See
28 PFR2 Dkt. 28 Ex. 25 at 2 (Dr. Wu discussing Dr. French’s conclusions).)
                                             384
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 396 of 474



 1         The failure to file a reply brief in Kiles’s case was not a strategic decision
 2 warranting deference. Indeed, the motion that Droban and Roy filed requesting a
 3 short extension of time explicitly acknowledged that Roy had provided ineffective
 4 assistance to Kiles. The failure to file a reply brief denied a full and effective review
 5 of Kiles’s state post-conviction claims.
 6         Further, the failure to file a reply was not harmless. The State argued in its
 7 response that claims were, for instance, precluded, or that they were not colorable.
 8 (ROA 1198 at 8–10.) Without a reply, Droban and Roy were unable to refute these
 9 points and to correct points of law and fact the State had misstated. Moreover, the
10 2003 ABA Guidelines provide that state post-conviction counsel have a duty to
11 “seek to litigate all issues, whether or not previously presented, that are arguably
12 meritorious under the standards applicable to high quality capital defense
13 representation, including challenges to any overly restrictive procedural rules.”
14 2003 ABA Guideline 10.15.1(C). Therefore, under the prevailing standards,
15 Droban and Roy were required to file a reply that not only argued all meritorious
16 claims, but that also (1) refuted the State’s arguments regarding preclusion, and (2)
17 explained where the State applied the law incorrectly.
18         Droban and Roy’s deficient performance impaired the state post-conviction
19 court’s opportunity to make an informed ruling on Kiles’s claims and prejudiced
20 Kiles. There is a reasonable likelihood that with adequate briefing, the court would
21 have found these claims colorable. See Strickland, 466 U.S. at 694.
22         B.     Post-conviction counsel’s ineffectiveness excuses any procedural
                  default of claims raised throughout this Petition.
23
24         This Court may consider the merits of any claims that would otherwise be
25 procedurally defaulted because Kiles can demonstrate cause and prejudice to
26 overcome any default. See generally Edwards v. Carpenter, 529 U.S. 446, 451
27 (2000); see also Smith v. Murray, 477 U.S. 527, 533 (1986). “Inadequate assistance
28 of counsel at initial-review collateral proceedings may establish cause for a
                                               385
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 397 of 474



 1 prisoner’s procedural default of a claim of ineffective assistance at trial.” Martinez,
 2 566 U.S. at 9.
 3         Kiles can demonstrate cause under Martinez because the underlying claims
 4 (i.e., the defaulted claims) are substantial, and post-conviction counsel’s
 5 performance was inadequate. See id. at 14. To show his claims are “substantial,”
 6 Kiles must demonstrate they have “some merit.” Id. at 12. In Martinez, the Court
 7 specifically cited the standard for issuance of a Certificate of Appealability
 8 (“COA”). Id. at 14 (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)). By citing
 9 Miller-El’s discussion of COA standards, the Court indicated that the COA standard
10 applies when determining if an underlying claim is “substantial.” Under the COA
11 standard, a “petitioner must demonstrate that reasonable jurists would find the
12 district court’s assessment of the constitutional claims debatable or wrong.” Slack
13 v. McDaniel, 529 U.S. 473, 484 (2000). Slack’s holding “would mean very little if
14 appellate review were denied because the prisoner did not convince a judge, or, for
15 that matter, three judges, that he or she would prevail.” Miller-El, 537 U.S. at 337.
16 The COA standard is a low bar intended to screen out only clearly frivolous claims,
17 and therefore, any doubt whether Kiles has advanced a non-frivolous claim should
18 be resolved in his favor. See Lambright v. Stewart, 220 F.3d 1022, 1025 (9th Cir.
19 2000). Further, “[a]lthough not dispositive,” a death sentence “is a proper
20 consideration” in deciding whether to issue a COA. Id. (internal quotation marks
21 omitted).
22         Conducting a full merits review on the undeveloped record would frustrate
23 the intention of Martinez to avoid the circumstance of a prisoner never receiving a
24 proper hearing on a claim involving a “bedrock principle,” Martinez, 566 U.S. at 1,
25 the right to effective trial counsel. The Ninth Circuit’s jurisprudence on Martinez
26 supports these principles. In Detrich v. Ryan, a four-judge plurality explained that,
27 where a prisoner demonstrates that his post-conviction counsel performed
28 deficiently and failed to raise a “substantial” claim of ineffective assistance of trial
                                              386
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 398 of 474



 1 counsel, the prisoner satisfies Martinez’s cause-and-prejudice standard. 740 F.3d
 2 1237, 1245 (9th Cir. 2013) (en banc). A petitioner shows cause by showing post-
 3 conviction counsel was deficient and demonstrates prejudice by showing that the
 4 ineffective-assistance-of-trial-counsel claim is substantial. Id. at 1245–46. Judge
 5 Fletcher explained that, for the “narrow purpose” of showing cause under Martinez,
 6 a “prisoner need not show actual prejudice resulting from his [post-conviction]
 7 counsel’s deficient performance, over and above his required showing that the trial-
 8 counsel [ineffectiveness] claim be ‘substantial[.]’” Id. The plurality reasoned that,
 9 if a petitioner “were required to show that the defaulted trial-counsel
10 [ineffectiveness] claims fully satisfied Strickland . . . this would render superfluous
11 the first Martinez requirement of showing that the underlying Strickland claims
12 were ‘substantial[.]’” Id. at 1246.
13         In Dickens v. Ryan, an eight-judge majority largely paralleled the plurality’s
14 analysis in Detrich. 740 F.3d 1302 (9th Cir. 2014) (en banc). In Dickens, the Court
15 instructed that the petitioner could show cause for default if he could show the first
16 two Martinez elements: “(1) the [defaulted] claim is substantial and (2) his PCR
17 counsel was ineffective under Strickland.” Id. at 1320. Thus, because Kiles’s post-
18 conviction counsel were inadequate and substantial claims went un-reviewed in
19 state court, he can show cause to overcome any procedural default.
20         The prejudice element of the cause-and-prejudice test remains settled.
21 Generally, once the petitioner has shown cause, the Court should consider whether
22 there is prejudice based on the underlying constitutional claim. See, e.g., Walker v.
23 Martin, 562 U.S. 307, 315 (2011) (describing cause and prejudice as “cause for the
24 delay in asserting his claims and actual prejudice resulting from the State’s alleged
25 violation of his constitutional rights”); Smith, 477 U.S. at 533 (“actual prejudice
26 resulting from the alleged constitutional violation” (quoting Wainwright v. Sykes,
27 433 U.S. 72, 84 (1997))).
28         Thus, this Court should determine whether there is a reasonable probability
                                              387
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 399 of 474



 1 that the errors alleged undermined confidence in the outcome of Kiles’s
 2 proceedings. The Court should bear in mind that Martinez provided an equitable
 3 avenue for federal courts to review the merits of non-frivolous constitutional
 4 violations, and that evidentiary development is necessary to establish cause and
 5 prejudice. See, e.g., Woods v. Sinclair, 764 F.3d 1109, 1138 n.16 (9th Cir. 2014)
 6 (rejecting argument that “Pinholster and 2254(e)(2) categorically bar [habeas
 7 petitioners] from obtaining such a hearing or from presenting extra-record evidence
 8 to establish cause and prejudice for the procedural default”).
 9         The circumstances described above and those uncovered during habeas
10 counsel’s investigation of this case demonstrate post-conviction counsel were
11 ineffective. That ineffectiveness provides cause and prejudice sufficient to excuse
12 the default of the claims raised in this Petition.
13         C.     Post-conviction counsel’s ineffectiveness entitles Kiles to relief.
14         While acknowledging contrary authority, see Coleman v. Thompson, 501
15 U.S. 772, 757 (1991), Kiles respectfully asserts that he is constitutionally entitled
16 to the effective assistance of post-conviction counsel, and this Court should grant
17 relief on this basis. Arizona’s post-conviction process was inadequate and
18 ineffective to protect Kiles’s constitutional right to counsel, and his post-conviction
19 counsel performed deficiently and prejudiced him. As explained in Martinez,
20 Arizona prisoners must raise ineffectiveness of trial counsel in a petition for post-
21 conviction relief. See State v. Spreitz, 39 P.3d 525, 527 (Ariz. 2002). Kiles’s state
22 post-conviction proceedings were his only opportunity to pursue ineffective-
23 assistance claims (and any other claims that relied on more than the trial record).
24 Thus, those proceedings were a “first appeal as of right” as to those claims, and he
25 should have a constitutional right to the effective assistance of counsel in those
26 proceedings. See Evitts v. Lucey, 469 U.S. 387, 396 (1985).
27         In Arizona, post-conviction proceedings are part of an established,
28 mandatory appellate process, initiated by the Arizona Supreme Court. See Ariz. R.
                                              388
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 400 of 474



 1 Crim. P. 32.4(a) (on issuance of mandate affirming conviction and death sentence
 2 on direct appeal, clerk of court files automatic notice for post-conviction relief);
 3 State v. Bolton, 896 P.2d 830, 839 (Ariz. 1995) (explaining that Rule 32 proceeding
 4 is mandatory on affirmance of death sentence). Here, state post-conviction
 5 proceedings are not only automatic on the affirmance of a death sentence; they are
 6 also a defendant’s only chance to present constitutional claims based on evidence
 7 outside the record, including the ineffective assistance of trial and appellate counsel.
 8 They are, thus, appeals “as of right” for these claims, and the State must provide
 9 the effective assistance of counsel. See Jackson v. State, 732 So. 2d 187, 190 (Miss.
10 1999) (“The reality is that post-conviction efforts, though collateral, have become
11 an appendage, or part, of the death penalty appeal process at the state level.”). By
12 not assuring competent counsel for these claims, post-conviction review of the
13 competence of capital attorneys becomes a “meaningless ritual.” See Evitts, 469
14 U.S. at 394 (internal quotation marks omitted); see also Jackson v. Weber, 637
15 N.W.2d 19, 24–25 (S.D. 2001) (“If the defense attorney was ineffective in the
16 original criminal proceeding and habeas counsel was thereafter ineffective in
17 ferreting out the invalidity of the conviction, we may never know if the convicted
18 person had a fair trial or, God forbid, was actually innocent.”).
19         Further, because Arizona entitles a defendant to the appointment of state
20 post-conviction counsel and has standards that attempt to ensure counsel’s
21 competence, due process requires that counsel be effective. The implementation of
22 this statutory right must comport with due process: “when a State opts to act in a
23 field where its action has significant discretionary elements, it must nonetheless act
24 in accord with the dictates of the Constitution—and, in particular, in accord with
25 the Due Process Clause.” Evitts, 469 U.S. at 401. Due process demands that when
26 a statutory right to counsel is established, the concomitant right to effective
27 assistance of counsel must also be recognized; otherwise, the statutory right is
28 meaningless. See id. at 396 (“[A] party whose counsel is unable to provide effective
                                              389
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 401 of 474



 1 representation is in no better position than one who has no counsel at all.”).
 2         Other state courts have recognized that, because their state statutes provide
 3 for counsel in post-conviction proceedings, due process demands that counsel
 4 perform effectively: “[W]e will not presume that our legislature has mandated some
 5 ‘useless formality’ requiring the mere physical presence of counsel as opposed to
 6 effective and competent counsel.” Jackson, 637 N.W.2d at 23. Their reasoning has
 7 been based on the well-established principle that the right to counsel means the right
 8 to the effective assistance of counsel. The Due Process Clause of the Constitution
 9 ensures fundamental fairness. If Arizona ignores the dictates of its own statute and
10 appoints incompetent counsel, the petitioner is entitled to relief. Cf. Lozada v.
11 Warden, 613 A.2d 818, 822 (Conn. 1992) (“[F]undamental fairness opens the door
12 for relief by habeas corpus when the state, in discharging its statutory duty, appoints
13 incompetent counsel.”).
14         In sum, Kiles’s post-conviction counsel were ineffective. This deprived him
15 of his constitutional rights to due process and the effective assistance of counsel,
16 and also provides cause and prejudice to overcome the default of any claims raised
17 in this Petition. Kiles is entitled to evidentiary development and relief.
18                                     Claim Fourteen
19         Trial counsel was ineffective for failing to file a motion to remand
           because of errors rendering the grand-jury proceedings
20         unconstitutional.
21         Counsel’s ineffectiveness in failing to file a motion to remand for new grand-
22 jury proceedings deprived Kiles of his rights to counsel, reliable proceedings, due
23 process, and equal protection in violation of the Sixth, Eighth, and Fourteenth
24 Amendments to the U.S. Constitution. Kiles incorporates by specific reference all
25 facts, allegations, and arguments made elsewhere in this Petition.
26         Kiles did not present this claim in state court. Kiles alleges he can overcome
27 any default by showing cause and prejudice, as the ineffective assistance of his state
28 post-conviction counsel in failing to raise this claim constitutes cause for the default
                                              390
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 402 of 474



 1 and resulted in prejudice to Kiles.192 See Martinez v. Ryan, 566 U.S. 1, 9 (2012);
 2 Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). Kiles will demonstrate at
 3 an evidentiary hearing that state post-conviction counsel fell below the standards of
 4 minimally competent capital post-conviction attorneys when they failed to raise this
 5 meritorious claim. Because this claim has not been adjudicated by the Arizona state
 6 courts, the limitations on relief imposed by 28 U.S.C. § 2254(d) do not apply to this
 7 Court’s review, and the Court may consider the merits of the claim de novo.
 8         “Pretrial investigation and preparation are the keys to effective representation
 9 of counsel.” United States v. Tucker, 716 F.2d 576, 581 (9th Cir. 1983); see also
10 Strickland, 466 U.S. at 684 (guaranteeing defendants the effective assistance of
11 counsel under the Sixth Amendment); supra, Claim 2 (discussing Strickland
12 standard). Filing relevant pretrial motions—particularly one that counsel himself
13 describes as significant—constitutes rudimentary trial preparation. Failure to file
14 such motions “is not a strategic decision.” See Strickland, 466 U.S. at 689–90; see
15 also Kimmelman v. Morrison, 477 U.S. 365, 384 (1986) (finding counsel ineffective
16 for failing to file a pretrial motion). It is deficient where counsel’s decisions result
17 from inattention instead of reasoned judgment. See Wiggins v. Smith, 539 U.S. 510,
18 534 (2003). Further, counsel were obligated to identify “any issues, constitutional
19 or otherwise,” that could be raised to attack the charging documents. 1989 ABA
20 Guideline 11.4.1(D)(1)(C). The 1989 ABA Guidelines also include that counsel
21 should consider pretrial motions related to “potential defects in the charging
22 process.” Id. § 11.5.1(B)(3); see also id. § 11.5.1(B) (instructing counsel to consider
23 all potential pretrial motions).
24
25
     192
26     Kiles’s state post-conviction counsel did raise a standalone challenge to the
   grand-jury proceedings, but should have anticipated that the court would deem that
27 challenge defaulted. (See ROA 1214 at 1 (“The court rejects Defendant’s arguments
   regarding the grand jury composition and the testimony of Imogene Kiles before
28 the grand jury. Those claims are precluded under the rule.”).)
                                              391
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 403 of 474



 1         A.     Counsel planned to file a motion to remand to address
                  improprieties with the grand-jury session and the resulting
 2                indictment.
 3         As early as fall 1998, Kiles’s trial counsel Greg Clark planned to file a motion
 4 to remand for a new grand-jury proceeding, based largely on the unconstitutional
 5 elements of the grand-jury proceedings described below. (Tr. Oct. 30, 1998 at 47;
 6 PFR2 Dkt. 21 Ex. 6 at 1–11.) In October 1998, the court ordered that the motion be
 7 filed within a reasonable time. (Tr. Oct. 30, 1998 at 47.) Kiles’s counsel during his
 8 first state post-conviction proceedings had extensively investigated the information
 9 underlying the motion; it was clear the claims were well-supported. (See PFR2 Dkt.
10 23 Ex. 19; PFR2 Dkt. 27 Ex. 22; ROA 225 Ex. 55; ROA 225 Ex. 63; Tr. Feb. 20,
11 1996 at 40–43, 47–49, 53–55, 71–75, 90–96; Tr. Feb. 22, 1996 at 225–26.) Clark
12 even asked for and received multiple extensions of time to file this motion to
13 remand. (Tr. Dec. 9, 1998 at 4; Tr. Jan. 22, 1999 at 11.)
14         In February 1999, the parties stipulated to extending the deadline for Clark
15 to file a motion to remand. (ROA 397 at 1.) Clark exchanged drafts of this motion
16 with Mary Boyte, who was briefly his co-counsel and who had represented Kiles in
17 his first state post-conviction proceedings.193 (PFR2 Dkt. 21 Ex. 6 at 1–11.)
18         In April 1999, Clark stated at a status hearing that he and the prosecutor were
19 going to sit down to discuss the motion and potentially enter into a stipulation to
20 remand. (Tr. Apr. 2, 1999 at 4.) He said: “I thought the issues we have developed
21 in that regard are significant to the point where I think that’s justified and it may be
22 fruitful and it would certainly save a tremendous amount of court time just from
23 that standpoint.” (Tr. Apr. 2, 1999 at 4.) In July 1999, Kiles filed a pro per motion
24 complaining that the motion to remand had not yet been filed, and he did not know
25 why. (ROA 407 at 7.) Also in July 1999, Boyte filed a motion to withdraw as
26
27   193
      One of these drafts was an exhibit to Kiles’s second post-conviction petition, but
   Boyte had urged Clark to include additional claims not listed in that draft, including
28 racial discrimination in grand-jury selection. (See PFR2 Dkt. 21 Ex. 6 at 1–11.)
                                              392
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 404 of 474



 1 counsel based on Clark’s incompetent representation and failure to communicate
 2 with her and Kiles. (ROA 409 at 2.) This was partly because she had prepared the
 3 motion to remand, but Clark had not filed it—she did not know and could not
 4 determine why. (Tr. Aug. 6, 1999 at 15.) In October 1999, Kiles stated at a status
 5 hearing that he did not know what was happening with the motion, though he had
 6 seen a draft. (Tr. Oct. 8, 1999 at 75.)
 7         Although his co-counsel had prepared a draft, Clark never filed this motion.
 8 The failure to file this motion was not based on reasoned strategic judgment.
 9 Strickland, 466 U.S. at 689–90.
10         B.    Counsel was deficient in failing to file a motion to remand based
                 on the fact that a grand juror had prior knowledge of the facts of
11               the crime.
12         Clark was ineffective for failing to file a motion to remand for a new
13 indictment because one of the grand jurors knew about the facts of the crime from
14 Valerie Gunnel’s brother-in-law.
15         A defendant has a right to be “prosecuted only ‘on the basis of the facts
16 presented to the grand jury. . . .’” United States v. Du Bo, 186 F.3d 1177, 1179 (9th
17 Cir. 1999) (quoting United States v. Rosi, 27 F.3d 409, 414 (9th Cir. 1994)). It
18 violates due process where a defendant is tried “on an indictment returned by a
19 biased grand jury.” United States v. Samango, 607 F.2d 877, 881 (9th Cir. 1979)
20 (overturning an indictment where the prosecutor’s conduct created a biased jury).
21 Further, the prosecutor has a duty to ensure the “wise exercise” of the grand jury’s
22 investigatory power. Hoffman v. United States, 341 U.S. 479, 485 (1951). While
23 prosecutors have broad discretion before a grand jury, “this prosecutorial discretion
24 is not boundless.” United States v. De Rosa, 783 F.2d 1401, 1404 (9th Cir. 1986)
25 (quoting United States v. Al Mudarris, 695 F.2d 1182, 1185 (9th Cir. 1983)). “The
26 prosecutor may not circumvent the constitutional safeguard of a grand jury by
27 overreaching conduct that impinges on the grand jury’s autonomy and interferes
28 with its exercise of unbiased judgment.” De Rosa, 783 F.2d at 1404.
                                             393
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 405 of 474



 1         Kiles’s grand-jury proceedings violated his rights because one grand juror
 2 knew the facts of the crime beforehand. At the start of the grand-jury hearing, after
 3 mentioning the victims’ names, Yuma County Attorney Phillip Hall asked the grand
 4 jurors if they had any reason to believe they could not be fair and impartial. (Tr.
 5 Feb. 21, 1989 at 9.) One grand juror raised his hand and explained that he worked
 6 with Gunnel’s brother-in-law, Nate Bailey; upon further prompting, he added that
 7 Bailey had told him about the crime a few days earlier. (Tr. Feb. 21, 1989 at 9.)
 8 Hall pressed on, asking if he had any conversations with Bailey about the alleged
 9 evidence or what may have occurred and who was responsible. (Tr. Feb. 21, 1989
10 at 9–10.) The grand juror responded that Bailey had told him “what had happened
11 to the woman; the injuries she received.” (Tr. Feb. 21, 1989 at 10.) Instead of
12 removing this man from the grand jury based on his extraneous knowledge, Hall
13 asked him:
14                I have got to come back to you and ask you whether or not
                  you can lay aside any conversations that you may have had
15                with Mr. Bailey and determine based solely upon the
16                evidence presented here whether or not probable cause
                  exists to believe that Mr. Kiles or anyone else for that
17                matter should be indicted for the death of Mrs. Gunnel[].
18 (Tr. Feb. 21, 1989 at 10.) The grand juror stated that he did not have any prejudice,
19 and Hall allowed him to remain. (Tr. Feb. 21, 1989 at 10.) This was an abuse of
20 prosecutorial discretion. Hall should not have allowed that grand juror to consider
21 the indictment, given his outside information. Instead, Hall perfunctorily asked the
22 grand juror if he could lay it aside, and the juror agreed. Where a juror is biased, it
23 is not sufficient for him to perfunctorily agree that he can be fair. See Morgan v.
24 Illinois, 504 U.S. 719, 735 (1992).
25        It was below prevailing professional norms for counsel to fail to file a motion
26 to remand because a grand juror had outside knowledge of the crime, which resulted
27 in Kiles being charged based on facts outside of the grand jury presentation. Clark’s
28 stated plan to file the motion, and his assertion that he thought there was strong
                                              394
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 406 of 474



 1 support for it, further underscore this. Had counsel filed the motion to remand, the
 2 constitutionally deficient indictment would have required reversal. See Du Bo, 186
 3 F.3d at 1179. “Failing to enforce this requirement would allow a court to ‘guess as
 4 to what was in the minds of the grand jury at the time they returned the indictment.’”
 5 Id. (quoting United States v. Keith, 605 F.2d 462, 464 (9th Cir. 1979)). Clark’s
 6 failure thus prejudiced Kiles.
 7         C.     Counsel was deficient in failing to file a motion to remand based
                  on the fact that the State knew that Imojean Kiles was an
 8                incompetent witness during her grand-jury testimony.
 9         The grand-jury proceedings were further infected by prosecutorial
10 misconduct because the prosecutor knew that a central witness, Kiles’s mother
11 Imojean Kiles, was an incompetent witness. (Tr. Feb. 21, 1989 at 52–83.) The
12 morning of her grand-jury testimony, Imojean took two nerve pills and shots of
13 brandy. (PFR2 Dkt. 23 Ex. 19 at 9.) She arrived at court, but she was told to return
14 in the afternoon, so she went home and drank more brandy. (PFR2 Dkt. 23 Ex. 19
15 at 9.) Before taking the stand, Imojean told Hall and the lead detective on the case,
16 Brian Rodgers, that she needed to take a nerve pill. Hall gave her a glass of water,
17 and he and Rodgers watched her take the pill. (PFR2 Dkt. 23 Ex. 19 at 9.) In an
18 affidavit written for the first state post-conviction proceedings, she explained her
19 resulting mental state while testifying: “I was really out of it. I was so confused. I
20 had trouble thinking clearly. I didn’t understand some of the questions. I said things
21 I knew wasn’t right but I was so out of it I no longer knew what was right anymore.
22 I don’t remember much of it.” (PFR2 Dkt. 23 Ex. 19 at 9–10.) Imojean’s friend
23 Geraldine Dickey accompanied her to the grand-jury proceedings and swore in an
24 affidavit to Imojean Kiles’s drinking, pill-taking, and resultant incompetence on the
25 stand. (PFR2 Dkt. 27 Ex. 22 at 2.)
26         Imojean Kiles was a key witness at the grand-jury proceedings. She testified
27 about Kiles’s admission to her that he killed Valerie Gunnel. (Tr. Feb. 21, 1989 at
28 52–60.) However, her testimony reflected that she was impaired and confused on
                                             395
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 407 of 474



 1 the stand. (E.g., Tr. Feb. 21, 1989 at 63–64.) At the second grand-jury hearing in
 2 April 1989, the prosecutor gave the grand jurors a transcript of the prior
 3 proceedings, including Imojean Kiles’s testimony. (Tr. Apr. 4, 1989 at 31.)
 4         As discussed above, a prosecutor has a duty to ensure that justice is done at
 5 a grand-jury proceeding. Hall violated this duty—and Kiles’s due-process rights—
 6 when he had Imojean Kiles testify in front of the grand jury, knowing that she was
 7 an incompetent witness. Clark was deficient for failing to file the motion to remand
 8 on this basis when he knew that the motion was “significant” and when his failure
 9 had no strategic justification. (Tr. Apr. 2, 1999 at 4.) This prejudiced Kiles, as it is
10 reasonably probable that his motion would have prevailed.
11         D.     Counsel was ineffective for failing to file a motion to remand
                  because Kiles was denied his right to a grand jury free from
12                discrimination.
13         Counsel was ineffective for not seeking a remand because of discrimination
14 in the selection of Kiles’s grand jury. See Strickland, 466 U.S. at 688.
15         It violates the Equal Protection Clause of the Fourteenth Amendment where
16 there is racial discrimination in the grand-jury selection process. Even a conviction
17 cannot “cure the taint attributable to a charging body selected on the basis of race.”
18 Vasquez v. Hillery, 474 U.S. 254, 264 (1986). The Supreme Court has established
19 “mandatory reversal” in this circumstance. Id. at 264. The Court has emphasized
20 that, “having found discrimination in the selection of a grand jury, we simply cannot
21 know that the need to indict would have been assessed in the same way by a grand
22 jury properly constituted.” Id. A defendant need not be the same race as excluded
23 jurors to challenge a grand jury infected by discrimination. Campbell v. Louisiana,
24 523 U.S. 392, 398 (1998).
25         In Castañeda v. Partida, 430 U.S. 482 (1977), the Supreme Court articulated
26 a three-part test to evaluate equal-protection violations in grand-jury selection:
27                The first step is to establish that the group is one that is a
                  recognizable, distinct class, singled out for different
28                treatment under the laws, as written or as applied. Next, the
                                               396
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 408 of 474



 1               degree of underrepresentation must be proved, by
                 comparing the proportion of the group in the total
 2               population to the proportion called to serve as grand jurors.
 3               . . . Once the defendant has shown substantial
                 underrepresentation of his group, he has made out a prima
 4               facie case of discriminatory purpose and the burden then
                 shifts to the State to rebut that case.
 5
 6 Id. at 494–95 (internal citations omitted). Racial discrimination in grand-jury
 7 selection may be inferred via statistical underrepresentation combined with
 8 subjective selection procedures. Id.
 9         A Yuma County grand jury indicted Kiles in February and April 1989. (ROA
10 1; CR89-15577 ROA 1.) Nearly the same grand jury panel indicted him both times.
11 (Tr. Apr. 4, 1989 at 3–4.) At the time of the 1990 U.S. census, Yuma County was
12 2.9% African-American and 40.6% “Hispanic origin.” See U.S. Bureau of the
13 Census, 1990 Census: Arizona, Table 5: Race and Hispanic Origin,
14 https://www2.census.gov/library/publications/decennial/1990/cp-1/cp-1-4.pdf         at
15 29. The February grand jury included three people of Hispanic origin out of 15
16 grand jurors, or 20% of the panel. (ROA 225 at 4–5.) The April grand jury included
17 three people of Hispanic origin out of 15 grand jurors, or 13% of the panel. (ROA
18 225 at 5.) No grand juror in either panel was African American. (ROA 225 at 4.)
19         The grand jury selection procedure at the time of Kiles’s indictments resulted
20 in a significant underrepresentation of non-white grand jury members. The selection
21 process was subject to abuse because of an excess of unsupervised discretion. (ROA
22 225 Ex. 63 at 2.) The Jury Commissioner selected prospective juror names from
23 voter-registration and Department of Motor Vehicles lists and mailed out
24 questionnaires. (ROA 225 Ex. 63 at 2.) No one attempted to locate the intended
25 recipient when a letter was returned due to a bad address or to follow up with people
26 who did not turn in their questionnaires. (ROA 225 Ex. 55 at 1.) The Jury
27 Commissioner had total discretion to remove names from consideration based on
28 questionnaire responses. (ROA 225 Ex. 63 at 2.) The questionnaires were destroyed
                                             397
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 409 of 474



 1 after 90 days, without any possibility for review by litigants or judicial officers.
 2 (ROA 225 Ex. 63 at 3.) Of the 60 prospective grand jurors called to court, the judge
 3 and county attorney selected 16 grand jurors and four alternates. (ROA 225 Ex. 63
 4 at 3.) It is unclear what, if any, criteria they used.
 5         It is improper to allow a jury commissioner unfettered discretion in selecting
 6 prospective grand jurors. When statistics demonstrate the dramatic under-
 7 representation of a suspect class in a grand jury, together with a highly subjective
 8 selection procedure, that discretion must be challenged. See Partida, 430 U.S. at
 9 482 (holding it unconstitutional where statistical underrepresentation of Mexican-
10 Americans in grand-jury service was the result of “highly subjective” selection
11 procedures). It is difficult to imagine a process more susceptible to abuse than one
12 in which not only the Jury Commissioner, but also the defendant’s prosecutor, have
13 unbridled discretion to exclude potential grand jurors. The facts of Kiles’s case are
14 very similar to those in Partida.194
15         It was unreasonable and fell below prevailing professional norms for Clark
16 to fail to challenge this unconstitutional selection process. Vasquez and Partida
17 were both well-known, longstanding precedent at the time. The need to examine
18 the record for any instances of racial discrimination should have been clear to
19 competent counsel. The 1999 Arizona Capital Case Defense Manual, which counsel
20 had, also instructed counsel to investigate the composition of the grand and petit
21 venires. Further, Clark was on notice of this concern because the first state post-
22 conviction counsel had raised this claim in their petition. (ROA 225 at 3–9; ROA
23 268 at 5–21.) In addition, correspondence shows that in February and March 1999,
24
25   194
       The state post-conviction court ruled in 2016 that Kiles had not shown a
26 colorable claim as to discriminatory intent in grand jury composition. (ROA 1214
   at 1.) This ruling on the merits is contrary to and/or an unreasonable application of
27 clearly established federal law under Partida. See 28 U.S.C. § 2254(d)(1). To the
   extent that the state court made a determination of fact, that too was unreasonable,
28 as described above. See 28 U.S.C. § 2254(d)(2).
                                               398
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 410 of 474



 1 Boyte sent Clark the materials from the first state post-conviction proceedings for
 2 use in his motion to remand. (See PFR2 Dkt. 21 Ex. 6 at 1–11.)
 3         Counsel’s failure to file a motion to remand based on the grand jury’s racially
 4 discriminatory composition prejudiced Kiles. Had counsel challenged the grand
 5 jury composition, “there is a reasonable probability that the claim [counsel] failed
 6 to raise at trial would have prevailed, either at trial or on appeal.” Doe v. Ayers, 782
 7 F.3d 425, 432 (9th Cir. 2015) (citing Strickland, 466 U.S. at 694).
 8         E.     Conclusion.
 9         In sum, Clark provided ineffective assistance by failing to file a motion to
10 remand for new grand-jury proceedings. His failure to do so was not based on
11 reasoned strategic judgment, and such a motion likely would have been granted.
12 Further, the motion would have improved Clark’s position during ongoing plea
13 negotiations—particularly important because the crime had occurred a decade
14 earlier, and Kiles was eager to settle for a life sentence. Clark’s ineffectiveness
15 undermined the reliability of the proceedings. Strickland, 466 U.S. at 693; see also
16 Woodson v. North Carolina, 428 U.S. 280, 305 (1976) (plurality opinion).
17                                       Claim Fifteen
18         Counsel were ineffective for failing to ensure that critical portions
           of the record were preserved and recorded.
19
20         Counsel’s failure to ensure that all proceedings were recorded and that all
21 crucial documents were preserved hindered Kiles’s ability to effectively challenge
22 his convictions and sentences, violating his rights under the Sixth, Eighth, and
23 Fourteenth Amendments to the U.S. Constitution. Kiles incorporates by specific
24 reference all facts, allegations, and arguments made elsewhere in this Petition.
25         Kiles did not present this claim in state court. Kiles can overcome any default
26 by showing cause and prejudice, as the ineffective assistance of Kiles’s state post-
27 conviction counsel in failing to raise this claim constitutes cause for the default and
28 resulted in prejudice to Kiles. See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Strickland
                                              399
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 411 of 474



 1 v. Washington, 466 U.S. 668, 688, 694 (1984). Kiles will demonstrate at an
 2 evidentiary hearing that state post-conviction counsel fell below the standards of
 3 minimally competent capital post-conviction attorneys when they failed to raise this
 4 meritorious claim. Because this claim has not been adjudicated by the Arizona state
 5 courts, the limitations on relief imposed by 28 U.S.C. § 2254(d) do not apply to this
 6 Court’s review, and the Court may consider the merits of the claim de novo.
 7         A.     Trial counsel failed to preserve evidence needed for proper
                  consideration of Kiles’s claims on appeal.
 8
 9         Kiles’s counsel made a practice of conducting proceedings off the record and,
10 as a result, failed to preserve critical portions of the record for subsequent review.
11 In the capital context, where heightened reliability is required, see Woodson v.
12 North Carolina, 428 U.S. 280, 305 (1976) (plurality opinion), the Supreme Court
13 has “emphasized repeatedly the crucial role of meaningful appellate review in
14 ensuring that the death penalty is not imposed arbitrarily or irrationally.” Parker v.
15 Dugger, 498 U.S. 308, 321 (1991); see also Zant v. Stephens, 462 U.S. 862, 890
16 (1983) (recognizing mandatory appellate review as “an important procedural
17 safeguard . . . to avoid arbitrariness.”) Counsel’s failure to ensure a complete record
18 crippled Kiles’s ability to seek meaningful appellate review. This was deficient and
19 prejudiced Kiles. See Strickland, 466 U.S. at 694; see also 2003 ABA Guideline
20 10.7 (“Counsel at every stage have an obligation to satisfy themselves
21 independently that the official record of the proceedings is complete and to
22 supplement it as appropriate.”).
23             1.     Trial counsel denied Kiles’s right to be present at
                      unrecorded proceedings.
24
25         First, during pretrial proceedings, Kiles specifically informed his trial
26 counsel that he would like to be present for any off-record conferences between the
27 State, defense counsel, and the court. (Tr. Aug. 6, 1999 at 14.) Kiles was concerned
28 that these informal meetings were not recorded and could not be challenged, so he
                                              400
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 412 of 474



 1 requested that he at least be present for them. (Tr. Aug. 6, 1999 at 13–14.) But
 2 Kiles’s attorney refused the request and indicated that he would continue to have
 3 off-the-record discussions. (Tr. Aug. 6, 1999 at 14.)
 4         Kiles’s request was well-founded. For example, Kiles expressed concern to
 5 counsel about a minute entry dated October 7, 2002, where defense counsel waived
 6 his presence and no transcript was made of the proceedings. (ROA 584 at 1.)
 7 Though the minute entry states “no real substance [was] being discussed,” the
 8 discussion was likely about how Kiles’s sentencing would move forward after Ring
 9 v. Arizona, 536 U.S. 584 (2002), in which the Supreme Court had found Arizona’s
10 death-penalty scheme unconstitutional just a few months earlier. (ROA 584 at 1.)
11 This conference may have contained critical information for appellate counsel.
12 Counsel were ineffective both for an unauthorized waiver of his client’s rights, see
13 Claim 1, supra, and for failing to make a record such that appellate counsel could
14 ensure a meaningful review of the proceedings. See Strickland, 466 U.S. at 694.
15               2.     Trial counsel failed to record and retain evidence during
                        voir dire.
16
17         Defense counsel failed to maintain a record and preserve evidence necessary
18 to allow Kiles effective review on appeal of his jury selection. During voir dire at
19 the guilt phase, defense counsel erred in failing to add a question about the
20 prospective jurors’ race to the State’s questionnaire. (CR89-15577 ROA 169 at 2–
21 11.) Without a question regarding the race of the juror, appellate counsel could not
22 determine whether the State sought to remove jurors by stipulation or peremptory
23 challenge based on race, which would be impermissible under Batson v. Kentucky,
24 476 U.S. 79 (1986). Trial counsel then failed to preserve the guilt-phase juror
25 questionnaires, frustrating appellate counsel’s ability to determine if there were
26 other errors that needed to be raised to the Arizona Supreme Court.
27         Compounding these hindrances to effective review of voir dire, Kiles’s trial
28 counsel failed to note on the record why each juror was excluded. The majority of
                                            401
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 413 of 474



 1 prospective jurors, 41 in the guilt phase, were removed by stipulation between
 2 Kiles’s counsel and the State, without any reason on the record justifying removal.
 3 (ROA 456 at 1.) In the penalty phase, 23 prospective jurors were struck for cause,
 4 though even the fact of their removal, let alone the reasons underlying removal,
 5 appears nowhere on the record during jury selection. (ROA 895; Tr. Mar. 6, 2006;
 6 Tr. Mar. 7, 2006; Tr. Mar. 8, 2006; Tr. Mar. 15, 2006; Tr. Mar. 16, 2006.) Thus,
 7 Kiles’s appellate lawyers lacked critical information necessary to challenge his
 8 convictions and sentence, prejudicing his appeals.
 9         Defense counsel was ineffective for failing to maintain a complete and proper
10 record of the voir dire proceedings in both the guilt and penalty phase, including
11 why each juror was excluded. These errors prevented Kiles from effectively raising
12 claims regarding the death-qualification of jurors or other potential voir dire issues.
13                3.    Trial counsel failed to ensure bench conferences were on the
                        record.
14
15         On numerous occasions in the state-court proceedings, the court and counsel
16 held off-the-record discussions without making a record of, in many instances, what
17 was discussed or argued or, in other instances, the reasons specific decisions were
18 made. During the guilt phase, the pretrial and trial transcripts reveal at least 15
19 separate unrecorded bench conferences between the trial judge and counsel. (See
20 Tr. July 7, 2000 at 139; Tr. July 10, 2000 at 82; Tr. July 10, 2000 at 140; Tr, July
21 10, 2000 at 174; Tr. July 11, 2000 at 62; Tr. July 11, 2000 at 83; Tr. July 12, 2000
22 at 9; Tr. July 12, 2000 at 30; Tr. July 12, 2000 at 82 (“THE COURT: We are back
23 on the record. We talked about several things.”); Tr. July 13, 2000 at 75; Tr. July
24 17, 2000 at 144; Tr. July 17, 2000 at 224; Tr. July 18, 2000 at 31 (“THE COURT:
25 Okay. If you will stick around, we will informally go over the forms of verdict. MS.
26 VANDREUMEL: Thank you, Judge.”); Tr. July 20, 2000 at 2; Tr. July 20, 2000 at
27 3.) The specific contents of these bench conferences is, of course, unknown, but a
28 review of the record surrounding the conferences suggests that they included
                                              402
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 414 of 474



 1 discussions regarding whether the State could impeach its own witnesses, whether
 2 testimony from the victim was hearsay and should be excluded (the testimony was
 3 subsequently given), objections to juror questions, an issue with the jury verdicts,
 4 and various unknown subjects.
 5         Counsel were no more effective at ensuring that a complete record of
 6 proceedings was made during Kiles’s penalty phase. There were again numerous
 7 off-the-record bench conversations. (See Tr. Mar. 20, 2006 at 178; Tr. Mar. 21,
 8 2006 at 66; Tr. Mar. 21, 2006 at 98; Tr. Mar. 22, 2006 at 7; Tr. Mar. 22, 2006 at 27;
 9 Tr. Mar. 22, 2006 at 79; Tr. Mar. 23, 2006 at 31; Tr. Mar. 23, 2006 at 60; Tr. Mar.
10 29, 2006 at 54; Tr. Apr. 3, 2006 at 6; Tr. Apr. 3, 2006 at 76; Tr. Apr. 4, 2006 at 3–
11 4; Tr. Apr. 4, 2006 at 5–6; Tr. Apr. 12, 2006 at 30; Tr. Apr. 26, 2006 at 23; Tr. Apr.
12 27, 2006 at 50; Tr. May 11, 2006 at 87–88; Tr. May 16, 2006 at 45.) Some of these
13 bench conferences may have been about juror questions, hearsay objections, and
14 the admission of exhibits, but for the majority of these off-the-record discussions,
15 their content is entirely opaque. Because the preserved record was so far from
16 complete, appellate counsel had little idea what happened at numerous important
17 points during the proceedings below. This prevented Kiles from receiving effective
18 assistance of appellate counsel and meaningful appellate review of key issues raised
19 at trial.
20                4.    Trial counsel failed to ensure conferences on jury
                        instructions were on the record.
21
22         One example from the guilt phase highlights the difficulties created by a
23 Swiss-cheese record. There were a series of informal conferences about the jury
24 instructions at the guilt-phase proceeding. The judge stated on the record, “The
25 record will show that I have been meeting informally with counsel and the
26 defendant has been here regarding the process of arriving at jury instructions that
27 are still in progress, but I think we can make a record at this point.” (Tr. July 18,
28 2000 at 2.) However, counsel were deficient for not ensuring that the actual
                                             403
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 415 of 474



 1 conferences were on the record. Without a complete record, appellate counsel was
 2 unable to effectively challenge any issues raised regarding jury instructions.
 3         These off-the-record conferences may have ultimately led to a problem with
 4 the verdict. After the judge received the verdict from the jury, he announced:
 5                THE COURT: Ladies and gentlemen, the possibility
                  exists—and I and the attorneys aren’t sure that you
 6                misunderstood the numerical part of the calculations of the
 7                verdict, so what I’m going to do is ask you to go back down
                  to the jury room and the attorneys and I will meet and
 8                discuss it further. We may be resubmitting that portion of
                  the verdict to you for your further deliberation, because our
 9                instructions may not have been all that great. I’ll have you
                  go back down with Ms. Robbins and go back down to the
10                jury room and we’ll proceed. Counsel wish to meet in
11                chambers to discuss this?
12                MR. CLARK: Yes.

13 (Tr. July 20, 2000 at 3.) A problem with jury instructions and verdicts at the guilt
14 phase is an important issue for appellate review. This is especially so in a capital
15 case, where the reliability of verdicts is of utmost importance. But defense counsel’s
16 failure to ensure the conferences were on the record before and after the verdict
17 forms were submitted to the jury precluded meaningful review of the issue.
18         B.     Counsel’s ineffectiveness for failing to ensure a complete record
                  violated Kiles’s rights.
19
20         “As any effective appellate advocate will attest, the most basic and
21 fundamental tool of his profession is the complete trial transcript, through which
22 his trained fingers may leaf and his trained eyes may roam in search of an error, a
23 lead to an error, or even a basis upon which to urge a change in an established and
24 hitherto accepted principle of law.” Hardy v. United States, 375 U.S. 277, 288
25 (1964) (Goldberg, J., concurring). The Supreme Court has made clear that an
26 indigent defendant has both due-process and equal-protection rights to the “basic
27 tools” of an adequate judicial review—a constitutionally effective attorney acting
28 as an advocate, e.g., Strickland, 466 U.S. at 684–85; Evitts v. Lucey, 469 U.S. 387
                                              404
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 416 of 474



 1 (1985), and a record that allows meaningful, effective presentation of claims, e.g.,
 2 Griffin v. Illinois, 351 U.S. 12, 18–19 (1956).
 3         In the death-penalty context, the opportunity to have “meaningful appellate
 4 review” is especially crucial “in ensuring that the death penalty is not imposed
 5 arbitrarily or irrationally.” Parker, 498 U.S. at 321. There must be a “‘record of
 6 sufficient completeness,’ for adequate consideration of the errors assigned.” Draper
 7 v. Washington, 372 U.S. 487, 497 (1963) (quoting Coppedge v. United States, 369
 8 U.S. 438, 446 (1962)). In the absence of a “complete verbatim transcript,” a “record
 9 of sufficient completeness” must include an “equivalent report of the events at trial
10 from which the appellant’s contentions arise.” Mayer v. City of Chicago, 404 U.S.
11 189, 194 (1971) (quoting Draper, 372 U.S. at 495–96).
12         Because Kiles cannot know what was discussed at the many unrecorded
13 bench conferences throughout his proceedings, he could not previously and cannot
14 here raise constitutional claims arising out of those discussions. For example, courts
15 have held that prejudicial comments made by the judge during a bench conference
16 and overheard by the jury could be cause for a mistrial. See, e.g., Coast-to-Coast
17 Stores, Inc. v. Womack-Bowers, Inc., 818 F.2d 1398, 1402 (8th Cir. 1987) (stating
18 that the judge’s comments during a bench conference, “if overheard by the jury,
19 constituted prejudicial error” and would have been grounds for mistrial (emphasis
20 omitted)). But, on this incomplete and insufficient record, there is no way of
21 knowing whether this or other errors of constitutional magnitude occurred during
22 Kiles’s trial. Counsel’s failure to object to the lack of recording was deficient. See
23 Strickland, 466 U.S. at 688. Further, counsel’s failure to maintain a complete record
24 of the voir dire proceedings, including why each juror was excluded, has prevented
25 Kiles from effectively raising such claims as the improper exclusion of jurors based
26 on race in his guilt-phase proceedings under Batson, 476 U.S. at 79. (See, e.g., Tr.
27 Mar. 8, 2006 at 2–3); see also Claims 2 and 4, supra.
28         Throughout Kiles’s proceedings, trial counsel consistently, and therefore
                                             405
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 417 of 474



 1 ineffectively, failed to preserve these crucial pieces of the record. This prejudiced
 2 Kiles, because it has deprived and continues to deprive him of an adequate and
 3 complete review and undermines confidence in the reliability of his proceedings.
 4 See Strickland, 466 U.S. at 694. Kiles is therefore entitled to relief.
 5                                      Claim Sixteen
 6         Capital punishment is per se cruel and unusual.
 7         Capital punishment is per se cruel and unusual in violation of the Eighth and
 8 Fourteenth Amendments to the U.S. Constitution. Kiles incorporates by specific
 9 reference all facts, allegations, and arguments made elsewhere in this Petition.
10         Kiles raised this claim on direct appeal. (DA2 Dkt. 86 at 94.) The Arizona
11 Supreme Court noted in the Appendix to its Opinion that this claim was preserved
12 and had previously been rejected. State v. Kiles, 213 P.3d 174, 192 (Ariz. 2009).
13 That notation does not constitute an adjudication on the merits, so the limitations
14 on relief laid out by 28 U.S.C. § 2254(d) do not apply to this Court’s review of this
15 claim. Even if the notation does qualify as a decision on the merits, the state court’s
16 denial of this claim was (1) contrary to, or involved an unreasonable application of,
17 clearly established federal law, and (2) based on an unreasonable determination of
                                                                                 195
18 the facts. 28 U.S.C. § 2254(d). Section 2254(d) thus places no bar on relief.
19         The Eighth Amendment precludes the imposition of punishments that are
20 “cruel and unusual” as assessed according to the “evolving standards of decency
21 that mark the progress of a maturing society.” Trop v. Dulles, 356 U.S. 86, 100–01
22 (1958). In 1976, the Supreme Court held the “the death penalty is not a form of
23 punishment that may never be imposed,” assuming that the penalty could further
24 the “two principal social purposes” of retribution and deterrence. Gregg v. Georgia,
25 428 U.S. 153, 183, 187 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.).
26 Since that time, however, scholarship and empirical work has emerged eroding
27
   195
       To conserve space and avoid repetition, Kiles will incorporate this discussion of
28 the applicability of § 2254(d) into subsequent claims as appropriate.
                                              406
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 418 of 474



 1 these two justifications for capital punishment. See, e.g., Carol S. Steiker, No,
 2 Capital Punishment Is Not Morally Required: Deterrence, Deontology, and the
 3 Death Penalty, 58 Stan. L. Rev. 751, 766–76, 786–89 (2005); John J. Donohue &
 4 Justin Wolfers, Uses and Abuses of Empirical Evidence in the Death Penalty
 5 Debate, 58 Stan. L. Rev. 791, 794 (2005). Because the death penalty serves neither
 6 retribution nor deterrence under modern standards of decency, the death penalty is
 7 unconstitutional.
 8         In addition, the death penalty is cruel for two reasons: it is both unreliable
 9 and arbitrarily imposed. First, in spite of the need for heightened reliability in a
10 capital proceeding, see Woodson v. North Carolina, 428 U.S. 280, 305 (1976)
11 (plurality opinion), capital punishment is unreliable because of the significant risk
12 that an innocent person will be sentenced to death or even executed, see Glossip v.
13 Gross, 135 S. Ct. 2726, 2757 (2015) (Breyer, J., dissenting). Between 1989 and
14 2012, there were 115 exonerations from capital convictions; there were six more
15 based on actual innocence in 2014 alone. Id. Research suggests that 4.1% of the
16 people on death row are actually innocent. See id. at 2758 (citing Samuel R. Gross
17 et al., Rate of False Conviction of Criminal Defendants Who Are Sentenced to
18 Death, 111 Proc. of the Nat’l Acad. of Sci. 7230 (2014)). Moreover, there is
19 compelling evidence that innocent individuals have in fact been executed. See, e.g.,
20 David Grann, Trial by Fire: Did Texas Execute an Innocent Man?, The New Yorker
21 (Sept. 7, 2009), http://www.newyorker.com/ magazine/2009/09/07/trial-by-fire.
22         Capital punishment is also unreliable because it is frequently imposed on
23 people whose impairments make them insufficiently culpable for such a sentence.
24 The Supreme Court has held that the death penalty cannot be imposed on those
25 without extreme culpability. See Atkins v. Virginia, 536 U.S. 304, 319 (2002).
26 Those who are impaired as the result of mental illness, intellectual limitation, child
27 abuse, substance addiction, or other deprivation have lessened moral culpability.
28 See, e.g., Steiker, supra, at 766–67; see also, e.g., California v. Brown, 479 U.S.
                                             407
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 419 of 474



 1 538, 545, (1987) (O’Connor, J., concurring) (“evidence about the defendant’s
 2 background and character is relevant because of the belief, long held by this society,
 3 that defendants who commit criminal acts that are attributable to a disadvantaged
 4 background, or to emotional and mental problems, may be less culpable than
 5 defendants who have no such excuse”). Even so, people whose impairments make
 6 them insufficiently culpable for capital punishment are routinely executed,
 7 rendering the death penalty unreliable. See, e.g., Steiker, supra, at 766–68.
 8         Second, the death penalty is cruel because it is wholly arbitrary. The
 9 imposition of the death penalty should turn on the crime and the offender’s
10 culpability. See Roper v. Simmons, 543 U.S. 551, 568 (2005). Instead, research
11 demonstrates that irrelevant factors, including the race and gender of the victim or
12 defendant and the location of the crime, impermissibly affect the probability of a
13 death sentence. See, e.g., Steven F. Shatz & Terry Dalton, Challenging the Death
14 Penalty with Statistics: Furman, McCleskey, and a Single County Case Study, 34
15 Cardozo L. Rev. 1227, 1244–56 (2013) (citing studies finding gender, racial, and
16 geographic disparities in the imposition of death sentences).
17         That the death penalty is both unreliable and turns on constitutionally
18 irrelevant factors renders it cruel. Cf. Furman v. Georgia, 408 U.S. 238, 309–10
19 (1972) (Stewart, J., concurring) (deeming “cruel and unusual” the “wanton[] and so
20 freakish[]” imposition of death sentences).
21         The death penalty has also become unusual. The number of death sentences,
22 the number of states that use the death penalty, and the number of executions
23 nationally have declined significantly over the last 15 years. See Glossip, 135 S. Ct.
24 at 2772–75. Perhaps most striking is the “consistency of the direction of change.”
25 Atkins, 536 U.S. at 315. As a result, the vast majority of death sentences originate
26 in just a handful of counties. See Glossip, 135 S. Ct. at 2774. Now, especially,
27 geography “plays an important role in determining who is sentenced to death,” and
28 “[b]etween 2004 and 2009, for example, just 29 counties (fewer than 1% of counties
                                             408
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 420 of 474



 1 in the country) accounted for approximately half of all death sentences imposed
 2 nationwide.” See id. at 2761.
 3         The death penalty is cruel and unusual and incompatible with the evolving
 4 standards of decency; it is therefore unconstitutional. Accordingly, Kiles’s death
 5 sentence is unconstitutional, and he is entitled to relief.
 6                                     Claim Seventeen
 7         Arizona’s death-penalty statute unconstitutionally serves no
           deterrent purpose, exceeds any legitimate retributive aim, is
 8         without penological justification, and results in the gratuitous
 9         infliction of suffering.

10         Because Arizona’s death-penalty statute serves no deterrent purpose, exceeds
11 any legitimate retributive aim, is without penological justification, and results in the
12 gratuitous infliction of suffering, the statute violates the Eighth and Fourteenth
13 Amendments to the U.S. Constitution. Kiles raised this claim on direct appeal.
14 (DA2 Dkt. 86 at 97.) For the reasons set forth in Claim 16, supra, 28 U.S.C.
15 § 2254(d) places no limitation on relief. Kiles incorporates by specific reference all
16 facts, allegations, and arguments made elsewhere in this Petition.
17         The Supreme Court recognized two potential “principal social purposes:
18 retribution and deterrence of capital crimes by prospective offenders.” Gregg, 428
19 U.S. at 183 (joint opinion of Stewart, Powell, and Stevens, JJ.). Unless the death
20 penalty “measurably contributes to one or both of these goals, ‘it is nothing more
21 than the purposeless and needless imposition of pain and suffering,’ and hence an
22 unconstitutional punishment.” Enmund v. Florida, 458 U.S. 782, 798 (1982)
23 (quoting Coker v. Georgia, 433 U.S. 584, 592 (1977) (plurality opinion)). Kiles’s
24 death sentence serves neither of these purposes, particularly now, more than 28
25 years after he was first sentenced to death. See Foster v. Florida, 537 U.S. 990
26 (2002) (mem.) (Breyer, J., dissenting from denial of certiorari); Lackey v. Texas,
27 514 U.S. 1045 (1995) (mem.) (Stevens, J., respecting denial of certiorari); see also
28 supra, Claim 16; infra, Claim 33.
                                              409
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 421 of 474



 1         First, the death penalty serves no deterrent value. The theory of deterrence
 2 assumes that humans will not commit a crime if the consequence of committing
 3 that crime becomes too high. Frank G. Carrington, Deterrence, Death, and the
 4 Victims of Crime: A Common Sense Approach, 35 Vand. L. Rev. 587, 588 (1982).
 5 This deterrence theory assumes all individuals act rationally and will undertake a
 6 cost/benefit analysis before acting. See Rudolph J. Gerber, Economic and Historical
 7 Implications for Capital Punishment Deterrence, 18 Notre Dame J.L. Ethics & Pub.
 8 Pol’y 437, 440 (2004). This assumption has proven faulty. Murders are often
 9 committed by perpetrators who lack the capacity to act rationally, perhaps because
10 they are under the influence of alcohol or drugs, in a sudden fit of rage, or mentally
11 impaired. See Jeffrey Fagan, Death and Deterrence Redux: Science, Law and
12 Causal Reasoning on Capital Punishment, 4 Ohio St. J. Crim. L. 255, 276–77
13 (2006). Relatedly, even for potential perpetrators who might have the capacity to
14 be deterred, the arbitrariness of the imposition of the death penalty, the length of
15 time that elapses between the crime and any execution, and the real possibility that
16 no execution will ever occur wholly undercut any possible deterrent effect. See,
17 e.g., Glossip, 135 S. Ct. at 2767–68 (Breyer, J., dissenting); Coleman v. Balkcom,
18 451 U.S. 949 (1981) (mem.) (Stevens, J., respecting denial of certiorari)
19 (recognizing that an execution adds no deterrent value beyond that of the lengthy
20 incarceration that precedes it); see also Claim 18, infra.
21         Recent studies largely confirm that the death penalty has no measurable
22 deterrent effect. See Thomas E. Robins, Retribution, the Evolving Standard of
23 Decency, and Methods of Execution: The Inevitable Collision in Eighth Amendment
24 Jurisprudence, 119 Penn. St. L. Rev. 885, 897 (2015) (“[a] recent study conducted
25 by the National Academy of Sciences found no evidence that capital punishment
26 affected homicide rates”); Michael L. Radelet & Traci L. Lacock, Do Executions
27 Lower Homicide Rates?: The Views of Leading Criminologists, 99 J. Crim. L. &
28 Criminology 489, 489–90 (2009) (“The findings demonstrate an overwhelming
                                             410
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 422 of 474



 1 consensus among these criminologists that the empirical research conducted on the
 2 deterrence question strongly supports the conclusion that the death penalty does not
 3 add deterrent effects to those already achieved by long imprisonment.”).
 4         Second, the death penalty does not measurably advance any legitimate
 5 retributive goal. That it is regularly imposed on individuals with mild or borderline
 6 intellectual disability, organic brain damage, severe mental illness, and other forms
 7 of mental impairments—individuals such as Kiles—demonstrates as much. See
 8 Atkins, 536 U.S. at 319 (recognizing that mentally impaired offenders are less
 9 culpable and therefore less deserving of retribution); Frank R. Baumgartner &
10 Betsy Neill, Does the death penalty target people who are mentally ill? We
11 checked, Wash. Post, Apr. 3 2017, https://wapo.st/2o1BzG7?tid=ss_tw&utm_
12 term=.6912986df42d (describing a study which found that “43 percent of inmates
13 executed between 2000 and 2015 had received a mental illness diagnosis at some
14 point in their lives”); see also Bob Taft and Joseph E. Kernan, End the death penalty
15 for mentally ill criminals, Wash. Post, Mar. 24 2017, http://wapo.st/
16 2n2UJIu?tid=ss_tw&utm_term=.8fc0f21f3401 (describing that recently executed
17 prisoners include a man diagnosed with bipolar disorder and placed on lithium at
18 age four and a decorated Vietnam War veteran who qualified for 100 percent
19 disability because of his PTSD and bipolar disorder).
20         And, as with deterrence, the marginal retributive value of execution over a
21 sentence of life imprisonment is negligible at best. See Glossip, 135 S. Ct. at 2769.
22 Finally, any interest in retribution is eroded by the time that passes between the
23 crime and the ultimate punishment. See Knight v. Florida, 528 U.S. 990 (1999)
24 (mem.) (Breyer, J., dissenting from denial of certiorari) (“[The] longer the delay,
25 the weaker the justification for imposing the death penalty in terms of punishment’s
26 basic retributive or deterrent purposes.”).
27         The “pointless and needless extinction of life with only marginal
28 contributions to any discernible social or public purposes . . . [is] patently excessive
                                              411
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 423 of 474



 1 and . . . violative of the Eighth Amendment.” Furman, 408 U.S. at 312 (White, J.,
 2 concurring). As the death penalty, including in Arizona, serves no cognizable
 3 penological end, it amounts to the infliction of gratuitous suffering and violates the
 4 Eighth and Fourteenth Amendments. Accordingly, Kiles’s sentence is
 5 unconstitutional, and he is entitled to relief.
 6                                      Claim Eighteen
 7         Arizona’s capital-sentencing scheme unconstitutionally does not
           genuinely narrow the murder cases eligible for the death penalty
 8         and fails to channel the discretion of the sentencing jury.
 9         Because Arizona’s capital-sentencing scheme does not genuinely narrow the
10 murder cases eligible for the death penalty and fails to channel the discretion of the
11 sentencing jury, it is arbitrary and irrational and violates the Eighth and Fourteenth
12 Amendments to the U.S. Constitution. Kiles raised this claim on direct appeal.
13 (DA2 Dkt. 86 at 95.) For the reasons set forth in Claim 16, supra, 28 U.S.C.
14 § 2254(d) does not limit relief. Kiles incorporates by specific reference all facts,
15 allegations, and arguments made elsewhere in this Petition.
16         In Furman, the Supreme Court declared that a capital-sentencing scheme is
17 unconstitutional when it provides “no meaningful basis for distinguishing the few
18 cases in which [death] is imposed from the many cases in which it is not.” 408 U.S.
19 at 313 (White, J., concurring). “Furman mandates that where discretion is afforded
20 a sentencing body on a matter so grave as the determination of whether a human
21 life should be taken or spared, that discretion must be suitably directed and limited
22 so as to minimize the risk of wholly arbitrary and capricious action.” Gregg, 428
23 U.S. at 189 (joint opinion of Stewart, Powell, and Stevens, JJ.).
24         For the death penalty to be constitutional, the legislature must establish a
25 narrowing process. See id. at 207 (the selection of who can be prosecuted and
26 ultimately sentenced to death “[must] always [be] circumscribed by . . . legislative
27 guidelines”); Lowenfield v. Phelps, 484 U.S. 231, 246 (1988) (the “legislature”
28 must provide a means of “narrow[ing] the class of death-eligible murderers”). “Part
                                              412
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 424 of 474



 1 of a State’s responsibility in this regard is to define the crimes for which death may
 2 be the sentence in a way that obviates ‘standardless [sentencing] discretion.’”
 3 Godfrey v. Georgia, 446 U.S. 420, 428 (1980) (alteration in original) (quoting
 4 Gregg, 428 U.S. at 196 n.47 (joint opinion of Stewart, Powell, and Stevens, JJ.)).
 5 Ultimately, “[t]o pass constitutional muster, a capital sentencing scheme must
 6 ‘genuinely narrow the class of persons eligible for the death penalty and must
 7 reasonably justify the imposition of a more severe sentence on the defendant
 8 compared to others found guilty of murder.’” Lowenfield, 484 U.S. at 244 (quoting
 9 Zant v. Stephens, 462 U.S. 862, 877 (1983)); see also Brown v. Sanders, 546 U.S.
10 212, 216 (2006) (explaining the Supreme Court has “required States to limit the
11 class of murderers to which the death penalty may be applied.”)
12         Arizona’s statute violates these mandates. While narrowing can occur with
13 either the defining of death-eligible murder or the requirement of aggravating
14 circumstances that apply to only a fraction of murders, Arizona’s statute features
15 neither approach. First, the narrowing process does not occur with Arizona’s
16 definition of death-eligible murders. Under Arizona law, first-degree murder is
17 comprised of a broad range of conduct, including intentional killings, knowing
18 killings, premeditated killings, and killings committed in the course of numerous
19 other crimes. See A.R.S. § 13-1105(A). This “pool” of crimes initially eligible to
20 be charged as capital crimes is so broadly defined that it encompasses the vast
21 majority of murders actually committed. This is seen both through a reading of the
22 statute, which fails to meaningfully distinguish between first-degree murder and
23 second-degree murder, and through a review of actual cases, which demonstrates
24 that almost all murders in Arizona qualify as first-degree murder. See Hidalgo v.
25 Arizona, 138 S. Ct. 1054, 1055 (2018) (mem.) (Breyer, J., respecting denial of
26 certiorari) (“Perhaps not surprisingly, Arizona did not argue below and does not
27
28
                                             413
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 425 of 474



 1 suggest now that the State’s first-degree murder statute196 alone can meet the Eighth
 2 Amendment’s narrowing requirement.”).
 3         The narrowing function, then, is ostensibly performed by the aggravators; a
 4 jury must find at least one to make a first-degree-murder defendant death-eligible.
 5 See id. (“Because Arizona law broadly defines capital murder, the State has sought
 6 to comply with the narrowing requirement through the second method—namely,
 7 by setting forth statutory ‘aggravating circumstances’ designed to permit the ‘jury
 8 . . . at the penalty phase’ to make ‘findings’ that will narrow the legislature’s broad
 9 definition of the capital offense.” (quoting Lowenfield, 484 U.S. at 246)); see also
10 A.R.S. § 13-703(F) (1988). However, Arizona’s aggravating circumstances are so
11 expansive that they do not meaningfully separate out the group of defendants whose
12 crimes are so egregious they should be eligible for the death penalty. See Hidalgo,
13 138 S. Ct. at 1056 (mentioning unrebutted evidence that “‘one or more aggravating
14 circumstances were present in’” 98% of first-degree murder defendants prosecuted
15 between 2002 and 2012 in Maricopa County, Arizona (quoting State v. Hidalgo,
16 390 P.3d 783, 789 (Ariz. 2017)). Moreover, individual aggravators cover a wide
17 swath of conduct. See, e.g., Claim 29, infra. Accordingly, Arizona’s aggravating
18 circumstances do not narrow the pool of death-eligible murders.
19         Where there is no meaningful basis to distinguish between those first-degree
20 murder defendants who do receive the death penalty and those who do not, and a
21 sentencer’s discretion to impose the death penalty is not adequately channeled, the
22 imposition of the death penalty is arbitrary and irrational. Furman, 408 U.S. at 313.
23 There is no rational, constitutionally permissible basis for distinguishing Kiles’s
24
   196
       The homicide statute and the section of the capital-punishment statute on
25 aggravating circumstances have been modified since 1989 but are largely
26 unchanged. While not every aggravating circumstance relied upon in Hidalgo
   existed in the statute under which Kiles was sentenced, the vast majority did,
27 including the particularly broad-reaching circumstance that applies when “[t]he
   defendant committed the offense in an especially heinous, cruel or depraved
28 manner.” See A.R.S. § 13-703(F)(6) (1988).
                                              414
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 426 of 474



 1 case, or the few cases in which the death penalty has been imposed in Arizona and
 2 in the United States, from the majority of first-degree murder cases in which it has
 3 not been imposed. The arbitrary imposition of the death penalty in Kiles’s case
 4 amounts to cruel and unusual punishment and violates his rights to a reliable
 5 sentence and to due process. See Glossip, 135 S. Ct. at 2755–56 (Breyer, J.,
 6 dissenting); Jeffers v. Lewis, 38 F.3d 411, 425 (9th Cir. 1994) (en banc) (Noonan,
 7 J., dissenting) (“[T]he administration of the death penalty in Arizona is so arbitrary
 8 as to constitute cruel and unusual punishment . . . .”). Accordingly, Kiles’s death
 9 sentence is unconstitutional, and Kiles is entitled to relief.
10                                      Claim Nineteen
11         Arizona’s capital-sentencing scheme unconstitutionally affords the
           prosecutor unlimited discretion to seek the death penalty.
12
13         Because Arizona’s capital-sentencing scheme affords the prosecutor
14 unlimited discretion to seek the death penalty, it violates the Eighth and Fourteenth
15 Amendments to the U.S. Constitution. Kiles raised this claim on direct appeal.
16 (DA2 Dkt. 86 at 96.) For the reasons set forth in Claim 16, supra, 28 U.S.C.
17 § 2254(d) places no limitation on relief. Kiles incorporates by specific reference all
18 facts, allegations, and arguments made elsewhere in this Petition.
19         In Arizona, each prosecutor has the sole authority and complete discretion to
20 determine whether to seek the death penalty as a sentencing option, following his
21 or her unreviewable determination that one or more aggravating circumstances
22 exists. The prosecutor’s discretion is limited only by his or her individual whims as
23 to which cases are appropriate for the death penalty. See State v. Harding, 670 P.2d
24 383, 397 (Ariz. 1983). Further, each prosecutor has significant discretion to choose
25 whether to accept a plea deal in exchange for a life sentence. Here, the prosecutor
26 stated on the record that with regard to plea deals, “it’s my case; I make the calls on
27 it.” (Tr. Aug. 6, 1999 at 38–39.) Thus, whether a defendant is offered a plea deal or
28 sentenced to death may arbitrarily turn on such a factor as the prosecutor’s personal
                                              415
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 427 of 474



 1 relationship with defense counsel, which may have occurred in this case,197 instead
 2 of constitutionally permissible factors such as “the character and record of the
 3 individual offender.” Eddings v. Oklahoma, 455 U.S. 104, 112 (1982).
 4         Arizona’s scheme therefore allows arbitrary and capricious charging
 5 decisions and creates a substantial risk of variation across similar cases. Such
 6 “arbitrary and wanton” discretion in seeking a death sentence, see Woodson, 428
 7 U.S. at 303 (plurality opinion), leads to the “wanton[] and so freakish[]” imposition
 8 of the death penalty, see Furman, 408 U.S. at 310 (Stewart, J., concurring).
 9         That Arizona prosecutors have unbridled discretion, without objective
10 standards, to seek the death penalty—and to decide not to continue seeking the
11 death penalty—violates the Eighth and Fourteenth Amendments. See Godfrey, 446
12 U.S. at 428; Gregg, 428 U.S. at 195 n.47 (joint opinion of Stewart, Powell, and
13 Stevens, JJ.); Furman, 408 U.S. at 313 (White, J., concurring). Accordingly, Kiles’s
14 sentence is unconstitutional, and he is entitled to relief.
15                                      Claim Twenty
16         Arizona’s capital-sentencing scheme is unconstitutional because it
           does not require the State to prove, or the jury to find beyond a
17         reasonable doubt, that the aggravating factors outweighed the
18         mitigating circumstances.

19         Because Arizona’s capital-sentencing scheme does not require the State to
20 prove beyond a reasonable doubt that the aggravation outweighs the mitigation and
21 that the death penalty is appropriate, the scheme violates the Fifth, Sixth, Eighth,
22 and Fourteenth Amendments to the U.S. Constitution. Kiles raised this claim on
23 direct appeal. (DA2 Dkt. 86 at 96.) For the reasons set forth in Claim 16, supra, 28
24 U.S.C. § 2254(d) places no limitation on relief. Kiles incorporates by specific
25 reference all facts, allegations, and arguments made elsewhere in this Petition.
26
27   197
       Other impermissible considerations include race, the prosecutor’s career
   ambitions, and the wishes of the victims—the last of which may also have played a
28 role in this case.
                                              416
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 428 of 474



 1         A.     The trial court’s penalty-phase instructional error regarding the
                  burden and standard of proof, derived from Arizona’s
 2                unconstitutional statute, violated Kiles’s rights under clearly
 3                established precedent.

 4         Before the jury may impose a death sentence, Arizona’s death-penalty statute
 5 requires the jury to find that aggravating circumstances outweigh mitigating
 6 circumstances. However, Arizona’s capital-sentencing scheme does not specify
 7 either which party bears the burden of proof or what the appropriate standard of
 8 proof is with regard to the weighing of aggravating and mitigating circumstances.
 9 See A.R.S. § 13-751(E). The trial court in Kiles’s case accordingly instructed the
10 jurors only that they “decide whether there is mitigation that is sufficiently
11 substantial to call for leniency.” (Tr. May 22, 2006 at 24.) At no point did the trial
12 court instruct the jury about a burden of persuasion with regard to the weighing of
13 aggravating and mitigating circumstances. (See Tr. May 22, 2006 at 14–26.) Like
14 Arizona’s statute, the jury instructions therefore relieved the prosecutor of his
15 burden of proving beyond a reasonable doubt that the mitigation was not
16 sufficiently substantial to call for leniency. By extension, the instructions also
17 relieved the jury of having to determine beyond a reasonable doubt that the death
18 penalty was the appropriate punishment, violating Kiles’s clearly established rights.
19         The Supreme Court has repeatedly held that “any fact (other than prior
20 conviction) that increases the maximum penalty for a crime must be charged in an
21 indictment, submitted to a jury, and proven beyond a reasonable doubt.” Jones v.
22 United States, 526 U.S. 227, 243 n.6 (1999); see also Apprendi v. New Jersey, 530
23 U.S. 466, 476 (2000) (applying this principle to states through the Fourteenth
24 Amendment). The Court reaffirmed this principle in the capital context in Ring v.
25 Arizona: “If a State makes an increase in a defendant’s authorized punishment
26 contingent on the finding of a fact, that fact—no matter how the State labels it—
27 must be found by a jury beyond a reasonable doubt.” 536 U.S. 584, 602 (2002); see
28 also id. at 610 (Scalia, J., concurring) (“[T]he fundamental meaning of the jury-trial
                                             417
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 429 of 474



 1 guarantee of the Sixth Amendment is that all facts essential to imposition of the
 2 level of punishment that the defendant receives—whether the statute calls them
 3 elements of the offense, sentencing factors, or Mary Jane—must be found by the
 4 jury beyond a reasonable doubt.”). Because aggravating circumstances must be
 5 found to outweigh mitigating circumstances before a death sentence can be imposed
 6 in Arizona, under Ring and its antecedents, that weighing is a fact that must be
 7 found by a jury beyond a reasonable doubt. See Murdaugh v. Ryan, 724 F.3d 1104,
 8 1115 (9th Cir. 2013) (“In [Ring], the Supreme Court described several
 9 determinations that had to occur under Arizona law before a defendant became
10 death-eligible, including the judge’s determination that ‘there are no mitigating
11 circumstances sufficiently substantial to call for leniency.’”).
12         The accuracy of Kiles’s position on appeal was made explicit when the
13 Supreme Court decided Hurst v. Florida, 136 S. Ct. 616 (2016), in which the Court
14 held that the failure to require a jury to determine the relative weight of aggravating
15 and mitigating circumstances beyond a reasonable doubt violates the Sixth
16 Amendment right to a jury trial as well as the Fourteenth Amendment’s Due Process
17 Clause. The Court reiterated the Sixth Amendment’s basic requirement that “any
18 fact that ‘expose[s] the defendant to a greater punishment than that authorized by
19 the jury’s guilty verdict’ is an ‘element’ that must be submitted to the jury.” Id. at
20 621 (quoting Apprendi, 530 U.S. at 494). The Court also emphasized that under
21 Ring, this principle applies with equal force to death-penalty statutes: “The Sixth
22 Amendment requires a jury, not a judge, to find each fact necessary to impose a
23 sentence of death.” Id. at 619. The Court further recognized that under Alleyne v.
24 United States, 133 S. Ct. 2151, 2156 (2013), “each element of a crime [must] be
25 proved to a jury beyond a reasonable doubt.” Hurst, 136 S. Ct. at 621;
26 see also Apprendi, 530 U.S. at 498 (Scalia, J., concurring).
27         In Hurst, the State of Florida argued that the weighing process fell outside
28 the ambit of Ring and Apprendi, as the defendant was death eligible after the jury
                                              418
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 430 of 474



 1 found at least one aggravating circumstance. Hurst, 136 S. Ct. at 622. The Court
 2 rejected this contention, and Hurst therefore stated what earlier Sixth Amendment
 3 precedent had already established: It is not constitutionally sufficient for a jury to
 4 find the existence of at least one aggravating circumstance beyond a reasonable
 5 doubt, because the determination regarding the relative weight of aggravating and
 6 mitigating circumstances is also a factual finding necessary to a defendant’s
 7 eligibility for a sentence of death. Id.; see also Rauf v. State, 145 A.3d 430 (Del.
 8 2016) (per curiam) (striking down Delaware’s death-penalty scheme following
 9 Hurst and holding that the Sixth Amendment requires a jury to find, beyond a
10 reasonable doubt, that the aggravation outweighs mitigation); Hurst v. State, 202
11 So.3d 40, 57 (Fla. 2016) (finding that Hurst “mandates that all the findings
12 necessary for the imposition of a death sentence are ‘elements’ that must be found
13 by a jury” and holding that “before the trial judge may consider imposing a sentence
14 of death, the jury in a capital case must . . . unanimously find that the aggravating
15 factors outweigh the mitigating circumstances”).
16         Hurst built upon Ring and Apprendi but did not create new law.
17 Section 2254(d)(1) is no bar to relief, because the state court’s failure to recognize
18 the violation of Kiles’s rights was an unreasonable application of clearly established
19 federal law, and Kiles is entitled to relief.
20         B.     If Hurst instead announced a new rule of constitutional law, it is
                  retroactive to cases on collateral review.
21
22         In the alternative, if Hurst did not simply apply existing precedent and instead
23 created a new rule of constitutional law, that ruling applies retroactively on
24 collateral review. But see Ybarra v. Filson, 869 F.3d 1016, 1033 (9th Cir. 2017).
25 First, Hurst is retroactive because it is substantive. See Montgomery v. Louisiana,
26 136 S. Ct. 718, 728 (2016) (explaining that under Teague v. Lane, 489 U.S. 288
27 (1989), “courts must give retroactive effect to new substantive rules of
28 constitutional law”). The Supreme Court consistently held that decisions
                                              419
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 431 of 474



 1 establishing a requirement of proof beyond a reasonable doubt apply retroactively.
 2 See Hankerson v. North Carolina, 432 U.S. 233, 240–42 (1977); Ivan V. v. City of
 3 New York, 407 U.S. 203, 205 (1972) (per curiam). Hurst, which implicates the
 4 standard of proof by which the weighing finding must be made, is similarly
 5 substantive in nature and therefore retroactive.
 6         Further, Hurst is substantive because it prohibits the death penalty—a
 7 category of punishment—for those made eligible for the penalty other than by a
 8 jury finding beyond a reasonable doubt that aggravation outweighs mitigation—a
 9 class of defendants. See Montgomery, 136 S. Ct. at 728. Hurst also imposes a new
10 burden on the State whenever it seeks a death sentence and places that punishment
11 outside the power of the State unless that burden has been met. See Summerlin, 542
12 U.S. at 352 (describing “substantive” rules as those that put particular punishments
13 beyond the power of the State to impose). Finally, Hurst narrowed the scope of
14 Arizona’s capital sentencing statute, which does not impose any standard of proof
15 on a capital jury’s weighing determination, by making it more difficult for juries to
16 return death verdicts. See id. at 351 (describing “substantive” rules as those that
17 “narrow the scope of a criminal statute by interpreting its terms”).
18         Even if procedural and not substantive, Hurst’s beyond-a-reasonable-doubt
19 holding would constitute a “watershed” procedural rule under Teague. See Powell
20 v. State, 153 A.3d 69, 74–75 (Del. 2016) (finding retroactive its prior decision in
21 Rauf, which invalidated Delaware’s death penalty statute under Hurst, because it
22 fell “squarely within the second exception set forth in Teague requiring retroactive
23 application of ‘new rules’ of criminal procedure”). This is because Hurst
24 “implicate[s] the fundamental fairness and accuracy,” of sentencing. Welch, 136 S.
25 Ct. at 1264. Hurst does so by mandating the use of the beyond-a-reasonable-doubt
26 standard, which “is a prime instrument for reducing the risk of convictions resting
27 on factual error.” Ivan, 407 U.S. at 204 (quoting In re Winship, 397 U.S. 358, 363–
28 64 (1970)). Accordingly, if the Court finds that Hurst announced a new rule of
                                             420
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 432 of 474



 1 constitutional law, it applies retroactively to Kiles’s case.
 2         C.     Conclusion
 3         The statutorily driven failure to instruct Kiles’s jury on the proper burden of
 4 proof is structural error not subject to harmlessness review. See Sullivan v.
 5 Louisiana, 508 U.S. 275, 281 (1993) (refusing to apply harmless-error analysis
 6 where trial court erred in describing burden of proof in a criminal case, reasoning
 7 that “a misdescription of the burden of proof . . . vitiates all the jury’s findings”).
 8 Even if the error was not structural, Kiles was prejudiced. See Valerio v. Crawford,
 9 306 F.3d 742, 763 (9th Cir. 2002) (noting that the inquiry under Brecht v.
10 Abrahamson, 507 U.S. 619, 637–38 (1993), is whether “a single member of the
11 jury . . . could have” found in favor of the petitioner). The jury instructions in this
12 case violated Kiles’s rights, and Arizona’s statute is unconstitutional. Under any
13 construction of the import of Hurst, Kiles is entitled to relief.
14                                   Claim Twenty-One
15         Arizona’s capital-sentencing scheme unconstitutionally requires a
           defendant to affirmatively prove that the jury should spare his life.
16
17         Arizona’s death-penalty statute creates a presumption that death is the
18 appropriate sentence and forces the defendant to affirmatively prove that the jury
19 should spare his life, in violation of the Fifth, Eighth, and Fourteenth Amendments
20 to the U.S. Constitution. Kiles raised this claim on direct appeal. (DA2 Dkt. 86 at
21 95.) For the reasons stated in Claim 16, supra, 28 U.S.C. § 2254(d) does not limit
22 relief. Kiles incorporates by specific reference all facts, allegations, and arguments
23 made elsewhere in this Petition.
24         Arizona law required Kiles to prove mitigating circumstances by a
25 preponderance of the evidence before the sentencing jury could rely on those
26 circumstances to spare his life. See A.R.S. § 13-751(C); (Tr. May 22, 2006 at 18);
27 see also State v. Ramirez, 871 P.2d 237, 252–53 (Ariz. 1994) (requiring the
28 defendant to prove mitigating evidence by a preponderance of the evidence before
                                              421
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 433 of 474



 1 the sentencer may “accept[]” the evidence as mitigating). Further, Arizona law
 2 required the jury to weigh the aggravation against the mitigation and determine
 3 whether the mitigation was “sufficiently substantial” before deciding whether to
 4 impose a death sentence. See Richmond v. Lewis, 506 U.S. 40, 47 (1992). In effect,
 5 then, Arizona law required the jury to presume that death was the appropriate
 6 sentence for Kiles and for him to prove that it was not.198
 7         However, the Eighth Amendment demands a heightened degree of
 8 “reliability in the determination that death is the appropriate punishment in a
 9 specific case.” Woodson, 428 U.S. at 305 (plurality opinion). That reliability is
10 undermined when a jury is instructed to presume that death is appropriate. See
11 Walton v. Arizona, 497 U.S. 639, 687–88 (1990) (Blackmun, J., dissenting)
12 (recognizing that, with the statutory presumption of death, imposing a death
13 sentence may “run[] directly counter to the Eighth Amendment requirement” of
14 reliability), overruled on other grounds by Ring, 536 U.S. at 584.
15         In Kansas v. Marsh, 548 U.S. 163 (2006), the Supreme Court indirectly
16 questioned the constitutionality of Arizona’s death-penalty statute when it upheld
17 the Kansas statute, which permitted a death sentence when the aggravating and
18 mitigating circumstances were in equipoise. The Court noted that Arizona’s statute
19 is comparable to that of Kansas, except that Arizona, “once the State has met its
20 burden, tasks the defendant with the burden of proving sufficient mitigating
21 circumstances to overcome the aggravating circumstances and that a sentence less
22 than death is therefore warranted.” Id. at 173. Unlike Arizona’s statute, “the Kansas
23 statute requires the State to bear the burden of proving to the jury, beyond a
24 reasonable doubt, that aggravators are not outweighed by mitigators and that a
25 sentence of death is therefore appropriate; it places no additional evidentiary burden
26
27   198
      Arizona’s capital statute also requires a sentence of death when one aggravating
   circumstance is proven and no sufficiently substantial mitigation is proven, see
28 A.R.S. § 13-751(E), further entrenching the presumption in favor of death.
                                             422
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 434 of 474



 1 on the capital defendant.” Id. The Court noted that “[t]his distinction operates in
 2 favor of Kansas capital defendants,” and in light of this distinction, the Court upheld
 3 Kansas’s statute as constitutional. Id.
 4         Without such safeguards, Arizona’s capital-sentencing scheme cannot ensure
 5 the requisite reliability, and accordingly, it violated Kiles’s rights under the Fifth,
 6 Eighth, and Fourteenth Amendments. See Woodson, 428 U.S. at 305 (plurality
 7 opinion); Patterson v. New York, 432 U.S. 197, 210–11 (1977); but see Walton, 497
 8 U.S. at 651–52. Kiles’s sentence is unconstitutional, and he is entitled to relief.
 9                                   Claim Twenty-Two
10         Arizona’s capital-sentencing scheme unconstitutionally fails to
           require the cumulative consideration of mitigation.
11
12         Arizona’s capital-sentencing scheme violates the Eighth and Fourteenth
13 Amendments to the U.S. Constitution because it does not require the cumulative
14 consideration of mitigation. Kiles raised this claim on direct appeal. (DA2 Dkt. 86
15 at 96.) For the reasons set forth in Claim 16, supra, 28 U.S.C. § 2254(d) does not
16 bar relief. Kiles incorporates by specific reference all facts, allegations, and
17 arguments made elsewhere in this Petition.
18         The Eighth Amendment requires that a sentencer “be able to consider and
19 give effect to” all mitigating evidence when making its sentencing determination.
20 Penry v. Lynaugh, 492 U.S. 302, 319 (1989) (emphasis added), abrogated on other
21 grounds by Atkins, 536 U.S. at 304. “[E]ven if [specific mitigating facts] are not in
22 themselves cause for a sentence less than death, they are still relevant to mitigation
23 and must be weighed in conjunction with other factors to determine if all of the
24 circumstances together warrant a lesser sentence.” Smith v. McCormick, 914 F.2d
25 1153, 1168 (9th Cir. 1990).
26         At trial, the court instructed the jury that its sentencing decision came down
27 to “whether there is mitigation that is sufficiently substantial to call for leniency.”
28 (Tr. May 22, 2006 at 24.) However, the court did not make clear that each juror
                                              423
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 435 of 474



 1 could consider the cumulative effect of the mitigation, as opposed to considering
 2 only whether each piece of mitigation individually was sufficiently substantial to
 3 warrant leniency. (See Tr. May 22, 2006 at 14–26.) Indeed, some of the court’s
 4 instructions suggested the opposite: “A mitigating factor that motivates one juror to
 5 vote for a sentence of life in prison may be evaluated by another juror as . . . not
 6 significant to the assessment of the appropriate penalty.” (Tr. May 22, 2006 at 22–
 7 23.) Absent an explicit instruction to consider the cumulative effect of the
 8 mitigation, Kiles’s jury was unable to adequately give effect to the sum of the
 9 mitigation presented in his case.
10         Due process requires that a jury be fully and correctly instructed on
11 sentencing law to prevent an unconstitutional and arbitrary deprivation of the
12 defendant’s liberty. See Hicks v. Oklahoma, 447 U.S. 343, 346–47 (1980); see also
13 Taylor v. Kentucky, 436 U.S. 478, 488–89 (1978) (holding that the “arguments of
14 counsel cannot substitute for instructions by the court”). The jury instructions in
15 this case on the consideration of mitigation did not—and Arizona’s death-penalty
16 statute does not—comply with the Eighth and Fourteenth Amendments. As a result,
17 Kiles’s death sentence is unconstitutional, and he is entitled to relief.
18                                   Claim Twenty-Three
19         Arizona’s death-penalty statute is unconstitutional because it fails
           to require the jury to make specific findings as to each mitigating
20         circumstance.
21         Arizona’s death-penalty statute violates the Eighth and Fourteenth
22 Amendments to the U.S. Constitution because it neglects to require the jurors to
23 make specific findings as to each proffered mitigating factor. Kiles raised this claim
24 on direct appeal. (DA2 Dkt. 86 at 96.) For the reasons set forth in Claim 16, supra,
25 28 U.S.C. § 2254(d) does not bar relief. Kiles incorporates by specific reference all
26 facts, allegations, and arguments made elsewhere in this Petition.
27         The Eighth and Fourteenth Amendments require states to provide a
28 mechanism for meaningful direct review of death sentences. Gregg, 428 U.S. at
                                              424
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 436 of 474



 1 197–98 (joint opinion of Stewart, Powell, and Stevens, JJ.); see also State v.
 2 Brewer, 826 P.2d 783, 790 (Ariz. 1992) (“Appellate review of sentencing is, of
 3 course, even more necessary in the context of a capital case. The penalty of death
 4 . . . may not be exacted in the absence of certain constitutional safeguards.”). In
 5 order to achieve meaningful review, “it is important that the record on appeal
 6 disclose to the reviewing court the considerations which motivated the death
 7 sentence in every case in which it is imposed.” Gardner v. Florida, 430 U.S. 349,
 8 361 (1977) (plurality opinion). Arizona law helps to ensure meaningful review in
 9 non-capital cases, in which the court is required to state for the record the mitigating
10 and aggravating factors it considers and applies when imposing any sentence other
11 than the presumptive term. A.R.S. § 13-701(C); State v. Harrison, 985 P.2d 486
12 (Ariz. 1999). However, Arizona fails to offer such protections to capital defendants.
13         Under Arizona law, the trier of fact in a capital case is charged with
14 determining whether the mitigating circumstances are “sufficiently substantial to
15 call for leniency”; whether a mitigating circumstance is proven is determined by
16 each juror individually. A.R.S. § 13-751(C), (E). But Arizona’s death-penalty
17 statute does not require the jury to identify in its verdict form which mitigating
18 circumstances individual jurors deemed proven. See id. The verdict forms in Kiles’s
19 case thus reflect only the ultimate sentence the jury deemed appropriate for each
20 first-degree murder conviction. (See ROA 919 at 1–3.)
21         As a result, when the Arizona Supreme Court conducted its independent
22 review in Kiles’s case, Kiles, 213 P.3d at 187, the court did so without the benefit
23 of knowing which mitigating circumstances jurors had found proven. In other
24 words, the court conducted its appellate review without knowing the considerations
25 that motivated the death sentence. That appellate review was not the meaningful
26 review contemplated by Gregg. See Gardner, 430 U.S. at 361 (plurality opinion).
27 That such a review could not have been meaningful is especially true in this case,
28 where the jury was asked to consider an enumerated list of mitigating circumstances
                                              425
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 437 of 474



 1 and where the jury determined that death was the appropriate sentence on one count
 2 but that life imprisonment was appropriate for other counts. (See Tr. May 22, 2006
 3 at 19–21; ROA 919 at 1–3.)
 4         The trial court’s failure to require special verdict forms—and the fact that
 5 such forms are not statutorily required—deprived Kiles of an adequate appellate
 6 review and violated his rights under the Eighth and Fourteenth Amendments.
 7 Accordingly, Kiles is entitled to relief.
 8                                   Claim Twenty-Four
 9         Arizona’s capital-sentencing scheme unconstitutionally limits the
           jury’s full consideration of mitigation by requiring that mitigating
10         circumstances be proven by a preponderance of the evidence.
11         In requiring that mitigation be proven by a preponderance of the evidence,
12 Arizona’s capital-sentencing scheme violates the Eighth and Fourteenth
13 Amendments to the U.S. Constitution. Kiles raised this claim on direct appeal.
14 (DA2 Dkt. 86 at 96.) For the reasons set forth in Claim 16, supra, 28 U.S.C.
15 § 2254(d) places no limitation on relief. Kiles incorporates by specific reference all
16 facts, allegations, and arguments made elsewhere in this Petition.
17         At trial, in accordance with Arizona statute, the court instructed the jury as
18 follows: “The burden of proving the existence of mitigation is on the defendant.
19 The defendant must prove the existence of mitigation by a preponderance of the
20 evidence.” (Tr. May 22, 2006 at 18); see also A.R.S. § 13-751(C). The court further
21 instructed the jury that “[a] party having the burden of proof by a preponderance of
22 the evidence must persuade you by the evidence that the claim or a fact is more
23 probably true than not true. This means the evidence that favors that party
24 outweighs the opposing evidence.” (Tr. May 22, 2006 at 18.) By requiring Kiles to
25 prove mitigation by a preponderance of the evidence, the jury instruction
26 constrained the jury’s ability to consider all of the mitigation presented.
27         In Lockett v. Ohio, the Supreme Court concluded that, “in all but the rarest
28 kind of capital case,” the sentencer must “not be precluded from considering, as a
                                               426
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 438 of 474



 1 mitigating factor, any aspect of a defendant’s character or record and any of the
 2 circumstances of the offense . . . [offered] as a basis for a sentence less than death.”
 3 438 U.S. 586, 604–05 (1978) (emphasis omitted). Moreover, “it is not enough
 4 simply to allow the defendant to present mitigating evidence to the sentencer. The
 5 sentencer must also be able to consider and give effect to that evidence in imposing
 6 [the] sentence.” Penry, 492 U.S. at 319, abrogated on other grounds by Atkins, 536
 7 U.S. at 304; see also Tennard v. Dretke, 542 U.S. 274, 285 (2004) (“[T]he ‘Eighth
 8 Amendment requires that the jury be able to consider and give effect to’ a capital
 9 defendant’s mitigating evidence.”) (quoting Boyde v. California, 494 U.S. 370,
10 377–78 (1990)). Imposing a standard that limits the mitigating evidence considered
11 by the jury violates the Eighth Amendment’s requirement that the sentencer be
12 allowed to consider any aspect of the defendant’s character or record that counsels
13 in favor of a sentence other than death. See, e.g., Smith v. Texas, 543 U.S. 37 (2004)
14 (per curiam); Tennard, 542 U.S. at 285; Lockett, 438 U.S. at 604. But see Walton,
15 497 U.S. at 649–51 (plurality opinion), overruled on other grounds by Ring, 536
16 U.S. at 584.
17         The jury instruction limiting the mitigation the jury could consider, alone and
18 when considered cumulatively with the other instructional errors, violated Kiles’s
19 constitutional rights and prejudiced him. Kiles’s death sentence is therefore
20 unconstitutional, and he is entitled to relief.
21                                   Claim Twenty-Five
22         Arizona’s capital-sentencing scheme unconstitutionally fails to set
           forth objective standards to guide the sentencer in weighing the
23         aggravating circumstances against the mitigating circumstances.
24         Because Arizona’s death-penalty statute offers no objective standards to
25 guide the sentencer in weighing the aggravating versus mitigating evidence, the
26 statute violates the Eighth and Fourteenth Amendments to the U.S. Constitution.
27 Kiles raised this claim on direct appeal. (DA2 Dkt. 86 at 96.) For the reasons set
28 forth in Claim 16, supra, 28 U.S.C. § 2254(d) places no limitation on relief. Kiles
                                              427
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 439 of 474



 1 incorporates by specific reference all facts, allegations, and arguments made
 2 elsewhere in this Petition.
 3         Under the Eighth and Fourteenth Amendments, a capital defendant is entitled
 4 to an individualized sentencing determination. See Stephens, 462 U.S. at 879. That
 5 determination cannot be arbitrary, see Furman, 408 U.S. at 310 (Stewart, J.,
 6 concurring), or made without adequate consideration of factors that might call for
 7 a sentence less than death, see, e.g., Atkins, 536 U.S. at 320–21. Kiles was denied a
 8 constitutionally appropriate individualized sentencing determination because his
 9 sentencing jury had no objective guidance in determining whether the mitigating
10 evidence presented was sufficiently substantial to call for leniency. (See Tr. May
11 22, 2006 at 22 (“Sufficiently substantial to call for leniency means that the
12 mitigation must be of such quality or value that it is adequate in the opinion of an
13 individual juror to persuade that juror to vote for a sentence of life
14 imprisonment.”)); see also State ex rel. Thomas v. Granville, 123 P.3d 662, 666
15 (Ariz. 2005) (recognizing that, under Arizona’s statute, neither party bears the
16 burden on whether the mitigation warrants leniency). In the absence of such
17 guidance, there is an intolerably high risk that Kiles’s death sentence was the result
18 of unfettered discretion. See, e.g., Furman, 408 U.S. at 239–40 (1972) (per curiam).
19 Accordingly, Kiles’s sentence is unconstitutional, and he is entitled to relief.
20                                   Claim Twenty-Six
21         Arizona’s capital-sentencing scheme unconstitutionally denies
           capital defendants the benefit of proportionality review of their
22         sentences.
23         The capital-sentencing scheme in Arizona under which Kiles was sentenced
24 denies a proportionality review in violation of the Fifth, Eighth, and Fourteenth
25 Amendments of the U.S. Constitution. Kiles raised this claim on direct appeal.
26 (DA2 Dkt. 86 at 97.) For the reasons set forth in Claim 16, supra, 28 U.S.C.
27 § 2254(d) places no limitation on relief. Kiles incorporates by specific reference all
28 facts, allegations, and arguments made elsewhere in this Petition.
                                              428
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 440 of 474



 1         The Arizona Supreme Court failed to conduct a comparative proportionality
 2 review of Kiles’s death sentence, rendering the sentence unconstitutional. When the
 3 United States Supreme Court sanctioned the modern death-penalty scheme, it did
 4 so based on the belief that state supreme courts would conduct careful and effective
 5 proportionality reviews in individual cases to guard against the arbitrary and
 6 capricious infliction of the death penalty. See Gregg, 428 U.S. at 203–06 (joint
 7 opinion of Stewart, Powell, and Stevens, JJ.) (highlighting proportionality review
 8 on appeal as an important protection against caprice in sentencing); Proffitt v.
 9 Florida, 428 U.S. 242, 258 (1976) (joint opinion of Stewart, Powell, and Stevens,
10 JJ.); see also Glossip, 135 S. Ct. at 2763 (Breyer, J., dissenting); but see Pulley v.
11 Harris, 465 U.S. 37, 50–51 (1984). The Arizona Supreme Court, however, has
12 abandoned this procedural safeguard. See State v. Salazar, 844 P.2d 566, 583–84
13 (Ariz. 1992). The denial of proportionality review allows for the death penalty to
14 be applied arbitrarily in Arizona and violates the Fifth, Eighth, and Fourteenth
15 Amendments. Kiles’s sentence, affirmed without such a review, is constitutionally
16 unsound, and Kiles is entitled to relief.
17                                 Claim Twenty-Seven
18         Arizona’s death-penalty scheme unconstitutionally discriminates
           against poor, young, African-American male defendants.
19
20         Kiles was sentenced to death under a statutory scheme that discriminates
21 against poor, young, African-American males in violation of the Fourteenth
22 Amendment to the U.S. Constitution. Kiles incorporates by specific reference all
23 facts, allegations, and arguments made elsewhere in this Petition.
24         This claim was not raised in state court. Kiles alleges he can overcome any
25 default of this claim by showing that it was caused by the ineffective assistance of
26 appellate and state post-conviction counsel and that he was prejudiced by the
27 default. See Martinez v. Ryan, 566 U.S. 1, 9 (2012); Edwards v. Carpenter, 529
28 U.S. 446, 453 (2000); but see Davila v. Davis, 137 S. Ct. 2058 (2017). Kiles will
                                               429
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 441 of 474



 1 demonstrate at an evidentiary hearing that appellate and post-conviction counsel’s
 2 performance fell below the standards of minimally competent capital attorneys and
 3 that their failures prejudiced him. Alternatively, he alleges that any procedural bar
 4 is neither adequate nor independent and that imposing default would be a
 5 miscarriage of justice. Because this claim has not been adjudicated on the merits by
 6 the Arizona state courts, the barrier to relief imposed by 28 U.S.C. § 2254(d) does
 7 not apply, and the Court may consider the merits of the claim de novo.
 8         Kiles, an African-American male who was 27 years old at the time of the
 9 crime for which he was sentenced to death (see ROA 1 at 1; ROA 225 Ex. 1), was
10 condemned pursuant to a statutory scheme that is discriminatorily applied. The
11 Equal Protection Clause protects criminal defendants from being sentenced based
12 on purposeful discrimination. McCleskey v. Kemp, 481 U.S. 279, 292 (1987); see
13 also U.S. Const. amend. XIV, § 1. Still, Arizona’s death row is predominantly
14 populated by indigent males. For example, although women commit nearly 12
15 percent of all murders and non-negligent manslaughters, only three of the 117
16 persons on Arizona’s death row are women. See FBI, Crime in the United States
17 2015, Table 42: Arrests by Sex, 2015, https://ucr.fbi.gov/crime-in-the-
18 u.s/2015/crime-in-the-u.s.-2015/tables/table-42;      Arizona       Department    of
19 Corrections, Death Row Demographics (last visited Aug. 13, 2018),
20 http://corrections.az.gov/node/431. Indeed, research suggests that “women
21 homicide defendants receive more favorable treatment at each stage of the criminal
22 process,” even in capital cases. Shatz & Dalton, supra, at 1251–53 (citing studies
23 finding gender disparities in the imposition of death sentences).
24         Additionally, studies have found that, along with gender, “the racial
25 composition of and distribution within a county plays an important role” in
26 determining who receives the death penalty while “proper factors—such as
27 ‘egregiousness’—do not.” Glossip, 135 S. Ct. at 2760–62 (Breyer, J., dissenting).
28 That Kiles was sentenced by a Maricopa County jury on its own likely affected his
                                             430
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 442 of 474



 1 sentence. See, e.g., Levinson, Smith, & Young, Devaluing Death: An Empirical
 2 Study of Implicit Racial Bias on Jury–Eligible Citizens in Six Death Penalty States,
 3 89 N.Y.U. L. Rev. 513, 533–36 (2014). As “numerous studies have criticized the
 4 death penalty as disproportionately affecting defendants of color,” and defendants
 5 have had death sentences “fortuitously imposed simply because of the county” in
 6 which the defendant is sentenced, “our historic inability to devise a method to
 7 implement the death penalty free from human bias and error” has been laid bare.
 8 State v. Bush, 423 P.3d 370, 395–96 (Ariz. 2018) (Winthrop, J., dissenting). Given
 9 that race, gender, geography, and access to resources determine the likelihood of a
10 death sentence, there is no question that Kiles, a poor, young, African-American
11 man, faced the arbitrary imposition of a capital sentence. See, e.g., Shatz & Dalton,
12 supra, at 1245–51; Stephen Bright, Counsel for the Poor: The Death Sentence Not
13 for the Worst Crime but for the Worst Lawyer, 103 Yale L.J. 1835 (1994).
14         If a defendant similarly situated to Kiles happened to have been a woman, or
15 white, or wealthy, there would likely have been no sentence of death imposed.
16 Nothing regarding the nature of the crime, or the aggravating or mitigating
17 circumstances, can explain this disproportionate pattern other than systemic
18 discrimination on the basis of age, race, class, and sex. The discriminatory
19 application of the death penalty in Arizona violates Kiles’s constitutional rights as
20 guaranteed by the Due Process and Equal Protection Clauses of the Fourteenth
21 Amendment. This discrimination prejudiced Kiles at all phases of his proceedings,
22 and he is entitled to relief.
23                                 Claim Twenty-Eight
24         The death qualification of Kiles’s guilt- and penalty-phase juries
           was unconstitutional.
25
26         Kiles’s convictions and death sentence result from the unconstitutional
27 “death qualification” of his juries in violation of the Sixth, Eighth, and Fourteenth
28 Amendments to the U.S. Constitution. Kiles incorporates by specific reference all
                                             431
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 443 of 474



 1 facts, allegations, and arguments made elsewhere in this Petition.
 2         Before Kiles’s guilt phase, defense counsel moved to preclude the “death
 3 qualification” of the jury. (ROA 493 at 2–3 (citing studies showing that “death
 4 qualified juries are substantially more likely to convict or to convict on more serious
 5 charges than juries on which opponents of capital punishment are permitted to
 6 serve”).) The trial court denied Kiles’s request and proceeded to excuse prospective
 7 jurors because of their opposition to the death penalty. (See, e.g., Tr. July 7, 2000
 8 at 67, 157.) The trial court also excused at least one prospective juror at Kiles’s
 9 penalty phase because she expressed some opposition to the death penalty. (See,
10 e.g., Tr. Mar. 16, 2006 at 3–5.) Because there was a substantial record made at the
11 trial-court level, the Arizona Supreme Court was on notice of this claim, and it was
12 impliedly exhausted during that court’s independent review in this case. See Comer
13 v. Schriro, 480 F.3d 960, 981 (9th Cir. 2007) (en banc) (finding that “[e]ven if a
14 petitioner fails to raise a constitutional claim in state court, the exhaustion
15 requirement may be satisfied . . . where the state court itself exhausts the claim”).
16 The state-court denial of this claim was contrary to or an unreasonable application
17 of Supreme Court precedent; the denial further turned on an unreasonable
18 determination of facts. See 28 U.S.C. § 2254(d). Accordingly, this Court may
19 review the merits of this claim de novo.199
20         Death qualification—“the exclusion for cause, in capital cases, of jurors
21 opposed to capital punishment,” Wainwright v. Witt, 469 U.S. 412, 439 (1985)
22 (Brennan, J., dissenting)—violates the Sixth, Eighth, and Fourteenth Amendments
23 for two reasons. First, it produces a biased jury. Second, it violates the fair cross-
24
   199
       To the extent that this claim is not sufficiently exhausted, Kiles alleges he can
25 overcome any default of this claim by showing that it was caused by the ineffective
26 assistance of appellate and state post-conviction counsel and that he was prejudiced
   by the default. See Martinez, 566 U.S. at 9; Carpenter, 529 U.S. at 453;
27 but see Davila, 137 S. Ct. at 2058. Alternatively, he alleges that any procedural bar
   is neither adequate nor independent and that imposing default would be a
28 miscarriage of justice.
                                              432
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 444 of 474



 1 section requirement of the Sixth Amendment.
 2         A defendant has the right to an unbiased and impartial jury. Morgan v.
 3 Illinois, 504 U.S. 719, 726–27 (1992) (identifying an impartial tribunal as a
 4 fundamental requirement of due process); see also Groppi v. Wisconsin, 400 U.S.
 5 505, 509 (1971). The “‘presence of a biased juror cannot be harmless; the error
 6 requires a new trial without a showing of actual prejudice.’” United States v.
 7 Gonzalez, 214 F.3d 1109, 1111 (9th Cir. 2000) (quoting Dyer v. Calderon, 151 F.3d
 8 970, 973 n.2 (9th Cir. 1998)). The process of death qualification, however, produces
 9 not an unbiased jury, but a jury predisposed both to convict and to impose death.
10 Empirical research demonstrates that the death-qualification process facilitates the
11 selection of jurors who are more likely to return a guilty verdict and then more
12 likely to return a death sentence. See Susan D. Rozelle, The Principled Executioner:
13 Capital Juries’ Bias and the Benefits of True Bifurcation, 38 Ariz. St. L.J. 769, 784–
14 85 (2006) (reviewing data showing that “[t]he death qualification process today still
15 seats juries uncommonly willing to find guilt, and uncommonly willing to mete out
16 death”); William J. Bowers & Wanda D. Foglia, Still Singularly Agonizing: Law’s
17 Failure to Purge Arbitrariness from Capital Sentencing, 39 Crim. L. Bull. 51, 61–
18 66 (2003) (reviewing studies demonstrating that death-qualified jurors are more
19 likely to convict and to return a death verdict); see also Wainwright, 469 U.S. at
20 460 & n.11 (Brennan, J., dissenting) (“Death-qualification works to the advantage
21 of only the prosecutor; if not carefully controlled, it is [a] tool with which the
22 prosecutor can create a jury perhaps predisposed to convict and certainly
23 predisposed to impose the ultimate sanction.” (footnote omitted)).
24         Moreover, research has established that even the process of death
25 qualification influences jurors to adopt pro-conviction and pro-death attitudes. See,
26 e.g., Craig Haney, On the Selection of Capital Juries: The Biasing Effects of the
27 Death-Qualification Process, 8 L. & Hum. Behav. 121, 128–29 (1984), available
28 at https://capitalpunishmentincontext.org/files/resources/deathqual/Haney1984.pdf
                                             433
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 445 of 474



 1 (“Exposure to death qualification increased subjects’ belief in the guilt of the
 2 defendant and their estimate that he would be convicted. . . . And it led jurors to
 3 choose the death penalty as an appropriate punishment much more frequently than
 4 persons not exposed to it.”). The effects of death qualification are enhanced because
 5 voir dire is the “jurors’ first introduction to the substantive factual and legal issues
 6 in a case.” Powers v. Ohio, 499 U.S. 400, 412 (1991) (internal quotation marks
 7 omitted) (recognizing that “[t]he influence of the voir dire process may persist
 8 through the whole course of the trial proceedings”). Critically, when a sentencing
 9 jury is death-qualified and therefore biased in favor of death, any resulting death
10 sentence is not a reliable measure of the defendant’s culpability, as is required by
11 the Eighth Amendment. See Woodson, 428 U.S. at 305 (plurality opinion).
12         Beyond producing a biased jury, death qualification violates the defendant’s
13 right to a jury pool that represents a fair cross-section of the community. A jury
14 unlikely to reflect such community views violates the Sixth Amendment. See
15 Taylor v. Louisiana, 419 U.S. 522, 537 (1975). However, the process of death
16 qualification permits the broad exclusion of jurors, even though some may possess
17 the ability to judge impartially, regardless of their beliefs about the death penalty.
18 With that exclusion, the right to a fair cross-section is lost.
19         Because Kiles’s guilt-phase and sentencing-phase juries were selected using
20 death qualification, his convictions and sentences are unconstitutional under the
21 Sixth, Eighth, and Fourteenth Amendments. Kiles is entitled to relief.
22                                   Claim Twenty-Nine
23         The “especially heinous, cruel or depraved”                  aggravating
           circumstance is unconstitutionally vague.
24
25         The move to jury sentencing in Arizona rendered the “especially heinous,
26 cruel or depraved” aggravating circumstance, which the jury found proven in
27 Kiles’s case, unconstitutionally vague under the Eighth and Fourteenth
28 Amendments to the U.S. Constitution. Kiles incorporates by specific reference all
                                               434
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 446 of 474



 1 facts, allegations, and arguments made elsewhere in this Petition.
 2         Before the sentencing phase, defense counsel moved to dismiss the “heinous,
 3 cruel, or depraved” aggravator, arguing that it was unconstitutionally vague and
 4 overbroad and that it was applied in an arbitrary and capricious manner. (ROA 600);
 5 see A.R.S. §13-703(F)(6) (1988). Counsel cited Maynard v. Cartwright, 486 U.S.
 6 356, 363 (1988), and Gregg, 428 U.S. at 158 (joint opinion of Stewart, Powell, and
 7 Stevens, JJ.), to establish that the Supreme Court had previously struck language
 8 that was no more vague than the aggravating circumstance in Kiles’s case. The trial
 9 court denied Kiles’s request without fully addressing the merits, ruling not that the
10 statute was constitutional, but that the court could attempt to deal with the
11 vagueness through jury instructions. (ROA 650 at 1; Tr. Feb. 15, 2005 at 28.)200
12 Because of the substantial record at the trial-court level, the Arizona Supreme Court
13 was on notice of this claim, and it was impliedly exhausted during that court’s
14 independent review in this case. See Comer, 480 F.3d at 981 (en banc) (finding that
15 “the exhaustion requirement may be satisfied . . . where the state court itself
16 exhausts the claim”). The state-court denial of this claim was contrary to or an
17 unreasonable application of Supreme Court precedent; the denial further turned on
18 an unreasonable determination of facts. See 28 U.S.C. § 2254(d). Accordingly, this
19 Court may review the merits of this claim de novo.201
20         The Eighth Amendment requires that the aggravating factors genuinely
21
22   200
         “I’m going to deny the request. You’ve made a great record. We’ll see where we
     end up. I feel hesitant to just say we’re totally precluded at this point from at least
23   attempting to fashion some kind of instruction that—that gets it right for the jury
24   and for all of us.” (Tr. Feb. 15, 2005 at 28.)
     201
         To the extent that this claim is not sufficiently exhausted, Kiles alleges he can
25   overcome any default of this claim by showing that it was caused by the ineffective
26   assistance of appellate and state post-conviction counsel and that he was prejudiced
     by the default. See Martinez, 566 U.S. at 9 (2012); Carpenter, 529 U.S. at 453;
27   but see Davila, 137 S. Ct. at 2058. Alternatively, he alleges that any procedural bar
     is neither adequate nor independent and that imposing default would be a
28   miscarriage of justice.
                                               435
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 447 of 474



 1 narrow the class of offenders who are eligible for the death penalty. See, e.g., Loving
 2 v. United States, 517 U.S. 748, 755 (1996); Stephens, 462 U.S. at 877. To comply
 3 with the Eighth Amendment, states must establish a threshold below which the
 4 death penalty cannot be imposed and must “establish rational criteria that narrow
 5 the decisionmaker’s judgment as to whether the circumstances of a particular
 6 defendant’s case meet the threshold.” McCleskey, 481 U.S. at 305; see also
 7 Lowenfield, 484 U.S. at 231; Stephens, 462 U.S. at 877. A state’s sentencing scheme
 8 must also “suitably direct[] and limit[]” the sentencer’s discretion “so as to
 9 minimize the risk of wholly arbitrary and capricious action.” Stephens, 462 U.S. at
10 874 (quoting Gregg, 428 U.S. at 189 (joint opinion of Stewart, Powell, and Stevens,
11 JJ.)). Vague standards are unconstitutional because they fail to adequately “channel
12 the sentencing decision patterns of juries.” Gregg, 428 U.S. at 195 n.46 (joint
13 opinion of Stewart, Powell, and Stevens, JJ.).
14         The Supreme Court has repeatedly held that aggravating factors based on the
15 heinousness, cruelty, or depravity of a murder on their face fail to narrow death-
16 penalty eligibility because their wording is too vague to constrain the discretion of
17 the sentencer. See, e.g., Cartwright, 486 U.S. at 363 (“There is nothing in these few
18 words, standing alone, that implies any inherent restraint on the arbitrary and
19 capricious infliction of the death sentence.” (quoting Godfrey, 446 U.S. at 428–
20 29)). The plain language of the heinous, cruel, or depraved aggravating
21 circumstance could easily apply to any intentional or knowing homicide and
22 therefore fails to “suitably direct[] and limit[]” the sentencer’s discretion in
23 imposing the death penalty. See Gregg, 428 U.S. at 189.
24         In Walton, the Supreme Court noted that “there is no serious argument that
25 Arizona’s ‘especially heinous, cruel or depraved’ aggravating factor is not facially
26 vague.” 497 U.S. at 654, overruled on other grounds by Ring, 536 U.S. at 584. The
27 Court went on to conclude that while Arizona’s (F)(6) aggravating circumstance
28 was facially vague, it did not violate the Eighth and Fourteenth Amendments
                                              436
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 448 of 474



 1 because sentencing was the responsibility of the trial judge, who could be presumed
 2 to follow the narrowing construction provided by the Arizona Supreme Court. Id.
 3 at 653–54. However, Walton does not apply in the context of jury sentencing. Id. at
 4 653 (distinguishing prior cases which struck similar aggravating circumstance
 5 under jury-sentencing schemes because the “logic of those cases has no place in the
 6 context of sentencing by a trial judge”).
 7         With the shift to jury sentencing in Arizona, this aggravator became
 8 unconstitutionally vague. When the jury is the factfinder, the vague statutory
 9 definition of especially cruel does not suffice. How the jury interprets this factor
10 can “only be the subject of sheer speculation.” Godfrey, 446 U.S. at 429 (discussing
11 the aggravating circumstance of “outrageously or wantonly vile, horrible and
12 inhuman”). A standardless capital-punishment statute allows for the imposition of
13 the death penalty in an arbitrary and capricious manner, violating the Eighth
14 Amendment. Cartwright, 486 U.S. at 361–62.
15         In addition, state-court interpretations of the heinous, cruel, or depraved
16 aggravating circumstance, and any jury instructions based on such interpretations,
17 have failed to narrow the class of offenders eligible for the death penalty. For
18 example, in Arizona, a murder in which the killer uses excessive force is considered
19 “cruel” for purposes of the death penalty. State v. Summerlin, 675 P.2d 686, 696
20 (Ariz. 1983). But using insufficient force to commit a murder is also “cruel.” See
21 State v. Chaney, 686 P.2d 1265, 1282 (Ariz. 1984) (finding “cruelty” because
22 defendant used insufficient force, causing the victim to suffer). Given the
23 susceptibility of this aggravating circumstance to arbitrary imposition, this Court
24 cannot be sure that Kiles’s death sentence was not imposed in a wanton and freakish
25 manner. Cf. Gregg, 428 U.S. at 195. Thus, the fact that the trial court defined the
26 element of cruelty as whether the infliction of pain was “in an especially wanton”
27 or “insensitive” manner did not constitutionally narrow this facially vague
28 aggravating circumstance. (ROA 909 at 12.) If anything, the terms used by the trial
                                               437
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 449 of 474



 1 court make the aggravating circumstance more arbitrary and fluid.
 2         In any event, jury instructions cannot cure the unconstitutional vagueness.
 3 Jurors, unlike judges who see a range of first-degree murders, have no points of
 4 comparison as to whether a particular murder imposes “extreme” pain or mental
 5 anguish. Jurors are quite likely to believe that every murder causes extreme pain or
 6 anguish. Cf. Cartwright, 486 U.S. at 364 (“[A]n ordinary person could honestly
 7 believe that every unjustified, intentional taking of human life is ‘especially
 8 heinous.’”). Additionally, in this case, the definitions offered to the jury were
 9 hopelessly convoluted. For example, the jury was instructed that it could consider
10 whether the murder was “senseless” to help determine whether the crime was
11 “heinous or depraved.” (ROA 909 at 13.) Recognizing that all murders are
12 senseless, the court tried to clarify this further, instructing the jury that a
13 “‘senseless’ murder is one that is unnecessary to achieve Defendant’s objective.”
14 (ROA 909 at 13–14.) This “clarification” only further confused and expanded the
15 aggravating circumstance. See Cartwright v. Maynard, 822 F.2d 1477, 1489 (10th
16 Cir. 1987) (“Vague terms do not suddenly become clear when they are defined by
17 reference to other vague terms.”). The jury instructions in the instant case failed to
18 cure the statute’s unconstitutionality; instead, they further enabled the jury to
19 capriciously apply the aggravating circumstance.
20         Arizona’s shift to jury sentencing undermines Walton’s analysis on whether
21 the “especially heinous, cruel or depraved” aggravating circumstance passes
22 constitutional muster. Arizona’s (F)(6) aggravating circumstance is vague and
23 overbroad and fails to adequately narrow the class of offenders subject to the death
24 penalty. Accordingly, Kiles was sentenced to death in violation of his Eighth and
25 Fourteenth Amendment rights, and he is entitled to relief.
26
27
28
                                             438
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 450 of 474



 1                                      Claim Thirty
 2         Arizona’s prior felony conviction aggravating circumstance is
           unconstitutionally vague.
 3
 4         The aggravating circumstance of a prior felony conviction does not genuinely
 5 narrow the class of death-eligible offenders and therefore violates the Eighth and
 6 Fourteenth Amendments to the U.S. Constitution. Kiles incorporates by specific
 7 reference all facts, allegations, and arguments made elsewhere in this Petition.
 8         While Kiles did not present this claim in state court, the Arizona Supreme
 9 Court implicitly considered the claim when it affirmed this aggravating
10 circumstance during its independent review of the aggravating factors and
11 mitigating circumstances. See Kiles, 213 P.3d at 187–88; see also Comer, 480 F.3d
12 at 981 (en banc) (finding that “[e]ven if a petitioner fails to raise a constitutional
13 claim in state court, the exhaustion requirement may be satisfied . . . where the state
14 court itself exhausts the claim”). The denial of this claim (1) was contrary to, or
15 involved an unreasonable application of, clearly established federal law, and (2)
16 was based on an unreasonable determination of the facts. 28 U.S.C. § 2254(d).202
17         The Eighth Amendment requires that a state’s capital-sentencing scheme
18 genuinely narrow the class of offenders eligible for the death penalty, which some
19 states achieve by requiring proof of at least one aggravating circumstance before a
20 death sentence can be imposed. See Stephens, 462 U.S. at 877; Loving, 517 U.S. at
21 755. Aggravators that do not suitably limit application of the death penalty are
22 unconstitutional because they fail to adequately channel the jury’s discretion.
23 Cartwright, 486 U.S. at 361–62.
24
   202
       To the extent that this claim was not adequately presented below, Kiles alleges
25 he can overcome any default of this claim by showing cause and prejudice,
26 including because of the ineffective assistance of appellate and state post-
   conviction counsel. See Martinez, 566 U.S. at 9; Carpenter, 529 U.S. at 453;
27 Strickland, 466 U.S. at 687–88; but see Davila, 137 S. Ct. at 2058. Alternatively,
   any procedural bar is neither adequate nor independent, and imposing default would
28 be a miscarriage of justice.
                                              439
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 451 of 474



 1         The (F)(2) aggravating circumstance applies when the defendant was
 2 previously convicted of a violent offense. A.R.S. § 13-703(F)(2) (1988). A prior
 3 conviction satisfies the (F)(2) circumstance if “by its statutory definition” the prior
 4 conviction “involves violence or the threat of violence on another person.” State v.
 5 Gillies, 662 P.2d 1007, 1018 (Ariz. 1983). The trial court may not look to the
 6 underlying facts of the prior conviction. See id.
 7         Because the (F)(2) aggravating circumstance does not discriminate among
 8 prior violent felonies, it impermissibly fails to genuinely narrow the class of death-
 9 eligible defendants. See Loving, 517 U.S. at 755. The (F)(2) aggravating
10 circumstance fails to differentiate between a defendant who has multiple prior
11 murder convictions as a principal and a defendant who has been convicted of a
12 single, far less violent offense as an accomplice. As a result, such a broad swath of
13 capital defendants satisfy this aggravating circumstance that it does not “establish
14 rational criteria that narrow the decisionmaker’s judgment” as to whether death may
15 be an appropriate sentence. McCleskey, 481 U.S. at 305.
16         Kiles was sentenced on the basis of an unconstitutional aggravating
17 circumstance, and he is therefore entitled to relief. See Johnson v. Mississippi, 486
18 U.S. 578, 580, 590 (1988).
19                                   Claim Thirty-One
20         Kiles is innocent of first-degree murder and of the death penalty.
21         Because Kiles is innocent both of first-degree murder in the death of Valerie
22 Gunnel and of the death penalty, his conviction and sentence violate the Fifth, Sixth,
23 Eighth, and Fourteenth Amendments to the U.S. Constitution. Kiles incorporates
24 by specific reference all facts, allegations, and arguments made elsewhere in this
25 Petition.
26         Kiles did not present this claim in state court. However, because declining to
27 hear this claim on the merits would result in a fundamental miscarriage of justice,
28
                                              440
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 452 of 474



 1 this Court should disregard any default.203 See Coleman v. Thompson, 501 U.S. 722,
 2 735 n.1 (1991). Alternatively, Kiles alleges he can overcome any default of this
 3 claim by showing that it was caused by the ineffective assistance of appellate and
 4 state post-conviction counsel and that he was prejudiced by the default.
 5 See Martinez, 566 U.S. at 9; Carpenter, 529 U.S. at 453; but see Davila, 137 S. Ct.
 6 at 2058. He further alleges that any procedural bar asserted by Respondents is
 7 neither adequate nor independent. As this claim has not been adjudicated on the
 8 merits by the state courts, the barrier to relief imposed by 28 U.S.C. § 2254(d) does
 9 not apply, and this Court may consider the merits of the claim de novo.
10         Kiles is innocent of the crime of first-degree murder with which he was
11 charged. At the time of the crime, first-degree murder under Arizona law required
12 either premeditation or felony murder, meaning that the killing occurred in the
13 course of, in furtherance of, or in the immediate flight from an enumerated offense.
14 See A.R.S. § 13-1105(A) (1988). Kiles was not charged with felony murder in the
15 killing of Valerie Gunnel; he was charged with, and convicted of, only premeditated
16 murder. (See ROA 1 at 1–2; ROA 482 at 1.) However, as detailed previously, Kiles
17 did not premeditate the murder. Not only did he have a tendency toward impulsivity
18 as a result of extensive childhood trauma, prior head injuries, and the disease of
19 addiction, see supra, Claim 3, he also was in a drug-induced psychosis at the time
20 of the crime and was therefore, at that moment, incapable of premeditating, see
21 supra, Claim 6. The killing was unplanned; it involved no time for reflection and
22 no actual reflection. Instead, when he felt provoked by Gunnel’s slap, he
23 immediately and reflexively picked up a nearby instrument and attacked. Because
24 there was no premeditation involved, no rational trier of fact could find proof of
25 guilt beyond a reasonable doubt, and Kiles is innocent of first-degree murder. See
26 Herrera v. Collins, 506 U.S. 390, 429 (1993) (White, J., concurring). Accordingly,
27
   203
       Indeed, procedural default should not apply to freestanding innocence claims
28 precisely because of the gravity of the constitutional interests at stake.
                                             441
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 453 of 474



 1 neither his first-degree murder conviction nor his resultant death sentence can stand.
 2         Kiles is independently innocent of the death penalty. Kiles was death-eligible
 3 for the murder of Gunnel because the jury found that the State had proven beyond
 4 a reasonable doubt the three aggravating circumstances it had alleged: (1) prior
 5 conviction of a violent felony, A.R.S. § 13-703(F)(2) (1988), (2) the offense was
 6 “especially heinous, cruel or depraved,” id. § 13-703(F)(6), and (3) multiple
 7 homicides during the commission of the offense, id. § 13-703(F)(8). (See ROA 911
 8 at 11–13.) First, as discussed earlier, Kiles’s 1986 aggravated-assault conviction is
 9 an invalid basis for the (F)(2) aggravating circumstance; as that conviction is the
10 sole support for that aggravator, the (F)(2) aggravating circumstance must be
11 stricken. See, e.g., supra, Claim 5. As illustrated by Claims 11 and 12, supra, among
12 others, no rational trier of fact could find any of these three aggravating
13 circumstances beyond a reasonable doubt. See Herrera, 506 U.S. at 429 (White, J.,
14 concurring). Moreover, the (F)(2) and (F)(6) aggravating circumstances are
15 unconstitutionally overbroad and thus cannot stand as aggravating circumstances in
16 this case. See supra Claim 29; Claim 30. Because no constitutional aggravating
17 circumstance supported by the evidence exists in this case, Kiles is innocent of the
18 death penalty, and he is entitled to relief from his capital sentence.
19                                   Claim Thirty-Two
20         Kiles’s death sentence constitutes an impermissible violation of the
           Ex Post Facto Clause.
21
22         Kiles’s death sentence results from the unconstitutional ex post facto
23 application of Arizona’s current death-penalty statute to his crime. Kiles
24 incorporates by specific reference all facts, allegations, and arguments made
25 elsewhere in this Petition.
26         This claim was not raised in state court. Kiles alleges he can overcome any
27 default of this claim by showing that it was caused by the ineffective assistance of
28 appellate and state post-conviction counsel and that he was prejudiced by the
                                              442
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 454 of 474



 1 default. See Martinez, 566 U.S. at 9; Carpenter, 529 U.S. at 453; but see Davila,
 2 137 S. Ct. at 2058. Kiles will demonstrate at an evidentiary hearing that appellate
 3 and post-conviction counsel’s performance fell below the standards of minimally
 4 competent capital attorneys and that their failures prejudiced him. Alternatively, he
 5 alleges that any procedural bar is neither adequate nor independent and that
 6 imposing default would be a miscarriage of justice. Because this claim has not been
 7 adjudicated on the merits by the Arizona state courts, the barrier to relief imposed
 8 by 28 U.S.C. § 2254(d) does not apply, and the Court may consider the merits of
 9 the claim de novo.
10         Article I, section 10 of the U.S. Constitution prohibits ex post facto laws. In
11 Weaver v. Graham, the Supreme Court recognized that the problem with ex post
12 facto laws is “the lack of fair notice and governmental restraint when the legislature
13 increases punishment beyond what was prescribed when the crime was
14 consummated.” 450 U.S. 24, 30 (1981). Pursuant to Weaver, a newly enacted law
15 is being applied in violation of the ex post facto doctrine when (1) the law “appl[ies]
16 to events occurring before its enactment,” and (2) the law disadvantages the
17 defendant with respect to a substantial, not procedural, right. Id. at 29 & n.12.
18         The application of Arizona’s current death-penalty scheme to Kiles
19 constitutes an ex post facto violation under Weaver. First, the offense for which
20 Kiles was convicted and sentenced to death occurred on February 10, 1989. (ROA
21 1 at 1–2.) The statute under which Kiles was charged capitally in 1989 was
22 unconstitutional. (See ROA 1 at 1–2 (citing A.R.S. § 13-703)); Ring, 536 U.S. at
23 609 (striking down Arizona’s then-extant capital-sentencing statute as
24 unconstitutional under the Sixth Amendment because it did not require that a jury
25 find the aggravating circumstances that rendered a capital defendant death-eligible).
26 The statute enforced at Kiles’s sentencing trial was not enacted until August 1,
27 2002, well over a decade after the crime in question. 2002 Ariz. Sess. Laws, 5th
28 Spec. Sess., ch.1. The newly enacted statute was therefore applied retrospectively
                                              443
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 455 of 474



 1 to a crime predating its enactment. See Weaver, 450 U.S. at 29.
 2         Second, the enactment of the new statute changed substantial rights and
 3 disadvantaged Kiles. In compliance with Ring, the statute required that a jury find
 4 the enumerated aggravating factors, which “operate as ‘the functional equivalent of
 5 an element of a greater offense.’” 536 U.S. at 609 (quoting Apprendi v. New Jersey,
 6 530 U.S. 466, 494 n.19 (2000)). Further, the new law expanded the State’s authority
 7 to present “any evidence that demonstrates that the defendant should not be shown
 8 leniency.” A.R.S. § 13-752(G). The new law also allowed for victim-impact
 9 evidence in any format, id. § 13-752(Q), and it did not require any special verdict
10 form, see A.R.S. § 13-752. Such changes implicated substantial rights and
11 disadvantaged Kiles. At its core, the change allowed Arizona to sentence Kiles to
12 death even though no constitutionally sound death-penalty statute existed at the
13 time of the crime.
14         The application to Kiles of Arizona’s current death-penalty statute
15 “increase[d] the possible penalty” he faced, Lindsey v. Washington, 301 U.S. 397,
16 401 (1937), thereby violating the Ex Post Facto Clause. But see Dobbert v. Florida,
17 432 U.S. 282, 294 (1977); Summerlin, 542 U.S. at 358. Kiles is entitled to relief.
18                                  Claim Thirty-Three
19         Executing Kiles after more than 28 years on death row violates the
           Eighth and Fourteenth Amendments.
20
21         To subject Kiles to execution after nearly 30 years either charged with a
22 capital crime or on death row violates the Eighth and Fourteenth Amendments to
23 the U.S. Constitution. Kiles presented this claim on direct appeal. (DA2 Dkt. 86 at
24 97.) For the reasons set forth in Claim 16, supra, 28 U.S.C. § 2254(d) places no
25 limitation on relief. In the event that this Court determines that this claim is not yet
26 ripe, Kiles hereby preserves it for future review in light of Allen v. Ornoski, 435
27 F.3d 946, 958 (9th Cir. 2006). Kiles incorporates by specific reference all facts,
28 allegations, and arguments made elsewhere in this Petition.
                                              444
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 456 of 474



 1         The Eighth and Fourteenth Amendments require that state-imposed
 2 punishment remain within civilized standards. See Robinson v. California, 370 U.S.
 3 660, 675 (1962) (Douglas, J., concurring). Kiles has been in prison for nearly 30
 4 years, of which he has spent approximately 20 years on death row.204 For several
 5 reasons, executing Kiles after so long on death row exceeds those civilized bounds.
 6         First, executing Kiles after so long spent on death row is inconsistent with
 7 the history of the Eighth Amendment and foundational British and American
 8 jurisprudence. At the time the Bill of Rights was adopted, the Anglo-American legal
 9 tradition—which had a direct influence on the framers of the U.S. Constitution—
10 had uniformly denounced undue delays between death sentences and executions as
11 cruel and unusual. See, e.g., Blackstone’s Commentaries on the Laws of England,
12 Book IV, reprinted in 2 Jones, Blackstone at 2650 (1976) (“[I]t has been well
13 observed, that it is of great importance, that [capital] punishment should follow the
14 crime as early as possible.”); Beccaria, An Essay on Crimes and Punishments, ch.
15 XIX at 73 (5th ed. 1804) (immediate punishment will be more just “because it
16 spares the criminal the cruel and superfluous torment of uncertainty . . .; and
17 because the privation of liberty, being [in and of itself] a punishment, ought to be
18 inflicted before condemnation, but for as short a time as possible”); see also, e.g.,
19 Harmelin v. Michigan, 501 U.S. 957, 966 (1991) (there is no doubt the English
20 Declaration of Rights of 1689, which prohibited “cruel and unusual punishments,”
21 is the “antecedent of our constitutional text[s]”); Ex parte Grossman, 267 U.S. 87,
22 108–09 (1925) (Eighteenth-century English criminal jurisprudence directly
23 relevant to determining what framers intended in drafting Bill of Rights).
24 Historically, then, executing Kiles after nearly 30 years charged with a capital crime
25 or on death row would have been considered cruel and unusual.
26   204
      That Kiles has been imprisoned for so long before entering federal-habeas
27 proceedings is not his own fault, but is largely attributable to his initial trial and
   appellate counsel’s ineffective assistance, resulting in a new trial, and delays
28 outside of Kiles’s control between his second trial and penalty phase.
                                             445
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 457 of 474



 1         Second, such a punishment is no less cruel and unusual under modern
 2 jurisprudence. The current death-penalty scheme is purported to serve two
 3 purposes: retribution and deterrence. Gregg, 428 U.S. at 183 (joint opinion of
 4 Stewart, Powell, and Stevens, JJ.). But, the “longer the delay, the weaker the
 5 justification for imposing the death penalty in terms of punishment’s basic
 6 retributive or deterrent purposes.” Knight, 528 U.S. at 990 (mem.) (Breyer, J.,
 7 dissenting from denial of certiorari); see also Lackey, 514 U.S. at 1045 (mem.)
 8 (Stevens, J., dissenting from denial of certiorari) (“It is arguable that neither
 9 [retribution nor deterrence] retains any force for prisoners who have spent some 17
10 years under a sentence of death.”). The lengthy delay between the day of
11 incarceration and the day of execution “can inflict ‘horrible feelings’ and ‘in (sic)
12 immense mental anxiety amounting to a great increase of the offender’s
13 punishment.’” Foster v. Florida, 537 U.S. 990, 992 (2002) (mem.) (Breyer, J.,
14 dissenting from denial of certiorari). After inflicting such anxiety on the petitioner
15 by making him wait long periods before carrying out his death sentence, the State
16 hardly furthers the goal of retribution by finally executing him. See, e.g., District
17 Attorney for the Suffolk Cnty. Dist. v. Watson, 411 N.E.2d 1274, 1287 (Mass. 1980).
18 Further, the added deterrent effect of executing someone who has spent a long time
19 on death row awaiting his execution is slight indeed. See Coleman v. Balkcom, 451
20 U.S. 949, 952 (1981) (mem.) (Stevens, J., respecting denial of certiorari). When the
21 death penalty ceases to realistically further the purposes of retribution and
22 deterrence, its imposition is simply “the pointless and needless extinction of life
23 with only marginal contributions to any discernible social or public purposes.”
24 Lackey, 514 U.S. at 1046 (mem.) (Stevens J., dissenting from denial of certiorari)
25 (quoting Furman, 408 U.S. at 312 (White, J., concurring)). “A penalty with such
26 negligible returns to the State would be patently excessive and cruel and unusual
27 punishment violative of the Eighth Amendment.” Id.
28         Any penological goals served in 1990, when Kiles was first sentenced to
                                             446
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 458 of 474



 1 death, no longer apply. Executing Kiles almost three decades after the crime for
 2 which he was condemned has no deterrent or retributive purpose.
 3         Third, the stress of living under threat of death for lengthy periods is so
 4 oppressive that it, on its own, can constitute cruel and inhuman treatment. See infra,
 5 Claim 36. Conditions of confinement on death row can be “so degrading and
 6 brutalizing to the human spirit as to constitute psychological torture.” People v.
 7 Anderson, 493 P.2d 880, 894 (Cal. 1972), superseded as stated in Strauss v. Horton,
 8 207 P.3d 48 (Cal. 2009); see also Solesbee v. Balkcom, 339 U.S. 9, 14 (1950)
 9 (Frankfurter, J., dissenting) (“[T]he onset of insanity while awaiting execution of a
10 death sentence is not a rare phenomenon.”); In re Medley, 134 U.S. 160, 172 (1890)
11 (“[W]hen a prisoner sentenced by a court to death is confined in the penitentiary
12 awaiting execution of the sentence, one of the most horrible feelings to which he
13 can be subjected during that time is the uncertainty during the whole of it.”).
14 “Whatever one believes about the cruelty of the death penalty itself, this violence
15 done to the prisoner’s mind must afflict the conscience of enlightened government
16 and give the civilized heart no rest.” Watson, 411 N.E.2d at 1291 (Liacos, J.,
17 concurring). Certainly, then, such cruel treatment also renders any further
18 punishment, namely execution, unconstitutional.
19         Finally, Kiles spent 11 years in solitary confinement—in the particularly
20 oppressive conditions that prevailed on Arizona’s death row—after his 2006
21 sentencing. “[R]esearch still confirms what [the] Court suggested over a century
22 ago: Years on end of near-total isolation exact a terrible price.” Davis v. Ayala, 135
23 S. Ct. 2187, 2210 (2015) (Kennedy, J., concurring). Accordingly, the ABA and the
24 United Nations Special Rapporteur on Torture have recommended limitations on
25 the use of solitary confinement. See Glossip, 135 S. Ct. at 2765 (Breyer, J.,
26 dissenting). Execution after prolonged solitary confinement is cruel and unusual.
27         Given the length of time Kiles has spent on death row, the conditions of
28 confinement, including the unique stress of living under threat of execution,
                                             447
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 459 of 474



 1 historical understandings of “cruel and unusual” punishment, and the evolving
 2 standards of decency, executing Kiles at this time would constitute cruel and
 3 unusual punishment in violation of the Eighth and Fourteenth Amendments.
 4                                   Claim Thirty-Four
 5         Due process requires that this Court re-evaluate Kiles’s death
           sentence in light of the significant changes to Kiles’s circumstances
 6         in the 12 years since he was sentenced.
 7         Kiles’s death sentence must be reevaluated to satisfy the due-process and
 8 reliability requirements of the Fifth, Eighth, and Fourteenth Amendments to the U.S
 9 Constitution. Kiles incorporates by specific reference all facts, allegations, and
10 arguments made elsewhere in this Petition.
11         This claim was not raised in state court because this claim previously was not
12 available or ripe for review, and there is no longer any mechanism for state merits
13 review. See 28 U.S.C. § 2254(b); see also Panetti v. Quarterman, 551 U.S. 930,
14 947 (2007). Because this claim has not been adjudicated by Arizona state courts,
15 the limitations on relief imposed by 28 U.S.C. § 2254(d) do not restrict review, and
16 the Court may consider the claim de novo.
17         Kiles was sentenced to death over 12 years ago; he is currently approaching
18 60 years of age and has an impeccable prison record. In light of these circumstances,
19 due process requires that his death sentence be re-evaluated.
20         “The fundamental requirement of due process is the opportunity to be heard
21 ‘at a meaningful time and in a meaningful manner.’” Mathews v. Eldridge, 424 U.S.
22 319, 333 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). A capital
23 sentencing “must satisfy the requirements of the Due Process Clause,” Gardner v.
24 Florida, 430 U.S. 349, 358 (1977) (plurality opinion), and capital defendants retain
25 a liberty interest in life even after conviction and sentence, see Ohio Adult Parole
26 Auth. v. Woodard, 523 U.S. 272, 288 (1998) (O’Connor, J., concurring in part and
27 concurring in the judgment, joined by Souter, J., Ginsburg, J., and Breyer, J.); id. at
28 290–91 (Stevens, J., concurring in part and dissenting in part). In accordance with
                                              448
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 460 of 474



 1 these principles and the heightened reliability requirement for the death penalty, if
 2 a defendant’s circumstances change significantly between the time when his death
 3 sentence is imposed and the time when it will be carried out, due process requires
 4 that the propriety of the sentence be re-evaluated in light of the changed
 5 circumstances and characteristics of the defendant. See Kelly v. Brewer, 525 F.2d
 6 394, 399–400 (8th Cir. 1975) (finding due process required meaningful periodic
 7 reviews of inmates in segregation to determine if segregation is still appropriate).
 8         The Court should consider whether a capital sentence is still appropriate for
 9 Kiles. Since Kiles was sentenced in 2006, he has been a model of good behavior.
10 See State v. Watson, 628 P.2d 943, 945 (Ariz. 1981) (setting aside death sentence
11 in part because of defendant’s good conduct while in prison); State v. Richmond,
12 886 P.2d 1329, 1336–37 (Ariz. 1994) (reducing death sentence to life imprisonment
13 in part because of defendant’s changed character), abrogated on other grounds by
14 State v. Mata, 916 P.2d 1035 (Ariz. 1996).
15         Recently, Arizona made significant changes to the housing of death-row
16 prisoners; these changes diminish the differences between the incarceration
17 conditions of those sentenced to life without the possibility of parole and those
18 sentenced to death. See generally Gabriella Robles, Condemned to Death—And
19 Solitary Confinement, The Marshall Project (July 23, 2017), https://www.
20 themarshallproject.org/2017/07/23/condemned-to-death-and-solitary-confinement
21 (explaining policy change allowing death-row prisoners with suitable disciplinary
22 records to be housed in lower-security settings). Under the old rules, death-row
23 prisoners were automatically classified as maximum security and kept in solitary
24 confinement. New rules permit death-row prisoners who do not pose a security
25 threat to be kept in lower-security settings with more out-of-cell time, contact visits
26 with family and legal counsel, outdoor group recreation, and the opportunity to
27 work or take education courses. In recognition of Kiles’s consistently good
28 behavior on death row, Kiles was granted close-custody status and moved to the
                                              449
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 461 of 474



 1 lower-security facility. He continues to do well in this setting. In addition, since his
 2 reclassification, ADOC has entrusted Kiles to serve as an aide for another prisoner
 3 with disability issues. Kiles assists the prisoner with reading and writing, cleans his
 4 cell, and ensures that he is able to participate in activities. Kiles thus contributes to
 5 smooth functioning of the prison and to the well-being of the prison community.
 6         Kiles is now approaching 60 years of age. He is not the same person who was
 7 sentenced to death in 2006 and certainly not the same person he was when first
 8 sentenced to death in 1990. He has not committed any violence in this setting, is
 9 unlikely to do so in the future, and should be able to continue being of assistance to
10 others, especially given that he is incarcerated with an aging population
11 increasingly in need of such aid. Due process dictates that Kiles have the
12 appropriateness of his death sentence re-evaluated in light of the changes that have
13 occurred since he was sentenced. At an evidentiary hearing, Kiles will demonstrate
14 that these changes are significant and that they change the calculus of whether his
15 death sentence is an appropriate punishment. Accordingly, Kiles is entitled to relief.
16                                    Claim Thirty-Five
17         Executing Kiles is unconstitutional because he has a serious mental
           illness.
18
19         Because Kiles has a serious mental illness, his sentence of death violates the
20 Fifth, Sixth, Eighth, and Fourteenth Amendments to the U.S. Constitution. Kiles
21 incorporates by specific reference all facts, allegations, and arguments made
22 elsewhere in this Petition.
23         This claim was not raised in state court. Kiles alleges he can overcome any
24 default of this claim by showing that it was caused by the ineffective assistance of
25 appellate and state post-conviction counsel and that he was prejudiced by the
26 default. See Martinez, 566 U.S. at 9; Carpenter, 529 U.S. at 453; but see Davila,
27 137 S. Ct. at 2058. Kiles will demonstrate at an evidentiary hearing that appellate
28 and post-conviction counsel’s performance fell below the standards of minimally
                                               450
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 462 of 474



 1 competent capital attorneys and that their failures prejudiced him. Alternatively, he
 2 alleges that any procedural bar is neither adequate nor independent and that
 3 imposing default would be a miscarriage of justice. Because this claim has not been
 4 adjudicated on the merits by the Arizona state courts, the barrier to relief imposed
 5 by 28 U.S.C. § 2254(d) does not apply, and the Court may consider the merits of
 6 the claim de novo.
 7         Kiles suffers from serious mental illness. Though experts differed on their
 8 specific diagnoses at his trial, they all agreed that Kiles suffered from serious mental
 9 illness. (See Tr. May 22, 2006 at 32–34 (counsel listing in closing the experts’
10 various mental-illness diagnoses).) Additional experts hired in state post-conviction
11 proceedings similarly found that Kiles was mentally ill. (See ROA 1189 at 60.) As
12 a result of Kiles’s serious mental illness, discussed throughout this Petition, he
13 suffered substantial impairment of his ability to appreciate and understand the
14 actions of others, to act rationally, to make fully reasoned decisions, and to
15 otherwise conform his conduct to the requirements of the law and societal norms.
16 The imposition of the death penalty on an individual like Kiles, whose mental
17 illness limits his ability to modulate or control his behavior, violates his right to be
18 free from cruel and unusual punishment, and his rights to a fair trial, due process,
19 equal protection, and punishment that is not arbitrarily and capriciously imposed,
20 as guaranteed by the Fifth, Sixth, Eighth, and Fourteenth Amendments.
21         The Eighth Amendment precludes the imposition of punishments that are
22 “cruel and unusual,” as assessed according to the “evolving standards of decency
23 that mark the progress of a maturing society.” Trop, 356 U.S. at 100, 101. “The
24 Eighth Amendment ‘is not fastened to the obsolete but may acquire meaning as
25 public opinion becomes enlightened by a humane justice.’” Hall v. Florida, 134 S.
26 Ct. 1986, 1992 (2014) (quoting Weems v. United States, 217 U.S. 349, 378 (1910)).
27 The evolving standards of decency embodied in the Eighth and Fourteenth
28 Amendments demand that the imposition of the death penalty on seriously mentally
                                              451
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 463 of 474



 1 ill defendants be recognized as unconstitutional.
 2         Whether someone is constitutionally eligible for the death penalty under the
 3 Eighth Amendment turns on whether he is sufficiently “culpable” to deserve such
 4 a penalty. See, e.g., Tison v. Arizona, 481 U.S. 137, 149 (1987). Personal culpability
 5 hinges upon a defendant’s ability to make fully reasoned decisions and conform his
 6 behavior to societal norms. Thompson v. Oklahoma, 487 U.S. 815, 835 (1988)
 7 (plurality opinion). Moreover, in order for the death penalty to be constitutional, it
 8 must serve either the goal of retribution or that of deterrence of capital crimes; when
 9 it does not, “it ‘is nothing more than the purposeless and needless imposition of
10 pain and suffering,’ and hence an unconstitutional punishment.” Enmund v.
11 Florida, 458 U.S. 782, 798 (1982) (quoting Coker v. Georgia, 433 U.S. 584, 592
12 (1977) (plurality opinion)). Based on these considerations, in Atkins, 536 U.S. at
13 304, Simmons, 543 U.S. at 551, and Ford v. Wainwright, 477 U.S. 399 (1986), the
14 Supreme Court ruled categorically unconstitutional the execution of, respectively,
15 intellectually disabled individuals, juveniles, and those who are incompetent.
16         The reasoning of Atkins and Simmons, in particular, applies with equal force
17 to a person, like Kiles, who suffers from serious mental illness. Those who are
18 seriously mentally ill have characteristics that diminish their culpability in precisely
19 the ways the Supreme Court has relied on in establishing the categorical exemptions
20 in Atkins and Simmons. “The diminished capacity of the intellectually disabled
21 lessens moral culpability and hence the retributive value of the punishment.” Hall,
22 134 S. Ct. at 1993. For example, in Atkins, one cited characteristic that decreased
23 the culpability of people with intellectual disability was “significant limitations in
24 adaptive skills such as communication, self-care, and self-direction.” 536 U.S. at
25 318. Serious mental illness similarly results in extreme functional impairments and
26 limitations in adaptive behavior. See Helen Shin, Note, Is the Death of the Death
27 Penalty Near? The Impact of Atkins and Roper on the Future of Capital
28 Punishment for Mentally Ill Defendants, 76 Fordham L. Rev. 465, 488 (2007). The
                                              452
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 464 of 474



 1 Atkins Court also focused on the cognitive deficiencies suffered by the intellectually
 2 disabled. Atkins, 536 U.S. at 320. Mentally ill individuals typically experience
 3 disorganized thinking and “deficits in sustaining attention and concentration.”
 4 Indiana v. Edwards, 544 U.S. 164, 176 (2008). The nature of the impairments relied
 5 on in Atkins and Simmons as indicators of lessened culpability are directly
 6 analogous to the impairments suffered by the seriously mentally ill.
 7         Moreover, in Simmons, the Supreme Court reasoned that the limitations of
 8 juveniles make them less likely to engage in the “cost-benefit analysis that attaches
 9 any weight to the possibility of execution.” Simmons, 543 U.S. at 571–72 (quoting
10 Thompson, 487 U.S. at 837). The same is true of those with serious mental illness.
11 They suffer from comparable deficits in cognitive and adaptive functioning, so the
12 distant possibility of execution does not act as a deterrent. Any decision-making
13 process is infected by the deficits in perception that are characteristic of serious
14 mental illness; “[c]ertainly no one believes that the death penalty can deter people
15 from becoming psychotic.” Amnesty Int’l, United States of America: The Execution
16 of Mentally Ill Offenders 50, Al Index AMR 51/003/2006 (Jan. 2006),
17 www.amnesty.org/en/documents/AMR51/003/2006/en/.
18         A person who is seriously mentally ill is also likely to have his or her rights
19 to a fair trial and to the effective assistance of counsel compromised by illness. The
20 Supreme Court has reasoned that the intellectually disabled face “a special risk of
21 wrongful execution” because they are more likely to give false confessions, are
22 often poor witnesses, and are less able to give meaningful assistance to their
23 counsel. Hall, 134 S. Ct. at 1993 (quoting Atkins, 536 U.S. at 320–21). The same is
24 true of those with serious mental illness. See, e.g., Brandon L. Garrett, The
25 Substance of False Confessions, 62 Stan. L. Rev. 1051, 1067 (2010) (“[P]olice have
26 long known that suspects may admit to crimes that they did not commit for a range
27 of reasons, including mental illness.”).
28         Finally, both legal and professional mental-health organizations have
                                              453
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 465 of 474



 1 expressed their opposition to the execution of the seriously mentally ill. The ABA
 2 and most major mental health professional associations in the United States
 3 recognize that executing mentally ill persons serves no penological purpose and
 4 advocate an end to executing mentally ill offenders. See, e.g., ABA, Death Penalty
 5 Representation Project, Mental Illness Resolution (2006), www.americanbar.org/
 6 groups/committees/death_penalty_representation/resources/dp-policy/mental-illne
 7 ss-2006.html;      Am.    Psychiatric   Ass’n    Position    Statement,    Diminished
 8 Responsibility in Capital Sentencing (2004).
 9         The imposition of the death penalty on the seriously mentally ill, like its
10 imposition on the intellectually disabled, juveniles, and the incompetent, does not
11 further either retribution or deterrence. It amounts to the infliction of gratuitous
12 suffering. As executing Kiles, who is seriously mentally ill, serves no cognizable
13 penological end, Kiles’s sentence is unconstitutional, and he is entitled to relief.
14                                    Claim Thirty-Six
15         Subjecting Kiles to execution in Arizona will deny his fundamental
           human rights under binding international law norms.
16
17         The death penalty as carried out in Arizona denies Kiles’s fundamental
18 human rights under international law and thereby violates the Eighth Amendment
19 to the U.S. Constitution. Kiles incorporates by specific reference all facts,
20 allegations, and arguments made elsewhere in this Petition.
21         This claim was not raised in state court. Kiles alleges he can overcome any
22 default of this claim by showing cause and prejudice, including because of the
23 ineffective assistance of appellate and state post-conviction counsel. See Martinez,
24 566 U.S. at 9; Carpenter, 529 U.S. at 453; Strickland, 466 U.S. at 687–88; but see
25 Davila, 137 S. Ct. at 2058. Appellate and post-conviction counsel’s performance
26 fell below the standards of minimally competent capital attorneys and prejudiced
27 Kiles; alternatively, any procedural bar is neither adequate nor independent, and
28
                                              454
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 466 of 474



 1 imposing default would be a miscarriage of justice.205 As this claim has not been
 2 adjudicated on the merits, the limitations on relief imposed by 28 U.S.C. § 2254(d)
 3 do not apply to this Court’s review, and the Court may consider the merits of the
 4 claim de novo.
 5         First, Kiles’s prolonged stay on death row violates his basic human rights as
 6 guaranteed under international law. Kiles was first sentenced to death in 1990 (see
 7 ROA 174 at 3–5); he has remained in prison since 1990 and has been on death row
 8 for approximately 20 years (see ROA 345 at 1; ROA 924 at 3–4). The Inter-
 9 American human-rights system has previously found that keeping those sentenced
10 to death on death row for a significant amount of time amounts to a denial of an
11 individual’s human rights. In Hilaire, Constantine and Benjamin et al. v. Trinidad
12 and Tobago, Judgment of June 21, 2002. (Ser. C) No. 94, ¶ 170, the Inter-American
13 Court of Human Rights found that the harsh conditions on death row over extended
14 periods “impinge[d] on the [prisoners’] physical and psychological integrity and
15 therefore constitute[d] cruel, inhuman and degrading treatment.” The European
16 Court of Human Rights has held similarly, finding that “the foreknowledge of death
17
     205
       Procedural default and other bars to this claim are themselves a violation of
18 international law in a capital case. See Germany v. United States, 2001 I.C.J. 466
19 (2001); Mexico v. United States, 2004 I.C.J. 12 (2004); IACHR, Report No. 78/15,
   Case 12.831. Merits (Publication). Kevin Cooper. United States. Oct. 28, 2015, at
20 ¶ 125. AEDPA and the doctrines of exhaustion and procedural default restrict
   safeguards that ensure Kiles a full and effective review of his trial and sentence,
21 bringing the United States in violation of its obligations under the International
22 Covenant on Civil and Political Rights [“ICCPR”], adopted Dec. 19, 1966, 999
   U.N.T.S. 171 (entered into force Mar. 23, 1976). Under Article 6, “Every human
23 being has the inherent right to life. This right shall be protected by law. No one shall
   be arbitrarily deprived of his life.” Per the Safeguards Guaranteeing Protections of
24 the Rights of those Facing the Death Penalty, the United Nations council clarified:
   “Capital punishment may only be carried out . . . after legal process which gives all
25 possible safeguards to ensure a fair trial[.]” E.S.C. Res. 1948/50, U.N. ESCOR,
26 Supp. No. 1, at 33, U.N. Doc. E/1984/92, 5 (1984). Additionally, “‘arbitrariness’ is
   not to be equated with ‘against the law’, but must be interpreted more broadly to
27 include elements of inappropriateness, injustice and lack of predictability.” U.N.
   Doc. CCPR/C/39/D/305/1988, Hugo van Alphen v. the Netherlands, adopted 23
28 July 1990.
                                              455
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 467 of 474



 1 at the hands of the State must inevitably give rise to intense psychological
 2 suffering.” Detaining prisoners on death row for extended periods thus violates
 3 Article 3 of the European Charter of Human Rights, “which prohibits torture and
 4 inhumane or degrading treatment or punishment.” Al-Saadoon and Mufdhi v.
 5 United Kingdom, App. No. 61498/08, Eur. Ct. H.R., ¶ 137 (Apr. 10, 2010). Kiles
 6 has been either on death row or facing capital charges for nearly 30 years, a clear
 7 violation of his human rights as protected by international law.
 8         Second, the death penalty as carried out in Arizona is a per se violation of
 9 international law norms. Subjecting Kiles to death by lethal injection or lethal gas
10 is nonconsensual human experimentation and a grave violation of the customary
11 international law norms as originally set out in the Nuremberg Code.206 See, e.g.,
12 Ben Crair, Lethal Entanglements, The New Republic (May 20, 2015), https://
13 newrepublic.com/article/121845/lethal-injection-has-become-testing-ground-toxic
14 -drugs (reporting that Arizona executed death-row prisoner with an illegal drug).
15 The Commentary to the Geneva Convention Relative to the Protection of Civilian
16 Persons in Time of War makes explicit that medical experimentation must be
17 consensual, and “[p]rotected persons must not in any circumstances be used as
18 ‘guinea pigs’ for medical experiments.” Commentary on the Geneva Conventions
19 of 12 August 1949: IV Geneva Convention Relative to the Protection of Civilian
20 Persons in Time of War 224 (Oscar Uhler and Henri Coursier eds., 1958). Under
21 United States law, “protected persons” include those in vulnerable positions, such
22 as prisoners. Cf. 45 C.F.R. § 46.302; 43 Fed. Reg. 53652 (Nov. 16, 1978).
23         Nonconsensual human experimentation is prohibited by a wide range of
24 treaties and agreements, as well as by customary international law. See generally
25 Abdullahi v. Pfizer, 562 F.3d 163 (2d Cir. 2009). Article 7 of the ICCPR reads, “No
26   206
       In Arizona, death sentences are inflicted by lethal injection. See A.R.S. Const.
27 art. 22, § 22. Because, however, Kiles’s crime predated the adoption of that
   constitutional provision, Kiles will have the choice between lethal injection and
28 lethal gas. See id.
                                            456
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 468 of 474



 1 one shall be subjected to torture or to cruel, inhuman or degrading treatment or
 2 punishment. In particular, no one shall be subjected without his free consent to
 3 medical or scientific experimentation.” 999 U.N.T.S. 171.207 Arizona is currently
 4 under a stipulated agreement to not utilize a specific lethal-injection method in
 5 executions. See Order for Dismissal of Claim One, First Amendment Coal. of Ariz.
 6 v. Ryan, No. 2:14-CV-01447-NVW (D. Ariz. Dec. 22, 2016), ECF No. 155; Order
 7 for Dismissal of Claims Six and Seven, First Amendment Coal. of Ariz. v. Ryan,
 8 No. 2:14-CV-01447-NVW (D. Ariz. June 22, 2017), ECF No. 187. However,
 9 nothing is preventing the State from moving forward under a new, untested
10 execution protocol. This puts Kiles at risk of being subject not only to
11 nonconsensual human experimentation, but also to torture, should the experimental
12 method not proceed as the State intends. See Filártiga v. Peña-Irala, 630 F.2d 876,
13 884 (2d Cir. 1980) (“[W]e conclude that official torture is now prohibited by the
14 law of nations. The prohibition is clear and unambiguous.”).
15         As early as 1900, the Supreme Court recognized that “[i]nternational law is
16 part of our law, and must be ascertained and administered by the courts of justice
17 of appropriate jurisdiction, as often as questions of right depending upon it are duly
18 presented for their determination.” The Paquete Habana, 175 U.S. 677, 700 (1900).
19 International legal norms have binding effect where it is “accepted and recognized
20 by the international community of states as a whole as a norm from which no
21 derogation is permitted and which can be modified only by a subsequent norm of
22 general international law having the same character.” Siderman de Blake v.
23 Republic of Argentina, 965 F.2d 699, 714 (9th Cir. 1992). Pursuant to binding
24 international law norms, (1) the constraints on habeas proceedings imposed by
25 AEDPA, see Section VI, supra, (2) the prolonged period of time a person spends
26
27   207
      The treaty makes clear that this right is non-derogable; even those who have
   been convicted of crimes may not be stripped of this right and involuntarily
28 experimented upon by the State.
                                             457
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 469 of 474



 1 on death row, and (3) the experimental and nonconsensual nature of executions
 2 violate basic human rights. Accordingly, the death penalty as applied in Arizona
 3 violates the Eighth and Fourteenth Amendments.
 4         Further, the Supreme Court has explained that the Eighth Amendment’s
 5 prohibition on cruel and unusual punishments takes into account “the evolving
 6 standards of decency” as reflected, in part, by international legal norms. Simmons,
 7 543 U.S. at 560–61; id. at 575 (“[A]t least from the time of the Court’s decision in
 8 Trop [356 U.S. at 86], the Court has referred to the laws of other countries and to
 9 international authorities as instructive for its interpretation of the Eighth
10 Amendment’s prohibition of ‘cruel and unusual punishments.’”). While the
11 international community has largely evolved away from capital punishment,
12 Arizona has remained committed to this irrevocable sanction—and has become an
13 outlier in a world that regards the death penalty as a violation of fundamental human
14 rights. Amnesty International, Global Report: Death Sentences and Executions
15 2017 5 (Apr. 2018), https://www.amnesty.org/download/Documents/ACT507955
16 2018ENGLISH.PDF (reporting that by the end of 2017, “106 countries had
17 abolished the death penalty in law for all crimes and 142 countries had abolished
18 the death penalty in law or practice,” while “[o]nly an isolated minority of countries
19 continue to resort to executions”).
20         Because the U.S. Constitution specifies that states are bound by international
21 treaties, see U.S. Const. art. VI, cl. 2, and because the constitutionality of Arizona’s
22 death penalty must be measured against the “evolving standards of decency that
23 mark the progress of a maturing society,” Trop, 356 U.S. at 101, Kiles’s sentence
24 is unconstitutional. He is entitled to relief.
25                                   Claim Thirty-Seven
26         Kiles will be unable to receive a fair clemency process in Arizona.
27         Kiles will be denied a fair clemency process, in violation of the Eighth and
28 Fourteenth Amendments to the U.S. Constitution. Kiles incorporates by specific
                                               458
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 470 of 474



 1 reference all facts, allegations, and arguments made elsewhere in this Petition.
 2         Kiles has not yet presented this claim to the state courts, as his opportunity
 3 to seek executive clemency has not yet become ripe. He presents this claim now in
 4 order to avoid difficulties with raising this claim in future habeas proceedings. See
 5 Stewart v. Martinez-Villareal, 523 U.S. 637, 643–46 (1998).
 6         Under Arizona law, Kiles has the right to seek executive clemency before
 7 execution. See Ariz. Const. art. V, § 5; A.R.S. §§ 31-401–31-403 (2016). Clemency
 8 is, in effect, part of the constitutional scheme that ensures the reliability of criminal
 9 convictions and the propriety of sentences. See Herrera v. Collins, 506 U.S. 390,
10 415 (1993). Accordingly, Kiles has a due-process liberty interest in the impartiality
11 of the system that will consider his request for clemency by which clemency may
12 be afforded to him. See generally Mathews v. Eldridge, 424 U.S. 319 (1976).
13         Contrary to the dictates of due process, Kiles’s clemency proceedings will
14 not be impartial. Arizona’s Board of Executive Clemency (“Board”) consists of five
15 members appointed by the Governor, who also designates the Board’s chairman.
16 A.R.S. § 31-401(A), (F). The Governor can remove Board members for cause. Id.
17 § 31-401(E). Pursuant to statute, the Arizona Attorney General’s Office, which
18 advocated for Kiles’s death at trial, on appeal, and in state post-conviction
19 proceedings, is involved with training Board members regarding their duties. Id.
20 § 31-401(C). On information and belief, Kiles asserts that both the selection process
21 for members of the Board and the conflicting roles of the Attorney General’s
22 Office—as his litigation adversary and as the office that trains the arbiters of
23 clemency—will work to deprive him of a fair clemency proceeding. See Concrete
24 Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S.
25 602, 617–18 (1993) (declaring that due process demands a neutral arbiter). Without
26 judicial review of the bias inherent in the clemency process, Kiles will not have an
27 opportunity to vindicate his right to a fair and impartial clemency proceeding. For
28 these reasons, Arizona’s clemency procedures do not comport with the procedural
                                               459
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 471 of 474



 1 due-process protections guaranteed to Kiles by the Eighth and Fourteenth
 2 Amendments, and he is entitled to relief.
 3                                  Claim Thirty-Eight
 4         Kiles’s convictions and sentences must be vacated because of the
           cumulative prejudicial effect of all of the errors in this case.
 5
 6         The cumulative prejudice of the constitutional errors in Kiles’s case demands
 7 that his convictions and sentences be vacated under the Fifth, Sixth, Eighth, and
 8 Fourteenth Amendments to the U.S. Constitution. Kiles incorporates by specific
 9 reference all facts, allegations, and arguments made elsewhere in this Petition. He
10 also re-urges and incorporates by specific reference all objections, arguments, and
11 claims of error made at trial, on appeal, and during post-conviction proceedings.
12         Kiles presented this claim below. (See ROA 1189 at 23, 25, 61; PFR2 Dkt. 1
13 at 23, 25, 61.) The denial of this claim (1) was contrary to, or involved an
14 unreasonable application of, clearly established federal law, and (2) was based on
15 an unreasonable determination of the facts. 28 U.S.C. § 2254(d).208
16         Even in cases where no single trial error examined on its own is sufficiently
17 prejudicial to warrant reversal, the cumulative effect of multiple errors may still
18 prejudice a defendant. See, e.g., Parle v. Runnels, 505 F.3d 922, 934 (9th Cir. 2007)
19 (affirming grant of habeas relief based on the cumulative prejudicial effect of
20 multiple errors); Alcala v. Woodford, 334 F.3d 862, 894–95 (9th Cir. 2003) (same);
21 Duckett v. Mullin, 306 F.3d 982, 992 (10th Cir. 2002) (“[T]he ‘cumulative effect of
22 two or more individually harmless errors has the potential to prejudice a defendant
23 to the same extent as a single reversible error.’” (quoting United States v. Rivera,
24
25   208
      Should this Court consider this claim defaulted, Kiles alleges he can overcome
26 any default of this claim by showing cause and prejudice, including because of the
   ineffective assistance of appellate and state post-conviction counsel. See Martinez,
27 566 U.S. at 9; Carpenter, 529 U.S. at 453; Strickland, 466 U.S. at 687–88; but see
   Davila, 137 S. Ct. at 2058. Alternatively, any procedural bar is neither adequate nor
28 independent, and imposing default would be a miscarriage of justice.
                                             460
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 472 of 474



 1 900 F.2d 1462, 1469 (10th Cir. 1990))). When evaluating cumulative error, while
 2 only guilt-phase errors are relevant to Kiles’s convictions, “all errors are relevant
 3 to the sentence.” Darks v. Mullin, 327 F.3d 1001, 1018 (10th Cir. 2003); see also
 4 Satterwhite v. Texas, 486 U.S. 249, 261 (1988) (Marshall, J., concurring).
 5         The combination of errors in this case, discussed in the preceding claims,
 6 deprived Kiles of such rights as his rights to a fair trial, trial by impartial jury, equal
 7 protection, due process, effective assistance of counsel, freedom from cruel and
 8 unusual punishment, presentation of a complete defense, confrontation, a reliable
 9 determination at both the guilt and penalty phases, and fundamental fairness. The
10 errors’ cumulative effect substantially prejudiced Kiles and undermined the fairness
11 and reliability of his proceedings. See Brecht, 507 U.S. at 638 n.9. As a result of the
12 cumulative effect of the errors in the guilt and penalty phases, Kiles’s convictions
13 and sentences were unconstitutionally imposed, and this Court should grant relief.
14                                  PRAYER FOR RELIEF
15         WHEREFORE, Kiles respectfully prays this Court to do the following:
16         1.     Order that Kiles be granted leave to conduct discovery pursuant to
17 Rule 6 of the Rules Governing Section 2254 Cases and permit him to use the
18 processes of discovery set forth in Federal Rules of Civil Procedure 26 through 37,
19 to the extent necessary to fully develop and identify the facts supporting his Petition
20 and any defenses thereto raised by Respondents’ answer;
21         2.     Order that upon completion of discovery, Kiles be granted leave to
22 amend his Petition to include any additional claims or allegations not presently
23 known to him or his counsel, which are identified or uncovered in the course of
24 discovery, and that Kiles be granted leave to expand the record pursuant to Rule 7
25 of the Rules Governing Section 2254 Cases to include additional materials related
26 to the Petition;
27         3.     Grant an evidentiary hearing pursuant to Rule 8 of the Rules
28 Governing Section 2254 Cases, at which proof may be offered concerning the
                                                461
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 473 of 474



 1 allegations set forth in this Petition;
 2         4.     Issue a writ of habeas corpus to have Kiles brought before this Court,
 3 to the end that he may be discharged from his unconstitutional confinement and
 4 restraint;
 5         5.     In the alternative to the relief requested in Paragraph 4, if this Court
 6 should deny the relief as requested in Paragraph 4, issue a writ of habeas corpus to
 7 have Kiles brought before this Court to the end that he may be relieved of his
 8 unconstitutional sentences; and
 9         6.     Grant such other relief as may be appropriate and dispose of the matter
10 as law and justice require.
11         Respectfully submitted this 5th day of October, 2018.
12
                                             Jon M. Sands
13                                           Federal Public Defender
14                                           District of Arizona
15                                           Mridula S. Raman
16                                           Sara Chimene-Weiss
17
                                             By s/Mridula S. Raman
18                                           Counsel for Petitioner
19
20
21
22
23
24
25
26
27
28
                                              462
     Case 2:17-cv-04092-GMS Document 35 Filed 10/05/18 Page 474 of 474



1                                  Certificate of Service
2         I hereby certify that on October 5, 2018, I electronically filed the foregoing
3 Amended Petition for Writ of Habeas Corpus with the Clerk’s Office by using the
4 CM/ECF system. I certify that all participants in the case are registered CM/ECF
5 users and that service will be accomplished by the CM/ECF system.
6
7 s/ Catherine Jacobs
  Assistant Paralegal
8
  Capital Habeas Unit
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            463
